Exhibit 10.2

 

Execution Version

 

[Published CUSIP Number: 85501UAB4]

 

TERM LOAN CREDIT AGREEMENT

 

dated as of

 

February 2, 2016,

 

among

 

STAPLES ESCROW, LLC,

 

as the initial Borrower,

 

STAPLES, INC.,

 

The Lenders Party Hereto

 

and

 

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,

 

and

 

BANK OF AMERICA, N.A., WELLS FARGO SECURITIES, LLC
and HSBC SECURITIES (USA) INC.,
as Syndication Agents,

 

and

 

PNC CAPITAL MARKETS LLC,
 TD SECURITIES (USA) LLC, U.S. BANK NATIONAL ASSOCIATION
and GUGGENHEIM SECURITIES HOLDINGS, LLC,
as Documentation Agents

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC and
HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

5

 

 

SECTION 1.01

Defined Terms

5

SECTION 1.02

Classification of Loans and Borrowings

47

SECTION 1.03

Terms Generally; Times of Day

47

SECTION 1.04

Accounting Terms; GAAP

47

SECTION 1.05

Limited Conditionality Acquisitions

48

SECTION 1.06

Currency Translations

49

SECTION 1.07

Schedules

49

 

 

 

ARTICLE II THE CREDITS

50

 

 

 

SECTION 2.01

Initial Commitments

50

SECTION 2.02

Procedure for Borrowings

50

SECTION 2.03

Funding of Borrowings

50

SECTION 2.04

Interest Elections

51

SECTION 2.05

Termination of Commitments

52

SECTION 2.06

Repayment of Loans; Evidence of Debt

52

SECTION 2.07

Prepayment of Loans

52

SECTION 2.08

Fees

57

SECTION 2.09

Interest

58

SECTION 2.10

Alternate Rate of Interest

58

SECTION 2.11

Increased Costs; Illegality; Inability to Determine Rates

59

SECTION 2.12

Break Funding Payments

61

SECTION 2.13

Taxes

62

SECTION 2.14

Payments Generally; Insufficient Funds; Sharing of Set-offs

65

SECTION 2.15

Mitigation Obligations; Replacement of Lenders

66

SECTION 2.16

Returned Payments

67

SECTION 2.17

Incremental Facilities

67

SECTION 2.18

Refinancing Amendments

70

SECTION 2.19

Extension of Loans

71

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

73

 

 

SECTION 3.01

Organization; Powers

74

SECTION 3.02

Authorization; Enforceability

74

SECTION 3.03

Governmental Approvals; No Conflicts

74

SECTION 3.04

Financial Condition; No Material Adverse Change

75

SECTION 3.05

Properties

75

SECTION 3.06

Litigation and Environmental Matters

76

SECTION 3.07

Compliance with Laws, Organizational Documents and Agreements

76

SECTION 3.08

Investment Company Status

76

 

i

--------------------------------------------------------------------------------


 

SECTION 3.09

Taxes

76

SECTION 3.10

ERISA; Benefit Plans

77

SECTION 3.11

Disclosure

77

SECTION 3.12

No Default

77

SECTION 3.13

Solvency

77

SECTION 3.14

Insurance

78

SECTION 3.15

Capitalization and Subsidiaries

78

SECTION 3.16

Security Interest in Collateral

78

SECTION 3.17

Employment Matters

78

SECTION 3.18

Anti-Corruption Laws and Sanctions

79

SECTION 3.19

PATRIOT Act

79

SECTION 3.20

Escrow Borrower

79

SECTION 3.21

EEA Financial Institutions

79

 

 

ARTICLE IV CONDITIONS

80

 

 

SECTION 4.01

Conditions to Closing Date

80

SECTION 4.02

Conditions to Release from Escrow

81

 

 

ARTICLE V AFFIRMATIVE COVENANTS

84

 

 

SECTION 5.01

Financial Statements and Other Information

84

SECTION 5.02

Notices of Material Events

86

SECTION 5.03

Existence; Conduct of Business

87

SECTION 5.04

Payment of Tax Obligations

87

SECTION 5.05

Maintenance of Properties

87

SECTION 5.06

Books and Records; Inspection Rights

87

SECTION 5.07

Compliance with Laws

88

SECTION 5.08

Use of Proceeds

89

SECTION 5.09

Insurance

89

SECTION 5.10

Casualty and Condemnation

89

SECTION 5.11

Additional Collateral; Further Assurances

90

SECTION 5.12

Anti-Corruption Laws, PATRIOT Act and Sanctions

92

SECTION 5.13

Maintenance of Ratings

92

SECTION 5.14

Designation of Subsidiaries

92

SECTION 5.15

Post-Acquisition Obligations

93

 

 

ARTICLE VI NEGATIVE COVENANTS

93

 

 

SECTION 6.01

Indebtedness

93

SECTION 6.02

Liens

96

SECTION 6.03

Fundamental Changes

98

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

98

SECTION 6.05

Dispositions

101

SECTION 6.06

Swap Agreements

103

SECTION 6.07

Restricted Payments; Certain Payments of Indebtedness

103

SECTION 6.08

Transactions with Affiliates

105

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.09

Restrictive Agreements

106

SECTION 6.10

Amendment of Material Debt Agreements and Organizational Documents

106

SECTION 6.11

Limitations Sale and Leasebacks

106

SECTION 6.12

Limitations on Changes in Fiscal Periods and Accounting Changes

107

SECTION 6.13

Anti-Corruption Laws and Sanctions; PATRIOT Act

107

SECTION 6.14

Limitations on Activities of Escrow Borrower

107

 

 

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

107

 

 

SECTION 7.01

Events of Default

107

SECTION 7.02

Events of Default From and After Acquisition

108

SECTION 7.03

Remedies Upon Event of Default

111

SECTION 7.04

Application of Funds

111

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

112

 

 

ARTICLE IX MISCELLANEOUS

117

 

 

SECTION 9.01

Notices

117

SECTION 9.02

Waivers; Amendments

119

SECTION 9.03

Expenses; Indemnity; Damage Waiver

121

SECTION 9.04

Successors and Assigns

123

SECTION 9.05

Survival

127

SECTION 9.06

Counterparts; Integration; Effectiveness

128

SECTION 9.07

Severability

128

SECTION 9.08

Right of Setoff

128

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

128

SECTION 9.10

WAIVER OF JURY TRIAL

129

SECTION 9.11

Headings

129

SECTION 9.12

Confidentiality

129

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

130

SECTION 9.14

USA PATRIOT Act

130

SECTION 9.15

Disclosure

131

SECTION 9.16

Appointment for Perfection

131

SECTION 9.17

Interest Rate Limitation

131

SECTION 9.18

Waiver of Immunity

131

SECTION 9.19

Intercreditor Agreements

131

SECTION 9.20

Enforcement

132

SECTION 9.21

No Advisory or Fiduciary Responsibility

132

SECTION 9.22

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

133

 

 

ARTICLE X APPLICABILITY OF COVENANTS

133

 

SCHEDULES:

 

 

 

iii

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

— 

Commitment Schedule

Schedule 1.01(b)

— 

Unrestricted Subsidiaries

Schedule 1.01(c)

— 

Mortgaged Properties

Schedule 5.15

— 

Post-Acquisition Obligations

Schedule 6.01

— 

Existing Indebtedness

Schedule 6.02

— 

Existing Liens

Schedule 6.04

— 

Existing Investments

Schedule 6.08

— 

Existing Transactions with Affiliates

Schedule 6.09

— 

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

— 

Form of Assignment and Assumption

Exhibit B

— 

Form of Affiliated Lender Assignment and Assumption

Exhibit C

— 

Form of Guarantee and Collateral Agreement

Exhibit D

— 

Form of Compliance Certificate

Exhibit E

— 

Form of ABL Intercreditor Agreement

Exhibit F

— 

Form of Pari Passu Intercreditor Agreement

Exhibit G-1

— 

Form of Solvency Certificate (Closing Date)

Exhibit G-2

— 

Form of Solvency Certificate (Acquisition Effective Date)

Exhibit H

— 

Form of Subordinated Intercompany Note

Exhibit I

— 

Form of Note

Exhibit J-1

— 

Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit J-2

— 

Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders That Are Partnerships)

Exhibit J-3

— 

Form of U.S. Tax Compliance Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit J-4

— 

Form of U.S. Tax Compliance Certificate (Non-U.S. Participants That Not
Partnerships)

Exhibit K

— 

Form of Borrowing Request

Exhibit L

— 

Form of Interest Election Request

Exhibit M

— 

Form of Perfection Certificate

Exhibit N

— 

Form of Borrower Assumption Agreement

Exhibit O

— 

Form of ABL Credit Agreement

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT dated as of February 2, 2016 (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among STAPLES ESCROW, LLC, a Delaware limited liability
company (the “Escrow Borrower”), STAPLES, INC., a Delaware corporation, the
Lenders from time to time party hereto, and BARCLAYS BANK PLC, as Administrative
Agent and Collateral Agent.

 

RECITALS:

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
February 4, 2015 (as waived and consented to in the Waiver Letter, dated as of
February 2, 2016, between Staples and Target (each as defined below), and as
further amended, restated, amended and restated, supplemented, consented to,
waived or otherwise modified, the “Acquisition Agreement”) by and among
Staples, Inc., a Delaware corporation (“Staples”), Staples AMS, Inc., a Delaware
corporation and a wholly owned Subsidiary of Staples (“Merger Sub”), and Office
Depot, Inc., a Delaware corporation (the “Target”), Staples intends to acquire
all of the Equity Interests in the Target;

 

WHEREAS, the Lenders have agreed to extend credit in the form of term loans in
an aggregate principal amount equal to $2,500,000,000 to fund, among other
things, a portion of the Acquisition consideration;

 

WHEREAS, the Agents, the Lenders and the Escrow Borrower have agreed that the
proceeds of the Loans made to the Escrow Borrower will be held in one or more
escrow accounts and the escrow accounts and the property credited to such escrow
accounts will be pledged to the Collateral Agent for the benefit of the Secured
Parties and that such proceeds shall be released in accordance with the Escrow
Agreement;

 

WHEREAS, prior to the Acquisition Effective Date, Staples is party to this
Agreement solely for purposes of Section 2.07(a)(i), Section 2.07(b)(v),
Section 2.08 and Section 9.03; and

 

WHEREAS, pursuant to a Borrower Assumption Agreement to be entered into on the
Acquisition Effective Date, Staples will assume all of the rights and
obligations of the Escrow Borrower as the Borrower hereunder substantially
concurrently with the closing of the Transactions on the Acquisition Effective
Date.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I



Definitions

 

SECTION 1.01                                 Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2018 Notes” the Borrower’s 2.75% senior notes due 2018 issued under the 2018
and 2023 Notes Indenture.

 

“2019 Notes” the Target’s 9.75% Senior Secured Notes due 2019 issued under the
2019 Notes Indenture.

 

--------------------------------------------------------------------------------


 

“2023 Notes” the Borrower’s 4.375% senior notes due 2023 issued under the 2018
and 2023 Notes Indenture.

 

“2018 and 2023 Notes Indenture” means that certain indenture, dated as of
January 15, 2009, between the Borrower and HSBC Bank USA, National Association,
as trustee.

 

“2019 Notes Indenture” means that certain indenture, dated as of March 14, 2012,
between the Target and U.S. Bank National Association, as trustee.

 

“ABL Administrative Agent” means Bank of America N.A., in its capacity as
administrative agent and collateral agent under the ABL Credit Agreement and the
ABL Documents, or any successor administrative agent and collateral agent under
the ABL Documents.

 

“ABL Commitment” has the meaning assigned to “Commitment” in the ABL Credit
Agreement.

 

“ABL Credit Agreement” means (a) the ABL Credit Agreement to be entered into as
of the Acquisition Effective Date substantially in the form attached as
Exhibit O, by and among the Borrower and certain Subsidiaries of the Borrower,
as borrowers thereunder, the lenders party thereto and Bank of America, N.A., as
ABL Administrative Agent, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time and (b) any credit
agreement or other agreement providing for any Permitted Refinancing
Indebtedness in respect thereof, in each case, in accordance with the ABL
Intercreditor Agreement.

 

“ABL Documents” means the ABL Credit Agreement, the ABL Intercreditor Agreement,
and the other “Loan Documents” as defined in the ABL Credit Agreement then in
effect (in each case, as in effect on the Acquisition Effective Date and as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance therewith and with the ABL Intercreditor Agreement).

 

“ABL Facility” means the asset-based revolving credit facility established
pursuant to the ABL Credit Agreement.

 

“ABL Intercreditor Agreement” means the ABL Intercreditor Agreement to be
entered into as of the Acquisition Effective Date by and among the Borrower,
each Subsidiary Guarantor, the ABL Administrative Agent and the Collateral
Agent, substantially in the form of Exhibit E.

 

“ABL Priority Collateral” has the meaning assigned to that term in the ABL
Intercreditor Agreement, provided that, for the purposes of this Agreement, ABL
Priority Collateral shall not include Excluded Collateral (as such term is
defined in the Guarantee and Collateral Agreement).

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

6

--------------------------------------------------------------------------------


 

“Acquisition” means that certain acquisition pursuant to the Acquisition
Agreement whereby the Target will be merged with Merger Sub on the Acquisition
Effective Date, with the Target surviving as a wholly-owned Subsidiary of
Staples.

 

“Acquisition Agreement” has the meaning assigned to that term in the Recitals
hereto.

 

“Acquisition Agreement Representations” means the representations and warranties
made by, or with respect to, the Target in the Acquisition Agreement that are
material to the interests of the Lenders (but only to the extent that Staples or
its Subsidiaries have the right (taking into account any applicable cure
periods) to terminate its or their respective obligations under the Acquisition
Agreement (or decline to consummate the transactions thereunder) as a result of
a breach of such representations in the Acquisition Agreement).

 

“Acquisition Date Material Adverse Effect” means any event, change or effect
(each, an “Event”), individually or in the aggregate with other such Events,
that has a material adverse effect on the financial condition, business or
results of operations of the Target and its Subsidiaries (for purposes of this
definition, as defined in the Acquisition Agreement as of February 4, 2015),
taken as a whole; provided, however, that an Acquisition Date Material Adverse
Effect shall not include any Event directly or indirectly arising out of or
attributable to: (i) any decrease in the market price of the shares of the
Company Common Stock (for purposes of this definition, as defined in the
Acquisition Agreement as of February 4, 2015), but not any Event underlying such
decrease to the extent such Event would otherwise constitute an Acquisition Date
Material Adverse Effect; (ii) conditions, events, or circumstances generally
affecting the retail, contract, direct mail and/or internet businesses of the
office supply industry; (iii) changes in GAAP, applicable Law (for purposes of
this definition, as defined in the Acquisition Agreement as of February 4, 2015)
or accounting standards, or in any interpretation of GAAP, applicable Law or
accounting standards; (iv) any litigation arising from allegations of a breach
of fiduciary duty or other violation of applicable Law relating to the
Acquisition Agreement or the transactions contemplated by the Acquisition
Agreement (or any public disclosure relating to such litigation); (v) any
change, in and of itself, in any analyst’s recommendations, any financial
strength rating or any other recommendations or ratings as to the Target or its
Subsidiaries, or any failure, in and of itself, to meet analyst projections, but
not any Event underlying such change or failure to the extent such Event would
otherwise constitute an Acquisition Date Material Adverse Effect; (vi) the
failure, in and of itself, of the Target to meet any expected or projected
financial or operating performance target publicly announced or provided to the
Borrower prior to the date of the Acquisition Agreement, as well as any change,
in and of itself, by the Target in any expected or projected financial or
operating performance target as compared with any target publicly announced or
provided to the Borrower prior to the date of the Acquisition Agreement, but in
each case not any Event underlying such failure or change to the extent such
Event would otherwise constitute an Acquisition Date Material Adverse Effect;
(vii) any changes or developments in United States, European, Asian or global
economic, regulatory or political conditions in general (including the outbreak
or escalation of hostilities or acts of war or terrorism), or generally
affecting United States, European, Asian or global financial or securities
markets; or (viii) any changes or developments resulting from the execution,
delivery, existence of, or compliance with the Acquisition Agreement or
announcement or consummation of the transactions contemplated by the Acquisition
Agreement, including any loss of employees, customers, suppliers, vendors,
licensors, licensees or distributors; provided, further, that the exceptions in
subclauses (ii), (iii) and (vii) shall not apply to the extent that the Target
and its Subsidiaries are materially disproportionately affected thereby compared
to other participants in the industry or industries in which they operate.

 

7

--------------------------------------------------------------------------------


 

“Acquisition Effective Date” means the date that the Escrow Conditions are
satisfied (or waived in accordance with Section 9.02) and the closing of the
Acquisition occurs.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Barclays, in its capacity as administrative agent
for the Lenders hereunder, and its successors and permitted assigns in such
capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender Assignment and Assumption” means an assignment and assumption
entered into by a Lender and the Borrower or any of its Subsidiaries pursuant to
Section 9.04(g) and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

 

“Agents” means, individually and collectively, the Administrative Agent, the
Collateral Agent, the Syndication Agents and the Documentation Agents.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees or interest
rate “floor”, as determined in the reasonable judgment of the Administrative
Agent consistent with generally accepted financial practices; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a four-year life to maturity (or, if less, the stated life to maturity
at the time of incurrence of the applicable Indebtedness); provided, further,
that “All-In Yield” shall not include customary arrangement fees, structuring
fees, underwriting fees or other similar fees paid to the arrangers of such
Indebtedness.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.0% and (c) the Adjusted LIBO Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurocurrency Loan with
a one-month Interest Period plus 1.0%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.  Notwithstanding the foregoing, in no event shall the
Alternate Base Rate at any time be less than 1.75% per annum.

 

8

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

“Applicable ECF Percentage” means, for any fiscal year of the Borrower,
(a) 50.0% if the Senior Secured Net Leverage Ratio as of the last day of such
fiscal year is greater than 1.50:1.00, (b) 25.0% if the Senior Secured Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
1.50:1.00 and greater than 1.00:1.00 and (c) 0.0% if the Senior Secured Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
1.00:1.00.

 

“Applicable Margin” means, for any day, for any Initial Loan, with respect to
(i) any ABR Loan, 3.00% per annum and (ii) any Eurocurrency Loan, 4.00% per
annum.  The Applicable Margin in respect of any Incremental Loans, Extended
Loans or Refinancing Loans shall be the percentages per annum set forth in the
applicable Incremental Amendment, Extension Amendment or Refinancing Amendment,
respectively.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means, individually and collectively, Barclays, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and HSBC
Securities (USA) Inc., each in its capacity as joint lead arranger and joint
bookrunner.

 

“Asset Sale” shall mean any Disposition of property or series of related
Dispositions of property (excluding any Disposition permitted by
Section 6.05(a), Section 6.05(b), Section 6.05(c), Section 6.05(d),
Section 6.05(f), Section 6.05(g), Section 6.05(h), Section 6.05(i),
Section 6.05(j), Section 6.05(k), Section 6.05(m), Section 6.05(n),
Section 6.05(o), or Section 6.05(p)) which yields gross proceeds (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $15,000,000 with respect to any
Disposition or series of related Dispositions or $50,000,000 in the aggregate
during any fiscal year of the Borrower.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback, as at the time of determination, the present value of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Leaseback, including any period for which such
lease has been extended or may, at the option of the lessor, be extended.  Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided that, if such Sale and Leaseback results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of Capital Lease Obligation.

 

9

--------------------------------------------------------------------------------


 

“Authorized Officer” means, as applied to any Person, the principal executive
officer, president or any corporate vice president (or the equivalent thereof),
principal financial officer, principal accounting officer or any director of
such Person or an equivalent authorized Person with respect to any limited
liability company or partnership. Unless otherwise specified, an Authorized
Officer shall refer to an Authorized Officer of the Borrower.

 

“Available Amount” means, as at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 an amount equal to $150,000,000; plus

 

(b)                                 the Cumulative Retained Excess Cash Flow
Amount at such time; plus

 

(c)                                  the cumulative amount of cash and Cash
Equivalent proceeds from (i) the sale of Equity Interests (other than any
Disqualified Equity Interests) of Staples after the Closing Date and on or prior
to such time and (ii) the principal amount of Indebtedness (other than
Indebtedness that is contractually subordinated to the Obligations or that is
owed to an Unrestricted Subsidiary) of the Borrower or any Restricted Subsidiary
owed to a Person that is not a Loan Party or a Subsidiary or an Affiliate of a
Loan Party incurred after the Closing Date that is converted to common Equity
Interests (other than any Disqualified Equity Interests) of Staples after the
Closing Date; plus

 

(d)                                 in the event any Unrestricted Subsidiary has
been re-designated as a Restricted Subsidiary or has been merged, consolidated
or amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary, in each case after the
Closing Date, the fair market value of the Investments of the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary as of the time of such
re-designation, combination or transfer (or of the assets transferred or
conveyed, as applicable) so long as such Investments were originally made
pursuant to Section 6.04(r); provided, in each case, that such amount does not
exceed the amount of such Investment made pursuant to Section 6.04(r) as such
amount is reduced by any returns contemplated by clause (e) below prior to such
time; plus

 

(e)                                  to the extent not already included in
Cumulative Retained Excess Cash Flow Amount, an amount equal to any after-tax
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
cash or Cash Equivalents by the Borrower or any Restricted Subsidiary after the
Closing Date in respect of any Investments made pursuant to Section 6.04(r);
provided, in each case, that such amount does not exceed the amount of such
Investment made pursuant to Section 6.04(r); minus

 

(f)                                   any amount of the Available Amount used to
make Restricted Payments pursuant to Section 6.07(a)(xi) after the Closing Date
and prior to such time; minus

 

(g)                                  any amount of the Available Amount used to
make Investments pursuant to Section 6.04(r) after the Closing Date and prior to
such time; minus

 

10

--------------------------------------------------------------------------------


 

(h)                                 any amount of the Available Amount used to
make payments or distributions in respect of Restricted Indebtedness pursuant to
Section 6.07(b)(vi) after the Closing Date and prior to such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
USC. §§ 101 et seq.

 

“Barclays” means Barclays Bank PLC.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” means, prior to the effectiveness of the Borrower Assumption
Agreement, the Escrow Borrower, and upon and following the effectiveness of the
Borrower Assumption Agreement, Staples, as assignee of the Escrow Borrower’s
rights and obligations hereunder on the Acquisition Effective Date in accordance
with the terms of the Borrower Assumption Agreement.

 

“Borrower Assumption Agreement” means an assumption agreement entered into by
the Escrow Borrower and Staples, and accepted by the Administrative Agent, in
the form of Exhibit N or any other form approved by the Administrative Agent.

 

“Borrower Material” has the meaning assigned to such term in the last paragraph
of Section 5.01.

 

“Borrowing” means Loans of the same Facility and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.02 substantially in the form of, and containing the
information prescribed by, Exhibit K.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in which interest on such
Eurocurrency Loan is calculated in the London interbank market.

 

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as shown in the statement of cash flows prepared in
accordance with GAAP.

 

11

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (ii) issued by
any agency of the United States and the obligations of which are backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing within one year after
the date of acquisition and having a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (c) certificates of deposit, time deposits, Eurocurrency time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any Lender (or a lender under the ABL
Facility) or by any commercial bank organized under the laws of the United
States or any state thereof or the District of Columbia that (i) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator), (ii) has Tier 1 capital (as defined in such regulations) of
not less than $1,000,000,000 and (iii) has a rating of at least A from S&P and
A3 from Moody’s; (d) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within 270 days from the
date of acquisition; (e) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender (or a lender under the ABL Facility) or any commercial bank satisfying
the requirements of clause (c) of this definition; and (g) shares of money
market, mutual or similar funds which (i) invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition;
(ii) has net assets of not less than $500,000,000 and (iii) has the highest
rating obtainable from either S&P or Moody’s; provided, that, in the case of any
Investment by an International Subsidiary, “Cash Equivalents” shall also
include: (I) direct obligations of the sovereign nation (or any agency thereof)
in which such International Subsidiary is organized and is conducting business
or in obligations fully and unconditionally guaranteed by such sovereign nation
(or any agency thereof), in each case maturing within one year after such date,
(II) investments of the type and maturity described in clauses (a), (b), (c) or
(g) above of International Subsidiaries (with, in the case of clauses (a),
(b) and (c), the references to the United States to also include the sovereign
nation thereof or any other sovereign nation with an equal or better rating that
forms a part of any group of such sovereign nations, such as the Eurozone and
the European Monetary Union), which Investments have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies,
(III) repurchase obligations for underlying securities of the types described in
clauses (a), (b) and (c) above (as modified pursuant to clause (II) above)
entered into with any bank meeting the qualifications specified in
clause (c) above and (IV) shares of money market mutual or similar funds which
invest exclusively in assets otherwise satisfying the requirements of this
definition (including this proviso).

 

12

--------------------------------------------------------------------------------


 

“Cash Pooling Arrangements” means any agreement entered into in the ordinary
course of business consistent with past practice to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements, in a pooling
agreement among one or more of the Borrower and its Restricted Subsidiaries and
a financial institution (or an in-house bank) including, without limitation, the
Cash Pool Agreement, dated July 25, 2013, among Staples, certain Restricted
Subsidiaries and Bank Mendes Gans N.V.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) members of the
board of directors of the Borrower on the Closing Date, nor (ii) nominated by
the board of directors of the Borrower nor (iii) appointed or approved by
directors so nominated (such approval either by a specific vote or by approval
of the Borrower’s proxy statement); or (c) any “change of control” (or similar
event, however denominated) shall occur under and as defined in any indenture or
agreement in respect of Material Indebtedness of the Borrower that would trigger
a default or event of default under such Material Indebtedness or give rise to a
right of the holder thereof to cause the obligors thereunder to repurchase,
prepay, redeem or defease such Material Indebtedness.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation, practice, treaty or concession after the date of this Agreement,
(b) any change in any law, rule or regulation, practice, treaty or concession or
in the interpretation or application thereof by any Governmental Authority after
the date of this Agreement, (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, (d) compliance by any Lender (or, for purposes of
Section 2.11(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement, (e) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted, issued or implemented or (f) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class” refers to whether Loans are Initial Loans, Incremental Loans,
Refinancing Loans of a given Refinancing Series or Extended Term Loans of a
given Extension Series and, if used with respect to any Lender, shall refer to
Lenders having Loans of the same Class.  Loans that are not fungible shall be
construed to be in different Classes and Loans that are fungible shall be
construed to be in the same Class.

 

“Closing Date” means February 2, 2016.

 

13

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Collateral Agent (for the benefit of the Secured Parties) pursuant to the
Collateral Documents in order to secure the Secured Obligations.

 

“Collateral Agent” means Barclays in its capacity as collateral agent for the
Secured Parties, and its successors and permitted assigns in such capacity

 

“Collateral Documents” means, (i) until the Acquisition Effective Date, the
Escrow Agreement and each other collateral document delivered to any Agent to
grant a valid, perfected security interest and Lien on any property of the
Escrow Borrower as collateral for the Secured Obligations, and any other
document or instrument utilized to pledge, grant or perfect or purport to
pledge, grant or perfect a Lien on any property of the Escrow Borrower as
collateral for the Secured Obligations, and (ii) on and after the Acquisition
Effective Date, individually and collectively, the Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements, the Mortgages and each
other collateral document delivered to any Agent to grant a valid, perfected
security interest and Lien on any property of any Loan Party as collateral for
the Secured Obligations, and any other document or instrument utilized to
pledge, grant or perfect or purport to pledge, grant or perfect a Lien on any
property of the Loan Parties as collateral for the Secured Obligations.

 

“Commitment” means, with respect to any Lender, the collective reference to the
Initial Commitments and the Incremental Commitments (if any) of such Lender.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

 

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 2015 relating to Staples and the Transactions.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consignment Transaction” means any consignment transaction between the Borrower
or any of its Restricted Subsidiaries and an Original Vendor in which
(i) inventory is sold to the Original Vendor for fair market value in exchange
for cash consideration and (ii) such inventory is consigned by the Original
Vendor to the Borrower or any of its Restricted Subsidiaries for resale.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of Credit Agreement Refinancing Indebtedness.

 

14

--------------------------------------------------------------------------------


 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt or (b) Permitted Unsecured Refinancing Debt, in each case,
issued, incurred or otherwise obtained to refinance, in whole or part, existing
Loans, or any then-existing Credit Agreement Refinancing Indebtedness (“Credit
Agreement Refinanced Debt”); provided that (i) such Indebtedness has a maturity
no earlier, and a Weighted Average Life to Maturity equal to or greater, than
the Credit Agreement Refinanced Debt, (ii) the principal amount of such
Indebtedness does not exceed the principal amount of the Credit Agreement
Refinanced Debt except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal,
replacement or extension and by an amount equal to any existing commitments
unutilized under the Credit Agreement Refinanced Debt, (iii) the terms and
conditions of such Indebtedness (except as otherwise provided in clause
(i) above and with respect to pricing, premiums, fees, rate floors and optional
prepayment or redemption terms) (taken as a whole) are no more favorable to the
lenders or holders providing such Indebtedness than the terms and conditions
applicable to the Credit Agreement Refinanced Debt (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of incurrence of such Indebtedness), (iv) such Indebtedness is issued,
incurred or otherwise obtained solely to refinance, in whole or part, Credit
Agreement Refinanced Debt and (v) such Credit Agreement Refinanced Debt shall be
repaid, repurchased, retired, defeased or satisfied and discharged, all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, and all commitments thereunder terminated, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

 

“Credit Exposure” means, as to any Lender at any time, the unused Commitments
and outstanding Loans of such Lender at such time.

 

“Credit Extension” means the making of a Loan or the release of the proceeds of
the Loans from the Escrow Account pursuant to Section 4.02.

 

“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow (with
Excess Cash Flow calculated after reduction for amounts attributable to
International Subsidiaries that cannot be repatriated, as set forth in the
second sentence of Section 2.07(b)(iv)) for all fiscal years of the Borrower
ending after the Closing Date (commencing with the fiscal year ending
February 3, 2018) and prior to such date.

 

“Current Assets” means, at any date, all amounts (other than cash and Cash
Equivalents) that would be set forth opposite the caption “total current assets”
(or any like caption) on the most recent consolidated balance sheet of the
Borrower and its Restricted Subsidiaries in accordance with GAAP.

 

“Current Liabilities” means, at any date, all amounts that would be set forth
opposite the caption “total current liabilities” (or any like caption) on the
most recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries in accordance with GAAP, but excluding (a) the current portion of
Funded Debt and (b) all revolving Indebtedness.

 

“Declined Proceeds” means has the meaning assigned to such term in
Section 2.07(d)(v).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

15

--------------------------------------------------------------------------------


 

“Departing Lender” has the meaning assigned to such term in Section 2.15(b).

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disposition” means, with respect to any property, any sale, lease, sublease,
assignment, conveyance, transfer, exclusive license or other disposition thereof
(including by way of merger or consolidation, any Sale and Leaseback or any
synthetic lease); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition, (a) require the payment of any dividends (other than
dividends payable solely in shares of Qualified Equity Interests), (b) mature or
are mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Equity Interests), in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise (including as the result of a failure to maintain or achieve any
financial performance standards) or (c) are or become convertible into or
exchangeable for, automatically or at the option of any holder thereof, any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests, in the case of each of clauses (a), (b) and (c), prior to the date
that is 91 days after the Latest Maturity Date at the time of issuance of such
Equity Interests (other than (i) following payment in full of the Obligations
(other than indemnification and other contingent obligations not yet due and
owing) and termination of the Commitments or (ii) upon a “change in control”;
provided that any payment required pursuant to this clause (ii) is subject to
the prior repayment in full of the Obligations (other than indemnification and
other contingent obligations not yet due and owing) and the termination of the
Commitments); provided, however, that if such Equity Interests are issued to any
employee or to any plan for the benefit of employees of the Borrower or the
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because they may be required
to be repurchased by the Borrower or any Restricted Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.

 

“Disqualified Institution” means, on any date, (a) any Person designated by
Staples as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to February 4, 2015 and (b) any other Person
that is a competitor of Staples or any of its Subsidiaries, which Person has
been designated by Staples as a “Disqualified Institution” by written notice to
the Administrative Agent on or prior to February 4, 2015 or from time to time
thereafter (such designation to take effect on the Business Day following
receipt by the Administrative Agent of such notice); provided that
(i) “Disqualified Institutions” shall not include any bona fide debt fund that
is an Affiliate of a competitor of Staples or any of its Subsidiaries or any
investment vehicle that is an Affiliate of such competitor and that is primarily
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business and with respect to which none of such competitor or any of its
subsidiaries makes investment decisions or has the power, directly or
indirectly, to direct or cause the direction of such competitor’s investment
decisions, (ii) no designation of any Person as a “Disqualified Institution”
shall apply retroactively to disqualify a Person that has previously acquired an
assignment or participation interest in the Loans to the extent such Person (or
its

 

16

--------------------------------------------------------------------------------


 

Affiliates) was not a Disqualified Institution at the time of the applicable
assignment or participation, as the case may be, and (iii) “Disqualified
Institutions” shall exclude any Person that Staples has designated as no longer
being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.

 

“Divested Property” means the businesses, services or assets required to be
divested, transferred or otherwise sold by Staples or the Target (or any of
their respective Restricted Subsidiaries, determined giving pro forma effect to
the Transactions) in connection with the Acquisition pursuant to an agreement or
order issued by any regulatory authority.

 

“Documentation Agents” means, individually and collectively, PNC Capital Markets
LLC, TD Securities (USA) LLC, U.S. Bank National Association and Guggenheim
Securities Holdings, LLC, each in its capacity as a Documentation Agent.

 

“dollars” or “$” means the lawful money of the United States.

 

“DQ List” has the meaning assigned to such term in Section 9.04(j).

 

“EBITDA” means, for any period, an amount determined for Staples and its
Restricted Subsidiaries on a consolidated basis equal to Net Income for such
period, plus,

 

(a)                                 without duplication and, to the extent
(other than in the case of clause (vii)) reducing Net Income for such period,
the sum of:

 

(i)                                     Interest Expense for such period;

 

(ii)                                  income tax expense for such period;

 

(iii)                               all amounts attributable to depreciation and
amortization expense for such period;

 

(iv)                              other non-cash charges (including, without
limitation, any non-cash charges for tangible or intangible impairments or asset
write downs for such period), but excluding any write downs or write-offs of
inventory, any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge to the extent that it
represents an accrual of or reserve for cash Capital Expenditures in any future
period;

 

(v)                                 all amounts in respect of extraordinary,
unusual or non-recurring losses, expenses or charges (including, without
limitation, (A) any fees, expenses or charges associated with or related to any
restructurings (including restructuring related to the OfficeMax Merger or the
Acquisition and, for the avoidance of doubt, the effect of retention, headcount
reductions, systems establishment costs, contract termination costs and excess
pension charges), (B) any fees, expenses or charges relating to plant shutdowns,
facility consolidations, business exits and discontinued operations,
(C) acquisition integration costs, (D) any (I) severance, other employee
termination benefits or relocation costs, expenses or charges, (II) one-time
non-cash compensation charges

 

17

--------------------------------------------------------------------------------


 

recorded from grants or acceleration of vesting of stock options, restricted
stock, restricted stock units, performance shares, stock appreciation rights and
other equity-based awards, in each case to officers, directors and employees,
(III) the costs and expenses after the Closing Date relating to the employment
of terminated employees, (IV) lease termination costs and (V) fees, expenses,
charges or change in control payments which, in each case under
clauses (A) through (D), shall not exceed (x) if such amounts result from or are
related to the Acquisition, $1,000,000,000, (y) if such amounts result from or
are related to the OfficeMax Merger, $250,000,000 and (z) with respect to all
other amounts, when taken together with amounts added back pursuant to subclause
(y)(3) of clause (vii) of this definition, 15% of EBITDA for such period
(calculated prior to giving effect to any adjustment pursuant to clauses
(A) through (D) and subclause (y)(3) of clause (vii) of this definition) in the
aggregate and (E) any expenses or charges relating to any offering of Equity
Interests, Permitted Acquisition, or any Investment or Indebtedness permitted
under this Agreement, in each case under this clause (E), whether or not
successful);

 

(vi)                              any financial advisory fees, accounting fees,
legal fees and other similar advisory and consulting fees and related
out-of-pocket expenses incurred by the Borrower or any Restricted Subsidiary as
result of the Transactions; and

 

(vii)                           the amount of cost savings and other operating
expense reductions and synergies projected by the Borrower in good faith to be
realized as a result of (A) the OfficeMax Merger within 18 months after the
Acquisition Effective Date, (B) the Acquisition within 36 months after the
consummation of the Acquisition, or (C) any Specified Transaction permitted
hereunder within 18 months after the consummation of such Specified Transaction
(in each case, calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
such period for which EBITDA is being determined and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period), net of the amount of actual benefits realized during such period
from such actions; provided, that (x) such cost savings, operating expense
reductions and synergies are reasonably identifiable and factually supportable,
(y) the aggregate amount of cost savings, operating expense reductions and
synergies added back pursuant to this clause (vii), other than any cost savings,
operating expense reductions and synergies of the type that would be permitted
to be included in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act, shall not exceed (1) if such amounts
are projected to be realized in connection with the OfficeMax Merger,
$300,000,000, (2) if such amounts are projected to be realized in connection
with the Acquisition, $1,000,000,000 and (3) with respect to all other amounts,
when taken together with amounts added back pursuant to subclause (z) of clause
(v) of this definition, 15% of EBITDA for such period (prior to giving effect to
this clause (vii) and subclauses (A) through (D) of clause (v) of this
definition) and (z) the Borrower shall provide to the Administrative Agent
reasonable detail with respect to such cost savings, operating expense
reductions and synergies and certify that such cost savings, operating expense
reductions and synergies are projected by the Borrower in good faith to be
realized within the applicable time period set forth above, and

 

18

--------------------------------------------------------------------------------


 

(b)                                 minus, without duplication and to the extent
included in Net Income, the sum of:

 

(i)                                     all amounts in respect of extraordinary,
unusual or nonrecurring gains;

 

(ii)                                  cash payments made during such period in
respect of non-cash charges that were added back pursuant to
clause (a)(iv) above in a prior period; and

 

(iii)                               other non-cash gains increasing Net Income
for such period (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in any prior
period) and all other non-cash items of income for such period,

 

all calculated in accordance with GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that is not a Disqualified Institution and
meets the requirements to be an assignee under Section 9.04(b)(iv),
Section 9.04(b)(vi) and Section 9.04(b)(vii) (subject to such consents, if any,
as may be required under Section 9.04(b)(iv)).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices, settlements or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, presence, Release or threatened Release of any
Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, governmental oversight costs, fines, penalties or indemnities), of
the Borrower or any Restricted Subsidiary directly or indirectly resulting from
or based upon (a) compliance or noncompliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, sale, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract or agreement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

19

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in Section 4043(c) of ERISA
is waived); (b) the existence with respect to any Plan of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code; (c) any failure of any Plan to satisfy the
“minimum funding standard” applicable to such Plan (as such term is defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure of any Loan
Party or ERISA Affiliate to make any required contribution to any Multiemployer
Plan; (e) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan
including, without limitation, the imposition of any Lien in favor of the PBGC
or any Plan; (f) the receipt by any Loan Party or any ERISA Affiliate from the
PBGC or a Plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA); (h) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (i) the receipt by any Loan Party or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical status” within the meaning of Section 432 of the Code
or Section 305 or Title IV of ERISA.

 

“Escrow Account” has the meaning assigned to such term in the Escrow Agreement.

 

“Escrow Agent” means JPMorgan Chase Bank, N.A., in its capacity as escrow agent
under the Escrow Agreement, together with its successors and assigns in such
capacity.

 

“Escrow Agreement” means the Escrow Agreement, dated as of the Closing Date,
among the Escrow Borrower, the Administrative Agent, the Collateral Agent and
the Escrow Agent, as the same may be amended, restated, supplemented, replaced
or otherwise modified from time to time.

 

“Escrow Borrower” has the meaning assigned to such term in the Preamble hereto.

 

20

--------------------------------------------------------------------------------


 

“Escrow Conditions” has the meaning assigned to such term in Section 4.02.

 

“Escrow Conditions Deadline” means September 10, 2016; provided that solely in
the event that the conditions precedent pursuant to Section 6.1(b) of the
Acquisition Agreement shall not have been satisfied on or prior to such date,
upon payment by Staples of the Escrow Extension Fee, such date shall be extended
to November 10, 2016.

 

“Escrow Extension Fee” means a fee in an amount equal to 0.25% of the aggregate
principal amount of Loans then outstanding, which fee shall be payable to the
Administrative Agent for the benefit of the Lenders and allocated among the
Lenders in accordance with their respective shares of the Aggregate Credit
Exposure.

 

“Escrow Property” has the meaning assigned to such term in the Escrow Agreement.

 

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event” has the meaning assigned to such term in the definition of Acquisition
Date Material Adverse Effect.

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year of Staples, the excess, if
any, of:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Net Income for such fiscal year;

 

(ii)                                  the amount of all non-cash charges
(including depreciation and amortization) to the extent deducted in arriving at
such Net Income (excluding any such non-cash charge to the extent that it
represents an accrual or reserve for a potential cash charge in any future
period or amortization of a prepaid cash gain that was paid in a prior period);
and

 

(iii)                               the amount of the decrease, if any, in
Working Capital for such fiscal year; minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                     the amount of all non-cash gains
included in arriving at such Net Income;

 

21

--------------------------------------------------------------------------------


 

(ii)                                  without duplication of amounts deducted
from Excess Cash Flow pursuant to clause (vii) in prior periods, the aggregate
amount actually paid by the Borrower and its Restricted Subsidiaries in cash
during such fiscal year on account of Capital Expenditures, except to the extent
funded by the incurrence of long term Indebtedness or from equity contributions
made to, or Equity Interests issued by, the Borrower;

 

(iii)                               the aggregate amount of all regularly
scheduled principal payments of Funded Debt actually paid by the Borrower and
its Restricted Subsidiaries in cash during such fiscal year (including, without
limitation, the Loans, but excluding, for the avoidance of doubt,  repayments of
revolving loans or swing line loans unless there is an equivalent scheduled
permanent reduction in commitments thereunder) except to the extent funded by
the incurrence of long term Indebtedness or from equity contributions made to,
or Equity Interests issued by, the Borrower;

 

(iv)                              the amount of the increase, if any, in Working
Capital for such fiscal year;

 

(v)                                 the amount of cash Restricted Payments made
pursuant to Section 6.07(a)(iv) or Section 6.07(a)(vii) during such fiscal year,
except to the extent funded by the incurrence of long term Indebtedness or from
equity contributions made to, or Equity Interests issued by, the Borrower;

 

(vi)                              without duplication of amounts deducted from
Excess Cash Flow pursuant to clause (vii) in prior periods, (x) the aggregate
amount of consideration paid in cash by the Borrower and its Restricted
Subsidiaries during such fiscal year with respect to Permitted Acquisitions or
other Investments (in either case, except to the extent funded by the incurrence
of long term Indebtedness or from equity contributions made to, or Equity
Interests issued by, the Borrower) (other than Investments of a type permitted
under Sections 6.04(a) and (c)) and (y) to the extent not deducted in
determining Net Income for such period, an amount paid by the Borrower and its
Restricted Subsidiaries during such period that is reimbursable by the seller,
or other unrelated third party, in connection with a Permitted Acquisition or
other Investment;

 

(vii)                           without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower and its Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to acquisitions that constitute Investments permitted under this
Agreement or Capital Expenditures, in each case during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that, to the extent the aggregate amount of internally generated cash
actually utilized to finance such Investments, Capital Expenditures or other
amounts referred to above during such period of four consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters;

 

22

--------------------------------------------------------------------------------


 

(viii)                        the amount of any Declined Proceeds, to the extent
such amounts would have otherwise been included in arriving at such Net Income;
and

 

(ix)                              the amount of any mandatory prepayment of
Loans made pursuant to Section 2.07(b)(i) or Section 2.07(b)(ii) solely to the
extent that the Net Cash Proceeds of the applicable Asset Sale or Disposition of
Divested Property was included in arriving at such Net Income in such fiscal
year or in a prior fiscal year.

 

“Excluded Foreign Subsidiary” means any Subsidiary that is (i) (x) a “controlled
foreign corporation” within the meaning of Section 957 of the Code or (y) is
otherwise not organized or formed under the laws of any state of the United
States or the District of Columbia, (ii) a Subsidiary that holds no material
assets other than equity interests or debt instruments of an entity described in
clause (i)(x) or the equity interests or debt instruments of an entity of the
type otherwise described in this clause (ii), or (iii) a Subsidiary of an entity
described in clause (i).

 

“Excluded Information” means any non-public information with respect to the
Borrower or its Subsidiaries or any of their respective securities to the extent
such information could have a material effect upon, or otherwise be material to,
an assigning Lender’s decision to assign Loans or a purchasing Lender’s decision
to purchase Loans.

 

“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Agent, any Lender, or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of a Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a Requirement of Law
(including FATCA) in effect at the time (i) such Lender acquires such interest
in the Loan or Commitment (other than an assignee under Section 2.15(b)) or
(ii) such Lender designates a new lending office, except in each case, to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax under Section 2.13(a), (c) Taxes
attributable to a Lender’s failure to comply with Section 2.13(f), or (d) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreements” means (i) that certain Amended and Restated Credit
Agreement dated as of May 25, 2011 (as amended, restated, amended and restated,
refinanced, replaced, modified or supplemented from time to time on or prior to
the Acquisition Effective Date), among, inter alios, the Target, JPMorgan Chase
Bank, N.A., as administrative agent and US collateral agent, JPMorgan Chase
Bank, N.A., London Branch, as European administrative agent and European
collateral agent, and the other parties thereto and (ii) that certain Credit
Agreement dated as of May 31, 2013 (as amended, restated, amended and restated,
refinanced, replaced, modified or supplemented from time to time on or prior to
the Acquisition Effective Date), among, inter alios, Staples, Bank of America,
N.A. as administrative agent and the other parties thereto.

 

“Extended Facility” means the Extended Loans of a given Class.

 

23

--------------------------------------------------------------------------------


 

“Extended Loans” has the meaning assigned to such term in Section 2.19(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.19(a).

 

“Extension” has the meaning assigned to such term in Section 2.19(a).

 

“Extension Amendment” has the meaning assigned to such term in Section 2.19(c).

 

“Extension Offer” has the meaning assigned to such term in Section 2.19(a).

 

“Extension Series” has the meaning assigned to such term in Section 2.19(a).

 

“Facilities” means the collective reference to the Initial Facility, any
Incremental Facility, any Extended Facility and any Refinancing Facility.

 

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of a Person (or a Person and its Restricted
Subsidiaries taken as a whole, as applicable) would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president — finance, treasurer or controller of a Borrower.

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined by section 7701(a)(30) of the Code (“United States Person”).

 

“Foreign Plan” means each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Loan Party.

 

24

--------------------------------------------------------------------------------


 

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
of the types described in clauses (a), (b), (h) and (i) of the definition of
“Indebtedness” (in the case of clause (i), to the extent that it is not a
contingent obligation).

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or any other
nation or, in each case, any political subdivision thereof, whether state,
provisional, territorial or local; the European Central Bank, the Council of
Ministers of the European Union or any other supranational body; and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or any
customary indemnity obligations.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by Staples and each Subsidiary Guarantor,
substantially in the form of Exhibit C, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

 

“Hazardous Materials” means all materials, substances or wastes listed,
classified, regulated, characterized or otherwise defined as hazardous, toxic,
explosive, radioactive, or a pollutant under applicable Environmental Laws,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
a Person (or a Person and its Restricted Subsidiaries taken as a whole, as
applicable) including all fees and expenses related to the Transactions but
exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified in terms of their nature and estimated magnitude by
responsible officers of Staples.

 

“Immaterial Subsidiary” means, at any date, any Restricted Subsidiary of the
Borrower which the Borrower designates in writing to the Administrative Agent as
an “Immaterial Subsidiary” and

 

25

--------------------------------------------------------------------------------


 

which, on an individual basis, (i) does not, as of the most recently ended Test
Period, have assets with a value in excess of 2.5% of the consolidated total
assets of the Borrower and its Restricted Subsidiaries and (ii) did not, during
the most recently ended Test Period, have revenues exceeding 2.5% of the total
revenues of the Borrower and its Restricted Subsidiaries; provided that, the
aggregate assets or revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 5.0% of consolidated assets or consolidated
revenues, respectively, of the Borrower and its Restricted Subsidiaries,
collectively, at any time (and the Borrower will designate in writing to the
Administrative Agent from time to time the Subsidiaries which will cease to be
treated as “Immaterial Subsidiaries” in order to comply with the foregoing
limitation).

 

“Impacted Loans” has the meaning assigned to such term in Section 2.11(f).

 

“Increased Amount Date” has the meaning assigned to such term in
Section 2.17(a).

 

“Incremental Amendment” has the meaning assigned to such term in
Section 2.17(e).

 

“Incremental Commitments” has the meaning assigned to such term in
Section 2.17(a).

 

“Incremental Equivalent Debt” means any secured debt securities issued by the
Borrower pursuant to an indenture, note purchase agreement or otherwise in lieu
of Indebtedness under this Agreement permitted to be incurred pursuant to
Section 2.17; provided that (i) on the date of such issuance, the aggregate
principal amount of all Incremental Equivalent Debt shall not exceed the Maximum
Incremental Facilities Amount on such date, (ii) on the date of such issuance,
such Indebtedness could have been incurred as Incremental Commitments on such
date under Section 2.17, (iii) such Incremental Equivalent Debt shall not at any
time be guaranteed by any Person that is not a Loan Party, (iv) such Incremental
Equivalent Debt shall not mature on or prior to the then applicable Latest
Maturity Date at the time such Incremental Equivalent Debt is issued, (v) the
Weighted Average Life to Maturity of such Incremental Equivalent Debt shall be
no shorter than the Weighted Average Life to Maturity of the then existing
Loans, (vi) the definitive documentation for such Incremental Equivalent Debt
shall not include other covenants that are more favorable to the lenders or
holders providing such Incremental Equivalent Debt than the covenants for the
Initial Facility provided for in this Agreement, taken as a whole and
(vii) (A) such Indebtedness is secured on a pari passu basis (but without regard
to the control of remedies) with the Obligations and is not secured by any
property or assets other than the Collateral, (B) the security agreements
relating to such Indebtedness are substantially the same as or more favorable to
the Loan Parties than the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (C) a representative
validly acting on behalf of the holders of such Indebtedness shall have become
party to a Pari Passu Intercreditor Agreement and the ABL Intercreditor
Agreement.

 

“Incremental Facility” means a term loan facility established pursuant to
Section 2.17(a).

 

“Incremental Lender” has the meaning assigned to such term in Section 2.17(a).

 

“Incremental Loan” has the meaning assigned to such term in Section 2.17(c).

 

26

--------------------------------------------------------------------------------


 

“Incremental Loan Maturity Date” means the date on which Incremental Loans of a
series shall become due and payable in full hereunder, as specified in the
applicable Incremental Amendment, including by acceleration or otherwise.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations, purchase
money Indebtedness and Attributable Indebtedness of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty for Indebtedness, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) obligations under any earn-out that have become a liability on
the balance sheet of such Person, (l) all obligations of such Person in respect
of Disqualified Equity Interests of such Person, (m) any other Off-Balance Sheet
Liability and (n) for the purposes of Section 6.01 and Section 7.02(f) only, the
net obligations of such Person in respect of Swap Agreements.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  The amount of any
Guarantee shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Initial Commitments” means, as to any Initial Lender, the obligation of such
Initial Lender, if any, to make an Initial Loan to the Borrower hereunder (to be
deposited in the Escrow Account pending consummation of the Acquisition on the
Acquisition Effective Date) in a principal amount not to exceed the amount set
forth under the heading “Initial Commitment” opposite such Initial Lender’s name
on Schedule 1.01(a) or, as the case may be, in the Assignment and Assumption
pursuant to which such Initial Lender became a party hereto, as the same may be
changed from time to time pursuant to the terms hereof.  The aggregate principal
amount of the Initial Commitments on the Closing Date is $2,500,000,000.

 

“Initial Facility” means the Initial Commitments and the Initial Loans made
thereunder.

 

27

--------------------------------------------------------------------------------


 

“Initial Facility Maturity Date” means the earlier of (i) the date that is six
years after the Closing Date and (ii) the date that is 91 days prior to the
final maturity date then in effect for the 2018 Notes (as such final maturity
date may be extended from time to time in accordance with the terms of the 2018
Notes); provided that clause (ii) shall be disregarded (and the Initial Facility
Maturity Date shall be the date that is six years after the Closing Date) if, as
of the date that is 91 days prior to the final maturity date then in effect for
the 2018 Notes, the principal amount of outstanding 2018 Notes is less than
$300,000,000.

 

“Initial Lender” means any Lender that holds an Initial Loan or an Initial
Commitment.

 

“Initial Loans” means the term loans made by Initial Lenders to the Escrow
Borrower pursuant to Section 2.01 as of the Closing Date.

 

“Insolvency Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Intellectual Property” means, individually and collectively, trademarks,
service marks, tradenames, copyrights, patents, trade secrets, industrial
designs, internet domain names and other intellectual property, including any
applications and registrations pertaining thereto and with respect to
trademarks, service marks and tradenames, the goodwill of the business
symbolized thereby and connected with the use thereof.

 

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Guaranty and Collateral Agreement.

 

“Intercreditor Agreements” means, collectively, the Pari Passu Intercreditor
Agreement and the ABL Intercreditor Agreement, in each case to the extent in
effect.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04 substantially in the form
of, and containing the information prescribed by, Exhibit L.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the
Borrower and its Restricted Subsidiaries for such period in accordance with
GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each calendar quarter and the Maturity Date for such Loan, and
(b) with respect to any Eurocurrency Loan, the last Business Day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’

 

28

--------------------------------------------------------------------------------


 

duration, each Business Day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date for such Loan.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or the date of any conversion or
continuation as a Eurocurrency Loan and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months (or, with the
consent of each Lender, twelve months) thereafter, as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, (iii) no Interest Period shall extend beyond the applicable
Maturity Date and (iv) for the period from the Closing Date until the
Acquisition Effective Date, each Interest Period shall be for a period of one
month.  For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made, and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“International Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than a jurisdiction within the United States.

 

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

(a)                                 the applicable LIBO Rate for the longest
period (for which that LIBO Rate is available) which is less than the Interest
Period of that LIBO Loan; and

 

(b)                                 the applicable LIBO Rate for the shortest
period (for which that LIBO Rate is available) which exceeds the Interest Period
of that LIBO Loan,

 

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of the Interest Period of such LIBO Loan.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable hereunder at such time, including the latest maturity date of
any Initial Loan, Incremental Loan, Extended Loan or Refinancing Loan, in each
case as extended in accordance with this Agreement from time to time.

 

“LCA Election” means the Borrower’s election to treat a specified Investment as
a Limited Condition Acquisition.

 

“LCA Test Date” shall have the meaning assigned to such term in Section 1.05.

 

29

--------------------------------------------------------------------------------


 

“Lenders” means (a) the Initial Lenders (other than any such Person that has
ceased to be a party hereto by assignment of its all of its Loans) and (b) any
Person that has purchased or otherwise holds Loans hereunder pursuant to an
Assignment and Assumption or any applicable Incremental Amendment or Refinancing
Amendment (other than any such Person that has ceased to be a party hereto by
assignment of its all of its Loans).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period:

 

(a)                                 the rate per annum determined by the
Administrative Agent to be the offered rate which appears on the page of the
Reuters Screen which displays the London interbank offered rate administered by
ICE Benchmark Administration Limited (such page currently being the LIBOR01
page) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in dollars determined as of
approximately 11:00 a.m., (London, England time), two Business Days prior to the
commencement of such Interest Period; or

 

(b)                                 in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the LIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period,

 

provided that, if LIBO Rates are quoted under either of the preceding clause
(a) or (b), but there is no such quotation for the Interest Period elected, the
LIBO Rate shall be equal to the Interpolated Rate; and provided, further, that
notwithstanding the foregoing, in no event shall the LIBO Rate at any time be
less than 0.75% per annum.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not expressly conditioned on the availability
of, or on obtaining, third party financing.

 

“Loan Documents” means this Agreement, the Borrower Assumption Agreement, any
Notes, the Collateral Documents, each Intercreditor Agreement, any Incremental
Amendment, any Refinancing Amendment, any Extension Amendment and all other
agreements, instruments, documents and certificates executed and delivered to,
or in favor of, the Administrative Agent, the Collateral Agent or any Lenders
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent, the Collateral Agent or
any Lender in connection with this Agreement or the transactions contemplated
thereby.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other

 

30

--------------------------------------------------------------------------------


 

modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Parties” means the Borrower and each of the Subsidiary Guarantors.

 

“Loans” means a Loan made by a Lender to the Borrower pursuant this Agreement,
including Section 2.01, Section 2.17 or Section 2.18, as applicable.

 

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Loan Parties, taken as a whole,
(b) the ability of the Loan Parties, taken as a whole, to perform any of their
obligations under the Loan Documents to which they are a party, or (c) the
rights of or benefits available to the Administrative Agent, the Collateral
Agent or the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $75,000,000; provided that, regardless of the aggregate principal
amount thereof, “Material Indebtedness” shall include any Indebtedness incurred
under the ABL Documents, any Permitted Pari Passu Refinancing Debt and any
Incremental Equivalent Debt.  For purposes of determining Material Indebtedness,
the principal amount of the “obligations” of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Real Property” means any Real Estate Asset located in the United
States that has a book value equal to or greater than $7,500,000 (on the
Acquisition Effective Date or, with respect to real property acquired after the
Acquisition Effective Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).

 

“Maturity Date” means (x) with respect to any Initial Loans, the Initial
Facility Maturity Date and (y) and with respect to any Extended
Loans, Incremental Loans or Refinancing Loans, the final maturity date specified
in the applicable Extension Amendment, Incremental Amendment or Refinancing
Amendment, as applicable, in each case, as the same may be extended pursuant to
Section 2.19.

 

“Maximum Incremental Facilities Amount” means, as of any date, the sum of the
following:

 

(a)                                 (x) $1,000,000,000 minus (y) the aggregate
principal amount of all Incremental Commitments, Incremental Loans and/or
Incremental Equivalent Debt incurred or issued on or prior to such date pursuant
to clause (a)(x) of this definition, plus

 

(b)                                 the Ratio Based Incremental Amount as of
such date.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

31

--------------------------------------------------------------------------------


 

“Merger Sub” has the meaning assigned to such term in the Recitals hereto.

 

“Minimum Extension Condition” has the meaning assigned to such term in
Section 2.19(b).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each of the mortgages and deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Mortgaged Property” has the meaning assigned to such term in Section 5.11(c).

 

“Mortgage Policies” has the meaning assigned to such term in Section 5.11(c).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Asset Sale, an amount
equal to (determined solely with respect to the portion of the gross proceeds of
such Asset Sale in excess of the thresholds described in the definition of Asset
Sale):  (i) cash payments (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by the Borrower or any of its Restricted
Subsidiaries from such Asset Sale, minus (ii) without duplication, any bona fide
direct costs incurred and payments made in connection with such Asset Sale,
including (1) taxes paid or payable as a result thereof including transfer taxes
and income or gains taxes payable as a result of any gain recognized in
connection with such Asset Sale, (2) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans, the loans under the ABL Credit Agreement and Indebtedness that is secured
on a pari passu basis with the Obligations) that is secured by a Lien on the
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (3) a reasonable reserve established in accordance
with GAAP retained by the Borrower or the applicable Restricted Subsidiary, as
applicable, including, without limitation for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of such Asset Sale undertaken by the
Borrower or any of its Restricted Subsidiaries in connection with such Asset
Sale, (4) attorneys’ fees, accountants’ fees, investment banking fees, transfer
taxes, other customary expenses and brokerage, consultant and other customary
fees incurred in connection therewith and (5) in the case of any such Asset Sale
occurring in a jurisdiction other than the United States (if the proceeds of
such Asset Sale are in fact repatriated), the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and its Restricted
Subsidiaries that are directly attributable to the distribution of such cash
proceeds from such jurisdiction or to the repatriation of such cash proceeds
into the United States, but only to the extent the Borrower and its Restricted
Subsidiaries have used commercially reasonable efforts to reduce or eliminate
such taxes, including by electing to prepay Loans in such a manner that would
result in the lowest possible amount of such taxes;

 

32

--------------------------------------------------------------------------------


 

(b)                                 with respect to any Recovery Event, an
amount equal to (determined solely with respect to the portion of the gross
proceeds of such Recovery Event in excess of the thresholds described in the
definition of Recovery Event) (i) any cash payments or proceeds received by the
Borrower or any of its Restricted Subsidiaries (1) under any casualty insurance
policy in respect of a covered loss thereunder or (2) as a result of the taking
of any assets of the Borrower or any of its Restricted Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (1) any actual and reasonable costs incurred
by the Borrower or any of its Restricted Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Restricted
Subsidiary in respect thereof, (2) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in preceding
clause (i)(2), including income taxes payable as a result of any gain recognized
in connection therewith and (3) in the case of any such event occurring in a
jurisdiction other than the United States (if the proceeds of such Recovery
Event are in fact repatriated), the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrower and its Restricted Subsidiaries that
are directly attributable to the distribution of such cash proceeds from such
jurisdiction or to the repatriation of such cash proceeds into the United
States, but only to the extent the Borrower and its Restricted Subsidiaries have
used commercially reasonable efforts to reduce or eliminate such taxes,
including by electing to prepay Loans in such a manner that would result in the
lowest possible amount of such taxes; and

 

(c)                                  with respect to any issuance or incurrence
of Indebtedness, the cash proceeds thereof, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Staples and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
loss) of any Person accrued prior to the date it becomes a Restricted Subsidiary
of Staples or is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries or that Person’s assets are acquired by Staples or any
of its Restricted Subsidiaries, (b) the income (or loss) of any Person that is
not a Subsidiary of Staples or that is an Unrestricted Subsidiary in which
Staples or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by Staples or such
Restricted Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

“Net Tangible Assets” means the aggregate amount of total assets of the Borrower
and its Restricted Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense, and other
intangibles, all as set forth in the most recent consolidated balance sheet of
the Borrower and its Restricted Subsidiaries and computed in accordance with
GAAP; provided that, at all times prior to the first delivery of financial
statements pursuant to Section 5.01(a) or Section 5.01(b), Net Tangible Assets
shall be determined based on the Pro Forma Financial Statements.

 

33

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means, in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 9.02(b) where the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained, any such
non-consenting Lender.

 

“Non-Funding Lender” has the meaning assigned to such term in Section 2.03.

 

“Note” has the meaning assigned to such term in Section 2.06(d).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans (or which would have accrued but for the commencement of any
bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the Loan
Parties to any Lender, any Agent, any Arranger or any indemnified party arising
under the Loan Documents, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Arranger, the Agents or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

“OfficeMax” means OfficeMax Incorporated, a Delaware corporation.

 

“OfficeMax Merger” means the merger transaction pursuant to the OfficeMax Merger
Agreement pursuant to which OfficeMax became a wholly-owned Subsidiary of the
Target.

 

“OfficeMax Merger Agreement” means, collectively, the Agreement and Plan of
Merger, dated as of February 20, 2013 (as amended, modified or supplemented from
time to time), among the Target, Dogwood Merger Sub Inc., Dogwood Merger Sub
LLC, Mapleby Holdings Merger Corporation, Mapleby Merger Corporation and
OfficeMax, and all schedules, exhibits and annexes thereto and all material side
letters and agreements affecting the terms thereof or entered into in connection
therewith.

 

“Organizational Documents” means, collectively, with respect to any Person,
(i) in the case of any corporation, the certificate of incorporation or deed of
incorporation and by-laws (or similar constitutive documents) of such Person,
(ii) in the case of any limited liability company, the certificate or articles
of formation or organization and operating agreement or memorandum and articles
of association (or similar constitutive documents) of such Person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(iv) in the case

 

34

--------------------------------------------------------------------------------


 

of any general partnership, the partnership agreement (or similar constitutive
document) of such Person, (v) in any other case, the functional equivalent of
the foregoing, and (vi) any shareholder, voting trust or similar agreement
between or among any holders of Equity Interests of such Person.

 

“Original Vendor” means, with respect to any inventory, the vendor from which
the Borrower or any Restricted Subsidiary purchased such inventory.

 

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.07(d)(ii).

 

“Other Connection Taxes” means, with respect to the Administrative Agent, the
Collateral Agent, any Lender or any other recipient of any payment to be made by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, or become a
party to, performed its obligations or received payments under, received or
perfected a security interest under, sold or assigned an interest in any Loan or
otherwise engaged in any other transaction pursuant to, or enforced, any Loan
Documents).

 

“Other Debt Representative” means, with respect to Incremental Equivalent Debt
or any series of Permitted Pari Passu Refinancing Notes, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes which arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15(b)).

 

“Pari Passu Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit F entered into by and among Staples, the
Restricted Subsidiaries of Staples from time to time party thereto, the
Administrative Agent, the Collateral Agent and one or more collateral agents or
representatives for the holders of Indebtedness that is permitted under
Section 6.01 and Section 6.02 to be, and is intended to be, secured on a pari
passu basis with the Obligations.

 

“Participant” has the meaning assigned to such term in Section 9.04(e).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

 

“PATRIOT Act” means the Trading With the Enemy Act (50 U.S.C. §§ 1-44, as
amended) and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

35

--------------------------------------------------------------------------------


 

“Perfection Certificate” means a certificate substantially in the form attached
as Exhibit M with respect to the assets of, as applicable, (a) the Escrow
Borrower on the Closing Date and (b) each Person that will be a Loan Party on
the Acquisition Effective Date.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of a Person, or any Equity Interests in a Person that becomes
a Restricted Subsidiary (or is already a Restricted Subsidiary pursuant to a
prior Permitted Acquisition), or a business line or unit or a division of any
Person; provided that:

 

(a)                                 such acquisition shall be consummated in
accordance with all Requirements of Law, except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 in the case of the acquisition of Equity
Interests, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares) acquired (or otherwise issued) in
connection with such acquisition (other than shares issued by the Borrower)
shall be directly and beneficially owned by the Borrower or any of its
Restricted Subsidiaries;

 

(c)                                  (x) as of the date the definitive agreement
for such acquisition is entered into if an LCA Election has been made with
respect to such acquisition and (y) as of the date of such acquisition in any
other case, the Total Net Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such acquisition, is either (i) less than or equal to 3.00 to
1.00 or (ii) no greater than the Total Net Leverage Ratio immediately prior to
giving effect to such acquisition;

 

(d)                                 the Person or business to be acquired shall
be, or shall be engaged in, a business of the type that the Borrower and its
Restricted Subsidiaries are permitted to be engaged in under Section 6.03(b);
and

 

(e)                                  no Event of Default has occurred and is
continuing or would result therefrom as of the date the definitive agreement for
such transaction is entered into.

 

“Permitted Convertible Notes” means any Indebtedness issued in a Permitted
Convertible Notes Offering.

 

“Permitted Convertible Notes Offering” means any offering by Staples of
unsecured Indebtedness permitted by Section 6.01 that is by its terms
convertible, in whole or in part, into shares of Staples’ common stock or into
cash based upon a conversion rate tied to Staples’ common stock.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that

 

36

--------------------------------------------------------------------------------


 

are not overdue by more than 30 days or are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been set aside;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.02(k);

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not interfere with the ordinary conduct of business of the
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(g)                                  Liens in favor of a credit card processor
or a payment processor arising in the ordinary course of business under any
processor agreement; and

 

(h)                                 Liens arising by virtue of precautionary UCC
financing statement filings (or other similar filings under applicable law)
regarding operating leases and consignments, in each case entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted International Subsidiary Factoring Facility” means any and all
agreements or facilities entered into by any International Subsidiary that is
not a Loan Party for the purpose of factoring, selling, transferring or
disposing of its accounts receivable for cash consideration.

 

“Permitted Lien” means Liens permitted by Section 6.02.

 

“Permitted Pari Passu Refinancing Debt” means any Permitted Pari Passu
Refinancing Notes and any Permitted Pari Passu Refinancing Loans.

 

“Permitted Pari Passu Refinancing Loans” means any Indebtedness incurred by
Staples in the form of one or more tranches of loans under this Agreement;
provided that such Indebtedness (i) otherwise constitutes Credit Agreement
Refinancing Indebtedness, (ii) is secured by the Collateral on a pari passu
basis with the Obligations pursuant to the Loan Documents (subject to the
Intercreditor Agreements in all respects) and is not secured by any property or
assets other than the Collateral and (iii) is not at any time guaranteed by any
Person that is not a Loan Party.

 

“Permitted Pari Passu Refinancing Notes” means any Indebtedness incurred by
Staples in the form of one or more series of senior secured notes pursuant to an
indenture or other agreement (other than this Agreement); provided that (i) such
Indebtedness otherwise constitutes Credit Agreement

 

37

--------------------------------------------------------------------------------


 

Refinancing Indebtedness, (ii) such Indebtedness is secured by all or a portion
of the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by any property or assets
other than the Collateral, (iii) such Indebtedness is not at any time guaranteed
by any Person that is not a Loan Party, (iv) the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (v) the applicable Other Debt
Representatives acting on behalf of the holders of such Indebtedness shall have
become party to the Pari Passu Intercreditor Agreement.  Permitted Pari Passu
Refinancing Notes shall include any Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Refinancing Indebtedness” means Indebtedness which represents any
modification, refinancing, refunding, renewal, replacement, exchange or
extension of any Indebtedness (the “Refinanced Debt”); provided that (a) the
principal amount thereof does not exceed the principal amount of the Refinanced
Debt except by an amount equal to unpaid accrued interest and premium thereon
plus other reasonable amounts paid, and fees and expenses reasonably incurred,
in connection with such modification, refinancing, refunding, renewal,
replacement, exchange or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Refinanced Debt, (c) at the time thereof, no Event of Default shall have
occurred and be continuing, (d) the primary obligors and guarantors in respect
of the Refinanced Indebtedness are not changed (provided that (i) an obligor or
guarantor may be eliminated and (ii) an additional guarantor may be included if
such guarantor is otherwise permitted to incur such guarantee pursuant to
Section 6.01), (e) if the Refinanced Debt is or is required to be subordinated,
in right of payment or as to Collateral, to the Obligations pursuant to the
terms of the Loan Documents or is secured by all or a portion of the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations, (i) to the extent such Refinanced Debt is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Refinanced Debt and (ii) if the Refinanced Debt was
subject to an Intercreditor Agreement, the holders of such modified, refinanced,
refunded, renewed, replaced or extended Indebtedness (if such Indebtedness is
secured) or their representative on their behalf shall become party to such
Intercreditor Agreement, (f) to the extent the Refinanced Debt is secured, such
modification, refinancing, refunding, renewal, replacement or extension is
secured by no more collateral than the Indebtedness being modified, refinanced,
refunded, renewed or extended and (g) if the Refinanced Debt is unsecured, such
modification, refinancing, refunding, renewal, replacement or extension is
unsecured.

 

“Permitted Restructuring Transactions” means, collectively, any transfers,
dividends, distributions, intercompany Dispositions or Investments (collectively
for purposes of this definition, “transfers”) either (1) undertaken concurrently
with, or within the 36-month period following, the Acquisition Effective Date,
in order to achieve synergies related to the Acquisition and integration thereof
(as reasonably determined by Staples) or (2) in connection with corporate
reorganizations in the ordinary course of business , in each case of clause
(1) and (2) to the extent consisting of (x) transfers of any assets of any
Excluded Foreign Subsidiary to any other Excluded Foreign Subsidiaries (direct
or indirect), (y) transfers of the Equity Interests of any Excluded Foreign
Subsidiary and any intercompany loans held by any Loan Party with respect to
which such Excluded Foreign Subsidiary is the obligor to any other

 

38

--------------------------------------------------------------------------------


 

Excluded Foreign Subsidiaries (direct or indirect) or (z) the conversion to
equity interests or the forgiveness of Indebtedness owed by a wholly-owned
Excluded Foreign Subsidiary to any Loan Party.

 

“Permitted Unsecured Refinancing Debt” means any Indebtedness incurred by
Staples in the form of one or more series of senior or subordinated unsecured
notes or unsecured loans pursuant to an indenture, credit agreement or other
agreement (other than this Agreement); provided that such Indebtedness
(i) otherwise constitutes Credit Agreement Refinancing Indebtedness, (ii) does
not mature or have scheduled amortization payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case on or prior to the Latest Maturity Date at the time such
Indebtedness is incurred and (iii) is not at any time guaranteed by any Person
that is not a Loan Party.  Permitted Unsecured Refinancing Debt shall include
any Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as defined in Section 3(3) of ERISA)
and in respect of which any Loan Party or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA, except for any Multiemployer
Plan, Foreign Plan or Foreign Benefit Arrangement.

 

“Platform” has the meaning assigned to such term in the last paragraph of
Section 5.01.

 

“Present Fair Salable Value” means the aggregate amount of net consideration
that could be expected to be realized from an interested purchaser by a seller,
in an arm’s length transaction under present conditions in a current market for
the sale of assets of a comparable business enterprise, where both parties are
aware of all relevant facts and neither party is under any compulsion to act,
where such seller is interested in disposing of an entire operation as a going
concern, presuming the business will be continued, in its present form and
character, for a period of at least one year from the time steps were first
taken to effect a disposal of such business.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

 

“Pro Forma Basis” means, with respect to any test hereunder, that such test
shall be calculated in connection with any event or transaction as follows:
(i) such event or transaction will be given pro forma effect as if it happened
on the first day of the Test Period, (ii) any Specified Transactions by the
Borrower or any Restricted Subsidiary that have been made by the Borrower or any
of its Restricted Subsidiaries, including all increases in ownership of
Restricted Subsidiaries, during the Test Period or subsequent to the last day of
the Test Period and on or prior to the date on which the event or transaction
for which calculation is made will be given pro forma effect as if such
Specified Transaction had occurred on the first day of the Test Period and
(iii) the incurrence of any Indebtedness by the

 

39

--------------------------------------------------------------------------------


 

Borrower or any Restricted Subsidiary and any incurrence, repayment, issuance or
redemption of other Indebtedness of the Borrower or any Restricted Subsidiary
occurring at any time during the Test Period or subsequent to the last day of
the Test Period and on or prior to the date on which the event or transaction
for which calculation is made will be given pro forma effect as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period.

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(b).

 

“Public Lender” has the meaning assigned to such term in the last paragraph of
Section 5.01.

 

“Qualified Equity Interests” means Equity Interests that are not Disqualified
Equity Interests.

 

“Ratio Based Incremental Amount” means, as of any date of determination, an
amount which, after giving effect to (i) the borrowings of any Incremental Loans
and/or Incremental Equivalent Debt and any other Indebtedness on the effective
date thereof and (ii) the consummation of any Permitted Acquisition or other
Investment permitted hereunder or the making of any Restricted Payment or
prepayment of Indebtedness permitted hereunder with the proceeds of such
Incremental Loans and/or Incremental Equivalent Debt (in each case assuming for
the purpose of this calculation that the proceeds of such Incremental Loans
and/or Incremental Equivalent Debt are not treated as Unrestricted Cash and that
any commitments in respect thereof are fully drawn on such date), in each case
on a Pro Forma Basis, will not cause the Senior Secured Net Leverage Ratio to
exceed 2.00:1.00; provided that, to the extent the proceeds of any Incremental
Loans, Incremental Commitments or Incremental Equivalent Debt are intended to be
applied to finance a Limited Condition Acquisition, the Senior Secured Net
Leverage Ratio shall be tested as set forth in Section 1.05.

 

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Loan Party in any real property.

 

“Recovery Event” means mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any of the Borrower and its Restricted Subsidiaries in excess of
$15,000,000 with respect to any Recovery Event or series of related Recovery
Events or $50,000,000 in the aggregate during any fiscal year of the Borrower.

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
Permitted Refinancing Indebtedness.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Lender that agrees
to provide any portion of Refinancing Loans incurred pursuant thereto, in
accordance with Section 2.18.

 

“Refinancing Commitments” means any commitment established to fund Refinancing
Loans of the applicable Refinancing Series hereunder pursuant to a Refinancing
Amendment.

 

“Refinancing Facility” means any Refinancing Loans of a given Class.

 

40

--------------------------------------------------------------------------------


 

“Refinancing Loans” means one or more Classes of Loans hereunder that result
from a Refinancing Amendment.

 

“Refinancing Series” means all Refinancing Loans that are established pursuant
to the same Refinancing Amendment (or any subsequent Refinancing Amendment to
the extent such Refinancing Amendment expressly provides that the Refinancing
Loans provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In Yield and
maturity date (or an All-In Yield and maturity date that enables such
Refinancing Loans to be considered fungible with any previously established
Refinancing Series) and amortization schedule.

 

“Refinancing Transactions” means (i) the repayment in full of all principal,
accrued and unpaid interest, fees, premium, if any, and other amounts under the
Existing Credit Agreements (other than (x) contingent obligations not then due
and payable and that by their terms survive the termination of the applicable
Existing Credit Agreement and (y) certain existing letters of credit outstanding
thereunder that on the Acquisition Effective Date will be deemed issued under
the ABL Facility), the termination of all of the commitments thereunder and the
termination and release of all of the security interests and guaranties provided
in connection therewith pursuant to a customary payoff letter and (ii) either
(w) the redemption of the 2019 Notes on or prior to the 30th day after the
Acquisition Effective Date (with an irrevocable notice of redemption being
delivered on or prior to the Acquisition Effective Date to the Administrative
Agent and the trustee under the 2019 Notes Indenture), (x) the irrevocable
defeasance of the 2019 Notes in accordance with the 2019 Notes Indenture on or
prior to the Acquisition Effective Date, (y) the discharge of the 2019 Notes on
or prior to the Acquisition Effective Date (with an irrevocable notice of
redemption being delivered on or prior to the Acquisition Effective Date to the
Administrative Agent and the trustee under the 2019 Notes Indenture) or (z) a
tender offer and consent solicitation with respect to the 2019 Notes that closes
on or prior to the Acquisition Effective Date, as a result of which any
provisions of the 2019 Notes Indenture conflicting with this Agreement are
eliminated (and if any debt remains outstanding under the 2019 Notes Indenture
after such tender offer and consent solicitation, the redemption, discharge or
defeasance by the Target of such debt in the manner described in either clause
(w) or (x) above (with an irrevocable notice of redemption being delivered on or
prior to the Acquisition Effective Date to the Administrative Agent and the
trustee under the 2019 Notes Indenture)).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective successors and assigns, directors, officers,
employees, agents, advisors, controlling persons and members of such Person and
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration into or through the indoor or outdoor environment.

 

41

--------------------------------------------------------------------------------


 

“Repricing Event” means (i) any prepayment or repayment of (including, prior to
the Acquisition Effective Date, the release of funds from the Escrow Account to
prepay or repay) all or part of the Loans with the proceeds of, or any
conversion of all or part of the Loans into, any new or replacement tranche of
syndicated bank financings bearing interest with an All-In Yield less than the
All-In Yield applicable to the Loans and (ii) any waiver, consent or amendment
to this Agreement which reduces the All-In Yield applicable to the Loans, in the
case of each of clauses (i) and (ii), other than in connection with a Change in
Control; provided that any such repayment, prepayment, waiver, consent or
amendment shall only constitute a Repricing Event to the extent that the primary
purpose of such repayment, prepayment, waiver, consent or amendment, as
reasonably determined by the Borrower in good faith, is to reduce the All-In
Yield applicable to the Loans.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure of more
than 50% of the Aggregate Credit Exposure at such time.

 

“Required Prepayment Date” means has the meaning assigned to such term in
Section 2.07(d)(v).

 

“Requirement of Law” means, as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Restricted Indebtedness” means, collectively, any Indebtedness of the Borrower
or any Restricted Subsidiary that is (i) secured by a Lien that is junior in
priority to the Lien securing the Secured Obligations, (ii) by its terms
subordinated in right of payment to all or any portion of the Secured
Obligations or (iii) unsecured; provided that “Restricted Indebtedness” shall
not include any Indebtedness incurred under the ABL Documents.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Staples or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
(i) any such Equity Interests in Staples or any Restricted Subsidiary or
(ii) any option, warrant or other right to acquire any such Equity Interests in
Staples or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Staples other than an
Unrestricted Subsidiary.

 

“Retained Percentage” means, with respect to any fiscal year of the Borrower,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such fiscal
year.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Sale and Leaseback” has the meaning assigned to such term in Section 6.11.

 

42

--------------------------------------------------------------------------------


 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the date of this Agreement, the
Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, Canada, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person.

 

“Sanctions” means international economic sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the Canadian
Government, including but not limited to all regulations made under the United
Nations Act, the Special Economic Measures Act and the Export and Import Permits
Act, (c) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom or (d) any other relevant sanctions
authority.

 

“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Senior Secured Net Debt” means all Total Net Debt which is secured by a Lien.

 

“Senior Secured Net Leverage Ratio” means, at any date, the ratio of (a) Senior
Secured Net Debt on such day to (b) EBITDA for the most recently ended Test
Period; provided that, for purposes of such calculation, the amount of
Indebtedness outstanding under the ABL Facility shall be deemed to be the
average daily amount drawn under the ABL Facility during the immediately
preceding Test Period.

 

“Specified Representations” means the representations and warranties relating to
the applicable Loan Parties set forth in Sections 3.01, 3.02, 3.03(c) (solely
with respect to the absence of violation of, or default under, the Loan Parties’
(including the Escrow Borrower’s) Organizational Documents, the 2018 Notes, the
2023 Notes and the 2018 and 2023 Notes Indenture), 3.07(b), 3.08, 3.13, 3.16,
3.18, 3.19 and 3.20 (solely with respect to the Escrow Borrower on the Closing
Date).

 

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition, any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a brand, business unit, line of business or division of another
Person or a facility or any Disposition of a brand, business unit, line of
business or division or a facility of the Borrower or a Restricted Subsidiary or
any

 

43

--------------------------------------------------------------------------------


 

acquisition, disposition or licensing of Intellectual Property that is not
immaterial, in each case whether by merger, consolidation, amalgamation or
otherwise.

 

“Spot Selling Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for dollars at approximately 11:00 a.m., New York City
time, two Business Days prior; provided that if, at the time of any such
determination, for any reason, no such spot rate is being quoted, the spot
selling rate shall be determined by reference to such publicly available service
for displaying exchange rates as may be selected by the Administrative Agent,
or, in the event no such service is selected, such spot selling rate shall
instead be the arithmetic average of spot rates of exchange in the market where
its foreign currency exchange operations in respect of the applicable currency
are then being conducted, at or about 11.00 a.m. New York City time, on such
date for the purchase of the relevant currency for delivery two Business Days
later.

 

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of a Person (or a
Person and its Restricted Subsidiaries taken as a whole, as applicable),
determined in accordance with GAAP consistently applied.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Intercompany Note” means the Subordinated Intercompany Note,
substantially in the form of Exhibit H.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a
Subsidiary Guarantor, as applicable.

 

44

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” means, each of the Borrower’s Subsidiaries that has
become a guarantor of the Secured Obligations pursuant to the Guaranty and
Collateral Agreement (or any joinder thereto).

 

“Swap Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Syndication Agents” means, individually and collectively, Bank of America,
N.A., Wells Fargo Securities, LLC and HSBC Securities (USA) Inc., each in its
capacity as a Syndication Agent.

 

“Target” has the meaning assigned to such term in the Recitals hereto.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Test Period” means the most recent period of four consecutive fiscal quarters
of Staples ended on or prior to such time (taken as one accounting period) in
respect of which financial statements for each quarter or fiscal year in such
period have been (or have been required to be) delivered pursuant to
Section 5.01(a) or 5.01(b), as applicable.

 

“Total Net Debt” means, at any date, the aggregate principal amount of Funded
Debt of the Borrower and its Restricted Subsidiaries, on a consolidated basis,
(net of Unrestricted Cash of the Borrower and its Restricted Subsidiaries as of
such date up to $250,000,000 in the aggregate).

 

“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
on such date to (b) EBITDA for the most recently ended Test Period; provided
that, for purposes of such calculation, the amount of Indebtedness outstanding
under the ABL Facility shall be deemed to be the average daily amount drawn
under the ABL Facility during the immediately preceding Test Period.

 

“Transactions” means (a) the entry into of this Agreement, the Escrow Agreement
and any applicable Loan Documents on the Closing Date and the initial borrowing
hereunder on the Closing Date, (b) on the Acquisition Effective Date, the entry
into the Borrower Assumption Agreement, the other Loan Documents, the ABL Credit
Agreement and the other ABL Documents and the initial borrowing thereunder, the
Acquisition, the Refinancing Transactions, the issuance of Equity Interests of
the

 

45

--------------------------------------------------------------------------------


 

Borrower in connection with the Acquisition and (c) all transactions in
connection with or related to the foregoing clauses (a) and (b) and the payment
of fees, costs and expenses relating to each of the foregoing clauses (a) and
(b).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the grant or perfection of security interests.

 

“United States” and “US” means the United States of America.

 

“Unreasonably Small Capital” means that a Person (or a Person and its Restricted
Subsidiaries taken as a whole, as applicable) do not have sufficient capital to
ensure that they are a going concern.

 

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of all cash and Cash Equivalents on the consolidated balance sheet of the
Borrower and its Restricted Subsidiaries that are not “restricted” for purposes
of GAAP; provided, however, that Unrestricted Cash shall not include any cash or
Cash Equivalents that are subject to a Lien (other than any Lien in favor of the
Collateral Agent or the ABL Administrative Agent or any collateral agent for the
benefit of holders of Indebtedness that is permitted by Section 6.01 and
Section 6.02 to be incurred and secured on a pari passu basis with the
Obligations and that is secured on a pari passu basis with the Obligations and
subject to the Intercreditor Agreements).

 

“Unrestricted Subsidiary” means any Subsidiary of Staples or the Target
specified on Schedule 1.01(b) as of the Closing Date (and as updated pursuant to
Section 1.07, if applicable) and any Subsidiary of Staples designated by the
board of directors of Staples (or a duly authorized committee thereof) as an
“Unrestricted Subsidiary” pursuant to Section 5.14 hereof on or subsequent to
the Acquisition Effective Date, and any Subsidiary formed or acquired by an
Unrestricted Subsidiary following such Unrestricted Subsidiary’s designation
other than any such Unrestricted Subsidiary that has been subsequently
designated as a Restricted Subsidiary pursuant to Section 5.14.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.13(f)(iv).

 

“Waivable Mandatory Prepayment” means has the meaning assigned to such term in
Section 2.07(d)(v).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment
(without giving effect to any prepayments of such installments as of such date),
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the

 

46

--------------------------------------------------------------------------------


 

nearest one-twelfth) that will elapse between such date and the making of such
payment by (ii) the then outstanding principal amount of such Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party, the Administrative Agent, and the
Collateral Agent.

 

“Working Capital” means, at any date, the excess of Current Assets on such date
over Current Liabilities on such date.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country.

 

“Yield Differential” has the meaning assigned to such term in Section 2.17(d).

 

SECTION 1.02                                 Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Facility, (e.g., an “Incremental Facility”), Class (e.g., an
“Incremental Loan”) or by Type (e.g., a “Eurocurrency Loan”).  Borrowings also
may be classified and referred to by Class (e.g., a “Borrowing of Incremental
Loans”) or by Type (e.g., a “Eurocurrency Borrowing”).

 

SECTION 1.03                                 Terms Generally; Times of Day.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) unless otherwise specified, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

SECTION 1.04                                 Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the

 

47

--------------------------------------------------------------------------------


 

date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, (a) all computations of amounts and ratios referred to in this
Agreement shall be made without giving effect to any election under FASB ASC
Topic 825 “Financial Instruments” (or any other financial accounting standard
having a similar result or effect) to value any Indebtedness of the Borrower or
its Subsidiaries at “fair value” as defined therein and (b) Indebtedness shall
not include any obligations under leases that would be classified as operating
leases under GAAP as in effect on the date hereof, and the payments thereon
shall not constitute interest expense.

 

SECTION 1.05                                 Limited Conditionality Acquisitions
Notwithstanding anything to the contrary in this Agreement, solely for the
purpose of (A) measuring the relevant financial ratios and basket availability
with respect to the incurrence of any Indebtedness (including any Incremental
Loans or Incremental Commitments) or Liens or the making of any Investments or
Dispositions or the designation of any Restricted Subsidiaries or Unrestricted
Subsidiaries or (B) determining compliance with representations and warranties
or the occurrence of any Default or Event of Default, in each case, in
connection with a Limited Condition Acquisition, if the Borrower has made an LCA
Election with respect to such Limited Condition Acquisition, the date of
determination of whether any such action is permitted hereunder shall be deemed
to be the date on which the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving effect
on a Pro Forma Basis to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith as if they had occurred
at the beginning of the most recent Test Period ending prior to the LCA Test
Date, the Borrower could have taken such action on the relevant LCA Test Date in
compliance with such financial ratio, basket, representation or warranty, such
financial ratio, basket, representation or warranty shall be deemed to have been
complied with.  For the avoidance of doubt, if the Borrower has made an LCA
Election and any such financial ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such financial ratio or basket (including due to
fluctuations of the target of any Limited Condition Acquisition) solely as a
result of fluctuations in EBITDA (as opposed to any incurrence, disposition or
Restricted Payment) at or prior to the consummation of the relevant transaction
or action, such baskets or financial ratios will not be deemed to have been
exceeded as a result of such fluctuations.  If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any financial ratio or basket availability (other than
any calculation based on EBITDA or Net Income (in each case, except to the
extent calculating any financial ratio that is required by this provision to be
calculated on a Pro Forma Basis) or Net Tangible Assets) on or following the
relevant LCA Test Date and prior to the earlier of (x) the date on which such
Limited Condition Acquisition is consummated or (y) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such financial
ratio or basket availability shall be calculated (and tested) on a Pro Forma
Basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated until such time as the applicable
Limited Condition Acquisition has actually closed or the definitive agreement
with respect thereto has been terminated or has expired (provided that, any
financial ratio or basket availability required to make any Restricted Payment
or payment of Restricted Indebtedness shall be tested on a Pro Forma Basis as
required by this sentence and

 

48

--------------------------------------------------------------------------------


 

also on a standalone basis without giving effect to such Limited Condition
Acquisition and the other transactions in connection therewith).

 

SECTION 1.06                                 Currency Translations.  (a)  For
purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in dollars, any requisite currency translation shall be based on
the Spot Selling Rate and the permissibility of actions taken under Article VI
shall not be affected by subsequent fluctuations in exchange rates (provided
that if Indebtedness is incurred to refinance or renew other Indebtedness, and
such refinancing or renewal would cause the applicable dollar denominated
limitation to be exceeded if calculated at the Spot Selling Rate, such dollar
denominated restriction shall be deemed not to have been exceeded so long as
(i) such refinancing or renewal Indebtedness is denominated in the same currency
as such Indebtedness being refinanced or renewed and (ii) the principal amount
of such refinancing or renewal Indebtedness does not exceed the principal amount
of such Indebtedness being refinanced or renewed except as permitted under
Section 6.01).

 

(b)                                 For purposes of all calculations and
determinations under this Agreement, any amount in any currency other than
dollars shall be deemed to refer to dollars and any requisite currency
translation shall be based on the Spot Selling Rate, and all certificates
delivered under this Agreement, shall express such calculations or
determinations in dollars.

 

SECTION 1.07                                 Schedules.  Notwithstanding
anything to the contrary in this Agreement, (a) solely to the extent related to
the Target and its Subsidiaries, Staples may, on or prior to the Acquisition
Effective Date, deliver to the Administrative Agent an updated version of
Schedules 1.01(b), 1.01(c), 6.01, 6.02, 6.03, 6.04, 6.08 or 6.09 or supplements
to such Schedules delivered on the Closing Date, or update any disclosure
schedule or make any other qualification or disclosure with respect to any
representation and warranty contained in Article III of this Agreement, in any
case, unless the matters described in such updated or supplemented schedule or
other disclosure would require or permit Staples to terminate the Acquisition
Agreement or decline to consummate the Acquisition, and such updated or
supplemented schedule or other disclosure shall replace such schedule or other
disclosure provided on the Closing Date, without any requirement for any
amendment or any consent by any Agent, any Lender, any Arranger or any other
Loan Party, (b) to the extent related to Staples and its Subsidiaries (other
than the Target and its Subsidiaries), if the Administrative Agent and Staples
agree, Staples may, on or prior to the Acquisition Effective Date, deliver to
the Administrative Agent an updated version of Schedules 1.01(b), 1.01(c), 6.01,
6.02, 6.03, 6.04, 6.08 or 6.09 or supplements to such Schedules delivered on the
Closing Date, or update any disclosure schedule or make any other qualification
or disclosure with respect to any representation and warranty contained in
Article III of this Agreement, but solely to the extent necessary to cure any
ambiguity, omission, defect or inconsistency or to the extent immaterial or not
adverse to any Lender, and such updated or supplemented schedule or other
disclosure shall replace such schedule or other disclosure provided on the
Closing Date, and (c) to the extent agreed by the Administrative Agent and the
Borrower, Schedule 5.15 may be amended by the Borrower and the Administrative
Agent to set forth the arrangements and timing for the completion of the
granting and/or perfection of any security interest in any Collateral or other
matters to the extent such granting and/or perfection or other matters is not
practicable to be completed on or prior to the Acquisition Effective Date, and
such amended schedule shall replace such schedule or provided on the Closing
Date, without any requirement for any amendment or any consent by any other
Agent, any Lender, any Arranger or any other Loan Party.  For the avoidance

 

49

--------------------------------------------------------------------------------


 

of doubt, such Schedules may not be amended pursuant to this Section 1.07 after
the Acquisition Effective Date.

 

ARTICLE II



The Credits

 

SECTION 2.01                                 Initial Commitments.  Subject to
the terms and conditions set forth herein, each Initial Lender agrees, severally
and not jointly, to make an Initial Loan to the Borrower on the Closing Date in
the principal amount of its Initial Commitment, the proceeds of which Initial
Loans shall be deposited into the Escrow Account in accordance with the Escrow
Agreement.  The Borrower may make only one borrowing under the Initial
Commitments, which shall be on the Closing Date.  Any amount borrowed under this
Section 2.01 and subsequently repaid or prepaid may not be reborrowed.  All
amounts owed hereunder with respect to the Initial Loans not previously repaid
or prepaid shall be paid in full no later than the Maturity Date applicable to
the Initial Loans.

 

SECTION 2.02                                 Procedure for Borrowings.  (a)  The
Borrower shall deliver to the Administrative Agent a fully executed Borrowing
Request no later than one Business Day prior to the proposed Borrowing date
(which shall be a Business Day) with respect to Base Rate Loans and three
Business Days prior to the proposed Borrowing date (which shall be a Business
Day) with respect to Eurocurrency Loans (or such shorter period as may be
acceptable to the Administrative Agent).  Promptly upon receipt by the
Administrative Agent of such Borrowing Request, the Administrative Agent shall
notify each Lender of the proposed Borrowing.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Lender shall make its Loans available to the Administrative
Agent not later than 10:00 a.m. (New York City time) on the proposed Borrowing
date by wire transfer of same day funds in dollars at the principal office
designated by the Administrative Agent.  Upon satisfaction or waiver of the
conditions to Borrowing specified herein, the Administrative Agent shall make
the proceeds of such Loans available to the Borrower by causing an amount of
same day funds in dollars equal to the proceeds of all such Loans received by
the Administrative Agent from Lenders to be credited to such account as may be
designated in writing to the Administrative Agent by the Borrower.

 

SECTION 2.03                                 Funding of Borrowings.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may (in its sole discretion, but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the Borrowing available to the Administrative Agent (a “Non-Funding
Lender”), then the applicable Lender and the Borrower agree (severally and not
jointly with the applicable Lender) to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry

 

50

--------------------------------------------------------------------------------


 

rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent then such amount shall constitute such Lender’s Loan
included in such Borrowing.  Notwithstanding the foregoing, the Borrower shall
preserve its rights and remedies against any Non-Funding Lender which has not
made Loans required by the terms and provisions hereof.

 

SECTION 2.04                                 Interest Elections.  (a)  Each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall deliver by hand delivery or facsimile a duly
completed and executed Interest Election Request to the Administrative Agent
(i) in the case of a conversion of an ABR Borrowing to a Eurocurrency Borrowing
or the continuation of a Eurocurrency Borrowing, not later than 10:00 a.m., New
York City time, three Business Days before the effective date of such election
and (ii) in the case of a conversion of a Eurocurrency Borrowing to an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the Business Day
before the effective date of such election.  Each such Interest Election Request
shall be irrevocable and shall be signed by the Borrower.

 

(c)                                  Each Interest Election Request shall
specify the following information:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

51

--------------------------------------------------------------------------------


 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurocurrency Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Borrowing and
(ii) each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

SECTION 2.05                                 Termination of Commitments.  Each
Lender’s Initial Commitment shall be automatically and permanently reduced to
zero upon the funding of such Lender’s Initial Loans on the Closing Date.

 

SECTION 2.06                                 Repayment of Loans; Evidence of
Debt.  (a)  On the last day of each fiscal quarter of Staples, commencing on the
last day of the first full fiscal quarter following the Acquisition Effective
Date and on a quarterly basis thereafter through the Maturity Date, the Borrower
shall repay the Initial Loans in an amount equal to $31,250,000 (which quarterly
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.07(d)).  The final
principal repayment of the Initial Loans on the Initial Facility Maturity Date
shall be in an amount equal to the aggregate principal amount of all Initial
Loans outstanding on such date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The entries made in the accounts maintained
pursuant to Section 2.06(b) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement; provided, further,
that in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

 

(d)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and substantially in the form of Exhibit I (a “Note”). 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times until cancellation of such Note (including after assignment pursuant to
Section 9.04) be represented by a Note in such form payable to such payee and
its registered assigns.

 

SECTION 2.07                                 Prepayment of Loans.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     At any time and from time to time
(1) with respect to ABR Borrowings, the Borrower may prepay any such Borrowings
on any Business Day in whole or in part, in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that

 

52

--------------------------------------------------------------------------------


 

amount and (2) with respect to Eurocurrency Borrowings, the Borrower may prepay
any such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount, in each case, without premium or penalty except as described in
Section 2.08(b) and, with respect to Eurocurrency Loans, subject to
Section 2.12; provided that, with respect to any election to prepay the Initial
Loans prior to the Acquisition Effective Date, if the amount of the Escrow
Property is less than the amount required to prepay the Initial Loans and all
accrued interest thereon in full on such date, Staples will deliver to the
Administrative Agent, on the date of such prepayment, an amount equal to such
deficiency.

 

(ii)                                  The Borrower shall notify the
Administrative Agent in writing of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m., New York City
time, two Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City time,
on the Business Day before the date of prepayment.  Each such notice shall be
irrevocable (but it may be conditioned upon the effectiveness of other
Indebtedness or the occurrence of one or more other transactions) and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each prepayment pursuant to this Section 2.07(a) shall be
applied as set forth in Section 2.07(d)(i).  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.09 and any other amounts
payable pursuant to Section 2.08(b) and Section 2.12.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     No later than 10 Business Days following
the date of receipt by (x) the Borrower or any of its Restricted Subsidiaries of
Net Cash Proceeds in respect of any Asset Sale after the Acquisition Effective
Date, or (y) the Borrower or any of its Restricted Subsidiaries (or the
Collateral Agent as loss payee) of Net Cash Proceeds in respect of any Recovery
Event after the Acquisition Effective Date, the Borrower shall prepay the Loans
as set forth in Section 2.07(d)(ii) in an amount equal to 100% of such Net Cash
Proceeds; provided, that so long as no Event of Default shall have occurred and
be continuing, the Borrower may, upon written notice to the Administrative
Agent, directly or through one or more of its Restricted Subsidiaries, invest or
commit in writing to invest such Net Cash Proceeds within 365 days of receipt
thereof in assets useful in the business of the Borrower or any Restricted
Subsidiary, which Investment may include the repair, restoration or replacement
of the applicable assets thereof or Permitted Acquisitions to the extent such
Investments are otherwise permitted under this Agreement; provided, further,
that in the event such Net Cash Proceeds are committed in writing to be invested
prior to such 365th day, the Borrower may invest such Net Cash Proceeds within
180 days after the expiration of such initial 365-day period.  In the event that
such Net Cash Proceeds are not reinvested by the Borrower prior to the earlier
of (i) the last day of such 180 day period or 365 day period, as the case may
be, and (ii) the date of the occurrence of an Event of Default, the Borrower
shall prepay the Loans in an amount equal to such Net Cash Proceeds as set forth
in Section 2.07(d)(ii).  Notwithstanding the foregoing, neither the Borrower nor
any of its Restricted Subsidiaries shall be required to repay the Loans with
(i) Net Cash Proceeds of any Asset Sale or Recovery Event received on account of
any ABL Priority Collateral, to the extent such Net Cash Proceeds are actually
used to prepay amounts outstanding under the ABL Facility (with or

 

53

--------------------------------------------------------------------------------


 

without any reduction of ABL Commitments) in accordance with and within the time
periods required by the ABL Credit Agreement and (ii) Net Cash Proceeds received
by a Restricted Subsidiary that is an International Subsidiary to the extent
that (a) the repatriation of such Net Cash Proceeds to fund such repayments
would, in the good faith judgment of the Borrower, result in material adverse
tax consequences to the Borrower or any of its Restricted Subsidiaries (taking
into account any foreign tax credit or benefit received in connection with such
repatriation) or conflict with applicable law and (b) such adverse tax
consequences or legal limitation is not directly attributable to actions taken
by the Borrower or any of its Subsidiaries with the intent of avoiding or
reducing repayments required pursuant to this Section 2.07(b)(i).

 

(ii)                                  If Staples, Target or any of their
Restricted Subsidiaries (determined giving pro forma effect to the Transactions)
receives (x) after the Closing Date and on or prior to the Acquisition Effective
Date, Net Cash Proceeds in respect of any Divested Property in excess of
$15,000,000 (in the aggregate for all Divested Properties), then substantially
concurrently with the closing of the Acquisition on the Acquisition Effective
Date, an amount equal to 100% of such Net Cash Proceeds in excess of $15,000,000
shall be applied by the Borrower to (1) prepay the Loans (for application as set
forth in Section 2.07(d)(iii)) and (2) reduce the intended borrowings under the
ABL Facility on the Acquisition Effective Date (without any reduction of ABL
Commitments) on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and any loans intended to be borrowed
under the ABL Facility on the Acquisition Effective Date) and (y) following the
Acquisition Effective Date, Net Cash Proceeds in respect of any Divested
Property in excess of $15,000,000 in any calendar year (in the aggregate for all
Divested Properties), then no later than 10 Business Days following the date of
receipt by the Borrower or any of its Restricted Subsidiaries of such Net Cash
Proceeds, an amount equal to 100% of such Net Cash Proceeds in excess of
$15,000,000 shall be applied by the Borrower to prepay (1) the Loans (for
application as set forth in Section 2.07(d)(iii)) and (2) any loans then
outstanding under the ABL Facility (in accordance with the ABL Credit Agreement
and with or without any reduction of ABL Commitments) on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Loans and any loans outstanding under the ABL Facility at such time); provided
that, in the case of each of clauses (x) and (y), if after giving pro forma
effect to such reduction of borrowings or prepayment of amounts outstanding
under the ABL Facility, as applicable, the Excess Availability (as such term is
defined in the ABL Credit Agreement in the form attached as Exhibit O) is less
than $1,000,000,000, then the portion of such Net Cash Proceeds allocated to
reduce borrowings or prepay amounts outstanding under the ABL Facility, as
applicable, shall be increased in an amount sufficient to cause the Excess
Availability to equal $1,000,000,000 (and the portion allocated to prepay the
Loans shall be reduced accordingly); provided, further, that, in the case of
each of clauses (x) and (y), if after giving pro forma effect to such reduction
of borrowings or prepayment of amounts outstanding under the ABL Facility, the
Senior Secured Net Leverage Ratio for the most recently ended Test Period is
less than or equal to 2.00 to 1.00, such amount of Net Cash Proceeds that
otherwise would have been required to be used to prepay the Loans shall be
permitted to be reinvested as if they constituted Net Cash Proceeds from an
Asset Sale pursuant to Section 2.07(b)(i), and, if not so reinvested at the end
of the applicable period set forth in Section 2.07(b)(i), shall be used to
prepay the Loans as set forth in Section 2.07(d)(iii).  Notwithstanding the
foregoing, neither the Borrower nor any of its Restricted Subsidiaries shall be
required to repay the Loans with Net Cash Proceeds in respect of any Divested
Property by a Restricted Subsidiary that is an International Subsidiary to the
extent that (a) the repatriation of

 

54

--------------------------------------------------------------------------------


 

such Net Cash Proceeds to fund such repayments would, in the good faith judgment
of the Borrower, result in material adverse tax consequences to the Borrower or
any of its Restricted Subsidiaries (taking into account any foreign tax credit
or benefit received in connection with such repatriation) or conflict with
applicable law and (b) such adverse tax consequences or legal limitation is not
directly attributable to actions taken by the Borrower or any of its
Subsidiaries with the intent of avoiding or reducing repayments required
pursuant to this Section 2.07(b)(ii). For the avoidance of doubt, nothing in
this Section 2.07(b)(ii) shall be interpreted to reduce the amount that would
otherwise be released from the Escrow Account pursuant to the Escrow Agreement.

 

(iii)                               On the date of receipt by the Borrower or
any of its Restricted Subsidiaries of Net Cash Proceeds after the Acquisition
Effective Date from the issuance or incurrence of any Indebtedness of the
Borrower or any Restricted Subsidiary (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.01, but in any
event, including Credit Agreement Refinancing Indebtedness), the Borrower shall
prepay the Loans as set forth in Section 2.07(d)(iv) in an aggregate amount
equal to 100% of such Net Cash Proceeds (plus, if applicable, the premium
described in Section 2.08(b));

 

(iv)                              In the event that there shall be Excess Cash
Flow for any fiscal year of the Borrower (commencing with the fiscal year ending
February 3, 2018) , no later than 95 days after the end of such fiscal year, the
Loans shall be prepaid by the Borrower as set forth in Section 2.07(d)(ii) in an
aggregate amount equal to (i) the Applicable ECF Percentage of such Excess Cash
Flow (calculated after giving effect to amounts attributable to International
Subsidiaries that cannot be repatriated, as set forth in the immediately
following sentence), if any, for such fiscal year minus (ii) voluntary
prepayments of the Loans in such fiscal year pursuant to Section 2.07(a), other
than voluntary prepayments funded with the proceeds of long-term Indebtedness or
of equity contributions made to, or Equity Interests issued by, the Borrower. 
Notwithstanding the foregoing, the Borrower shall not be required to repay the
Loans with Excess Cash Flow attributable to any Restricted Subsidiary that is an
International Subsidiary to the extent that (a) the repatriation of such Excess
Cash Flow to fund such repayments would, in the good faith judgment of the
Borrower, result in material adverse tax consequences to the Borrower or any of
its Restricted Subsidiaries (taking into account any foreign tax credit or
benefit received in connection with such repatriation) or conflict with
applicable law and (b) such adverse tax consequences or legal limitation is not
directly attributable to actions taken by the Borrower or any of its
Subsidiaries with the intent of avoiding or reducing repayments required
pursuant to this Section 2.07(b)(iv).

 

(v)                                 In the event that the Collateral Agent
delivers written notice to the Escrow Agent pursuant to Section 3(d) or
Section 3(f) of the Escrow Agreement, the Initial Loans and all accrued interest
thereon shall be immediately due and payable, and the Administrative Agent shall
apply all proceeds received from the Escrow Account in accordance with
Section 2.07(d)(iii); provided that if the amount of the Escrow Property is less
than the amount required to prepay the Initial Loans and all accrued interest
thereon in full on such date, Staples will deliver to the Administrative Agent,
on the date of such prepayment, an amount equal to such deficiency.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Prepayment Certificate.  Concurrently with
any prepayment of the Loans pursuant to Section 2.07(b) (other than
Section 2.07(b)(iii) or (v)), the Borrower shall deliver to the Administrative
Agent a certificate of an Authorized Officer demonstrating the calculation of
the amount of the applicable Net Cash Proceeds or Excess Cash Flow, as the case
may be.  In the event that the Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent a certificate of an Authorized Officer describing such
excess.

 

(d)                                 Application of Prepayments/Reductions.

 

(i)                                     Any prepayment of any Loan pursuant to
Section 2.07(a) shall be applied as specified by the Borrower in the applicable
notice of prepayment; provided, in the event the Borrower fails to specify the
Loans to which any such prepayment shall be applied, such prepayment shall be
applied to prepay each Class of outstanding Loans on a pro rata basis and,
within each Class, to reduce the remaining scheduled installments of principal
in direct order of maturity.

 

(ii)                                  Any amount required to be paid pursuant to
Section 2.07(b)(i) and Section 2.07(b)(iv) shall be applied ratably to each
Class of outstanding Loans and, within each such Class, (i) first, to reduce the
next eight scheduled payments required under Section 2.06(a) (or the applicable
Incremental Amendment, Refinancing Amendment or Extension Amendment) in direct
order of maturity and (ii) second, to the remaining scheduled payments required
thereunder on a pro rata basis; provided that, if at the time any amount is
required to be paid pursuant to Section 2.07(b)(i) the Borrower is required to
offer to repurchase or prepay Permitted Pari Passu Refinancing Debt or
Incremental Equivalent Debt pursuant to the terms of the documentation governing
such Indebtedness with Net Cash Proceeds received from an Asset Sale or Recovery
Event (such Permitted Pari Passu Refinancing Debt or Incremental Equivalent Debt
required to be offered to be so repurchased or prepaid, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Cash Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Loans and Other Applicable Indebtedness at such time; provided that the
portion of such proceeds allocated to Other Applicable Indebtedness shall not
exceed the amount of such proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Loans in accordance
with the terms hereof) to the prepayment of the Loans and to the repurchase or
prepayment of such Other Applicable Indebtedness, and the amount of prepayment
of the Loans that would otherwise have been required pursuant to
Section 2.07(b)(i) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
Indebtedness purchased or prepaid, the declined amount shall promptly (and in
any event within 10 Business Days after the date of such rejection) be applied
to prepay the Loans in accordance with the terms hereof.

 

(iii)                               Any amount required to be paid pursuant to
Section 2.07(b)(ii) and Section 2.07(b)(v) shall be applied ratably to each
Class of outstanding Loans and, within each such Class, to the remaining
scheduled payments required thereunder on a pro rata basis.

 

(iv)                              Any amount required to be paid pursuant to
Section 2.07(b)(iii) shall be

 

56

--------------------------------------------------------------------------------


 

applied ratably to each Class of outstanding Loans and, within each such Class,
(i) first, to reduce the next eight scheduled payments required under
Section 2.06(a) (or the applicable Incremental Amendment, Refinancing Amendment
or Extension Amendment) in direct order of maturity and (ii) second, to the
remaining scheduled payments required thereunder on a pro rata basis; provided
that any prepayment of Loans with the Net Cash Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class of
Credit Agreement Refinanced Debt.

 

(v)                                 Anything contained herein to the contrary
notwithstanding, in the event the Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Loans (other than any
prepayment pursuant to Section 2.07(b)(v)), not less than five Business Days
prior to the date (the “Required Prepayment Date”) on which the Borrower is
required to make such Waivable Mandatory Prepayment, the Borrower shall notify
the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Loan of the amount of such Lender’s pro rata share of such Waivable
Mandatory Prepayment and such Lender’s option to refuse such amount (such
declined amount, the “Declined Proceeds”).  Each such Lender may exercise such
option by giving written notice to the Borrower and the Administrative Agent of
its election to do so on or before the third Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before the third Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise such option).  Any
Declined Proceeds may be retained by the Borrower.

 

SECTION 2.08                                 Fees.  (a)  Each of Staples and the
Borrower jointly and severally agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between Staples and the Administrative Agent.  Certain additional fees
separately agreed may be payable to the Lenders on the Closing Date or on the
Acquisition Effective Date as fee compensation for the funding of such Lender’s
Loans.

 

(b)                                 In connection with any Repricing Event that
is consummated in respect of all or any portion of the Initial Loans on or prior
to the twelve-month anniversary of the Closing Date, each of Staples and the
Borrower jointly and severally shall pay to the Administrative Agent, for the
ratable benefit of the Lenders holding such Initial Loans, a fee equal to 1.00%
of the aggregate principal amount of the Initial Loans subject to such Repricing
Event.  If all or any portion of the Initial Loans are repaid, prepaid,
refinanced, assigned or replaced pursuant to Section 2.15 as a result of, or in
connection with, a Lender not agreeing or otherwise consenting to any waiver,
consent or amendment referred to in clause (ii) of the definition of “Repricing
Event” (or otherwise in connection with a Repricing Event) occurring on or prior
to the twelve-month anniversary of the Closing Date, such repayment, prepayment,
refinancing, assignment or replacement will be made at 101% of the principal
amount of Initial Loans so repaid, prepaid, refinanced or replaced.

 

(c)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available dollars, to the Administrative Agent for
distribution, in the case of the fees referred to in the second sentence of
Section 2.08(a), to the applicable Lenders.  Fees paid shall not be refundable
under any circumstances.

 

57

--------------------------------------------------------------------------------


 

SECTION 2.09                                 Interest.  (a)  The Loans
comprising each ABR Borrowing shall bear interest at the Alternate Base Rate
plus the Applicable Margin for ABR Loans.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin for Eurocurrency Loans.

 

(c)                                  Notwithstanding the foregoing, during the
occurrence and continuance of an Event of Default pursuant to Section 7.01(c),
Section 7.01(e), Section 7.01(f), Section 7.02(a), Section 7.02(b),
Section 7.02(h), Section 7.02(i) or Section 7.02(j), all amounts then overdue
(whether interest, principal, fees or other amounts payable under the Loan
Documents) shall bear interest at (i) in the case of overdue principal and
interest, 2% plus the rate otherwise applicable to such Loans as provided in the
preceding paragraphs of this Section 2.09 or (ii) in the case of any other
amount outstanding hereunder, 2% plus the rate applicable to ABR Loans as
provided in Section 2.09(a).  For the avoidance of doubt, the Required Lenders
may, at their option, amend or waive the provisions of this clause
(c) notwithstanding Section 9.02.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.09(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and shall be payable for the actual number of days elapsed.  The
applicable Alternate Base Rate and LIBO Rate shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.

 

(f)                                   All interest hereunder shall be paid in
dollars.

 

SECTION 2.10                                 Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower and the Lenders that the

 

58

--------------------------------------------------------------------------------


 

circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.11                                 Increased Costs; Illegality;
Inability to Determine Rates.  (a)  If any Change in Law shall:

 

(i)                                     subject any Secured Party to any (or any
increase in any) Taxes with respect to this Agreement or any other Loan Document
or any Loan made by it, except any Connection Income Taxes, Indemnified Taxes,
or Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes;

 

(ii)                                  impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Secured Party of making or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to reduce the
amount of any sum received or receivable by such Lender or such other Secured
Party hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or such other Secured Party, as the case may be, such
additional amount or amounts as will compensate such Lender or such other
Secured Party, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 2.11(a) and Section 2.11(b) shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower

 

59

--------------------------------------------------------------------------------


 

of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided, further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                                  If any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Adjusted LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to issue, make, maintain, fund or charge interest with respect to
any such Credit Extension or continue Eurocurrency Loans or to convert ABR Loans
to Eurocurrency Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Adjusted LIBO Rate component of the
Alternate Base Rate, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurocurrency Loans of such Lender to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

(f)                                   If, in connection with any request for a
Eurocurrency Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (x) dollar deposits are not being offered
to banks in the London interbank Eurocurrency market for the applicable amount
and Interest Period of such Eurocurrency Loan, or (y) adequate and reasonable
means do not exist for determining the Adjusted LIBO Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan or in connection
with an existing or proposed ABR Loan (in each case with respect to clause
(i)(x) above, “Impacted Loans”), or (ii) the Administrative Agent or the
Required Lenders determine that for any reason the Adjusted LIBO Rate for any
requested Interest Period with respect to a proposed Eurocurrency Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (A) the obligation of the Lenders to make or
maintain Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods) and (B) in the event of a determination
described in the preceding sentence with respect to the Adjusted LIBO Rate
component of the Alternate Base Rate, the

 

60

--------------------------------------------------------------------------------


 

utilization of the Adjusted LIBO Rate component in determining the Alternate
Base Rate shall be suspended, in each case until the Administrative Agent upon
the instruction of the Required Lenders revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for ABR Loans in the amount
specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i)(x) of this Section 2.11(f), the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (A) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (i) of this Section 2.11(f),
(B) the Administrative Agent notifies the Borrower or the Required Lenders
notify the Administrative Agent and the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans or (C) any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

SECTION 2.12                                 Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurocurrency Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be conditioned under Section 2.07(a)(ii) and is revoked in accordance
therewith), or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.15, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event; provided that, for the avoidance of doubt, the Borrower shall not be
obligated to compensate any Lender under this Section 2.12 for any loss of
anticipated profits in respect of any of the foregoing.  In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest (excluding the Applicable Margin) which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate (excluding the impact of the floor) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurocurrency market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

61

--------------------------------------------------------------------------------


 

SECTION 2.13                                 Taxes.  (a)  Any and all payments
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes other than as required by applicable law; provided
that if any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment, the Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Administrative
Agent, the Collateral Agent, or any Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings for Indemnified Taxes or Other Taxes been made.

 

(b)                                 Without limiting the provisions of
Section 2.13(a), the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or the Collateral Agent, as applicable, timely reimburse it
for the payment of, any Other Taxes.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, the Collateral Agent and each Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes payable by the Administrative Agent, the Collateral Agent or such Lender,
as the case may be (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A reasonably detailed
certificate as to the amount of such payment or liability delivered to the
Borrower by the Administrative Agent, the Collateral Agent or a Lender (with a
copy to the Administrative Agent), as applicable, shall be conclusive absent
manifest error.  This Section 2.13(c) shall not apply to the extent that the
Indemnified Taxes or Other Taxes are compensated for by an increased payment
under Section 2.13(a).

 

(d)                                 Each Lender shall indemnify, within 10 days
after written demand therefor, (i) the Administrative Agent or the Collateral
Agent, as applicable, for the full amount of any Indemnified Taxes and Other
Taxes (but, only to the extent that the Loan Parties have not already
indemnified the Administrative Agent or the Collateral Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Loan Parties to do so) attributable to such Lender that are payable or paid by
the Administrative Agent or the Collateral Agent, (ii) the Administrative Agent,
the Collateral Agent, and the Loan Parties, as applicable, for any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(e) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent, the Collateral Agent, and the Loan Parties, as
applicable, for any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent, the Collateral Agent, or a
Loan Party in connection with any Loan Document, plus, in each case, reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A reasonably detailed certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 

62

--------------------------------------------------------------------------------


 

(e)                                  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                   Any Lender that is entitled to an
exemption from or reduction of any applicable withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower or Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower, the Administrative Agent or
the Collateral Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower, the Administrative Agent or the Collateral
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
forms shall not be required if the Lender is not legally entitled to do so, and
shall not be required (other than with respect to such documentation set forth
in Sections 2.13(f)(i) through (v) below and the FATCA documentation referred to
below) if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender.

 

Without limiting the generality of the foregoing, any Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as required by applicable law
or upon the request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(i)                                     in the case of a Lender that is a United
States person within the meaning of Section 7701(a)(30) of the Code, duly
completed copies of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax,

 

(ii)                                  in the case of a Foreign Lender, duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,

 

(iii)                               in the case of a Foreign Lender, duly
completed copies of Internal Revenue Service Form W-8ECI,

 

(iv)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that (A) such Foreign Lender is not (I) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code or (III) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) the interest
payment in question is not effectively connected with the United States trade or
business conducted by such Lender (a “U.S. Tax

 

63

--------------------------------------------------------------------------------


 

Compliance Certificate”) and (y) duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E,

 

(v)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), an Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-3,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such beneficial owner, or

 

(vi)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of the preceding sentence, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  If the Administrative Agent, the Collateral
Agent or any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified pursuant to this Section 2.13 (including
additional amounts paid by any Loan Party pursuant to this Section), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made or additional amounts paid under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent, the Collateral Agent or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such
indemnifying party, upon the request of the Administrative Agent, the Collateral
Agent or such Lender agrees to repay the amount paid over pursuant to this
Section 2.13(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the Collateral
Agent or such

 

64

--------------------------------------------------------------------------------


 

Lender in the event the Administrative Agent, the Collateral Agent or such
Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 2.13(g), in no event
will the Administrative Agent, the Collateral Agent or any Lender be required to
pay any amount to any Loan Party the payment of which would place the
Administrative Agent, the Collateral Agent or such Lender in a less favorable
net after-Tax position than the Administrative Agent, the Collateral Agent or
such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This paragraph shall
not be construed to require the Administrative Agent, the Collateral Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes which it deems confidential) to the Borrower or any other Person
nor shall it be construed to require the Administrative Agent, the Collateral
Agent or any Lender, as the case may be, to apply for or otherwise initiate any
refund contemplated in this Section 2.13.

 

(h)                                 The agreements in this Section shall survive
the resignation or replacement of the Administrative Agent, any assignment by or
replacement of any Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

SECTION 2.14                                 Payments Generally; Insufficient
Funds; Sharing of Set-offs.  (a)  The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 2.11, 2.12, 2.13, 9.03 or otherwise) prior to 2:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, as applicable, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at 745 Seventh Avenue, New York, New York
10019 USA, except that payments pursuant to Sections 2.11, 2.12, 2.13 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient, in like funds, promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day unless otherwise specifically set forth herein, and, in the case of
any payment accruing interest, interest thereon shall be payable for the period
of such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest, fees and other Obligations (other than
principal) then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and such other Obligations then
due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. It is understood that the
foregoing does not apply to any adequate protection payments under any federal,
state or foreign bankruptcy, insolvency, receivership or similar proceeding, and
that the Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate protection payments it receives on behalf of the Lenders to the Lenders
in its sole discretion (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such

 

65

--------------------------------------------------------------------------------


 

Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, including any assignment to the Borrower or any Subsidiary thereof
in accordance with Section 9.04(g), but not including any other assignment or
sale of a participation to the Borrower or any Subsidiary thereof.  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it hereunder, then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by it for the account of such Lender to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid.

 

SECTION 2.15                                 Mitigation Obligations; Replacement
of Lenders.  If any Lender requests compensation under Section 2.11 or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13 or
if any Lender is a Non-Consenting Lender, then:

 

(a)                                 such Lender (other than a Non-Consenting
Lender) shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.11 or 2.13, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender (and the Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment) and (iii) would not breach
any applicable law; and

 

66

--------------------------------------------------------------------------------


 

(b)                                 the Borrower may, at its sole expense and
effort, require such Lender (including any Non-Consenting Lender) (each such
Lender, a “Departing Lender”), upon notice to the Departing Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (i) on the date of such assignment, the
Departing Lender shall have received an amount equal to the sum of (A) the
principal of, and all accrued interest on, all outstanding Loans of the
Departing Lender and (B) all accrued, but theretofore unpaid, fees or other
amounts owing to such Departing Lender hereunder (including pursuant to
Section 2.11 or Section 2.13, and in connection with any Repricing Event,
Section 2.08(b)) and (ii) in the event such Departing Lender is a Non-Consenting
Lender, any replacement Lender shall consent, at the time of such assignment, to
each matter in respect of which such Departing Lender was a Non-Consenting
Lender.  After such replacement of any Departing Lender, such Departing Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Departing Lender to indemnification hereunder shall survive.  Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Departing Lender, such Departing Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 9.04; provided that, the failure of any such Lender to execute such
documentation shall not render such assignment invalid and such assignment shall
be in full force and effect and shall be recorded in the Register.

 

SECTION 2.16                                 Returned Payments.  If after
receipt of any payment which is applied to the payment of all or any part of the
Obligations, the Administrative Agent, the Collateral Agent or any Lender is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then, to the extent
permitted by applicable law, the Obligations or part thereof intended to be
satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent, the Collateral Agent or such Lender.  The provisions of
this Section 2.16 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent, the Collateral
Agent or any Lender in reliance upon such payment or application of proceeds. 
The provisions of this Section 2.16 shall survive the termination of this
Agreement.

 

SECTION 2.17                                 Incremental Facilities.  (a)  The
Borrower may by written notice to the Administrative Agent at any time after the
Acquisition Effective Date elect to request the establishment of one or more new
term loan commitments (the “Incremental Commitments”), in an aggregate principal
amount not to exceed the Maximum Incremental Facilities Amount on such date,
and, in each case, not to be less than $25,000,000 individually (or such lesser
amount which shall be approved by the Administrative Agent or such lesser amount
that shall constitute the Maximum Incremental Facilities Amount on such date of
determination), and integral multiples of $10,000,000 in excess of that amount. 
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrower proposes that the Incremental Commitments shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent); provided that any Lender offered or
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide an Incremental Commitment;
provided, further, that any Incremental Lender shall

 

67

--------------------------------------------------------------------------------


 

be subject to the approval of the Administrative Agent (such approval not to be
unreasonably withheld or delayed) if and to the extent that such approval would
be required pursuant to Section 9.04 for an assignment of Loans to such
Incremental Lender.  The Borrower shall notify the Administrative Agent prior to
the Increased Amount Date of the identity of each Lender or other Person that is
an Eligible Assignee (each, an “Incremental Lender”) to whom the Borrower
proposes any portion of such Incremental Commitments be allocated and the
amounts of such allocations.

 

(b)                                 Such Incremental Commitments shall become
effective as of such Increased Amount Date; provided, that:

 

(i)                                     (x) if the proceeds of such Incremental
Commitments are being used to finance a Permitted Acquisition or Investment
permitted hereunder, no Event of Default pursuant to Section 7.01(c),
Section 7.01(e), Section 7.01(f), Section 7.02(a), Section 7.02(b),
Section 7.02(h), Section 7.02(i) or Section 7.02(j) shall have occurred and be
continuing or would exist after giving effect to such Incremental Commitments,
or (y) if otherwise, no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect to such Incremental Commitments;

 

(ii)                                  as a condition to the Borrowing under such
Incremental Commitments:

 

A.                                    each of the representations and warranties
of the Borrower set forth in this Agreement shall be true and correct in all
material respects on and as of the date of such Borrowing (both immediately
before and after giving effect to such Incremental Commitments and the
application of the proceeds thereof) with the same effect as though made on and
as of the date of such Borrowing, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that any representation and warranty
qualified by “materiality”, “Material Adverse Effect” or similar language shall
be true and correct (after giving effect to any qualification therein) in all
respects; and

 

B.                                    the Administrative Agent shall have
received a fully executed and delivered Borrowing Request in accordance with the
requirements hereof,

 

provided that, if the proceeds of any Incremental Commitments are being used to
finance a Permitted Acquisition or Investment permitted hereunder, the reference
in paragraph (ii)(A) of this Section 2.17(b) to the accuracy of the
representations and warranties shall refer to the accuracy of (a) the
representations and warranties that would constitute Specified Representations
and (y) the representations and warranties made by, or with respect to, the
target or the assets that are the subject of such Permitted Acquisition or
Investment in the definitive documentation related thereto that are material to
the interests of the applicable Incremental Lenders (but only to the extent that
the Borrower or its Subsidiaries have the right to terminate its or their
respective obligations under such documentation (or decline to consummate the
transaction contemplated thereunder) as a result of a breach of such
representations);

 

(iii)                               the Incremental Commitments shall be
effected pursuant to one or more

 

68

--------------------------------------------------------------------------------


 

Incremental Amendments executed and delivered by the Borrower, the Incremental
Lenders and the Administrative Agent;

 

(iv)                              the Borrower shall deliver or cause to be
delivered any documents as reasonably requested by the Administrative Agent in
connection with any such transaction, including (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents (including, for the avoidance
of doubt, any Mortgage) as may be reasonably requested by the Administrative
Agent; and

 

(v)                                 the Borrower shall have paid all fees and
expenses owing to the Agents and the Lenders in respect of such Incremental
Commitments.

 

(c)                                  On any Increased Amount Date on which any
Incremental Commitments become effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each applicable Incremental Lender shall
make a Loan to the Borrower (an “Incremental Loan”) in an amount equal to its
Incremental Commitment and (ii) each Incremental Lender shall become a Lender
hereunder with respect to the Incremental Commitment and the Incremental Loans
made pursuant thereto.

 

(d)                                 The terms and provisions of the Incremental
Loans and Incremental Commitments shall be, except as otherwise set forth herein
or in the Incremental Amendment, identical to the then existing Loans.  In any
case, (i) the Weighted Average Life to Maturity of all Incremental Loans shall
be no shorter than the Weighted Average Life to Maturity of the then existing
Loans, (ii) the applicable Incremental Loan Maturity Date shall be no earlier
than the Latest Maturity Date at such time; provided, that at no time shall the
Loans (including Incremental Loans) have more than five different maturity
dates, (iii) all Incremental Loans shall rank pari passu in right of payment and
with respect to security with the then existing Loans, (iv) all Incremental
Loans shall be guaranteed by the Loan Parties and be secured by a lien on any
property or asset that secures the then existing Loans, (v) the interest margins
applicable to the Incremental Loans shall be determined by the Borrower and the
applicable Incremental Lenders and shall be set forth in each applicable
Incremental Amendment; provided, however, that if the All-In Yield applicable to
such Incremental Loans shall be greater than the applicable All-In Yield payable
on any other Class of Loans pursuant to the terms of this Agreement as amended
through the date of such calculation by more than 50 basis points per annum (the
amount of such excess, the “Yield Differential”), then the interest rate
(together with, as provided in the proviso below, the Eurocurrency or Alternate
Base Rate floor) with respect to each such Class of Loans shall be increased by
the applicable Yield Differential; provided, further, that, if any Incremental
Loans include a Eurocurrency or Alternate Base Rate floor that is greater than
the Eurocurrency or Alternate Base Rate floor applicable to any existing
Class of Loans such differential between interest rate floors shall be included
in the calculation of All-In Yield for purposes of this clause (v), but only to
the extent an increase in the Eurocurrency or Alternate Base Rate floor
applicable to the existing Loans would cause an increase in the interest rate
then in effect thereunder, and in such case the Eurocurrency and Alternate Base
Rate floors (but not the applicable rate unless otherwise required to be
adjusted pursuant to this Section 2.17(d)) applicable to the applicable existing
Loans shall be increased to the extent of such differential between interest
rate floors, (vi) any Incremental Loans may participate on a pro rata basis or
on a less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory repayments or

 

69

--------------------------------------------------------------------------------


 

prepayments hereunder, as specified in the applicable Incremental Amendment and
(vii) to the extent the terms or provisions applicable to any Incremental Loans
are inconsistent with the terms and provisions applicable to the then existing
Loans (except to the extent permitted by clause (i), (ii), (v) or (vi) above or
except for such terms and provisions applicable only to periods after the Latest
Maturity Date), they shall be reasonably acceptable to the Administrative Agent.

 

(e)                                  Incremental Commitments shall be documented
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, amendments to the other Loan Documents to be included in the
Incremental Amendment, executed by the Borrower, each Incremental Lender
providing such Incremental Commitments and the Administrative Agent.  The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.17 and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (to be included in the
Incremental Amendment) with the Loan Parties as may be necessary in order to
establish new tranches or sub-tranches in respect of Loans or Commitments
increased or extended pursuant to this Section 2.17 and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.17, including any amendments that are not adverse to the interests of
any Lender that are made to effectuate changes necessary to enable any
Incremental Loans that are intended to be fungible with the Initial Loans to be
fungible with such Initial Loans, which shall include any amendments to
Section 2.06(a) that do not reduce the ratable amortization received by each
Lender thereunder.  The Borrower will use the proceeds of the Incremental Loans
for any purpose not prohibited by this Agreement.  No Lender shall be obligated
to provide any Incremental Loans.

 

SECTION 2.18                                 Refinancing Amendments.  (a) On one
or more occasions after the Acquisition Effective Date, the Borrower may obtain
Permitted Pari Passu Refinancing Loans in respect of all or any portion of the
Loans pursuant to a Refinancing Amendment in accordance with this Section 2.18
from any Eligible Assignee that agrees to provide any portion of such
Refinancing Loans (which may include any then existing Lender hereunder);
provided that the Administrative Agent shall have consented (such consent not to
be unreasonably withheld or delayed) to such Person’s making such Refinancing
Loans to the extent such consent, if any, would be required under Section 9.04
for an assignment of Loans to such Person.

 

(b)                                 The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the following conditions:

 

(i)                                     no Default or Event of Default shall
exist immediately prior to or after the incurrence of such Refinancing Loans;

 

(ii)                                  each of the representations and warranties
of the Borrower set forth in this Agreement shall be true and correct in all
material respects on and as of the date of effectiveness of such Refinancing
Amendment with the same effect as though made on and as of the date of the
effectiveness of such Refinancing Amendment, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier

 

70

--------------------------------------------------------------------------------


 

date); provided that any representation and warranty qualified by “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects;

 

(iii)                               at no time shall the Loans (including
Refinancing Loans) have more than five different maturity dates;

 

(iv)                              the Administrative Agent shall have received a
fully executed and delivered Borrowing Request in accordance with the
requirements hereof; and

 

(v)                                 to the extent reasonably requested by the
Administrative Agent, the Administrative Agent shall have received any document
reasonably requested by the Administrative Agent in connection with any such
transaction, including (i) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents (including, for the avoidance of doubt, any Mortgage)
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

 

(c)                                  Any Refinancing Loans may participate on a
pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
as specified in the applicable Refinancing Amendment.

 

(d)                                 Each extension of Permitted Pari Passu
Refinancing Loans under Section 2.18(a) shall be in an aggregate principal
amount that is (x) not less than $25,000,000 and (y) an integral multiple of
$10,000,000 in excess thereof.

 

(e)                                  Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any Lender (other than the Lenders
providing the Refinancing Loans), to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Permitted Pari Passu
Refinancing Loans incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.18, and the Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.  No Lender shall be obligated to provide any Refinancing Loans.

 

SECTION 2.19                                 Extension of Loans.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, a “Extension Offer”) made
from time to time by the Borrower to all Lenders of a Class of Loans with the
same Maturity Date on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Loans of such Class with the same Maturity
Date) and on the same terms to each such Lender, the Borrower may from time to
time, with the consent of any Lender that shall have accepted such Extension
Offer, extend the Maturity Date of the Loans of each such Lender and otherwise

 

71

--------------------------------------------------------------------------------


 

modify the terms of such Loans pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Loans and/or modifying the amortization schedule in
respect of such Loans) (each, an “Extension” and any Loans extended thereby, a
“Extension Series”), so long as the following terms are satisfied:

 

(i)                                     no Default or Event of Default shall
exist at the time the notice in respect of an Extension Offer is delivered to
the Lenders, and no Default or Event of Default shall exist immediately prior to
or after giving effect to the effectiveness of any Extended Loans;

 

(ii)                                  except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to Section 2.19(a)(iii),
Section 2.19(a)(iv) and Section 2.19(a)(vi), be determined by the Borrower and
set forth in the relevant Extension Offer), the Loans of any Lender that agrees
to an Extension with respect to such Loans (each, an “Extending Lender”)
extended pursuant to any Extension (“Extended Loans”) shall have terms no more
favorable in any material respect, taken as a whole, to any Extending Lender
than the terms of the Class of Loans subject to such Extension Offer (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Extended Loans);

 

(iii)                               the final maturity date of any Extended
Loans shall be no earlier than the then Latest Maturity Date and the
amortization schedule applicable to Loans pursuant to Section 2.6(a) for periods
prior to the Maturity Date of the Initial Loans may not be increased;

 

(iv)                              the Weighted Average Life to Maturity of any
Extended Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Loans extended thereby;

 

(v)                                 at no time shall the Loans (including
Extended Loans) have more than five different maturity dates;

 

(vi)                              any Extended Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, as
specified in the applicable Extension Offer;

 

(vii)                           if the aggregate principal amount of Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Loans (calculated on the face amount thereof) offered to be
extended by the Borrower pursuant to such Extension Offer, then the Loans of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;

 

(viii)                        any Extended Loans shall be permitted by the terms
of the Intercreditor Agreements (to the extent any Intercreditor Agreement is
then in effect);

 

(ix)                              any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower; and

 

72

--------------------------------------------------------------------------------


 

(x)                                 all documentation in respect of such
Extension shall be consistent with the foregoing.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.19, (i) such Extensions shall not
constitute voluntary or mandatory prepayments for purposes of Section 2.07 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined in the Borrower’s sole discretion and specified
in the relevant Extension Offer, but in no event less than $25,000,000 or such
lesser amount as may be agreed by the Administrative Agent) of Loans of any or
all applicable Classes be extended.  The Administrative Agent and the Lenders
hereby consent to the Extensions and other transactions contemplated by this
Section 2.19 and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Section 2.14 or any other pro rata
payment section) or any other Loan Document that may otherwise prohibit or
restrict any such Extension or any other transaction contemplated by this
Section 2.19.

 

(c)                                  Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended to give effect
to each Extension (an “Extension Amendment”), without the consent of any Lenders
other than extending Lenders, to the extent (but only to the extent) necessary
to (A) reflect the existence and terms of the Extended Loans incurred pursuant
thereto, (B) modify the scheduled repayments set forth in Section 2.06(a) with
respect to any Class of Loans subject to an Extension and (C) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19, and the Lenders hereby
expressly and irrevocably, for the benefit of all parties hereto, authorize the
Administrative Agent to enter into any such Extension Amendment.  Without
limiting the foregoing, in connection with any Extension, the respective Loan
Parties shall (at their expense) deliver to the Collateral Agent such amendments
to the Collateral Documents as may be reasonably requested by the Collateral
Agent in order to ensure that such Extended Loans are provided with the benefit
of the applicable Loan Documents, including, as applicable, such amendments to
any Mortgage that has a maturity date prior to the then Latest Maturity Date so
that such maturity date is extended to the Latest Maturity Date after giving
effect to such Extension (or such later date as may be advised by local counsel
to the Collateral Agent).

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least 10 Business Days’ (or
such shorter period as may be agreed by the Administrative Agent) prior written
notice thereof and shall agree to such procedures, if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably
to accomplish the purposes of this Section 2.19.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Credit Extensions hereunder, (x) on the Closing Date, the Escrow Borrower
represents and warrants to the Agents and the Lenders solely with respect to
each Specified Representation and solely with respect to Staples and the Escrow
Borrower, and (y) on the Acquisition Effective Date and on the date of each
other

 

73

--------------------------------------------------------------------------------


 

Credit Extension (excluding, for the avoidance of doubt, the Closing Date), the
Borrower represents and warrants to the Agents and the Lenders that:

 

SECTION 3.01                                 Organization; Powers.  Each of the
Loan Parties is duly organized or incorporated and validly existing under the
laws of the jurisdiction of its organization or incorporation, has all requisite
power and authority to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02                                 Authorization; Enforceability.  The
Transactions to be consummated on the Closing Date are within the Escrow
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders.  The
Transactions to be consummated on the Acquisition Effective Date are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, examination, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03                                 Governmental Approvals; No
Conflicts.  The entry into of this Agreement, the Escrow Agreement and any
applicable Loan Documents on the Closing Date and the initial borrowing
hereunder on the Closing Date (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect as of
the Acquisition Effective Date, or except to the extent that the failure to make
or obtain the same would not reasonably be expected to result in a Material
Adverse Effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to the Escrow Borrower, which would reasonably be expected to result
in a Material Adverse Effect, (c) will not violate or result in a default under
the Escrow Borrower’s Organizational Documents or the 2018 Notes, the 2023 Notes
and the 2018 and 2023 Notes Indenture, require any consent or approval
thereunder, or give rise to a right thereunder to require any payment to be made
by the Escrow Borrower, and (d) will not result in the creation or imposition of
any Lien on any asset of the Escrow Borrower, except Liens created pursuant to
the Loan Documents.  The Transactions to be consummated on the Acquisition
Effective Date (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect as of the
Acquisition Effective Date, or except to the extent that the failure to make or
obtain the same would not reasonably be expected to result in a Material Adverse
Effect and except for filings necessary to perfect Liens created pursuant to the
Loan Documents, (b) will not violate any Requirement of Law applicable to the
Borrower or any of its Restricted Subsidiaries, which would reasonably be
expected to result in a Material Adverse Effect, (c) will not violate or result
in a default under the Borrower’s or any Restricted Subsidiary’s Organizational
Documents or the 2018 Notes, the 2023 Notes and the 2018 and 2023 Notes
Indenture, require any consent or approval thereunder, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Restricted Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Restricted Subsidiaries,
except Liens created pursuant to the Loan Documents and the ABL Documents.

 

74

--------------------------------------------------------------------------------


 

SECTION 3.04                                 Financial Condition; No Material
Adverse Change.  (a) The Borrower has heretofore furnished to the Administrative
Agent (A) the consolidated balance sheet and statements of income, stockholders
equity and cash flows of Staples (i) as of and for the fiscal years ended
February 2, 2013, February 1, 2014 and January 31, 2015, reported on by Ernst &
Young LLP, a registered public accounting firm, and (ii) as of and for the last
day of, and for the most recently completed fiscal quarter (other than the
fourth fiscal quarter) of Staples ended after the last fiscal year for which
financial statements have been provided pursuant to clause (A)(i) above and
ended at least 45 days before the Closing Date, certified by Staples’ chief
financial officer and (B) the Target’s consolidated balance sheet and statements
of income, stockholders equity and cash flows (i) as of and for the fiscal years
ended December 29, 2012, December 28, 2013 and December 27, 2014, reported on by
Deloitte & Touche LLP, a registered public accounting firm, and (ii) as of and
for the last day of, and for the most recently completed fiscal quarter (other
than the fourth fiscal quarter) of the Target ended after the last fiscal year
for which financial statements have been provided pursuant to clause
(B)(i) above and ended at least 45 days before the Closing Date.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of, with respect to the financial
statements referred to in clause (A) above, Staples and its consolidated
Subsidiaries and, with respect to the financial statements referred to in clause
(B) above, the Target and its consolidated Subsidiaries, in each case as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clauses (A)(ii) and (B)(ii) above.

 

(b)                                 The Borrower has heretofore furnished to the
Lenders a pro forma consolidated balance sheet and related pro forma statement
of income of Staples and its consolidated Subsidiaries as of, and for the
twelve-month period ending on, the last day of the most recently completed
financial statements delivered pursuant to Sections 3.04(a)(A)(i) and
3.04(a)(B)(i), prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements) which
need not be prepared in compliance with Regulation S-X of the Securities Act of
1933, as amended, or include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)) (the “Pro Forma Financial Statements”).  The Pro Forma Financial
Statements (A) have been prepared in good faith by Staples based upon (i) the
assumptions stated therein (which assumptions are believed by it on the date of
delivery thereof and on the Closing Date to be reasonable), (ii) accounting
principles consistent with the financial statements delivered pursuant to
Sections 3.04(a)(A)(i) and 3.04(a)(B)(i), and (B) present fairly in all material
respects the pro forma consolidated financial position and results of operations
of Staples as of such date and for such periods, assuming that the Transactions
had occurred at such dates.

 

(c)                                  No event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse
Effect, since January 31, 2015.

 

SECTION 3.05                                 Properties.  (a)  Each of Staples
and its Restricted Subsidiaries has good and indefeasible title to, or valid
leasehold interests in, all its real and personal property, free of all Liens
other than Permitted Liens, except would not reasonably be expected to result in
a Material Adverse Effect.  Except as disclosed by Staples to the Administrative
Agent in writing prior to the Acquisition Effective Date, neither Staples nor
any of its Restricted Subsidiaries has received any notice of, nor has any
knowledge of, any pending or contemplated condemnation proceeding affecting any
Material Real Property.  Except as disclosed by Staples to the Administrative
Agent in writing on or prior to the Acquisition Effective Date, neither Staples
nor or any of its Restricted Subsidiaries is obligated under any

 

75

--------------------------------------------------------------------------------


 

right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Material Real Property.

 

(b)                                 Each of Staples and its Restricted
Subsidiaries owns, or is licensed to use, all material Intellectual Property
that is necessary to its business as currently conducted and the use thereof by
Staples and its Restricted Subsidiaries does not infringe in any material
respect upon the rights of any other Person except, in each case, where the
failure thereof would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06                                 Litigation and Environmental
Matters.  (a)  There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting (i) Staples or any of its Restricted
Subsidiaries or the Transactions that would reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect or (ii) this
Agreement that would adversely affect the Lenders, the Arrangers or the Agents
named herein, in any material respect, it being acknowledged that the existence
of an appeal by the Federal Trade Commission of an order permitting the
Acquisition shall not, in and of itself, constitute a Material Adverse Effect or
adversely affect the Lenders, the Arrangers or the Agents (provided that such
acknowledgment shall not extend to any results of any such appeal or the effect
thereof on the Borrower, its Restricted Subsidiaries or the Lenders, Arrangers
or Agents).

 

(b)                                 (i) Neither the Borrower nor any of its
Restricted Subsidiaries is subject to any pending or, to the knowledge of any
Loan Party, threatened claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) neither the Borrower
nor any of its Restricted Subsidiaries (1) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or (2) has become
subject to any Environmental Liability or has knowledge of any existing facts or
circumstances that are reasonably likely to form the basis for any such
Environmental Liability, except, in each of clause (i) and (ii), where the same
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.07                                 Compliance with Laws,
Organizational Documents and Agreements.  (a)  Each of Staples and its
Restricted Subsidiaries is in compliance with all Requirements of Law applicable
to it or its property, its Organizational Documents and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 None of Staples, any of its Restricted
Subsidiaries or the Escrow Borrower is engaged principally, or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock.

 

SECTION 3.08                                 Investment Company Status.  Neither
the Borrower nor any of its Restricted Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) subject to regulation under the Federal Power Act, any public
utilities code or any other Requirement of Law regarding its authority to incur
Indebtedness.

 

SECTION 3.09                                 Taxes.  Each of Staples and its
Restricted Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid

 

76

--------------------------------------------------------------------------------


 

all Taxes required to have been paid by it, except (i) where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect or (ii) for Taxes that are being contested in good
faith by appropriate proceedings and for which Staples or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves.  No tax
liens have been filed and no claims are being asserted with respect to any such
Taxes, other than (i) liens or claims that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect or
(ii) claims for Taxes that are being contested in good faith by appropriate
proceedings and for which Staples or such Restricted Subsidiary, as applicable,
has set aside on its books adequate reserves.  Staples is not resident for Tax
purposes in any jurisdiction outside of the United States.

 

SECTION 3.10                                 ERISA; Benefit Plans.  No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. 
Each Loan Party and ERISA Affiliate is in compliance with the applicable
provisions of ERISA, the Code and any other federal, state or local laws
relating to the Plans, and with all regulations and published interpretations
thereunder, except as could not reasonably be expected to result in a Material
Adverse Effect.  Except as could not reasonably be expected to result in a
Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan that is subject to Title IV or Section 302 of ERISA
or Section 412 or 4971 of the Code (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

SECTION 3.11                                 Disclosure.  Neither the
Confidential Information Memorandum nor any of the other written reports,
financial statements, certificates or other written information furnished by or
on behalf of Staples or any Loan Party to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, and taken as a whole, not materially misleading; provided that, with
respect to projected financial information so furnished (as modified or
supplemented by other information so furnished), the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time furnished and as of the Acquisition Effective Date,
it being understood that such projections and forward-looking statements are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such information may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized.

 

SECTION 3.12                                 No Default.  Neither Staples nor
any of its Restricted Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound in any respect that could
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.

 

SECTION 3.13                                 Solvency.  Immediately after the
entry into of this Agreement, the Escrow Agreement and any applicable Loan
Documents on the Closing Date and the initial borrowing hereunder on the Closing
Date, (i) each of the Fair Value and the Present Fair Salable Value of the
assets of Staples and the Escrow Borrower on a consolidated basis will exceed
the Stated Liabilities and Identified Contingent Liabilities; (ii) Staples and
the Escrow Borrower on a consolidated basis will not have

 

77

--------------------------------------------------------------------------------


 

Unreasonably Small Capital; and (iii) Staples and the Escrow Borrower on a
consolidated basis will be able to pay its Stated Liabilities and Identified
Contingent Liabilities as they mature.  Immediately after the consummation of
the Transactions to occur on the Acquisition Effective Date, (i) each of the
Fair Value and the Present Fair Salable Value of the assets of Staples and its
Restricted Subsidiaries taken as a whole will exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) Staples and its Restricted
Subsidiaries taken as a whole will not have Unreasonably Small Capital; and
(iii) Staples and its Restricted Subsidiaries taken as a whole will be able to
pay their Stated Liabilities and Identified Contingent Liabilities as they
mature.

 

SECTION 3.14                                 Insurance.  Staples has provided to
the Administrative Agent a description of all insurance expected to be
maintained by or on behalf of the Loan Parties as of the Acquisition Effective
Date.  As of the Acquisition Effective Date, all premiums in respect of such
insurance shall have been paid (other than premiums paid in installments, which
are current).  Each of Staples and its Restricted Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which it
is engaged.  Neither Staples nor any of its Restricted Subsidiaries has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers.

 

SECTION 3.15                                 Capitalization and Subsidiaries. 
All of the issued and outstanding Equity Interests owned by any Loan Party in
its Subsidiaries has been (to the extent such concepts are relevant with respect
to such ownership interests) duly authorized and issued and is fully paid and
non-assessable.

 

SECTION 3.16                                 Security Interest in Collateral. 
As of the Closing Date, the provisions of the Escrow Agreement create a legal,
valid and perfected security interest and Lien on the Escrow Property in favor
of the Collateral Agent, for the benefit of the Secured Parties (to the extent
that such Liens can be created under the UCC), and having priority (subject to
Permitted Liens to the extent any such Permitted Liens would have priority over
the Liens in favor of the Collateral Agent by operation of any applicable law)
over all other Liens on the Collateral.  As of the Acquisition Effective Date,
the provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral in favor of the Collateral Agent, for the
benefit of the Secured Parties (with respect to personal property, to the extent
that such Liens can be created under the UCC), and upon filing of UCC financing
statements and the taking of actions or making of filings required for
perfection under the laws of the relevant Collateral Documents, as necessary,
and, if applicable, the taking of actions or making of filings with respect to
Intellectual Property registrations or applications issued or pending, such
Liens constitute perfected and continuing Liens on the Collateral (with respect
to personal property, to the extent that such Liens can be perfected under the
UCC), securing the Secured Obligations, enforceable against the applicable Loan
Party and all third parties, and having priority (subject to (x) Permitted Liens
to the extent any such Permitted Liens would have priority over the Liens in
favor of the Collateral Agent by operation of any applicable law and (y) liens
subject to the Intercreditor Agreements, which will be subject to the provisions
thereof and have only the priority set forth therein) over all other Liens on
the Collateral.

 

SECTION 3.17                                 Employment Matters.  As of
Acquisition Effective Date, there are no strikes, lockouts or slowdowns, and no
unfair labor practice charges, against Staples or its Restricted Subsidiaries
pending or, to the knowledge of the Loan Parties, threatened, in each case, that
could be reasonably expected to result in a Material Adverse Effect.  The terms
and conditions of employment, hours worked by and payments made to employees of
Staples and its Restricted Subsidiaries have not been in violation

 

78

--------------------------------------------------------------------------------


 

of the Fair Labor Standards Act, or any other applicable federal, provincial,
territorial, state, local or foreign law dealing with such matters, in each
case, except as could not reasonably be expected to have a Material Adverse
Effect.  All material payments due from Staples or any of its Restricted
Subsidiaries, or for which any claim may be made against Staples or any of its
Restricted Subsidiaries, on account of wages, vacation pay and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of Staples or such Restricted Subsidiary.

 

SECTION 3.18                                 Anti-Corruption Laws and
Sanctions.  Staples has implemented and maintains in effect policies and
procedures designed to ensure compliance by Staples, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Staples, its Subsidiaries and their respective
officers and employees, and to the knowledge of Staples and its Subsidiaries,
their directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Staples being
designated as a Sanctioned Person.  None of (a) the Staples, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of Staples, any agent of Staples or any Subsidiary that will act in
any capacity in connection with or benefit from the Facilities established
hereby, is a Sanctioned Person.  No Loan, use of proceeds thereof or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

SECTION 3.19                                 PATRIOT Act.  To the extent
applicable, each Loan Party is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act.

 

SECTION 3.20                                 Escrow Borrower.  The Escrow
Borrower is a Delaware limited liability company, formed on January 11, 2016 and
is a wholly-owned direct or indirect Subsidiary of Staples, formed by or on
behalf of Staples for the purpose of borrowing the Initial Loans to be held
pursuant to the Escrow Agreement and used in connection with the consummation of
the Acquisition.  On and prior to the date hereof, the Escrow Borrower did not
have and currently does not have any assets or liabilities, did not and is not
currently engaged in any material business, has not made any investment, paid
any dividend or distribution, permitted any Lien to exist on its property or
assets or become obligated in respect of any Indebtedness, other than (a) the
Initial Loans and other Obligations under this Agreement, the Escrow Agreement
and the documents, instruments and agreements executed in connection herewith
and therewith (and Liens on the Escrow Account and Escrow Property pursuant to
the Escrow Agreement), (b) activities undertaken in connection with its
formation and maintenance of existence, and (c) with respect to clauses (a) and
(b), other activities reasonably related or incidental thereto.  The Escrow
Borrower has not had and currently does not have any Subsidiaries.

 

SECTION 3.21                                 EEA Financial Institutions. No Loan
Party is an EEA Financial Institution.

 

79

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01                                 Conditions to Closing Date.  The
obligation of each Lender to make an Initial Loan on the Closing Date is subject
to the satisfaction or waiver (in accordance with Section 9.02) of the following
conditions on or before the Closing Date:

 

(a)                                 The Administrative Agent shall have received
each of (i) this Agreement executed and delivered by an Authorized Officer of
the Escrow Borrower, the Administrative Agent, the Collateral Agent and each
Lender, (ii) a Note executed and delivered by an Authorized Officer of the
Escrow Borrower in favor of each Lender that has requested a Note at least two
Business Days prior to the Closing Date and (iii) the Escrow Agreement, executed
and delivered by an Authorized Officer of each party thereto.

 

(b)                                 The security interests created pursuant to
the Escrow Agreement shall be effective and the Collateral Agent shall hold a
valid and perfected security interest in the Escrow Account and the Escrow
Property securing the Obligations, as of the date that the Initial Deposit (as
defined in the Escrow Agreement) is deposited into the Escrow Account.

 

(c)                                  The Collateral Agent shall have received a
Perfection Certificate with respect to the Escrow Borrower dated as of the
Closing Date, executed by an Authorized Officer thereof, together with all
attachments contemplated thereby.

 

(d)                                 The Lenders, the Arrangers and the Agents
shall have received or, simultaneously with the funding of the Initial Loans,
will receive, all fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced at least two Business Days prior
to the Closing Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, disbursements and other charges of counsel) required
to be reimbursed or paid under any Loan Document or any other agreement.

 

(e)                                  The Administrative Agent shall have
received a solvency certificate substantially in the form attached hereto as
Exhibit G-1 with respect to Staples and the Escrow Borrower, dated the Closing
Date and signed by the chief financial officer of Staples.

 

(f)                                   The Administrative Agent shall have
received a certificate of the secretary, assistant secretary or other Authorized
Officer of each of the Escrow Borrower and Staples dated the Closing Date,
attaching the following:

 

(i)                                     copies of the Organizational Documents
of such Person (including each amendment thereto), certified (as of a date
reasonably near the Closing Date) as being a true and correct copy thereof by
the Secretary of State or other applicable Governmental Authority of the
jurisdiction in which such Person is organized;

 

(ii)                                  a copy of resolutions duly adopted by the
board of directors or similar governing body of such Person approving and
authorizing the execution, delivery and performance of this Agreement, the
Escrow Agreement (in the case of the Escrow Borrower) and

 

80

--------------------------------------------------------------------------------


 

any other document, instrument and agreement to which it is a party relating
thereto, and the consummation of the applicable Transactions on such date,
together with specimen signatures of the Persons authorized to execute the Loan
Documents on such Person’s behalf, certified as being true and correct and in
full force and effect;

 

(iii)                               a certificate of another officer as to the
incumbency and specimen signature of the secretary, assistant secretary or other
Authorized Officer executing the certificate pursuant to clause (ii) above; and

 

(iv)                              a copy of the certificate of good standing of
such Person from the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which such Person is organized (dated as of a
date reasonably near the Closing Date).

 

(g)                                  The Administrative Agent shall have
received the legal opinion of Wilmer Cutler Pickering Hale and Dorr LLP, special
counsel to the Escrow Borrower; dated as of the Closing Date, addressed to the
Administrative Agent, the Collateral Agent and the Lenders, covering such
matters relating to the Loan Documents and the Transactions to be consummated on
the Closing Date as the Administrative Agent may reasonably require.  The
Borrower hereby instructs such counsel to deliver such opinions to the
Administrative Agent, the Collateral Agent and the Lenders.

 

(h)                                 At least three Business Days prior to the
Closing Date, the Administrative Agent, the Collateral Agent and the Lenders
shall have received all documentation and other information required by bank
regulatory authorities or reasonably requested by any Agent or any Lender under
or in respect of applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, that was requested at least 10
Business Days prior to the Closing Date.

 

(i)                                     Each of the Specified Representations
and the representations and warranties contained in Section 3.20 shall be true
and correct in all material respects on and as of the Closing Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects.

 

(j)                                    The Administrative Agent shall have
received a fully executed and delivered Borrowing Request in accordance with the
requirements hereof, and the proceeds of the Initial Loans shall be funded into
the Escrow Account in accordance with the terms of the Escrow Agreement.

 

SECTION 4.02                                 Conditions to Release from Escrow. 
The release of the Escrow Property from the Escrow Account to (or as directed
by) Staples or the Escrow Borrower on the Acquisition Effective Date is subject
to the satisfaction or waiver (in accordance with Section 9.02) of the following
additional conditions on or prior to the Escrow Conditions Deadline (such
conditions, the “Escrow Conditions”):

 

(a)                                 The Acquisition will be consummated,
substantially concurrently with the release of the Escrow Property, on
substantially the terms of the Acquisition Agreement without giving effect to
any amendments, modifications, supplements, consents or waivers by Staples
thereto (other than such amendments, modifications, supplements, consents or
waivers by Staples of any term thereof that are not

 

81

--------------------------------------------------------------------------------


 

materially adverse to any interest of the Lenders) unless consented to by the
Arrangers (it being understood that (i) any amendment, modification, supplement,
consent or waiver by Staples to the definition of “Material Adverse Effect” or
the “Xerox” provisions in Sections 8.5(b), 8.6, 8.11, the last sentence of 8.12
and the last sentence of 8.14 of the Acquisition Agreement shall be deemed to be
materially adverse and (ii) any amendment, modification, supplement, consent or
waiver by Staples that results in a decrease of up to 15% of the Cash
Consideration (as defined in the Acquisition Agreement) shall not be deemed to
be materially adverse so long as the Initial Loans are prepaid (upon release
from the Escrow Account on the Acquisition Effective Date) in an amount equal to
the amount of any such decrease).

 

(b)                                 The Refinancing Transactions will be
consummated prior to or substantially concurrently with the release of the
Escrow Property, and the Administrative Agent shall have received the ABL
Intercreditor Agreement, executed and delivered by an Authorized Officer of each
party thereto.

 

(c)                                  (A) Staples shall have executed and
delivered a Borrower Assumption Agreement, (B) Staples and each Restricted
Subsidiary of Staples (other than any Immaterial Subsidiary or any Excluded
Foreign Subsidiary) shall have executed and delivered the Guarantee and
Collateral Agreement, (C) Staples shall have delivered (as part of the
Perfection Certificates) a correct and complete list of the name and
jurisdiction of each and all of Staples’ Subsidiaries (completed on a pro forma
basis giving effect to the Transactions), (D) each of Staples and the Target
shall have executed and delivered a Perfection Certificate dated as of the
Acquisition Effective Date, and (E) with respect to the Collateral:

 

(i)                                     the Collateral Agent shall have
received, subject to the terms of the ABL Intercreditor Agreement, and unless
otherwise agreed by the Collateral Agent (I) all certificates representing
Equity Interests pledged under the Guarantee and Collateral Agreement to the
extent certificated, accompanied by undated instruments of transfer or stock
powers endorsed in blank, (II) the Subordinated Intercompany Note executed by
the parties thereto accompanied by an undated instrument of transfer duly
executed in blank and satisfactory to the Collateral Agent, (III) an
Acknowledgment and Consent, substantially in the form of Exhibit D to the
Guarantee and Collateral Agreement, duly executed by any issuer of Equity
Interests pledged pursuant to the Guarantee and Collateral Agreement that is not
itself a party to the Guarantee and Collateral Agreement and (IV) each
promissory note pledged under the Guarantee and Collateral Agreement, duly
executed (without recourse), in blank or accompanied by an undated instrument of
transfer duly executed in blank and satisfactory to the Collateral Agent;

 

(ii)                                  all UCC or other applicable personal
property and financing statements reasonably requested by the Collateral Agent
to be filed, registered or recorded to perfect the Liens intended to be created
by any Collateral Document shall have been delivered to the Collateral Agent for
filing, registration or recording; and

 

(d)                                 The Administrative Agent shall have received
a certificate of the secretary, assistant secretary or other Authorized Officer
of each Loan Party dated the Acquisition Effective Date, substantially in the
form delivered by the Escrow Borrower to the Administrative Agent on the Closing
Date, and with appropriate resolutions relating to the applicable Transactions.

 

(e)                                  The Administrative Agent shall have
received the Pro Forma Financial Statements and the financial statements
described in Section 3.04(a).

 

82

--------------------------------------------------------------------------------


 

(f)                                   The Administrative Agent shall have
received a solvency certificate substantially in the form attached hereto as
Exhibit G-2 with respect to Staples and its Restricted Subsidiaries, dated the
Acquisition Effective Date (after giving effect to the Transactions) and signed
by the chief financial officer of Staples.

 

(g)                                  The Administrative Agent shall have
received the legal opinions of Wilmer Cutler Pickering Hale and Dorr LLP,
special counsel to the Loan Parties, and other firms of counsel to the Loan
Parties that are reasonably acceptable to the Administrative Agent, each
(a) dated as of the Acquisition Effective Date, (b) addressed to the
Administrative Agent, the Collateral Agent and the Lenders and (c) covering such
matters relating to the Loan Documents and the Transactions as the
Administrative Agent may reasonably require.  The Borrower hereby instructs such
counsel to deliver such opinions to the Administrative Agent, the Collateral
Agent and the Lenders.

 

(h)                                 (A) Since September 27, 2014 through the
date of the Acquisition Agreement, there not having been any Events that would,
individually or in the aggregate, reasonably be expected to have an Acquisition
Date Material Adverse Effect; provided that this clause (A) is qualified in its
entirety by reference to (1) the information disclosed by the Target in any
Company SEC Document (as defined in the Acquisition Agreement as in effect on
February 4, 2015) filed under Sections 13(a), 14(a) or 15(d) of the Exchange Act
(as defined in the Acquisition Agreement as in effect on February 4, 2015)
during the period from December 31, 2013 through the Business Day (as defined in
the Acquisition Agreement as in effect on February 4, 2015) prior to the date of
the Acquisition Agreement (other than in any risk factor or other cautionary or
forward-looking disclosure contained in such Company SEC Document) and (2) the
exceptions set forth in the Company Disclosure Schedule (as defined in the
Acquisition Agreement as in effect on February 4, 2015); it being understood and
agreed that each exception set forth in the Company Disclosure Schedule shall
qualify such condition to the extent such exception is specifically identified
as being disclosed under Section 3.6 of the Acquisition Agreement or such
exception is disclosed with reference to any other section of the Acquisition
Agreement and it is reasonably apparent on the face of such disclosure that it
relates to such Section 3.6, and (B) since the date of the Acquisition
Agreement, there shall not have occurred any Events (other than Excluded Company
Events (as defined in the Acquisition Agreement as in effect on February 4,
2015)) that, individually or in the aggregate, have had or would reasonably be
expected to have an Acquisition Date Material Adverse Effect.

 

(i)                                     Each of the Specified Representations
shall be true and correct in all material respects on and as of the Acquisition
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); provided that any
representation and warranty qualified by “materiality”, “Material Adverse
Effect” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects.  Each of the Acquisition Agreement
Representations shall be true and correct in all respects on the Acquisition
Effective Date, expect to the extent any such Acquisition Agreement
Representation is stated to relate solely to an earlier date, in which case such
Acquisition Agreement Representation shall be true and correct as of such
earlier date specified in the Acquisition Agreement.

 

(j)                                    The Lenders, the Arrangers and the Agents
shall have received or, substantially concurrently with the release of the
Escrow Property, will receive, all fees and other amounts due and payable on or
prior to the Acquisition Effective Date, including, to the extent invoiced at
least two Business Days prior to the Acquisition Effective Date, reimbursement
or payment of all out-of-pocket

 

83

--------------------------------------------------------------------------------


 

expenses (including reasonable fees, disbursements and other charges of counsel)
required to be reimbursed or paid under any Loan Document or any other
agreement.

 

(k)                                 The Escrow Property will be used in the
manner described in Section 5.08.

 

In connection with any release from the Escrow Account, the conditions set forth
in this Section 4.02 will be deemed to have been satisfied upon delivery to the
Escrow Agent of a certificate signed by an Authorized Officer of the Escrow
Borrower confirming compliance therewith.

 

Notwithstanding anything in this Agreement, the Escrow Agreement or any Loan
Document to the contrary, the only representations and warranties the accuracy
of which will constitute Escrow Conditions on the Acquisition Effective Date
will be (a) the Acquisition Agreement Representations and (b) the Specified
Representations.

 

ARTICLE V

 

Affirmative Covenants

 

Until all Obligations (other than contingent or indemnification obligations not
then due) shall have been paid in full in cash and all Commitments (if any)
shall have terminated, subject to Article X of this Agreement, the Borrower
covenants and agrees with the Agents and the Lenders that:

 

SECTION 5.01                                 Financial Statements and Other
Information.  The Borrower will furnish to the Administrative Agent (with copies
to be provided to each Lender by the Administrative Agent):

 

(a)                                 as soon as available, and in any event
within 90 days after the end of each fiscal year of Staples (or, if earlier,
within 15 days after the date required to be filed with the SEC, giving effect
to any extension permitted by the SEC), (i) its audited consolidated balance
sheet and related statements of operations and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year and a management discussion and analysis, discussing
and analyzing the results of operations for Staples for such fiscal year (it
being understood that the Borrower shall be permitted to satisfy the
requirements of this clause (i) by furnishing to the Administrative Agent
Staples’ annual report on Form 10-K (or any successor form), and all supplements
or amendments thereto, as filed with the SEC) and (ii) with respect to such
consolidated financial statements a report thereon by Ernst & Young LLP or
another registered public accounting firm of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Staples and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by such
accountant;

 

(b)                                 as soon as available, and in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Staples (or, if earlier, within 10 days after the date required
to be filed with the SEC, giving effect to any extension permitted by the SEC),
the consolidated balance sheet and related statements of operations and cash
flows of Staples as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of)

 

84

--------------------------------------------------------------------------------


 

the previous fiscal year and a management discussion and analysis, discussing
and analyzing the results of operations for Staples for such fiscal quarter. 
The Borrower shall be permitted to satisfy the requirements of this
Section 5.01(b) by furnishing to the Administrative Agent Staples’ quarterly
report on Form 10-Q (or any successor form), and all supplements or amendments
thereto, as filed with the SEC;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above after the Acquisition Effective Date, a
certificate of a Financial Officer of the Borrower in substantially the form of
Exhibit D (each, a “Compliance Certificate”) (i) certifying, in the case of the
financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of Staples
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default or an Event
Default has occurred and, if a Default or an Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (iii) stating whether any material change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of any material change on the financial statements
accompanying such certificate;

 

(d)                                 concurrently with any required delivery of
financial statements under clause (a) above, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and cash
flow statement in form reasonably satisfactory to the Administrative Agent) of
Staples for each fiscal quarter of the upcoming fiscal year in form reasonably
satisfactory to the Administrative Agent;

 

(e)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above after the Acquisition Effective Date,
the related consolidated financial statements reflecting the adjustments to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such financial
statements referred to in clause (a) or (b); and

 

(f)                                   promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of Staples or any Subsidiary, or compliance with the terms of this
Agreement, or in respect of applicable “know-your-customer” and anti-money
laundering rules and regulations (including the PATRIOT Act), as the
Administrative Agent, the Collateral Agent or any Lender (through the
Administrative Agent) may reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar,
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities, provided, however, that each Public Lender shall
identify at least one employee who may receive material non-public information
with respect to the Loan Parties or their securities.  The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the

 

85

--------------------------------------------------------------------------------


 

word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

SECTION 5.02                                 Notices of Material Events.  To the
extent that an Authorized Officer of the Borrower has actual knowledge thereof,
the Borrower will furnish to the Administrative Agent (for distribution to the
Lenders in accordance with the last paragraph of Section 5.01) prompt written
notice of the following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any actual knowledge of the Loan Parties of,
or any receipt of any notice of, any governmental investigation or any
litigation, arbitration or administrative proceeding (each, an “Action”)
commenced or, to the knowledge of any Loan Party, threatened against the
Borrower or any of its Restricted Subsidiaries (i) that seeks damages in excess
of $75,000,000 (provided that there is a reasonable likelihood that damages in
excess of $75,000,000 shall be awarded in connection with such Action),
(ii) that seeks injunctive relief (provided that there is a reasonable
likelihood that such injunctive relief shall be granted and, if so granted, such
injunctive relief would be reasonably likely to have a Material Adverse Effect
on any Loan Party’s ability to perform its obligations under the Loan Documents
or would have a Material Adverse Effect on the Collateral), (iii) that is
asserted or instituted against any Plan, its fiduciaries or its assets (provided
that such Action has a reasonable likelihood of success and seeks damages, or
would result in liabilities, in excess of $75,000,000), (iv) that alleges
criminal misconduct by any Loan Party or any of its Subsidiaries (provided that
such criminal misconduct would be reasonably likely to result in a Material
Adverse Effect), (v) that alleges or seeks remedies in connection with any
Environmental Liabilities (provided that such Action has a reasonable likelihood
of success and seeks damages, or would result in liabilities, in excess of
$75,000,000) or (vi) by the Borrower or any Restricted Subsidiary that contests
any tax, fee, assessment, or other governmental charge in excess of $75,000,000;

 

(c)                                  any Lien (other than a Permitted Lien) or
claim made or asserted against any of the Collateral; provided that such claim
or assertion has a reasonable likelihood of success and would reasonably be
expected to result in a Material Adverse Effect;

 

(d)                                 any loss, damage, or destruction to the
Collateral in the amount of $75,000,000 or more per occurrence or related
occurrences, whether or not covered by insurance;

 

(e)                                  any and all default notices received under
or with respect to any leased location or public warehouse where Collateral with
a fair market value in excess of $75,000,000 is located (which

 

86

--------------------------------------------------------------------------------


 

shall be delivered within 10 Business Days after an Authorized Officer of the
Borrower obtains knowledge of the receipt thereof);

 

(f)                                   the occurrence of any ERISA Event or
breach of the representations and warranties in Section 3.10 that, alone or
together with any other ERISA Events or breaches of such representations and
warranties that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries, whether directly or by
virtue of their affiliation with any ERISA Affiliate, in an aggregate amount
exceeding $75,000,000;

 

(g)                                  the Release of any Hazardous Material that
is required by any applicable Environmental Law to be reported to a Governmental
Authority and which would reasonably be expected to result in any Material
Adverse Effect; and

 

(h)                                 any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of an Authorized Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

SECTION 5.03                                 Existence; Conduct of Business. 
The Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and, except where any of the following could not
reasonably be expected to result in a Material Adverse Effect, the rights,
qualifications, licenses, permits, franchises, governmental
authorizations, Intellectual Property rights, licenses and permits used or
useful in the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04                                 Payment of Tax Obligations.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, pay or
discharge all material Taxes, before the same shall become delinquent or in
default, except where (i) (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (b) the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to make payment would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.05                                 Maintenance of Properties.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.06                                 Books and Records; Inspection
Rights.  The Borrower will, and will cause each of its Restricted Subsidiaries
to, (a) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (b) on one occasion per calendar year permit any
representatives designated by the Administrative Agent or the Collateral Agent
(including employees of the Administrative Agent, the Collateral Agent or any
consultants, accountants and lawyers retained by the Administrative Agent or the
Collateral Agent), upon

 

87

--------------------------------------------------------------------------------


 

reasonable prior notice, to visit and inspect its properties and to examine and
make extracts from its books and records, and the Borrower or the applicable
Restricted Subsidiary will make its officers and independent accountants
available to discuss its affairs, finances and condition with such
representatives, all at such reasonable times as are requested; provided,
however, that if an Event of Default has occurred and is continuing, there shall
be no limitation on the number of such site visits and inspections.  For
purposes of this Section 5.06, it is understood and agreed that a single site
visit and inspection may consist of examinations conducted at multiple relevant
sites and involve one or more relevant Loan Parties and their assets.  All such
site visits and inspections shall be at the sole expense of the Loan Parties. 
The Borrower acknowledges that the Administrative Agent and the Collateral
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Loan Parties’ and their respective
Subsidiaries assets for internal use by the Administrative Agent, the Collateral
Agent and the Lenders.

 

SECTION 5.07                                 Compliance with Laws.  (a)  The
Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all Requirements of Law applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 For each existing, or hereafter adopted,
Plan and Foreign Plan (together, a “Company Plan”), the Borrower will, and will
cause each Restricted Subsidiary to, in a timely fashion comply with and perform
in all material respects all of its obligations under and in respect of such
Company Plan, including under any funding agreements and all applicable laws and
regulatory requirements (whether discretionary or otherwise), except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(c)                                  All employer or employee payments,
contributions or premiums required to be remitted, paid to or in respect of each
Company Plan by the Borrower or any Restricted Subsidiary shall be paid or
remitted by the Borrower and each Restricted Subsidiary in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 The Borrower will, and will cause each
Subsidiary Guarantor to, deliver to each Lender (i) if requested by such Lender,
copies of each annual and other return, report or valuation with respect to each
Company Plan, as filed with any applicable Governmental Authority; (ii) promptly
following receipt thereof, copies of any documents described in Sections
101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the Loan Parties or
any of their ERISA Affiliates have not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Loan Parties and/or their
ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent (on behalf of each requesting
Lender) promptly after receipt thereof; (iii) promptly after receipt thereof, a
copy of any material direction, order, notice, ruling or opinion that the
Borrower or any Restricted Subsidiary may receive from any applicable
Governmental Authority with respect to any Company Plan; (iv) notification
within 30 days of any increases having a cost to the Borrower and its Restricted
Subsidiaries in excess of $20,000,000 per annum in the aggregate, in benefits,
pursuant to amendment, of any existing Company Plan, or the establishment of any
new Company Plan, or the commencement of contributions to any such plan to

 

88

--------------------------------------------------------------------------------


 

which any Loan Party was not previously contributing; and (v) notification
within 30 days of any voluntary or involuntary termination of, or participation
in, a Company Plan.

 

(e)                                  The Borrower will, and will cause each of
its Restricted Subsidiaries to (i)  be at all times in compliance with all
Environmental Laws and (ii) ensure that their assets and operations are in
compliance with all Environmental Laws and that no Hazardous Materials are,
contrary to any Environmental Laws, Released, generated, used, stored, managed,
transported or otherwise dealt with, except, in the case of both subclauses
(i) and (ii), where failure to comply with any of the foregoing would not,
either singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.08                                 Use of Proceeds.  The proceeds of
the Loans, if released to the Escrow Borrower in accordance with the Escrow
Agreement, will be used only (a) together with the proceeds of the ABL Facility,
if drawn, and cash on hand at the Borrower, the Target and their respective
Subsidiaries, to finance the Transactions and (b) for working capital needs and
general corporate purposes.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 5.09                                 Insurance.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, maintain with financially
sound and reputable (x) carriers having a financial strength rating of at least
A- by A.M. Best Company or (y) a captive insurance company subsidiary that is in
compliance with all laws and regulatory requirements applicable thereto
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities that are usually
and customarily covered under a commercial crime policy; business interruption;
and general liability) and such other hazards, as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) all insurance required
pursuant to the Collateral Documents.  The Borrower will, and will cause each of
its Restricted Subsidiaries to, furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.  Without limiting the generality of the foregoing, the Borrower
will, and will cause each of its Restricted Subsidiaries to, maintain or cause
to be maintained (i) flood insurance that covers each Real Estate Asset subject
to a Mortgage that is located in a Flood Zone, in each case in compliance with
any applicable regulations of the Board of Governors, (ii) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses.  Each such
policy of insurance with respect to a Loan Party shall (i) name the Collateral
Agent (for the benefit of the Secured Parties) as an additional insured party
thereunder, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to the
Collateral Agent, that names the Collateral Agent, for the benefit of the
Secured Parties, as the loss payee thereunder and (iii) provide that the insurer
affording coverage (with respect to property and liability insurance) will
provide for at least 30 days’ prior written notice to the Collateral Agent of
any cancellation of such policy (and to the extent practicable after use of
commercially reasonable efforts by the Borrower, any material modification of
such policy that would diminish the Borrower’s ability to meet its obligations
under this Agreement).

 

SECTION 5.10                                 Casualty and Condemnation.  The
Borrower (a) will furnish to the Administrative Agent (for delivery to the
Lenders) prompt written notice of any casualty or other insured

 

89

--------------------------------------------------------------------------------


 

damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) will ensure that the net proceeds of any such event (whether
in the form of insurance proceeds, condemnation awards or otherwise) are
collected and applied in accordance with the applicable provisions of this
Agreement and the Collateral Documents.

 

SECTION 5.11                                 Additional Collateral; Further
Assurances.

 

(a)                                 Subject in all cases to the timing
requirements in Section 5.11(c), and subject to applicable law, the Borrower
will, and will cause each Subsidiary Guarantor to cause each of its and their
respective wholly-owned Restricted Subsidiaries (other than any Immaterial
Subsidiary or any Excluded Foreign Subsidiary) formed or acquired after the
Acquisition Effective Date or which ceases to be an Unrestricted Subsidiary, an
Immaterial Subsidiary or an Excluded Foreign Subsidiary (within thirty days
after such formation or acquisition, or determination that such Subsidiary is no
longer an Unrestricted Subsidiary, an Immaterial Subsidiary or an Excluded
Foreign Subsidiary, or such longer period as may be agreed to by the
Administrative Agent) (A) to duly execute and deliver to the Administrative
Agent an assumption agreement substantially in the form of Annex 1 to the
Guarantee and Collateral Agreement, (B) to execute and deliver such amendments,
supplements or documents of accession to any other Collateral Documents, or such
new Collateral Documents, as the Collateral Agent deems necessary for such
Restricted Subsidiary to grant to the Collateral Agent (for the benefit of the
Secured Parties) a perfected first priority security interest (subject to
(x) Permitted Liens to the extent any such Permitted Liens would have priority
over the Liens in favor of the Collateral Agent by operation of any applicable
law and (y) liens subject to the Intercreditor Agreements, which will be subject
to the provisions thereof and have only the priority set forth therein) in the
Collateral described in such Collateral Document with respect to such new
Restricted Subsidiary or such Restricted Subsidiary that ceases to be an
Unrestricted Subsidiary, an Immaterial Subsidiary or an Excluded Foreign
Subsidiary, as applicable, (C) to deliver to the Administrative Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent in the possession or control of
the Borrower; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any environmental assessment report whose disclosure to
the Administrative Agent would require the consent of a Person other than the
Borrower or one of its Subsidiaries and (D) to deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 4.01 as
may be reasonably requested by the Administrative Agent.  Upon execution and
delivery of such documents and agreements, each such Person (i) shall
automatically become a Loan Party hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Collateral Agent (in each case for
the benefit of the Secured Parties), in any property of such Loan Party which
constitutes Collateral.

 

(b)                                 Without limiting the foregoing, the Borrower
will, and will cause each Subsidiary Guarantor to, execute and deliver, or cause
to be executed and delivered, to the Administrative Agent and the Collateral
Agent such documents, agreements and instruments, and will take or cause to be
taken such further actions (including the filing and recording of financing
statements, Intellectual Property Security Agreements and other documents and
such other actions or other deliveries of the type required by Section 4.01),
which may be required by law or which the Administrative Agent or the Collateral
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties.  In addition,

 

90

--------------------------------------------------------------------------------


 

the Borrower will, and will cause each Subsidiary Guarantor to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent and
the Collateral Agent filings with any governmental recording or registration
office in any jurisdiction or office required by the Collateral Documents in
order to perfect or protect the Liens of the Collateral Agent granted under any
Collateral Document in any Intellectual Property at the expense of the Loan
Parties.

 

(c)                                  Without limiting the foregoing, (x) with
respect to each Real Estate Asset listed on Schedule 1.01(c), not later than 120
days after the Acquisition Effective Date (or such longer period as the
Administrative Agent may agree in its reasonable discretion) and (y) with
respect to (A) the acquisition by any Loan Party of Material Real Property or
(B) the formation or acquisition of a Restricted Subsidiary which owns any
Material Real Property, or determination that a Subsidiary which owns any
Material Real Property is no longer an Unrestricted Subsidiary, an Immaterial
Subsidiary or an Excluded Foreign Subsidiary, not later than 120 days (or such
longer period as the Administrative Agent may agree in its reasonable
discretion) following the later of (I) the Acquisition Effective Date, and
(II) the date of such acquisition, formation or determination, the Borrower
will, and will cause the applicable Subsidiary Guarantor to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent and
the Collateral Agent with respect to each such Real Estate Asset (each, a
“Mortgaged Property”):  (i) a Mortgage duly authorized and executed, in proper
form for recording in the recording office of each jurisdiction where such
Mortgaged Property to be encumbered thereby is situated in favor of the
Collateral Agent, for the benefit of the Secured Parties, together with such
other instruments as shall be necessary or appropriate (in the reasonable
judgment of the Collateral Agent) to create and/or maintain a first priority
Lien (subject to (x) Permitted Liens to the extent any such Permitted Liens
would have priority over the Liens in favor of the Collateral Agent by operation
of any applicable law and (y) liens subject to the Intercreditor Agreements,
which will be subject to the provisions thereof and have only the priority set
forth therein) on such Mortgaged Property subject to Permitted Liens; (ii) fully
paid American Land Title Association Lender’s Extended Coverage title insurance
policies (the “Mortgage Policies”), in amounts not less than 125% of the fair
market value of the Mortgaged Property, issued, coinsured and reinsured by title
insurers reasonably acceptable to and reasonably required by the Collateral
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, other than
Permitted Liens, and providing for such other standard and customary affirmative
insurance and endorsements (including endorsements for future advances under the
Loan Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property); (iii) either (x) American Land Title Association/American
Congress on Surveying and Mapping form surveys or such other forms of surveys as
are reasonably acceptable to Collateral Agent dated no more than 90 days before
the later of the Acquisition Effective Date or the date of such acquisition,
formation or determination, as applicable (or such other dates as shall be
reasonably acceptable to the Collateral Agent), certified to the Collateral
Agent and the issuer of the Mortgage Policies in a manner reasonably
satisfactory to the Collateral Agent, or (y) in lieu of such aforementioned
surveys, such affidavits, certificates, information, and/or instruments of
indemnification as may be reasonably acceptable to the title companies issuing
the Mortgage Policies in order to issue the applicable Mortgage Policies in
accordance with this Section 5.11(c); (iv) policies or certificates of insurance
of the type required by Section 5.09; (v) evidence of flood insurance required
by Section 5.09, in form and substance reasonably satisfactory to Collateral
Agent; and (vi) opinions of local counsel for the Loan Parties in states in
which the Mortgaged Properties are located, with respect to the enforceability
and validity of the Mortgages and any related fixture filings and other
customary opinions reasonably requested by the Collateral Agent, in form and
substance reasonably satisfactory to the Collateral Agent.  Notwithstanding
anything to the

 

91

--------------------------------------------------------------------------------


 

contrary in this Section 5.11(c), so long as the 2018 and 2023 Note Indenture is
in effect, the amount of the Secured Obligations secured by any Principal
Property or stock or indebtedness of any Principal Subsidiary (each as defined
in the 2018 and 2023 Notes Indenture as in effect on the date hereof) shall be
automatically limited to the maximum amount of the Secured Obligations permitted
to be secured by such Principal Property without violating the terms of the 2018
and 2023 Notes Indenture and without giving rise to any obligation on the part
of any Loan Party to grant a Lien on any of its assets to secure Indebtedness
governed by or subject to the terms of the 2018 and 2023 Notes Indenture.

 

SECTION 5.12                                 Anti-Corruption Laws, PATRIOT Act
and Sanctions The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, the PATRIOT Act and applicable Sanctions and will conduct its business in
compliance with Anti-Corruption Laws, in all material respects.

 

SECTION 5.13                                 Maintenance of Ratings.  The
Borrower will at all times use commercially reasonable efforts to maintain
public corporate family and public corporate credit ratings issued by Moody’s
and S&P with respect to the Borrower and public ratings issued by Moody’s and
S&P with respect to the Facilities hereunder, it being understood that no
minimum rating is required.

 

SECTION 5.14                                 Designation of Subsidiaries.  The
Borrower may designate any of its Subsidiaries as an Unrestricted Subsidiary or
any of its Unrestricted Subsidiaries as a Restricted Subsidiary; provided that:

 

(a)                                 (i) immediately before and after giving
effect to such designation, no Default or Event of Default shall have occurred
and be continuing and (ii) immediately after giving effect to such designation,
the Total Net Leverage Ratio shall not exceed 3.00 to 1.00 on a Pro Forma Basis;

 

(b)                                 no Subsidiary may be designated as an
Unrestricted Subsidiary if such Subsidiary is a party to any agreement,
contract, arrangement or understanding with the Borrower or any of its
Restricted Subsidiaries that would not be permitted to be entered into pursuant
to Section 6.08;

 

(c)                                  no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
any Material Indebtedness or any Restricted Indebtedness; and

 

(d)                                 neither the Borrower nor any of its
Restricted Subsidiaries may at any time (i) provide a guarantee of, or similar
credit support to, any Indebtedness of such Unrestricted Subsidiary (including
any undertaking, agreement or instrument evidencing such Indebtedness), (ii) be
directly or indirectly liable for any Indebtedness of such Unrestricted
Subsidiary or (iii) be directly or indirectly liable for any Indebtedness which
provides that the holder thereof may (upon notice, lapse of time or both)
declare a default thereon (or cause the payment thereof to be accelerated or
payable prior to its final scheduled maturity) upon the occurrence of a default
with respect to any other Indebtedness that is Indebtedness of such Unrestricted
Subsidiary (including any corresponding right to take enforcement action against
such Subsidiary);

 

Any designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall
be deemed an Investment under Section 6.04 in an amount equal to the fair market
value of the Subsidiary so designated and any such designation shall be
evidenced by providing notice to the Administrative Agent of the copy of the

 

92

--------------------------------------------------------------------------------


 

resolution of the Borrower’s board of directors (or duly authorized committee
thereof) giving effect to such designation and a certificate of an Authorized
Officer certifying that such designation complies with the foregoing
requirements.

 

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in such Subsidiary pursuant to
the preceding sentence in an amount equal to the fair market value at the date
of such designation of the Borrower’s Investment in such Subsidiary.

 

SECTION 5.15                                 Post-Acquisition Obligations.  The
Borrower will cause each obligation specified on Schedule 5.15 hereto to be
completed no later than the date set forth with respect to such obligation on
such schedule, or such later date as the Administrative Agent shall reasonably
agree.

 

ARTICLE VI

 

Negative Covenants

 

Until all Obligations (other than contingent or indemnification obligations not
then due) shall have been paid in full in cash and all Commitments (if any)
shall have terminated, subject to Article X of this Agreement, the Borrower
covenants and agrees with the Agents and the Lenders that:

 

SECTION 6.01                                 Indebtedness. The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, create, incur or
suffer to exist any Indebtedness, except:

 

(a)                                 the Obligations and (i) any Credit Agreement
Refinancing Indebtedness and (ii) Indebtedness incurred under the ABL Documents
in an aggregate amount not to exceed the aggregate amount of (A) $3,000,000,000,
(B) any incremental commitments permitted to be incurred pursuant to
Section 2.22 or Section 2.25 of the ABL Credit Agreement in substantially the
form attached as Exhibit O (whether incurred as incremental commitments or
otherwise) and (C) any Canadian revolving commitments incurred pursuant to
Section 2.24 of the ABL Credit Agreement in substantially the form attached as
Exhibit O (including any Permitted Refinancing Indebtedness in respect of the
Indebtedness under the ABL Documents, to the extent permitted under the ABL
Intercreditor Agreement);

 

(b)                                 Indebtedness of Staples and its Restricted
Subsidiaries (giving pro forma effect to the Transactions) existing on the
Closing Date (and the Acquisition Effective Date to the extent Schedule 6.01 is
updated pursuant to Section 1.07 hereof) and set forth on Schedule 6.01, and
Permitted Refinancing Indebtedness in respect thereof;

 

(c)                                  Indebtedness of Staples owing to any
Restricted Subsidiary, and of any Restricted Subsidiary owing to Staples or any
other Restricted Subsidiary, to the extent constituting an Investment permitted
by Section 6.04(c) or set forth on Schedule 6.04; provided that (i) all such
Indebtedness owed to a Loan Party shall be evidenced by a promissory note that
is pledged to the Collateral Agent in accordance with the terms of the Guarantee
and Collateral Agreement and (ii) all such Indebtedness of any Loan Party owed
to any Restricted Subsidiary that is not a Loan Party shall be subordinated to
the Obligations pursuant to the Subordinated Intercompany Note or other
subordination or similar agreement reasonably acceptable to the Administrative
Agent (it being understood that

 

93

--------------------------------------------------------------------------------


 

payments or prepayments of such Indebtedness shall be permitted if, immediately
prior to or after giving effect to such payments or prepayments, an Event of
Default has not occurred);

 

(d)                                 Guarantees by the Borrower of Indebtedness
of any Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of
the Borrower or any other Restricted Subsidiary, provided that (i) the
Indebtedness so Guaranteed is permitted to be incurred by Staples or such
Restricted Subsidiary by this Section 6.01, (ii) Guarantees by any Loan Party of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
permitted solely to the extent permitted by Section 6.04(c) and (iii) Guarantees
permitted under this clause (d) shall be subordinated to the Obligations of the
Borrower or the applicable Restricted Subsidiary if, and on the same terms as,
the Indebtedness so Guaranteed is subordinated to the Obligations;

 

(e)                                  (x) Indebtedness of the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, whether or not constituting purchase
money Indebtedness (including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets); provided that
(i) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed, other than as referred to on Schedule 6.01, the greater of
(1) $300,000,000 and (2) 2.25% of Net Tangible Assets, in each case at any time
outstanding, and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

(f)                                   Indebtedness owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such person, in each case incurred in the
ordinary course of business;

 

(g)                                  Indebtedness of the Borrower or any
Restricted Subsidiary in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business;

 

(h)                                 any Incremental Equivalent Debt and any
Permitted Refinancing Indebtedness in respect thereof;

 

(i)                                     indebtedness of International
Subsidiaries; provided that the aggregate principal amount of Indebtedness
permitted by this clause (i) (when taken together with the aggregate principal
amount of any Indebtedness incurred under Section 6.01(j) by Restricted
Subsidiaries that are not Loan Parties) shall not at any one time outstanding
exceed the greater of (x) $300,000,000 and (y) 2.25% of Net Tangible Assets;

 

(j)                                    (x) Indebtedness of any Person that
becomes a Restricted Subsidiary after the Closing Date (other than the Target
and its Restricted Subsidiaries on the Acquisition Effective Date) and
Indebtedness assumed in connection with a Permitted Acquisition or other
Investment permitted pursuant to Section 6.04 and, in each case, Permitted
Refinancing Indebtedness in respect thereof and (y) Indebtedness incurred to
finance Permitted Acquisitions or other Investment permitted pursuant to
Section 6.04 after the Closing Date; provided that, in each case, (i) the Total
Net Leverage Ratio calculated on a Pro Forma Basis after giving effect to such
incurrence or assumption of Indebtedness is

 

94

--------------------------------------------------------------------------------


 

either (A) less than or equal to 3.00 to 1.00 or (B) no greater than the Total
Net Leverage Ratio immediately prior to giving effect to such incurrence or
assumption of Indebtedness, (ii) if such Indebtedness is incurred to finance
such Permitted Acquisition under clause (y) above, such Indebtedness does not
mature prior to the date that is the Latest Maturity Date of, or have a Weighted
Average Life to Maturity less than the Weighted Average Life to Maturity of, any
Loan outstanding at the time such Indebtedness is incurred or issued and
(iii) the aggregate principal amount of any such Indebtedness of Restricted
Subsidiaries that are not Loan Parties (when taken together with the aggregate
principal amount of Indebtedness incurred under Section 6.01(i)) does not at any
one time outstanding exceed the greater of (x) $300,000,000 and (y) 2.25% of Net
Tangible Assets;

 

(k)                                 Indebtedness incurred by a Restricted
Subsidiary that is not a Subsidiary Guarantor pursuant to a Permitted
International Subsidiary Factoring Facility that is non-recourse to any Loan
Party;

 

(l)                                     Indebtedness of the Borrower and its
Restricted Subsidiaries with respect to loans made to such Loan Party or
Restricted Subsidiary on the cash surrender value of life insurance policies of
employees and former employees of any Loan Party or any Restricted Subsidiary in
the ordinary course of business; provided that the aggregate principal amount of
all Indebtedness permitted by this clause (l) shall not exceed the cash
surrender value (without giving effect to such loan) of such policies;

 

(m)                             Indebtedness of the Borrower and its Restricted
Subsidiaries in respect of Swap Agreements permitted by Section 6.06;

 

(n)                                 unsecured Indebtedness of the Borrower and
its Restricted Subsidiaries in the form of debt securities issued pursuant to an
indenture, note purchase agreement or otherwise; provided that (i) both before
and after giving effect to such issuance on a Pro Forma Basis, the Total Net
Leverage Ratio does not exceed 3.00:1.00, (ii) such Indebtedness shall not at
any time be guaranteed by any Person that is not a Loan Party, (iii) such
Indebtedness shall not mature on or prior to the then applicable Latest Maturity
Date at the time such Indebtedness is issued, (iv) the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the Weighted Average Life
to Maturity of the then existing Loans, (v) such Indebtedness shall not have
scheduled amortization payments of principal and shall not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligations (except
customary asset sale or change of control provisions that provide for the prior
repayment in full of the Loans and all other Obligations) on or prior to the
then applicable Latest Maturity Date at the time such Indebtedness is issued and
(vi) the definitive documentation for such Indebtedness shall not include other
covenants that are more favorable to the lenders or holders providing such
Indebtedness than the covenants in this Agreement, taken as a whole;

 

(o)                                 Indebtedness under Cash Pooling
Arrangements;

 

(p)                                 additional unsecured Indebtedness of the
Borrower or any of its Restricted Subsidiaries in an aggregate principal amount
not to exceed the greater of (x) $300,000,000 and (y) 2.25% of Net Tangible
Assets at any time outstanding; and

 

(q)                                 intercompany Indebtedness issued to the
Borrower or any Restricted Subsidiary in consideration of the transfer by the
Borrower or such Restricted Subsidiary of the Equity Interests in, or
Indebtedness of, an Excluded Foreign Subsidiary pursuant to a Permitted
Restructuring Transaction.

 

95

--------------------------------------------------------------------------------


 

SECTION 6.02                                 Liens.  The Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:

 

(a)                                 Liens created pursuant to any Loan Document;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any property or asset of
Staples or any Restricted Subsidiary (giving pro forma effect to the
Transactions) existing on the Closing Date (and the Acquisition Effective Date
to the extent Schedule 6.02 is updated pursuant to Section 1.07 hereof) and set
forth on Schedule 6.02; provided that (i) such Lien shall not apply to any other
property or asset of Staples or Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Closing Date and Permitted
Refinancing Indebtedness in respect thereof;

 

(d)                                 Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Restricted Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by
Section 6.01(e), (ii) such security interests and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of the Borrower or such Restricted Subsidiary or
any other Restricted Subsidiary;

 

(e)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary
(including in connection with a Permitted Acquisition) or existing on any
property or asset of any Person that becomes a Restricted Subsidiary after the
Acquisition Effective Date prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Restricted Subsidiary and (iii) such Lien shall
secure only those obligations permitted under Section 6.01(j)(x) which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and Permitted Refinancing Indebtedness
in respect thereof;

 

(f)                                   Liens (i) of a collecting bank arising in
the ordinary course of business under Section 4-210 of the UCC in effect in the
relevant jurisdiction covering only the items being collected upon or (ii) in
favor of a banking institution arising as a matter of law, encumbering amounts
credited to deposit or securities accounts (including the right of set-off) and
which are within the general parameters customary in the banking industry;

 

(g)                                  Liens arising out of Sale and Leaseback
transactions that are permitted by Section 6.11;

 

(h)                                 Liens granted by a Restricted Subsidiary
that is not a Loan Party in favor of the Borrower or a Subsidiary Guarantor in
respect of Indebtedness owed by such Restricted Subsidiary to such Loan Party;

 

96

--------------------------------------------------------------------------------


 

(i)                                     Liens on the Collateral securing
Incremental Equivalent Debt and Credit Agreement Refinancing Indebtedness
constituting Permitted Pari Passu Refinancing Notes; provided that such Liens
and the related Indebtedness shall be subject to the ABL Intercreditor Agreement
and the Pari Passu Intercreditor Agreement;

 

(j)                                    in the case of any Restricted Subsidiary
that is not a wholly-owned Subsidiary, purchase options, calls or similar rights
of a third party or customary transfer restrictions with respect to Equity
Interests in such Subsidiary set forth in its Organizational Documents or any
related joint venture or similar agreement;

 

(k)                                 leases, subleases, licenses and sublicenses
of assets permitted by Section 6.05(i) or Section 6.05(n);

 

(l)                                     Liens granted in connection with a
Permitted International Subsidiary Factoring Facility; provided that no such
Liens shall encumber any property or assets of any Loan Party;

 

(m)                             the owner’s interest in consigned inventory and
other goods sold or to be sold by any Loan Party;

 

(n)                                 rights of lenders of Indebtedness under
Section 6.01(l) to set off against the cash surrender value of the life
insurance policies referenced to in such Section 6.01(l);

 

(o)                                 Liens securing Indebtedness under
Section 6.01(a)(ii) and any Banking Services Obligations (as defined in the ABL
Credit Agreement), Swap Agreements secured pursuant to the terms of the ABL
Documents and other obligations (not constituting Indebtedness) under the ABL
Documents in accordance with, and, in each case, subject to, the terms of the
ABL Intercreditor Agreement;

 

(p)                                 customary Liens on deposit accounts subject
to Cash Pooling Arrangements in favor of the financial institutions providing
such Cash Pooling Arrangements;

 

(q)                                 Liens on Escrowed Proceeds for the benefit
of the related holders of debt securities or other Indebtedness (or the
underwriters or arrangers thereof) and on cash set aside at the time of the
incurrence of such Indebtedness (or government securities purchased with such
cash) in order to prefund the payment of interest on such Indebtedness and which
is held in an escrow account or pursuant to a similar arrangement to be applied
for such purpose; and

 

(r)                                    Liens not otherwise permitted by this
Section 6.02 so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed (as to the Borrower and its
Restricted Subsidiaries) $300,000,000 at any one time; provided that, if such
Lien is on Collateral, it shall be subordinated to the Liens securing the
Obligations and the Liens described in Section 6.02(o) pursuant to a customary
intercreditor agreement acceptable to the Administrative Agent.

 

In addition, Staples will not, nor will it permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien securing
Indebtedness on any Real Estate Asset owned as of the Acquisition Effective
Date, that is located in the United States and that is not part of the
Collateral.

 

97

--------------------------------------------------------------------------------


 

SECTION 6.03                                 Fundamental Changes.  (a)  The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (i) any Restricted Subsidiary may merge
into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary Guarantor may merge into, or consolidate with, any
other Loan Party, (iii) any Restricted Subsidiary may transfer its assets to a
Loan Party and any Restricted Subsidiary which is a not a Loan Party may
transfer its assets to another Restricted Subsidiary; provided that any such
transfer involving a Person that is not a wholly-owned Restricted Subsidiary
shall not be permitted unless also permitted by Section 6.04 and Section 6.05,
(iv) any Restricted Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (v) any Restricted Subsidiary which is not a
Loan Party may merge into, or consolidate with, another Restricted Subsidiary
which is not a Loan Party; provided that any such merger involving a Person that
is not a wholly-owned Restricted Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04 and Section 6.05,
(vi) any Restricted Subsidiary that is not a Loan Party may merge into or
consolidate with any Loan Party in a transaction in which the surviving entity
is a Loan Party, (vii) any Restricted Subsidiary that is not a Loan Party may
merge, consolidate, liquidate or dissolve and any Subsidiary Guarantor may merge
or consolidate; provided that, with respect to this clause (vii), (1) in each
case, any such merger, consolidation, liquidation or dissolution is, or the
purpose of which is to effectuate (x) an investment or acquisition otherwise
permitted by Section 6.04 or (y) a disposition otherwise permitted by
Section 6.05 and (2) with respect to any merger or consolidation of any
Subsidiary Guarantor (other than with respect to a disposition permitted by
Section 6.05), the surviving entity is a Loan Party, (viii) the Borrower or any
of its Restricted Subsidiaries may transfer its assets as part of the Permitted
Restructuring Transactions and (ix) the Escrow Borrower may liquidate or
dissolve or merge into, or consolidate with, Staples or a Subsidiary following
the effectiveness of the Borrower Assumption Agreement on the Acquisition
Effective Date.

 

(b)                                 Staples will not, nor will it permit any of
its Restricted Subsidiaries to, engage in any business other than businesses of
the type conducted by Staples and its Restricted Subsidiaries (giving pro forma
effect to the Transactions) on the Closing Date and businesses reasonably
related, complementary to, or incidental thereto (including the provision of
services).

 

SECTION 6.04                                 Investments, Loans, Advances,
Guarantees and Acquisitions.  The Borrower will not, nor will it permit any of
its Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to
any merger with any Person that was not a Loan Party and a wholly-owned
Restricted Subsidiary prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise) (collectively, “Investments”), except:

 

(a)                                 Investments in cash and Cash Equivalents and
Investments in assets that were Cash Equivalents when such Investment was made;

 

(b)                                 Investments (and commitments (including
consummation of any “put”

 

98

--------------------------------------------------------------------------------


 

arrangement in connection therewith) in respect thereof) of Staples and its
Restricted Subsidiaries (giving pro forma effect to the Transactions) in
existence on the Closing Date (and the Acquisition Effective Date to the extent
Schedule 6.04 is updated pursuant to Section 1.07 hereof)  and described on
Schedule 6.04 and renewals, replacements, conversions and extensions thereof;

 

(c)                                  Investments by the Borrower or any of its
Restricted Subsidiaries in the Borrower or any Restricted Subsidiary; provided
that the aggregate amount of such Investments by Loan Parties made after the
Closing Date in Restricted Subsidiaries that are not Loan Parties shall not
exceed the greater of (x) $300,000,000 and (y) 2.25% of Net Tangible Assets
(determined on the date such Investment is made, with the fair market value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value), provided further that there shall be no limitation
on any such Investment (nor shall it be counted for the purposes of the
foregoing proviso) if, both before and after giving effect thereto on a Pro
Forma Basis, the Senior Secured Net Leverage Ratio does not exceed 1.50:1.00;

 

(d)                                 Guarantees (i) constituting Indebtedness
permitted by Section 6.01(d) or (ii) of operating leases (but not capital
leases) or of other obligations that do not constitute Indebtedness, in the case
of this clause (ii), entered into in the ordinary course of business (including
Guarantees in the nature of “keepwells” or assurances of ongoing financial
support);

 

(e)                                  loans or advances made by the Borrower and
its Restricted Subsidiaries to their employees on an arms’-length basis in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes up to a maximum of
$35,000,000 in the aggregate at any time outstanding during the first three
years following the Closing Date and, thereafter, $15,000,000 in the aggregate
at any time outstanding;

 

(f)                                   notes payable, or stock or other
securities issued by account debtors to any Loan Party pursuant to negotiated
agreements with respect to settlement of such account debtor’s accounts in the
ordinary course of business, consistent with past practices;

 

(g)                                  Investments or other obligations in the
form of Swap Agreements permitted by Section 6.06;

 

(h)                                 (i) Permitted Acquisitions and
(ii) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary (including in connection with a Permitted Acquisition), so
long as such Investments described in this clause (ii) were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such merger;
provided that the aggregate amount of Investments (excluding any Investment to
the extent payment consists of Equity Interests of the Borrower) made under this
clause (h) (without duplication), directly or indirectly, by Loan Parties in
Persons that do not become Loan Parties, in assets that are not (or do not
become) owned by a Loan Party or in Equity Interests in Persons that do not
become Loan Parties shall not exceed the greater of (x) $250,000,000 and (y) 2%
of Net Tangible Assets (and, in the case of Permitted Acquisitions or
Investments in which only a portion of the Investment therein is within the
scope of this proviso, the Borrower shall reasonably determine that portion to
which this proviso is applicable);

 

99

--------------------------------------------------------------------------------


 

(i)                                     Investments received in connection with
dispositions of assets permitted by Section 6.05;

 

(j)                                    Investments constituting deposits
described in clauses (c) and (d) of the definition of the term “Permitted
Encumbrances”;

 

(k)                                 Investments pursuant to Cash Pooling
Arrangements;

 

(l)                                     option, warrant and similar derivative
transactions entered into by the Borrower in connection with a Permitted
Convertible Notes Offering;

 

(m)                             Investments made by Loan Parties in Subsidiaries
that are not Loan Parties; provided that such Investments are part of a series
of substantially simultaneous Investments by Loan Parties in other Loan Parties
that results in substantially all the proceeds of the initial Investment being
invested, loaned or advanced in one or more Loan Parties;

 

(n)                                 Investments by the Borrower or any of its
Restricted Subsidiaries in (i) joint ventures or similar arrangements and
(ii) Unrestricted Subsidiaries; provided that the aggregate amount for all
investments under this clause (n) at any one time outstanding shall not exceed
the greater of (x) $250,000,000 and (y) 2% of Net Tangible Assets (determined on
the date such Investment is made, with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value);

 

(o)                                 options to invest in or to lease Real Estate
Assets to be used in the operations of the Borrower or any of its Restricted
Subsidiaries, in each case, entered into in the ordinary course of business or
otherwise consistent with past practice;

 

(p)                                 Investments by the Borrower and its
Restricted Subsidiaries as part of the Permitted Restructuring Transactions;

 

(q)                                 Investments consisting of loans and advances
to any unaffiliated third Person in an aggregate amount not to exceed
$75,000,000 at any one time outstanding;

 

(r)                                    so long as no Event of Default shall have
occurred and be continuing or would result therefrom, additional Investments,
provided that the aggregate amount of such Investments at any one time
outstanding (but not including any Investments to the extent payment consists of
Equity Interests of the Borrower) shall not exceed an amount equal to the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this Section 6.04(r);

 

(s)                                   so long as (A) no Event of Default shall
have occurred and be continuing or would result therefrom and (B) both before
and after giving effect thereto on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio does not exceed 1.50:100, additional Investments;

 

(t)                                    the payment of amounts not to exceed
$2,000,000 to existing shareholders of Corporate Express, B.V. that are not
Restricted Subsidiaries;

 

100

--------------------------------------------------------------------------------


 

(u)                                 contributions, not to exceed $25,000,000 in
any fiscal year, to Clearfield Insurance Limited; and

 

(v)                                 the consummation of the Transactions
pursuant to and in accordance with the Acquisition Agreement and the Loan
Documents.

 

For purposes hereof, the amount of any Investment shall be the amount originally
invested without adjustment for increases or decreases in value, but (other than
with respect to Section 6.04(r)) giving effect to any cash returns or cash
distributions of capital or repayment of principal with respect thereto;
provided that, the amount of any Investment made pursuant to
Section 6.04(r) shall be calculated as set forth in the definition of Available
Amount.

 

SECTION 6.05                                 Dispositions.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, Dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or any Restricted Subsidiary
thereof in compliance with Section 6.04), except:

 

(a)                                 Dispositions of (i) inventory in the
ordinary course of business, including pursuant to any store closings and
(ii) used, obsolete, worn out or surplus equipment or property in the ordinary
course of business, including pursuant to any store closings;

 

(b)                                 Dispositions by (i) any Loan Party to any
Loan Party, (ii) any Loan Party to any Restricted Subsidiary that is not a Loan
Party for no less than fair market value (as reasonably determined by the
Borrower) or (iii) any Restricted Subsidiary that is not a Loan Party to (A) the
Borrower or any Loan Party for no more than fair market value (as reasonably
determined by the Borrower) or (B) any other Restricted Subsidiary that is not a
Loan Party;

 

(c)                                  Dispositions for fair market value of
accounts receivable in connection with the compromise, settlement or collection
thereof;

 

(d)                                 (x) Dispositions of Investments permitted by
Section 6.04(a) or Section 6.04(f) and (y) the unwinding of any Swap Agreement
in accordance with its terms;

 

(e)                                  [OMITTED.]

 

(f)                                   Sale and Leaseback transactions permitted
by Section 6.11; provided, that the aggregate fair market value of all assets
Disposed of in reliance upon this clause (f) shall not exceed the greater of
(x) $150,000,000 and (y) 1% of Net Tangible Assets;

 

(g)                                  Dispositions resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Restricted Subsidiary;

 

(h)                                 Dispositions of Divested Properties;

 

(i)                                     licenses of Intellectual Property that
are in furtherance of, or integral to, other business transactions entered into
by the Borrower or a Subsidiary in the ordinary course of business;

 

101

--------------------------------------------------------------------------------


 

(j)                                    to the extent constituting Dispositions,
Liens permitted by Section 6.02, fundamental changes permitted by Section 6.03
(other than Section 6.03(a)(vii)(1)(y)) and Investments permitted by
Section 6.04);

 

(k)                                 Dispositions of cash and Cash Equivalents in
the ordinary course of business or in connection with a transaction otherwise
permitted under this Agreement;

 

(l)                                     Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(m)                             Dispositions of inventory to an Original Vendor
in connection with any Consignment Transaction for fair market value; provided
that (i) the aggregate amount of Consignment Transactions (based on the amount
paid to the Borrower or its Restricted Subsidiaries for the subject inventory by
the Original Vendor) shall not exceed $100,000,000 in any fiscal year of the
Borrower and (ii) at least 75% of the total consideration for any such
Disposition shall be received by the Borrower and its Restricted Subsidiaries in
the form of cash and Cash Equivalents (in each case, free and clear of all Liens
at the time received, other than Permitted Encumbrances);

 

(n)                                 leases, subleases, licenses and sublicenses
of assets entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business that do not materially interfere with the conduct of
the business of the Borrower and its Restricted Subsidiaries taken as a whole;

 

(o)                                 Dispositions of accounts receivable for fair
market value pursuant to a Permitted International Subsidiary Factoring
Facility;

 

(p)                                 Dispositions pursuant to the Permitted
Restructuring Transactions; and

 

(q)                                 Dispositions of other assets for fair market
value not to exceed the greater of $225,000,000 and 1.75% of Net Tangible Assets
per fiscal year of the Borrower; provided that (i) no Event of Default exists or
would result therefrom and (ii) at least 75% of the total consideration for any
such Disposition shall be received by the Borrower and its Restricted
Subsidiaries in the form of cash and Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than Permitted Encumbrances);
provided, however, that for the purposes of this clause (ii), the following
shall be deemed to be cash: (A) any liabilities (as shown on the Borrower’s or
its Restricted Subsidiaries’, as applicable, most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment of the Obligations, that are assumed by the transferee with respect to
the applicable Disposition and for which the Borrower and all of its Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, and (B) any securities received by the Borrower or the applicable
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition; and provided, further, that the limitation on the amount
set forth above shall not apply to Dispositions of the assets or stock of
Excluded Foreign Subsidiaries under this clause (q) if, both before and after
giving effect to such Disposition on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio does not exceed 1.50:1.00.

 

102

--------------------------------------------------------------------------------


 

SECTION 6.06                                 Swap Agreements.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, enter into any
Swap Agreement, except Swap Agreements entered into in the ordinary course of
business, and not for speculative purposes, to protect against changes in
interest rates, commodity prices or foreign exchange rates or in connection with
a Permitted Convertible Notes Offering.

 

SECTION 6.07                                 Restricted Payments; Certain
Payments of Indebtedness.  (a)  The Borrower will not, nor will it permit any of
its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:

 

(i)                                     any wholly-owned Restricted Subsidiary
may make Restricted Payments to the Borrower or any Restricted Subsidiary;

 

(ii)                                  the Borrower may declare and make
Restricted Payments on any class of Equity Interests of the Borrower payable
solely in the form of Qualified Equity Interests of the Borrower;

 

(iii)                               (a) any non-wholly owned Restricted
Subsidiary of the Borrower may declare and pay cash dividends, share premiums
and other distributions to its equity holders generally, or redeem shares of its
equity holders generally, so long as the Borrower or its Restricted Subsidiary
which owns the equity interests in the Restricted Subsidiary paying such
dividend, premium or distribution (or redeeming such shares) receives at least
its proportional share thereof (based upon its relative holding of the equity
interests in such Restricted Subsidiary and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary) and (b) Corporate Express B.V. may repurchase or redeem
the shares of its shareholders that are not Restricted Subsidiaries in an amount
not to exceed $2,000,000;

 

(iv)                              the Borrower and its Restricted Subsidiaries
may make Restricted Payments (a) not exceeding $10,000,000 in the aggregate
during any fiscal year, pursuant to and in accordance with equity incentive
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries and for deceased and terminated employees and present and former
directors (including from their estates) and (b) in accordance with the
Acquisition Agreement on account of equity awards made by the Target on or prior
to the Acquisition Effective Date;

 

(v)                                 the Borrower may enter into option, warrant
and similar derivative transactions in connection with a Permitted Convertible
Notes Offering and may settle such transactions in accordance with the terms
thereof;

 

(vi)                              Restricted Payments in respect of Permitted
Convertible Notes permitted under Section 6.07(b);

 

(vii)                           the Borrower may declare and pay dividends
payable in cash with respect to its capital stock not to exceed $0.15 per share
of stock during any fiscal quarter of the Borrower; provided that, no Event of
Default shall have occurred and be continuing when any such dividend is
declared;

 

103

--------------------------------------------------------------------------------


 

(viii)                        the Borrower may make Restricted Payments (other
than in cash) pursuant to any shareholder rights plan or similar arrangement;

 

(ix)                              the Borrower or any Restricted Subsidiary may
make Restricted Payments to consummate the Transactions in accordance with the
Acquisition Agreement;

 

(x)                                 any Restricted Subsidiary may make
Restricted Payments consisting of the Permitted Restructuring Transactions;

 

(xi)                              so long as (A) no Event of Default shall have
occurred and be continuing or would result therefrom and (B) both before and
after giving effect thereto on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio does not exceed 2.00:1.00, the Borrower may make Restricted
Payments in an aggregate amount not to exceed an amount equal to the portion, if
any, of the Available Amount on such date that the Borrower elects to apply to
this Section 6.07(a)(xi); and

 

(xii)                           so long as no (A) Event of Default shall have
occurred and be continuing or would result therefrom and (B) both before and
after giving effect thereto on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio does not exceed 1.50:1.00, the Borrower may make additional
Restricted Payments.

 

(b)                                 The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, make or offer to make (or give any notice
in respect thereof) any voluntary or optional payment, prepayment, repurchase or
redemption of, or voluntarily or optionally defease, or otherwise satisfy prior
to the scheduled maturity thereof in any manner (including pursuant any sinking
fund or similar deposit), any Restricted Indebtedness (including, for the
avoidance of doubt, any cash payments pursuant to the Permitted Convertible
Notes), or segregate funds for any such voluntary or optional payment,
prepayment, repurchase, redemption or defeasance, except:

 

(i)                                     any payment, prepayment, repurchase,
redemption, defeasance or refinancing of such Indebtedness with the proceeds of
Permitted Refinancing Indebtedness;

 

(ii)                                  payment of Indebtedness owed to the
Borrower or any wholly-owned Restricted Subsidiary; provided that, if such
Indebtedness is owed by a Loan Party to a Restricted Subsidiary that is not a
Loan Party, no Event of Default shall have occurred and be continuing or would
result therefrom;

 

(iii)                               payment of Indebtedness owed by any
Restricted Subsidiary that is not a Loan Party;

 

(iv)                              payment, prepayment, redemption, purchase,
defeasance or other satisfaction of Indebtedness outstanding under (i) the 2018
Notes, (ii) the 7.35% debentures due 2016 issued by Boise Cascade Corporation
and (iii) the revenue bonds listed on Schedule 6.01, in each case, on or after
the date that is six months prior to the maturity date (as then in effect)
applicable to such notes, debentures or revenue bonds, as applicable;

 

104

--------------------------------------------------------------------------------


 

(v)                                 payment of Indebtedness under revolving and
other lines of credit that have been entered into in the ordinary course of
business;

 

(vi)                              so long as (A) no Event of Default shall have
occurred and be continuing or would result therefrom and (B) both before and
after giving effect thereto on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio does not exceed 2.00:100, the Borrower or any Restricted
Subsidiary may prepay Restricted Indebtedness in an aggregate amount not to
exceed an amount equal to the portion, if any, of the Available Amount on such
date that the Borrower elects to apply to this Section 6.07(b)(vi);

 

(vii)                           so long as (A) no Event of Default shall have
occurred and be continuing or would result therefrom and (B) both before and
after giving effect thereto on a Pro Forma Basis, the Senior Secured Net
Leverage Ratio does not exceed 1.50:1.00, the Borrower may prepay Restricted
Indebtedness; and

 

(viii)                        the Refinancing Transactions.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 6.07, nothing in this Section 6.07 shall prohibit the
Borrower from issuing Permitted Convertible Notes as otherwise permitted under
this Agreement.

 

(d)                                 Nothing in Section 6.07(b) shall be
construed to allow the Borrower or any of its Restricted Subsidiaries to make
any payment on Restricted Indebtedness which is otherwise prohibited by the
express terms of any subordination or intercreditor agreement such Restricted
Indebtedness is subject to.

 

SECTION 6.08                                 Transactions with Affiliates.  The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates with an individual value in
excess of $20,000,000, except (a) transactions that are at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and/or any Restricted
Subsidiaries not involving any other Affiliate, (c) transactions between or
among any Restricted Subsidiaries that are not Loan Parties not involving any
other Affiliate, (d) transactions permitted by Section 6.01 or Section 6.03,
(e) any Investments permitted by Section 6.04(c) or (d), Dispositions permitted
by Section 6.05 and any Restricted Payment permitted by Section 6.07, (f) the
payment of reasonable fees to directors of the Borrower or of its Restricted
Subsidiaries who are not employees of the Borrower or any of its Restricted
Subsidiaries, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or its Restricted Subsidiaries, in each case in the ordinary course of
business, (g) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options, equity incentive and stock ownership plans approved
by the Borrower’s or any of its Restricted Subsidiaries’ board of directors,
(h) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is an Affiliate solely as a result of Investments by the
Borrower or any Restricted Subsidiary in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 6.04 and
(i) the Transactions pursuant to and in accordance with the Acquisition
Agreement and the Loan Documents and the Permitted Restructuring

 

105

--------------------------------------------------------------------------------


 

Transactions, and (j) in existence on the Closing Date (and the Acquisition
Effective Date to the extent Schedule 6.08 is updated pursuant to Section 1.07
hereof)  and described on Schedule 6.08.

 

For purposes of this Section 6.08, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in clause (a) of the first
sentence of this Section 6.08 if such transaction is approved by a majority of
the Disinterested Directors of the board of directors of the Borrower or such
Restricted Subsidiary, as applicable.

 

SECTION 6.09                                 Restrictive Agreements.  The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) its ability or the ability of any of its Restricted Subsidiaries to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Secured Obligations or (b) the ability of any of its Restricted Subsidiaries
to pay dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances to the Borrower or any other of
its Restricted Subsidiaries or to Guarantee Indebtedness of the Borrower or any
other Restricted Subsidiary; provided that the foregoing shall not apply to
(i) restrictions and conditions imposed by law or by any Loan Document,
(ii) restrictions and conditions imposed on the Loan Parties (pro forma for the
Transactions) existing on the Closing Date (and the Acquisition Effective Date
to the extent Schedule 6.09 is updated pursuant to Section 1.07 hereof)  and
identified on Schedule 6.09 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) in the case of clause (b), customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or assets that is to be sold and such sale is permitted
hereunder, (iv) any restriction in any agreement of any Person in effect at the
time such Person becomes a Restricted Subsidiary so long as such restriction is
not entered into in contemplation of such Person becoming a Restricted
Subsidiary, (v) customary restrictions contained in the documentation governing
any Indebtedness incurred pursuant to Sections 6.01(a), (b), (e), (h), (i),
(j)(x), (n) or (o) and the Liens securing such Indebtedness to the extent
permitted under Section 6.02; provided that, other than in the case of Sections
6.01(e) and (i), such restrictions shall be no more restrictive, taken as a
whole, than the restrictions contained herein and (vi) customary provisions in
joint venture agreements and similar agreements applicable to any joint venture
entered into in the ordinary course of business.

 

SECTION 6.10                                 Amendment of Material Debt
Agreements and Organizational Documents.  The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, (a) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Restricted Indebtedness, if, after
giving effect to such amendment, modification, waiver, change or consent, the
obligors with respect to such Restricted Indebtedness would not have been
permitted to incur or secure such Restricted Indebtedness pursuant to the terms
hereof if such Restricted Indebtedness as amended, modified, waived or otherwise
changed, was instead incurred as Permitted Refinancing Indebtedness of such
Restricted Indebtedness or (b) amend, restate, supplement or otherwise modify of
any of its Organizational Documents or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), other
than any such amendments, modifications or changes which are not, and would not
reasonably be expected to be, materially adverse to the interests of the
Administrative Agent, the Collateral Agent or the Lenders.

 

SECTION 6.11                                 Limitations Sale and Leasebacks. 
The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
enter into any arrangement, directly or indirectly, with any Person

 

106

--------------------------------------------------------------------------------


 

whereby it shall sell or transfer any property used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property which it intends to use for substantially the same
purpose or purposes as the property being sold or transferred (any such
transaction, a “Sale and Leaseback”), unless (i) the sale of such property is
made for cash (or Cash Equivalent) consideration in an amount not less than the
fair market value of such property and (ii) such Sale and Leaseback would be
permitted under Section 6.01, assuming the Attributable Indebtedness with
respect to such Sale and Leaseback constituted Indebtedness under Section 6.01.

 

SECTION 6.12                                 Limitations on Changes in Fiscal
Periods and Accounting Changes.  (a)  Staples will not change its method of
determining fiscal years and fiscal quarters from that in effect on the Closing
Date.

 

(b)                                 Staples will not, nor will it permit any of
its Restricted Subsidiaries to, make any change in accounting policies or
reporting practices, except (i) in connection with the integration of the Target
and its subsidiaries or other Permitted Acquisitions or (ii) as required by GAAP
or other applicable foreign accounting principles.

 

SECTION 6.13                                 Anti-Corruption Laws and Sanctions;
PATRIOT Act.  The Borrower will not request any Loan, and the Borrower and other
Loan Parties shall not use, and shall procure that their Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person or for any purpose in violation of any Anti-Corruption Laws or the
PATRIOT Act, (B) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (C) in any manner that would result in the violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as a Lender, Arranger, Administrative Agent, Collateral
Agent, or otherwise) of any Sanctions.

 

SECTION 6.14                                 Limitations on Activities of Escrow
Borrower.  Prior to the consummation of the Acquisition, the Escrow Borrower
will not (a) have any Subsidiaries or (b) have any assets or liabilities, engage
in any material business or enter into any transaction or agreement (including
making any investment, paying any dividend or distribution, permitting any Lien
to exist on its property or assets or becoming obligated in respect of any
Indebtedness), other than, in the case of this clause (b), the Initial Loans and
other Obligations under the Loan Documents (and Liens on the Escrow Account and
Escrow Property pursuant to the Escrow Agreement), activities undertaken in
connection with its formation and maintenance of existence, investments in
connection with the Escrow Agreement, entry into the Borrower Assumption
Agreement and the consummation of the Acquisition substantially concurrently
therewith and, in each case, other activities reasonably related or incidental
thereto.

 

ARTICLE VII

 

Events of Default and Remedies

 

SECTION 7.01                                 Events of Default Prior to
Acquisition.  The following events that occur prior to the Acquisition Effective
Date shall constitute “Events of Default”:

 

107

--------------------------------------------------------------------------------


 

(a)                                 any Specified Representation made or deemed
made by or on behalf of Staples or the Escrow Borrower in or in connection with
this Agreement or any other Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate or other document
furnished pursuant to or in connection with this Agreement or any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect when made or deemed made (or in any
respect if such representation or warranty is by its terms already qualified as
to materiality);

 

(b)                                 the Escrow Borrower shall fail to observe or
perform the provisions of Section 5.03 (as it relates to the Escrow Borrower’s
legal existence) or Section 6.14;

 

(c)                                  the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(d)                                 (i) the Escrow Agreement shall for any
reason fail to create a valid and perfected first priority security interest in
the Escrow Account and the Escrow Property or (ii) the Escrow Borrower shall
fail to observe or perform the provisions of the Escrow Agreement and, in the
case of clause (ii), such failure shall continue unremedied for a period of five
Business Days;

 

(e)                                  an involuntary proceeding (including the
filing of any notice of intention in respect thereof) shall be commenced or an
involuntary petition shall be filed seeking (A) bankruptcy, liquidation,
winding-up, dissolution, reorganization, examination, suspension of general
operations or other relief in respect of the Escrow Borrower or its debts, or of
a substantial part of its assets, under any Insolvency Law now or hereafter in
effect, (B) the composition, rescheduling, reorganization, examination,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations of the Escrow Borrower, (C) the
appointment of a receiver, interim receiver, receiver and manager, liquidator,
provisional liquidator, administrator, examiner, trustee, custodian,
sequestrator, conservator, examiner, agent or similar official for the Escrow
Borrower or for any substantial part of its assets or (D) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over any substantial part of the assets of the
Escrow Borrower and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(f)                                   the Escrow Borrower shall (A) voluntarily
commence any proceeding, file any petition, pass any resolution or make any
application seeking liquidation, reorganization, administration or other relief
under any Insolvency Law now or hereafter in effect, (B) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 7.01(e), (C) apply for or consent to
the appointment of a receiver, interim receiver, receiver and manager,
liquidator, assignee, trustee, custodian, sequestrator, administrator, examiner,
conservator or similar official for the Escrow Borrower or for a substantial
part of its assets, (D) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (E) make a general assignment
for the benefit of creditors or (F) take any action for the purpose of effecting
any of the foregoing.

 

SECTION 7.02                                 Events of Default From and After
Acquisition.  The following events that occur from and after the Acquisition
Effective Date shall constitute “Events of Default”:

 

108

--------------------------------------------------------------------------------


 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 7.02(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;

 

(c)                                  any material representation or warranty
made or deemed made by or on behalf of any Loan Party or any Subsidiary in or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made (or in any respect if such representation or
warranty is by its terms already qualified as to materiality);

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a),
Section 5.03 (with respect to the Borrower’s existence), Section 5.08,
Section 5.15 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those which constitute a Default under another
Section of this Article), and such failure shall continue unremedied or unwaived
(i) for a period of five days after the earlier of any Authorized Officer of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, Section 5.02 (other than
Section 5.02(a)) and Section 5.10 and (ii) otherwise, for a period of 30 days
after the earlier of any Authorized Officer of any Loan Party’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender);

 

(f)                                   the Borrower or any of its Restricted
Subsidiaries shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (beyond any applicable grace or cure
period);

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both), and continues for the period of time that would permit, the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this Section 7.02(g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) voluntary early
redemption, tender for, repurchase, defeasance or prepayment of Indebtedness
that is permitted under this Agreement and not triggered by a Change of Control
or (iii) any other prepayment which does not arise from a failure to pay
obligations with respect to, or a default or event of default under (or other
non-compliance with the terms of) such Material Indebtedness;

 

109

--------------------------------------------------------------------------------


 

(h)                                 an involuntary proceeding (including the
filing of any notice of intention in respect thereof) shall be commenced or an
involuntary petition shall be filed (other than against an Immaterial
Subsidiary) seeking (A) bankruptcy, liquidation, winding-up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of the Borrower or any of its Restricted Subsidiaries or its debts, or
of a substantial part of its assets, under any Insolvency Law now or hereafter
in effect, (B) the composition, rescheduling, reorganization, examination,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations of the Borrower or any of its
Restricted Subsidiaries, (C) the appointment of a receiver, interim receiver,
receiver and manager, liquidator, provisional liquidator, administrator,
examiner, trustee, custodian, sequestrator, conservator, examiner, agent or
similar official for the Borrower or any of its Restricted Subsidiaries or for
any substantial part of its assets or (D) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over any substantial part of the assets of the Borrower or any of its
Restricted Subsidiaries and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)                                     the Borrower or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) shall (A) voluntarily
commence any proceeding, file any petition, pass any resolution or make any
application seeking liquidation, reorganization, administration or other relief
under any Insolvency Law now or hereafter in effect, (B) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 7.02(h), (C) apply for or consent to
the appointment of a receiver, interim receiver, receiver and manager,
liquidator, assignee, trustee, custodian, sequestrator, administrator, examiner,
conservator or similar official for the Borrower or any such Restricted
Subsidiary or for a substantial part of its assets, (D) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(E) make a general assignment for the benefit of creditors or (F) take any
action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary) shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)                                 one or more final judgments for the payment
of money in an aggregate amount in excess of $75,000,000 (to the extent not
covered by insurance or a creditworthy indemnitor as to which the relevant
insurance company or creditworthy indemnitor has not denied coverage) shall be
rendered against the Borrower, any of its Restricted Subsidiaries or any
combination thereof and the same shall remain undischarged, unsatisfied or
unappealed for a period of 30 consecutive days during which execution shall not
be effectively stayed;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(m)                             a Change in Control shall occur;

 

(n)                                 the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall fail to remain in full force or effect
or any action shall be taken to discontinue or to assert the

 

110

--------------------------------------------------------------------------------


 

invalidity or unenforceability of such guarantee, or any Loan Party shall deny
that it has any further liability under such guarantee, or shall give notice to
such effect;

 

(o)                                 any Collateral Document shall for any reason
fail to create a valid and perfected first priority security interest (subject
to (x) Permitted Liens to the extent any such Permitted Liens would have
priority over the Liens in favor of the Collateral Agent by operation of any
applicable law and (y) liens subject to the Intercreditor Agreements, which will
be subject to the provisions thereof and have only the priority set forth
therein) in any material portion of the Collateral purported to be covered
thereby, except (i) as permitted by the terms of any Collateral Document or
(ii) if such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it or to file UCC continuation statements, or any Collateral Document with
respect to a material portion of the Collateral shall fail to remain in full
force or effect or any action shall be taken by any of the Loan Parties to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document; or

 

(p)                                 any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

SECTION 7.03                                 Remedies Upon Event of Default.  In
the case of every such Event of Default (a) until the Acquisition Effective
Date, as set forth in Sections 7.01 and (b) from and after the Acquisition
Effective Date, Section 7.02 (other than an event with respect to the Borrower
described in Section 7.01(e), Section 7.01(f), Section 7.02(h),
Section 7.02(i) or Section 7.02(j)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments (if any), and thereupon the Commitments shall terminate immediately,
and (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in Section 7.01(e),
Section 7.01(f), Section 7.02(h), Section 7.02(i) or Section 7.02(j), the
Commitments (if any) shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.  Upon the occurrence and
during the continuance of an Event of Default but subject to the Intercreditor
Agreements, the Administrative Agent and the Collateral Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent or the Collateral Agent under the Loan Documents or
at law or in equity, including all remedies provided under the UCC.

 

SECTION 7.04                                 Application of Funds.  Subject to
the Intercreditor Agreements, after the exercise of remedies provided for in
Section 7.03 (or after the Loans have automatically become immediately due and
payable as set forth in Section 7.03), any amounts received by the
Administrative

 

111

--------------------------------------------------------------------------------


 

Agent on account of the Obligations shall be applied by the Administrative Agent
in the following order:

 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent or the Collateral Agent, each in its capacity as such;

 

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders arising under the Loan
Documents), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

third, to payment of that portion of the Obligations constituting interest on
the Loans and other Obligations arising under the Loan Documents, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;

 

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

(a)                                 Each of the Lenders hereby irrevocably
appoints the Administrative Agent and the Collateral Agent as its agent and
authorizes the Administrative Agent and the Collateral Agent to take such
actions on its behalf, including execution of the other Loan Documents, and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither the
Borrower nor any Subsidiary Guarantor shall have rights as a third-party
beneficiary of any of such provisions, except for the consent right provided in
clause (f) of this Article VIII.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 Any Person serving as the Administrative
Agent or the Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent or the Collateral Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent or Collateral Agent hereunder in its individual capacity, and such Person
and its Affiliates may accept deposits from, lend money to, invest in, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage

 

112

--------------------------------------------------------------------------------


 

in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.

 

(c)                                  Neither the Administrative Agent nor the
Collateral Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents, and their duties hereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, (x) neither the
Administrative Agent nor the Collateral Agent shall be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (y) neither the Administrative Agent nor the Collateral Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that such Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided that
neither the Administrative Agent nor the Collateral Agent shall be required to
take any action that, in the opinion of the Administrative Agent or the
Collateral Agent or the opinion of any of their counsel, may expose the
Administrative Agent or the Collateral Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Insolvency Law,
and (z) except as expressly set forth in the Loan Documents, neither the
Administrative Agent nor the Collateral Agent shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Restricted Subsidiaries that is communicated to or
obtained by the bank serving as the Administrative Agent or the Collateral Agent
or any of its Affiliates in any capacity.  Neither the Administrative Agent nor
the Collateral Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.  Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and neither the Administrative Agent nor any Collateral Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth or in
connection with any Loan Document, (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document, (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Collateral Agent.

 

(d)                                 The Administrative Agent and the Collateral
Agent shall each be entitled to rely upon, and shall not incur any liability for
relying upon, (i) any representation, notice, request, certificate, consent,
statement, instrument, document or other writing or communication believed by it
to be genuine and to have been authorized, signed or sent by the proper Person,
(ii) any statement made to it orally or by telephone and believed by it to be
made or authorized by the proper Person or (iii) any statement made by a
director, authorized signatory or employee of any Person regarding any matters
which may reasonably be assumed to be within his or her knowledge or within his
or her power to verify.  In determining

 

113

--------------------------------------------------------------------------------


 

compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent and the Collateral
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

(e)                                  The Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Administrative Agent
or the Collateral Agent, as the case may be.  The Administrative Agent and the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent and the Collateral
Agent, as the case may be.  The Administrative Agent and the Collateral Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent and the
Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

(f)                                   Each of the Administrative Agent and the
Collateral Agent, may resign at any time upon 30 days’ notice to the Lenders and
the Borrower.  Upon receipt of any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower (so long as no Event of Default
is then in existence), to appoint a successor (which in no event shall be a
Disqualified Institution).  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent or Collateral Agent, as the case may be, gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent or Collateral Agent, as the case may be, may (but shall not
be obligated to), on behalf of the Lenders, with the consent of the Borrower if
no Event of Default is in existence (such consent not to be unreasonably
withheld, conditioned or delayed), appoint its successor in such capacity, which
shall be a commercial bank with an office in the United States, or an Affiliate
of any such Person with an office in the United States, or a Lender.  Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on such effective date, whereupon (i) the retiring
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Collateral Agent
for the benefit of the Secured Parties, the retiring Collateral Agent may (but
shall not be obligated to) continue to hold such collateral security until such
time as a successor Collateral Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or the Collateral Agent, as applicable, shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent or Collateral Agent, as
applicable, as provided for above.  Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges, obligations and duties of the retiring Administrative Agent or
Collateral Agent (other than as provided in Section 2.13(h) and other than any
rights to indemnity payments or other

 

114

--------------------------------------------------------------------------------


 

amounts owed to the retiring Administrative Agent or Collateral Agent, as the
case may be, as of the Resignation Effective Date), and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
any further obligations hereunder and under the other Loan Documents (if not
already discharged therefrom as provided above in this Article).  The retiring
Administrative Agent or Collateral Agent shall, at its own cost, make available
to the successor Administrative Agent or Collateral Agent any documents and
records and provide any assistance which the successor Administrative Agent or
Collateral Agent may reasonably request for the purposes of performing its
functions as Administrative Agent or Collateral Agent under the Loan Documents. 
The fees payable by the Borrower to a successor Administrative Agent or
Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s or Collateral Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent or Collateral Agent.

 

(g)                                  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

(h)                                 In case of the pendency of any proceeding
under any Insolvency Law or any other judicial proceeding relative to any Loan
Party, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Collateral Agent and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Collateral Agent and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Collateral Agent
and the Administrative Agent) allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for

 

115

--------------------------------------------------------------------------------


 

the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 9.03.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (i) through (x) of Section 9.02(b) of this Agreement), (iii) the
Administrative Agent shall be authorized to assign the relevant Secured
Obligations to any such acquisition vehicle (determined on the basis of the
portion of the aggregate amount of the Secured Obligations held by each Secured
Party at such time) and each of the Secured Parties shall be deemed to have
received an equivalent pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Secured Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties on a pro rata basis (determined on the basis
of the portion of the aggregate amount of the Secured Obligations held by each
Secured Party at such time) and the Equity Interests and/or debt instruments
issued by any acquisition vehicle on account of the Secured Obligations that had
been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

(i)                                     Each of the Lenders irrevocably
authorizes the Administrative Agent and the Collateral Agent to enter into the
Intercreditor Agreements and any other intercreditor or subordination agreement
it deems reasonable (it being understood that the entry into the Intercreditor
Agreements shall be deemed to be reasonable) in connection with any obligations
not prohibited hereunder and that if any such other intercreditor or
subordination agreement is posted to the Lenders three (3) Business Days before
being executed and the Required Lenders shall not have objected to such other
intercreditor or subordination agreement the Required Lenders shall be deemed to
agree that the Administrative Agent’s or the Collateral Agent’s entry into of
such other intercreditor or subordination agreement is reasonable and to have
consented to such other intercreditor or subordination agreement and such
Agent’s execution thereof.  The Administrative Agent and the Collateral Agent
shall not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of

 

116

--------------------------------------------------------------------------------


 

the Collateral, the existence, priority or perfection of the Administrative
Agent’s or the Collateral Agent’s Lien thereon, or any certificate prepared by
any Loan Party in connection therewith, nor shall the Administrative Agent or
the Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

(j)                                    The Collateral Agent shall act as the
secured party for the benefit of the Secured Parties.

 

(k)                                 The Arrangers, Syndication Agent and the
Documentation Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement.

 

(l)                                     The Administrative Agent and the
Collateral Agent shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions.  Without limiting the
generality of the foregoing, the Administrative Agent and the Collateral Agent
shall not (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                                 Notices.  (a)  All notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

I.                                        if to any Loan Party, to Staples at:

 

Staples, Inc.  
500 Staples Drive
Framingham, MA 01702
Attention: Treasurer
Telephone: (508) 253-4766
Email: john.buchta@staples.com

 

with a copy to the General Counsel

 

Email: michael.williamsgc@staples.com
Telephone: (508) 253-0637

 

II.                                   if to the Administrative Agent or the
Collateral Agent to:

 

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attention: Christopher R. Lee

 

117

--------------------------------------------------------------------------------


 

Facsimile: (212) 220-9646
Email: christopher.r.lee@barclays.com

 

III.                              if to any Lender, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

(b)                                 Notices and other communications to the
Lenders hereunder also may be delivered or furnished by electronic
communications (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II or to certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender.  The Administrative Agent or the Borrower (on behalf
of the Loan Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Collateral Agent.  In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(d)                                 THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE

 

118

--------------------------------------------------------------------------------


 

PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the platform, any other
electronic platform or electronic messaging service, or through the Internet,
other than damages caused by one or more of the Agent Parties’ gross negligence
or willful misconduct, as determined by a court of competent jurisdiction by
final and non-appealable judgment.

 

SECTION 9.02                                 Waivers; Amendments.  (a)  No
failure or delay by any Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents and the Lenders hereunder
and under any other Loan Document are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders), (ii) in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent, the Collateral Agent (to the extent it
is a party to such Loan Document) and each Loan Party that is a party thereto,
with the consent of the Required Lenders, (iii) in the case of the Escrow
Agreement, pursuant to an agreement or agreements in writing entered into by the
Escrow Agent, the Escrow Borrower, the Administrative Agent and the Collateral
Agent, with the consent of the Required Lenders, or (iv) as otherwise expressly
provided for in this Section 9.02(b); provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or amortization
payment or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby, (iii) postpone any scheduled date of
payment of the principal amount of any Loan, including any amortization payment,
or any date for the payment of any interest, fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (for the
avoidance of doubt, amendments to reduce the default rate of interest or to
reduce or eliminate any mandatory prepayment required by Section 2.07(b) shall
require only the consent of the Required Lenders), (iv) impose modifications or
restrictions on

 

119

--------------------------------------------------------------------------------


 

assignments and participations that are more restrictive than, or additional to,
those set forth in Section 9.04 without the consent of each Lender directly and
adversely affected thereby, (v) change Section 2.14(b), Section 2.14(c) or
Section 7.04 in a manner that would alter the manner in which payments are
shared or the relative priorities of such payments, in each case, without the
written consent of each Lender directly and adversely affected thereby,
(vi) change any of the provisions of this Section 9.02(b) or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (vii) except as
provided in clause (i) of the first sentence of Section 9.02(c), release the
Borrower or release all or substantially all of the value of the guarantees
contained in the Loan Documents, including Section 2 of the Guarantee and
Collateral Agreement, or limit the liability of the Loan Parties in respect of
such guarantees, without the written consent of each Lender directly and
adversely affected thereby, (viii) except as provided in clause (i) of the first
sentence of Section 9.02(c), release all or substantially all of the Collateral
without the written consent of each Lender directly and adversely affected
thereby, (ix) subordinate all or part of the Obligations to any other
Indebtedness without the prior written consent of each Lender directly and
adversely affected thereby, (x) extend the Escrow Conditions Deadline (other
than to November 10, 2016 in accordance with the definition of “Escrow
Conditions Deadline”), or (xi) except as provided in clause (i) of Article VIII
or Section 9.02(c), subordinate all or part of the Liens securing the Secured
Obligations to any other Liens without the written consent of each Lender
directly and adversely affected thereby; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent without the prior written consent of such Agent.  In addition to the
foregoing, this Agreement may also be amended by supplements to the Schedules
pursuant to Section 1.07, Incremental Amendments pursuant to Section 2.17,
Refinancing Amendments pursuant to Section 2.18 and Extension Amendments
pursuant to Section 2.19, in each case, without the consent of the Required
Lenders.

 

Notwithstanding anything to the contrary herein, the Administrative Agent and
the Collateral Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Lenders
shall have received at least five Business Days’ prior written notice thereof
and the Administrative Agent and the Collateral Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment.

 

(c)                                  The Lenders hereby irrevocably authorize
the Collateral Agent to release any Liens granted to the Collateral Agent by the
Loan Parties on any Collateral (i) upon the payment and satisfaction in full in
cash of all Secured Obligations (other than indemnification and other contingent
obligations not yet due and owing), (ii) constituting property sold or otherwise
disposed of if the Loan Party disposing of such property certifies to the
Collateral Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Collateral Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property leased
to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, (iv) as required to effect any sale
or other disposition of such Collateral in connection with any exercise of
remedies by the Collateral Agent, the Administrative Agent or the Lenders
pursuant to Article VII and the Intercreditor Agreements, (v) if such Liens were
granted by any Loan Party which ceases to be a Subsidiary of the Borrower as a
result of a transaction permitted under the Loan Documents or (vi) constituting
the Escrow

 

120

--------------------------------------------------------------------------------


 

Account and the Escrow Property substantially concurrently with the closing of
the Acquisition on the Acquisition Effective Date.  The Lenders hereby also
irrevocably authorize the Collateral Agent to subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.02(d). 
Except as provided in the preceding sentences of this Section 9.02(c) or in
Section 9.02(b), the Collateral Agent will not release or subordinate any Liens
on Collateral without the prior written authorization of the Required Lenders. 
The Lenders hereby irrevocably authorize the Administrative Agent to release any
Loan Party from its obligations under the Guarantee and Collateral Agreement if
such Loan Party ceases to be a Subsidiary of the Borrower as a result of a
transaction permitted under the Loan Documents.  Any such release shall not in
any manner discharge, affect, or impair the Secured Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  In connection with any release of Collateral permitted under this
Agreement, the Administrative Agent or the Collateral Agent, upon receipt of any
certificates or other documents reasonably requested by it to confirm compliance
with this Agreement, shall promptly execute and deliver to any Loan Party, at
such Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such release.

 

(d)                                 Notwithstanding the foregoing, no Lender
consent is required to effect any amendment or supplement to any Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement that is for the purpose of adding the holders of Permitted Pari Passu
Refinancing Debt, as expressly contemplated by the terms of such Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing provided that such other changes are not adverse, in
any material respect, to the interests of the Lenders); provided that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or
Collateral Agent, as applicable.

 

SECTION 9.03                                 Expenses; Indemnity; Damage
Waiver.  (a)  Each of Staples and the Borrower shall jointly and severally pay
(i) all reasonable and documented or invoiced out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent, each Arranger and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent, the Collateral Agent and
each Arranger (limited, in the absence of an actual conflict of interest, to the
primary counsel of the Administrative Agent and the Collateral Agent and one
counsel in each relevant material jurisdiction and, in the case of an actual or
perceived conflict of interest, where the party affected by such conflict
informs Staples of such conflict and thereafter retains its own counsel, of
another firm of counsel for each such affected person), as the case may be, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented or invoiced out-of-pocket costs and expenses incurred by the
Administrative Agent, the Collateral Agent, any Arranger or any Lender
(including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent,

 

121

--------------------------------------------------------------------------------


 

Collateral Agent, any Arranger or any Lender) in connection with the
enforcement, collection or protection of any rights and remedies under this
Agreement and the other Loan Documents, including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any
Insolvency Law, and including in connection with any workout, restructuring or
negotiations in respect of the Credit Extensions and the Loan Documents,
including the reasonable fees, charges and disbursements of counsel (but limited
to one counsel for the Administrative Agent, the Collateral Agent, the Arrangers
and the Lenders taken a whole and, if necessary, one local counsel in each
relevant material jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) and special counsel for each relevant
specialty (and, in the case of an actual or perceived conflict of interest,
where the party affected by such conflict informs Staples of such conflict and
thereafter retains its own counsel, of another firm of counsel for each such
affected person)).

 

(b)                                 Each of Staples and the Borrower shall
jointly and severally indemnify each Agent, each Arranger, each Lender, and each
Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by
Staples or any of its Subsidiaries, or any Environmental Liability related in
any way to Staples or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether any claim, litigation or other
proceeding is brought by a third party or a Loan Party or any Affiliate of any
Loan Party or any creditor or shareholder of a Loan Party; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or the material breach of such Indemnitee’s
obligation to fund its Commitments hereunder or (y) result from any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
under any Facility and other than any claims arising out of any act or omission
of Staples or any of its Affiliates).  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages, or
liabilities arising from any non-Tax claim.

 

(c)                                  To the extent that Staples or the Borrower
fails to pay any amount required to be paid by it to any Agent or any Related
Party of any Agent under Section 9.03(a) or Section 9.03(b), each Lender
severally agrees to pay (whether or not any such amount arises, in whole or in
part, out of the comparative, contributory or sole negligence of such Agent or
such Related Party) to such Agent or such Related Party such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent or such Related Party in its capacity as such.

 

122

--------------------------------------------------------------------------------


 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert, and each hereby waives, any claim against any
other party on any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that such waiver of special, indirect, consequential
or punitive damages shall not, in any way, limit the indemnification obligations
of the Loan Parties under this Section 9.03.  No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
distributed by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement, the other
Loan Documents or the transactions contemplated hereby or thereby, unless
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee.

 

(e)                                  All amounts due under this Section 9.03
shall be payable promptly after written demand therefor.

 

(f)                                   The agreements in this Section shall
survive the resignation of the Administrative Agent, the Collateral Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

SECTION 9.04                                 Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder (other than pursuant to the Borrower Assumption
Agreement) without the prior written consent of the Administrative Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except in accordance with this Section 9.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.04(e) and, to
the extent expressly contemplated hereby, the Indemnitees and the Related
Parties of each of the Administrative Agent, the Collateral Agent, any sub-agent
thereof and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that (in each case with respect to any Facility) any such assignment
shall be subject to the following conditions:

 

(i)                                     in the case of an assignment of the
entire remaining amount of the assigning Lender’s Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in Section 9.04(b)(ii) in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned;

 

(ii)                                  in any case not described in
Section 9.04(b)(i), the aggregate principal outstanding balance of the Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is

 

123

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default pursuant to Section 7.01(c), Section 7.01(e), Section 7.01(f),
Section 7.02(a), Section 7.02(b), Section 7.02(h), Section 7.02(i) or
Section 7.02(j) has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

(iii)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan, except that this
Section 9.04(b)(iii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

 

(iv)                              no consent shall be required for any
assignment except to the extent required by Section 9.04(b)(ii) and, in
addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default pursuant to Section 7.01(c), Section 7.01(e), Section 7.01(f),
Section 7.02(a), Section 7.02(b), Section 7.02(h), Section 7.02(i) or
Section 7.02(j) has occurred and is continuing at the time of such assignment,
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; provided, further, that the Borrower’s consent shall not be required in
connection with the primary syndication of the Initial Facility to Persons (or
any Affiliate or Approved Fund thereof) which the Borrower has previously
consented to in writing (including by email); and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments to a Person that is not a Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

 

(v)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that (1) in the case
of contemporaneous assignments by any Lender to one or more Approved Funds, only
a single processing and recording fee shall be payable and (2) such fee may be
waived or reduced in the sole discretion of the Administrative Agent.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

 

(vi)                              no such assignment shall be made to the
Borrower or any of the Borrower’s Subsidiaries or Affiliates (in the case of any
assignment to the Borrower or any of its Subsidiaries, except as permitted by
Section 9.04(g)); and

 

124

--------------------------------------------------------------------------------


 

(vii)                           no such assignment shall be made to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person).

 

(c)                                  Subject to acceptance and recording thereof
pursuant to Section 9.04(d), from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.11, Section 2.12, Section 2.13 and Section 9.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower or any Lender (but only, in
the case of a Lender, at the Administrative Agent’s Office and with respect to
any entry relating to such Lender’s Commitments), at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)                                  (i)  Any Lender may, without the consent of
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Collateral Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to Section 9.04(e)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.12 and 2.13 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.14(c) as though it were a Lender. Each Lender that sells a

 

125

--------------------------------------------------------------------------------


 

participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.11 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.  A Participant shall not be entitled to the benefits
of Section 2.13 unless such Participant agrees to comply with Section 2.13(f) as
though it were a Lender (it being understood that the documentation required
under Section 2.13(f) shall be delivered to the participating Lender).

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g)                                  Following the Acquisition Effective Date,
any Lender may, so long as no Default or Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to all or a portion of its Loans under this Agreement to the
Borrower or any of its Subsidiaries through (x) Dutch auctions or (y) open
market purchases; provided that:

 

(i)                                     immediately and automatically, without
any further action on the part of the Borrower, any Lender, the Administrative
Agent or any other Person, upon the effectiveness of such assignment of Loans
from a Lender to the Borrower or any of its Subsidiaries, such Loans and all
rights and obligations as a Lender related thereto shall, for all purposes under
this Agreement, the other Loan Documents and otherwise, be deemed to be
irrevocably prepaid, terminated, extinguished, cancelled and of no further force
and effect and neither the Borrower nor any of its Subsidiaries shall obtain or
have any rights as a Lender hereunder or under the other Loan Documents by
virtue of such assignment;

 

(ii)                                  the Borrower or the applicable Subsidiary
shall represent and warrant, as of the date of such assignment, that neither it,
its Affiliates nor any of its respective directors or officers has any Excluded
Information that has not been disclosed to the Lenders generally (other than
Public Lenders) prior to such date;

 

(iii)                               purchases of Loans pursuant to this clause
(g) may not be funded with the proceeds of the ABL Facility; and

 

126

--------------------------------------------------------------------------------


 

(iv)                              the Borrower or the applicable Subsidiary
shall execute and deliver to the Administrative Agent an Affiliated Lender
Assignment and Assumption.

 

(h)                                 No assignment or participation shall be made
to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the assigning Lender entered into a binding agreement to sell
and assign all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment in writing
in its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
(x) such assignee shall not retroactively be disqualified from being a Lender
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution.  Any assignment in violation of
this Section 9.04(h) shall be voidable upon request by the Borrower (unless such
Disqualified Lender no longer holds such assignment or participation and the
holder thereof is an Eligible Assignee).

 

(i)                                     If any assignment or participation is
made to any Disqualified Institution without the Borrower’s prior written
consent in violation of Section 9.04(h) above (and unless the Borrower requests
such assignment or participation be voided), or if any Person becomes a
Disqualified Institution after the applicable Trade Date, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, require such Disqualified Institution
to assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under this Agreement to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

 

(j)                                    The Administrative Agent shall have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
(i) post the list of Disqualified Institutions provided by the Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for Public Lenders
and/or (ii) provide the DQ List to each Lender requesting the same.  The
Administrative Agent shall not be responsible or have liability for, or have any
duty to ascertain, inquire into, monitor or enforce compliance with the
provisions of the Loan Documents relating to Disqualified Institutions.

 

SECTION 9.05                                 Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and thereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid.  The
provisions of Sections 2.11, 2.12, 2.13 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the

 

127

--------------------------------------------------------------------------------


 

Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06                                 Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (including .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07                                 Severability.  Any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08                                 Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured.  The applicable Lender shall
promptly notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 9.09                                 Governing Law; Jurisdiction;
Consent to Service of Process.  (a)  THIS AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

(b)                                 Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive (subject
to the last sentence of this clause (b)) general jurisdiction of the courts of
the State of New York sitting in the Borough of Manhattan, New York, the courts
of the United States for the Southern District of New York sitting in the
Borough of Manhattan, an appellate courts from any

 

128

--------------------------------------------------------------------------------


 

thereof in any action or proceeding arising out of or relating to any Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
courts.  Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(c)                                  Each party hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in Section 9.09(b).  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10                                 WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11                                 Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12                                 Confidentiality.  Each of the
Administrative Agent, the Collateral Agent and the Lenders agrees to maintain
the confidentiality of the Information, except that Information (as defined
below) may be disclosed (a) to its Related Parties and legal counsel (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with customary practices); (b) to the
extent required or requested by any regulatory or similar authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners or any other similar organization); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection

 

129

--------------------------------------------------------------------------------


 

with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder; (f) subject to an
agreement containing provisions substantially the same (or at least as
restrictive) as those of this Section 9.12 (or as may otherwise be reasonably
acceptable to the Borrower), to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.17, or (ii) any actual or prospective party (or its Related Parties or
its legal counsel) to any swap, derivative other transaction relating to the
Loan Parties and their obligations; (g) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities; (h) with the consent
of the Borrower; or (i) to the extent that such Information (x) becomes publicly
available other than as a result of a breach of this Section 9.12, or
(y) becomes available to any Agent, any Lender or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower. 
In addition, each of the Administrative Agent, the Collateral Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, the Collateral Agent
and the Lenders in connection with the administration of this Agreement, the
other Loan Documents and the Credit Extensions.

 

“Information” means all information received from Staples or any of its
Subsidiaries relating to Staples or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to any
Agent or any Lender on a non-confidential basis prior to disclosure by Staples
or any of its Subsidiaries.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Staples or
its Subsidiaries, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

SECTION 9.13                                 Several Obligations; Nonreliance;
Violation of Law.  The respective obligations of the Lenders hereunder are
several and not joint and the failure of any Lender to make any Loan or perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder.  Each Lender hereby represents that it is not relying
on or looking to any margin stock for the repayment of the Borrowings provided
for herein.  Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any Requirement of Law.

 

SECTION 9.14                                 USA PATRIOT Act.  Each Lender that
is subject to the requirements of the PATRIOT Act and the Administrative Agent
and the Collateral Agent (for themselves and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and the Subsidiary Guarantors, which information includes the name and
address of the Borrower and the Subsidiary Guarantors and other information that
will allow such Lender or the Administrate Agent or Collateral Agent to identify
the Borrower and the Subsidiary Guarantors in accordance with such Act.  The

 

130

--------------------------------------------------------------------------------


 

Borrower and each Subsidiary Guarantor shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

 

SECTION 9.15                                 Disclosure.  Each Loan Party and
each Lender hereby acknowledges and agrees that the Administrative Agent and/or
its Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

 

SECTION 9.16                                 Appointment for Perfection.  Each
Lender hereby appoints the Collateral Agent and each other Lender as its agent
for the purpose of perfecting Liens (in each case for the benefit of the Secured
Parties) in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession.  Should any Lender (other
than the Collateral Agent) obtain possession of any such Collateral, such Lender
shall notify the Administrative Agent and, promptly upon the request of the
Administrative Agent, shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the instructions of the
Collateral Agent.

 

SECTION 9.17                                 Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

 

SECTION 9.18                                 Waiver of Immunity.  To the extent
that the Borrower has, or hereafter may be entitled to claim or may acquire, for
itself, any Collateral or other assets of the Loan Parties, any immunity
(whether sovereign or otherwise) from suit, jurisdiction of any court or from
any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution or otherwise) with respect to itself,
any Collateral or any other assets of the Loan Parties, the Borrower hereby
waives such immunity in respect of its obligations hereunder and under any
promissory notes evidencing the Loans hereunder and any other Loan Document to
the fullest extent permitted by applicable Requirements of Law and, without
limiting the generality of the foregoing, agrees that the waivers set forth in
this Section 9.18 shall be effective to the fullest extent now or hereafter
permitted under the Foreign Sovereign Immunities Act of 1976 (as amended, and
together with any successor legislation) and are, and are intended to be,
irrevocable for purposes thereof.

 

SECTION 9.19                                 Intercreditor Agreements. 
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document:  (a) the Liens granted to the Collateral Agent to secure the Secured
Obligations pursuant to the Loan Documents and the exercise of any right related
to any Collateral shall be subject, in each case, to the terms of any applicable
Intercreditor Agreement, (b) in the

 

131

--------------------------------------------------------------------------------


 

event of any conflict between the express terms and provisions of this Agreement
or any other Loan Document, on the one hand, and of such Intercreditor
Agreement, on the other hand, the terms and provisions of such Intercreditor
Agreement shall control, and (c) each Lender authorizes the Administrative Agent
and the Collateral Agent to execute any such Intercreditor Agreement on behalf
of such Lender, and such Lender agrees to be bound by the terms thereof.

 

SECTION 9.20                                 Enforcement.  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent or
the Collateral Agent in accordance with Article VIII for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.08 (subject to the terms of
Section 2.14(c)), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Insolvency Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article VIII and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.14(c), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders. The Collateral Agent and the
Administrative Agent hereby agrees that it will not deliver any entitlement
order or instruction to the Escrow Agent other than (1) pursuant to each
Additional Interest Deposit and Interest Payment Notice (as defined in the
Escrow Agreement), (2) on or after the Escrow Conditions Deadline if the
conditions set forth in Section 4.02 have not been satisfied on or prior to such
date, (3) on or after the date that the Borrower has delivered written notice to
the Collateral Agent that the conditions set forth in Section 4.02 will not be
satisfied on or prior to the Escrow Conditions Deadline, or (4) at any time on
or after the time that the Loans have become due and payable pursuant to
Section 7.03.

 

SECTION 9.21                                 No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Collateral Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Arrangers, and the Lenders, on the other hand, (B) each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Collateral Agent,
each Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Collateral Agent, any Arranger nor
any Lender has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations

 

132

--------------------------------------------------------------------------------


 

expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Collateral Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Collateral Agent, the Arranger, nor any Lender has any obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Collateral Agent, the Arrangers
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.22                                 Acknowledgment and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority applicable to such EEA Financial Institution and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution subject to the jurisdiction of such EEA Resolution
Authority; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(1)         a reduction in full or in part or cancellation of any such
liability;

 

(2)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(3)         the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution Authority
with jurisdiction of such EEA Resolution Authority.

 

ARTICLE X

 

Applicability of Covenants

 

From the Closing Date until the Acquisition Effective Date, the only covenants
applicable to the Borrower under Article V and Article VI of this Agreement
shall be the following Sections, as applicable solely to the Escrow Borrower:
Section 5.03 (as it relates to the Escrow Borrower’s legal existence) and
Section 6.14.  Notwithstanding the foregoing, if and to the extent Staples and
its Restricted Subsidiaries (excluding the Target and its subsidiaries) take any
action or inaction, during the period from the Closing Date until the
Acquisition Effective Date, that is prohibited from being taken by the Borrower
(or Staples) and its Restricted Subsidiaries by Article V or Article VI (but
subject

 

133

--------------------------------------------------------------------------------


 

to Section 1.07), and such action or inaction is continuing as of the
Acquisition Effective Date, an Event of Default shall be deemed to exist
immediately after giving effect to and as of the Acquisition Effective Date;
provided that (i) no action or inaction taken or omitted by the Target or any of
its subsidiaries at any time prior to the Acquisition Effective Date (other than
an action or inaction that would require or permit Staples to terminate the
Acquisition Agreement or decline to consummate the Acquisition) shall constitute
a breach of this Agreement or the other Loan Documents or shall otherwise
constitute an Event of Default, and (ii) for purposes of determining retroactive
compliance with the provisions of Articles V and VI under this Article X, the
terms “Restricted Subsidiary,” “Loan Party,”“ Subsidiary Guarantor” and other
terms that are defined with reference to a Person signing a Loan Document,
shall, on and immediately after giving effect to the Acquisition Effective Date,
include the applicable Staples Subsidiaries to the extent any such Subsidiary
is, immediately after giving effect to the Acquisition Effective Date, a
Restricted Subsidiary, Loan Party, Subsidiary Guarantor or similar applicable
designation.  In addition, the absence of an Event of Default shall not be an
Escrow Condition that must be satisfied or waived in order for the Escrow
Property to be released from the Escrow Account pursuant to Section 4.02 of this
Agreement or Section 3(b) of the Escrow Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

STAPLES ESCROW, LLC, as the Borrower

 

 

 

 

 

 

By

/s/ Christine T. Komola

 

 

Name:

Christine T. Komola

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

Solely for purposes of Section 2.07(a)(i), Section 2.07(b)(v), Section 2.08 and
Section 9.03:

 

 

 

 

STAPLES, INC.

 

 

 

 

By

/s/ Christine T. Komola

 

 

Name:

Christine T. Komola

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and Lender

 

 

 

 

 

 

By

/s/ Christopher R. Lee

 

 

Name:

Christopher R. Lee

 

 

Title:

Vice President

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Commitment Schedule

 

Initial Lender

 

Initial Commitment

 

Barclays Bank PLC

 

$

2,500,000,000

 

TOTAL

 

$

2,500,000,000

 

 

1

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Unrestricted Subsidiaries

 

Entity Name

 

Type of Organization

 

Jurisdiction of Organization/ Formation

OMX Timber Finance Investments II, LLC

 

Limited Liability Company

 

Delaware

OMX Timber Finance Investments I, LLC

 

Limited Liability Company

 

Delaware

OMX Timber Finance Holdings II, LLC

 

Limited Liability Company

 

Delaware

OMX Timber Finance Holdings I, LLC

 

Limited Liability Company

 

Delaware

 

2

--------------------------------------------------------------------------------


 

Schedule 1.01(c)(1)

 

Mortgaged Properties

 

Staples

 

Company

 

Loc #

 

Location Name

 

Address

Staples, Inc.

 

8392

 

HQ - 500 STAPLES DRI, Framingham, MA

 

500 Staples Drive, Framingham, MA

Staples of Maryland, LLC

 

4994

 

DC: HAGERSTOWN, MD

 

11540 Hopewell Road Hagerstown MD

Staples the Office Superstore, LLC

 

4964

 

DC: RIALTO, CA

 

450 S. Cactus Ave & Merrill, Rialto, CA

Staples the Office Superstore East, Inc.

 

4499

 

DC: TERRA HAUTE, IN

 

700 E. Industrial Drive, Vigo County Industrial Park Phase III, Terre Haute, IN

Staples the Office Superstore East, Inc.

 

4013

 

NAD FC: MONTGOMERY, NY

 

100 Hadden Drive, Montgomery, NY

Staples Contract & Commercial, Inc.

 

4684

 

NAD FC: LONDON, OH

 

500 Spring Valley Road, Spring Valley Road and State RT 142, London, OH

Staples Contract & Commercial, Inc.

 

4675

 

NAD FC: ATLANTA, GA

 

7701 Staples Drive, Lithia Springs, GA

Quill Corporation

 

4839

 

NAD FC: DALLAS, TX

 

201 Northpoint Dr., Coppell, TX

Staples Contract & Commercial, Inc.

 

10873

 

SA — BROOMFIELD, CO OCC

 

1 Environmental Way, Broomfield, CO

Staples Contract & Commercial, Inc.

 

4580

 

NAD FC: BELOIT, WI

 

3140 Colley Road, Beloit, WI

Staples Connecticut, Inc.

 

4799

 

DC: KILLINGLY, CT

 

155 Tracy Road, Killingly CT

Staples Contract & Commercial, Inc.

 

4805

 

NAD FC: PORTLAND, OR

 

19499 NE Riverside Parkway, Gresham, OR

Staples the Office Superstore East, Inc.

 

147

 

BROOKLYN, NY

 

9305 5th Avenue, Brooklyn, NY

Staples, Inc.

 

4472

 

PUTNAM DISTRIBUTION CTR

 

15 Ridge Road, Putnam, CT

 

--------------------------------------------------------------------------------

(1)  This schedule reflects all Real Estate Assets located in the United States
that have a book value of at least $7.5 million or more that Staples, Inc. and
its Subsidiaries anticipate owning as of the Acquisition Effective Date, subject
to Staples’ ability to update this schedule in accordance with Section 1.07 of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Office Depot(2)

 

Company

 

Location Name

 

Address

OfficeMax North America Inc.

 

Itasca - 800 W. Bryn Mawr Ave.

 

800 W. Bryn Mawr Ave., Itasca, IL

OMX, Inc.

 

Orlando - 1801 Cypress Lake Drive

 

1801 Cypress Lake Drive, Orlando, FL

OMX, Inc.

 

Haines City - Haines City Indus. Park

 

1825 Haines City Industrial Park, Haines City, FL

 

--------------------------------------------------------------------------------

(2)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

4

--------------------------------------------------------------------------------


 

Schedule 5.15(1)

 

Post-Acquisition Obligations

 

None.

 

--------------------------------------------------------------------------------

(1)  NTD: Subject to update in accordance with Section 1.07 of the Credit
Agreement.

 

5

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Existing Indebtedness

 

Part 1 — Indebtedness to be Refinanced

 

On the Closing Date, Indebtedness will exist under the Existing Credit
Agreements and 2019 Notes.  Prior to or substantially concurrently with the
release of the Escrow Property on the Acquisition Effective Date, the
Refinancing Transactions shall be consummated.

 

Part 2 - Existing Letters of Credit

 

Staples

 

Financial institutions have issued letters of credit to third parties on behalf
of Staples, Inc. and its subsidiaries in an aggregate amount of approximately
$90 million.  Additional detail regarding such letters of credit has been
provided to the Administrative Agent pursuant to a Supplemental Information
Statement.

 

Office Depot(1)

 

Financial institutions have issued letters of credit to third parties on behalf
of Office Depot, Inc. and its subsidiaries in an aggregate amount of
approximately $87 million.  Additional detail regarding such letters of credit
has been provided to the Administrative Agent pursuant to a Supplemental
Information Statement.

 

--------------------------------------------------------------------------------

(1)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

6

--------------------------------------------------------------------------------


 

Part 3 — Guarantees

 

Staples

 

Staples, Inc. has guaranteed obligations of its subsidiaries under certain lines
of credit listed in Part 5 in an aggregate amount of approximately $97 million.

 

Staples, Inc., together with Corporate Express N.V., has a credit facility with
Deutsche Bank that is utilized predominantly by foreign subsidiaries. Guarantees
and letters of credit have been issued by Deutsche Bank under this facility on
behalf of foreign subsidiaries in an aggregate amount of approximately $70
million.

 

Additional detail regarding Staples’ guarantees of Indebtedness has been
provided to the Administrative Agent pursuant to a Supplemental Information
Statement.

 

Office Depot(2)

 

Office Depot, Inc. has guaranteed OfficeMax Incorporated’s obligations under
certain industrial revenue bonds listed below under “Long-term Indebtedness.”

 

Pursuant to that certain Set Off Agreement (Principal) (Group) (Guarantee and
Overdraft) dated October 2nd, 2012, as amended from time to time, by and between
OfficeMax Holdings Limited (New Zealand), OfficeMax New Zealand Limited, and
Croxley Stationary (New Zealand), each party thereto guaranteed any amounts the
other two parties may owe to Westpac New Zealand Limited.

 

Additional detail regarding Office Depot’s guarantees of Indebtedness has been
provided to the Administrative Agent pursuant to a Supplemental Information
Statement.

 

--------------------------------------------------------------------------------

(2)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

7

--------------------------------------------------------------------------------


 

Part 4 — Intercompany Loans

 

Staples

 

Intercompany loans are currently outstanding between Staples, Inc. and certain
of its Restricted Subsidiaries.  Additional detail regarding such loans has been
provided to the Administrative Agent pursuant to a Supplement Information
Statement.

 

Office Depot(3)

 

Intercompany loan are currently outstanding among Office Depot, Inc. and certain
of its Restricted Subsidiaries.  Additional detail regarding such loans has been
provided to the Administrative Agent pursuant to a Supplement Information
Statement.

 

Part 5 — Credit Facilities

 

Staples

 

Bank Name

 

Country

 

Obligor

 

Facility Type

 

Currency

 

Amount

 

Santander

 

Argentina

 

Staples Argentina SA

 

Working Capital

 

ARS

 

10,000,000

 

Citibank

 

Argentina

 

Staples Argentina SA

 

Working Capital

 

ARS

 

13,000,000

 

HSBC

 

Argentina

 

Staples Argentina SA

 

Working Capital

 

ARS

 

7,000,000

 

Bank of America

 

China

 

Staples (Shanghai) Company Limited

 

Working Capital

 

RMB

 

220,000,000

 

Citibank

 

China

 

Staples (Shanghai) Company Limited

 

Working Capital

 

RMB

 

280,600,000

 

JP Morgan

 

China

 

Staples (Shanghai) Company Limited

 

Working Capital

 

RMB

 

60,000,000

 

Danske

 

Finland

 

Emo Finland Oy

 

Overdraft

 

EUR

 

420,000

 

Nordea

 

Norway

 

Staples Norway Holding AS

 

Overdraft

 

NOK

 

30,000,000

 

Nordea

 

Sweden

 

Staples Sweden Holdings AB

 

Overdraft

 

SEK

 

52,000,000

 

 

--------------------------------------------------------------------------------

(3)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

8

--------------------------------------------------------------------------------


 

Nordea

 

Sweden

 

Staples Connect Sweden Finance AB

 

Customer Financing

 

SEK

 

40,000,000

 

Intesa

 

Italy

 

Mondoffice Srl

 

Overdraft

 

EUR

 

3,000,000

 

Intesa

 

Italy

 

Corporate Express Srl

 

Overdraft

 

EUR

 

2,000,000

 

HSBC

 

UK

 

Staples UK Retail ltd

 

Overdraft

 

GBP

 

2,000,000

 

Vereinsbank

 

Germany

 

Staples Deutschland GmbH

 

Overdraft

 

EUR

 

1,000,000

 

Santander

 

Brazil

 

Staples Brasil Comercio de Materials para Escrito Ltda

 

Working Capital

 

USD

 

6,000,000

 

Citibank

 

Brazil

 

Staples Brasil Comercio de Materials para Escrito Ltda

 

Working Capital

 

USD

 

6,000,000

 

 

Office Depot(4)

 

Bank Name

 

Country

 

Obligor

 

Facility Type

 

Currency

 

Amount

 

Lloyds

 

UK

 

Office Depot International UK Ltd.

 

Overdraft

 

GBP

 

5,000,000

 

Danske Bank

 

Sweden

 

OD Svenska AB

 

Leasing Facility

 

SEK

 

15,000,000

 

Korea Exchange Bank

 

Korea

 

Office Depot Korea Ltd.

 

Uncommitted Facility

 

KRW

 

40,000,000

 

Citibank

 

Korea

 

Office Depot Korea Ltd.

 

Uncommitted Facility

 

KRW

 

3,300,000,000

 

Korea Exchange Bank

 

Korea

 

Office Depot Korea Ltd.

 

Purchasing

 

KRW

 

1,500,000,000

 

Shinhan

 

Korea

 

Office Depot Korea Ltd.

 

Purchasing

 

KRW

 

1,000,000,000

 

Bank of America

 

China

 

Office Depot China

 

Working Capital

 

RMB

 

30,000,000

 

Peoples Bank of China

 

China

 

OD Networks Ltd.

 

Purchasing

 

RMB

 

30,000,000

 

Citibank

 

Hong Kong

 

Office Depot Asia Holdings Ltd.

 

Trade Finance LC’s

 

USD

 

3,000,000

 

 

--------------------------------------------------------------------------------

(4)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

9

--------------------------------------------------------------------------------


 

Part 6 — Capital Leases

 

Staples

 

Lessor

 

Lease Type

 

Approximate Balance
($USD)

 

Cisco Systems

 

Software Licenses & Support

 

3,840,000

 

Cisco Systems

 

Telecom Equipment

 

15,693,468

 

Cisco Systems

 

Networking Hardware

 

1,998,869

 

Cisco Systems

 

Riverbed Retail PCI

 

3,036,103

 

Cisco Systems

 

WiFi Access Points

 

2,708,118

 

U.S. Bank

 

C&P Finishing Equipment

 

2,503,879

 

Cisco Systems

 

Cisco Network

 

5,803,896

 

Cisco Systems

 

Cisco One Offer

 

1,186,042

 

Cisco Systems

 

Non-U.S. Capital Leases

 

$

1,200,000

 

 

 

Total:

 

37,970,375

 

 

Office Depot(5)

 

U.S. Capital Leases

 

$

197,499,928

 

 

 

 

 

 

 

 

 

Non-U.S. Capital Leases

 

$

11,160,823

 

 

 

 

 

 

 

 

 

Total:

 

$

208,660,751

 

 

 

 

--------------------------------------------------------------------------------

(5)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

10

--------------------------------------------------------------------------------


 

Part 7 — Long-term Indebtedness

 

Staples

 

Obligor

 

Description

 

Maturity Date

 

Rate

 

Amount

 

Staples, Inc.

 

Senior Notes

 

January 2018

 

2.75

%

$

499,442,625.00

 

Staples, Inc.

 

Senior Notes

 

January 2023

 

4.375

%

$

499,324,000.00

 

 

 

Total

 

 

 

 

 

$

998,766,625.00

 

 

Office Depot(6)

 

Obligor

 

Description

 

Maturity Date

 

Rate

 

Principal Amount

 

OfficeMax Incorporated

 

American & Foreign Power Company Inc., Gold Debenture and related documents

 

March 2030

 

5.00

%

$

18,526,000.00

 

OfficeMax Incorporated

 

Boise Cascade Corp 7.35% Debentures due 2016 and related documents

 

February 2016

 

7.35

%

$

17,967,000.00

 

OfficeMax Incorporated

 

Parish of Beauregard, State of Louisiana Refunding Revenue Bonds (Boise Cascade
Corporation Project) Series 2002 and related documents

 

February 2027

 

6.80

%

$

22,190,000.00

 

OfficeMax Incorporated

 

International Falls, Minnesota Pollution Control Refunding Revenue Bonds (Boise
Cascade Corporation Project) Series 1998 and related documents

 

April 2023

 

5.50

%

$

9,750,000.00

 

OfficeMax Incorporated

 

International Falls, Minnesota Pollution Control Refunding Revenue Bonds (Boise
Cascade Corporation Project) Series 1997 and related documents

 

December 2022

 

5.65

%

$

21,500,000.00

 

OfficeMax Incorporated

 

International Falls, Minnesota Solid Waste Disposal Refunding Revenue Bonds
(Boise Cascade

 

December 2029

 

6.85

%

$

14,000,000.00

 

 

--------------------------------------------------------------------------------

(6)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

11

--------------------------------------------------------------------------------


 

Obligor

 

Description

 

Maturity Date

 

Rate

 

Principal Amount

 

 

 

Corporation Project) Series 1999 and related documents

 

 

 

 

 

 

 

 

OfficeMax Incorporated

 

Alabama State Industrial Development Authority 1997 Remarketing and Fixed Rate
Conversion of Solid Waste Disposal Revenue Bonds (Pine City Fiber Company
Project) Series 1993 and related documents

 

December 2023

 

6.45

%

$

42,935,000.00

 

OfficeMax Incorporated

 

Alabama State Industrial Development Authority 1997 Remarketing and Fixed Rate
Conversion of Solid Waste Disposal Revenue Bonds (Pine City Fiber Company
Project) Series 1994 and related documents

 

December 2023

 

6.45

%

$

26,280,000.00

 

OfficeMax Incorporated

 

Town of Rumford, Maine Pollution Control Refunding Revenue Bonds (Boise Cascade
Corporation Project) Series 1995 and related documents

 

July 2020

 

6.625

%

$

9,600,000.00

 

OfficeMax Incorporated

 

Town of Rumford, Maine Solid Waste Disposal Refunding Revenue Bonds (Boise
Cascade Corporation Project) Series 2001 and related documents

 

October 2026

 

6.875

%

$

31,500,000.00

 

OfficeMax Incorporated

 

Port of St. Helens, Oregon Pollution Control Refunding Revenue Bonds
Series (Boise Cascade Corporation Project) 1997 and related documents

 

December 2027

 

5.65

%

$

7,750,000.00

 

OfficeMax Incorporated

 

City of Edwardsville, Kansas Lease Agreement and related documents

 

June 2016

 

7.00

%

$

2,125,407.94

 

 

 

Total

 

 

 

 

 

$

224,123,407.94

 

 

12

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Existing Liens

 

On the Closing Date, Liens will exist under (i) that certain Amended and
Restated Credit Agreement dated as of May 25, 2011 (as amended, restated,
amended and restated, refinanced, replaced, modified or supplemented from time
to time on or prior to the Acquisition Effective Date), among, inter alios, the
Target, JPMorgan Chase Bank, N.A., as administrative agent and US collateral
agent, JPMorgan Chase Bank, N.A., London Branch, as European administrative
agent and European collateral agent, and the other parties thereto and (ii) the
2019 Notes.  Prior to or substantially concurrently with the release of the
Escrow Property on the Acquisition Effective Date, the Refinancing Transactions
shall be consummated.

 

Staples, Inc. and its Subsidiaries

 

UCC Filings, Fixture Filings, and Judgment Liens

 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

QUILL CORPORATION

 

ADDITIONAL DEBTOR: STAPLES, INC.

 

Delaware

 

Original

 

20090293115

 

01/28/2009

 

TREND ENTERPRISES, INC.

 

Consigned inventory consisting of learning products and classroom materials
labeled under the “TREND” and “ARGUS” line; all proceeds

QUILL CORPORATION

 

ADDITIONAL DEBTOR: STAPLES, INC.

 

Delaware

 

Original

 

20113963637

 

10/14/2011

 

PNC EQUIPMENT FINANCE, LLC

 

Specific equipment, and all proceeds

 

 

 

 

 

 

 

 

 

 

 

 

 

STAPLES CONTRACT AND COMMERCIAL, INC.

 

Delaware

 

Original

 

32589755

 

10/03/2003

 

BELKIN, INC.

 

Consigned inventory

STAPLES CONTRACT & COMMERCIAL, 

 

Delaware

 

Original

 

61872910

 

06/02/2006

 

U.S. BANK NATIONAL

 

Leased equipment and personal property under

 

--------------------------------------------------------------------------------

(1)  Reference is made to the each UCC financing statement for a complete
description.

 

13

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSOCIATION (2)

 

Master Lease Agreement dated 6/30/06

STAPLES CONTRACT & COMMERCIAL, INC.

 

Delaware

 

Original

 

63173291

 

09/13/2006

 

U.S. BANK NATIONAL ASSOCIATION (3)

 

Leased equipment and personal property under Schedule No. 001, dated 6/30/06

STAPLES CONTRACT AND COMMERCIAL, INC.

 

Delaware

 

Original

 

20072864345

 

07/30/2007

 

MACQUARIE EQUIPMENT FINANCE, LLC

 

Leased equipment, computers, machines, system units, monitors, keyboards,
modems, etc., and proceeds

STAPLES CONTRACT AND COMMERCIAL, INC.

 

Delaware

 

Original

 

20092372222

 

07/23/2009

 

U.S. BANCORP EQUIPMENT FINANCE, INC.

 

Various items of equipment, and proceeds

STAPLES CONTRACT & COMMERCIAL, INC.

 

Delaware

 

Original

 

20123266881

 

08/22/2012

 

BELKIN, INC.

 

Consigned inventory, goods, merchandise, materials and equipment, and proceeds

STAPLES CONTRACT & COMMERCIAL, INC.

 

ADDITIONAL DEBTOR: STAPLES, INC.

 

Delaware

 

Original

 

20124978542

 

12/20/2012

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased Isuzu trucks with Morgan bodies (“Equipment”) subject to Schedule 001 to
Master Lease Agreement No. 24395-9000, dated July 3, 2012, and proceeds

STAPLES CONTRACT & COMMERCIAL, INC.

 

Delaware

 

Original

 

20130711102

 

02/22/2013

 

FUJIFILM NORTH AMERICA CORPORATION

 

Fuji Wisconsin Oven, proceeds

STAPLES CONTRACT & COMMERCIAL, INC.

 

Delaware

 

Original

 

20131906735

 

05/17/2013

 

FUJIFILM NORTH AMERICA CORPORATION

 

Specific Fuji equipment, proceeds

 

--------------------------------------------------------------------------------

(2)  UCC Termination filed on 09/01/2011 by Applied Financial, LLC.

(3)  UCC Termination filed on 09/01/2011 by Applied Financial, LLC.

 

14

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

STAPLES THE OFFICE SUPERSTORE, LLC

 

ADDITIONAL DEBTOR: STAPLES THE OFFICE SUPERSTORE EAST, INC.

 

Delaware

 

Original

 

20143954963

 

10/02/2014

 

MELISSA & DOUG, LLC

 

Consignee/Consignor
All products branded as “Melissa & Doug”

STAPLES THE OFFICE SUPERSTORE, INC.

 

Delaware

 

Original

 

21121924

 

04/16/2002

 

AMERICAN BANK NOTE COMPANY, AS AGENT FOR THE UNITED STATES POSTAL SERVICE

 

Consigned goods including First Class postage, Express Mail postage, Priority
Mail postage, machines, and proceeds

STAPLES THE OFFICE SUPERSTORE, INC.

 

Delaware

 

Original

 

22207458

 

08/30/2002

 

BELKIN, INC.

 

Consigned inventory

STAPLES THE OFFICE SUPERSTORE, LLC

 

 

 

Original

 

63678083

 

10/23/2006

 

MEADWESTVACO CORPORATION

 

Consigned goods and inventory, and proceeds pursuant to Global Vendor Program
Agreement dated 1/1/05

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20081322054

 

04/11/2008

 

THULE ORGANIZATION SOLUTIONS, INC.



ADDITIONAL SECURED PARTY: CASE LOGIC, INC.

 

Consigned products

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20083059381

 

09/03/2008

 

HERITAGE TRAVELWARE, LTD.

 

ASSIGNOR: THE PRIVATEBANK AND TRUST COMPANY

 

Consigned Franklin Covey, Samsonite and CompuCase branded business cases,
aluminum cases, agendas, backpacks, binders, planners, etc., and proceeds

 

15

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20090868205

 

03/18/2009

 

JASCO PRODUCTS COMPANY LLC

 

Specific consigned equipment; cordless phone batteries, telephone accessories
pursuant to Global Vendor Program Agreement

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20110473713

 

02/09/2011

 

FUJIFILM NORTH AMERICA CORPORATION

 

Consigned products and inventory

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20111296915

 

03/24/2011

 

AUDIOVOX ACCESSORIES CORPORATION

 

Consigned goods and inventory, pursuant to Consignment Amendment to Global
Vendor Program Agreement dated January, 2011

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20112258377

 

06/13/2011

 

D-LINK SYSTEMS, INC.

 

Consigned inventory; wireless routers, and proceeds

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20113241711

 

08/19/2011

 

MICROSOFT CORPORATION

 

Consigned products that are listed in the current Price List pursuant to
Microsoft Corporation Direct Retailer Agreement dated October 1, 2009 and
Addendum dated July 6, 2011

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20120571515

 

02/13/2012

 

CARSON-DELLOSA PUBLISHING, LLC

 

Consigned inventory and other merchandise

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20121337155

 

04/05/2012

 

ZOOM TELEPHONICS, INC.

 

Consigned inventory and products, and proceeds

STAPLES THE OFFICE SUPERSTORE, INC.

 

Delaware

 

Original

 

20123266857

 

08/22/2012

 

BELKIN, INC.

 

Consigned inventory, goods, merchandise, materials and equipment, and proceeds

 

16

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20123534916

 

09/13/2012

 

VOXX ELECTRONICS CORPORATION

 

Consigned goods and inventory, pursuant to Consignment Amendment to Global
Vendor Program Agreement dated January 1, 2012

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20124315760

 

11/08/2012

 

NETGEAR, INC.

 

Consigned products bearing the Netgear label, trademark or logo, and proceeds
pursuant to Global Vendor Program Agreement effective as of 3/20/02, as amended

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20130607581

 

02/14/2013

 

ROSETTA STONE LTD.

 

Consignee/Consignor
Exclusive title and ownership of all Rosetta Stone language learning products
bearing the Rosetta Stone trademark

STAPLES THE OFFICE SUPERSTORE, INC.

 

Delaware

 

Original

 

20131211714

 

03/29/2013

 

NAVARRE DISTRIBUTION SERVICES, INC.

 

Consigned computer software, consumer electronic, accessory and other products,
pursuant to Global Vendor Program Agreement dated 10/10/02

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20131645531

 

04/30/2013

 

FUJIFILM NORTH AMERICA CORPORATION

 

Specific equipment, and insurance proceeds

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20131660282

 

05/01/2013

 

FUJIFILM NORTH AMERICA CORPORATION

 

Specific equipment, and insurance proceeds

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20133484624

 

09/06/2013

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

Consigned inventory consisting of writing instruments, refills, readers

 

17

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20134963949

 

12/16/2013

 

RM ACQUISITION, LLC D/B/A RAND MCNALLY

 

Consignee/Consignor Printed map, electronic maps, laminated maps

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20142163996

 

06/04/2014

 

SANDISK CORPORATION

 

Consigned inventory, and proceeds

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20153955696

 

09/09/2015

 

SCOSCHE INDUSTRIES, INC.

 

Any and all products and inventory consigned by Scosche Industries, Inc., and
sales proceeds therefrom

STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20155787170

 

12/03/2015

 

SPECULATIVE PRODUCT DESIGN, LLC

 

All Speck branded products currently available on consignment, including mobile
phone cases, tablet cases and MacBook cases

STAPLES THE OFFICE SUPERSTORE, LLC

 

Massachusetts

 

Original

 

201522468880

 

09/03/2015

 

SCOSCHE INDUSTRIES, INC.

 

Any and all products and inventory consigned by Scosche Industries, Inc., and
sales proceeds therefrom

 

 

 

 

 

 

 

 

 

 

 

 

 

STAPLES, INC.

 

Delaware

 

Original

 

21801525

 

06/25/2002

 

GENERAL ELECTRIC COMPANY, GE LIGHTING

 

Any and all goods (whether characterized as equipment, inventory, or otherwise),
which consists of specific equipment and inventory., including proceeds

STAPLES, INC.

 

Delaware

 

Original

 

30777212

 

03/26/2003

 

BELKIN, INC.

 

Consigned inventory

STAPLES, INC.

 

Delaware

 

Original

 

61030006

 

03/27/2006

 

ENCORE SOFTWARE, INC.

 

Consigned computer software products

STAPLES, INC.

 

Delaware

 

Original

 

20082684825

 

08/05/2008

 

SELECT MEDIA SERVICES LLC

 

Consigned magazines, comic books, calendars and puzzles

STAPLES, INC.

 

 

 

Original

 

20083208905

 

09/22/2008

 

TARGUS, INC.

 

Consigned goods, proceeds

 

18

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

STAPLES, INC.

 

ADDITIONAL DEBTOR: QUILL CORPORATION

 

Delaware

 

Original

 

20090293115

 

01/28/2009

 

TREND ENTERPRISES, INC.

 

Consigned inventory consisting of learning products and classroom materials
labeled under the “TREND” and “ARGUS” line; all proceeds

STAPLES, INC.

 

ADDITIONAL DEBTOR: QUILL CORPORATION

 

Delaware

 

Original

 

20113963637

 

10/14/2011

 

PNC EQUIPMENT FINANCE, LLC

 

Specific equipment, and all proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20120207748

 

01/18/2012

 

WELLS FARGO BANK, N.A.

 

One Advanced sweeper, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20121146085

 

03/26/2012

 

EPSON AMERICA, INC.

 

Consigned projectors and accessories, printers, scanners, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20121567082

 

04/24/2012

 

UNITED RENTALS (NORTH AMERICA) , INC.

 

Specific equipment, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20122770511

 

07/19/2012

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased Isuzu trucks with Morgan bodies (“Equipment”) subject to Master Lease
Agreement No. 24395-9000, dated July 3, 2012; accounts, chattel paper, and
general intangibles arising from any sale; including documents, instruments,
deposit accounts, proceeds of the foregoing

STAPLES, INC.

 

Delaware

 

Original

 

20123266873

 

08/22/2012

 

BELKIN, INC.

 

Consigned inventory, goods, merchandise and equipment, proceeds

 

19

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

STAPLES, INC.

 

Delaware

 

Original

 

20124120111

 

10/24/2012

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

Specific equipment, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20124534980

 

11/26/2012

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

Specific equipment, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20124589984

 

11/29/2012

 

PNC EQUIPMENT FINANCE, LLC

 

Specific equipment, pursuant to Schedule No. 166663000 to Master Lease Agreement
dated 8/28/2012, proceeds

STAPLES, INC.

 

ADDITIONAL DEBTOR: STAPLES CONTRACT & COMMERCIAL, INC.

 

Delaware

 

Original

 

20124978542

 

12/20/2012

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased Isuzu trucks with Morgan bodies (“Equipment”) subject to Schedule 001 to
Master Lease Agreement No. 24395-9000, dated July 3, 2012, and proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20131423632

 

04/12/2013

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

Specific equipment and installation costs, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20133389633

 

08/29/2013

 

WINTHROP RESOURCES CORPORATION

 

Leased equipment, hardware, subject to Lease Agreement No. ST081413, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20134851805

 

12/09/2013

 

PNC EQUIPMENT FINANCE, LLC

 

Specific equipment, pursuant to Schedule No. 176888000 to Master Lease Agreement
dated 8/28/2012, other goods and proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20140583930

 

02/13/2014

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased specific equipment pursuant to Lease Agreement No. ST081413, Schedule
No. 001R

 

20

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

STAPLES, INC.

 

Delaware

 

Original

 

20140766964

 

02/27/2014

 

SUN CHEMICAL CORP

 

Consigned ink inventory

STAPLES, INC.

 

Delaware

 

Original

 

20141379551

 

04/08/2014

 

CROWN CREDIT COMPANY

 

Leased equipment, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20142072916

 

05/28/2014

 

MACROLEASE CORPORATION

 

Leased specific equipment, part of Lease Agreement #26195, dated 5/27/14

STAPLES, INC.

 

Delaware

 

Original

 

20142558526

 

06/30/2014

 

CISCO SYSTEMS CAPITAL CORPORATION

 

Leased equipment, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20150796572

 

02/25/2015

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased specific equipment pursuant to Lease Agreement No. ST081413, Schedule No.
002R

STAPLES, INC.

 

ADDITIONAL DEBTOR: STAPLES PRINT SOLUTIONS

 

Delaware

 

Original

 

20151026110

 

03/11/2015

 

XPEDX, LLC

 

Consigned inventory

STAPLES, INC.

 

Delaware

 

Original

 

20151891315

 

05/04/2015

 

WELLS FARGO BANK, N.A.

 

Leased new Hyundai Forklift, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20153409843

 

08/06/2015

 

U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION

 

Leased equipment, inventory, and software, under Master Lease Agreement dated
2/26/01, proceeds

STAPLES, INC.

 

Delaware

 

Original

 

20155081657

 

11/2/2015

 

WELLS FARGO BANK, N.A.

 

Specific leased equipment, and all parts accessories, substitutions, additional
accessions and replacements, and proceeds

 

21

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

STAPLES, INC.

 

Delaware

 

Original

 

20155467476

 

11/19/2015

 

CAPTIVE FINANCE SOLUTIONS, LLC

 

All equipment leased under Rental Agreement 5469, dated 11/11/2015 (including
insurance, general intangibles and accounts proceeds)

 

 

 

 

 

 

 

 

 

 

 

 

 

STAPLES THE OFFICE SUPERSTORE, LLC (CONSIGNEE)

 

ADDITIONAL DEBTOR: STAPLES THE OFFICE SUPERSTORE EAST, INC. (CONSIGNEE)

 

Massachusetts

 

Original

 

200971075830

 

02/03/2009

 

MASTER MANUFACTURING COMPANY (CONSIGNOR)

 

Consigned inventory

STAPLES THE OFFICE SUPERSTORE EAST, INC.

 

ADDITIONAL DEBTOR: STAPLES THE OFFICE SUPERSTORE, LLC

 

Delaware

 

Original

 

20143954963

 

10/02/2014

 

MELISSA & DOUG, LLC

 

All products branded as “Melissa & Doug” or any derivatives of such brand name
that are consigned by Melissa & Doug, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

VILLAGE OFFICE SUPPLY, INC.

 

New York

 

Original

 

01001664

 

01/03/2001

 

VNB NEW YORK CORP.

 

This security interest applies to approximately $241,000 in assets purchased by
Staples Contact & Commercial, Inc. from Village Office Supply Inc. and Alpha
One, Inc. (d/b/a Village Office Supply Inc.) on July 30, 2012.

 

22

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

VILLAGE OFFICE SUPPLY

 

New York

 

Original

 

02067796

 

03/25/2002

 

UNITED STATIONERS FINANCIAL SERVICES LLC

 

This security interest applies to approximately $241,000 in assets purchased by
Staples Contact & Commercial, Inc. from Village Office Supply Inc. and Alpha
One, Inc. (d/b/a Village Office Supply Inc.) on July 30, 2012.

VILLAGE OFFICE SUPPLY, INC.

 

New York

 

Original

 

200511171230161

 

11/17/2005

 

VNB NEW YORK CORP.

 

In Lieu Financing Statements from NJ Commercial Recording and Onondaga County,
NY

This security interest applies to approximately $241,000 in assets purchased by
Staples Contact & Commercial, Inc. from Village Office Supply Inc. and Alpha
One, Inc. (d/b/a Village Office Supply Inc.) on July 30, 2012.

 

 

 

 

 

 

 

 

 

 

 

 

 

MLF DISTRIBUTING, INC.

 

Colorado

 

Original

 

20142013740

 

02/13/2014

 

DELL FINANCIAL SERVICES L.L.C.

 

Leased computer equipment and peripherals, and proceeds

 

 

 

 

 

 

 

 

 

 

 

 

 

BOK C LEE D/B/A HAPPY STUDIO, INC.

 

New York

 

State Tax Lien

 

E-023190773-W001-6

 

11/27/2007

 

DEPT. OF TAXATION AND FINANCE

 

$306.65

 

23

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

MEDICAL ARTS PRESS INC.(4)

 

Minnesota

 

Original

 

200916162391

 

5/20/2009

 

HSBC SECURITIES (USA) INC., AS PROGRAM AGENT



STAPLES RECEIVABLES LLC, AS ASSIGNOR

 

Each and every Receivable, Collections, the Related Security and all proceeds of
certain Purchase and Sale Agreement among Originators

 

 

 

 

 

 

 

 

 

 

 

 

 

STAPLES RECEIVABLES LLC(5)

 

Delaware

 

Original

 

20091593620

 

5/19/2009

 

HSBC SECURITIES (USA) INC., AS PROGRAM AGENT and Bank of America, N.A., as
Managing Agent for Enterprise Funding Company LLC, Barclays Bank Plc, as
Managing Agent for Salisbury Receivables Company LLC, The Bank of Nova Scotia,
as Managing Agent for Liberty Street Funding LLC, PNC Bank, N.A., as Managing
Agent for Market Street Funding, LLC, Bryant Park Funding LLC, Enterprise
Funding LLC, Salisbury Receivables Company, LLC, Liberty Street Funding LLC, and
Market Street Funding LLC.

 

Each and every Receivable, Collections, the Related Security , Lock-box Accounts
and all proceeds of certain Receivables Sales among Originators

 

--------------------------------------------------------------------------------

(4)  Merged into Quill Corporation, effective 12/23/14.  This lien does not
secure current obligations.  It is expected that this will be released on or
prior to the Acquisition Effective Date.

(5)  Merged into Staples Contract & Commercial, Inc., effective 3/4/2011.  This
lien does not secure current obligations.  It is expected that this will be
released on or prior to the Acquisition Effective Date.

 

24

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description(1)

 

 

 

 

 

 

 

 

 

 

LLC.

 

 

 

Intellectual Property Liens(6)

 

Debtor

 

Trademark (If
Applicable)

 

App. No.
App.
Date

 

Reg. No./Patent
No.
Reg. Date/Issue
Date

 

Filing
Location

 

Reel/Frame

 

Recordation
Date

 

Secured Party

Staples Contract & Commercial, Inc.

 

DUAL-WEB

 

74433809

 

09-SEP-1993

 

1839422

 

14-JUN-1994

 

USPTO

 

2019/0590

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples Contract & Commercial, Inc.

 

INTELIMAIL

 

73584494

 

24-FEB-1986

 

1441414

 

02-JUN-1987

 

USPTO

 

2019/0590

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples Contract & Commercial, Inc.

 

INTELIMAIL

 

73584494

 

24-FEB-1986

 

1441414

 

02-JUN-1987

 

USPTO

 

3754/0096

 

4/7/2008

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples Contract &

 

LASERPRINT

 

73702612

 

1499538

 

USPTO

 

Reel/Frame

 

1/18/2000

 

Bankers Trust

 

--------------------------------------------------------------------------------

(6)  The liens listed do not secure current obligations.  It is expected that
they will be released on or prior to the Acquisition Effective Date.

 

25

--------------------------------------------------------------------------------


 

Debtor

 

Trademark (If
Applicable)

 

App. No.
App.
Date

 

Reg. No./Patent
No.
Reg. Date/Issue
Date

 

Filing
Location

 

Reel/Frame

 

Recordation
Date

 

Secured Party

Commercial, Inc.

 

 

 

23-DEC-1987

 

09-AUG-1988

 

 

 

2019/0590

 

 

 

Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples Contract & Commercial, Inc.

 

POP TALKER

 

75209280

 

06-DEC-1996

 

2121540

 

16-DEC-1997

 

USPTO

 

Reel/Frame 2019/0590

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

COASTWIDE

 

78220972

 

03-MAR-2003

 

2843041

 

18-MAY-2004

 

USPTO

 

Reel/Frame 3754/0089

 

4/7/2008

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

CORPORATE EXPRESS

 

75239795

 

04-FEB-1997

 

2132583

 

27-JAN-1998

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

CORPORATE EXPRESS

 

75239795

 

04-FEB-1997

 

2132583

 

27-JAN-1998

 

USPTO

 

Reel/Frame 3754/0089

 

4/7/2008

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

CORPORATE EXPRESS

 

75233327

 

27-JAN-1997

 

2127359

 

06-JAN-1998

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

CORPORATE

 

75233327

 

2127359

 

USPTO

 

Reel/Frame

 

4/7/2008

 

to Deutsche Bank AG,

 

26

--------------------------------------------------------------------------------


 

Debtor

 

Trademark (If
Applicable)

 

App. No.
App.
Date

 

Reg. No./Patent
No.
Reg. Date/Issue
Date

 

Filing
Location

 

Reel/Frame

 

Recordation
Date

 

Secured Party

 

 

EXPRESS

 

27-JAN-1997

 

06-JAN-1998

 

 

 

3754/0089

 

 

 

London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

CORPORATE EXPRESS

 

74002340

 

16-NOV-1989

 

1606908

 

17-JUL-1990

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

CORPORATE EXPRESS

 

74002340

 

16-NOV-1989

 

1606908

 

17-JUL-1990

 

USPTO

 

Reel/Frame 3754/0089

 

4/7/2008

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

Design Only

[g33651kj007i001.gif]

 

74526948

 

13-MAY-1994

 

1937967

 

28-NOV-1995

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

E WAY (Stylized)

[g33651kj007i002.gif]

 

78361826

 

03-FEB-2004

 

2983065

 

09-AUG-2005

 

USPTO

 

Reel/Frame 3754/0089

 

4/7/2008

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

EARTH SAVER

 

74045405

 

03-APR-1990

 

1931821

 

31-OCT-1995

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

Bankers Trust Company

 

27

--------------------------------------------------------------------------------


 

Debtor

 

Trademark (If
Applicable)

 

App. No.
App.
Date

 

Reg. No./Patent
No.
Reg. Date/Issue
Date

 

Filing
Location

 

Reel/Frame

 

Recordation
Date

 

Secured Party

Staples, Inc.

 

E-WAY

 

75009557

 

24-OCT-1995

 

2060018

 

06-MAY-1997

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

E-WAY

 

75009557

 

24-OCT-1995

 

2060018

 

06-MAY-1997

 

USPTO

 

Reel/Frame 3754/0089

 

4/7/2008

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

EXP

 

74044243

 

30-MAR-1990

 

2055623

 

22-APR-1997

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

EXP

 

74044243

 

30-MAR-1990

 

2055623

 

22-APR-1997

 

USPTO

 

Reel/Frame 3754/0089

 

on 4/7/2008

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

EXP

 

77428694

 

21-MAR-2008

 

3629611

 

02-JUN-2009

 

USPTO

 

Reel/Frame 3754/0089

 

4/7/2008

 

Deutsche Bank AG, London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

EXP

 

74802309

 

30-MAR-1990

 

1903563

 

04-JUL-1995

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

to Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

EXP

 

74802309

 

1903563

 

 

USPTO

 

Reel/Frame

 

4/7/2008

 

Deutsche Bank AG,

 

28

--------------------------------------------------------------------------------


 

Debtor

 

Trademark (If
Applicable)

 

App. No.
App.
Date

 

Reg. No./Patent
No.
Reg. Date/Issue
Date

 

Filing
Location

 

Reel/Frame

 

Recordation
Date

 

Secured Party

 

 

 

 

30-MAR-1990

 

04-JUL-1995

 

 

 

3754/0089

 

 

 

London Branch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

ISIS

 

75039742

 

03-JAN-1996

 

2691227

 

25-FEB-2003

 

USPTO

 

Reel/Frame 2024/0068

 

1/18/2000

 

Bankers Trust Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staples, Inc.

 

SUSTAINABLE EARTH

 

78229905

 

25-MAR-2003

 

2869383

 

03-AUG-2004

 

USPTO

 

Reel/Frame 3754/0089

 

4/7/2008

 

Deutsche Bank AG, London Branch

 

Office Depot, Inc. and its subsidiaries(7)

 

UCC Filings, Fixture Filings, and Judgment Liens

 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

NOTUS AVIATION, INC.

 

Delaware

 

Original

 

20133535391

 

09/11/2013

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased Aircraft

 

--------------------------------------------------------------------------------

(7)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

29

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICEMAX NORTH AMERICA, INC.



OFFICEMAX, INC.

 

Ohio

 

Original

 

OH00093388899

 

09/16/2005

 

LOOKOUT SALES, INC.

 

MASTERPIECE STUDIOS, INC.

 

Consignment paper products

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00094265840

 

10/12/2005

 

DE LAGE LANDEN FINANCIAL SERVICES, INC.

 

Leased equipment

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00126760465

 

05/16/2008

 

THULE ORGANIZATION SOLUTIONS, INC.

 

CASE LOGIC, INC.

 

Purchase Money Security Interest in Inventory granted by Consignee

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00133272641

 

03/11/2009

 

BELKIN, INC.

 

Consignor has a Purchase Money Security in all inventory consigned to OfficeMax
North America

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00133751112

 

04/03/2009

 

JASCO PRODUCTS COMPANY LLC

 

Consignment

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00142840768

 

06/10/2010

 

PLANTRONICS, INC.

 

Consignment

OFFICEMAX OF NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00143490786

 

07/08/2010

 

IMATION ENTERPRISES CORP.

IMATION CORP.

 

Products delivered under Supplier Agreement and consignment Amendment

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00156026112

 

02/06/2012

 

MEADWESTVACO CORPORATION

 

Consigned goods and inventory

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00157070005

 

03/27/2012

 

EPSON AMERICA, INC.

 

Consignment

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00160749291

 

08/23/2012

 

BELKIN, INC.

 

Consignment

 

30

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00162164001

 

10/23/2012

 

NETGEAR, INC.

 

Consignment

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00162389320

 

10/31/2012

 

SANDISK CORPORATION

 

Consignment

OFFICEMAX NORTH AMERICA, INC.

 

Ohio

 

Original

 

OH00163261543

 

12/07/2012

 

QWEST COMMUNICATIONS COMPANY, LLC

 

All equipment provided by Secured Party

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICEMAX, INC.

 

Delaware

 

Original

 

51896795

 

06/21/2005

 

GENERAL ELECTRIC COMPANY, GE LIGHTING

 

Inventory of lamps and light bulbs

OFFICEMAX, INC.

 

Delaware

 

Original

 

51896894

 

06/21/2005

 

GENERAL ELECTRIC COMPANY, GE LIGHTING

 

Inventory of lamps and light bulbs

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

60865659

 

03/14/2006

 

ENCORE SOFTWARE, INC.

 

Consigned computer software

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20071351922

 

04/04/2007

 

WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, AS OWN ER TRUSTEE NOT IN ITS
INDIVIDUAL CAPACITY, BUT

 

Leased Aircraft

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20081594553

 

05/08/2008

 

NAVARRE DISTRIBUTION SERVICES, INC.

 

Consigned computer software

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20082684775

 

08/05/2008

 

SELECT MEDIA SERVICES LLC

 

Consigned magazines etc

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20082914388

 

08/27/2008

 

U.S. BANCORP

 

Leased printers

 

31

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20083059548

 

09/03/2008

 

HERITAGE TRAVELWARE, LTD.

 

Consigned Samsonite and CompuCase cases etc.

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20083208921

 

09/22/2008

 

TARGUS, INC.

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20090782034

 

03/11/2009

 

BELKIN, INC.

 

Consignment; purchase money interest in inventory

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20091775581

 

05/29/2009

 

AUDIOVOX ELECTRONICS CORPORATION

 

Consignment; purchase money interest in inventory

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20102268195

 

06/29/2010

 

PLANTRONICS, INC.

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20102536724

 

07/14/2010

 

AUDIOVOX ACCESSORIES CORPORATION

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20103109901

 

09/07/2010

 

CANON FINANCIAL SERVICES

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20103118423

 

09/07/2010

 

CANON FINANCIAL SERVICES

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20103248915

 

09/17/2010

 

CANON FINANCIAL SERVICES

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20103553470

 

10/12/2010

 

DEXXXON LOGISTICS, INC.

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20103646167

 

10/19/2010

 

UNITED RENTALS (NORTH AMERICA), INC.

 

Specific Equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20111326183

 

04/08/2011

 

ADOBE SYSTEMS INCORPORATED

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20112044892

 

05/30/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20112044991

 

05/30/2011

 

XEROX CORPORATION

 

Leased equipment

 

32

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20112064437

 

05/31/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20112410432

 

06/23/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20112472317

 

06/28/2011

 

SAKAR INTENATIONAL, INC.

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20112736745

 

07/15/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20112736869

 

07/15/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20112798703

 

07/20/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20113370825

 

08/31/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20113522417

 

09/14/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20113522565

 

09/14/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20113525550

 

09/14/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20113951335

 

10/13/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20120673980

 

02/21/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20120674509

 

02/21/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20120685422

 

02/06/2012

 

MEADWESTVACO CORPORATION

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20120830192

 

03/02/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20121169632

 

03/27/2012

 

EPSON AMERICA, INC.

 

Consignment

 

33

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20121359167

 

04/09/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20121359274

 

04/09/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20122318741

 

06/15/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20122318931

 

06/15/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20122551754

 

07/02/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20122553081

 

07/02/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20122554014

 

07/02/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20122554147

 

07/02/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20122907030

 

07/28/2012

 

CANON FINANCIAL SERVICES

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20123178839

 

08/16/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20123261338

 

08/22/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20123261411

 

08/22/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20123266949

 

08/22/2012

 

BELKIN, INC.

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20123746270

 

09/28/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20123871144

 

10/08/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20123890300

 

10/09/2012

 

XEROX CORPORATION

 

Leased equipment

 

34

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20124099455

 

10/23/2012

 

NETGEAR, INC.

 

Consignment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20124561041

 

11/27/2012

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20125110962

 

12/31/2012

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20130113689

 

01/09/2013

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20131546903

 

04/23/2013

 

XEROX CORPORATION

 

Leased equipment

OFFICE MAX INC.

 

Delaware

 

Original

 

20132025857

 

05/29/2013

 

CANON FINANCIAL SERVICES, INC.

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20132962679

 

07/30/2013

 

XEROX CORPORATION

 

Leased equipment

OFFICEMAX INCORPORATED

 

Delaware

 

Original

 

20133256287

 

08/20/2013

 

XEROX CORPORATION

 

Leased equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

31503781

 

06/13/2003

 

CISCO SYSTEMS CAPITAL CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

42637181

 

09/20/2004

 

BELKIN, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

43165505

 

11/04/2004

 

AMERICAN BANK NOTE COMPANY, AS AGENT FOR THE UNITED STATES POSTAL SERVICE

 

Consignment

OFFICE DEPOT, INC.

TECH DEPOT

 

Delaware

 

Original

 

51057778

 

04/06/2005

 

CASE LOGIC INC.

THULE ORGANIZATION

 

Consignment

 

35

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

VIKING



OFFICE DEPOT

 

 

 

 

 

 

 

 

 

SOLUTIONS, INC.

 

 

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

51891259

 

06/21/2005

 

GENERAL ELECTRIC CO, GE LIGHTING

 

Consigned or Sold by General Electric

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

60852863

 

03/13/2006

 

ENCORE SOFTWARE, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

62315786

 

06/30/2006

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

63837333

 

10/17/2006

 

OFC CAPITAL CORPORATION

 

Specific equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20072479201

 

06/29/2007

 

STORAGETEK FINANCIAL SERVICES CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20080516557

 

02/12/2008

 

STEELCASE FINANCIAL SERVICES INC

MB FINANCIAL BANK, N.A.

PRIME ALLIANCE BANK, INC.

 

leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20081312238

 

04/15/2008

 

CISCO SYSTEMS CAPITAL CORPORATION

 

leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20081582830

 

05/07/2008

 

NAVARRE DISTRIBUTION SERVICES, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20082684734

 

08/05/2008

 

SELECT MEDIA SERVICES LLC

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20083208947

 

09/22/2008

 

TARGUS, INC.

 

Consignment

 

36

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20090291846

 

01/28/2009

 

TREND ENTERPRISES, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20090721503

 

03/06/2009

 

NCR CORPORATION

 

NCR equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20091071155

 

04/03/2009

 

JASCO PRODUCTS COMPANY LLC

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20093303184

 

10/14/2009

 

PLANTRONICS, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20102523144

 

07/20/2010

 

PLANTRONICS, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20103034471

 

08/30/2010

 

ADOBE SYSTEMS, INCORPORATED

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20103553579

 

10/12/2010

 

DEXXXON LOGISTICS, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20103688862

 

10/21/2010

 

MICROSOFT CORPORATION

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20104401927

 

12/13/2010

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20104420752

 

12/14/2010

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20104513234

 

12/20/2010

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20104534420

 

12/21/2010

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20104564229

 

12/22/2010

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20104612713

 

12/28/2010

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20104649822

 

12/30/2010

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20110049174

 

01/06/2011

 

SAMSONITE LLC

 

Specific Products

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20110416472

 

02/03/2011

 

HEWLETT-PACKARD FINANCIAL SERVICES COMPANY

 

Leased equipment

 

37

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20111759904

 

05/10/2011

 

IMATION ENTERPRISES CORP.

IMATION CORP.

 

Specific Products

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20112385022

 

06/21/2011

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20113590687

 

09/19/2011

 

IBM CREDIT LLC

COLE TAYLOR EQUIPMENT FINANCE, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20113993626

 

10/17/2011

 

MAXELL CORPORATION OF AMERICA

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20114198753

 

10/31/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20114200286

 

10/31/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20114291947

 

11/07/2011

 

SONY MUSIC ENTERTAINMENT

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20114321264

 

11/09/2011

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20120571614

 

02/13/2012

 

CARSON-DELLOSA PUBLISHING, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20121159997

 

03/27/2012

 

EPSON AMERICA, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20123266907

 

08/22/2012

 

BELKIN, INC.

 

Consignment

OFFICE DEPOT INC

 

Delaware

 

Original

 

20123785419

 

10/01/2012

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20123914019

 

10/11/2012

 

SUNTRUST EQUIPMENT FINANCE & LEASING CORP.

 

Specific equipment

 

38

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20123914050

 

10/11/2012

 

SUNTRUST EQUIPMENT FINANCE & LEASING CORP.

 

Specific equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20123914159

 

10/11/2012

 

SUNTRUST EQUIPMENT FINANCE & LEASING CORP.

 

Specific equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20123914167

 

10/11/2012

 

SUNTRUST EQUIPMENT FINANCE & LEASING CORP.

 

Specific equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20123914290

 

10/11/2012

 

SUNTRUST EQUIPMENT FINANCE & LEASING CORP.

 

Specific equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20124258796

 

11/05/2012

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20124265650

 

11/05/2012

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20124265726

 

11/05/2012

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20124774073

 

12/10/2012

 

SUNTRUST EQUIPMENT FINANCE & LEASING CORP.

 

Specific equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20124912913

 

12/17/2012

 

ZOOM TELEPHONICS, INC.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20131152405

 

03/26/2013

 

CIT FINANCE LLC

 

Specific equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20131984104

 

05/23/2013

 

VOXX ACCESSORIES CORPORATION F/K/A AUDIOVOX ACCESSORIES CORPORATION

 

Consignment

 

39

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20132237247

 

06/11/2013

 

IBM CREDIT LLC

COLE TAYLOR EQUIPMENT FINANCE, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20132358563

 

06/19/2013

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20132821412

 

07/22/2013

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20132822022

 

07/22/2013

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20133495372

 

09/09/2013

 

CROWN CREDIT COMPANY

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20133620664

 

09/17/2013

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

Specific equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20133820181

 

10/01/2013

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20141111079

 

03/21/2014

 

SANDISK CORPORATION

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20141484195

 

04/15/2014

 

ROSETTA STONE LTD.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20141879865

 

05/13/2014

 

HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20142080166

 

05/28/2014

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20142080257

 

05/28/2014

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20142080281

 

05/28/2014

 

BANC OF AMERICA

 

Leased equipment

 

40

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

 

 

 

 

 

 

 

 

 

 

LEASING & CAPITAL, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20142080364

 

05/28/2014

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20142467355

 

06/23/2014

 

IBM CREDIT LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20143702305

 

09/08/2014

 

VAR RESOURCES, LLC.

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20144333571

 

10/28/2014

 

U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20144651345

 

11/18/2014

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20150758069

 

02/23/2015

 

R.R. DONNELLEY & SONS CO.

 

Consignment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20151229078

 

03/24/2015

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20151229219

 

03/24/2015

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20151708360

 

04/21/2015

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20152164217

 

05/20/2015

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20152166113

 

05/20/2015

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20152518842

 

06/12/2015

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20153067948

 

07/15/2015

 

BANC OF AMERICA LEASING & CAPITAL,

 

Leased equipment

 

41

--------------------------------------------------------------------------------


 

Debtor

 

Filing
Location

 

File
Type

 

File No

 

File Date

 

Secured Party

 

Brief Description

 

 

 

 

 

 

 

 

 

 

LLC

 

 

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20153103453

 

07/17/2015

 

XEROX CORPORATION

 

Leased equipment

OFFICE DEPOT, INC.

 

Delaware

 

Original

 

20153412177

 

08/06/2015

 

BANC OF AMERICA LEASING & CAPITAL, LLC

 

Leased equipment

OFFICE DEPOT

 

PALM BEACH COUNTY

 

Judgment Lien

 

22712/1382

 

06/20/2008

 

PALM BEACH COUNTY

 

$260.00

 

42

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Existing Investments

 

Staples

 

Minority Equity Interest in Corporate Express BV. The balance as of January 2,
2016 was approximately $8 million.

 

Staples has the following outstanding warrants:

 

1.             Lendio Inc. - 1,811,576 total warrants, which vest based on
hitting certain customer referral milestones;

 

2.             Aunigma Network Solutions Corp. — 666,400; and

 

3.             Prestobox — 522,734 (only 10% of these warrants are vested).

 

Staples, Inc. and its subsidiaries have outstanding intercompany investments
referenced in Part 3 of Schedule 6.01.

 

Office Depot(1)

 

OfficeMax Incorporated holds debt from the City of Edwardsville, Kansas in the
principal amount of $2,125,407.94 due 6/1/2016 at an annual interest rate of
7.00%.

 

Office Depot, Inc. and its subsidiaries have outstanding intercompany
investments referenced in Part 3 of Schedule 6.01.

 

--------------------------------------------------------------------------------

(1)  To be updated pursuant to Section 1.07 of the Credit Agreement on or prior
to the Acquisition Effective Date.

 

43

--------------------------------------------------------------------------------


 

Schedule 6.08

 

Existing Transactions with Affiliates

 

None.

 

44

--------------------------------------------------------------------------------


 

Schedule 6.09

 

Existing Restrictions(1)

 

1.              Prior to the Acquisition Effective Date, Staples, Inc. and its
subsidiaries are subject to certain restrictions, conditions or prohibitions
pursuant to that certain Second Amended and Restated Commitment Letter, dated
February 2, 2016, by and among Staples, Inc., Bank of America, N.A., Merrill,
Lynch, Pierce, Fenner & Smith Inc., Barclays Bank Plc, and the other parties
thereto.

 

2.              The Limited Liability Agreement of Staples Escrow, LLC restricts
distributions to the extent prohibited  by applicable law or this Agreement.

 

3.              Office Depot, Inc. is restricted from creating or causing any
lien or claim against the property leased pursuant to the Lease Agreement dated
November 10, 2006, as amended, by and between Office Depot, Inc. and Boca 54
North LLC.

 

4.              Kooskia Investment Corporation is restricted in its ability to
transfer shares in Timber Holdings Co., pursuant to that certain Stockholders
Agreement, dated October 29, 2004, as amended, between Kooskia Investment
Corporation, Forest Products Holdings L.L.C. and Boise Land & Timber Holdings
Corp.

 

--------------------------------------------------------------------------------

(1)  To be updated for Office Depot, Inc. and its Subsidiaries pursuant to
Section 1.07 of the Credit Agreement.

 

45

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement (as defined below), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

1

--------------------------------------------------------------------------------


 

expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate if [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

 

3.

 

Affiliate Status:

 

 

 

 

 

 

 

4.

 

Borrower:

 

[STAPLES ESCROW, LLC, a Delaware limited liability company](5)[STAPLES, INC., a
Delaware corporation](6)

 

 

 

 

 

5.

 

Administrative Agent:

 

Barclays Bank PLC, including any successor thereto, as the administrative agent
under the Credit Agreement

 

 

 

 

 

6.

 

Credit Agreement:

 

The Term Loan Credit Agreement, dated as of February 2, 2016 (as amended,
restated, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
the Borrower referred to above, BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, and the Lenders and the other agents from time to time party
thereto.

 

 

 

 

 

7.

 

Assigned Interest:

 

 

 

--------------------------------------------------------------------------------

(5)  Prior to the Acquisition Effective Date.

 

(6)  From and after the Acquisition Effective Date.

 

A-2

--------------------------------------------------------------------------------


 

Assignor[s](7)

 

Assignee[s](8)

 

Facility
Assigned(9)

 

Aggregate
Amount of
Commitment
/ Loans for
all Lenders(10)

 

Amount of
Commitment
/ Loans
Assigned

 

Percentage
Assigned of
Commitment
/Loans(11)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

%

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

%

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

%

 

 

 

 

 

[8.

 

Trade Date:                              ](12)

 

 

 

Effective Date:                   ,20   [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(7)                                 List each Assignor, as appropriate.

 

(8)                                 List each Assignee, as appropriate.

 

(9)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment and Assumption (e.g., Initial Loans, Incremental Loans,
Refinancing Loans of a given Refinancing Series or Extended Term Loans of a
given Extension Series).

 

(10)                          Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(11)                          Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders thereunder.

 

(12)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

A-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](13)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE[S](14)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Consented to and](15) Accepted:

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)                          Add additional signature blocks as needed. Include
both Fund/Pension Plan and manager making the trade (if applicable).

 

(14)                          Add additional signature blocks as needed. Include
both Fund/Pension Plan and manager making the trade (if applicable).

 

(15)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

[Consented to]:(16)

 

[STAPLES ESCROW, LLC][STAPLES, INC.]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(16)                          To be added only if the consent of the Borrower is
required by the terms of the Credit Agreement.

 

A-5

--------------------------------------------------------------------------------


 

ANNEX 1
TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it is an Eligible Assignee (subject to such consents, if any, as
may be required under Section 9.04(b)(iv) of the Credit Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including but not limited to any documentation required pursuant to
Section 2.13 of the Credit Agreement, duly completed and executed by [the][such]
Assignee; (b) agrees that (i) it will, independently and without reliance upon
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in

 

A-6

--------------------------------------------------------------------------------


 

accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (c) appoints
and authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to or otherwise conferred upon the Administrative Agent, by the
terms thereof, together with such powers as are reasonably incidental thereto.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  THIS ASSIGNMENT AND
ASSUMPTION AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each](17) Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each](18) Assignee identified in item 2
below ([the][each, an] “Assignee”).  [It is understood and agreed that the
rights and obligations of [the Assignors][the Assignees](19) hereunder are
several and not joint.](20)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement (as defined below),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).

 

--------------------------------------------------------------------------------

(17)                          For bracketed language here and elsewhere in this
form relating to the Assignor(s), if the assignment is from a single Assignor,
choose the first bracketed language. If the assignment is from multiple
Assignors, choose the second bracketed language.

 

(18)                          For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language.

 

(19)                          Select as appropriate.

 

(20)                          Include bracketed language if there are either
multiple Assignors or multiple Assignees.

 

B-1

--------------------------------------------------------------------------------


 

Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Affiliate Status:

 

 

 

 

 

 

 

4.

 

Borrower:

 

[STAPLES ESCROW, LLC, a Delaware limited liability company](21)[STAPLES, INC., a
Delaware corporation](22)

 

 

 

 

 

5.

 

Administrative Agent:

 

Barclays Bank PLC, including any successor thereto, as the administrative agent
under the Credit Agreement

 

 

 

 

 

6.

 

Credit Agreement:

 

The Term Loan Credit Agreement, dated as of February 2, 2016 (as amended,
restated, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
the Borrower referred to above, BARCLAYS BANK PLC, as Administrative Agent and
Collateral Agent, and the Lenders and the other agents from time to time party
thereto.

 

 

 

 

 

7.

 

Assigned Interest:

 

 

 

--------------------------------------------------------------------------------

(21)  Prior to the Acquisition Effective Date.

 

(22)  From and after the Acquisition Effective Date.

 

B-2

--------------------------------------------------------------------------------


 

Assignor[s](23)

 

Assignee[s](24)

 

Facility
Assigned(25)

 

Aggregate
Amount of
Commitment
/ Loans for
all Lenders(26)

 

Amount of
Commitment
/ Loans
Assigned

 

Percentage
Assigned of
Commitment
/Loans(27)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

%

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

%

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

%

 

 

 

 

 

[8.

 

Trade Date:                          ](28)

 

 

 

Effective Date:                    , 20   [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

 

--------------------------------------------------------------------------------

(23)                          List each Assignor, as appropriate.

 

(24)                          List each Assignee, as appropriate.

 

(25)                          Fill in the appropriate terminology for the types
of facilities under the Credit Agreement that are being assigned under this
Assignment and Assumption (e.g., Initial Loans, Incremental Loans, Refinancing
Loans of a given Refinancing Series or Extended Term Loans of a given Extension
Series).

 

(26)                          Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(27)                          Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders thereunder.

 

(28)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

B-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Accepted:

 

 

 

 

 

Barclays Bank PLC, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

ANNEX 1
TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.         Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, [(ii) it is an Eligible Assignee](29), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
including but not limited to any documentation required pursuant to Section 2.13
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit

 

--------------------------------------------------------------------------------

(29)                          Include only if Affiliated Lender is the Assignor.

 

B-5

--------------------------------------------------------------------------------


 

decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender; and
(c) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent, by the terms thereof, together with such powers as are
reasonably incidental thereto.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.  THIS ASSIGNMENT AND ASSUMPTION AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

[Attached.]

 

C-1

--------------------------------------------------------------------------------


 

Execution Version

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Agent pursuant to this Agreement and the exercise of any right or
remedy by the Agent hereunder are subject to the provisions of the Intercreditor
Agreements.  In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement, the terms of the applicable Intercreditor
Agreement shall govern and control.

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

among

 

STAPLES, INC.,

 

certain of its Subsidiaries

 

and

 

BARCLAYS BANK PLC,
as Collateral Agent

 

Dated as of [             ], 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

 

 

 

1.1

Definitions

1

1.2

Other Definitional Provisions

9

 

 

 

SECTION 2.

GUARANTEE

10

 

 

 

2.1

Guarantee of Secured Obligations

10

2.2

Limitation on Obligations Guaranteed

10

2.3

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc.

11

2.4

Rights of Reimbursement, Contribution and Subrogation

13

2.5

Payments

14

2.6

[Omitted]

14

2.7

Financial Condition of Borrower and other Guarantors

15

2.8

Bankruptcy, Etc.

15

2.9

Duration of Guaranty, Discharge of Guaranty Upon Sale of Guarantor

15

2.10

Reinstatement

16

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

16

 

 

 

3.2

Limitation on Secured Obligations

17

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

18

 

 

 

4.1

Representations in Credit Agreement

18

4.2

Title; No Other Liens

18

4.3

Valid, Perfected First Priority Liens

18

4.4

Name; Jurisdiction of Organization, Etc.

19

4.5

[Omitted]

 

4.6

[Omitted]

 

4.7

Investment Property

20

4.8

[Omitted]

21

4.9

Intellectual Property

22

4.10

Letter of Credit Rights

24

4.11

Commercial Tort Claims

24

 

 

 

SECTION 5.

COVENANTS

24

 

 

 

5.1

Covenants in Credit Agreement

24

5.2

Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Deposit Accounts

24

5.3

Maintenance of Perfected Security Interest; Further Documentation

25

5.4

Changes in Locations, Name, Jurisdiction of Incorporation, Etc.

26

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.5

Perfection Certificate Updates

27

5.6

Investment Property

27

5.7

Voting and Other Rights with Respect to Pledged Securities

28

5.8

[Omitted]

 

5.9

Intellectual Property

29

5.10

[Omitted]

 

5.11

[Omitted]

 

5.12

Commercial Tort Claims

32

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

32

 

 

 

6.1

Certain Matters Relating to Receivables

32

6.2

Communications with Obligors

33

6.3

Proceeds to be Turned Over To Agent

33

6.4

Application of Proceeds

33

6.5

Code and Other Remedies

34

6.6

Effect of Securities Laws

36

6.7

Deficiency

36

 

 

 

SECTION 7.

POWER OF ATTORNEY AND FURTHER ASSURANCES

36

 

 

 

7.1

Agent’s Appointment as Attorney-in-Fact, Etc.

36

7.2

Authorization of Financing Statements

38

7.3

Further Assurances

38

 

 

 

SECTION 8.

THE COLLATERAL AGENT

39

 

 

 

8.1

Authority of Agent

39

8.2

Duty of Agent

39

8.3

Exculpation of the Agent

40

8.4

Delegation of Duties

41

8.5

No Individual Foreclosure, Etc.

41

 

 

 

SECTION 9.

MISCELLANEOUS

42

 

 

 

9.1

Amendments in Writing

42

9.2

Notices

42

9.3

No Waiver by Course of Conduct; Cumulative Remedies

42

9.4

Enforcement Expenses; Indemnification

42

9.5

Successors and Assigns

43

9.6

Set-Off

43

9.7

Counterparts

43

9.8

Severability

43

9.9

Section Headings

44

9.10

Integration/Conflict

44

9.11

GOVERNING LAW

44

9.12

Submission to Jurisdiction; Waivers

45

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.13

Acknowledgments

45

9.14

Additional Grantors

46

9.15

Releases

46

9.16

WAIVER OF JURY TRIAL

46

9.17

Security Interest Absolute

46

9.18

Recourse

46

9.19

General Authority of the Agent

46

 

SCHEDULE 1

Notice Addresses of Guarantors

1-1

SCHEDULE 2

Description of Pledged Investment Property

2-1

SCHEDULE 2A

Certain Pledged Investment Property

2A-1

SCHEDULE 3

Filings and Other Actions Required to Perfect Security Interests

3-1

SCHEDULE 4

Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office

4-1

SCHEDULE 5

Location of Inventory and Equipment

5-1

SCHEDULE 6

Material Excluded Assets

6-1

SCHEDULE 7

Government Receivables

7-1

SCHEDULE 8

Copyrights; Patents; Trademarks; Intellectual Property Licenses; Other
Intellectual Property

8-1

SCHEDULE 9

Letter of Credit Rights

9-1

SCHEDULE 10

Commercial Tort Claims

10-1

EXHIBIT A

Insert to LLC/Partnership Agreement

A-1

EXHIBIT C-1

Form of Copyright Security Agreement

EXHIBIT C-1

EXHIBIT C-2

Form of Patent Security Agreement

EXHIBIT C-2

EXHIBIT C-3

Form of Trademark Security Agreement

EXHIBIT C-3

EXHIBIT D

Form of Acknowledgment and Consent

EXHIBIT D

ANNEX 1

Assumption Agreement

ANNEX 1-1

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of [          ], 2016, among each
of the signatories hereto designated as a Grantor on the signature pages hereto
(together with any other entity that may become a party hereto as a Grantor as
provided herein, each a “Grantor” and collectively, the “Grantors”), and
BARCLAYS BANK PLC, as Collateral Agent (in such capacity and together with its
successors and assigns in such capacity, the “Agent”) for (i) the banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Term Loan Credit Agreement, dated as of February 2, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified or
replaced from time to time, the “Credit Agreement”), among STAPLES, INC., a
Delaware corporation (as successor to STAPLES ESCROW, LLC, a Delaware limited
liability company), as Borrower, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”),
BARCLAYS BANKS PLC, as administrative agent, and the Agent, and (ii) the other
Secured Parties (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the release of the Escrow Property from
the Escrow Account to (or as directed by) the Borrower or Staples Escrow, LLC on
the Acquisition Effective Date under the Credit Agreement that the Grantors
shall have executed and delivered this Agreement to the Agent for the benefit of
the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Grantor hereby agrees with the Agent, for the benefit of the
Secured Parties, as follows:

 

SECTION 1.         DEFINED TERMS

 

1.1          Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms which are defined in the UCC are
used herein as so defined (and if defined in more than one article of the UCC
shall have the meaning specified in Article 9 thereof):  Accounts, Account
Debtor, As-Extracted Collateral, Authenticate, Certificated Security, Chattel
Paper, Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial
Asset, Fixtures, Goods, Health-Care-Insurance
Receivable, Instruments, Inventory, Letter of

 

1

--------------------------------------------------------------------------------


 

Credit Rights, Manufactured Homes, Money, Payment Intangibles, Securities
Account, Securities Intermediary, Security, Security Entitlement, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

 

(b)       The following terms shall have the following meanings:

 

“ABL Obligations”  shall have the meaning assigned to such term in the ABL
Intercreditor Agreement.

 

“Agreement”  shall mean this Guarantee and Collateral Agreement, as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

 

“After-Acquired Intellectual Property”  shall have the meaning set forth in
Section 5.9(a).

 

“Collateral”  shall have the meaning set forth in Section 3.

 

“Collateral Account”  shall mean any collateral account established by the Agent
as provided in Section 6.1 or 6.3.

 

“Copyright Licenses”  shall mean all agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Copyright
or otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright (including those listed on Schedule 8).

 

“Copyrights”  shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all works of authorship and all intellectual
property rights therein, all United States copyrights (whether or not the
underlying works of authorship have been published), including but not limited
to copyrights in software and databases, all designs (including but not limited
to all industrial designs, “Protected Designs” within the meaning of 17 U.S.C.
1301 et. Seq. and Community designs), and all “Mask Works” (as defined in 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, and
with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof including the registrations and
applications listed on Schedule 8, (ii) all extensions, renewals, and
restorations thereof, (iii) all rights to sue or otherwise recover for any past,
present and future infringement or other violation thereof, and (iv) all
Proceeds of the foregoing, including license fees, royalties, income, payments,
claims, damages and proceeds of suit now or hereafter due and/or payable with
respect thereto.

 

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

 

“Deposit Account”  shall mean all “deposit accounts” as defined in Article 9 of
the UCC and all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), and shall include, without
limitation, all of the accounts listed on Schedule 2 hereto under the heading
“Deposit Accounts” together,

 

2

--------------------------------------------------------------------------------


 

in each case, with all funds held therein and all certificates or instruments
representing any of the foregoing.

 

“Discharge of the Secured Obligations”  shall mean and shall have occurred when
(i) all Secured Obligations shall have been paid in full in cash and all other
obligations under the Loan Documents shall have been performed (other than
(a) those expressly stated to survive termination and (b) contingent obligations
as to which no claim has been asserted) and (ii) all Commitments (if any) shall
have terminated or expired.

 

“Equity Interests”  (i) shall mean, with respect to any Person, any and all
shares, interests, rights to purchase, warrants, options, participations or
other equivalents, including membership interests (however designated, whether
voting or non-voting) of the equity of such Person, including, if such person is
a partnership, partnership interests (whether general or limited), if such
Person is a limited liability company, membership interests, and, if such Person
is a trust, all beneficial interests therein, and shall also include any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such corporation,
partnership, limited liability company or trust, whether outstanding on the date
hereof or issued on or after the date hereof and (ii) shall include, without
limitation, all Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests.

 

“Excluded Assets”  shall mean (i) any real property (other than Material Real
Properties) and all real property leasehold interests, (ii) any Divested
Property, (iii) any Material Real Property which (a) has been identified by
Staples to the Administrative Agent in writing on or prior to the Acquisition
Effective Date and (b) is for sale on the Acquisition Effective Date or which
the Borrower or any other Grantor intends, as of the Acquisition Effective Date,
to sell as part of the restructuring and integration in connection with the
Acquisition; provided that, in the case of clauses (ii) and (iii) above, such
assets shall cease to constitute Excluded Assets, and the Collateral shall
include, such assets to the extent not disposed of on or prior to the date that
is 120 days after the Acquisition Effective Date, (iv) motor vehicles, rolling
stock and other assets subject to certificates of title (to the extent a lien
thereon cannot be perfected by filing of a UCC financing statement), (v) any
permit, lease, license, contract, property right or agreement to which any
Grantor is a party or any of its rights or interests thereunder if and only to
the extent that the grant of a security interest hereunder (a) is prohibited by
or would result in a violation of any law, rule or regulation applicable to such
Grantor or (b) shall constitute or result in a breach of a term or provision of,
or the termination of or a default under the terms of, such permit, lease,
license, contract, property right or agreement (other than to the extent that
any such law, rule, regulation, term or provision would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant
jurisdiction); provided, however, that the Collateral shall include (and such
security interest shall attach and the definition of Excluded Assets shall not
then include) immediately at such time as the contractual or legal provisions
referred to above shall no longer be applicable and to the extent severable, and
shall attach immediately to any portion of such permit, lease, license, contract
or agreement not subject to the provisions specified in clauses (a) or
(b) above, (vi) property (including interest in partnerships, joint ventures and
other non-wholly owned entities) owned by any Grantor (a) if and only to

 

3

--------------------------------------------------------------------------------


 

the extent that the grant of a security interest hereunder is prohibited by or a
violation of any law, rule or regulation applicable to such Grantor (other than
to the extent that any such law, rule, regulation, term or provision would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC of any relevant jurisdiction) or (b) that is subject to a purchase money
Lien or Capital Lease permitted under the Credit Agreement if the agreement
pursuant to which such Lien is granted (or the document providing for such
Capital Lease) prohibits, would create a right of termination or requires the
consent of any Person other than the Grantors (or any of their Affiliates) which
has not been obtained as a condition to, the creation of any other Lien on such
property; provided further that the exclusions referred to in clauses (v) and
(vi) of this definition shall not include any Proceeds of such permit, lease,
license, contract or agreement or property; (vii) any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law, (viii) Equity Interests in any Unrestricted Subsidiary
or in any Subsidiary of any Grantor (other than a wholly-owned Subsidiary)
acquired on or after the Closing Date to the extent the grant of a security
interest pursuant to this Agreement is prohibited by the terms of the
Organizational Documents or any joint venture agreement of such Subsidiary and
such prohibition (a) existed at the time such Subsidiary was acquired and
(b) was not created in anticipation or contemplation thereof and (ix) Excluded
Foreign Subsidiary Voting Stock and the stock of Unrestricted Subsidiaries.

 

“Excluded Foreign Subsidiary Voting Stock”  shall mean any voting stock in
excess of 65% of the total outstanding amount of any class of voting stock of an
Excluded Foreign Subsidiary.

 

“Foreign Collateral Documents” shall mean the collective reference to the
security agreements, debentures, pledge agreements, charges and other similar
documents and agreements pursuant to which any Grantor purports to pledge or
grant a security interest in any Pledged Equity Interests of any Issuer
organized under a jurisdiction other than the United States or any state or
locality thereof securing the Secured Obligations.

 

“General Intangibles”  shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the UCC and, in any event, shall include,
without limitation, with respect to any Grantor, all rights of such Grantor to
receive any tax refunds, all Swap Agreements, contracts, agreements, instruments
and indentures and all licenses, permits, concessions, franchises and
authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, restated,
amended and restated, supplemented, replaced or otherwise modified, including
(i) all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of such Grantor to
receive proceeds of any insurance, indemnity,

 

4

--------------------------------------------------------------------------------


 

warranty or guaranty with respect thereto, (iii) all rights of such Grantor to
damages arising thereunder, and (iv) all rights of such Grantor to terminate and
to perform, compel performance and to exercise all remedies thereunder.

 

“Guarantors”  shall mean the collective reference to each Grantor and, for the
avoidance of doubt, shall include the Borrower.

 

“Insurance”  shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Agent is the loss payee thereof) and
(ii) any key man life insurance policies.

 

“Intellectual Property”  shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property arising under United States law, including Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade
Secrets and Trade Secret Licenses, and all rights to sue or otherwise recover
for any past, present and future infringement, dilution, misappropriation, or
other violation or impairment thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties, income
payments, claims, damages and proceeds of suit, now or hereafter due and/or
payable with respect thereto.

 

“Intellectual Property Security Agreements”  shall mean, collectively, the
Copyright Security Agreement substantially the form of Exhibit C-1, the Patent
Security Agreement substantially in the form of Exhibit C-2, and the Trademark
Security Agreement substantially in the form of Exhibit C-3.

 

“Intercompany Note”  shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries, including the Subordinated
Intercompany Note.

 

“Investment Property”  shall mean the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(a)(49) of the UCC
including all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts (other than any Excluded Assets), (ii) all security
entitlements, in the case of any United States Treasury book-entry securities,
as defined in 31 C.F.R. section 357.2, or, in the case of any United States
federal agency book-entry securities, as defined in the corresponding United
States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined, all
Pledged Notes, all Pledged Equity Interests, all Pledged Security Entitlements
and all Pledged Commodity Contracts.

 

“Issuers”  shall mean the collective reference to each issuer of Pledged Equity
Interests.

 

“Material Intellectual Property”  shall mean any Intellectual Property included
in the Collateral that is material to the business of the Grantors, taken as a
whole, or is otherwise of material value.

 

5

--------------------------------------------------------------------------------


 

“Obligations”  shall mean all Obligations (as defined in the Credit Agreement)
including those arising under Section 2.

 

“Obligee Guarantor”  shall have the meaning set forth in Section 2.6.

 

“Patent Licenses”  shall mean all agreements, licenses and covenants providing
for the grant to or from a Grantor of any right in or to any Patent or otherwise
providing for a covenant not to sue for infringement or other violation of any
Patent (including those listed on Schedule 8).

 

“Patents”  shall mean, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all patentable inventions and designs, all United
States patents, certificates of invention, and similar industrial property
rights, and applications for any of the foregoing, including (i) each patent and
patent application listed on Schedule 8, (ii) all reissues, substitutes,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all inventions and improvements described and
claimed therein, (iv) all rights to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including license fees, royalties, income, payments, claims,
damages, proceeds of suit and other payments now or hereafter due and/or payable
with respect thereto, and (vi) all other rights accruing thereunder or
pertaining thereto throughout the world.

 

“Pledged Commodity Contracts”  shall mean all Commodity Contracts listed on
Schedule 2 and all other Commodity Contracts to which any Grantor is party from
time to time.

 

“Pledged Debt Securities”  shall mean all debt securities now owned or hereafter
acquired by any Grantor, including the debt securities listed on Schedule 2,
together with any other certificates, options, rights or security entitlements
of any nature whatsoever in respect of the debt securities of any Person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

 

“Pledged Equity Interests” shall mean all Equity Interests owned or hereafter
acquired by any Grantor, and shall include Pledged LLC Interests, Pledged
Partnership Interests and Pledged Stock; provided, however, that in no event
shall “Pledged Equity Interests” include any Excluded Assets.

 

“Pledged LLC Interests”  shall mean all membership interests and other interests
now owned or hereafter acquired by any Grantor in any limited liability company
including all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company and any
securities entitlements relating thereto and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and any other warrant, right or option or other agreement to acquire
any of the foregoing, all

 

6

--------------------------------------------------------------------------------


 

management rights, all voting rights, any interest in any capital account of a
member in such limited liability company, all rights as and to become a member
of the limited liability company, all rights of the Grantor under any
shareholder or voting trust agreement or similar agreement in respect of such
limited liability company, all of the Grantor’s right, title and interest as a
member to any and all assets or properties of such limited liability company,
and all other rights, powers, privileges, interests, claims and other property
in any manner arising out of or relating to any of the foregoing; provided,
however, that Pledged LLC Interests shall not include any Excluded Assets.

 

“Pledged Notes”  shall mean all promissory notes now owned or hereafter acquired
by any Grantor including those listed on Schedule 2 and all the Intercompany
Notes.

 

“Pledged Partnership Interests”  shall mean all partnership interests and other
interests now owned or hereafter acquired by any Grantor in any general
partnership, limited partnership, limited liability partnership or other
partnership including all partnership interests listed on Schedule 2 hereto
under the heading “Pledged Partnership Interests” and the certificates, if any,
representing such partnership interests, and any interest of such Grantor on the
books and records of such partnership and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests and any
other warrant, right or option to acquire any of the foregoing, all management
rights, all voting rights, any interest in any capital account of a partner in
such partnership, all rights as and to become a partner of such partnership, all
of the Grantor’s rights, title and interest as a partner to any and all assets
or properties of such partnership, and all other rights, powers, privileges,
interests, claims and other property in any manner arising out of or relating to
any of the foregoing; provided, however, that Pledged Partnership Interests
shall not include any Excluded Assets.

 

“Pledged Stock”  shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including all shares of capital stock described on
Schedule 2 hereto under the heading “Pledged Stock”, and the certificates, if
any, representing such shares and any interest of such Grantor in the entries on
the books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing; provided, however, that Pledged
Stock shall not include any Excluded Assets.

 

“Pledged Securities”  shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests regardless of
whether constituting Securities under the UCC.

 

“Pledged Security Entitlements”  shall mean all security entitlements with
respect to the financial assets listed on Schedule 2 and all other security
entitlements of any Grantor.

 

7

--------------------------------------------------------------------------------


 

“Proceeds”  shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon and distributions or payments with respect thereto.

 

“Receivable”  shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance.  References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Secured Obligations”  shall mean (i)  the Obligations, (ii) each guarantee of
the Obligations and (iii) whether or not constituting Obligations, the unpaid
principal of and interest on (including interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower or any other Grantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) and all other obligations and liabilities of the Borrower or
any other Grantor to any Agent or any Lender which may arise under or in
connection with any Loan Document.

 

“Secured Parties”  shall mean collectively, the Agent and the other Agents (as
defined in the Credit Agreement), the Lenders, each Indemnitee pursuant to
Section 9.03(b) of the Credit Agreement and each co-agent or sub-agent appointed
by the Agent or the Administrative Agent from time to time pursuant to the
Credit Agreement.

 

“Securities Act”  shall mean the Securities Act of 1933, as amended.

 

“Trademark Licenses”  shall mean all agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trademark
or otherwise providing for a covenant not to sue for infringement, dilution, or
other violation of any Trademark or permitting co-existence with respect to a
Trademark (including those listed on Schedule 8).

 

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all United States trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade dress, trade styles, logos, Internet domain names, other indicia of
origin or source identification, and general intangibles of a like nature,
whether registered or unregistered, and, with respect to any and all of the
foregoing, (i) all registrations and applications for registration thereof
including the registrations and applications listed on Schedule 8, (ii) all
extensions and renewals thereof, (iii) all of the goodwill of the business
connected with the use of and symbolized by any of the foregoing, (iv) all
rights to sue or otherwise recover for any past, present and future
infringement, dilution, or other violation thereof, and (v) all Proceeds of the
foregoing, including license fees, royalties, income, payments, claims, damages,
proceeds of suit and other payments now or hereafter due and/or payable with
respect thereto.

 

8

--------------------------------------------------------------------------------


 

“Trade Secret Licenses” shall mean all agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trade
Secret or otherwise providing for a covenant not to sue for misappropriation or
other violation of a Trade Secret.

 

“Trade Secrets”  shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to (i) all trade secrets and all confidential
and proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, and with respect to any and all of the foregoing, (ii) all rights
to sue or otherwise recover for any past, present and future misappropriation or
other violation thereof and (iii) all Proceeds of the foregoing, including
license fees, royalties, income, payments, claims, damages, proceeds of suit and
other payments now or hereafter due and/or payable with respect thereto.

 

“UCC”  shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“UETA”  shall have the meaning set forth in Section 4.3.

 

“Voidable Transfer”  shall have the meaning set forth in Section 2.10.

 

1.2          Other Definitional Provisions.  (a)  The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule, Exhibit and Annex references, are to this
Agreement unless otherwise specified.  References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Agreement.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)       Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

(d)       The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein shall mean payment in cash in
immediately available funds.

 

(e)       The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items

 

9

--------------------------------------------------------------------------------


 

or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.

 

(f)        All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

 

SECTION 2.         GUARANTEE

 

2.1          Guarantee of Secured Obligations.  Each of the Guarantors hereby,
jointly and severally, absolutely, unconditionally and irrevocably, guarantees,
as primary obligor and not merely as surety, to the Agent, for the benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each other
Guarantor, including the Borrower, when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.  Each Guarantor shall be
liable under its guarantee set forth in this Section 2.1, without any limitation
as to amount, for all present and future Secured Obligations, including
specifically all future increases in the outstanding amount of the Loans or
other Secured Obligations and other future increases in the Secured Obligations,
whether or not any such increase is committed, contemplated or provided for by
the Loan Documents on the date hereof.  Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all Secured Obligations
(including interest, fees, costs and expenses) that would be owed by any other
obligor on the Secured Obligations but for the fact that they are unenforceable
or not allowable due to the existence of an insolvency proceeding involving such
other obligor because it is the intention of the Guarantors and Secured Parties
that the Secured Obligations which are guaranteed by the Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may
relieve the Borrower or any other Guarantor of any portion of such Secured
Obligations.

 

2.2          Limitation on Obligations Guaranteed.  (a)  Notwithstanding any
other provision hereof, the right of recovery against each Guarantor under
Section 2 hereof shall not exceed $1.00 less than the lowest amount which would
render such Guarantor’s obligations under Section 2 hereof void or voidable
under applicable law, including the Uniform Fraudulent Conveyance Act, Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to the guaranty set forth herein and the obligations of each
Guarantor hereunder.  To effectuate the foregoing, the Agent and the Guarantors
hereby irrevocably agree that the Secured Obligations of each Guarantor in
respect of the guarantee set forth in Section 2 hereof at any time shall be
limited to the maximum amount as will result in the Secured Obligations of such
Guarantor with respect thereto hereof not constituting a fraudulent transfer or
conveyance after giving full effect to the liability under such guarantee set
forth in Section 2 hereof and its related contribution rights but before taking
into account any liabilities under any other guarantee by such Guarantor other
than any guarantee of ABL Obligations.  For purposes of the foregoing, all
guarantees of such Guarantor other than the guarantee under Section 2 hereof and
any guarantee of ABL Obligations will be deemed to be enforceable and payable
after the guaranty under Section 2 hereof. To the fullest extent permitted by
applicable law, this Section 2.2(a) shall be for the benefit solely of creditors
and representatives of creditors of each

 

10

--------------------------------------------------------------------------------


 

Guarantor and not for the benefit of such Guarantor or the holders of any Equity
Interest in such Guarantor.

 

(b)  Each Guarantor agrees that Secured Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.2(a) without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of any Secured
Party hereunder.

 

2.3          Nature of Guarantee; Continuing Guarantee; Waivers of Defenses
Etc.  (a)  Each Guarantor understands and agrees that the guarantee contained in
this Section 2 shall be construed as a continuing guarantee of payment and
performance and not merely of collectability.  Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon the Borrower or any of the other
Guarantors with respect to the Secured Obligations.  Without limiting the
generality of the foregoing, this Guaranty and the obligations of each Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, set-off, defense, counterclaim, discharge or
termination for any reason (other than a Discharge of the Secured Obligations).

 

(b)  Each Guarantor agrees that the Secured Obligations of each Guarantor
hereunder are independent of the Secured Obligations of each other Guarantor and
of any other guarantee of the Secured Obligations and when making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or other guarantee for the Secured Obligations or any right
of offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 

(c)  Except as required by applicable law, no payment made by the Borrower, any
of the other Guarantors, any other guarantor or any other Person or received or
collected by any Secured Party from the Borrower, any of the other Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment, remain liable for the Secured
Obligations until the Discharge of the Secured Obligations.

 

(d)  Except as required by applicable law, without limiting the generality of
the foregoing, each Guarantor agrees that its obligations under and in respect
of the guarantee

 

11

--------------------------------------------------------------------------------


 

contained in this Section 2 and any security interest securing the Secured
Obligations shall not be affected by, and shall remain in full force and effect
without regard to, and hereby waives all rights, claims or defenses that it
might otherwise have (now or in the future) with respect to each of the
following (whether or not such Guarantor has knowledge thereof):

 

(i)  the validity or enforceability against each other Loan Party of the Credit
Agreement or any other Loan Document, any of the Secured Obligations or any
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party;

 

(ii)  any renewal, extension or acceleration of, or any increase in the amount
of the Secured Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents;

 

(iii)  any failure or omission to assert or enforce, or agreement or election
not to assert or enforce, delay in enforcement, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under any
Loan Document, at law, in equity or otherwise) with respect to the Secured
Obligations against each other Loan Party or any agreement relating thereto, or
with respect to any other guaranty of or security for the payment of the Secured
Obligations;

 

(iv)  any change, reorganization or termination of the corporate structure or
existence of the Borrower or any other Guarantor or any of their Subsidiaries
and any corresponding restructuring of the Secured Obligations;

 

(v)  any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitution for, the Secured Obligations, or any subordination of the Secured
Obligations to any other obligations;

 

(vi)  the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or lien, the release of any or all
collateral securing, or purporting to secure, the Secured Obligations or any
other impairment of such collateral;

 

(vii)  any exercise of remedies with respect to any security for the Secured
Obligations (including any collateral, including the Collateral, securing or
purporting to secure any of the Secured Obligations) at such time and in such
order and in such manner as the Agent and the Secured Parties may decide and
whether or not every aspect thereof is commercially reasonable and whether or
not such action constitutes an election of remedies and even if such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy that any Guarantor would otherwise have, and without
limiting the generality of the foregoing or any other provisions hereof, each
Guarantor hereby expressly waives any and all benefits which might otherwise be
available to such Guarantor under applicable law, including without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899 and 3433; and

 

(viii)  any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Secured Obligations or which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Borrower or any other Guarantor for the
Secured Obligations, or of such Guarantor under the

 

12

--------------------------------------------------------------------------------


 

guarantee contained in this Section 2 or of any security interest granted by any
Guarantor, whether in an insolvency proceeding or in any other instance.

 

(e)  In addition, to the extent permitted by applicable law, each Guarantor
further waives any and all other defenses, set-offs or counterclaims (other than
a defense of payment or performance in full hereunder) which may at any time be
available to or be asserted by it, the Borrower, or any other Guarantor or
Person against any Secured Party, including failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction and
usury.

 

2.4          Rights of Reimbursement, Contribution and Subrogation.  In case any
payment is made on account of the Secured Obligations by any Guarantor or is
received or collected on account of the Secured Obligations from any Guarantor
or its property:

 

(a)       if such payment is made by a Guarantor or from its property in respect
of the Secured Obligations of another Guarantor, such Guarantor shall be
entitled, subject to and upon (but not before) a Discharge of the Secured
Obligations, (A) to demand and enforce reimbursement for the full amount of such
payment from such other Guarantor, and (B) to demand and enforce contribution in
respect of such payment from each other Guarantor which has not paid its
proportionate share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its proportionate share of the unreimbursed portion of such
payment.  For this purpose, the proportionate share of each Guarantor as to any
unreimbursed payment shall be determined based on an equitable apportionment of
such unreimbursed payment among all Guarantors (other than the Guarantor whose
primary obligations were so guaranteed by the other Guarantors) based on the
relative value of their assets and any other equitable considerations deemed
appropriate by the court.  For purposes of the foregoing, all guarantees of such
Guarantor other than the guarantee under Section 2 hereof will be deemed to be
enforceable and payable after the guaranty under Section 2 hereof.

 

(b)       If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor (including the
Borrower) whether under Sections 2.4(a) or otherwise, such Guarantor shall be
entitled, subject to and upon (but not before) a Discharge of the Secured
Obligations, to be subrogated (equally and ratably with all other Guarantors
entitled to reimbursement or contribution from any other Guarantor as set forth
in this Section 2.4) to any security interest that may then be held by the Agent
upon any collateral securing or purporting to secure any of the Secured
Obligations.  Any right of subrogation of any Guarantor (including the Borrower)
shall be enforceable solely after a Discharge of the Secured Obligations and
solely against the Guarantors, and not against the Secured Parties, and neither
the Agent nor any other Secured Party shall have any duty whatsoever to warrant,
ensure or protect any such right of subrogation or to obtain, perfect, maintain,
hold, enforce or retain any collateral securing or purporting to secure any of
the Secured Obligations for any purpose related to any such right of
subrogation.  If subrogation is demanded by any Guarantor, then, after Discharge
of the Secured Obligations, the Agent shall deliver to the Guarantors making
such demand, or to a representative of such Guarantors or of the Guarantors
generally, an instrument satisfactory to the Agent transferring, on a quitclaim
basis without any recourse, representation, warranty or any other obligation
whatsoever,

 

13

--------------------------------------------------------------------------------


 

whatever security interest the Agent then may hold in whatever collateral
securing or purporting to secure any of the Secured Obligations that may then
exist that was not previously released or disposed of or acquired by the Agent.

 

(c)       All rights and claims arising under this Section 2.4 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor
(including the Borrower) as to any payment on account of either (x) the Secured
Obligations or (y) any other obligation that is secured by any collateral that
also secures or purports to secure any of the Secured Obligations, in each case
made by it or received or collected from its property shall be fully
subordinated to the Secured Obligations in all respects prior to the Discharge
of the Secured Obligations.  Until Discharge of the Secured Obligations, no
Guarantor may demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim.  If any such payment or distribution is made or becomes
available to any Guarantor in any bankruptcy case, receivership, or insolvency
or liquidation proceeding, such payment or distribution shall be delivered by
the person making such payment or distribution directly to the Agent, for
application to the payment of the Secured Obligations.  If any such payment or
distribution is received by any Guarantor, it shall be held by such Guarantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Guarantor to the Agent,
in the exact form received and, if necessary, duly endorsed.

 

(d)       The obligations of the Guarantors under this Agreement and the other
Loan Documents, including their liability for the Secured Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 2.4 or otherwise.  The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property.  The
Secured Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

 

2.5          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Agent without set-off or counterclaim in Dollars in
immediately available funds at the office of the Agent located at the address
specified in Section 2.14 of the Credit Agreement.

 

2.6          [Omitted].

 

2.7          Financial Condition of Borrower and other Guarantors.  Any Credit
Extension may be made to the Borrower or continued from time to time without
notice to or authorization from any Guarantor regardless of the financial or
other condition of Borrower or any other Guarantor at the time of any such grant
or continuation.  No Secured Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower or any other Guarantor.  Each Guarantor has
adequate means to obtain information from the Borrower and each other Guarantor
on a

 

14

--------------------------------------------------------------------------------


 

continuing basis concerning the financial condition of the Borrower and each
other Guarantor and its ability to perform its obligations under the Loan
Documents and each Guarantor assumes responsibility for being and keeping
informed of the financial condition of Borrower, and each other Guarantor and of
all circumstances bearing upon the risk of nonpayment of the Secured
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Secured Party to disclose any matter, fact or thing relating to the
business, operations or conditions of the Borrower or any other Guarantor now
known or hereafter known by any Secured Party.

 

2.8          Bankruptcy, Etc.  The obligations of the Guarantors hereunder shall
not be reduced, limited, impaired, discharged, deferred, suspended or terminated
by any case or insolvency proceeding, voluntary or involuntary, involving the
Borrower or any other Guarantor or by any defense which the Borrower or any
Guarantor may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding of the Borrower or
another Guarantor.

 

2.9          Duration of Guaranty, Discharge of Guaranty Upon Sale of
Guarantor.  (a)  Except as provided in 2.9(b) below, the guarantee contained in
this Section 2 shall remain in full force and effect until the Discharge of the
Secured Obligations.

 

(b)  If (i) all of the Equity Interests of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions of the Loan Documents to a Person that is not an Affiliate of the
Borrower or any Guarantor or (ii) a Guarantor becomes an Unrestricted
Subsidiary, then in the case of each of clauses (i) and (ii), the guaranty of
such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Secured Party or other Person effective as of the time of such sale or
disposition.

 

2.10        Reinstatement.  If at any time payment of any of the Secured
Obligations or any portion thereof is rescinded, disgorged or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any other
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any other
Guarantor or any substantial part of its property, or otherwise, or if any
Secured Party repays, restores, or returns, in whole or in part, any payment or
property previously paid or transferred to the Secured Party in full or partial
satisfaction of any Secured Obligation, because the payment or transfer or the
incurrence of the obligation is so satisfied, is declared to be void, voidable,
or otherwise recoverable under any state or federal law (collectively a
“Voidable Transfer”), or because such Secured Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer and as to all reasonable costs, expenses and attorney’s fees
of the Secured Party related thereto, the liability of each Guarantor hereunder
will automatically and immediately be revived, reinstated, and restored and will
exist as though the Voidable Transfer had never been made.

 

15

--------------------------------------------------------------------------------


 

SECTION 3.         GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL

 

3.1          (a)           Each Grantor hereby assigns and transfers to the
Agent, and hereby grants to the Agent, for the benefit of the Secured Parties, a
security interest in, all of the following property, in each case, wherever
located and now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:

 

(i)            all Accounts, including all Receivables;

 

(ii)           all Chattel Paper;

 

(iii)          all Deposit Accounts;

 

(iv)          all Securities Accounts and Commodities Accounts;

 

(v)           all Documents;

 

(vi)          all Equipment;

 

(vii)         all Fixtures;

 

(viii)        all General Intangibles;

 

(ix)          all Instruments;

 

(x)           all Insurance;

 

(xi)          all Intellectual Property;

 

(xii)         all Inventory;

 

(xiii)        all Investment Property and Securities;

 

(xiv)        all Letter of Credit Rights and letters of credit;

 

(xv)         all Money, cash and cash equivalents;

 

(xvi)        all Pledged Equity Interests;

 

(xvii)       all Goods not otherwise described above;

 

(xviii)      all Collateral Accounts;

 

(xix)        all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer

 

16

--------------------------------------------------------------------------------


 

printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

 

(xx)         all commercial tort claims now or hereafter described on Schedule
10; and

 

(xxi)        to the extent not otherwise included, all other property of such
Grantor, including, without limitation, any other contract rights or rights to
the payment of money, insurance claims and proceeds and tort claims, and all
Proceeds, products, accessions, rents and profits of any and all of the
foregoing and all collateral security, Supporting Obligations and guarantees
given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Assets shall constitute Collateral.

 

(b)       Notwithstanding anything herein to the contrary, (i) each Grantor
shall remain liable for all obligations under the Collateral and nothing
contained herein is intended or shall be a delegation of duties to the Agent or
any Secured Party, and (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including any Receivables and any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Agent nor
any Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Agent or any Secured Party have any obligation to
make any inquiry as to the nature or sufficiency of any payment received by it
or have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral, including any agreements relating to
any Receivables, Pledged Partnership Interests or Pledged LLC Interests.

 

3.2          Limitation on Secured Obligations.  Notwithstanding any provision
herein to the contrary, so long as the 2018 and 2023 Note Indenture is in
effect, the amount of the Secured Obligations secured by Collateral that
constitutes either (a) Principal Property (as defined in the 2018 and 2023 Notes
Indenture as then in effect) or (b) Equity Interests of, or evidences of
indebtedness issued by, Principal Subsidiaries (as defined in the 2018 and 2023
Notes Indenture as then in effect) shall be automatically limited to the maximum
amount of the Secured Obligations permitted to be secured by such assets without
violating the terms of the 2018 and 2023 Notes Indenture and without giving rise
to any obligation on the part of any Grantor to grant a Lien on any of its
assets to secure Indebtedness governed by or subject to the terms of the 2018
and 2023 Notes Indenture.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

To induce the Agent, the other Agents (as defined in the Credit Agreement) and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their

 

17

--------------------------------------------------------------------------------


 

respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Secured Parties on the Acquisition Effective Date
Date, that:

 

4.1          Representations in Credit Agreement.  The representations and
warranties set forth in Section 4 of the Credit Agreement as they relate to such
Grantor or to the Loan Documents to which such Grantor is a party, each of which
is hereby incorporated herein by reference, are true and correct, in all
material respects, except for representations and warranties that are qualified
as to “materiality”, “Material Adverse Effect” or similar language, in which
case such representations and warranties shall be true and correct (after giving
effect to any such qualification therein) in all respects as of such date, in
each case unless expressly stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date, and the Secured Parties shall be
entitled to rely on each of such representations and warranties as if they were
fully set forth herein, provided that each reference in each such representation
and warranty to any Borrower’s knowledge shall, for the purposes of this
Section 4.l, be deemed to be a reference to such Grantor’s knowledge.

 

4.2          Title; No Other Liens.  Such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims, including liens
arising as a result of such Grantor becoming bound (as a result of merger or
otherwise) as Grantor under a security agreement entered into by another Person,
except for Permitted Liens.

 

4.3          Valid, Perfected First Priority Liens.  (a)  The security interests
granted pursuant to this Agreement constitute a legal and valid security
interest in favor of the Agent, for the benefit of the Secured Parties, securing
the payment and performance of each Grantor’s Secured Obligations and upon
completion of the filings and other actions specified on Schedule 3 and payment
of all filing fees, will constitute fully perfected security interests in all of
the Collateral, prior to all other Liens on the Collateral to the extent
governed by U.S. law except for (x) Permitted Encumbrances to the extent any
such Permitted Encumbrance would have priority over the Liens in favor of the
Collateral Agent pursuant to any applicable law, (y) Permitted Liens and
(z) liens subject to the Intercreditor Agreements, which will be subject to the
provisions thereof.

 

4.4          Name; Jurisdiction of Organization, Etc.   On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4. 
Each Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction.  Unless otherwise stated on Schedule 4, such Grantor is
not a transmitting utility as defined in Section 9-102(a)(80) of the UCC.

 

4.5          [Omitted.]

 

4.6          [Omitted.]

 

18

--------------------------------------------------------------------------------


 

4.7          Investment Property.  (a)  Schedule 2 hereto sets forth under the
headings “Pledged Stock”, “Pledged LLC Interests” and “Pledged Partnership
Interests”, respectively, all of the Pledged Stock, Pledged LLC Interests and
Pledged Partnership Interests owned by any Grantor on the date hereof and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests or percentage of partnership
interests of the respective issuers thereof indicated on such Schedule. 
Schedule 2 hereto sets forth under the heading “Pledged Debt Securities” or
“Pledged Notes” all of the Pledged Debt Securities and Pledged Notes owned by
any Grantor on the date hereof.

 

(b)       Except as otherwise disclosed in writing to the Collateral Agent, the
shares of Pledged Stock pledged by such Grantor hereunder constitute all of the
issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Grantor other than any such Equity Interests that are
Excluded Assets.

 

(c)       All the shares of the Pledged Equity Interests have been duly and
validly issued and are fully paid and nonassessable.

 

(d)       Except as set forth on Schedule 2A, none of the Pledged LLC Interests
or Pledged Partnership Interests are, or represent interests in entities that
(a) are registered as investment companies, (b) are dealt in or traded on
securities exchanges or markets or (c) have opted to be treated as securities
under the Uniform Commercial Code of any jurisdiction.

 

(e)       No consent, approval or authorization of any Person is required for
the pledge by such Grantor of the Pledged Equity Interests pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by
such Grantor, whether under the Organizational Documents of any Issuer of
Pledged Equity Interests or otherwise, except such as have been obtained and are
in full force and effect.

 

(f)        [Omitted.]

 

(g)       [Omitted.]

 

(h)       Each Issuer that is not a Grantor hereunder has executed and delivered
to the Collateral Agent an Acknowledgment and Consent, in substantially the form
of Exhibit D, to the pledge of the Pledged Equity Interests pursuant to this
Agreement.

 

4.8          [Omitted.]

 

4.9          Intellectual Property.  Schedule 8 lists all of the following
Intellectual Property, to the extent owned by such Grantor in its own name on
the date hereof: (i) issued Patents and pending Patent applications,
(ii) registered Trademarks and applications for the registration of Trademarks,
and (iii) registered Copyrights, and applications to register Copyrights.  All
such Intellectual Property is recorded in the name of such Grantor.  Except as
set forth on Schedule 8, such Grantor is the sole and exclusive owner of the
entire and unencumbered right, title and interest in and to such Intellectual
Property, as well as any other Material Intellectual Property owned by such
Grantor, in each case free and clear of all Liens, claims and licenses, except
for Permitted Liens and the licenses set forth on Schedule 8.

 

19

--------------------------------------------------------------------------------


 

4.10        Letter of Credit Rights.  No Grantor is a beneficiary or assignee
under any letter of credit on the date hereof other than the letters of credit
described on Schedule 9.

 

4.11        Commercial Tort Claims.  No Grantor has any commercial tort claims
on the date hereof individually or in the aggregate in excess of $5,000,000
other than those described on Schedule 10.

 

SECTION 5.         COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Discharge of the Secured Obligations:

 

5.1          Covenants in Credit Agreement.  Each Grantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Grantor or any of its Restricted Subsidiaries.

 

5.2          Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents and Investment Property.

 

(a)       If any of the Collateral is or shall become evidenced or represented
by any Instrument, Certificated Security, Negotiable Document or Tangible
Chattel Paper having an individual book value in excess of $7,500,000, such
Instrument (other than checks received in the ordinary course of business),
Certificated Security, Negotiable Document or Tangible Chattel Paper shall be
promptly delivered to the Agent (or, with respect to ABL Priority Collateral,
the ABL Administrative Agent in accordance with the ABL Intercreditor
Agreement), duly endorsed in a manner satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement.

 

(b)       If any of the Collateral with a value in excess of $7,500,000 is or
shall become Electronic Chattel Paper such Grantor shall ensure that (i) a
single authoritative copy exists which is unique, identifiable and unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) such
authoritative copy identifies the Agent (or, with respect to ABL Priority
Collateral, the ABL Administrative Agent in accordance with the ABL
Intercreditor Agreement) as the assignee and is communicated to and maintained
by the Agent (or, with respect to ABL Priority Collateral, the ABL
Administrative Agent in accordance with the ABL Intercreditor Agreement) or its
designee, (iii) copies or revisions that add or change the assignee of the
authoritative copy can only be made with the participation of the Agent (or,
with respect to ABL Priority Collateral, the ABL Administrative Agent in
accordance with the ABL Intercreditor Agreement), (iv) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy and
not the authoritative copy and (v) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.

 

(c)       If any of the Collateral is or shall become evidenced or represented
by an Uncertificated Security with an aggregate value in excess of $7,500,000,
such Grantor shall cause the Issuer thereof either (i) to register the Agent
(or, with respect to ABL Priority Collateral, the ABL Administrative Agent in
accordance with the ABL Intercreditor Agreement) as the registered owner of such
Uncertificated Security, upon original issue or

 

20

--------------------------------------------------------------------------------


 

registration of transfer or (ii) to agree in writing with such Grantor and the
Agent (or, with respect to ABL Priority Collateral, the ABL Administrative Agent
in accordance with the ABL Intercreditor Agreement) that such Issuer will comply
with instructions with respect to such Uncertificated Security originated by the
Agent without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Agent.

 

(d)       The Agent shall have a second priority perfected security interest in
any Securities Entitlements, Securities Accounts and Deposit Accounts maintained
by any Grantor that is required to be subject to a control agreement pursuant to
the ABL Documents; provided that subject to the provisions of the ABL
Intercreditor Agreement, after the Discharge of ABL Obligations (as defined in
the ABL Intercreditor Agreement), the Agent shall have a first priority
perfected security interest therein.

 

5.3          Maintenance of Perfected Security Interest; Further Documentation. 
(a)  Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 

(b)       Such Grantor shall furnish to the Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the assets and property of such Grantor as the Agent
may reasonably request, all in reasonable detail.

 

(c)           At any time and from time to time, upon the written request of the
Agent, and at the sole expense of such Grantor, such Grantor shall promptly and
duly authorize, execute and deliver, and have recorded, such further instruments
and documents and take such further actions as the Agent may reasonably request
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, including (i) the filing of any
financing or continuation statements under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created hereby
and (ii) subject, in each case, to the terms of the Credit Agreement, in the
case of Investment Property, Deposit Accounts and any other relevant Collateral,
taking any actions necessary to enable the Agent to obtain “control” (within the
meaning of the applicable UCC) with respect thereto to the extent required
hereunder, including without limitation, executing and delivering and causing
the relevant depositary bank or securities intermediary to execute and deliver a
control agreement in form and substance reasonably satisfactory to the Agent.

 

5.4          Changes in Locations, Name, Jurisdiction of Incorporation, Etc. 
Such Grantor will not, except upon five (5) days’ prior written notice to the
Agent (or such shorter period as the Agent may agree in its reasonable
discretion) and delivery to the Agent of duly authorized and, where required,
executed copies of all additional financing statements and other documents
reasonably requested by the Agent to maintain the validity, perfection and
priority of the security interests provided for herein:

 

(i)            without limiting the prohibitions on mergers involving the
Grantors contained in the Credit Agreement, change its legal name, jurisdiction
of

 

21

--------------------------------------------------------------------------------


 

organization or the location of its chief executive office or sole place of
business, if applicable, from that referred to in Section 4.4; or

 

(ii)           change its legal name, identity or structure to such an extent
that any financing statement filed by the Agent in connection with this
Agreement would become misleading.

 

5.5          Perfection Certificate Updates. At the time of delivery of annual
and quarterly financial statements pursuant to Section 5.01(a) and (b) of the
Credit Agreement, the Borrower shall deliver to the Agent a certificate executed
by a Responsible Officer of the Borrower setting forth the information required
pursuant to Sections II.A.2, II.A.3, II.C and II.D of the Perfection Certificate
or confirming that there has been no change in such information since the date
of the Perfection Certificate or the date of the most recent certificate
delivered pursuant to this Section 5.5.

 

5.6          Investment Property.  (a)  If such Grantor shall become entitled to
receive or shall receive any stock or other ownership certificate (including any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), or option or rights in respect of the
capital stock or other Pledged Equity Interest of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of or other ownership interests in the Pledged Equity Interests, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Secured Parties and deliver
the same forthwith to the Agent in the exact form received, duly endorsed by
such Grantor to the Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Agent so requests, signature guaranteed, to be held by the Agent, subject to
the terms hereof, as additional collateral security for the Secured
Obligations.  If an Event of Default shall have occurred and be continuing, any
sums paid upon or in respect of the Pledged Equity Interests upon the
liquidation or dissolution of any Issuer shall be paid over to the Agent to be
held by it hereunder as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Equity Interests or any property shall be distributed
upon or with respect to the Pledged Equity Interests pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Agent, be delivered to
the Agent to be held by it hereunder as additional collateral security for the
Secured Obligations.  If an Event of Default shall have occurred and be
continuing and any sums of money or property so paid or distributed in respect
of the Pledged Equity Interests shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Agent, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Secured Obligations.

 

(b)       Without the prior written consent of the Agent (which consent shall
not be unreasonably withheld or delayed), such Grantor will not (i) vote to
enable, or take any other action to permit, any Issuer to amend its
Organizational Documents in any manner that materially changes the rights of
such Grantor with respect to any Pledged Equity Interests or adversely affects
the validity, perfection or priority of the Agent’s security interest therein,
(ii)

 

22

--------------------------------------------------------------------------------


 

enter into any agreement or undertaking restricting the right or ability of such
Grantor or the Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof or any interest therein or (iii) cause or permit any Issuer
of any Pledged Partnership Interests or Pledged LLC Interests which are not
securities (for purposes of the UCC) on the date hereof to elect or otherwise
take any action to cause such Pledged Partnership Interests or Pledged LLC
Interests to be treated as securities for purposes of the UCC; provided,
however, that notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (iii), such Grantor shall promptly
notify the Agent in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Agent’s “control”
thereof.

 

(c)       Each Grantor which is an Issuer agrees that (i) it will be bound by
the terms of this Agreement relating to the Pledged Equity Interests issued by
it and will comply with such terms insofar as such terms are applicable to it,
(ii) it will notify the Agent promptly in writing of the occurrence of any of
the events described in Section 5.6(a) with respect to the Pledged Equity
Interests issued by it and (iii) the terms of Sections 5.7(c) shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.7(c) with respect to the Pledged Equity Interests issued
by it.  In addition, each Grantor which is either an Issuer or an owner of any
Pledged Equity Interests hereby consents to the grant by each other Grantor of
the security interest hereunder in favor of the Agent and to the transfer of any
Pledged Equity Interest to the Agent or its nominee following an Event of
Default and to the substitution of the Agent or its nominee as a partner, member
or shareholder or other equity holder of the Issuer of the related Pledged
Equity Interest.

 

5.7          Voting and Other Rights with Respect to Pledged Securities. 
(a)  Unless an Event of Default shall have occurred and be continuing, each
Grantor shall be permitted to receive all cash dividends paid in respect of the
Pledged Equity Interests and all payments made in respect of the Pledged Notes
or Pledged Debt Securities, in each case paid in the normal course of business
of the relevant Issuer, to the extent permitted by the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Equity
Interests; provided, however, that no vote shall be cast or corporate or other
ownership right exercised or other action taken which would result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

 

(b)       If an Event of Default shall occur and be continuing:  (i) all rights
of each Grantor to exercise or refrain from exercising the voting and other
consensual rights with respect to Pledged Securities which it would otherwise be
entitled to exercise shall cease and all such rights shall thereupon become
vested in the Agent who shall thereupon have the sole right, but shall be under
no obligation, to exercise or refrain from exercising such voting and other
consensual rights and (ii) subject to applicable law, the Agent shall have the
right, without notice to any Grantor, to transfer all or any portion of the
Pledged Securities to its name or the name of its nominee or agent.  In
addition, the Agent shall have the right at any time, without notice to any
Grantor, to exchange any certificates or instruments representing any Pledged
Securities for certificates or instruments of smaller or larger denominations. 
In order to permit the Agent to exercise the voting and other consensual rights
which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder
each Grantor shall promptly execute and deliver (or cause

 

23

--------------------------------------------------------------------------------


 

to be executed and delivered) to the Agent all proxies, dividend payment orders
and other instruments as the Agent may from time to time reasonably request and
each Grantor acknowledges that the Agent may utilize the power of attorney set
forth herein.

 

(c)       Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Agent.

 

5.8          [Omitted.]

 

5.9          Intellectual Property.

 

(a)       Such Grantor agrees that, should it hereafter (i) obtain an ownership
interest in any item of Intellectual Property, (ii) obtain an exclusive license
to any Copyrights, (iii) (either by itself or through any agent, employee,
licensee, or designee) file any application for the registration or issuance of
any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office, or any similar office or agency in any other
country or in any political subdivision of any of the foregoing, or (iv) should
it file a Statement of Use or an Amendment to Allege Use with respect to any
“intent-to-use” Trademark application, in each case, to the extent that such
Intellectual Property constitutes Material Intellectual Property (the items in
clauses (i), (ii) (iii) and (iv), collectively, the “After-Acquired Intellectual
Property”), then the provisions of Section 3 shall automatically apply thereto,
and any such After-Acquired Intellectual Property shall automatically become
part of the Collateral, and such Grantor shall give prompt (and, in any event
within ten (10) Business Days after the last day of the fiscal quarter in which
such Grantor acquires such ownership interest) written notice thereof to the
Agent in accordance herewith, and shall provide the Agent promptly (and, in any
event within ten (10) Business Days after the last day of the fiscal quarter in
which such Grantor acquires such ownership interest) with an amended Schedule 8
hereto and promptly take the actions specified in Section 5.9(c) with respect
thereto.

 

(b)       Such Grantor shall execute Intellectual Property Security Agreements
with respect to the Intellectual Property included in the Collateral as of the
date hereof, as well as any After-Acquired Intellectual Property, in
substantially the form of Exhibits C-1, C-2, or C-3, as applicable, in order to
record the security interest granted herein to the Agent for the benefit of the
Secured Parties with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and such Grantor shall promptly execute
and deliver, and have recorded, any and all other agreements, instruments,
documents, and papers as the Agent may reasonably request to evidence the
Secured Parties’ security interest in any such Material Intellectual Property
with any other applicable offices, agencies, or Governmental Authorities.

 

24

--------------------------------------------------------------------------------


 

(c)       Such Grantor shall use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or may in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Grantor’s rights
and interests in any property that constitutes Material Intellectual Property.

 

(d)       Such Grantor shall (and shall require its licensees to) use proper
notice of its Intellectual Property rights in connection with the use of any of
its Material Intellectual Property.

 

5.10        [Omitted.]

 

5.11        [Omitted.]

 

5.12        Commercial Tort Claims.  Within thirty (30) days after the date of
any additional commercial tort claims individually or in the aggregate in excess
of $5,000,000 arising since Schedule 10 was last delivered, each Grantor shall
provide the Agent with an amended or supplemented Schedule 10 to reflect such
additional commercial tort claims.

 

SECTION 6.         REMEDIAL PROVISIONS

 

6.1          Certain Matters Relating to Receivables.   (a) The Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables and each Grantor
hereby agrees to continue to collect all amounts due or to become due to such
Grantor under the Receivables and any Supporting Obligation in respect thereof
at its own expense consistent with its reasonable business judgment; provided,
however, that the Agent (or the ABL Administrative Agent in accordance with the
ABL Intercreditor Agreement) may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Agent (or the ABL Administrative Agent in accordance with the
ABL Intercreditor Agreement) and solely to the extent not in conflict with the
requirements of the ABL Documents at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall forthwith (and, in any event, within two
(2) Business Days) be deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to the Agent (or the ABL Administrative Agent in
accordance with the ABL Intercreditor Agreement) if required, in a Collateral
Account maintained under the sole dominion and control of the Agent (or the ABL
Administrative Agent in accordance with the ABL Intercreditor Agreement),
subject to withdrawal by the Agent for the account of the Secured Parties only
as provided in Section 6.4, and (ii) until so turned over, shall be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor.  Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

(b)       If an Event of Default has occurred and is continuing, at the Agent’s
request (or the request of the ABL Administrative Agent in accordance with the
ABL Intercreditor Agreement), each Grantor shall deliver to the Agent (or the
ABL Administrative Agent in accordance with the ABL Intercreditor Agreement) all
original and other documents

 

25

--------------------------------------------------------------------------------


 

evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including all original orders, invoices and shipping receipts.

 

6.2          Communications with Obligors.  (a)  The Agent in its own name or in
the name of others may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify with them to the Agent’s satisfaction the existence,
amount and terms of any Receivables.

 

(b)       The Agent may at any time after the occurrence and during the
continuance of an Event of Default notify, or require any Grantor to so notify,
the Account Debtor or counterparty on any Receivable of the security interest of
the Agent therein. In addition, after the occurrence and during the continuance
of an Event of Default, the Agent may upon written notice to the applicable
Grantor, notify, or require any Grantor to notify, the Account Debtor or
counterparty to make all payments under the Receivable directly to the Agent.

 

6.3          Proceeds to be Turned Over To Agent.  In addition to the rights of
the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, all Proceeds
received by any Grantor consisting of cash, Cash Equivalents, checks and other
near-cash items shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Agent (or the ABL Administrative Agent in
accordance with the ABL Intercreditor Agreement) in the exact form received by
such Grantor (duly endorsed by such Grantor to the Agent, if required).  All
Proceeds received by the Agent hereunder shall be held by the Agent in a
Collateral Account maintained under its sole dominion and control.  All Proceeds
while held by the Agent in a Collateral Account (or by such Grantor in trust for
the Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 6.4.

 

6.4          Application of Proceeds(a).  (a)  Subject to the Intercreditor
Agreements, if an Event of Default shall have occurred and be continuing, at any
time at the Agent’s election, the Agent may (and, if directed by the Required
Lenders, shall), notwithstanding the provisions of Section 2.07(b) of the Credit
Agreement, apply all or any part of the Collateral and/or net Proceeds thereof
(after deducting fees and expenses as provided in Section 6.5) realized through
the exercise by the Agent of its remedies hereunder, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2
(all references in this Section 6.4 to Proceeds shall include proceeds of such
guarantee), in payment of the Secured Obligations.  The Agent shall apply any
such Collateral or Proceeds to be applied in accordance with Section 7.02 of the
Credit Agreement.  Any Proceeds not applied shall be held by the Agent as
Collateral.

 

(b)       With respect to any proceeds of a Recovery Event received by the
Agent, (x) if no Event of Default shall have occurred and be continuing,
(i) such proceeds shall be returned to the Grantors if permitted or required by
the Credit Agreement or (ii) if not so permitted or required by the Credit
Agreement, then the Net Cash Proceeds of such Recovery Event shall be applied in
accordance with clause (y) of this Section 6.4(b) and (y) if an Event

 

26

--------------------------------------------------------------------------------


 

of Default shall have occurred and be continuing, then such Net Cash Proceeds
shall be applied in accordance with Section 6.4(a).

 

6.5          Code and Other Remedies.  (a)  Subject to the Intercreditor
Agreements, if an Event of Default shall occur and be continuing, the Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) and all rights under any other applicable
law or in equity.  Without limiting the generality of the foregoing, the Agent,
without demand of performance or other demand, defense, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, presentments, protests, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, license, assign, give option or options to purchase, or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party, on the internet or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Agent may store, repair or recondition any
Collateral or otherwise prepare any Collateral for disposal in the manner and to
the extent that the Agent deems appropriate.  Each Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold or to become the licensor of all or any such Collateral, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released.  For purposes of bidding and making settlement or
payment of the purchase price for all or a portion of the Collateral sold at any
such sale made in accordance with the UCC or other applicable laws, including
the Bankruptcy Code, the Agent, as agent for and representative of the Secured
Parties (but not any Secured Party or Secured Parties in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing), shall be entitled to credit bid and use and apply the Secured
Obligations (or any portion thereof) as a credit on account of the purchase
price for any Collateral payable by the Agent at such sale, such amount to be
apportioned ratably to the Secured Obligations of the Secured Parties in
accordance with their pro rata share of such Secured Obligations.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.  Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten
(10) days’ notice to such Grantor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification.  The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  The Agent may sell the Collateral
without giving any warranties as to the Collateral.  The Agent may specifically
disclaim or modify any warranties of title or the like.  The foregoing will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.   

 

27

--------------------------------------------------------------------------------


 

Each Grantor hereby waives any claims against the Agent arising by reason of the
fact that the price at which any Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  Each Grantor further agrees, at the
Agent’s request, to assemble the Collateral and make it available to the Agent
at places which the Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  The Agent shall have the right to enter onto the
property where any Collateral is located without any obligation to pay rent and
take possession thereof with or without judicial process.  The Agent shall have
no obligation to marshal any of the Collateral.

 

(b)       The Agent shall deduct from such Proceeds all reasonable costs and
expenses of every kind incurred in connection with the exercise of its rights
and remedies against the Collateral or incidental to the care or safekeeping of
any of the Collateral or in any way relating to the Collateral or the rights of
the Secured Parties hereunder, including reasonable attorneys’ fees and
disbursements.  Any net Proceeds remaining after such deductions shall be
applied or retained by the Agent in accordance with Section 6.4.  Only after
such application and after the payment by the Agent of any other amount required
by any provision of law, including Section 9-615(a) of the UCC, need the Agent
account for the surplus, if any, to any Grantor.  If the Agent sells any of the
Collateral upon credit, the Grantor will be credited only with payments actually
made by the purchaser and received by the Agent.  In the event the purchaser
fails to pay for the Collateral, the Agent may resell the Collateral and the
applicable Grantor shall be credited with proceeds of the sale.  To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against any Secured Party arising out of the exercise by it or
them of any rights hereunder.

 

(c)       In the event of any Disposition of any of the Intellectual Property,
the goodwill of the business connected with and symbolized by any Trademarks
subject to such Disposition shall be included, and the applicable Grantor shall
supply the Agent or its designee with such Grantor’s know-how and expertise, and
with documents and things embodying the same, relating to the exploitation of
such Intellectual Property, including the manufacture, distribution, advertising
and sale of products or the provision of services under such Intellectual
Property, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property and to the manufacture, distribution,
advertising and sale of such products and services.

 

(d)       For the purpose of enabling the Agent to exercise rights and remedies
under this Section 6.5 (including in order to take possession of, collect,
receive, assemble, process, appropriate, remove, realize upon, sell, assign,
license out, convey, transfer or grant options to purchase any Collateral) at
such time as the Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Agent, for the benefit of the
Secured Parties, (i) an irrevocable, nonexclusive, and assignable license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of such
Trademarks, to use, practice, license, sublicense, and otherwise exploit any and
all Intellectual Property now owned or held or hereafter acquired or held by
such Grantor (which license shall include access to all media in which any of
the licensed items may be recorded or stored and to all software and programs
used for the

 

28

--------------------------------------------------------------------------------


 

compilation or printout thereof) and (ii) an irrevocable license (without
payment of rent or other compensation to such Grantor) to use, operate and
occupy all real property owned, operated, leased, subleased, or otherwise
occupied by such Grantor.

 

6.6          Effect of Securities Laws.     Each Grantor recognizes that the
Agent may be unable to effect a public sale of any or all of the Pledged Equity
Interests or the Pledged Debt Securities by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not, for that reason, be
deemed to have been made in a commercially unreasonable manner.  The Agent shall
be under no obligation to delay a sale of any of the Pledged Equity Interests or
the Pledged Debt Securities for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

 

6.7          Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency.

 

SECTION 7.         POWER OF ATTORNEY AND FURTHER ASSURANCES

 

7.1          Agent’s Appointment as Attorney-in-Fact, Etc.  (a)  Each Grantor
hereby irrevocably constitutes and appoints the Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority, in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take, after and
during the continuance of an Event of Default, any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Agent for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Agent

 

29

--------------------------------------------------------------------------------


 

may reasonably request to evidence the Secured Parties’ security interest in
such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or purchase any insurance
called for by the terms of the Loan Documents and pay all or any part of the
premiums therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.5
or 6.6, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)           (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Agent or as the Agent shall direct; (2) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Agent may deem appropriate; (7) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), throughout the world for such
term or terms, on such conditions, and in such manner, as the Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Agent were the absolute owner thereof for all
purposes, and do, at the Agent’s option and such Grantor’s expense, at any time,
or from time to time, all acts and things which the Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Agent
agrees that, except as provided in Section 7.1(b), it will not exercise any
rights under the power of attorney provided for in this Section 7.1(a) unless an
Event of Default shall have occurred and be continuing.

 

(b)       If any Grantor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement; provided, however, that unless an Event of Default has occurred and
is continuing or time is of the

 

30

--------------------------------------------------------------------------------


 

essence, the Agent shall not exercise this power without first making demand on
the Grantor and the Grantor failing to promptly comply therewith.

 

(c)       The expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due ABR Loans under the Credit Agreement, from the date of
payment by the Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Agent on demand.

 

(d)       Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until a Discharge of the Secured Obligations.

 

7.2          Authorization of Financing Statements.  Each Grantor acknowledges
that pursuant to Section 9-509(b) of the UCC and any other applicable law, the
Agent is authorized to file or record financing or continuation statements, and
amendments thereto, and other filing or recording documents or instruments with
respect to the Collateral in such form and in such offices as the Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Agent under this Agreement.  Each Grantor agrees that
such financing statements may describe the collateral in the same manner as
described in the Collateral Documents or as “all assets” or “all personal
property” of the such Grantor, whether now owned or hereafter existing or
acquired by the such Grantor or such other description as the Agent, in its sole
judgment, determines is necessary or advisable.  A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

7.3          Further Assurances.  Each Grantor agrees that from time to time, at
the expense of such Grantor, it shall promptly execute and deliver all further
instruments and documents and take all further action that may be reasonably
necessary, or that the Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Agent to
exercise and enforce its rights and remedies hereunder in respect of any
Collateral.  Without limiting the generality of the foregoing, each Grantor
shall:

 

(i)            file such financing or continuation statements, or amendments
thereto, record security interests in Intellectual Property and execute and
deliver such other agreements, instruments, endorsements, powers of attorney or
notices, as may be necessary or desirable, or as the Agent may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;

 

(ii)           take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in any
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or issued or in which an application for
registration or issuance is pending, including the United States Patent and
Trademark Office, the United States Copyright Office, the various Secretaries of
State, and the foreign counterparts of any of the foregoing;

 

31

--------------------------------------------------------------------------------


 

(iii)          at any time when an Event of Default is continuing, upon request
by the Agent, assemble the Collateral and allow inspection of the Collateral by
the Agent or persons designated by the Agent;

 

(iv)          at the Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Agent’s interest in
all or any part of the Collateral; and

 

(v)           furnish the Agent with such information regarding the Collateral,
including the location thereof, as the Agent may reasonably request from time to
time.

 

SECTION 8.         THE COLLATERAL AGENT

 

8.1          Authority of Agent.  (a)  Each Grantor acknowledges that the rights
and responsibilities of the Agent under this Agreement with respect to any
action taken by the Agent or the exercise or non-exercise by the Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the Agent
and the other Secured Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Agent and the Grantors, the Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

(b)       The Agent has been appointed to act as Agent hereunder by the
Lenders.  The Agent shall be obligated, and shall have the right hereunder, to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of Collateral), solely in accordance
with this Agreement and the Credit Agreement.  The provisions of the Credit
Agreement relating to the Agent, including without limitation, the provisions
relating to resignation or removal of the Agent (subject to
Section 8.3(e) hereof) and the powers and duties and immunities of the Agent,
are incorporated herein by this reference and shall survive any termination of
the Credit Agreement.

 

8.2          Duty of Agent.  The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Agent deals with similar property for its own account.  Neither
the Agent nor any other Secured Party nor any of their respective officers,
directors, partners, employees, agents, attorneys or other advisors,
attorneys-in-fact or affiliates shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners,

 

32

--------------------------------------------------------------------------------


 

employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be responsible to any Grantor for any act or failure to act hereunder,
except to the extent that any such act or failure to act is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from their own gross negligence or willful misconduct in breach of a
duty owed to such Grantor.

 

8.3          Exculpation of the Agent.  (a)  The Agent shall not be responsible
to any Secured Party for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any Security Document
or the validity or perfection of any security interest or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
the Agent to the Secured Parties or by or on behalf of any Secured Party to the
Agent or any Secured Party in connection with the Security Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Secured Obligations, nor shall the Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Security Documents or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing.

 

(b)       Neither the Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Secured Parties for any action taken
or omitted by the Agent under or in connection with any of the Security
Documents except to the extent caused solely and proximately by the Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  The Agent shall be entitled to
refrain from any  act or the taking of any action in connection herewith or any
of the Security Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until the Agent shall
have been instructed in respect thereof by the Required Lenders and, upon such
instruction, the Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such written instructions.  Without prejudice to the generality of the
foregoing, (i) the Agent shall be entitled to rely, and shall be fully protected
in relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for the Grantors and
their Subsidiaries), accountants, experts and other professional advisors
selected by it; and (ii) no Secured Party shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting hereunder or under any of the Security Documents in accordance with the
Credit Agreement or acting upon the instructions of the
Required Lenders.

 

(c)       No direction given to the Agent which imposes, or purports to impose,
upon the Agent any obligation not set forth in or arising under this Agreement
or any Security Document accepted or entered into by the Agent shall be binding
upon the Agent.

 

33

--------------------------------------------------------------------------------


 

(d)       The Agent may resign at any time in accordance with clause (f) of
Article VIII of the Credit Agreement.  After the Agent’s resignation in
accordance with clause (f) of Article VIII of the Credit Agreement, the
provisions of Section 8 hereof and Article VIII of the Credit Agreement shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent. Upon the acceptance of any
appointment as the Agent by a successor Agent in accordance with clause (f) of
Article VIII of the Credit Agreement, the retiring Agent shall promptly transfer
all Collateral within its possession or control to the possession or control of
the successor Agent and shall execute and deliver such notices, instructions and
assignments as may be necessary or desirable to transfer the rights of the Agent
in respect of the Collateral to the successor Agent.

 

8.4          Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Security Document by or through any one or more sub-agents appointed by
the Agent.  The Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates.  All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Article 8 shall apply to any
such sub-agent and to any of the Affiliates of the Agent and any such
sub-agents, and shall apply to their respective activities as if such sub-agent
and Affiliates were named herein in connection with the transactions
contemplated hereby and by the Security Documents.  Notwithstanding anything
herein to the contrary, each sub-agent appointed by the Agent or Affiliate of
the Agent or Affiliate of any such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Secured Parties, and such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent or Affiliate acting in
such capacity.

 

8.5          No Individual Foreclosure, Etc.  No Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
guarantee of the Secured Obligations except to the extent expressly contemplated
by this Agreement or the other Loan Documents, it being understood and agreed
that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Agent on behalf of the Secured Parties in accordance with the
terms thereof.  Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
guarantees of the Secured Obligations provided hereunder and under any other
Loan Documents, to have agreed to the foregoing provisions and the other
provisions of this Agreement.  Without limiting the generality of the foregoing,
each Secured Party authorizes the Agent to credit bid all or any part of the
Secured Obligations held by it.

 

SECTION 9.         MISCELLANEOUS

 

9.1          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, restated, amended and restated, supplemented
or otherwise modified except in accordance with Section 9.02 of the Credit
Agreement.

 

34

--------------------------------------------------------------------------------


 

9.2          Notices.  All notices, requests and demands to or upon the Agent or
any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Grantor shall be addressed to such Grantor at its notice
address set forth on Schedule 1.

 

9.3          No Waiver by Course of Conduct; Cumulative Remedies.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 9.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

9.4          Enforcement Expenses; Indemnification.  (a)  Each Grantor agrees to
pay or reimburse each Secured Party for all its costs and expenses incurred in
collecting against such Grantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party, including the fees and
disbursements of counsel to each Secured Party and of counsel to the Agent
subject to the limitations on payments to such counsel set forth in Section 9.03
of the Credit Agreement.

 

(b)       Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c)       Each Grantor agrees to pay, and to save the Secured Parties (including
all Indemnitees pursuant to Section 9.03(b) of the Credit Agreement), harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 9.03 of the Credit Agreement (it being understood and
agreed that the indemnification obligations set forth in this
Section 9.4(c) shall apply to the Secured Parties to the same extent that they
apply to the Agent and the Lenders under the Credit Agreement).

 

(d)       Each Grantor agrees that the provisions of Section 2.13 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

 

35

--------------------------------------------------------------------------------


 

(e)       The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

9.5          Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their permitted successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement, except in accordance with the Credit Agreement, without the
prior written consent of the Agent  and any such assignment, transfer or
delegation without such consent shall be null and void.

 

9.6          Set-Off. Each Grantor hereby irrevocably authorizes each Secured
Party from time to time while an Event of Default pursuant to Section 7.02(a),
Section 7.02(b), Section 7.02(h), Section 7.02(i) or Section 7.02(j) of the
Credit Agreement shall have occurred and be continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and other
obligations at any time owing by such party to or for the credit or the account
of such Grantor, or any part thereof in such amounts as such Secured Party may
elect, against and on account of the obligations and liabilities of such Grantor
to such Secured Party hereunder and claims of every nature and description of
such Secured Party against such Grantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Loan Document or otherwise, as
such Secured Party may elect, whether or not any Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured, provided that, if such Secured Party is a Lender, it
complies with Section 9.08 of the Credit Agreement.  Each Secured Party
exercising any right of set-off shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Secured Party under this
Section are in addition to other rights and remedies (including other rights of
set-off) which such Secured Party may have.

 

9.7          Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

 

9.8          Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

36

--------------------------------------------------------------------------------


 

9.9          Section Headings.  The section headings and Table of Contents used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10        Integration/Conflict.  (a)  This Agreement and the other Loan
Documents represent the entire agreement of the Grantors, the Agent and the
other Secured Parties with respect to the subject matter hereof and thereof, and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  There are no promises,
undertakings, representations or warranties by the Agent or any other Secured
Party relative to the subject matter hereof and thereof not expressly set forth
or referred to herein or therein.  In the case of any Collateral “located”
outside the United States (including any Equity Interests of an Issuer organized
under a jurisdiction other than the United States of any state or other locality
thereof), in the event of any conflict or inconsistency between the provisions
of this Agreement and the provisions of any applicable Foreign Collateral
Document which cannot be resolved by both provisions being complied with, the
provisions contained in such Foreign Collateral Document shall govern to the
extent of such conflict with respect to such Collateral.  In the event that any
of the Collateral hereunder is also subject to a valid and enforceable Lien
under the terms of a Mortgage securing the Secured Obligations and the terms
thereof are inconsistent with the terms of this Agreement, then with respect to
such Collateral, the terms of such Mortgage shall control in the case of
fixtures and real property leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall control in the case of all other Collateral.

 

(b)       Notwithstanding any other provision contained herein, this Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreements.  In the event of any conflict or inconsistency between
the provisions of this Agreement and any Intercreditor Agreement, the provisions
of the applicable Intercreditor Agreement shall control.  Notwithstanding
anything to the contrary herein, the Agent acknowledges and agrees that no
Grantor shall be required to take or refrain from taking any action at the
request of the Agent with respect to the Collateral if such action or inaction
would be inconsistent with the terms of the Intercreditor Agreement.

 

9.11        GOVERNING LAW.  THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

9.12        Submission to Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

 

37

--------------------------------------------------------------------------------


 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

 

(b)       agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable law, in such federal court;

 

(c)       agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this agreement or any
other Loan Document shall affect any right that any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against such Grantor or any of its assets in the courts of any
jurisdiction;

 

(d)       waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this section (and
irrevocably waives to the fullest extent permitted by applicable law the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court);

 

(e)       consents to service of process in the manner provided in Section 9.09
of the Credit Agreement (and agrees that nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable law); and

 

(f)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.

 

9.13        Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)       no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

38

--------------------------------------------------------------------------------


 

9.14        Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.11 of the
Credit Agreement shall become a Grantor and/or Guarantor as required by the
Credit Agreement for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

 

9.15        Releases.  (a)  At such time as there has been a Discharge of the
Secured Obligations, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Agent shall deliver to such Grantor any Collateral held by the
Agent hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b)       If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then such Collateral shall be
automatically released from the Liens created hereby and the Agent, at the
request and sole expense of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral provided that the
Grantor shall have delivered to the Agent, at least ten (10) Business Days prior
to the date of the proposed execution of any release (or such shorter period as
the Agent may agree in its reasonable discretion), a written request for release
identifying the relevant Grantor and Collateral to be released, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents and that the Proceeds of
such Disposition will be applied in accordance therewith.  At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such
Subsidiary Guarantor shall be Disposed of in a transaction permitted by the
Credit Agreement; provided that the Borrower shall have delivered to the Agent,
at least ten (10) Business Days prior to the date of the proposed release (or
such shorter period as the Agent may agree in its reasonable discretion), a
written request for release identifying the relevant Subsidiary Guarantor,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents and that
the Proceeds of such Disposition will be applied in accordance therewith.

 

(c)       Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement originally filed in connection herewith without the prior
written consent of the Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

9.16        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE

 

39

--------------------------------------------------------------------------------


 

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT,
BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

9.17        Security Interest Absolute.  All rights of the Agent hereunder, the
security interest, the grant of a security interest in the Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document, or any other agreement or instrument, (c) any exchange, release
or non-perfection of any Lien on other collateral, or any release or amendment
or waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Secured Obligations or (d) subject only to
termination of a Grantor’s obligations hereunder in accordance with the terms of
Section 9.15, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

 

9.18        Recourse.  This Agreement is made with full recourse to each Grantor
and pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the Credit Agreement
and the other Loan Documents and otherwise in writing in connection herewith or
therewith, with respect to the Secured Obligations of each applicable Secured
Party.  It is the desire and intent of each Grantor and each applicable Secured
Party that this Agreement shall be enforced against each Grantor to the fullest
extent permissible under applicable law applied in each jurisdiction in which
enforcement is sought.

 

9.19        General Authority of the Agent.  By acceptance of the benefits of
this Agreement and any other Collateral Documents, each Secured Party (whether
or not a signatory hereto) shall be deemed irrevocably (a) to consent to the
appointment of the Agent and Administrative Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Agent and the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it

 

40

--------------------------------------------------------------------------------


 

shall not take any action to enforce any provisions of this Agreement or any
other Collateral Document against any Grantor, to exercise any remedy hereunder
or thereunder or to give any consents or approvals hereunder or thereunder
except as expressly provided in this Agreement or any other Collateral Document
and (d) to agree to be bound by the terms of this Agreement and any other
Collateral Documents.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

GRANTORS:

 

 

 

 

STAPLES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

42

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

 

BARCLAYS BANK PLC,

 

as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

43

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

1

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

 

Pledged Stock:

 

Grantor

 

Issuer

 

Issuer’s Jurisdiction
Under New York
UCC Section 9-
305(a)(2)

 

Class of
Stock

 

Stock
Certificate No.

 

Percentage of
Shares

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes:

 

Grantor

 

Issuer

 

Payee

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt Securities:

 

Grantor

 

Issuer

 

Issuer’s Jurisdiction
Under New York UCC
Section 9-305(a)(2)

 

Payee

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2A-1

--------------------------------------------------------------------------------


 

Pledged Security Entitlements:

 

Grantor

 

Issuer of
Financial Asset

 

Description of
Financial Asset

 

Securities
Intermediary
(Name and
Address)

 

Securities Account
(Number and
Location)

 

Securities Intermediary’s
Jurisdiction Under New York
UCC Section 9-305(a)(3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Commodity Contracts:

 

Grantor

 

Description of
Commodity Contract

 

Commodity
Intermediary
(Name and Address)

 

Commodity Account
(Number and Location)

 

Commodity
Intermediary’s
Jurisdiction Under New
York UCC Section 9-
305(a)(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-2

--------------------------------------------------------------------------------


 

Pledged Partnership Interests:

 

Grantor

 

Issuer

 

Type of
Partnership Interest
(e.g., General or
Limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

% of Outstanding
Partnership Interests of the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Issuer

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of
Pledged Units

 

% of Outstanding LLC
Interests of the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Pledged Equity Interests:

 

Grantor

 

Issuer

 

Class of Equity
Interests

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

% of Outstanding Equity
Interests of the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-3

--------------------------------------------------------------------------------


 

Deposit Accounts:

 

Grantor

 

Name of
Depositary Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-4

--------------------------------------------------------------------------------


 

Schedule 2A

 

CERTAIN PLEDGED INVESTMENT PROPERTY

 

Pledged Partnership Interests:

 

Grantor

 

Issuer

 

Type of
Partnership Interest
(e.g., General or
Limited)

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

% of Outstanding
Partnership Interests of the
Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged LLC Interests:

 

Grantor

 

Issuer

 

Certificated
(Y/N)

 

Certificate No.
(if any)

 

No. of
Pledged Units

 

% of Outstanding LLC
Interests of the Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2A-1

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

[List each office where a financing statement is to be filed]

 

Copyright, Patent and Trademark Filings

 

[List all filings]

 

Actions with respect to Investment Property

 

[Describe all actions required to obtain “control” of Investment Property]

 

Other Actions

 

[Describe other actions to be taken]

 

3-1

--------------------------------------------------------------------------------


 

Schedule 4

 

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE
OFFICE

 

Exact Legal Name

 

Jurisdiction of Organization

 

Organizational I.D.

 

Chief
Executive
Office or
Sole
Place of
Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-1

--------------------------------------------------------------------------------


 

Schedule 5

 

LOCATION OF INVENTORY AND EQUIPMENT

 

Grantor

 

Locations

 

 

 

 

 

 

 

 

 

 

5-1

--------------------------------------------------------------------------------


 

Schedule 6

 

[Omitted.]

 

7-1

--------------------------------------------------------------------------------


 

Schedule 7

 

GOVERNMENT RECEIVABLES

 

7-1

--------------------------------------------------------------------------------


 

Schedule 8

 

COPYRIGHTS

 

PATENTS

 

TRADEMARKS

 

INTELLECTUAL PROPERTY LICENSES

 

OTHER INTELLECTUAL PROPERTY

 

8-1

--------------------------------------------------------------------------------


 

Schedule 9

 

LETTER OF CREDIT RIGHTS

 

10-1

--------------------------------------------------------------------------------


 

Schedule 10

 

COMMERCIAL TORT CLAIMS

 

11-1

--------------------------------------------------------------------------------

 


 

EXHIBIT C-1

TO GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of [          ], 2016 (this
“Agreement”), is made by each of the signatories hereto indicated as a “Grantor”
(each a “Grantor” and collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, as Collateral Agent for the Secured Parties (in such capacity and together
with its successors and assigns in such capacity, the “Agent”).

 

WHEREAS, pursuant to that certain Term Loan Credit Agreement dated as of
February 2, 2016 by and among Staples, Inc. (as successor to Staples Escrow,
LLC) as the Borrower, the Lenders from time to time party thereto, Barclays Bank
PLC as the Administrative Agent and the Collateral Agent, and the other parties
from time to time party thereto (as the same may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and conditions set forth therein, to the
Borrower;

 

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Guarantee and Collateral Agreement dated as of
[          ], 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
between each of the Grantors and the Agent, pursuant to which each of the
Grantors assigned, transferred and granted to the Agent, for the benefit of the
Secured Parties, a security interest in the Copyright Collateral (as defined
below); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and this Agreement, in order to record the security interest granted
to the Agent for the benefit of the Secured parties with the United States
Copyright Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:

 

SECTION 1.        Defined Terms

 

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.

 

SECTION 2.        Grant of Security Interest

 

Each Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Copyright Collateral”) as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

(a)           all works of authorship and all intellectual property rights
therein, all United States copyrights (whether or not the underlying works of
authorship have been published), including but not limited to copyrights in
software and databases, all designs (including but not limited to all industrial
designs, “Protected Designs” within the meaning of 17 U.S.C. 1301 et. Seq. and
Community designs), and all “Mask Works” (as defined in 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, and with respect to any
and all of the foregoing: (i) all registrations and applications for
registration thereof including the registrations and applications listed in
Schedule A attached hereto, (ii) all extensions, renewals, and restorations
thereof, (iii) all rights to sue or otherwise recover for any past, present and
future infringement or other violation thereof and (iv) all Proceeds of the
foregoing, including license fees, royalties, income, payments, claims, damages
and proceeds of suit now or hereafter due and/or payable with respect thereto;
and

 

(b)           all agreements, licenses and covenants pursuant to which such
Grantor has been granted exclusive rights in any registered Copyrights or has
otherwise been granted or has granted a covenant not to sue for infringement or
other violation of any registered Copyrights,

 

but excluding, in every case, any and all Excluded Assets.

 

SECTION 3.        Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Guarantee and Collateral Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Copyright Collateral made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Agreement is deemed
to conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OF THE SECURITY INTERESTS).

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR],

 

as Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

BARCLAYS BANK PLC,

 

as Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS

 

Title

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

Title

 

Application / Case
No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

TO GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of [          ], 2016 (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, as Collateral Agent for the Secured Parties (in such capacity and together
with its successors and assigns in such capacity, the “Agent”).

 

WHEREAS, pursuant to that certain Term Loan Credit Agreement dated as of
February 2, 2016 by and among Staples, Inc. (as successor to Staples Escrow,
LLC) as the Borrower, the Lenders from time to time party thereto, Barclays Bank
PLC as the Administrative Agent and the Collateral Agent, and the other parties
from time to time party thereto (as the same may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and conditions set forth therein, to the
Borrower;

 

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Guarantee and Collateral Agreement dated as of
[          ], 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
between each of the Grantors and the Agent, pursuant to which each of the
Grantors assigned, transferred and granted to the Agent, for the benefit of the
Secured Parties, a security interest in the Patent Collateral (as defined
below); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and this Agreement, in order to record the security interest granted
to the Agent for the benefit of the Secured parties with the United States
Patent and Trademark Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:

 

SECTION. 1.  Defined Terms

 

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.

 

SECTION 2.  Grant of Security Interest.

 

Each Grantor hereby assigns and transfers to the Agent, and hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in, all of
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Patent Collateral”) as collateral security for the prompt and complete
payment

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

and performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

all patentable inventions and designs, all United States patents, certificates
of invention, and similar industrial property rights, and applications for any
of the foregoing, including without limitation: (i) each patent and patent
application listed in Schedule A attached hereto (ii) all reissues, substitutes,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all inventions and improvements described and
claimed therein, (iv) all rights to sue or otherwise recover for any past,
present and future infringement or other violation thereof and (v) all Proceeds
of the foregoing, including license fees, royalties, income, payments, claims,
damages, and proceeds of suit now or hereafter due and/or payable with respect
thereto, income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto.

 

but excluding, in every case, any and all Excluded Assets

 

SECTION 3.        Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Guarantee and Collateral Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Agreement is deemed
to conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OF THE SECURITY INTERESTS).

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR],

 

as Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

BARCLAYS BANK PLC,

 

as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C-3
TO GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of [          ], 2016 (this
“Agreement”), is made by each of the signatories hereto indicated as a Grantor
(each a “Grantor” and collectively, the “Grantors”) in favor of BARCLAYS BANK
PLC, as Collateral Agent for the Secured Parties (in such capacity and together
with its successors and assigns in such capacity, the “Agent”).

 

WHEREAS, pursuant to that certain Term Loan Credit Agreement dated as of
February 2, 2016 by and among Staples, Inc. (as successor to Staples Escrow,
LLC) as the Borrower, the Lenders from time to time party thereto, Barclays Bank
PLC as the Administrative Agent and the Collateral Agent, and the other parties
from time to time party thereto (as the same may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and conditions set forth therein, to the
Borrower;

 

WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into a Guarantee and Collateral Agreement dated as of
[          ], 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
between each of the Grantors and the Agent, pursuant to which each of the
Grantors assigned, transferred and granted to the Agent, for the benefit of the
Secured Parties, a security interest in the Trademark Collateral (as defined
below); and

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and this Agreement, in order to record the security interest granted
to the Agent for the benefit of the Secured parties with the United States
Patent and Trademark Office.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Agent as follows:

 

SECTION 1.        Defined Terms

 

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.

 

SECTION 2.        Grant of Security Interest in Trademark Collateral

 

SECTION 2.1      Grant of Security.  Each Grantor hereby assigns and transfers
to the Agent, and hereby grants to the Agent, for the benefit of the Secured
Parties, a security interest in, all of the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Trademark Collateral”) as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

EXHIBIT C-3

--------------------------------------------------------------------------------


 

All United States service marks, trade names, corporate names, company names,
business names, fictitious business names, trade dress, trade styles,
logos, Internet domain names, other indicia of origin or source identification,
and general intangibles of a like nature, whether registered or unregistered,
and with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof in the United States including the
registrations and applications listed in Schedule A attached hereto, (ii) all
extension and renewals thereof, (iii) all of the goodwill of the business
connected with the use of and symbolized by any of the foregoing, (iv) all
rights to sue or otherwise recover for any past, present and future
infringement, dilution, or other violation thereof and (iv) all Proceeds of the
foregoing, including license fees, royalties, income, payments, claims, damages
and proceeds of suit now or hereafter due and/or payable with respect thereto;

 

but excluding, in every case, any and all Excluded Assets

 

SECTION 2.2      Certain Limited Exclusions.  Notwithstanding anything herein to
the contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

 

SECTION 3.        Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Agent for the Secured
Parties pursuant to the Guarantee and Collateral Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Agent with
respect to the security interest in the Trademark Collateral made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Agreement is deemed
to conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
EFFECT OF PERFECTION OF THE SECURITY INTERESTS).

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR],

 

as Grantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

BARCLAYS BANK PLC,

 

as Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D
TO GUARANTEE AND COLLATERAL AGREEMENT

 

FORM OF ACKNOWLEDGMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of [          ], 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Agreement”), made by the Grantor for the benefit of Barclays Bank PLC, as
Collateral Agent for the Secured Parties (in such capacity and together with its
successors and assigns in such capacity, the “Agent”).  Capitalized terms used
but not defined herein shall have the respective meanings given thereto in the
Agreement.  The undersigned agrees for the benefit of the Agent and the Secured
Parties as follows:

 

1.     The undersigned acknowledges that it is an “Issuer” as defined in the
Agreement.

 

2.     The undersigned confirms the statements made in the Agreement with
respect to the undersigned in its capacity as Issuer, including without
limitation in Section 4.7 of the Agreement and Schedule 2 to the Agreement.

 

3.     The undersigned will notify the Agent promptly in writing of the
occurrence of any of the events described in Sections 5.2(a), 5.2(c) and 5.6 of
the Agreement.

 

4.     The terms of Sections 5.2(a), 5.2(c), 5.6, 5.7(c), 6.6 and 9.10 of the
Agreement shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Sections 5.2(a), 5.2(c), 5.6, 5.7(c), 6.6 and
9.10 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

Fax:

 

EXHIBIT D

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of             ,      , made by
                      , a                 corporation (the “Additional
Grantor”), in favor of BARCLAYS BANK PLC, as Agent (in such capacity, the
“Agent”) for (i) the banks and other financial institutions and entities (the
“Lenders”) parties to the Credit Agreement referred to below, and (ii) the other
Secured Parties (as defined in the Guarantee and Collateral Agreement (as
hereinafter defined)).  All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Staples, Inc. (as successor to Staples Escrow, LLC), as Borrower, the
Lenders, and the Agent have entered into a Term Loan Credit Agreement, dated as
of February 2, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of [                    ], 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) in favor of the Agent
for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.     Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and Grantor thereunder.  In
furtherance of the foregoing, the Additional Grantor hereby assigns and
transfers to the Agent, and hereby grants to the Agent, for the benefit of the
Secured Parties, a security interest in, all of the Collateral, in each case,
wherever located and now owned or at any time hereafter acquired by such
Additional Grantor or in which such Additional Grantor now has or at any time in
the future may acquire any right, title or interest, as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations.  The
information set forth in Annex 1-A hereto is

 

Annex 1-1

--------------------------------------------------------------------------------


 

hereby added to the information set forth in Schedules               to the
Guarantee and Collateral Agreement.  The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.

 

2.     GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.     Successors and Assigns.

 

This Assumption Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Additional Grantor may not assign, transfer or delegate any of its rights or
obligations under this Assumption Agreement without the prior written consent of
the Agent and any such assignment, transfer or delegation without such consent
shall be null and void.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Annex 1-2

--------------------------------------------------------------------------------


 

Annex 1-A

 

--------------------------------------------------------------------------------

 

 


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

[Date]

 

Reference is made to the Term Loan Credit Agreement, dated as of February 2,
2016 (as amended, restated, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among STAPLES, INC., a Delaware corporation (as successor
to STAPLES ESCROW, LLC, a Delaware limited liability company, the “Borrower”),
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent, and the Lenders
and the other agents from time to time party thereto.  Pursuant to
Section 5.01(c) of the Credit Agreement, the undersigned, solely in his/her
capacity as a Financial Officer of the Borrower, certifies as of the date hereof
as follows:

 

1.              [The financial statements [attached hereto] [as currently
available on the website of the Securities Exchange Commission at
http://www.sec.gov] in accordance with Section 5.01(b) of the Credit Agreement
fairly present in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.](30)

 

2.              [No Default or Event of Default has occurred and is
continuing.](31)

 

3.              [No material change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04.](32)

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------

(30)                          To be included only if accompanying quarterly
financial statements.

 

(31)                          If unable to provide this certification, attach an
Annex A specifying the details of the Default or Event of Default that has
occurred and is continuing and any action taken or proposed to be taken with
respect thereto.

 

(32)                          If any material change in GAAP has occurred,
attach an Annex B specifying the effect of any material change on the financial
statements accompanying such certificate.

 

 

D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Financial
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower, and has caused this certificate to be delivered as of the date first
set forth above.

 

 

STAPLES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ABL INTERCREDITOR AGREEMENT

 

[Attached.]

 

E-1

--------------------------------------------------------------------------------


 

Execution Version

 

INTERCREDITOR AGREEMENT

 

Dated as of [   ], 2016

 

among

 

 

BANK OF AMERICA, N.A.,

 

as Initial ABL Collateral Agent

 

and

 

BARCLAYS BANK PLC,

 

as Initial Fixed Asset Collateral Agent

 

 

and acknowledged and agreed to by

 

 

STAPLES, INC.,

 

as the Company

 

 

and the other Grantors referred to herein

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1 DEFINITIONS

2

 

 

 

1.1

Defined Terms

2

1.2

Terms Generally

18

 

 

 

SECTION 2 LIEN PRIORITIES

19

 

 

 

2.1

Relative Priorities

19

2.2

Prohibition on Contesting Liens & Claims; No Marshaling

19

2.3

No New Liens

20

2.4

Similar Liens and Agreements

21

2.5

Perfection of Liens

21

2.6

Appointment of Designated Agents, etc.

22

 

 

 

SECTION 3 ENFORCEMENT

22

 

 

 

3.1

Restrictions on Exercise of Remedies By Fixed Asset Collateral Agents and Fixed
Asset Claimholders

22

3.2

Restrictions on Exercise of Remedies by ABL Collateral Agents and ABL
Claimholders

26

3.3

Collateral Access Rights

30

3.4

Fixed Asset General Intangibles Rights/Access to Information

32

3.5

Set-Off and Tracing of and Priorities in Proceeds

33

 

 

 

SECTION 4 PAYMENTS

34

 

 

 

4.1

Application of Proceeds

34

4.2

Payments Over

35

 

 

 

SECTION 5 OTHER AGREEMENTS

36

 

 

 

5.1

Releases

36

5.2

Insurance

37

5.3

Amendments to ABL Loan Documents and Fixed Asset Loan Documents

39

5.4

Confirmation of Subordination in Subordinated Lien Collateral Documents

39

5.5

Gratuitous Bailee/Agent for Perfection

40

5.6

When Discharge of Obligations Deemed to Not Have Occurred

41

 

 

 

SECTION 6 INSOLVENCY OR LIQUIDATION PROCEEDINGS

43

 

 

 

6.1

Finance and Sale Issues

43

6.2

Relief from the Automatic Stay

44

6.3

Adequate Protection

44

 

--------------------------------------------------------------------------------


 

6.4

Avoidance Issues

45

6.5

Reorganization Securities

45

6.6

Post-Petition Interest

45

6.7

Waiver

45

6.8

Separate Grants of Security and Separate Classification

45

6.9

Effectiveness in Insolvency or Liquidation Proceedings

46

6.10

Asset Dispositions

46

 

 

 

SECTION 7 RELIANCE; WAIVERS; ETC.

47

 

 

 

7.1

Reliance

47

7.2

No Warranties or Liability

48

7.3

No Waiver of Lien Priorities

48

7.4

Obligations Unconditional

51

 

 

 

SECTION 8 MISCELLANEOUS

51

 

 

 

8.1

Integration/Conflicts

51

8.2

Effectiveness; Continuing Nature of this Agreement; Severability

52

8.3

Amendments; Waivers

52

8.4

Information Concerning Financial Condition of the Company and its Subsidiaries

53

8.5

Subrogation

54

8.6

Submission to Jurisdiction; Certain Waivers

54

8.7

WAIVER OF JURY TRIAL

55

8.8

Notices

55

8.9

Further Assurances

56

8.10

APPLICABLE LAW

56

8.11

Binding on Successors and Assigns

56

8.12

Headings

56

8.13

Counterparts

57

8.14

Authorization

57

8.15

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

57

8.16

No Indirect Actions

57

8.17

Additional Grantors

57

8.18

Additional Credit Agreements

58

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

This INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of [                ], 2016, and entered into by and among BANK OF
AMERICA, N.A. (“Bank of America”), as collateral agent for the holders of the
Initial ABL Obligations (as defined below) (in such capacity and together with
its successors and assigns from time to time, the “Initial ABL Collateral
Agent”) and BARCLAYS BANK PLC (“Barclays”), as collateral agent for the holders
of the Initial Fixed Asset Obligations (as defined below) (in such capacity and
together with its successors and assigns from time to time, the “Initial Fixed
Asset Collateral Agent”) and acknowledged and agreed to by STAPLES, INC., a
Delaware corporation (the “Company”) and the other Grantors (as defined below). 
Capitalized terms used in this Agreement have the meanings set forth in
Section 1 below.

 

RECITALS

 

The Company, certain subsidiaries of the Company, Bank of America, as
Administrative Agent and Collateral Agent, and the lenders and other agents
party thereto have entered into that certain Credit Agreement dated as of the
date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Initial ABL Credit Agreement”);

 

The Company (as successor to Staples Escrow, LLC, a Delaware limited liability
company), Barclays, as Administrative Agent and Collateral Agent, and the
lenders and other agents party thereto have entered into that certain Term Loan
Credit Agreement dated as of the February 2, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Initial
Fixed Asset Credit Agreement”);

 

The ABL Obligations are to be secured (i) by Liens on the ABL Priority
Collateral that are senior to the Liens of the Fixed Asset Claimholders on the
ABL Priority Collateral and (ii) by Liens on the Fixed Asset Priority Collateral
that are junior in priority to the Liens of the Fixed Asset Claimholders on the
Fixed Asset Priority Collateral;

 

The Fixed Asset Obligations are to be secured (i) by Liens on the Fixed Asset
Priority Collateral that are senior to the Liens of the ABL Claimholders on the
Fixed Asset Priority Collateral and (ii) by Liens on the ABL Priority Collateral
that are junior in priority to the Liens of the ABL Claimholders on the ABL
Priority Collateral;

 

The ABL Loan Documents and the Fixed Asset Loan Documents provide, among other
things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Fixed Asset Collateral
Agents on behalf of the Fixed Asset Claimholders and the ABL Collateral Agents
on behalf of the ABL Claimholders, intending to be legally bound, hereby agrees
as follows:

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

SECTION 1

 

DEFINITIONS

 

1.1          Defined Terms.  Each of Account Debtor, Chattel Paper, Deposit
Accounts, Commercial Tort Claims, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Payment Intangibles, Proceeds, Securities and
Securities Accounts shall have the meanings set forth in Articles 8 or 9 of the
UCC.  In addition, as used in this Agreement, the following terms shall have the
meanings set forth below.

 

“2016 Boise Note Indenture” means that certain indenture, dated as of
October 31, 1985, as amended as of December 20, 1989 and August 1, 1990, between
Boise Cascade Corporation and Morgan Guaranty Trust Company of New York, as
trustee.

 

“2018 and 2023 Notes Indenture” means that certain indenture, dated as of
January 15, 2009, between the Company and HSBC Bank USA, National Association,
as trustee.

 

“ABL Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Company or any other Grantor or their
Subsidiaries, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise, which may arise
under, out of, or in connection with: (a) any one or more of the following types
of services or facilities (i) ACH transactions, (ii) treasury and/or cash
management services, including, without limitation, controlled disbursement
services, depository, direct debit arrangements, overdraft, electronic funds
transfer services, interstate depository network services and e-payable
services, and (iii) deposit accounts, other accounts and related services;
(b) any products, services or facilities (other than services or facilities set
forth in clause (a) of this definition) on account of (i) commercial credit
cards, debit cards or purchasing cards (including so-called “procurement cards”
or “p-cards”), (ii) stored value cards, (iii) merchant services, (iv) lease
financing or related services or (v) supply chain financing, open account
services and similar trade finance services; (c) any other banking products or
services as may be requested by any Grantor or any of their Subsidiaries
(including, without limitation, bank guarantees of obligations of Foreign
Subsidiaries of the Grantors); and (d) (i) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (ii) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement,

 

2

--------------------------------------------------------------------------------


 

or any other master agreement; in each case, to any Person who is a secured
party in respect of such obligations under the ABL Loan Documents, including all
“Banking Services Obligations” (as defined in the Initial ABL Credit Agreement
as in effect on the date hereof, whether or not then in effect.

 

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including the ABL Lenders, any ABL Hedge Provider, any provider of
ABL Bank Products Obligations, issuing bank(s) of letters of credit issued
pursuant to the ABL Credit Agreement and the agents under the ABL Loan
Documents.

 

“ABL Collateral Agent” means each of (i) the Initial ABL Collateral Agent,
(ii) any New ABL Collateral Agent identified by the Company pursuant to
Section 5.6(a) and (iii) any agent or trustee under any Additional ABL Credit
Agreement, in each case, together with any successor thereto and “ABL Collateral
Agents” shall mean, collectively, each ABL Collateral Agent.

 

“ABL Collateral Documents” means the “Collateral Documents” or “Security
Documents” (as defined in the respective ABL Credit Agreements) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any ABL Obligations or under which rights or remedies with respect to such Liens
are governed (other than this Agreement); provided that the term “ABL Collateral
Documents” shall exclude any Canadian Collateral Document.

 

“ABL Credit Agreement” means collectively, (a) the Initial ABL Credit Agreement
and (b) each Additional ABL Credit Agreement. Any reference to the ABL Credit
Agreement hereunder shall be deemed a reference to each ABL Credit Agreement
then in existence.

 

“ABL Credit Party” means “Loan Party” as defined in the ABL Credit Agreement.

 

“ABL Default” means an “Event of Default” as defined in an ABL Credit Agreement
or any similar event or condition set forth in any other ABL Loan Document which
causes, or permits holders of the applicable ABL Obligations outstanding
thereunder to cause, the ABL Obligations outstanding thereunder to become
immediately due and payable.

 

“ABL Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (including any such
obligations or liabilities under any such

 

3

--------------------------------------------------------------------------------


 

master agreement) entered into with an ABL Hedge Provider as permitted under the
ABL Loan Documents and the Fixed Asset Loan Documents, in each case to the
extent secured, or purported to be secured, under the ABL Collateral Documents.

 

“ABL Hedge Provider” shall mean any Person who has entered into an ABL Hedge
Agreement with an ABL Credit Party or their Subsidiaries, including any “Swap
Agreement Secured Party” (as defined in the Initial ABL Credit Agreement as in
effect on the date hereof, whether or not then in effect).

 

“ABL Hedging Obligation” means any and all obligations, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (a) any and all ABL Hedge Agreements, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any ABL
Hedge Agreement transaction of any ABL Credit Party (or its Subsidiary) under
any ABL Hedge Agreement, including any “Swap Obligations” (as defined in the
Initial ABL Credit Agreement as in effect on the date hereof, whether or not
then in effect).

 

“ABL Intercreditor Agreement” means any agreement or agreements (other than this
Agreement) among ABL Collateral Agents that defines the relative rights and
priorities as among ABL Collateral Agents and ABL Claimholders with respect to
the Collateral.

 

“ABL Lenders” means the “Lenders” under and as defined in each ABL Credit
Agreement.

 

“ABL Loan Documents” means each ABL Credit Agreement and the “Credit Documents”
or “Loan Documents” (as defined in the respective ABL Credit Agreement) and each
of the other agreements, documents and instruments providing for or evidencing
any other ABL Obligation, and any other document or instrument executed or
delivered at any time in connection with any ABL Obligations, including any
intercreditor or joinder agreement among holders of ABL Obligations, to the
extent such are effective at the relevant time, as each may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time; provided that the term “ABL Loan Documents” shall exclude any Canadian
Collateral Document.  For certainty, the term “ABL Loan Documents” includes the
Canadian Guaranty, if any.

 

“ABL Mortgages” means all mortgages, deeds of trust and other documents under
which a Lien on real property is granted to secure the ABL Obligations.

 

“ABL Obligations” means (i) all unpaid principal of and accrued and unpaid
interest on all loans made (or deemed made) pursuant to any ABL Credit
Agreement, all accrued and unpaid fees and all expenses, reimbursements
(including reimbursement obligations (if any) and interest thereon with respect
to any letter of credit or similar instruments issued pursuant to any ABL Credit
Agreement), indemnities and other obligations of the ABL Credit Parties to any
ABL Lender, any arranger, agent, issuing bank or any indemnified party arising
under the ABL Loan Documents, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with the ABL Loan Documents, whether
on account of principal, interest, reimbursement obligations, fees,

 

4

--------------------------------------------------------------------------------


 

indemnities, costs, expenses or otherwise; (ii) all ABL Hedging Obligations;
(iii) all ABL Bank Product Obligations and (iv) all guarantee obligations, fees,
expenses and all other Obligations under any ABL Credit Agreement and the other
ABL Loan Documents, including any Post-Petition Interest with respect to the
Obligations in  clauses (i) — (iv), in each case, whether or not allowed or
allowable in an Insolvency or Liquidation Proceeding.  For greater certainty,
the term “ABL Obligations” includes, without limitation, all of the “Secured
Obligations” (as defined in the Initial ABL Credit Agreement as in effect on the
date hereof, whether or not then in effect).

 

“ABL Priority Collateral” means (i) Accounts (other than to the extent
constituting identifiable proceeds of Fixed Asset Priority Collateral), Chattel
Paper and Credit Card Receivables; (ii) Deposit Accounts (and all balances,
cash, checks and other negotiable instruments, funds and other evidences of
payment held therein) and Securities Accounts (and all balances, cash, checks,
securities, securities entitlements, financial assets and instruments (whether
negotiable or otherwise), funds and other evidences of payment held therein),
other than a Deposit Account or Securities Account containing exclusively
identifiable proceeds of Fixed Asset Priority Collateral; (iii) all Inventory;
(iv) to the extent evidencing, governing, securing or otherwise reasonably
related to any of the foregoing, all Documents, General
Intangibles, Instruments, Investment Property (other than equity interests in
Subsidiaries), Commercial Tort Claims, Letters of Credit, Letter of Credit
rights and Supporting Obligations; provided, however, that to the extent any of
the foregoing also evidence, govern, secure or otherwise reasonably relate to
any Fixed Asset Priority Collateral only that portion that evidences, governs,
secures or primarily relates to ABL Priority Collateral shall constitute ABL
Priority Collateral; provided, further, that the foregoing shall not include any
Intellectual Property; (v) all books, records and documents related to the
foregoing (including databases, customer lists and other records, whether
tangible or electronic, which contain any information relating to any of the
foregoing); and (vi) all Proceeds and products of any or all of the foregoing in
whatever form received, including proceeds of business interruption and other
insurance and claims against third parties.

 

“ABL Standstill Period” has the meaning set forth in Section 3.1.

 

“Access Period” means for each Real Estate Asset that is a Mortgaged Premises
and any other Fixed Asset Priority Collateral located thereon, the period, which
begins on the day on which the Designated ABL Collateral Agent provides the
Designated Fixed Asset Collateral Agent with notice of its exercise of its
access rights in accordance with Section 3.3(a) following either (a) delivery by
the Designated Fixed Asset Collateral Agent to the Designated ABL Collateral
Agent of the notice required by Section 3.3(a) that any Fixed Asset Collateral
Agent (or its agent) has either obtained possession or control of such Fixed
Asset Priority Collateral or sold or otherwise disposed of such Fixed Asset
Priority Collateral or (b) delivery of an Enforcement Notice by the Designated
ABL Collateral Agent in accordance with Section 3.3(a), and ends on the earliest
of (A) the 180th day after such date; provided, however, that such 180 day
period shall be tolled during any period during which the Designated ABL
Collateral Agent is stayed or otherwise prohibited by law or court order from
exercising remedies with respect to ABL Priority Collateral located on such Real
Estate Asset; (B) the date on which all or substantially all of the ABL Priority
Collateral located on such Real Estate Asset is sold, collected or liquidated;
and (C) the Discharge of ABL Obligations.

 

5

--------------------------------------------------------------------------------


 

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, deposit account control agreement,
securities account control agreement, or any similar deposit or securities
account agreements among any Fixed Asset Collateral Agent and/or the any ABL
Collateral Agent, one or more Grantors and the relevant financial institution
depository or securities intermediary.

 

“Accounts” means, individually and collectively, (a) “accounts” as defined in
the UCC and (b) all Payment Intangibles consisting of amounts owing from credit
card and debit card issuers and processors and all rights under contracts
relating to the creation or collection of such Payment Intangibles.

 

“Additional ABL Credit Agreement” means any credit agreement, debt facility,
indenture and/or commercial paper facility, in each case, with banks or other
institutional or commercial lenders providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from (or sell such
receivables to) such lenders against such receivables), letters of credit,
bankers’ acceptances, or other borrowings, that either (x) is secured by a Lien
on the Collateral on a pari passu basis with the Initial ABL Credit Agreement
(if outstanding) and each other outstanding ABL Credit Agreement or (y) if there
are no other outstanding ABL Credit Agreements, is secured by a Lien on the
Collateral and has been designated as an ABL Credit Agreement in accordance with
Section 8.18 hereof; provided, however, that (i) such the Indebtedness under
such Additional ABL Credit Agreement is permitted to be incurred, secured and
guaranteed on such basis by each ABL Loan Document and each Fixed Asset Loan
Document, (ii)  each ABL Collateral Agent under such Additional ABL Credit
Agreement shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.18 hereof  and (iii) each of
the other requirements of Section 8.18 shall have been complied with.  The
requirements of clause (i) of the immediately preceding sentence shall be tested
only as of (x) the date of execution of a joinder agreement in substantially the
form of Exhibit C hereto by the applicable Additional ABL Credit Agreement if
pursuant to a commitment entered into at the time of such joinder agreement and
(y) with respect to any later commitment or amendment to those terms to permit
such Indebtedness, as of the date of such commitment and/or amendment.

 

“Additional Fixed Asset  Credit Agreement” means any credit agreement, debt
facility, indenture and/or commercial paper facility, in each case, with banks
or other institutional or commercial lenders providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
(or sell such receivables to) such lenders against such receivables), letters of
credit, bankers’ acceptances, or other borrowings, that either (x) is secured by
a Lien on the Collateral on a pari passu basis with the Initial Fixed Asset
Credit Agreement (if outstanding) and each other outstanding Fixed Asset Credit
Agreement or (y) if there are no other outstanding Fixed Asset Credit
Agreements, is secured by a Lien on Collateral and has been designated as a
Fixed Asset Credit Agreement in accordance with Section 8.18 hereof; provided,
however, that (i) such the Indebtedness under such Additional Fixed Asset Credit
Agreement is permitted to be incurred, secured and guaranteed on such basis by
each ABL Loan Document and each Fixed Asset Loan Document, (ii)  each Fixed
Asset Collateral Agent under such Additional Fixed Asset Credit Agreement shall
have become party to this Agreement pursuant to, and by

 

6

--------------------------------------------------------------------------------


 

satisfying the conditions set forth in, Section 8.18 hereof  and (iii) each of
the other requirements of Section 8.18 shall have been complied with.  The
requirements of clause (i) of the immediately preceding sentence shall be tested
only as of (x) the date of execution of a joinder agreement in substantially the
form of Exhibit C hereto by the applicable Additional Fixed Asset Credit
Agreement if pursuant to a commitment entered into at the time of such joinder
agreement and (y) with respect to any later commitment or amendment to those
terms to permit such Indebtedness, as of the date of such commitment and/or
amendment.

 

“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with the Person specified or is a director or officer of the Person specified.

 

“Agent” means each of the ABL Collateral Agents and/or the Fixed Asset
Collateral Agents, as the context may require.

 

“Agreement” has the meaning set forth in the Preamble to this Agreement.

 

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Canadian Credit Facility” means a secured asset-based revolving credit facility
which may be provided to one or more Canadian Subsidiaries of the Company.

 

“Canadian Guaranty” means each guaranty from time to time made by the Company
and the other Grantors in favor of the agents and lenders under the Canadian
Credit Facility of the Obligations of the Canadian Subsidiaries under or in
connection with the Canadian Credit Facility.

 

“Claimholders” means the ABL Claimholders and/or the Fixed Asset Claimholders,
as the context may require.

 

“Canadian Collateral Documents” means any agreement, document or instrument
pursuant to which a Lien is granted by any Canadian Subsidiary of the Company
securing Obligations in respect of the Canadian Credit Facility.

 

“Canadian Subsidiary” means a Subsidiary of the Company organized under the law
of Canada (or any province or territory thereof).

 

7

--------------------------------------------------------------------------------


 

“Collateral” means, at any time, all of the assets and property of any Grantor,
whether real, personal or mixed, in which the holders of any ABL Obligations and
the holders of any Fixed Asset Obligations (or their respective Agents) hold,
purport to hold or are required to hold, a security interest at such time (or
are required pursuant to Section 2 to be granted a security interest), including
any property subject to Liens granted pursuant to Section 6 to secure both any
ABL Obligations and any Fixed Asset Obligations.  If, at any time, any portion
of the ABL Collateral does not constitute Fixed Asset Collateral for each
Series of Fixed Asset Obligations, then such portion of such ABL Collateral
shall constitute Collateral only with respect to the Fixed Asset Obligations for
which it constitutes Fixed Asset Collateral and shall not constitute Collateral
for any Fixed Asset Obligations which do not have a security interest in such
Collateral at such time.

 

“Collateral Documents” means the ABL Collateral Documents and the Fixed Asset
Collateral Documents.

 

“Company” has the meaning set forth in the Preamble to this Agreement.

 

“Comparable Subordinated Lien Collateral Document” means, in relation to any
Collateral subject to any Lien created under any Prior Lien Collateral Document,
the Subordinated Lien Collateral Document that creates a Lien on the same
Collateral, granted by the same Grantor.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright or copyrights owned by a
third party, including the grant of rights to reproduce, distribute, display,
perform, create derivative works of and otherwise exploit material works
protected by any Copyright.

 

“Copyrights” means each of the following that is owned by any Grantor: (i) all
copyrights arising under the laws of the United States, any other country or
group of countries or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright
Office; and (ii) the right to obtain all renewals thereof.

 

“Credit Card Issuer” shall mean any person who issues or whose members issue
credit or debit cards, including, without limitation, MasterCard or VISA bank
credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., Visa, U.S.A., Inc. or Visa International and
American Express, Discover, Diners Club, Carte Blanche and other non-bank credit
or debit cards, including, without limitation, credit or debit cards issued by
or through American Express Travel Related Services Company, Inc., and Novus
Services, Inc. and other issuers approved by the ABL Collateral Agent.

 

8

--------------------------------------------------------------------------------


 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Grantor’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

“Credit Card Receivables” means each “payment intangible” (as defined in the
UCC) together with all income, payments and proceeds thereof, owed by a Credit
Card Issuer or Credit Card Processor to a Grantor resulting from charges by a
customer of a Grantor on credit or debit cards issued by such Credit Card Issuer
in connection with the sale of Inventory by a Grantor, or services performed by
a Grantor, in each case in the ordinary course of its business.  For greater
certainty, the term “Credit Card Receivables” includes, without limitation, all
of the Credit Card Account Receivables (as defined in the Initial ABL Credit
Agreement as in effect on the date hereof, whether or not then in effect).

 

“Declined Liens” has the meaning set forth in Section 2.3.

 

“Designated ABL Collateral Agent” means (i) if at any time there is only one ABL
Collateral Agent party hereto, such ABL Collateral Agent and (ii) at any time
when clause (i) does not apply, subject to Section 2.6 hereof, the ABL
Collateral Agent designated as such pursuant to the ABL Intercreditor Agreement.

 

“Designated Fixed Asset Collateral Agent” means (i) if at any time there is only
one Fixed Asset Collateral Agent party hereto, the such Fixed Asset Collateral
Agent and (ii) at any time when clause (i) does not apply, subject to
Section 2.6 hereof, the Fixed Asset Collateral Agent designated as such pursuant
to the Fixed Asset Intercreditor Agreement.

 

“Designated Prior Lien Collateral Agent” means (i) as it relates to the ABL
Collateral Agents and the other ABL Claimholders with respect to all matters
relating to the Fixed Asset Priority Collateral (but not the ABL Priority
Collateral) prior to the Discharge of Fixed Asset Obligations, the Designated
Fixed Asset Collateral Agent; and (ii) as it relates to the Fixed Asset
Collateral Agents and the other Fixed Asset Claimholders with respect to all
matters relating to the ABL Priority Collateral (but not the Fixed Asset
Priority Collateral) prior to the Discharge of ABL Obligations, the Designated
ABL Collateral Agent.

 

“DIP Financing” has the meaning set forth in Section 6.1.

 

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.6, each of the following has occurred:

 

(a)           payment in full in cash of the principal of and interest
(including Post-Petition Interest, whether or not such interest would be allowed
in such Insolvency or Liquidation Proceeding), on all Indebtedness outstanding
under the ABL Loan Documents and constituting ABL Obligations;

 

(b)           payment in full in cash of all ABL Hedging Obligations or the cash
collateralization of all such ABL Hedging Obligations on terms satisfactory to
each applicable counterparty (or other arrangements satisfactory to each such
counterparty

 

9

--------------------------------------------------------------------------------


 

shall have been made) and the expiration or termination of all outstanding
transactions under ABL Hedge Agreements;

 

(c)           payment in full in cash of all other ABL Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);

 

(d)           termination or expiration of all commitments, if any, to extend
credit that would constitute ABL Obligations; and

 

(e)           termination or cash collateralization (in an amount and manner
reasonably satisfactory to the ABL Collateral Agent, but in no event greater
than 105% of the aggregate undrawn face amount) of all letters of credit issued
under the ABL Loan Documents and constituting ABL Obligations.

 

“Discharge of Fixed Asset Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:

 

(a)           payment in full in cash of the principal of and interest
(including Post-Petition Interest, whether or not such interest would be allowed
in such Insolvency or Liquidation Proceeding), on all Indebtedness outstanding
under the Fixed Asset Loan Documents and constituting Fixed Asset Obligations;

 

(b)           payment in full in cash of all other Fixed Asset Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and

 

(c)           termination or expiration of all commitments, if any, to extend
credit that would constitute Fixed Asset Obligations.

 

“Discharge of Prior Lien Obligations” means (a) with respect to the ABL Priority
Collateral as it relates to the Fixed Asset Claimholders, the Discharge of ABL
Obligations; and (b) with respect to the Fixed Asset Priority Collateral as it
relates to the ABL Claimholders, the Discharge of Fixed Asset Obligations.

 

“Disposition” has the meaning set forth in Section 5.1(b).

 

“Enforcement Action” means any action to:

 

(a)           foreclose, execute, levy, or collect on, take possession or
control of (other than for purposes of perfecting a Lien thereon), sell or
otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral or otherwise
exercise or enforce remedial rights with respect to Collateral under the ABL
Loan Documents or the Fixed Asset Loan Documents (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to Account Debtors,

 

10

--------------------------------------------------------------------------------


 

notification to depositary banks under deposit account control agreements, or
exercise of rights under landlord consents, if applicable);

 

(b)           solicit bids from third Persons, approve bid procedures for any
proposed disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, auctioneers, or other third Persons for the purposes of
marketing, promoting, and selling Collateral;

 

(c)           receive a transfer of Collateral in satisfaction of Indebtedness
or any other Obligation secured thereby;

 

(d)           otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the ABL Loan Documents or Fixed Asset Loan Documents
(including the commencement of applicable legal proceedings or other actions
with respect to all or any portion of the Collateral to facilitate the actions
described in the preceding clauses, and exercising voting rights in respect of
equity interests comprising Collateral); or

 

(e)           the Disposition of Collateral by any Grantor after the occurrence
and during the continuation of an event of default under the ABL Loan Documents
or the Fixed Asset Loan Documents with the consent of the Designated ABL
Collateral Agent or Designated Fixed Asset Collateral Agent, as applicable;

 

provided, however, that notwithstanding the foregoing, none of the following
shall constitute an Enforcement Action: (i) the establishment or modification of
(x) borrowing base and/or availability reserves or other reserves against
collateral, (y) eligibility criteria for Accounts, Credit Card Receivables or
Inventory, or (z) other conditions for advances; (ii) the changing of advance
rates or advance sub-limits; (iii) the imposition of a default rate or late fee;
(iv) the collection and application (including pursuant to “cash dominion”
provisions) of Accounts or other monies deposited from time to time in Deposit
Accounts or Securities Accounts, in each case, against the ABL Obligations
pursuant to the provisions of the ABL Loan Documents (including the notification
of Account Debtors, depositary institutions or any other Person to deliver
proceeds of Collateral to the Designated ABL Collateral Agent); (v) the
cessation of lending pursuant to the provisions of the ABL Loan Documents,
including upon the occurrence of a default or the existence of an over-advance;
(vi) the filing of a proof of claim in any Insolvency or Liquidation Proceeding;
(vii) unless an event of default under and as defined in the ABL Loan Documents
or the Fixed Asset Loan Documents has occurred and is continuing, the consent by
the Designated ABL Collateral Agent to disposition by any Grantor of any of the
ABL Priority Collateral or the consent by the Designated Fixed Asset Collateral
Agent to disposition by any Grantor of any of the Fixed Asset Priority
Collateral; (viii) the acceleration of the Fixed Asset Obligations or the ABL
Obligations; and (ix) the commencement or filing or joining with other Persons
in the commencement or filing of a petition in an Insolvency or Liquidation
Proceeding in the exercise of any remedies as an unsecured creditor.

 

“Enforcement Notice” means a written notice delivered by (i) any ABL Collateral
Agent, at a time when an ABL Default has occurred and is continuing, to the
Designated Fixed Asset Collateral Agent announcing that such ABL Collateral
Agent intends to commence an

 

11

--------------------------------------------------------------------------------


 

Enforcement Action against the ABL Priority Collateral and specifying the
relevant event of default; or (ii) any Fixed Asset Collateral Agent, at a time
when a Fixed Asset Default has occurred and is continuing, to the Designated ABL
Collateral Agent announcing that such Fixed Asset Collateral Agent intends to
commence an Enforcement Action against the Fixed Asset Priority Collateral and
specifying the relevant event of default.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Fixed Asset Claimholders” means, at any relevant time, the holders of Fixed
Asset Obligations at that time, including the Fixed Asset Lenders and the agents
under the Fixed Asset Loan Documents.

 

“Fixed Asset Collateral Agent” means each of (i) the Initial Fixed Asset
Collateral Agent, (ii) any New Fixed Asset Collateral Agent identified by the
Company pursuant to Section 5.6(b) and (iii) any agent or trustee under any
other Fixed Asset Credit Agreement, in each case, together with any successors
thereto, and Fixed Asset Collateral Agents shall mean, collectively, each Fixed
Asset Collateral Agent.

 

“Fixed Asset Collateral Documents” means the “Collateral Documents” or “Security
Documents” (as defined in the respective Fixed Asset Credit Agreements) and any
other agreement, document or instrument pursuant to which a Lien is granted
securing any Fixed Asset Obligations or under which rights or remedies with
respect to such Liens are governed (other than this Agreement).

 

“Fixed Asset Credit Agreement” means collectively, (a) the Initial Fixed Asset
Credit Agreement and (b) any Additional Fixed Asset Credit Agreement. Any
reference to the Fixed Asset Credit Agreement hereunder shall be deemed a
reference to each Fixed Asset Credit Agreement then in existence.

 

“Fixed Asset Default” means an “Event of Default” as defined in the Fixed Asset
Credit Agreement or any similar event or condition set forth in any other Fixed
Asset Loan Document which causes, or permits holders of the applicable Fixed
Asset Obligations outstanding thereunder to cause, the Fixed Asset Obligations
outstanding thereunder to become immediately due and payable.

 

“Fixed Asset General Intangibles” means all general intangibles (including
Intellectual Property) which are not ABL Priority Collateral.

 

“Fixed Asset Intercreditor Agreement” means any agreement or agreements (other
than this Agreement) among Fixed Asset Collateral Agents that defines the
relative rights and priorities as among Fixed Asset Collateral Agents and Fixed
Asset Claimholders with respect to the Collateral.

 

12

--------------------------------------------------------------------------------


 

“Fixed Asset Lenders” means the “Lenders” under and as defined in the Fixed
Asset Credit Agreement.

 

“Fixed Asset Loan Documents” means each Fixed Asset Credit Agreement and the
“Loan Documents” or “Credit Documents” (as defined in the respective Fixed Asset
Credit Agreements) and each of the other agreements, documents and instruments
providing for or evidencing any other Fixed Asset Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Fixed Asset Obligations, including any intercreditor or joinder agreement among
holders of Fixed Asset Obligations to the extent such are effective at the
relevant time, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Fixed Asset Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Fixed Asset Obligations
or under which rights or remedies with respect to any such Liens are governed.

 

“Fixed Asset Obligations” means all Obligations outstanding under any Fixed
Asset Credit Agreement and the other Fixed Asset Loan Documents.  “Fixed Asset
Obligations” shall include all interest accrued or accruing, including
Post-Petition Interest, in accordance with the rate specified in the relevant
Fixed Asset Loan Document whether or not the claim for such interest is allowed
as a claim in such Insolvency or Liquidation Proceeding.

 

“Fixed Asset Priority Collateral” means (i) Equipment and Fixtures; (ii) Real
Estate Assets; (iii) Intellectual Property; (iv) Equity Interests in all direct
and indirect Subsidiaries of the Company; (v) all other assets of any Grantor,
whether real, personal or mixed not constituting ABL Priority Collateral;
(vi) to the extent evidencing, governing, securing or otherwise reasonably
related to any of the foregoing, all Documents, General
Intangibles, Instruments, Commercial Tort Claims, Letters of Credit, Letter of
Credit Rights and Supporting Obligations; provided, however, that to the extent
any of the foregoing also evidence, govern, secure or otherwise reasonably
relate to any ABL Priority Collateral only that portion that evidences, governs,
secures or primarily relates to Fixed Asset Priority Collateral shall constitute
Fixed Asset Priority Collateral; (vii) all books, records and documents related
to the foregoing (including databases, customer lists and other records, whether
tangible or electronic, which contain any information relating to any of the
foregoing); and (viii) all Proceeds and products of any or all of the foregoing
in whatever form received, including proceeds of business interruption and other
insurance and claims against third parties.

 

“Fixed Asset Standstill Period” has the meaning set forth in Section 3.2.

 

“Foreign Subsidiary” means a Subsidiary of the Company that is not organized or
formed under the laws of any state of the United States.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or

 

13

--------------------------------------------------------------------------------


 

any court, in each case whether associated with a state of the United States,
the United States, or a foreign entity or government.

 

“Grantors” means the Company, each of the Guarantor Subsidiaries and each other
Person that has or may from time to time hereafter execute and deliver any ABL
Collateral Document and/or Fixed Asset Collateral Document as a “grantor” or
“pledgor” (or the equivalent thereof) to secure any ABL Obligations and/or Fixed
Asset Obligations, as the context may require; provided that the term “Grantors”
shall not include the Canadian Subsidiaries of the Company.

 

“Guarantor Subsidiaries” means each Subsidiary of the Company that has or may
from time to time hereafter execute and deliver any ABL Loan Document and/or
Fixed Asset Loan Document as a “guarantor” (or the equivalent thereof).

 

“Indebtedness” means and includes all indebtedness for borrowed money; for the
avoidance of doubt, “Indebtedness” shall not include reimbursement or other
obligations in respect of letters of credit, ABL Hedging Obligations or ABL Bank
Product Obligations.

 

“Initial ABL Collateral Agent” has the meaning set forth in the Preamble to this
Agreement

 

“Initial ABL Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Initial Fixed Asset Collateral Agent” has the meaning set forth in the Preamble
to this Agreement.

 

“Initial Fixed Asset Credit Agreement” has the meaning set forth in the Recitals
to this Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor;

 

(b)           any other voluntary or involuntary insolvency, reorganization or
Bankruptcy Case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets;

 

(c)           any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

 

(d)           any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of any Grantor.

 

14

--------------------------------------------------------------------------------


 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets, the Computer Software and any registered
internet domain names, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust, (contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

 

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Fixed Asset Mortgage and/or an ABL Mortgage.

 

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the ABL Claimholders, the Fixed Asset
Claimholders or any of them or their respective Affiliates under the ABL Loan
Documents, the Fixed Asset Loan Documents, ABL Hedge Agreements, agreements
evidencing ABL Bank Product Obligations, in each case, whether for principal,
interest or payments for early termination of ABL Hedge Agreements, fees,
expenses, indemnification or otherwise and all guarantees of any of the
foregoing and including any interest and fees that accrue or are incurred after
the commencement by or against any Person of any proceeding under any Bankruptcy
Law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

 

“Patent Licenses” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent or patents owned by a third
party.

 

“Patents” means each of the following that is owned by any Grantor: (i) all
letters patent of the United States, any other country or group of countries or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith; (ii) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof; and (iii) all rights to obtain any reissues or
extensions of the foregoing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Pledged Collateral” has the meaning set forth in Section 5.5.

 

15

--------------------------------------------------------------------------------


 

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the ABL Credit Agreement or the Fixed Asset Credit Agreement,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Law or in any such Insolvency or
Liquidation Proceeding.

 

“Prior Lien Claimholders” means (i) as it relates to the ABL Claimholders with
respect to all matters relating to the Fixed Asset Priority Collateral (but not
the ABL Priority Collateral) prior to the Discharge of Fixed Asset Obligations,
the Fixed Asset Claimholders; and (ii) as it relates to the Fixed Asset
Claimholders with respect to all matters relating to the ABL Priority Collateral
(but not the Fixed Asset Priority Collateral) prior to the Discharge of ABL
Obligations, the ABL Claimholders.

 

“Prior Lien Collateral” means with respect to any Person, all Collateral with
respect to which (and only for so long as) such Person is a “Prior Lien
Claimholder” as provided in the definition thereof.

 

“Prior Lien Collateral Agent” means (i) as it relates to the ABL Collateral
Agents and the other ABL Claimholders with respect to all matters relating to
the Fixed Asset Priority Collateral (but not the ABL Priority Collateral) prior
to the Discharge of Fixed Asset Obligations, each of the Fixed Asset Collateral
Agents; and (ii) as it relates to the Fixed Asset Collateral Agents and the
other Fixed Asset Claimholders with respect to all matters relating to the ABL
Priority Collateral (but not the Fixed Asset Priority Collateral) prior to the
Discharge of ABL Obligations, each of the ABL Collateral Agents.

 

“Prior Lien Loan Documents” means (i) as it relates to the ABL Claimholders with
respect to all matters relating to the Fixed Asset Priority Collateral (but not
the ABL Priority Collateral) prior to the Discharge of Fixed Asset Obligations,
the Fixed Asset Loan Documents; and (ii) as it relates to the Fixed Asset
Claimholders with respect to all matters relating to the ABL Priority Collateral
(but not the Fixed Asset Priority Collateral) prior to the Discharge of ABL
Obligations, the ABL Loan Documents.

 

“Prior Lien Obligations” means (i) as it relates to the ABL Obligations with
respect to all matters relating to the Fixed Asset Priority Collateral (but not
the ABL Priority Collateral) prior to the Discharge of Fixed Asset Obligations,
the Fixed Asset Obligations; and (ii) as it relates to the Fixed Asset
Obligations with respect to all matters relating to the ABL Priority Collateral
(but not the Fixed Asset Priority Collateral) prior to the Discharge of ABL
Obligations, the ABL Obligations.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) of any Grantor in any real property, including Mortgaged
Premises, distribution centers and warehouses and corporate headquarters and
administrative offices.

 

“Recovery” has the meaning set forth in Section 6.4.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part regardless of whether the

 

16

--------------------------------------------------------------------------------


 

principal amount of such Refinancing Indebtedness is the same, greater than or
less than the principal amount of the Refinanced Indebtedness.  “Refinanced” and
“Refinancing” shall have correlative meanings.

 

“Subordinated Lien Claimholders” means (i) with respect to all matters relating
to the ABL Priority Collateral (but not the Fixed Asset Priority Collateral)
prior to the Discharge of ABL Obligations, the Fixed Asset Claimholders; and
(ii) with respect to all matters relating to the Fixed Asset Priority Collateral
(but not the ABL Priority Collateral) prior to the Discharge of Fixed Asset
Obligations, the ABL Claimholders.

 

“Subordinated Lien Collateral” means with respect to any Person, all Collateral
with respect to which (and only for so long as) such Person is a “Subordinated
Lien Claimholder” as provided in the definition thereof.

 

“Subordinated Lien Collateral Agent” means (i) with respect to all matters
relating to the ABL Priority Collateral (but not the Fixed Asset Priority
Collateral) prior to the Discharge of ABL Obligations, the Fixed Asset
Collateral Agents; and (ii) with respect to all matters relating to the Fixed
Asset Priority Collateral (but not the ABL Priority Collateral) prior to the
Discharge of Fixed Asset Obligations, collectively, the ABL Collateral Agents.

 

“Subordinated Lien Loan Documents” means (i) with respect to all matters
relating to the ABL Priority Collateral (but not the Fixed Asset Priority
Collateral) prior to the Discharge of ABL Obligations, the Fixed Asset Loan
Documents; and (ii) with respect to all matters relating to the Fixed Asset
Priority Collateral (but not the ABL Priority Collateral) prior to the Discharge
of Fixed Asset Obligations, the ABL Loan Documents.

 

“Subordinated Lien Obligations” means (i) with respect to all matters relating
to the ABL Priority Collateral (but not the Fixed Asset Priority Collateral)
prior to the Discharge of ABL Obligations, the Fixed Asset Obligations; and
(ii) with respect to all matters relating to the Fixed Asset Priority Collateral
(but not the ABL Priority Collateral) prior to the Discharge of Fixed Asset
Obligations, the ABL Obligations.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

 

“Third Party Purchaser” has the meaning set forth in Section 3.3.

 

“Trade Secrets” means all confidential and proprietary information, including
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, and customer and supplier lists and information.

 

17

--------------------------------------------------------------------------------


 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark or trademarks
owned by a third party.

 

“Trademarks” means each of the following that is owned by any Grantor: (i) all
trademarks, trade names, trade dress, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos and other
source or business identifiers, and all goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the U.S.
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country or group of countries or any
political subdivision thereof, or otherwise, and all common-law rights related
thereto; and (ii) the right to obtain all renewals thereof.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Use Period” means the period, with respect to any Fixed Asset Priority
Collateral (but, in the case of Real Estate Assets, only if such Real Estate
Assets are a Mortgaged Premises), which begins on the day on which the
Designated ABL Collateral Agent provides the Designated Fixed Asset Collateral
Agent with an Enforcement Notice and ends on the earliest of (A) the 180th day
after such date; provided, however, that such 180 day period shall be tolled
during any period during which the Designated ABL Collateral Agent is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to such Fixed Asset Priority Collateral; (B) the date on which all or
substantially all of the ABL Priority Collateral is sold, collected or
liquidated; and (C) the Discharge of ABL Obligations.

 

1.2          Terms Generally.  The definitions of terms in this Agreement shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise:

 

(a)           any definition of or reference herein to any agreement, instrument
or other document shall be construed as referring to such agreement, instrument
or other document as amended, restated, amended and restated, supplemented or
otherwise modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;

 

(b)           any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns from time to time;

 

(c)           the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;

 

18

--------------------------------------------------------------------------------


 

(d)           all references herein to Sections shall be construed to refer to
Sections of this Agreement;

 

(e)           the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights;

 

(f)            any reference herein to an ABL Collateral Agent on behalf of the
ABL Claimholders shall be understood to mean only on behalf of itself and the
ABL Claimholders for which such ABL Collateral Agent is acting as agent under
the related ABL Loan Documents or any ABL Collateral Documents; and

 

(g)           any reference herein to a Fixed Asset Collateral Agent on behalf
of the Fixed Asset Claimholders shall be understood to mean only on behalf of
itself and the Fixed Asset Claimholders for which such Fixed Asset Collateral
Agent is acting as agent under the related Fixed Asset Loan Documents or any
Fixed Asset Collateral Documents.

 

SECTION 2

 

LIEN PRIORITIES

 

2.1          Relative Priorities.  Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the ABL
Obligations and/or the Fixed Asset Obligations on the Collateral and
notwithstanding any provision of the UCC, or any other applicable law or the ABL
Loan Documents or the Fixed Asset Loan Documents or any defect or deficiencies
in, or failure to perfect or lapse in perfection of, or avoidance as a
fraudulent conveyance or otherwise of, the Liens securing the ABL Obligations or
the Fixed Asset Obligations, the subordination of such Liens to any Liens
securing other obligations or any other circumstance whatsoever, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, each ABL Collateral Agent, on behalf of itself and
the ABL Claimholders represented by it, and each Fixed Asset Collateral Agent,
on behalf of itself and the Fixed Asset Claimholders represented by it, each
hereby agree that:

 

(a)           any Lien on the ABL Priority Collateral securing any ABL
Obligations now or hereafter held by or on behalf of any ABL Collateral Agent or
any ABL Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the ABL
Priority Collateral securing any Fixed Asset Obligations; and

 

(b)           any Lien on the Fixed Asset Priority Collateral securing any Fixed
Asset Obligations now or hereafter held by or on behalf of any Fixed Asset
Collateral Agent, any Fixed Asset Claimholders or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects to all Liens on
the Fixed Asset Priority Collateral securing any ABL Obligations.

 

2.2          Prohibition on Contesting Liens & Claims; No Marshaling.  Each ABL
Collateral Agent, for itself and on behalf of each other ABL Claimholder
represented by it and each Fixed

 

19

--------------------------------------------------------------------------------


 

Asset Collateral Agent, for itself and on behalf of each other Fixed Asset
Claimholder represented by it agrees that it will not (and hereby waives any
right to) directly or indirectly contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity, perfection, extent or enforceability of a
Lien held, or purported to be held, by or on behalf of any of the ABL
Claimholders in the Collateral or by or on behalf of any of the Fixed Asset
Claimholders in the Collateral, as the case may be, or the amount, nature or
extent of the ABL Obligations or Fixed Asset Obligations or the provisions of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of (i) any ABL Collateral Agent or any ABL
Claimholder or (ii) any Fixed Asset Collateral Agent or any Fixed Asset
Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing (a) the ABL Obligations
as provided in Sections 2.1(a) and 3.1 and (b) the Fixed Asset Obligations as
provided in Sections 2.1(b) and 3.2.  Until the Discharge of Prior Lien
Obligations, neither (x) the Fixed Asset Collateral Agents nor any Fixed Asset
Claimholder with respect to the ABL Priority Collateral or (y) the ABL
Collateral Agents nor any ABL Claimholder with respect to the Fixed Asset
Priority Collateral will assert any marshaling, appraisal, valuation or other
similar right that may otherwise be available to a junior secured creditor.

 

2.3          No New Liens.  So long as the Discharge of Prior Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor (except that any
Liens securing DIP Financing shall be governed by Section 6.1 hereof not this
Section 2.3), the parties hereto agree that the Company shall not, and shall not
permit any other Grantor to:

 

(a)           grant or permit any additional Liens on any asset or property of a
Grantor to secure any Fixed Asset Obligation unless it has granted or
concurrently grants a Lien on such asset or property to secure all of the ABL
Obligations, the parties hereto agreeing that any such Lien shall be subject to
Section 2.1 hereof; provided that this provision will not be violated with
respect to any Lien securing any Fixed Asset Obligations if each ABL Collateral
Agent is given a reasonable opportunity to accept a Lien on any asset or
property and either the Company or each such ABL Collateral Agent not receiving
the Lien states in writing that the applicable ABL Loan Documents prohibit such
ABL Collateral Agent from accepting a Lien on such asset or property, or such
ABL Collateral Agent otherwise expressly declines to accept a Lien on such asset
or property or (1) to the extent the 2018 and 2023 Notes Indenture remains in
effect, such Lien is on Principal Properties (as defined in the 2018 and 2023
Notes Indenture as in effect on the date hereof) or upon shares of capital stock
or evidences of Indebtedness issued by any Principal Subsidiary (as defined in
the 2018 and 2023 Notes Indenture as in effect on the date hereof) and owned by
the Company or any Principal Subsidiary [or (2) to the extent the 2016 Boise
Note Indenture remains in effect, such Lien is on Principal Properties (as
defined in the 2016 Boise Note Indenture) or upon Debt (as defined in the 2016
Boise Note Indenture) or shares of stock of any Restricted Subsidiary (as
defined in the 2016 Boise Note Indenture)] (any such prohibited or declined
Liens, an “ABL Declined Lien”); or

 

(b)           grant or permit any additional Liens on any asset or property of a
Grantor to secure any ABL Obligation unless it has granted or concurrently
grants a Lien on such asset or property to secure all of the Fixed Asset
Obligations, the parties hereto agreeing that any such Lien shall be subject to
Section 2.1 hereof; provided that this provision will not be violated with

 

20

--------------------------------------------------------------------------------


 

respect to any Lien securing any ABL Obligations if each Fixed Asset Collateral
Agent is given a reasonable opportunity to accept a Lien on any asset or
property and either the Company or each Fixed Asset Collateral Agent not
receiving the Lien states in writing that the applicable Fixed Asset Loan
Documents prohibit such Fixed Asset Collateral Agent from accepting a Lien on
such asset or property, or such Fixed Asset Collateral Agent otherwise expressly
declines to accept a Lien on such asset or property (any such prohibited or
declined Lien, a “Fixed Asset Declined Lien” and, together with the ABL Declined
Liens, the “Declined Liens”).

 

To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to (i) the ABL
Collateral Agents and/or the ABL Claimholders or (ii) the Fixed Asset Collateral
Agents and/or the Fixed Asset Claimholders, each agree that any amounts received
by or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.3 shall be subject to Section 4.2.

 

Notwithstanding anything in this Agreement to the contrary, cash and cash
equivalents may be pledged to secure ABL Obligations in accordance with the ABL
Credit Agreement without granting a Lien thereon to secure any other ABL
Obligations or any other Fixed Asset Obligations.  Notwithstanding anything in
this Agreement to the contrary and for the avoidance of doubt, the ABL
Obligations may from time to time be secured by property pledged by Foreign
Subsidiaries (“Foreign Property”) and the Fixed Asset Obligations are not
secured by Foreign Property, and the parties agree that this Agreement shall not
apply to any Foreign Property and the Foreign Property shall not be subject to
any claims by the Fixed Asset Claimholders.

 

2.4          Similar Liens and Agreements.  Except with respect to the Canadian
Credit Facility, the parties hereto agree that, subject to Section 2.3 and
5.3(c), it is their intention that the Collateral that is subject to Liens
supporting the ABL Obligations and the Fixed Asset Obligations be identical.  In
furtherance of the foregoing and of Section 8.9, the parties hereto agree,
subject to the other provisions of this Agreement:

 

(a)           upon request by any ABL Collateral Agent or any Fixed Asset
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the ABL Priority Collateral and the Fixed Asset Priority
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the ABL Loan Documents and
the Fixed Asset Loan Documents; and

 

(b)           that the documents and agreements creating or evidencing the ABL
Priority Collateral and the Fixed Asset Priority Collateral and guarantees for
the ABL Obligations and the Fixed Asset Obligations shall be in all material
respects the same forms of documents other than with respect to the ABL and the
Fixed Asset nature of the Obligations thereunder.

 

2.5          Perfection of Liens.  Except for the arrangements contemplated by
Section 5.5, none of the ABL Collateral Agents or the ABL Claimholders shall be
responsible for perfecting and maintaining the perfection of Liens with respect
to the Collateral for the benefit of the Fixed Asset Collateral Agents or the
Fixed Asset Claimholders, and none of the Fixed Asset Collateral Agents or the
Fixed Asset Claimholders shall be responsible for perfecting and maintaining the

 

21

--------------------------------------------------------------------------------


 

perfection of Liens with respect to the Collateral for the benefit of the ABL
Collateral Agents or the ABL Claimholders.  The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the ABL
Claimholders on the one hand and the Fixed Asset Claimholders on the other hand
and such provisions shall not impose on the ABL Collateral Agents, the ABL
Claimholders, the Fixed Asset Collateral Agents, the Fixed Asset Claimholders or
any agent or trustee therefor any obligations in respect of the disposition of
proceeds of any Collateral which would conflict with prior-perfected claims
therein in favor of any other Person or any order or decree of any court or
governmental authority or any applicable law.

 

2.6          Appointment of Designated Agents, etc.

 

(a)           Each Fixed Asset Collateral Agent hereby appoints and designates
the Designated Fixed Asset Collateral Agent to act as Designated Fixed Asset
Collateral Agent hereunder and the Designated Fixed Asset Collateral Agent
hereby accepts such appointment.  Each ABL Collateral Agent hereby appoints and
designates the Designated ABL Collateral Agent to act as Designated ABL
Collateral Agent hereunder and the Designated ABL Collateral Agent hereby
accepts such appointment.

 

(b)           The ABL Collateral Agent may treat the Initial Fixed Asset
Collateral Agent as the Designated Fixed Asset Collateral Agent hereunder until
the Initial Fixed Asset Collateral Agent notifies the Designated ABL Collateral
Agent in writing that another Fixed Asset Collateral Agent has become the
Designated Fixed Asset Collateral Agent hereunder.  The Initial Fixed Asset
Collateral Agent hereby agrees to give prompt written notice of any such event. 
The Fixed Asset Collateral Agent may treat the Initial ABL Collateral Agent as
the Designated ABL Collateral Agent hereunder until the Initial ABL Collateral
Agent notifies the Designated Fixed Asset Collateral Agent in writing that
another ABL Collateral Agent has become the Designated ABL Collateral Agent
hereunder.  The Initial ABL Collateral Agent hereby agrees to give prompt
written notice of any such event.

 

(c)           Each of the Designated Fixed Asset Collateral Agent and the
Designated ABL Collateral Agent shall exercise all rights and powers under this
Agreement as are delegated to them by the terms hereof, together with such other
rights and powers as are reasonably incidental thereto.

 

SECTION 3

 

ENFORCEMENT

 

3.1          Restrictions on Exercise of Remedies By Fixed Asset Collateral
Agents and Fixed Asset Claimholders.

 

(a)           Until the Discharge of ABL Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, each Fixed Asset Collateral Agent and the
Fixed Asset Claimholders represented by it:

 

(i)            will not commence or maintain, or seek to commence or maintain,
any Enforcement Action or otherwise exercise any rights or remedies with respect
to the

 

22

--------------------------------------------------------------------------------


 

ABL Priority Collateral; provided that any Fixed Asset Collateral Agent may
commence an Enforcement Action or otherwise exercise any or all such rights or
remedies, in each case, with respect to ABL Priority Collateral, after the
passage of a period of at least 180 days has elapsed since the later of: (x) the
date on which such Fixed Asset Collateral Agent declared the existence of any
Event of Default under any Fixed Asset Loan Documents for which it is the Fixed
Asset Collateral Agent and demanded the repayment of all of the principal amount
of the Fixed Asset Obligations thereunder; and (y) the date on which the
Designated ABL Collateral Agent received notice from such Fixed Asset Collateral
Agent of such declaration of an Event of Default and demand for repayment, (the
“ABL Standstill Period”); provided, further, that notwithstanding anything
herein to the contrary, in no event shall any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder take any Enforcement Action with respect to the ABL
Priority Collateral if, notwithstanding the expiration of the ABL Standstill
Period, any ABL Collateral Agent or ABL Claimholders shall have commenced and be
diligently pursuing an Enforcement Action or other exercise of their rights or
remedies in each case with respect to all or any material portion of the ABL
Priority Collateral or seeking to lift or dissolve any stay or other injunction
preventing them from exercising such rights (prompt notice of such exercise to
be given to the Designated Fixed Asset Collateral Agent);

 

(ii)           will not contest, protest or object to any foreclosure proceeding
or action brought by any ABL Collateral Agent or any ABL Claimholder with
respect to ABL Priority Collateral or any other exercise by any ABL Collateral
Agent or any ABL Claimholder of any rights and remedies relating to the ABL
Priority Collateral under the ABL Loan Documents or otherwise (including any
Enforcement Action initiated by or supported by any ABL Collateral Agent or any
ABL Claimholder), in each case so long as any proceeds received by such ABL
Collateral Agent in excess of those necessary to achieve a Discharge of ABL
Obligations are distributed in accordance with Section 4.1 hereof and applicable
law, and

 

(iii)          subject to their rights under clause (a)(i) above, will not
object to the forbearance by any ABL Collateral Agent or the ABL Claimholders
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies, in each case, relating to the ABL Priority
Collateral.

 

(b)           Until the Discharge of ABL Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, subject to Section 3.1(a)(i), the ABL
Collateral Agents and the ABL Claimholders shall have the exclusive right: (i) 
to commence and maintain an Enforcement Action or otherwise enforce rights,
exercise remedies (including set-off, recoupment and the right to credit bid
their debt), in each case, with respect to ABL Priority Collateral; provided
that the Designated Fixed Asset Collateral Agent shall have the credit bid
rights set forth in Section 3.1(c)(vi)); and (ii) subject to Section 5.1, to
make determinations regarding the release, disposition, or restrictions with
respect to the ABL Priority Collateral without any consultation with or the
consent of any Fixed Asset Collateral Agent or any Fixed Asset Claimholder;
provided, further, that any proceeds of ABL Priority Collateral received by any
ABL Collateral Agent in excess of those necessary to achieve a Discharge of ABL
Obligations are distributed in accordance with Section 4.1 hereof and applicable
law.  In commencing or maintaining any

 

23

--------------------------------------------------------------------------------


 

Enforcement Action or otherwise exercising rights and remedies with respect to
the ABL Priority Collateral, the ABL Collateral Agents and the ABL Claimholders
may enforce the provisions of the ABL Loan Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion in compliance with any applicable law and
without consultation with any Fixed Asset Collateral Agent or any Fixed Asset
Claimholder and regardless of whether any such exercise is adverse to the
interest of any Fixed Asset Claimholder.  Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
ABL Priority Collateral upon foreclosure, to incur expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured creditor under the UCC and of a secured creditor under Bankruptcy Laws
of any applicable jurisdiction.

 

(c)           Notwithstanding the foregoing, any Fixed Asset Collateral Agent
and any Fixed Asset Claimholder may:

 

(i)            file a claim or statement of interest with respect to the Fixed
Asset Obligations; provided that an Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral securing the ABL Obligations, or the rights of
any ABL Collateral Agent or the ABL Claimholders to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the ABL
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Fixed Asset Claimholders, including any claims secured by the ABL Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

(iv)          vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement; provided that no filing of any claim or vote, or pleading related to
such claim or vote, to accept or reject a disclosure statement, plan of
reorganization, arrangement, compromise or liquidation, or any other document,
agreement or proposal similar to the foregoing by any Fixed Asset Collateral
Agent or any Fixed Asset Claimholder may be inconsistent with the provisions of
this Agreement;

 

(v)           exercise any of its rights or remedies with respect to the ABL
Priority Collateral after the termination of the ABL Standstill Period to the
extent permitted by Section 3.1(a)(i);

 

(vi)          bid for or purchase ABL Priority Collateral at any public, private
or judicial foreclosure upon such Collateral initiated by any ABL Collateral
Agent or any ABL Claimholder, or any sale of ABL Priority Collateral during an
Insolvency or Liquidation Proceeding; provided that such bid may not include a
“credit bid” in respect

 

24

--------------------------------------------------------------------------------


 

of any Fixed Asset Obligations unless the cash proceeds of such bid are
otherwise sufficient to cause the Discharge of ABL Obligations; and

 

(vii)         object to any proposed acceptance of ABL Priority Collateral by an
ABL Claimholder pursuant to Section 9-620 of the UCC.

 

Each Fixed Asset Collateral Agent, on behalf of itself and the Fixed Asset
Claimholders represented by it, agrees that it will not take or receive any ABL
Priority Collateral or any proceeds of ABL Priority Collateral in connection
with the exercise of any right or remedy (including set-off and recoupment) with
respect to any ABL Priority Collateral in its capacity as a creditor, unless and
until the Discharge of ABL Obligations has occurred, except in connection with
any foreclosure.  Without limiting the generality of the foregoing, unless and
until the Discharge of ABL Obligations has occurred, except as expressly
provided in Sections 3.1(a), 6.3(b) and this Section 3.1(c), the sole right of
the Fixed Asset Collateral Agents and the Fixed Asset Claimholders with respect
to the ABL Priority Collateral is to hold a Lien on the ABL Priority Collateral
pursuant to the applicable Fixed Asset Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of ABL Obligations has occurred.

 

(d)           Subject to Sections 3.1(a) and 3.1 (c) and Section 6.3(b):

 

(i)            each Fixed Asset Collateral Agent, for itself and on behalf of
each other Fixed Asset Claimholder represented by it, agrees that such Fixed
Asset Collateral Agent and the Fixed Asset Claimholders represented by it will
not take any action with respect to ABL Priority Collateral that would hinder
any exercise of remedies under the ABL Loan Documents with respect to ABL
Priority Collateral or is otherwise prohibited hereunder, including any sale,
lease, exchange, transfer or other disposition of the ABL Priority Collateral,
whether by foreclosure or otherwise;

 

(ii)           each Fixed Asset Collateral Agent, for itself and on behalf of
each other Fixed Asset Claimholder represented by it, hereby waives any and all
rights it or the Fixed Asset Claimholders may have as a junior lien creditor or
otherwise to object to the manner in which any ABL Collateral Agent or the ABL
Claimholders seek to enforce the Liens on the ABL Priority Collateral securing
the ABL Obligations undertaken in accordance with this Agreement, regardless of
whether any action or failure to act by or on behalf of any ABL Collateral Agent
or ABL Claimholders is adverse to the interest of the Fixed Asset Claimholders;
and

 

(iii)          each Fixed Asset Collateral Agent, for itself and on behalf of
each other Fixed Asset Claimholder represented by it, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in the Fixed Asset
Collateral Documents or any other Fixed Asset Loan Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of any
ABL Collateral Agent or the ABL Claimholders with respect to the ABL Priority
Collateral as set forth in this Agreement and the ABL Loan Documents.

 

25

--------------------------------------------------------------------------------

 


 

(e)           Except as specifically set forth in this Agreement, the Fixed
Asset Collateral Agents and the Fixed Asset Claimholders may exercise rights and
remedies as unsecured creditors against the Company or any other Grantor that
has guaranteed or granted Liens to secure the Fixed Asset Obligations in
accordance with the terms of the Fixed Asset Loan Documents and applicable law
(other than initiating or joining in an involuntary case or proceeding under any
Insolvency or Liquidation Proceeding with respect to any Grantor); provided that
in the event that any Fixed Asset Claimholder becomes a judgment Lien creditor
as a result of its enforcement of its rights as an unsecured creditor with
respect to the Fixed Asset Obligations, such judgment Lien shall be subject to
the terms of this Agreement for all purposes (including in relation to the ABL
Obligations) as the other Liens securing the Fixed Asset Obligations are subject
to this Agreement.

 

(f)            Except as specifically set forth in Sections 3.1(a) and 3.1(d),
nothing in this Agreement shall prohibit the receipt by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders of the required payments of
interest, principal and other amounts owed in respect of any Fixed Asset
Obligations so long as such receipt is not the direct or indirect result of the
exercise by any Fixed Asset Collateral Agent or any other Fixed Asset
Claimholders of rights or remedies as a secured creditor (including set-off and
recoupment) with respect to ABL Priority Collateral or enforcement in
contravention of this Agreement of any Lien on ABL Priority Collateral held by
any of them.

 

(g)           Each Fixed Asset Collateral Agent, on behalf of the Fixed Asset
Claimholders represented by it, agrees to use commercially reasonable efforts to
provide an Enforcement Notice to the ABL Collateral Agent prior to taking any
Enforcement Action (though the Fixed Asset Collateral Agent shall have no
liability for failing to do so in good faith).

 

3.2          Restrictions on Exercise of Remedies by ABL Collateral Agents and
ABL Claimholders.

 

(a)           Until the Discharge of Fixed Asset Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, each ABL Collateral Agent and the ABL
Claimholders represented by it:

 

(i)            will not commence or maintain, or seek to commence or maintain,
any Enforcement Action or otherwise exercise any rights or remedies with respect
to the Fixed Asset Priority Collateral; provided that any ABL Collateral Agent
may commence an Enforcement Action or otherwise exercise any or all such rights
or remedies, in each case, with respect to Fixed Asset Priority Collateral,
after the passage of a period of at least 180 days has elapsed since the later
of: (x) the date on which such ABL Collateral Agent declared the existence of
any Event of Default under any ABL Loan Documents for which it is the ABL Agent
and demanded the repayment of all the principal amount of the ABL Obligations
thereunder; and (y) the date on which the Designated Fixed Asset Collateral
Agent received notice from any ABL Collateral Agent of such declaration of an
Event of Default and demand for repayment, (the “Fixed Asset Standstill
Period”); provided, further, that notwithstanding anything herein to the
contrary, in no event shall any ABL Collateral Agent or any ABL Claimholder take
any Enforcement Action with respect to the Fixed Asset Priority Collateral if,
notwithstanding the expiration of the

 

26

--------------------------------------------------------------------------------


 

Fixed Asset Standstill Period, any Fixed Asset Collateral Agent or Fixed Asset
Claimholders shall have commenced and be diligently pursuing an Enforcement
Action or other exercise of their rights or remedies in each case with respect
to all or any material portion of the Fixed Asset Priority Collateral or seeking
to lift or dissolve any stay or other injunction preventing them from exercising
such rights (prompt notice of such exercise to be given to the ABL Collateral
Agent);

 

(ii)           will not contest, protest or object to any foreclosure proceeding
or action brought by any Fixed Asset Collateral Agent or any Fixed Asset
Claimholder with respect to Fixed Asset Priority Collateral or any other
exercise by any Fixed Asset Collateral Agent or any Fixed Asset Claimholder of
any rights and remedies relating to the Fixed Asset Priority Collateral under
the Fixed Asset Loan Documents or otherwise (including any Enforcement Action
initiated by or supported by any Fixed Asset Collateral Agent or any Fixed Asset
Claimholder), in each case so long as any proceeds received by such Fixed Asset
Collateral Agent in excess of those necessary to achieve a Discharge of Fixed
Asset Obligations are distributed in accordance with the Section 4.1 and
applicable law, subject to the relative priorities described herein; and

 

(iii)          subject to their rights under clause (a)(i) above, will not
object to the forbearance by any Fixed Asset Collateral Agent or the Fixed Asset
Claimholders from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies, in each case, relating to the
Fixed Asset Priority Collateral.

 

(b)           Until the Discharge of Fixed Asset Obligations has occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, subject to Sections 3.2(a)(i), 3.3 and
3.4, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders shall
have the exclusive right: (i) to commence and maintain an Enforcement Action or
otherwise enforce rights or exercise remedies (including set-off, recoupment and
the right to credit bid their debt), in each case, with respect to Fixed Asset
Priority Collateral; provided that the ABL Collateral Agents shall have the
credit bid rights set forth in Section 3.2(c)(vi)), subject to Section 5.1, to
make determinations regarding the release, disposition, or restrictions with
respect to the Fixed Asset Priority Collateral without any consultation with or
the consent of any ABL Collateral Agent or any ABL Claimholder; provided,
further, that any proceeds received by any Fixed Asset Collateral Agent in
excess of those necessary to achieve a Discharge of Fixed Asset Obligations are
distributed in accordance with Section 4.1 and applicable law, subject to the
relative priorities described herein.  In commencing or maintaining any
Enforcement Action or otherwise exercising rights and remedies with respect to
the Fixed Asset Priority Collateral, the Fixed Asset Collateral Agents and the
Fixed Asset Claimholders may, subject to Sections 3.4 and 3.5, enforce the
provisions of the Fixed Asset Loan Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion in compliance with any applicable law and without
consultation with any ABL Collateral Agent or any ABL Claimholder and regardless
of whether any such exercise is adverse to the interest of any ABL Claimholder. 
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Fixed Asset Priority Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies

 

27

--------------------------------------------------------------------------------


 

of a secured creditor under the UCC and of a secured creditor under Bankruptcy
Laws of any applicable jurisdiction.

 

(c)           Notwithstanding the foregoing, any ABL Collateral Agent and any
ABL Claimholder may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Fixed Asset Priority Collateral securing the Fixed Asset Obligations, or
the rights of any Fixed Asset Collateral Agent or the Fixed Asset Claimholders
to exercise remedies in respect thereof) in order to create, perfect, preserve
or protect its Lien on the Fixed Asset Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Claimholders, including any claims secured by the Fixed Asset Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;

 

(iv)          vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement; provided that no filing of any claim or vote, or pleading related to
such claim or vote, to accept or reject a disclosure statement, plan of
reorganization, arrangement, compromise or liquidation, or any other document,
agreement or proposal similar to the foregoing by any ABL Collateral Agent or
any ABL Claimholder may be inconsistent with the provisions of this Agreement;

 

(v)           exercise any of its rights or remedies with respect to the Fixed
Asset Priority Collateral after the termination of the Fixed Asset Standstill
Period to the extent permitted by Sections 3.2(a)(i), 3.3 and 3.4;

 

(vi)          bid for or purchase Fixed Asset Priority Collateral at any public,
private or judicial foreclosure upon such Collateral initiated by any Fixed
Asset Collateral Agent or any Fixed Asset Claimholder, or any sale of Fixed
Asset Priority Collateral during an Insolvency or Liquidation Proceeding;
provided that such bid may not include a “credit bid” in respect of any ABL
Obligations unless the cash proceeds of such bid are otherwise sufficient to
cause the Discharge of Fixed Asset Obligations;

 

(vii)         exercise any of its rights with respect to any to the Fixed Asset
Priority Collateral set forth in Section 3.3 and/or 3.4; and

 

(viii)        object to any proposed acceptance of Fixed Asset Priority
Collateral by a Fixed Asset Claimholder pursuant to Section 9-620 of the UCC.

 

28

--------------------------------------------------------------------------------


 

Except as otherwise provided in Sections 3.3, 3.4, and 3.5 each ABL Collateral
Agent, on behalf of itself and the ABL Claimholders represented by it, agrees
that it will not take or receive any Fixed Asset Priority Collateral or any
proceeds of Fixed Asset Priority Collateral in connection with the exercise of
any right or remedy (including set-off and recoupment) with respect to any Fixed
Asset Priority Collateral in its capacity as a creditor, unless and until the
Discharge of Fixed Asset Obligations has occurred.  Without limiting the
generality of the foregoing, unless and until the Discharge of Fixed Asset
Obligations has occurred, except as expressly provided in Sections 3.2(a), 3.3,
3.4, 3.5, 6.3(b) and this Section 3.2(c), the sole right of the ABL Collateral
Agents and the ABL Claimholders with respect to the Fixed Asset Priority
Collateral is to hold a Lien on the Fixed Asset Priority Collateral pursuant to
the ABL Collateral Documents for the period and to the extent granted therein
and to receive a share of the proceeds thereof, if any, after the Discharge of
Fixed Asset Obligations has occurred.

 

(d)           Subject to Sections 3.2(a) and 3.2 (c), Sections 3.3 and 3.4 and
Section 6.3(b):

 

(i)            each ABL Collateral Agent, for itself and on behalf of each other
ABL Claimholder represented by it, agrees that such ABL Collateral Agent and ABL
Claimholders will not take any action with respect to Fixed Asset Priority
Collateral that would hinder any exercise of remedies under the Fixed Asset Loan
Documents with respect to Fixed Asset Priority Collateral or is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Fixed Asset Priority Collateral, whether by foreclosure or
otherwise;

 

(ii)           each ABL Collateral Agent, for itself and on behalf of each other
ABL Claimholder represented by it, hereby waives any and all rights it or the
ABL Claimholders may have as a junior lien creditor or otherwise to object to
the manner in which any Fixed Asset Collateral Agent or the Fixed Asset
Claimholders seek to enforce the Liens on the Fixed Asset Priority Collateral
securing the Fixed Asset Obligations granted in any of the Fixed Asset Priority
Collateral undertaken in accordance with this Agreement, regardless of whether
any action or failure to act by or on behalf of such Fixed Asset Collateral
Agent or Fixed Asset Claimholders is adverse to the interest of the ABL
Claimholders; and

 

(iii)          each ABL Collateral Agent, for itself and on behalf of each other
Claimholder represented by it, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in the ABL Collateral Documents or any other
ABL Loan Document (other than this Agreement) shall be deemed to restrict in any
way the rights and remedies of any Fixed Asset Collateral Agent or the Fixed
Asset Claimholders with respect to the Fixed Asset Priority Collateral as set
forth in this Agreement and the Fixed Asset Loan Documents.

 

(e)           Except as specifically set forth in this Agreement, the ABL
Collateral Agents and the ABL Claimholders may exercise rights and remedies as
unsecured creditors against the Company or any other Grantor that has guaranteed
or granted Liens to secure the ABL Obligations in accordance with the terms of
the ABL Loan Documents and applicable law (other than initiating or joining in
an involuntary case or proceeding under any Insolvency or

 

29

--------------------------------------------------------------------------------


 

Liquidation Proceeding with respect to any Grantor); provided that in the event
that any ABL Claimholder becomes a judgment Lien creditor as a result of its
enforcement of its rights as an unsecured creditor with respect to the ABL
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Fixed Asset Obligations) as the
other Liens securing the ABL Obligations are subject to this Agreement.

 

(f)            Except as specifically set forth in Sections 3.2(a) and 3.2 (d),
nothing in this Agreement shall prohibit the receipt by any ABL Collateral Agent
or any ABL Claimholders of the required payments of interest, principal and
other amounts owed in respect of the ABL Obligations so long as such receipt is
not the direct or indirect result of the exercise by any ABL Collateral Agent or
any other ABL Claimholders of rights or remedies as a secured creditor
(including set-off and recoupment) with respect to the Fixed Asset Priority
Collateral or enforcement in contravention of this Agreement of any Lien on
Fixed Asset Priority Collateral held by any of them.

 

(g)           Each ABL Collateral Agent, on behalf of the ABL Claimholders,
agrees to use commercially reasonable efforts to provide an Enforcement Notice
to the Designated Fixed Asset Collateral Agent prior to taking any Enforcement
Action (though the ABL Collateral Agent shall have no liability for failing to
do so in good faith).

 

3.3          Collateral Access Rights.

 

(a)           If any Fixed Asset Collateral Agent, or any agent or
representative of any Fixed Asset Collateral Agent, shall, after any Fixed Asset
Default, obtain possession or physical control of any of the Fixed Asset
Priority Collateral consisting of Real Estate Asset that is a Mortgaged Premises
or any other Fixed Asset Priority Collateral located thereon or any Fixed Asset
Collateral Agent shall sell or otherwise dispose of any Fixed Asset Priority
Collateral consisting of Real Estate Asset that is a Mortgaged Premises or any
other Fixed Asset Priority Collateral located thereon to any third party (each a
“Third Party Purchaser”), such Fixed Asset Collateral Agent shall promptly
notify the Designated ABL Collateral Agent in writing of that fact, and the
Designated ABL Collateral Agent shall within 10 Business Days (or such longer
period as may be agreed by such Fixed Asset Collateral Agent in its sole
discretion) thereafter, notify such Fixed Asset Collateral Agent in writing as
to whether the Designated ABL Collateral Agent desires to exercise access rights
under this Section 3.3.  In addition, if any ABL Collateral Agent, or any agent
or representative of the ABL Collateral Agent, shall obtain possession or
physical control of any of the Fixed Asset Priority Collateral, following the
delivery to the Designated Fixed Asset Collateral Agent of an Enforcement Notice
with respect to the Disposition of any ABL Priority Collateral, then such ABL
Collateral Agent shall within 10 Business Days (or such longer period as may be
agreed by such Fixed Asset Collateral Agent in its sole discretion) notify the
Designated Fixed Asset Collateral Agent in writing that such ABL Collateral
Agent is exercising its access rights under this Agreement and its rights under
Section 3.4 in respect of such ABL Priority Collateral.  Upon delivery of such
notice of exercise of access rights by the applicable ABL Collateral Agent to
the Designated Fixed Asset Collateral Agent, the parties shall confer in good
faith to coordinate with respect to the applicable ABL Collateral Agent’s
exercise of such access rights.  Consistent with the definition of “Access
Period”, access rights may apply to differing portions of the Fixed Asset
Priority Collateral at differing times, in which case, a differing Access Period
will apply to each such portion.

 

30

--------------------------------------------------------------------------------


 

(b)           Subject to Section 3.3(e), during any pertinent Access Period,
each ABL Collateral Agent and its agents, representatives and designees shall
have an irrevocable, non-exclusive right to have access to, and a royalty-free,
rent-free right to use, the Fixed Asset Priority Collateral consisting of any
Real Estate Asset constituting a Mortgaged Premises or any other Fixed Asset
Priority Collateral located thereon, for the purpose of (i) arranging for and
effecting the sale or disposition of any ABL Priority Collateral, including the
production, completion, packaging and other preparation of such ABL Priority
Collateral for sale or disposition; (ii) selling the ABL Priority Collateral (by
public auction, private sale, a “store closing”, “going out of business” sale or
other sale, whether in bulk, in lots or to customers in the ordinary course of
business or otherwise and which sale may include augmented Inventory of the same
type sold in any Grantor’s business); (iii) storing or otherwise dealing with
the ABL Priority Collateral; or (iv) taking any action necessary to complete the
assembly, manufacture, processing, packaging, storage, sale or disposal (whether
in bulk, in lots or to customers in the ordinary course of business or
otherwise), transportation or shipping and/or removal of, in any lawful manner
(A) work-in-process; (B) raw materials; (C) Inventory; or (D) any other item of
ABL Priority Collateral.  During any such Access Period, each ABL Collateral
Agent and its representatives (and persons employed on their behalf), may
continue to operate, service, maintain, process and sell the ABL Priority
Collateral, as well as to engage in bulk sales of ABL Priority Collateral;
provided, however, that any ABL Collateral Agent that exercises such rights and
the other ABL Claimholders represented by it shall be obligated to pay any
utility, rental, lease or similar charges and payments owed to third parties
that accrue during, or that arise as a result of, such use to the extent not
paid for by the Grantors.  Each ABL Collateral Agent shall take proper and
reasonable care under the circumstances of any Fixed Asset Priority Collateral
that is used by it during the Access Period and repair any physical damage
(ordinary wear-and-tear excepted) caused by such ABL Collateral Agent or its
agents, representatives or designees, and each ABL Collateral Agent shall comply
with all applicable laws in all material respects in connection with its use or
occupancy of the Fixed Asset Priority Collateral.  Each ABL Collateral Agent and
the other ABL Claimholders shall reimburse the Designated Collateral Agent for
any damage to property (ordinary wear-and-tear excepted) directly caused by the
acts or omissions of Persons under such ABL Collateral Agent’s control and shall
indemnify and hold harmless each Fixed Asset Collateral Agent and the other
Fixed Asset Claimholders represented by it for any injury or damage to Persons
directly caused by the acts or omissions of Persons under such ABL Collateral
Agent’s control; provided, however, that the ABL Collateral Agents and the other
ABL Claimholders will not be liable for any diminution in the value of the Fixed
Asset Priority Collateral caused by the absence of the ABL Priority Collateral
therefrom and none of the ABL Claimholders have any duty or liability to
maintain the Fixed Asset Priority Collateral in a condition or manner better
than that in which it was maintained prior to the access or use thereof by any
or all of the ABL Claimholders.  In no event shall any ABL Collateral Agent or
the other ABL Claimholders have any liability to any Fixed Asset Collateral
Agent and/or the Fixed Asset Claimholders hereunder as a result of any condition
(including any environmental condition, claim or liability) on or with respect
to the Fixed Asset Priority Collateral existing prior to the date of the
exercise by any ABL Collateral Agent of its rights under this Agreement.  The
ABL Collateral Agents and the Fixed Asset Collateral Agents shall cooperate and
use reasonable efforts to ensure that their activities during the Access Period
as described above do not unduly interfere with the activities of the other as
described above,

 

31

--------------------------------------------------------------------------------


 

including the right of the Fixed Asset Collateral Agents to show the Fixed Asset
Priority Collateral to prospective purchasers and to ready the Fixed Asset
Priority Collateral for sale.

 

(c)           The Fixed Asset Collateral Agents shall not sell or dispose of any
of the Fixed Asset Priority Collateral of a type subject to Section 3.3 or 3.4
hereof prior to the expiration of the Access Period or Use Period, as
applicable, unless the buyer agrees in writing to acquire the Fixed Asset
Priority Collateral subject to the terms of Section 3.3 and Section 3.4 of this
Agreement and agrees therein to comply with the terms thereof.  Subject to
Section 3.3(e), the rights of the ABL Collateral Agents and the other ABL
Claimholders under this Section 3.3 and Section 3.4 during the Access Period or
Use Period shall continue notwithstanding such foreclosure, sale or other
disposition by any Fixed Asset Collateral Agent.

 

(d)           The ABL Collateral Agents and the other ABL Claimholders shall
have the right to bring an action to enforce their rights under this Section 3.3
and Section 3.4, including an action seeking possession of the applicable
Collateral and/or specific performance of this Section 3.3 and Section 3.4.

 

(e)           The rights of the ABL Collateral Agents under this Section 3.3
shall automatically cease to apply to any Fixed Asset Priority Collateral from
and after the date, if any, on which such Fixed Asset Priority Collateral is no
longer physically located on any Mortgaged Premises of any Grantor.

 

(f)            The rights set forth in this Section 3.3 are solely among the
Fixed Asset Collateral Agents and ABL Collateral Agents, and this Section 3.3
shall not be construed as an agreement by the Company or any Grantor to provide
access to the Collateral in addition to those rights otherwise set forth in the
ABL Loan Documents or Fixed Asset Loan Documents, as applicable.

 

3.4          Fixed Asset General Intangibles Rights/Access to Information.  Each
Fixed Asset Collateral Agent hereby grants (to the full extent of its rights and
interests, if any) to each ABL Collateral Agent and its agents, representatives
and designees (a) an irrevocable royalty-free, rent-free nonexclusive license
and lease (which will be binding on any successor or assignee of any Fixed Asset
Priority Collateral) to use, all of the Fixed Asset Priority Collateral
consisting of Fixed Asset General Intangibles (including, for the avoidance of
doubt, Intellectual Property), and any computer or other data processing
Equipment included in the Fixed Asset Priority Collateral necessary in
connection therewith, to (i) collect all Accounts included in ABL Priority
Collateral; (ii) copy, use, or preserve any and all information relating to any
of the ABL Priority Collateral; and (iii) finish and sell any Goods or Inventory
constituting ABL Priority Collateral and (b) an irrevocable royalty-free license
(which will be binding on any successor or assignee of the Fixed Asset General
Intangibles) to use any and all Fixed Asset General Intangibles (including, for
the avoidance of doubt, Intellectual Property) at any time in connection with
any Enforcement Action by any ABL Collateral Agent or such agents,
representatives and designees; provided, however, that such ABL Collateral Agent
exercising such rights and the other ABL Claimholders represented by it shall be
obligated to pay any utility, rental, lease or similar charges and payments owed
to third parties that accrue during, or that arise as a result of, such use to
the extent not paid for by the Grantors; provided, further, however, (A) the
royalty-free, rent-free license and lease granted in clause (a) with respect to
the applicable Fixed Asset

 

32

--------------------------------------------------------------------------------


 

Priority Collateral (exclusive of any Fixed Asset General Intangibles (including
Intellectual Property)), shall be subject to Section 3.3(e) and shall only apply
during, and immediately expire upon the end of, (1) the Access Period applicable
to such Fixed Asset Priority Collateral located on any Real Estate Asset that is
a Mortgaged Premises and (2) the Use Period with respect to any Fixed Asset
Priority Collateral not located on any Real Estate Asset that is a Mortgaged
Premises and (B) the royalty-free license granted in clause (b) with respect to
any Fixed Asset General Intangibles shall only apply during, and immediately
expire upon the end of, the Use Period (provided that such expiration shall be
without prejudice to the sale or other disposition of the ABL Priority
Collateral in accordance with applicable law).

 

In the event that any ABL Collateral Agent shall, in the exercise of its rights
under the ABL Loan Documents or otherwise, receive possession or control of any
books and records of any Grantor which contain information identifying or
pertaining to the Fixed Asset Priority Collateral, such ABL Collateral Agent
shall promptly either make available to the Designated Fixed Asset Collateral
Agent such books and records for inspection and duplication or provide to the
Designated Fixed Asset Collateral Agent copies thereof.  In the event that Fixed
Asset Collateral Agent shall, in the exercise of its rights under the Fixed
Asset Loan Documents or otherwise, receive possession or control of any books
and records of any Grantor which contain information identifying or pertaining
to any of the ABL Priority Collateral, such Fixed Asset Collateral Agent shall
promptly either make available to the Designated ABL Collateral Agent such books
and records for inspection and duplication or provide the Designated ABL
Collateral Agent copies thereof.

 

The rights set forth in this Section 3.4 are solely among the Fixed Asset
Collateral Agents and ABL Collateral Agents, and this Section 3.4 shall not be
construed as an agreement by the Company or any Grantor to provide access to or
rights with respect to, the Collateral in addition to those rights otherwise set
forth in the ABL Loan Documents or Fixed Asset Loan Documents, as applicable.

 

3.5          Set-Off and Tracing of and Priorities in Proceeds.

 

(a)           Each Fixed Asset Collateral Agent, on behalf of the Fixed Asset
Claimholders represented by it, acknowledges and agrees that, to the extent such
Fixed Asset Collateral Agent or any other Fixed Asset Claimholder exercises its
rights of set-off against any ABL Priority Collateral, the amount of such
set-off shall be held and distributed pursuant to Section 4.1(a).  Each ABL
Collateral Agent, on behalf of the ABL Claimholders represented by it,
acknowledges and agrees that, to the extent such ABL Collateral Agent or any
other ABL Claimholder exercises its rights to set-off against any Fixed Asset
Priority Collateral, the amount of such set-off shall be held and distributed
pursuant to Section 4.1(b).

 

(b)           Each ABL Collateral Agent, for itself and on behalf of each other
ABL Claimholder represented by it, and each Fixed Asset Collateral Agent, for
itself and on behalf of each other Fixed Asset Claimholder represented by it,
agree that prior to an issuance of an Enforcement Notice or the commencement of
any Insolvency or Liquidation Proceeding, any proceeds of Collateral, whether or
not deposited under Account Agreements, used by any Grantor to acquire property
constituting Collateral shall not (solely as between the ABL Collateral Agents
and the Fixed Asset Collateral Agents and as between the ABL Claimholders

 

33

--------------------------------------------------------------------------------


 

and the Fixed Asset Claimholders) be treated as proceeds of Collateral for
purposes of determining the relative priorities of the ABL Claimholders and the
Fixed Asset Claimholders in the Collateral so acquired.

 

(c)           Each ABL Collateral Agent, on behalf of itself and the ABL
Claimholders represented by it, and each Fixed Asset Collateral Agent, on behalf
of itself and the Fixed Asset Claimholders represented by it, agrees that after
an issuance of an Enforcement Notice, each such Person shall cooperate in good
faith to identify the proceeds of the ABL Priority Collateral and the Fixed
Asset Priority Collateral, as the case may be (it being agreed that, unless any
ABL Collateral Agent has actual knowledge to the contrary, all funds deposited
under Account Agreements and then applied to the ABL Obligations shall be
presumed to be ABL Priority Collateral (a presumption that can be rebutted by
any Fixed Asset Collateral Agent); provided, however, that neither any ABL
Claimholder nor any Fixed Asset Claimholder shall be liable or in any way
responsible for any claims or damages from conversion of the ABL Priority
Collateral or Fixed Asset Priority Collateral, as the case may be (it being
understood and agreed that (A) the only obligation of any ABL Claimholder is to
pay over to the Designated Fixed Asset Collateral Agent, in the same form as
received, with any necessary endorsements, all proceeds that such ABL
Claimholder received after the issuance of an Enforcement Notice that have been
identified as proceeds of the Fixed Asset Priority Collateral and (B) the only
obligation of any Fixed Asset Claimholder is to pay over to the Designated ABL
Collateral Agent, in the same form as received, with any necessary endorsements,
all proceeds that such Fixed Asset Claimholder received after the issuance of an
Enforcement Notice that have been identified as proceeds of the ABL Priority
Collateral).  Each of the ABL Collateral Agents and the Fixed Asset Collateral
Agents may request from the other agents an accounting of the identification of
the proceeds of Collateral (and the ABL Collateral Agents and the Fixed Asset
Collateral Agents, as the case may be, upon which such request is made shall
deliver such accounting reasonably promptly after such request is made).

 

SECTION 4

 

PAYMENTS

 

4.1          Application of Proceeds.

 

(a)           So long as the Discharge of ABL Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, any ABL Priority Collateral or any
proceeds thereof received in connection with any Enforcement Action or other
exercise of remedies by any ABL Collateral Agent or ABL Claimholders shall be
applied by such ABL Collateral Agent to the ABL Obligations in such order as
specified in the relevant ABL Loan Documents and, if then in effect, the ABL
Intercreditor Agreement; provided that any non-cash ABL Priority Collateral or
non-cash proceeds may be held by the ABL Collateral Agent as ABL Priority
Collateral unless the failure to apply such amounts would be commercially
unreasonable.  Upon the Discharge of ABL Obligations, each ABL Collateral Agent
shall deliver any remaining ABL Priority Collateral and proceeds thereof held by
it in the same form as received, with any necessary endorsements (such
endorsements shall be without recourse and without any representation or
warranty) to the Designated Fixed Asset Collateral Agent, to such other Person
as may be lawfully entitled

 

34

--------------------------------------------------------------------------------


 

thereto or as a court of competent jurisdiction may otherwise direct, to be
applied by such Fixed Asset Collateral Agent to the Fixed Asset Obligations in
such order as specified in the applicable Fixed Asset Loan Documents and, if
then in effect, the Fixed Asset Intercreditor Agreement.

 

(b)           So long as the Discharge of Fixed Asset Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Fixed Asset
Priority Collateral or any proceeds thereof received in connection with any
Enforcement Action or other exercise of remedies by any Fixed Asset Collateral
Agent or Fixed Asset Claimholders after an Event of Default shall be applied by
such Fixed Asset Collateral Agent to the Fixed Asset Obligations in such order
as specified in the relevant Fixed Asset Loan Documents and, if then in effect,
the Fixed Asset Intercreditor Agreement; provided that any non-cash Fixed Asset
Priority Collateral or non-cash proceeds may be held by such Fixed Asset
Collateral Agent as Fixed Asset Priority Collateral unless the failure to apply
such amounts would be commercially unreasonable.  Upon the Discharge of Fixed
Asset Obligations, each Fixed Asset Collateral Agent shall deliver any remaining
Fixed Asset Priority Collateral and proceeds thereof held by it in the same form
as received, with any necessary endorsements (such endorsements shall be without
recourse and without any representation or warranty) to the Designated ABL Asset
Collateral Agent, to such other Person as may be lawfully entitled thereto or as
a court of competent jurisdiction may otherwise direct, to be applied by such
ABL Collateral Agent to the ABL Obligations in such order as specified in the
ABL Loan Documents and, if then in effect, the ABL Intercreditor Agreement.

 

(c)           In the event that prior to the Discharge of ABL Obligations an
Event of Default has occurred and is continuing and proceeds of the Collateral
are received in connection with a loss or condemnation of Collateral that
involves both ABL Priority Collateral and Fixed Asset Priority Collateral, for
the purposes of this Agreement with respect to such loss or condemnation,
(i) the ABL Priority Collateral consisting of Accounts shall be deemed to have a
valuation equal to the book value of each such Account, (ii) the ABL Priority
Collateral consisting of Inventory shall be deemed to have a value equal to the
greater of (A) the “Net Orderly Liquidation Value” (as defined in the Initial
ABL Credit Agreement as in effect on the date hereof, whether or not then in
effect) of such Inventory based on and consistent with the then-current
appraisal of such Inventory received by each applicable ABL Collateral Agent
with respect thereto and (B) the book value thereof, and (iii) the ABL Priority
Collateral consisting of Credit Card Receivables shall be deemed to have a value
equal to the book value of each such Credit Card Receivable.

 

4.2          Payments Over.  (a)  Subject to Section 3.5, so long as the
Discharge of Prior Lien Obligations has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, any Subordinated Lien Collateral or any proceeds
thereof (including any Subordinated Lien Collateral or proceeds subject to Liens
that have been avoided or otherwise invalidated) received by any Subordinated
Lien Collateral Agent or any Subordinated Lien Claimholders in connection with
any Enforcement Action or other exercise of any right or remedy relating to the
Subordinated Lien Collateral (less any reasonable out of pockets costs and
expenses incurred in connection with any such enforcement Action) in all cases
shall be segregated and held in trust and forthwith paid over to the Prior Lien
Collateral Agent for the benefit of the Prior Lien Claimholders (and, if there
is more than one Prior Lien Collateral Agent, the Prior Lien Collateral Agent
that is the Designated ABL

 

35

--------------------------------------------------------------------------------

 


 

Collateral Agent or Designated Fixed Asset Collateral Agent, as applicable) in
the same form as received, with any necessary endorsements (which endorsements
shall be without recourse and without any representations or warranties) or as a
court of competent jurisdiction may otherwise direct.  Each Prior Lien
Collateral Agent is hereby authorized to make any such endorsements as agent for
the Subordinated Lien Collateral Agent or Subordinated Lien Claimholders.  This
authorization is coupled with an interest and is irrevocable until the Discharge
of Prior Lien Obligations.

 

(b)           So long as the Discharge of Prior Lien Obligations has not
occurred, if in any Insolvency or Liquidation Proceeding the Subordinated Lien
Collateral Agent or any Subordinated Lien Claimholders shall receive any
distribution of money or other property in respect of the Prior Lien Collateral
(including any assets or proceeds subject to Liens that have been avoided or
otherwise invalidated) such money or other property shall be segregated and held
in trust and forthwith paid over to the Prior Lien Collateral Agent for the
benefit of the Prior Lien Claimholders in the same form as received, with any
necessary endorsements. Any Lien received by the Subordinated Lien Collateral
Agent or any Subordinated Lien Claimholders in respect of any of the
Subordinated Lien Obligations in any Insolvency or Liquidation Proceeding shall
be subject to the terms of this Agreement.

 

SECTION 5

 

OTHER AGREEMENTS

 

5.1          Releases.

 

(a)           (i)  If in connection with any Enforcement Action by any ABL
Collateral Agent or any other exercise of any ABL Collateral Agent’s remedies in
respect of the ABL Priority Collateral, in each case prior to the Discharge of
ABL Obligations, each ABL Collateral Agent, for itself or on behalf of any of
the ABL Claimholders represented by it, releases any of its Liens on any part of
the ABL Priority Collateral, then the Liens, if any, of each Fixed Asset
Collateral Agent, for itself or for the benefit of the Fixed Asset Claimholders
represented by it, on such ABL Priority Collateral shall be automatically,
unconditionally and simultaneously released.  Each Fixed Asset Collateral Agent,
for itself or on behalf of the Fixed Asset Claimholders represented by it,
promptly shall execute and deliver to such enforcing ABL Collateral Agent or
Grantor such termination statements, releases and other documents as the ABL
Collateral Agent or Grantor may request to effectively confirm the foregoing
releases.

 

(ii)           If in connection with any Enforcement Action by any Fixed Asset
Collateral Agent or any other exercise of any Fixed Asset Collateral Agent’s
remedies in respect of the Fixed Asset Priority Collateral, in each case prior
to the Discharge of Fixed Asset Obligations, each Fixed Asset Collateral Agent,
for itself or on behalf of the Fixed Asset Claimholders represented by it,
releases any of its Liens on any part of the Fixed Asset Priority Collateral,
then the Liens, if any, of each ABL Collateral Agent, for itself or for the
benefit of the ABL Claimholders represented by it, on such Fixed Asset Priority
Collateral, shall be automatically, unconditionally and simultaneously released.
Each ABL Collateral Agent, for itself and on behalf of the ABL Claimholders
represented by it, promptly shall execute and deliver to the Designated Fixed
Asset Collateral Agent or Grantor such termination statements,

 

36

--------------------------------------------------------------------------------


 

releases and other documents as the Designated Fixed Asset Collateral Agent or
Grantor may request to effectively confirm the foregoing releases.

 

(b)           If, in connection with any sale, lease, exchange, transfer or
other disposition of any Collateral by any Grantor (collectively, a
“Disposition”) permitted under the terms of both the Prior Lien Loan Documents
and the Subordinated Lien Loan Documents (other than in connection with an
Enforcement Action or other exercise of the Prior Lien Collateral Agent’s
remedies in respect of the Collateral which shall be governed by
Section 5.1(a) above), each of the Prior Lien Collateral Agents, for itself and
on behalf of any of the Prior Lien Claimholders represented by it, releases its
Liens on any part of the Prior Lien Collateral, in each case other than (A) in
connection with, or following, the Discharge of Prior Lien Obligations or
(B) after the occurrence and during the continuance of any Event of Default
under the Subordinated Lien Loan Documents, then the Liens, if any, of the
Subordinated Lien Collateral Agent, for itself or for the benefit of the
Subordinated Lien Claimholders, on such Collateral shall be automatically,
unconditionally and simultaneously released.  The Subordinated Lien Collateral
Agent, for itself or on behalf of any such Subordinated Lien Claimholders,
promptly shall execute and deliver to the Prior Lien Collateral Agent or such
Guarantor Subsidiary such termination statements, releases and other documents
as the Prior Lien Collateral Agent or such Grantor may request to effectively
confirm such release.

 

(c)           Until the Discharge of Prior Lien Obligations occurs, the
Subordinated Lien Collateral Agent, for itself and on behalf of each other
Subordinated Lien Claimholder, hereby irrevocably constitutes and appoints each
Prior Lien Collateral Agent and any officer or agent of the Prior Lien
Collateral Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Subordinated Lien Collateral Agent or such holder or in such Prior
Lien Collateral Agent’s own name, from time to time in the Prior Lien Collateral
Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any endorsements or other instruments of transfer or
release.  This power is coupled with an interest and is irrevocable until the
Discharge of Prior Lien Obligations.

 

(d)           Until the Discharge of Prior Lien Obligations occurs, to the
extent that any Prior Lien Collateral Agent and the Prior Lien Claimholders
represented by it (i) have released any Lien on Collateral subject to this
Agreement and any such Liens or guaranty are later reinstated or (ii) obtain any
new liens from any Grantor, then the Subordinated Lien Collateral Agent, for
itself and on behalf of each other Subordinated Lien Claimholder, shall be
granted a Lien on any such Collateral (except to the extent such lien represents
a Declined Lien with respect to the Indebtedness represented by the Subordinated
Lien Collateral Agent), subject to the lien subordination provisions of this
Agreement.

 

5.2          Insurance.  (a)  Unless and until the Discharge of ABL Obligations
has occurred, the Designated ABL Collateral Agent and the ABL Claimholders
represented by it shall have the sole and exclusive right, subject to the rights
of the Grantors under the ABL Loan Documents, to adjust settlement for any
insurance policy covering the ABL Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar

 

37

--------------------------------------------------------------------------------


 

proceeding (or any deed in lieu of condemnation) affecting the ABL Priority
Collateral.  Unless and until the Discharge of ABL Obligations has occurred, and
subject in all cases to the rights of the Grantors under the ABL Loan Documents
(including the rights of the Grantors to adjust for settlement and receive
proceeds), all proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) if in respect to the ABL
Priority Collateral shall be paid first to the Designated ABL Collateral Agent
for the benefit of the ABL Claimholders pursuant to the terms of the ABL Loan
Documents (including for purposes of cash collateralization of letters of
credit, and, if then in effect, the ABL Intercreditor Agreement), second, upon a
Discharge of ABL Obligations, and subject in all cases to the rights of the
Grantors under the Fixed Asset Loan Documents (including the rights of the
Grantors to adjust for settlement and receive proceeds), to the Designated Fixed
Asset Collateral Agent for the benefit of the Fixed Asset Claimholders to the
extent required under the Fixed Asset Loan Documents and, if then in effect, the
Fixed Asset Intercreditor Agreement, and third, upon a Discharge of Fixed Asset
Obligations, to the owner of the subject property, such other Person as may be
lawfully entitled thereto or as a court of competent jurisdiction may otherwise
direct.  Until the Discharge of ABL Obligations has occurred, if any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders shall, at any time, receive any
proceeds of any such insurance policy or any such award or payment in
contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Designated ABL Collateral Agent in
accordance with the terms of Section 4.2.

 

(b)           Unless and until the Discharge of Fixed Asset Obligations has
occurred, the Designated Fixed Asset Collateral Agent and the Fixed Asset
Claimholders represented by it shall have the sole and exclusive right, subject
to the rights of the Grantors under the Fixed Asset Loan Documents, to adjust
settlement for any insurance policy covering the Fixed Asset Priority Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Fixed Asset Priority Collateral.  Unless and until the Discharge
of Fixed Asset Obligations has occurred, and subject in all cases to the rights
of the Grantors under the Fixed Asset Loan Documents (including the rights of
the Grantors to adjust for settlement and receive proceeds), all proceeds of any
such policy and any such award (or any payments with respect to a deed in lieu
of condemnation) if in respect to the Fixed Asset Priority Collateral shall be
paid first to the Designated Fixed Asset Collateral Agent for the benefit of the
Fixed Asset Claimholders pursuant to the terms of the Fixed Asset Loan Documents
and, if then in effect, the Fixed Asset Intercreditor Agreement, second, upon a
Discharge of Fixed Asset Obligations, and subject in all cases to the rights of
the Grantors under the ABL Loan Documents (including the rights of the Grantors
to adjust for settlement and receive proceeds), to the Designated ABL Collateral
Agent for the benefit of the ABL Claimholders to the extent required under the
ABL Collateral Documents (including for purposes of cash collateralization of
letters of credit) and, if then in effect, the ABL Intercreditor Agreement, and
third, upon a Discharge of ABL Obligations, to the owner of the subject
property, such other Person as may be lawfully entitled thereto or as a court of
competent jurisdiction may otherwise direct.  Until the Discharge of Fixed Asset
Obligations has occurred, if the ABL Collateral Agent or any ABL Claimholders
shall, at any time, receive any proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such proceeds over to the Designated Fixed Asset
Collateral Agent in accordance with the terms of Section 4.2.

 

38

--------------------------------------------------------------------------------


 

(c)           To effectuate the foregoing, and to the extent that the pertinent
insurance company agrees to issue such endorsements, each ABL Collateral Agent
and each Fixed Asset Collateral Agent shall each receive separate lender’s loss
payable endorsements naming themselves as loss payee, as their interests may
appear, with respect to policies which insure the ABL Priority Collateral and
the Fixed Asset Priority Collateral.

 

(d)           To the extent that an insured loss covers or constitutes both ABL
Priority Collateral and Fixed Asset Priority Collateral, then the Designated ABL
Collateral Agent and the Designated Fixed Asset Collateral Agent will work
jointly and in good faith to collect, adjust or settle (subject to the rights of
the relevant grantors under the ABL Loan Documents and the Fixed Asset Loan
Documents) under the relevant insurance policy, with the proceeds thereof being
applied in accordance with the provisions of Section 4.1 of this Agreement.

 

5.3          Amendments to ABL Loan Documents and Fixed Asset Loan Documents.

 

(a)           The ABL Loan Documents may be amended, restated, amended and
restated, supplemented or otherwise modified from time in accordance with their
terms and the ABL Credit Agreement may be Refinanced, in each case, without
notice to, or the consent of the Fixed Asset Collateral Agents or the Fixed
Asset Claimholders, all without affecting the lien subordination or other
provisions of this Agreement; provided that (x) any such amendment, supplement,
modification or Refinancing shall not, without the express written consent of
the Designated Fixed Asset Collateral Agent violate or be inconsistent with the
express terms of this Agreement and (y) the holders of such Refinancing debt
bind themselves in a writing addressed to the Designated Fixed Asset Collateral
Agent and the Fixed Asset Claimholders to the terms of this Agreement.

 

(b)           The Fixed Asset Loan Documents may be amended, restated, amended
and restated, supplemented or Refinanced or otherwise modified from time in
accordance with their terms and the Fixed Asset Credit Agreement may be
Refinanced, in each case, without notice to, or the consent of the ABL
Collateral Agents or the ABL Claimholders, all without affecting the lien
subordination or other provisions of this Agreement; provided that (x) any such
amendment, restatement, supplement, modification or Refinancing shall not,
without the express written consent of the Designated ABL Collateral Agent
violate or be inconsistent with the express terms of this Agreement and (y) the
holders of such Refinancing debt bind themselves in a writing addressed to the
Designated ABL Collateral Agent and the ABL Claimholders to the terms of this
Agreement.

 

5.4          Confirmation of Subordination in Subordinated Lien Collateral
Documents.  Prior to the Discharge of the Prior Lien Obligations, the Company
agrees that each Subordinated Lien Collateral Document shall include the
following language (or language to similar effect approved by the Designated
Prior Lien Collateral Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [ABL][Fixed Asset] Collateral Agent pursuant to this Agreement
and the exercise of any right or remedy by the [ABL][Fixed Asset] Collateral
Agent hereunder are subject to the provisions of the Intercreditor Agreement,
dated as of [        ], 2016

 

39

--------------------------------------------------------------------------------


 

(as amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Staples, Inc., Bank of America, N.A., as ABL
Collateral Agent and Barclays Bank PLC, as Fixed Asset Collateral Agent and
certain other persons party or that may become party thereto from time to time. 
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

 

5.5          Gratuitous Bailee/Agent for Perfection.

 

(a)           Each ABL Collateral Agent and each Fixed Asset Collateral Agent
agrees to hold that part of the Collateral that is in its possession or control
(or in the possession or control of its agents or bailees) to the extent that
possession or control thereof is taken to perfect a Lien thereon under the UCC
(such Collateral being the “Pledged Collateral”) as (i) in the case of each ABL
Collateral Agent, the collateral agent for the ABL Claimholders under the ABL
Loan Documents for which such ABL Collateral Agent is acting as agent or, in the
case of each Fixed Asset Collateral Agent, the collateral agent for the Fixed
Asset Claimholders under the Fixed Asset Loan Documents for which such Fixed
Asset Collateral Agent is acting as agent and (ii) non-fiduciary, gratuitous
bailee for the benefit of each other Agent (such bailment being intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the purpose of
perfecting the security interest granted under the ABL Loan Documents and the
Fixed Asset Loan Documents, respectively, subject to the terms and conditions of
this Section 5.5.  Each Agent hereby appoints each other Agent as their
non-fiduciary gratuitous bailee for the purposes of perfecting their security
interest in all Pledged Collateral in which such other Agent has a perfected
security interest under the UCC.  Solely with respect to any Deposit Accounts
under the control of any ABL Collateral Agents, such ABL Collateral Agent agrees
to also hold such control as gratuitous agent for the Fixed Asset Collateral
Agents subject to the terms and conditions of this Section 5.5.  Each ABL
Collateral Agent and each Fixed Asset Collateral Agent hereby accepts such
appointments pursuant to this Section 5.5(a) and acknowledges and agrees that it
shall hold the Pledged Collateral for the benefit of the other Claimholders with
respect to any Pledged Collateral and that any proceeds received by such Agent
under any Pledged Collateral shall be applied in accordance with Article IV.

 

(b)           Each Agent shall have no obligation whatsoever to any Claimholders
or other Agents to ensure that the Pledged Collateral is genuine or owned by any
of the Grantors, to perfect the security interest of any other Agent or any
other Claimholder or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.5.  The duties or responsibilities of each
ABL Collateral Agent under this Section 5.5 shall be limited solely to holding
the Pledged Collateral as bailee (and with respect to Deposit Accounts, agent)
in accordance with this Section 5.5 and delivering the Pledged Collateral upon a
Discharge of ABL Obligations as provided in Section 5.5 (d) below or upon a
Discharge of Fixed Asset Obligations as provided in Section 5.5 (e) below.

 

(c)           None of the Agents shall have by reason of the Collateral
Documents, this Agreement or any other document a fiduciary relationship in
respect of the any other Agent or Claimholder represented by such other Agent. 
Each Agent and the respective Claimholders

 

40

--------------------------------------------------------------------------------


 

represented by it hereby waives and releases each other Agent and the respective
Claimholders represented by it from all claims and liabilities arising pursuant
to such Agent’s role under this Section 5.5 as gratuitous bailee and gratuitous
agent with respect to the Pledged Collateral.  It is understood and agreed that
the interests of the ABL Collateral Agents and the ABL Claimholders, on the one
hand, and the Fixed Asset Collateral Agents and the Fixed Asset Claimholders on
the other hand, may differ and each of the ABL Collateral Agents and Fixed Asset
Collateral Agents and each of the ABL Claimholders and Fixed Asset Claimholders
shall be fully entitled to act in their own interest without taking into account
the interests of any other Agents or Claimholders represented by such other
Agent.

 

(d)           Upon the Discharge of ABL Obligations, such ABL Collateral Agent
shall deliver the remaining Pledged Collateral in its possession (if any)
together with any necessary endorsements (such endorsement shall be without
recourse and without any representations or warranties) in the following order:
first, if a Discharge of Fixed Asset Obligations has not already occurred, to
the Designated Fixed Asset Collateral Agent until a Discharge of Fixed Asset
Obligations has occurred and second, to the extent both a Discharge of ABL
Obligations and Discharge of Fixed Asset Obligations has occurred, to the
Company or as a court of competent jurisdiction may otherwise direct.   Each ABL
Collateral Agent further agrees to take all other action reasonably requested by
the Designated Fixed Asset Collateral Agent at the expense of the Designated
Fixed Asset Collateral Agent or the Company in connection with the Designated
Fixed Asset Collateral Agent obtaining a first-priority interest in the ABL
Priority Collateral.

 

(e)           Upon the Discharge of Fixed Asset Obligations, such Fixed Asset
Collateral Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (such endorsement
shall be without recourse and without any representation or warranty) in the
following order: first, to the Designated ABL Collateral Agent until a Discharge
of ABL Obligations has occurred, and second, to the extent both a Discharge of
Fixed Asset Obligations and Discharge of ABL Obligations has occurred, to the
Company or as a court of competent jurisdiction may otherwise direct.  Upon such
Discharge, each Fixed Asset Collateral Agent further agrees to take all other
action reasonably requested by the Designated ABL Collateral Agent at the
expense of the Designated ABL Collateral Agent or the Company in connection with
the Designated ABL Collateral Agent obtaining a first-priority interest in the
Fixed Asset Priority Collateral.

 

(f)            Notwithstanding anything to the contrary contained in this
Agreement, any obligation of either Agent, to make any delivery to the other
Agent under Section 5.5(d), Section 5.5(e) or Section 5.6 is subject to (i) the
order of any court of competent jurisdiction or (ii) any automatic stay imposed
in connection with any Insolvency or Liquidation Proceeding

 

5.6          When Discharge of Obligations Deemed to Not Have Occurred.

 

(a)           If, at any time after the Discharge of ABL Obligations has
occurred or contemporaneously therewith, the Company enters into any Additional
ABL Credit Agreement which Additional ABL Credit Agreement is permitted by the
Fixed Asset Loan Documents, then such Discharge of ABL Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken as a result of the

 

41

--------------------------------------------------------------------------------


 

occurrence of such first Discharge of ABL Obligations), and, from and after the
date on which the ABL Collateral Agent under such Additional ABL Credit
Agreement becomes a party to this Agreement in accordance with Section 8.18
hereof, the obligations under such Additional ABL Credit Agreement automatically
shall be treated as ABL Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, and the ABL Collateral Agent under such Additional
ABL Credit Agreement shall be the ABL Collateral Agent for all purposes of this
Agreement and this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair or
otherwise affect the obligations of the parties hereto from such date of
reinstatement.   Upon receipt of a designation from the Company in accordance
with Section 8.18 hereof, each Fixed Asset Collateral Agent shall promptly
(a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such new ABL Collateral Agent
shall reasonably request in order to provide to the new ABL Collateral Agent the
rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (b) deliver to the New ABL Collateral Agent
any Pledged Collateral constituting ABL Priority Collateral held by it together
with any necessary endorsements (or otherwise allow the New ABL Collateral Agent
to obtain control of such Pledged Collateral).  As provided in Section 8.18
hereof, the new ABL Collateral Agent shall agree in a writing addressed to the
Designated Fixed Asset Collateral Agent and the Fixed Asset Claimholders to be
bound by the terms of this Agreement.  If the new ABL Obligations under the new
ABL Loan Documents are secured by assets of the Grantors constituting Collateral
that do not also secure the Fixed Asset Obligations, then the Fixed Asset
Obligations shall be secured at such time by a second-priority Lien on such
assets to the same extent provided in the Fixed Asset Collateral Documents and
this Agreement except to the extent such Lien on such assets constitutes a
Declined Lien.

 

(b)           If, at any time after the Discharge of Fixed Asset Obligations has
occurred or contemporaneously therewith, the Company enters into any Additional
Fixed Asset Credit Agreement which Additional Fixed Asset Credit Agreement is
permitted by the ABL Loan Documents, then such Discharge of Fixed Asset
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of Fixed Asset Obligations), and, from
and after the date on which the Fixed Asset Collateral Agent under such
Additional Fixed Asset Credit Agreement becomes a party to this Agreement in
accordance with Section 8.18 hereof, the obligations under such Additional Fixed
Asset Credit Agreement automatically shall be treated as Fixed Asset Obligations
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Collateral set forth herein, and the Fixed
Asset Collateral Agent under such Additional Fixed Asset Credit Agreement shall
be the Fixed Asset Collateral Agent for all purposes of this Agreement and this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement.   Upon
receipt of a designation from the Company in accordance with Section 8.18
hereof, each ABL Asset Collateral Agent shall promptly (a) enter into such
documents and agreements (including amendments or supplements to this Agreement)
as the Company or such new Fixed Asset Collateral Agent shall reasonably request
in order to provide to the new Fixed Asset Collateral Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to the New Fixed Asset Collateral Agent
any Pledged Collateral

 

42

--------------------------------------------------------------------------------


 

constituting Fixed Asset Priority Collateral held by it together with any
necessary endorsements (or otherwise allow the New Fixed Asset Collateral Agent
to obtain control of such Pledged Collateral).  As provided in Section 8.18
hereof, the new Fixed Asset Collateral Agent shall agree in a writing addressed
to the Designated Fixed Asset Collateral Agent and the Fixed Asset Claimholders
to be bound by the terms of this Agreement.  If the new Fixed Asset Obligations
under the new Fixed Asset Loan Documents are secured by assets of the Grantors
constituting Collateral that do not also secure the ABL Obligations, then the
ABL Obligations shall be secured at such time by a second-priority Lien on such
assets to the same extent provided in the ABL Collateral Documents and this
Agreement except to the extent such Lien on such assets constitutes a Declined
Lien.

 

SECTION 6

 

INSOLVENCY OR LIQUIDATION PROCEEDINGS

 

6.1          Finance and Sale Issues.

 

(a)           Until the Discharge of ABL Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
constituting ABL Priority Collateral or proceeds thereof or to permit any
Grantor to obtain financing, whether from the ABL Claimholders or any other
Person under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“DIP Financing”) then each Fixed Asset Collateral Agent, on behalf of itself
and the Fixed Asset Claimholders represented by it, agrees that it will raise no
objection to such Cash Collateral use or DIP Financing so long as any Lien on
the Fixed Asset Priority Collateral to secure such DIP Financing is subordinate
to the Lien of the Fixed Asset Collateral Agents with respect thereto; provided
that the foregoing provisions of this Section 6.1(a) shall not prevent the Fixed
Asset Claimholders from objecting to any provision in any DIP Financing or any
ancillary agreements relating to any content of a plan of reorganization under
any Insolvency or Liquidation Proceeding.  To the extent the Liens securing the
ABL Obligations are subordinated to or pari passu with such DIP Financing
meeting the requirements set forth in the prior sentence, each Fixed Asset
Collateral Agent will subordinate its Liens in the ABL Priority Collateral to
the Liens securing such DIP Financing (and all obligations relating thereto) and
will not request adequate protection or any other relief in connection therewith
(except, as expressly agreed by the ABL Collateral Agent or to the extent
permitted by Section 6.3).

 

(b)           Until the Discharge of Fixed Asset Obligations has occurred, if
the Company or any other Grantor shall be subject to any Insolvency or
Liquidation Proceeding and any Fixed Asset Collateral Agent shall desire to
permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) constituting Fixed Asset Priority
Collateral or proceeds thereof or to permit any Grantor to obtain DIP Financing,
then each ABL Collateral Agent, on behalf of itself and the ABL Claimholders
represented by it, agrees that it will raise no objection to such Cash
Collateral use or DIP Financing so long as any Lien on the ABL Priority
Collateral to secure such DIP Financing is subordinate to the Lien of the ABL
Collateral Agents with respect thereto; provided that the foregoing provisions
of this Section 6.1(b) shall not prevent the ABL Claimholders from objecting to
any provision in any DIP

 

43

--------------------------------------------------------------------------------


 

Financing or any ancillary agreements relating to any content of a plan of
reorganization under any Insolvency or Liquidation Proceeding.  To the extent
the Liens securing the Fixed Asset Obligations are subordinated to or pari passu
with such DIP Financing meeting the requirements set forth in the prior
sentence, each ABL Collateral Agent will subordinate its Liens in the Fixed
Asset Priority Collateral to the Liens securing such DIP Financing (and all
obligations relating thereto) and will not request adequate protection or any
other relief in connection therewith (except as expressly agreed by the
Designated Fixed Asset Collateral Agent or to the extent permitted by
Section 6.3).

 

6.2          Relief from the Automatic Stay.  Until the Discharge of Prior Lien
Obligations has occurred, each Subordinated Lien Collateral Agent, on behalf of
itself and the Subordinated Lien Claimholders represented by it, agrees that
none of them shall (i) seek (or support any other Person seeking) relief from
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of the Subordinated Lien Collateral, without the prior written
consent of the Prior Lien Collateral Agent or (ii) oppose (or support any other
Person in opposing) any request by any Prior Lien Collateral Agent for relief
from such stay with respect to Prior Lien Collateral.

 

6.3          Adequate Protection.

 

(a)           Until the Discharge of Prior Lien Obligations has occurred, each
Subordinated Lien Collateral Agent, on behalf of itself and the Subordinated
Lien Claimholders represented by it, agrees that none of them shall contest (or
support any other Person contesting):

 

(i)            any request by any Prior Lien Collateral Agent or any Prior Lien
Claimholders for adequate protection under any Bankruptcy Law with respect to
Prior Lien Collateral; or

 

(ii)           any objection by any Prior Lien Collateral Agent or any Prior
Lien Claimholders to any motion, relief, action or proceeding based on such
Prior Lien Collateral Agent or such Prior Lien Claimholders claiming a lack of
adequate protection with respect to Prior Lien Collateral.

 

(b)           Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency or Liquidation Proceeding, if the Prior Lien Claimholders (or any
subset thereof) are granted adequate protection with respect to Prior Lien
Collateral in the form of additional collateral in connection with any Cash
Collateral use or DIP Financing, then each Subordinated Lien Collateral Agent,
on behalf of itself or any of the Subordinated Lien Claimholders, may seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the Liens securing the Prior Lien Obligations
and such Cash Collateral use or DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Subordinated Lien
Obligations are so subordinated to the Prior Lien Obligations under this
Agreement; and

 

(c)           Each Subordinated Lien Collateral Agent, for itself and on behalf
of each other Subordinated Lien Claimholder represented by it, agrees that
notice of a hearing to approve DIP Financing or use of Cash Collateral on an
interim basis shall be adequate if delivered to such

 

44

--------------------------------------------------------------------------------


 

Subordinated Lien Collateral Agent at least two (2) Business Days in advance of
such hearing and that notice of a hearing to approve DIP Financing or use of
Cash Collateral on a final basis shall be adequate if delivered to such
Subordinated Lien Collateral Agent at least fifteen (15) days in advance of such
hearing.

 

6.4          Avoidance Issues.  If any Prior Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
Prior Lien Obligations (a “Recovery”), then such Prior Lien Claimholders shall
be entitled to a reinstatement of Prior Lien Obligations with respect to all
such recovered amounts on the date of such Recovery, and from and after the date
of such reinstatement the Discharge of Prior Lien Obligations shall be deemed
not to have occurred for all purposes hereunder.  If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.  This Section 6.4 shall survive termination of this
Agreement.

 

6.5          Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization, arrangement, compromise or liquidation or similar dispositive
restructuring plan, both on account of Prior Lien Obligations and on account of
Subordinated Lien Obligations, then, to the extent the debt obligations
distributed on account of the Prior Lien Obligations and on account of the
Subordinated Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

6.6          Post-Petition Interest.  Neither the Subordinated Lien Collateral
Agents nor any Subordinated Lien Claimholder shall oppose or seek to challenge
any claim by the Prior Lien Collateral Agent or any Prior Lien Claimholder for
allowance in any Insolvency or Liquidation Proceeding of Prior Lien Obligations
consisting of Post-Petition Interest to the extent of the value of any Prior
Lien Claimholder’s Lien on Prior Lien Collateral, without regard to the
existence of the Lien of the Subordinated Lien Collateral Agent on behalf of the
Subordinated Lien Claimholders on such Collateral.

 

6.7          Waiver.  Each Subordinated Lien Collateral Agent, for itself and on
behalf of each other Subordinated Lien Claimholder represented by it, waives any
claim it may hereafter have against any Prior Lien Claimholder arising out of
the election of any Prior Lien Claimholder of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or out of any cash collateral or
financing arrangement or out of any grant of a security interest in connection
with the Prior Lien Collateral in any Insolvency or Liquidation Proceeding so
long as such actions are not in express contravention of the terms of this
Agreement.

 

6.8          Separate Grants of Security and Separate Classification.  Each
Fixed Asset Collateral Agent, for itself and on behalf of each other Fixed Asset
Claimholder represented by it, and each ABL Collateral Agent, for itself and on
behalf of each other ABL Claimholder represented by it, acknowledges and agrees
that:

 

45

--------------------------------------------------------------------------------

 


 

(a)           the grants of Liens pursuant to the ABL Collateral Documents and
the Fixed Asset Collateral Documents constitute separate and distinct grants of
Liens; and

 

(b)           because of, among other things, their differing rights in the
Collateral, the Fixed Asset Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Claimholders and
the Fixed Asset Claimholders in respect of the Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that,
subject to Sections 2.1 and 4.1, all distributions shall be made as if there
were separate classes of secured claims against the Grantors in respect of the
Collateral (with the effect being that, to the extent that the aggregate value
of the Prior Lien Collateral is sufficient (for this purpose ignoring all claims
held by the Subordinated Lien Claimholders), the Prior Lien Claimholders shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of Post-Petition Interest, including any additional interest
payable pursuant to the Prior Lien Loan Documents, arising from or related to a
default, which is disallowed as a claim in any Insolvency or Liquidation
Proceeding) before any distribution is made in respect of the claims held by the
Subordinated Lien Claimholders with respect to the Prior Lien Collateral, with
each Subordinated Lien Collateral Agent, for itself and on behalf of each other
Subordinated Lien Claimholder, hereby acknowledging and agreeing to turn over to
the Designated Prior Lien Collateral Agent, for itself and on behalf of each
other Prior Lien Claimholder, Collateral or proceeds of Prior Lien Collateral
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Subordinated Lien Claimholders).  Nothing in this
Section shall limit the rights of the Company or its Subsidiaries as debtors in
any Insolvency or Liquidation Proceeding.

 

6.9          Effectiveness in Insolvency or Liquidation Proceedings.  The
Parties acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of an Insolvency or Liquidation Proceeding. All
references in this Agreement to any Grantor will include such Person as a
debtor-in-possession and any receiver or trustee for such Person in an
Insolvency or Liquidation Proceeding.

 

6.10        Asset Dispositions.

 

(a)           Until the Discharge of ABL Obligations has occurred, each Fixed
Asset Collateral Agent, for itself and on behalf of each other Fixed Asset
Claimholder represented by it, agrees that, in the event of any Insolvency or
Liquidation Proceeding, the Fixed Asset Claimholders will not seek consultation
rights in connection with, and will not object or oppose (or support any Person
in objecting or opposing) a motion for any Disposition of any ABL Priority
Collateral free and clear of the Liens of Fixed Asset Collateral Agents and the
Fixed

 

46

--------------------------------------------------------------------------------


 

Asset Claimholders or other claims under Sections 363, 365, 1129 or 1141 of the
Bankruptcy Code, or any comparable provision of any Bankruptcy Law (and
including any motion for bid procedures or other procedures related to the
Disposition that is the subject of such motion), and shall be deemed to have
consented to any such Disposition of any ABL Priority Collateral under
Section 363(f) of the Bankruptcy Code that has been consented to by any ABL
Collateral Agent; provided that the proceeds of such Disposition of any
Collateral to be applied to the ABL Obligations or the Fixed Asset Obligations
are applied in accordance with Sections 4.1 and 4.2.

 

(b)           Until the Discharge of Fixed Asset Obligations has occurred, each
ABL Collateral Agent, for itself and on behalf of each other ABL Claimholder
represented by it, agrees that, in the event of any Insolvency or Liquidation
Proceeding, the ABL Claimholders will not seek consultation rights in connection
with, and will not object or oppose (or support any Person in objecting or
opposing), a motion to any Disposition of any Fixed Asset Priority Collateral
free and clear of the Liens of ABL Collateral Agent and the ABL Claimholders or
other claims under Sections 363, 365, 1129 or 1141 of the Bankruptcy Code, or
any comparable provision of any Bankruptcy Law (and including any motion for bid
procedures or other procedures related to the Disposition that is the subject of
such motion), and shall be deemed to have consented to any such Disposition of
any Fixed Asset Priority Collateral under Section 363(f) of the Bankruptcy Code
that has been consented to by any Fixed Asset Collateral Agent; provided that
the proceeds of such Disposition of any Collateral to be applied to the ABL
Obligations or the Fixed Asset Obligations are applied in accordance with
Sections 4.1 and 4.2.

 

(c)           The Fixed Asset Claimholders agree that the ABL Claimholders shall
have the right to credit bid under Section 363(k) of the Bankruptcy Code with
respect to any Disposition of, the ABL Priority Collateral and the ABL
Claimholders agree that the Fixed Asset Claimholders shall have the right to
credit bid under Section 363(k) of the Bankruptcy Code with respect to any
Disposition of the Fixed Asset Priority Collateral; provided that the
Claimholders shall not be deemed to have agreed to any credit bid by other
Claimholders in connection with the Disposition of Collateral consisting of both
Fixed Asset Priority Collateral and ABL Priority Collateral.  Each Fixed Asset
Collateral Agent, for itself and on behalf of each other Fixed Asset Claimholder
represented by it, agrees that, so long as the Discharge of ABL Obligations has
not occurred, no Fixed Asset Claimholder shall, without the prior written
consent of the Designated ABL Collateral Agent, credit bid under
Section 363(k) of the Bankruptcy Code with respect to the ABL Priority
Collateral.  Each ABL Collateral Agent, for itself and on behalf of each other
ABL Claimholder represented by it, agrees that, so long as the Discharge of
Fixed Asset Obligations has not occurred, no ABL Claimholder shall, without the
prior written consent of the Designated Fixed Asset Collateral Agent, credit bid
under Section 363(k) of the Bankruptcy Code with respect to the Fixed Asset
Priority Collateral.

 

SECTION 7

 

RELIANCE; WAIVERS; ETC.

 

7.1          Reliance.  Other than any reliance on the terms of this Agreement,
each ABL Collateral Agent, on behalf of itself and the ABL Claimholders
represented by it, acknowledges that it and such ABL Claimholders have,
independently and without reliance on any Fixed Asset Collateral Agent or any
Fixed Asset Claimholder, and based on documents and information

 

47

--------------------------------------------------------------------------------


 

deemed by them appropriate, made their own credit analysis and decision to enter
into each of the applicable ABL Loan Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decision in taking or
not taking any action under the applicable ABL Loan Documents or this Agreement.
 Other than any reliance on the terms of this Agreement, each Fixed Asset
Collateral Agent, on behalf of itself and the Fixed Asset Claimholders
represented by it, acknowledges that it and such Fixed Asset Claimholders have,
independently and without reliance on any ABL Collateral Agent or any ABL
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the applicable
Fixed Asset Loan Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the applicable Fixed Asset Loan Documents or this Agreement.

 

7.2          No Warranties or Liability.  Each ABL Collateral Agent, on behalf
of itself and the ABL Claimholders represented by it, acknowledges and agrees
that each of the Fixed Asset Collateral Agents and the Fixed Asset Claimholders
have made no express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Fixed Asset Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon.  Except as
otherwise provided herein, the Fixed Asset Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
applicable Fixed Asset Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate.  Each Fixed Asset
Collateral Agent, on behalf of itself and the Fixed Asset Claimholders
represented by it, acknowledges and agrees that each of the ABL Collateral
Agents and the ABL Claimholders have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the ABL Loan Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon.  Except as otherwise provided herein, the ABL Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under the applicable ABL Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate.  Each Fixed Asset
Collateral Agent and the Fixed Asset Claimholders represented by it shall have
no duty to any ABL Collateral Agent or any of the ABL Claimholders, and each ABL
Collateral Agent and the ABL Claimholders represented by it shall have no duty
to any Fixed Asset Collateral Agent or any of the Fixed Asset Claimholders, to
act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Company or any other Grantor (including the ABL Loan Documents and the
Fixed Asset Loan Documents), regardless of any knowledge thereof with which they
may have or be otherwise charged with.

 

7.3          No Waiver of Lien Priorities.

 

(a)           No right of the ABL Claimholders, any ABL Collateral Agent or any
of them to enforce any provision of this Agreement or any ABL Loan Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or any other Grantor or by any act or failure to
act by any ABL Claimholder or any ABL Collateral Agent, or by any noncompliance
by any Person with the terms, provisions and covenants of this

 

48

--------------------------------------------------------------------------------


 

Agreement, any of the ABL Loan Documents or any of the Fixed Asset Loan
Documents, regardless of any knowledge thereof which the ABL Collateral Agent or
the ABL Claimholders, or any of them, may have or be otherwise charged with.  No
right of the Fixed Asset Claimholders, any Fixed Asset Collateral Agent or any
of them to enforce any provision of this Agreement or any Fixed Asset Loan
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Company or any other Grantor or by any act or
failure to act by any Fixed Asset Claimholder or any Fixed Asset Collateral
Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the ABL Loan Documents or any of the Fixed
Asset Loan Documents, regardless of any knowledge thereof which any Fixed Asset
Collateral Agent or the Fixed Asset Claimholders, or any of them, may have or be
otherwise charged with.

 

(b)           Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the ABL Loan Documents), the ABL Claimholders, each ABL Collateral Agent and any
of them may, at any time and from time to time in accordance with the ABL Loan
Documents and/or applicable law, without the consent of, or notice to, the
Designated Fixed Asset Collateral Agent or any Fixed Asset Claimholders, without
incurring any liabilities to any Fixed Asset Collateral Agent or any Fixed Asset
Claimholders and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of any Fixed Asset Collateral Agent or any Fixed Asset
Claimholders is affected, impaired or extinguished thereby) do any one or more
of the following:

 

(i)            change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the ABL Obligations or any Lien on any ABL Priority Collateral or
guaranty thereof or any liability of the Company or any other Grantor, or any
liability incurred directly or indirectly in respect thereof (including any
increase in or extension of the ABL Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by any ABL
Collateral Agent or any of the ABL Claimholders, the ABL Obligations or any of
the ABL Loan Documents;

 

(ii)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the ABL Priority
Collateral or any liability of the Company or any other Grantor to the ABL
Claimholders or any ABL Collateral Agent, or any liability incurred directly or
indirectly in respect thereof;

 

(iii)          settle or compromise any ABL Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the ABL
Obligations) in any manner or order; and

 

(iv)          exercise or delay in or refrain from exercising any right or
remedy against the Company or any other Grantor or any other Person, elect any
remedy and

 

49

--------------------------------------------------------------------------------


 

otherwise deal freely with the Company, any other Grantor or any ABL Priority
Collateral and any guarantor or any liability of the Company or any other
Grantor to the ABL Claimholders or any liability incurred directly or indirectly
in respect thereof.

 

(c)           Without in any way limiting the generality of the foregoing
paragraph (but subject to the rights of the Company and the other Grantors under
the Fixed Asset Loan Documents), the Fixed Asset Claimholders, each Fixed Asset
Collateral Agent and any of them may, at any time and from time to time in
accordance with the Fixed Asset Loan Documents and/or applicable law, without
the consent of, or notice to, the Designated ABL Collateral Agent or any ABL
Claimholders, without incurring any liabilities to any ABL Collateral Agent or
any ABL Claimholders and without impairing or releasing the Lien priorities and
other benefits provided in this Agreement (even if any right of subrogation or
other right or remedy of any ABL Collateral Agent or any ABL Claimholders is
affected, impaired or extinguished thereby) do any one or more of the following:

 

(i)            change the manner, place or terms of payment or change or extend
the time of payment of, or amend, renew, exchange, increase or alter, the terms
of any of the Fixed Asset Obligations or any Lien on any Fixed Asset Priority
Collateral or guaranty thereof or any liability of the Company or any other
Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Fixed Asset Obligations, without
any restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by any Fixed Asset Collateral Agent or any of the Fixed Asset
Claimholders, the Fixed Asset Obligations or any of the Fixed Asset Loan
Documents;

 

(ii)           sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Fixed Asset
Priority Collateral or any liability of the Company or any other Grantor to the
Fixed Asset Claimholders or any Fixed Asset Collateral Agent, or any liability
incurred directly or indirectly in respect thereof;

 

(iii)          settle or compromise any Fixed Asset Obligation or any other
liability of the Company or any other Grantor or any security therefor or any
liability incurred directly or indirectly in respect thereof and apply any sums
by whomsoever paid and however realized to any liability (including the Fixed
Asset Obligations) in any manner or order; and

 

(iv)          exercise or delay in or refrain from exercising any right or
remedy against the Company or any security or any other Grantor or any other
Person, elect any remedy and otherwise deal freely with the Company, any other
Grantor or any Fixed Asset Priority Collateral and any security and any
guarantor or any liability of the Company or any other Grantor to the Fixed
Asset Claimholders or any liability incurred directly or indirectly in respect
thereof.

 

(d)           The rights set forth in this Section 7.3 are solely among the
Fixed Asset Collateral Agents and ABL Collateral Agents on behalf of themselves
and the applicable ABL

 

50

--------------------------------------------------------------------------------


 

Claimholders and Fixed Asset Claimholders, and this Section 7.3 shall not be
construed as an agreement by the Company or any Grantor in addition to the
agreements of the Company or such Grantor forth in the ABL Loan Documents or
Fixed Asset Loan Documents, as applicable.

 

7.4          Obligations Unconditional.  All rights, interests, agreements and
obligations of each ABL Collateral Agent and the ABL Claimholders represented by
it and each Fixed Asset Collateral Agent and the Fixed Asset Claimholders
represented by it, respectively, hereunder shall remain in full force and effect
irrespective of:

 

(a)           any lack of validity or enforceability of any ABL Loan Documents
or any Fixed Asset Loan Documents;

 

(b)           except as otherwise expressly set forth in this Agreement, any
change in the time, manner or place of payment of, or in any other terms of, all
or any of the ABL Obligations or Fixed Asset Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any ABL Loan Document
or any Fixed Asset Loan Document;

 

(c)           except as otherwise expressly set forth in this Agreement, any
exchange of any security interest in any Collateral or any other collateral, or
any amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Fixed Asset
Obligations or any guaranty thereof;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Grantor; or

 

(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
any ABL Collateral Agent, the ABL Obligations, any ABL Claimholder, any Fixed
Asset Collateral Agent, the Fixed Asset Obligations or any Fixed Asset
Claimholder in respect of this Agreement.

 

(f)            This Section 7.4 is solely among the Fixed Asset Collateral
Agents and ABL Collateral Agents, on behalf of themselves and the applicable ABL
Claimholders and Fixed Asset Claimholders, and this Section 7.4 shall not be
construed as an agreement by the Company or any Grantor in addition to the
agreements of the Company or such Grantor set forth in the ABL Loan Documents or
Fixed Asset Loan Documents, as applicable.

 

SECTION 8

 

MISCELLANEOUS

 

8.1          Integration/Conflicts.  This Agreement, the ABL Loan Documents and
the Fixed Asset Loan Documents represent the entire agreement of the Grantors,
the ABL Claimholders and the Fixed Asset Claimholders with respect to the
subject matter hereof and thereof, and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.  There are no promises, undertakings, representations or warranties by
the ABL Claimholders or the Fixed Asset Claimholders relative to the subject
matter hereof and thereof not expressly set forth or referred to herein or
therein. As between the

 

51

--------------------------------------------------------------------------------


 

ABL Claimholders on the one hand and the Fixed Asset Claimholders on the other,
in the event of any conflict between the provisions of this Agreement and the
provisions of the ABL Loan Documents or the Fixed Asset Loan Documents, the
provisions of this Agreement shall govern and control. Solely as among the Fixed
Asset Claimholders, in the event of any conflict between this Agreement and the
Fixed Asset Intercreditor Agreement, the Fixed Asset Intercreditor Agreement
shall govern and control.  Solely as among the ABL Claimholders, in the event of
any conflict between this Agreement and the ABL Intercreditor Agreement, the ABL
Intercreditor Agreement shall govern and control.

 

8.2          Effectiveness; Continuing Nature of this Agreement; Severability. 
This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the ABL
Claimholders and the Fixed Asset Claimholders may continue, at any time and
without notice to any other Agent or any other Claimholder, to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Company or any Grantor in reliance hereof.  Each ABL Collateral Agent and Fixed
Asset Collateral Agent, on behalf of itself and the ABL Claimholders and the
Fixed Asset Claimholders represented by it, respectively, hereby waives any
right it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement.  The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding.  Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.  All references to the
Company or any other Grantor shall include the Company or such Grantor as debtor
and debtor-in-possession and any receiver, trustee or similar person for the
Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.  This Agreement shall terminate and be of no further
force and effect:

 

(a)           with respect to each ABL Collateral Agent, the ABL Claimholders
and the ABL Obligations, on the date on which the ABL Obligations are no longer
secured by, and no longer required to be secured by, any of the Collateral,
subject to the rights of such ABL Claimholders under Sections 5.6 and 6.4; and

 

(b)           with respect to each Fixed Asset Collateral Agent, the Fixed Asset
Claimholders and the Fixed Asset Obligations, on the date on which the Fixed
Asset Obligations are no longer secured by, and no longer required to be secured
by, any of the Collateral, subject to the rights of such Fixed Asset
Claimholders under Sections 5.6 and 6.4.

 

provided, however, that in each case, such termination shall not relieve any
such part of its obligations incurred hereunder prior to the date of such
termination.

 

8.3          Amendments; Waivers.  No amendment, modification or waiver of any
of the provisions of this Agreement by any Fixed Asset Collateral Agent or any
ABL Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party

 

52

--------------------------------------------------------------------------------


 

hereto or its authorized agent and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time.  Notwithstanding the
foregoing, the Company and the other Grantors shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except with respect to Sections 1.1, 2.3, 2.4, 5.2(c), 5.4 or
this Section 8, in each case, to the extent its rights are directly and
adversely affected.

 

8.4          Information Concerning Financial Condition of the Company and its
Subsidiaries.

 

(a)           The ABL Collateral Agents and the ABL Claimholders, on the one
hand, and the Fixed Asset Claimholders and the Fixed Asset Collateral Agents, on
the other hand, shall each be responsible for keeping themselves informed of
(i) the financial condition of the Company and its Subsidiaries and all
endorsers and/or guarantors of the ABL Obligations or the Fixed Asset
Obligations and (ii) all other circumstances bearing upon the risk of nonpayment
of the ABL Obligations or the Fixed Asset Obligations.  The ABL Collateral
Agents and the ABL Claimholders shall have no duty to advise the Fixed Asset
Collateral Agents or any Fixed Asset Claimholder of information known to it or
them regarding such condition or any such circumstances or otherwise.  The Fixed
Asset Collateral Agents and the Fixed Asset Claimholders shall have no duty to
advise the ABL Collateral Agents or any ABL Claimholder of information known to
it or them regarding such condition or any such circumstances or otherwise.

 

(b)           In the event any ABL Collateral Agent or any of the ABL
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to any Fixed Asset Collateral Agent
or any Fixed Asset Claimholder, it or they shall be under no obligation:

 

(i)            to make, and the ABL Collateral Agents and the ABL Claimholders
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided;

 

(ii)           to provide any additional information or to provide any such
information on any subsequent occasion;

 

(iii)          to undertake any investigation; or

 

(iv)          to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

(c)           In the event any Fixed Asset Collateral Agent or any of the Fixed
Asset Claimholders, in its or their sole discretion, undertakes at any time or
from time to time to provide any such information to any ABL Collateral Agent or
any ABL Claimholder, it or they shall be under no obligation:

 

53

--------------------------------------------------------------------------------

 


 

(i)            to make, and the Fixed Asset Collateral Agents and the Fixed
Asset Claimholders shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

 

(ii)           to provide any additional information or to provide any such
information on any subsequent occasion;

 

(iii)          to undertake any investigation; or

 

(iv)          to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

8.5          Subrogation.  With respect to the value of any payments or
distributions in cash, property or other assets that any of the Subordinated
Lien Claimholders or the Subordinated Lien Collateral Agent pays over to the
Prior Lien Collateral Agent or the Prior Lien Claimholders under the terms of
this Agreement, the Subordinated Lien Claimholders and the Subordinated Lien
Collateral Agents shall be subrogated to the rights of the Prior Lien Collateral
Agents and the Prior Lien Claimholders; provided that each Subordinated Lien
Collateral Agent, on behalf of itself and the Subordinated Lien Claimholders
represented by it, hereby agrees not to assert or enforce all such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Prior Lien Obligations has occurred.  The Company and the other
Grantors acknowledge and agree that the value of any payments or distributions
in cash, property or other assets received by any Subordinated Lien Collateral
Agent or the Subordinated Lien Claimholders that are paid over to the Designated
Prior Lien Collateral Agent or the Prior Lien Claimholders pursuant to this
Agreement shall not reduce any of the Subordinated Lien Obligations.

 

8.6          Submission to Jurisdiction; Certain Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Collateral Documents (whether
arising in contract, tort or otherwise), or for recognition and enforcement of
any judgment in respect thereof, to the exclusive general jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, the courts
of the United States for the Southern District of New York sitting in the
Borough of Manhattan, and appellate courts from any thereof;

 

(b)           agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable law, in such federal court;

 

(c)           agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law and that nothing in this
Agreement or any other ABL Loan Document or Fixed Asset Loan Document shall
affect any right that any ABL Claimholder or Fixed Asset Claimholder may
otherwise have to bring any action or proceeding relating to this Agreement or

 

54

--------------------------------------------------------------------------------


 

any other ABL Loan Document or Fixed Asset Loan Document against any Grantor or
any of its assets in the courts of any jurisdiction;

 

(d)           waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement in any court referred
to in paragraph (a) of this Section (and irrevocably waives to the fullest
extent permitted by applicable law the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court);

 

(e)           consents to service of process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
the applicable party at its address provide in accordance with Section 8.8 (and
agrees that nothing in this Agreement or any other ABL Loan Document or Fixed
Asset Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by applicable law);

 

(f)            agrees that service as provided in clause (e) above is sufficient
to confer personal jurisdiction over the applicable party in any such proceeding
in any such court, and otherwise constitutes effective and binding service in
every respect; and

 

(g)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover any special, exemplary, punitive or consequential
damages.

 

8.7          WAIVER OF JURY TRIAL.  EACH PARTY HERETO, THE COMPANY AND EACH
OTHER GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT,
BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY).  EACH PARTY HERETO AND
THE COMPANY AND THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO AND THE COMPANY
AND THE OTHER GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

8.8          Notices.  All notices to the Fixed Asset Claimholders and the ABL
Claimholders permitted or required under this Agreement shall also be sent to
the Designated Fixed Asset Collateral Agent and the Designated ABL Collateral
Agent, respectively.  Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally

 

55

--------------------------------------------------------------------------------


 

served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed.  For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto or in the Joinder Agreement pursuant
to which it becomes a party hereto, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

 

8.9          Further Assurances.  Each ABL Collateral Agent, for itself and on
behalf of each other ABL Claimholder represented by it under the applicable ABL
Loan Documents, and each Fixed Asset Collateral Agent, for itself and on behalf
of each other Fixed Asset Claimholder represented by it under the applicable
Fixed Asset Loan Documents, and the Company and the other Grantors, agree that
each of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Designated ABL Collateral Agent or the Designated Fixed Asset Collateral Agent
may reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.

 

8.10        APPLICABLE LAW.  THIS AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW
(OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING
PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN
THE COLLATERAL).

 

8.11        Binding on Successors and Assigns.  This Agreement shall be binding
upon the ABL Collateral Agents, the ABL Claimholders, the Fixed Asset Collateral
Agents, the Fixed Asset Claimholders, the Company and the other Grantors and
their respective successors and assigns from time to time.  If any of the ABL
Collateral Agents or the Fixed Asset Collateral Agents resigns or is replaced
pursuant to the ABL Credit Agreement or the Fixed Asset Credit Agreement, as
applicable, its successor shall be deemed to be a party to this Agreement and
shall have all the rights of, and be subject to all the obligations of, this
Agreement.  No provision of this Agreement will inure to the benefit of a
trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of any Grantor, including where any such trustee,
debtor-in-possession, creditor trust or other representative of an estate is the
beneficiary of a Lien securing Collateral by virtue of the avoidance of such
Lien in an Insolvency or Liquidation Proceeding.

 

8.12        Headings.  The section headings and table of contents used in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose, be given any
substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

56

--------------------------------------------------------------------------------


 

8.13        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

 

8.14        Authorization.  By its signature, each Person executing this
Agreement, on behalf of such Person but not in his or her personal capacity as a
signatory, represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement.

 

8.15        No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights.  This Agreement and the rights and benefits hereof shall inure to the
benefit of each of the ABL Claimholders and the Fixed Asset Claimholders and
their respective successors and assigns from time to time.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the ABL Collateral Agents and the ABL Claimholders on the one
hand and the Fixed Asset Collateral Agents and the Fixed Asset Claimholders on
the other hand.  Nothing herein shall be construed to limit the relative rights
and obligations as among the ABL Claimholders or as among the Fixed Asset
Claimholders.  Other than as set forth in Section 8.3 and 8.18, none of the
Company, any other Grantor or any other creditor thereof shall have any rights
hereunder and neither the Company nor any Grantor may rely on the terms hereof. 
Other than as set forth in Sections 2.3, 2.4, 5.2(c), 5.4 and this Section 8,
none of the Company or any other Grantor shall have any obligations hereunder
except to the extent such obligations are otherwise set forth in the ABL Loan
Documents or Fixed Asset Loan Documents, as applicable and, for the avoidance of
doubt, nothing in this Agreement is intended to require the Company or any other
Grantor to provide a lien on any Collateral which is otherwise expressly
excluded from the grant of Liens pursuant to the terms of the ABL Loan Documents
or the Fixed Asset Loan Documents, as applicable.  Nothing in this Agreement is
intended to or shall impair the obligations of the Company or any other Grantor,
which are absolute and unconditional, to pay the ABL Obligations and the Fixed
Asset Obligations as and when the same shall become due and payable in
accordance with their terms.

 

8.16        No Indirect Actions.  Unless otherwise expressly stated, if a party
may not take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.

 

8.17        Additional Grantors.  Each Grantor agrees that it shall ensure that
each of its Subsidiaries that is or is to become a party to any ABL Loan
Document or Fixed Asset Loan Document shall either execute this Agreement on the
date hereof or shall confirm that it is a Grantor hereunder pursuant to a
joinder agreement substantially in the form attached hereto as Exhibit A that is
executed and delivered by such Subsidiary prior to or concurrently with its
execution and delivery of such ABL Loan Document or such Fixed Asset Loan
Document.

 

57

--------------------------------------------------------------------------------


 

8.18        Additional Credit Agreements.  (a)   To the extent, but only to the
extent, permitted by the provisions of the ABL Loan Documents and the Fixed
Asset Loan Documents, the Company may incur or issue and sell one or more series
or classes of Indebtedness under credit agreements, debt facilities, indentures
and/or commercial paper facilities that the Company designates as an Additional
ABL Credit Agreement or Additional Fixed Asset Credit Agreement as applicable. 
In order to so designate any credit agreements, debt facilities, indentures
and/or commercial paper facilities as an Additional ABL Credit Agreement or an
Additional Fixed Asset Credit Agreement as applicable, such credit agreements,
debt facilities, indentures and/or commercial paper facilities must satisfy the
requirements of the definition of Additional ABL Credit Agreement or Additional
Fixed Asset Credit Agreement as applicable and the Company must deliver to each
Agent a designation in substantially the form of Exhibit B hereto.  
Additionally the Agent under such Additional ABL Credit Agreement or Additional
Fixed Asset Credit Agreement shall have executed and delivered to each other
Collateral Agent a joinder agreement in substantially the form of Exhibit C
hereto whereby such new Collateral Agent agrees to be bound by the terms of this
Agreement and represents and warrants that the Additional ABL Credit Agreement
or Additional Fixed Asset Credit Agreement, as applicable, provides that the
Claimholders thereunder will be subject to and bound by the provisions of this
Agreement.

 

[Signature Pages Follow]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

 

Initial ABL Collateral Agent:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Initial ABL Collateral Agent,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

100 Federal Street

 

Boston, MA 02110

 

Attention: Andrew Cerussi

 

Facsimile: (617) 310-2686

 

 

 

 

 

Initial Fixed Asset Collateral Agent:

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Initial Fixed Asset Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

745 Seventh Avenue

 

New York, NY 10019

 

Attention: Christopher R. Lee

 

Facsimile: 212 220 9646

 

59

--------------------------------------------------------------------------------


 

Acknowledged and agreed to in accordance with Section 8.15 by:

 

 

 

 

STAPLES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[NOTICE ADDRESS]

 

 

 

 

 

[OTHER GRANTORS]

 

 

60

--------------------------------------------------------------------------------

 


 

Exhibit A

to Intercreditor Agreement

 

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ] dated as of [      ], 20[  ] to the
INTERCREDITOR AGREEMENT dated as of [          ], 2016 (the “ABL Intercreditor
Agreement”), among Bank of America, N.A., as Initial ABL Collateral Agent,
Barclays Bank PLC, as Initial Fixed Asset Collateral Agent, and the additional
Agents from time to time a party thereto, and acknowledged and agreed to by
Staples, Inc., a Delaware corporation (the “Company”) and certain subsidiaries
of the Company (each a “Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings set forth in the ABL Intercreditor Agreement.

 

The undersigned, [              ], a [                ], (the “New Grantor”)
wishes to acknowledge and agree to the ABL Intercreditor Agreement in accordance
with Section 8.15 and become a party thereto to the limited extent contemplated
by Section 8.15 thereof and to acquire and undertake the rights and obligations
of a Grantor thereunder.

 

Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the Claimholders:

 

Section 1.              Accession to the Intercreditor Agreement.  The New
Grantor (a) acknowledges and agrees to in accordance with, and becomes a party
to the ABL Intercreditor Agreement as a Grantor to the limited extent
contemplated by, Section 8.15 thereof, (b) agrees to all the terms and
provisions of the ABL Intercreditor Agreement and (c) shall have all the rights
and obligations of a Grantor under the ABL Intercreditor Agreement.  This
Grantor Joinder Agreement supplements the Intercreditor Agreement and is being
executed and delivered by the New Grantor pursuant to Section 8.17 of the ABL
Intercreditor Agreement.

 

Section 2.              Representations, Warranties and Acknowledgement of the
New Grantor.  The New Grantor represents and warrants to each Representative,
each Collateral Agent and to the Claimholders that (a) it has full power and
authority to enter into this Grantor Joinder Agreement, in its capacity as
Grantor and (b) this Grantor Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of this Grantor
Joinder Agreement.

 

Section 3.              Counterparts.  This Grantor Joinder Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Grantor Joinder Agreement or any
document or instrument delivered in connection herewith by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Grantor Joinder Agreement or such other document or
instrument, as applicable.

 

Section 4.              Section Headings.  Section heading used in this Grantor
Joinder Agreement are for convenience of reference only and are not to affect
the construction hereof or to be taken in consideration in the interpretation
hereof.

 

Exhibit A – Page 1

--------------------------------------------------------------------------------


 

Section 5.              Benefit of Agreement.  The agreements set forth herein
or undertaken pursuant hereto are for the benefit of, and may be enforced by,
any party to the ABL Intercreditor Agreement subject to any limitations set
forth in the Intercreditor Agreement with respect to the Grantors.

 

Section 6.              Governing Law.  THIS GRANTOR JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

Section 7.              Severability.  In case any one or more of the provisions
contained in this Grantor Joinder Agreement should be held invalid, illegal or
unenforceable in any respect, none of the parties hereto shall be required to
comply with such provision for so long as such provision is held to be invalid,
illegal or unenforceable, but the validity, legality and enforceability of the
remaining provisions contained herein and in the ABL Intercreditor Agreement
shall not in any way be affected or impaired.  The parties hereto shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 8.              Notices.  All communications and notices hereunder shall
be in writing and given as provided in Section 8.8 of the ABL Intercreditor
Agreement.  All communications and notices hereunder to the New Grantor shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 8.8 of the Intercreditor Agreement.

 

Section 9.              Miscellaneous.  The provisions of Article 8 of the
Second Lien Intercreditor Agreement will apply with like effect to this Grantor
Joinder Agreement.

 

IN WITNESS WHEREOF, the New Grantor has duly executed this designation as of the
day and year first above written.

 

 

[                                                                 ]

 

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

Exhibit A – Page 2

--------------------------------------------------------------------------------


 

Exhibit B

[Form of] Credit Agreement Designation

 

[FORM OF] CREDIT AGREEMENT DESIGNATION NO. [ ] (this “Designation”) dated as of
[      ], 20[   ] with respect to the INTERCREDITOR AGREEMENT dated as of
[               ], 2016 (the “ABL Intercreditor Agreement”), among Bank of
America, N.A., as Initial ABL Collateral Agent, Barclays Bank PLC, as Initial
Fixed Asset Collateral Agent, and the additional Agents from time to time a
party thereto, and acknowledged and agreed to by Staples, Inc., a Delaware
corporation (the “Company”) and certain subsidiaries of the Company (each a
“Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the ABL Intercreditor Agreement.

 

This Designation is being executed and delivered in order to designate the below
described credit agreement, debt facility, indenture and/or commercial paper
facility as an [Additional ABL Credit Agreement]/[Additional Fixed Asset Credit
Agreement] entitled to the benefit of and subject to the terms of the ABL
Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title of Responsible Officer] of
the Company hereby certifies on behalf of the Company that:

 

Section 1.              [Insert name of the Company or other Grantor] intends to
enter into [describe new debt facility] (the “New Debt Facility”) which New Debt
Facility satisfies all requirements of the ABL Intercreditor Agreement to be an
[Additional ABL Credit Agreement]/[Additional Fixed Asset Credit Agreement] and
it hereby designated as such.

 

Section 2.              The incurrence of the Indebtedness under the New Debt
Facility is permitted by each applicable ABL Loan Document and Fixed Asset Loan
Document.

 

Section 3.              The name and address of the Agent for such New Debt
Facility  is:

 

[Insert name and all capacities; Address]

 

Telephone:

 

Fax:

 

Email

 

Email:

 

[Remainder of this page intentionally left blank]

 

Exhibit B – Page 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this designation as of the day
and year first above written.

 

 

[                                                                 ]

 

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

Exhibit B – Page 2

--------------------------------------------------------------------------------


 

Exhibit C

to Intercreditor Agreement

 

JOINDER AGREEMENT NO.  with respect to the INTERCREDITOR AGREEMENT dated as of
[          ], 2016 (the “ABL Intercreditor Agreement”), among Bank of America,
N.A., as Initial ABL Collateral Agent, Barclays Bank PLC, as Initial Fixed Asset
Collateral Agent, and the additional Agents from time to time a party thereto,
and acknowledged and agreed to by Staples, Inc., a Delaware corporation (the
“Company”) and certain subsidiaries of the Company (each a “Grantor”).

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the ABL Intercreditor
Agreement.

 

B.            The undersigned (the “New Agent”) is the Agent under the
[described facility] which has been designated by the Company as an [Additional
ABL Credit Agreement]/[Additional Fixed Asset Credit Agreement entitled to the
benefit of and subject to the terms of the ABL Intercreditor Agreement.

 

C.            The New Agent wishes to become a party to the ABL Intercreditor
Agreement as an [ABL Collateral Agent][Fixed Asset Collateral Agent] in
accordance with the provisions of the ABL Intercreditor Agreement.

 

Accordingly, the New Agent, and the Grantors agrees as follows, for the benefit
of each other party to the Intercreditor Agreement:

 

Section 1.  Accession to the Intercreditor Agreement.  The New Agent (a) hereby
accedes and becomes a party to the Intercreditor Agreement as an [ABL Collateral
Agent][Fixed Asset First Lien Collateral Agent] (b) agrees, for itself and on
behalf of the holders of the [ABL Obligations] [Fixed Asset Obligations]
represented by it to all the terms and provisions of the ABL Intercreditor
Agreement and (c) shall have all the rights and obligations of an Agent under
the ABL Intercreditor Agreement.

 

Section 2.  Representations, Warranties and Acknowledgement of the New Agent. 
The New Agent represents and warrants to each other Agent and to the Secured
Parties that (a) it has full power and authority to enter into this Joinder
Agreement, in its capacity as an [ABL Collateral Agent]/[Fixed Asset Collateral
Agent] with respect to the [ABL Obligations] [Fixed Asset Obligations]
represented by it (b) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of this Joinder Agreement
and (c) the [ABL Loan Documents] [Fixed Asset Documents] relating to such [ABL
Obligations] [Fixed Asset  Obligations] provide that, upon the New Agent’s entry
into this Joinder Agreement, the Claimholders in respect of such [ABL
Obligations] [Fixed Asset Obligations] will be subject to and bound by the
provisions of the ABL Intercreditor Agreement.

 

Section 3.  Counterparts.  This Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Joinder Agreement or any document or instrument delivered
in connection herewith by telecopy or other electronic means shall be effective
as

 

Exhibit C – Page 1

--------------------------------------------------------------------------------


 

delivery of a manually executed counterpart of this Joinder Agreement or such
other document or instrument, as applicable

 

Section 4.  Section Headings.  Section heading used in this Joinder Agreement
are for convenience of reference only and are not to affect the construction
hereof or to be taken in consideration in the interpretation hereof.

 

Section 5.  Benefit of Agreement.  The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement subject to any limitations set forth in the ABL
Intercreditor Agreement with respect to the Grantors.

 

Section 6.  Governing Law.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

Section 7.  Severability.  In case any one or more of the provisions contained
in this Joinder Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the ABL Intercreditor Agreement shall not in
any way be affected or impaired.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 8.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 8.8 of the ABL Intercreditor
Agreement.  All communications and notices hereunder to the New Agent shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 8.8 of the ABL Intercreditor Agreement.

 

Exhibit C – Page 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Agent has duly executed this Joinder Agreement to
the Intercreditor Agreement as of the day and year first above written.

 

 

[NAME OF NEW AGENT], as [ABL Collateral Agent][Fixed Asset Collateral Agent]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

attention of:

 

Telecopy:

 

Exhibit C – Page 3

--------------------------------------------------------------------------------

 


 

EXHIBIT F

 

FORM OF PARI PASSU INTERCREDITOR AGREEMENT

 

[Attached.]

 

F-1

--------------------------------------------------------------------------------


 

Execution Version

 

FORM OF

 

 

FIXED ASSETS PARI PASSU INTERCREDITOR AGREEMENT

 

 

dated as of

 

 

[               ], 20[   ]

 

 

among

 

 

 

BARCLAYS BANK PLC,
as Initial Fixed Assets Representative and Initial Fixed Assets Collateral
Agent,

 

 

[                                       ],
as the Initial Other Representative,

 

 

[                                       ],
as the Initial Other Collateral Agent,

 

 

and

 

 

each additional Representative and Collateral Agent from time to time party
hereto

 

 

and acknowledged and agreed to by

 

STAPLES, INC.,

 

as the Company and the other Grantors referred to herein

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE I. DEFINITIONS

2

 

 

 

SECTION 1.1

Certain Defined Terms

2

SECTION 1.2

Rules of Interpretation

13

 

 

 

ARTICLE II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

14

 

 

 

SECTION 2.1

Priority of Claims

14

SECTION 2.2

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

16

SECTION 2.3

No Interference; Payment Over; Exculpatory Provisions

17

SECTION 2.4

Automatic Release of Liens

18

SECTION 2.5

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

19

SECTION 2.6

Reinstatement

21

SECTION 2.7

Insurance and Condemnation Awards

21

SECTION 2.8

Refinancings

21

SECTION 2.9

Gratuitous Bailee/Agent for Perfection

21

SECTION 2.10

Amendments to Fixed Assets Collateral Documents

22

SECTION 2.11

Similar Liens and Agreements

23

 

 

 

ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

23

 

 

 

ARTICLE IV. THE APPLICABLE COLLATERAL AGENT

24

 

 

 

SECTION 4.1

Authority

24

SECTION 4.2

Power-of-Attorney

25

 

 

 

ARTICLE V. MISCELLANEOUS

25

 

 

 

SECTION 5.1

Integration/Conflicts

25

SECTION 5.2

Effectiveness; Continuing Nature of this Agreement; Severability

25

SECTION 5.3

Amendments; Waivers

26

SECTION 5.4

Information Concerning Financial Condition of the Grantors and their
Subsidiaries

27

SECTION 5.5

Submission to Jurisdiction; Certain Waivers

27

SECTION 5.6

WAIVER OF JURY TRIAL

28

SECTION 5.7

Notices

29

SECTION 5.8

Further Assurances

29

SECTION 5.9

Agency Capacities

29

SECTION 5.10

GOVERNING LAW

29

SECTION 5.11

Binding on Successors and Assigns

30

 

i

--------------------------------------------------------------------------------


 

SECTION 5.12

Section Headings

30

SECTION 5.13

Counterparts

30

SECTION 5.14

Other Fixed Assets Obligations

30

SECTION 5.15

Authorization

32

SECTION 5.16

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

32

SECTION 5.17

No Indirect Actions

32

SECTION 5.18

Additional Grantors

32

SECTION 5.19

ABL Intercreditor Agreement

32

 

EXHIBITS

 

Exhibit A

-

Form of Joinder Agreement (Additional Fixed Assets Debt / Replacement Credit
Agreement)

Exhibit B

-

Form of Additional Fixed Assets Debt / Replacement Credit Agreement Designation

Exhibit C

-

Form of Joinder Agreement (Additional Grantors)

 

ii

--------------------------------------------------------------------------------


 

This FIXED ASSETS PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”) dated as of [                  ], 20[   ], among BARCLAYS BANK PLC,
as administrative agent for the Initial Credit Agreement Claimholders (in such
capacity and together with its successors from time to time in such capacity,
the “Initial Fixed Assets Representative”) and as collateral agent for the
Initial Credit Agreement Claimholders (in such capacity and together with its
successors from time to time in such capacity, the “Initial Fixed Assets
Collateral Agent”),  [                                                   ], as
Representative for the Initial Other Fixed Assets Claimholders (in such capacity
and together with its successors from time to time in such capacity, the
“Initial Other Representative”), [                                 ], as
collateral agent for the Initial Other Fixed Assets Claimholders (in such
capacity and together with its successors from time to time in such capacity,
the “Initial Other Collateral Agent”), and each additional Representative and
Collateral Agent from time to time party hereto for the Other Fixed Assets
Claimholders of the Series with respect to which it is acting in such capacity,
and acknowledged and agreed to by STAPLES, INC., a Delaware corporation (the
“Company”) and the other Grantors.  Capitalized terms used in this Agreement
have the meanings assigned to them in Article 1 below.

 

Reference is made to the Term Loan Credit Agreement dated as of February 2, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Initial Credit Agreement”), among the Company (as
successor to Staples Escrow, LLC, a Delaware limited liability company), the
Lenders party thereto from time to time, the Initial Fixed Assets
Representative, the Initial Fixed Assets Collateral Agent and the other parties
named therein.

 

Pursuant to the Guarantee and Collateral Agreement, the Company has agreed to
cause certain current and future Subsidiaries to agree to guaranty the Initial
Credit Agreement Obligations pursuant to a Subsidiary Guaranty (the “Subsidiary
Guaranty”);

 

The obligations of the Company under the Initial Credit Agreement and the
obligations of the Subsidiary guarantors under the Subsidiary Guaranty will be
secured on a first-priority basis (or, with respect to the ABL Priority
Collateral, on a second-priority basis) by liens on substantially all the assets
of the Company and the Subsidiary guarantors (such current and future
Subsidiaries of the Company providing a guaranty thereof, the “Guarantor
Subsidiaries”), respectively, pursuant to the terms of the Initial Credit
Agreement Collateral Documents;

 

The Initial Credit Agreement Documents provide, among other things, that the
parties thereto shall set forth in this Agreement their respective rights and
remedies with respect to the Collateral; and

 

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the Initial Fixed Assets
Representative (for itself and on behalf of each other Initial Credit Agreement
Claimholder), the Initial Fixed Assets Collateral Agent (for itself and on
behalf of each other Initial Credit Agreement Claimholder), the Initial Other
Representative (for itself and on behalf of each other Initial Other Fixed
Assets Claimholder), the Initial Other Collateral Agent (for itself and on
behalf of each other Initial Other Fixed Assets Claimholder) and each Additional
Fixed Assets Representative and Additional Fixed Assets Collateral

 

1

--------------------------------------------------------------------------------


 

Agent (in each case, for itself and on behalf of the Additional Fixed Assets
Claimholders of the applicable Series), intending to be legally bound, hereby
agrees as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.1                     Certain Defined Terms.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Initial Credit Agreement (whether or not then in effect), and
the following terms which are defined in the UCC are used herein as so defined
(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof): Certificated Security, Commodity Account,
Commodity Contract, Deposit Account, Electronic Chattel Paper, Promissory
Note, Instrument, Letter of Credit Right, Securities Entitlement, Securities
Account and Tangible Chattel Paper.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABL Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of [     ], 2016 among the Initial Fixed Assets Collateral Agent, Bank of
America, N.A., as Initial ABL Collateral Agent thereunder, the Company and each
of the Company’s subsidiaries signatory thereto, as supplemented pursuant to
Section 8.18 thereof from time to time.

 

“ABL Priority Collateral” has the meaning set forth in the ABL Intercreditor
Agreement.

 

“ABL Priority Collateral Enforcement Date” has the meaning assigned to such term
in the definition of “Non-Controlling Representative Enforcement Date”.

 

“Additional Fixed Assets Claimholders” has the meaning set forth in
Section 5.14.

 

“Additional Fixed Assets Collateral Agent” means with respect to each Series of
Other Fixed Assets Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as collateral agent (or the equivalent) for such Series of
Other Fixed Assets Obligations or Replacement Credit Agreement and named as such
in the applicable Joinder Agreement delivered pursuant to Section 5.14 hereof,
together with its successors from time to time in such capacity. If an
Additional Fixed Assets Collateral Agent is the Collateral Agent under a
Replacement Credit Agreement, it shall also be a Replacement Collateral Agent
and the Credit Agreement Collateral Agent, otherwise it shall be an Other Fixed
Assets Collateral Agent.

 

“Additional Fixed Assets Debt” has the meaning set forth in Section 5.14.

 

“Additional Fixed Assets Representative” means with respect to each Series of
Other Fixed Assets Obligations and each Replacement Credit Agreement, in each
case, that becomes subject to the terms of this Agreement after the date hereof,
the Person serving as administrative agent, trustee or in a similar capacity for
such Series of Other Fixed Assets Obligations

 

2

--------------------------------------------------------------------------------


 

or Replacement Credit Agreement and named as such in the applicable Joinder
Agreement delivered pursuant to Section 5.14 hereof, together with its
successors from time to time in such capacity.  If an Additional Fixed Assets
Representative is the Representative under a Replacement Credit Agreement, it
shall also be a Replacement Representative and the Credit Agreement
Representative, otherwise it shall be an Other Fixed Assets Representative.

 

“Agreement” has the meaning set forth in the introductory paragraph hereto.

 

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Collateral Agent and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Collateral Agent for the Series of Fixed Assets
Obligations represented by the Major Non-Controlling Representative.

 

“Applicable Representative” means (i) until the earlier of (x) the Discharge of
Credit Agreement and (y) the Non-Controlling Representative Enforcement Date,
the Credit Agreement Representative and (ii) from and after the earlier of
(x) the Discharge of Credit Agreement and (y) the Non-Controlling Representative
Enforcement Date, the Major Non-Controlling Representative.

 

“Bankruptcy Case” has the meaning set forth in Section 2.5(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Collateral” means all assets and properties subject to, or purported to be
subject to, Liens created pursuant to any Fixed Assets Collateral Document to
secure one or more Series of Fixed Assets Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any Fixed Assets Claimholder.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent (which in the case of the Initial Credit
Agreement Obligations shall be the Initial Fixed Assets Collateral Agent and in
the case of any Replacement Credit Agreement shall be the Replacement Collateral
Agent) and (ii) in the case of the Other Fixed Assets Obligations, the Other
Fixed Assets Collateral Agent (which in the case of the Initial Other Fixed
Assets Obligations shall be the Initial Other Collateral Agent and in the case
of any other Series of Other Fixed Assets Obligations shall be the Additional
Collateral Agent for such Series).

 

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the Uniform Commercial
Code of any applicable jurisdiction) of any Collateral Agent (or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any applicable jurisdiction. Control Collateral
includes any Deposit Accounts, Securities Accounts, Securities Entitlements,
Commodity Accounts, Commodity Contracts, Letter of Credit Rights or Electronic
Chattel Paper over which any Collateral Agent has “control” under the applicable
Uniform Commercial Code.

 

“Controlling Claimholders” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Claimholders and (ii) at any other time, the Series of Fixed Assets Claimholders
whose Collateral Agent is the Applicable Collateral Agent.

 

“Credit Agreement” means (i) the Initial Credit Agreement and (ii) each
Replacement Credit Agreement.

 

“Credit Agreement Claimholders” means (i) the Initial Credit Agreement
Claimholders and (ii) the Replacement Credit Agreement Claimholders.

 

“Credit Agreement Collateral Agent” means (i) the Initial Fixed Assets
Collateral Agent and (ii) the Replacement Collateral Agent under any Replacement
Credit Agreement.

 

“Credit Agreement Collateral Documents” means (i) the Initial Credit Agreement
Collateral Documents and (ii) the Replacement Credit Agreement Collateral
Documents.

 

“Credit Agreement Documents” means (i) the Initial Credit Agreement Documents
and (ii) the Replacement Credit Agreement Documents.

 

“Credit Agreement Obligations” means (i) the Initial Credit Agreement
Obligations and (ii) the Replacement Credit Agreement Obligations.

 

“Credit Agreement Representative” means (i) the Initial Fixed Assets
Representative and (ii) the Replacement Representative under any Replacement
Credit Agreement.

 

“Declined Liens” has the meaning set forth in Section 2.11.

 

“Default” means a “Default” (or similarly defined term) as defined in any Fixed
Assets Document.

 

“Designation” means a designation of Additional Fixed Assets Debt and, if
applicable, the designation of a Replacement Credit Agreement, in each case, in
substantially the form of Exhibit B attached hereto.

 

“DIP Financing” has the meaning set forth in Section 2.5(b).

 

“DIP Financing Liens” has the meaning set forth in Section 2.5(b).

 

4

--------------------------------------------------------------------------------


 

“DIP Lenders” has the meaning set forth in Section 2.5(b).

 

“Discharge” means, with respect to any Series of Fixed Assets Obligations, that
such Series of Fixed Assets Obligations is no longer secured by, and no longer
required to be secured by, any Shared Collateral.  The term “Discharged” shall
have a corresponding meaning.

 

“Discharge of Credit Agreement” means, except to the extent otherwise provided
in Section 2.6, that the Discharge of the Credit Agreement Obligations has
occurred; provided that the Discharge of Credit Agreement shall be deemed not to
have occurred if a Replacement Credit Agreement is entered into until, subject
to Section 2.06, the Replacement Credit Agreement Obligations shall have been
Discharged.

 

“Enforcement Date” has the meaning set forth in the definition of
“Non-Controlling Representative Enforcement Date”.

 

“Equity Release Proceeds” has the meaning set forth in Section 2.4(a).

 

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Fixed Assets Document.

 

“Fixed Assets Claimholders” means (i) the Credit Agreement Claimholders and
(ii) the Other Fixed Assets Claimholders with respect to each Series of Other
Fixed Assets Obligations.

 

“Fixed Assets Collateral Documents” means, collectively, (i) the Credit
Agreement Collateral Documents and (ii) the Other Fixed Assets Collateral
Documents.

 

“Fixed Assets Documents” means (i) the Credit Agreement Documents, (ii) the
Initial Other Fixed Assets Documents and (iii) each other Other Fixed Assets
Document.

 

“Fixed Assets Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other Fixed Assets Obligations.

 

“Fixed Asset Priority Collateral” has the meaning set forth in the ABL
Intercreditor Agreement.

 

“Fixed Asset Priority Collateral Enforcement Date” has the meaning set forth in
the definition of “Non-Controlling Representative Enforcement Date”.

 

“Grantors” means the Company and each Subsidiary of the Company which has
granted a security interest pursuant to any Fixed Assets Collateral Document to
secure any Series of Fixed Assets Obligations.

 

“Guarantee and Security Agreement” has the meaning set forth in the Initial
Credit Agreement.

 

“Impairment” has the meaning set forth in Section 2.1(b)(ii).

 

5

--------------------------------------------------------------------------------

 


 

“Indebtedness” means indebtedness in respect of borrowed money.

 

“Initial Credit Agreement” has the meaning set forth in the second paragraph of
this Agreement.

 

“Initial Credit Agreement Claimholders” means the holders of any Initial Credit
Agreement Obligations, including the “Secured Parties” as defined in the Initial
Credit Agreement or in the Initial Credit Agreement Collateral Documents and the
Initial Fixed Assets Representative and Initial Fixed Assets Collateral Agent.

 

“Initial Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Initial Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Initial Credit Agreement Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

 

“Initial Credit Agreement Documents” means the Initial Credit Agreement, each
Initial Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Initial Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other Initial Credit
Agreement Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Initial Credit Agreement Obligations” means:

 

(a)           all unpaid principal of and accrued and unpaid interest on the
loans made pursuant to the Initial Credit Agreement (or which would have accrued
but for the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Company and the Guarantor Subsidiaries to any Initial Credit Agreement
Claimholder arising under the Initial Credit Agreement Documents, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Initial Credit Agreement, any other Initial Credit Agreement Document or any
other document made, delivered or given in connection therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to any Initial Credit Agreement Claimholder that are
required to be paid by the Company pursuant to the Initial Credit Agreement) or
otherwise; and

 

(b)           to the extent any payment with respect to any Initial Credit
Agreement Obligation (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Other Fixed Assets Claimholder, receiver
or similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Initial Credit Agreement Claimholders and the Other Fixed
Assets Claimholders, be deemed to be reinstated and outstanding as if such
payment had not occurred.  To the extent that any interest, fees, expenses or
other charges (including Post-Petition Interest) to be paid pursuant to the
Initial

 

6

--------------------------------------------------------------------------------


 

Credit Agreement Documents are disallowed by order of any court, including by
order of a court of competent jurisdiction presiding over an Insolvency or
Liquidation Proceeding, such interest, fees, expenses and charges (including
Post-Petition Interest) shall, as between the Initial Credit Agreement
Claimholders and the Other Fixed Assets Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Initial Credit
Agreement Obligations”.

 

“Initial Fixed Assets Collateral Agent” has the meaning set forth in the
introductory paragraph to this Agreement.

 

“Initial Fixed Assets Representative” has the meaning set forth in the
introductory paragraph to this Agreement.

 

“Initial Other Collateral Agent” has the meaning set forth in the introductory
paragraph to this Agreement.

 

“Initial Other Collateral Documents” means the Collateral Documents (as defined
in the Initial Other Fixed Assets Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Initial Other Fixed Assets Obligations or to perfect such Lien (as each may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

 

“Initial Other Fixed Assets Agreement” means [describe the indenture or other
document pursuant to which the Initial Other Fixed Assets Obligations are
incurred].

 

“Initial Other Fixed Assets Claimholders” means the holders of any Initial Other
Fixed Assets Obligations, the Initial Other Representative and the Initial Other
Collateral Agent.

 

“Initial Other Fixed Assets Documents” means the Initial Other Fixed Assets
Agreement, each Initial Other Collateral Document and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Other Fixed Assets Obligations, as each may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Initial Other Fixed Assets Obligations” means the Other Fixed Assets
Obligations pursuant to the Initial Other Fixed Assets Documents.

 

“Initial Other Representative” has the meaning set forth in the introductory
paragraph to this Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)           any voluntary or involuntary case or proceeding under the
Bankruptcy Code with respect to any Grantor;

 

(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of its assets;

 

7

--------------------------------------------------------------------------------


 

(c)           any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy; or

 

(d)           any assignment for the benefit of creditors or any other
marshaling of assets and liabilities of any Grantor.

 

“Intervening Creditor” has the meaning set forth in Section 2.1(b)(i).

 

“Joinder Agreement” means a document in the form of Exhibit A to this Agreement
required to be delivered by a Representative to each Collateral Agent and each
other Representative pursuant to Section 5.14 of this Agreement in order to
create an additional Series of Other Fixed Assets Obligations or a Refinancing
of any Series of Fixed Assets Obligations (including the Credit Agreement) and
bind Fixed Assets Claimholders hereunder.

 

“Lien” means any lien (including judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.

 

“Major Non-Controlling Representative” means the Representative of the Series of
Other Fixed Assets Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of Other Fixed Assets
Obligations (provided, however, that if there are two outstanding Series of
Other Fixed Assets Obligations which have an equal outstanding principal amount,
the Series of Other Fixed Assets Obligations with the earlier maturity date
shall be considered to have the larger outstanding principal amount for purposes
hereof).  For purposes of this definition, “principal amount” shall be deemed to
include the face amount of any outstanding letter of credit issued under the
particular Series.

 

“Non-Controlling Claimholders” means the Fixed Assets Claimholders which are not
Controlling Claimholders.

 

“Non-Controlling Representative” means, at any time, each Representative that is
not the Applicable Representative at such time.

 

“Non-Controlling Representative Enforcement Date” means, with respect to any
Non-Controlling Representative, (I) in the case of any Fixed Asset Priority
Collateral, the date which is 180 days (throughout which 180 day period such
Non-Controlling Representative was the Major Non-Controlling Representative)
after the occurrence of both (i) an Event of Default (under and as defined in
the First Lien Documents under which such Non-Controlling Representative is the
Representative) and (ii) each Collateral Agent’s and each other Representative’s
receipt of written notice from such Non-Controlling Representative certifying
that (x) such Non-Controlling Representative is the Major Non-Controlling
Representative and that an Event of Default (under and as defined in the First
Lien Documents under which such Non-Controlling Representative is the
Representative) has occurred and is continuing and (y) the Fixed Assets
Obligations of the Series with respect to which such Non-Controlling
Representative is the

 

8

--------------------------------------------------------------------------------


 

Representative are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Other Fixed Assets Document (the “Fixed Asset Priority Collateral
Enforcement Date”) and (II) in the case of any ABL Priority Collateral, the date
which is 180 days (throughout which 180 day period such Non-Controlling
Representative was the Major Non-Controlling Representative) after the
occurrence of each of (i) an Event of Default (under and as defined in the Fixed
Assets Documents under which such Non-Controlling Representative is the
Representative), (ii) each Collateral Agent’s and each other Representative’s
receipt of written notice from such Non-Controlling Representative certifying
that (x) such Non-Controlling Representative is the Major Non-Controlling
Representative and that an Event of Default (under and as defined in the Fixed
Assets Documents under which such Non-Controlling Representative is the
Representative) has occurred and is continuing and (y) the Fixed Assets
Obligations of the Series with respect to which such Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Other Fixed Assets Document and (iii) the expiration
of the Fixed Asset Standstill Period (as defined in the ABL Intercreditor
Agreement) (the “ABL Priority Collateral Enforcement Date” and together with the
Fixed Asset Priority Collateral Enforcement Date, the “Enforcement Date”);
provided, however, if the ABL Intercreditor Agreement is no longer in effect,
the Enforcement Date for all Collateral shall be the Fixed Asset Priority
Collateral Enforcement Date; provided, further, that the Non-Controlling
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred (1) at any time the Applicable Collateral Agent
acting on the instructions of the Applicable Representative has commenced and is
diligently pursuing any enforcement action with respect to Shared Collateral or
(2) at any time the Grantor that has granted a security interest in Shared
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

 

“Other Fixed Assets Agreement” means any indenture, notes or other agreement,
document or instrument, including the Initial Other Fixed Assets Agreement,
pursuant to which any Grantor has or will incur Other Fixed Assets Obligations;
provided that, in each case, the Indebtedness thereunder (other than the Initial
Other Fixed Assets Obligations) has been designated as Other Fixed Assets
Obligations pursuant to and in accordance with Section 5.14.  For avoidance of
doubt, neither the Initial Credit Agreement nor any Replacement Credit Agreement
shall constitute an Other Fixed Assets Agreement.

 

“Other Fixed Assets Claimholder” means the holders of any Other Fixed Assets
Obligations and any Representative and Collateral Agent with respect thereto and
shall include the Initial Other Fixed Assets Claimholders.

 

“Other Fixed Assets Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.

 

“Other Fixed Assets Collateral Documents” means the Security Documents or
Collateral Documents or similar term (in each case as defined in the applicable
Other Fixed Assets Agreement) and any other agreement, document or instrument
entered into for the purpose of granting a Lien to secure any Other Fixed Assets
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).

 

9

--------------------------------------------------------------------------------


 

“Other Fixed Assets Documents” means, with respect to the Initial Other Fixed
Assets Obligations or any Series of Other Fixed Assets Obligations, the Other
Fixed Assets Agreements, including the Initial Other Fixed Assets Documents and
the Other Fixed Assets Collateral Documents applicable thereto and each other
agreement, document and instrument providing for or evidencing any other Other
Fixed Assets Obligation, as each may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time; provided that, in each
case, the Indebtedness thereunder (other than the Initial Other Fixed Assets
Obligations) has been designated as Other Fixed Assets Obligations pursuant to
and in accordance with Section 5.14 hereto.

 

“Other Fixed Assets Obligations” means all amounts owing to any Other Fixed
Assets Claimholder (including any Initial Other Fixed Assets Claimholder)
pursuant to the terms of any Other Fixed Assets Document (including the Initial
Other Fixed Assets Documents), including all amounts in respect of any
principal, interest (including any Post-Petition Interest), premium (if any),
penalties, fees, expenses (including fees, expenses and disbursements of agents,
professional advisors and legal counsel), indemnifications, reimbursements,
damages and other liabilities, and guarantees of the foregoing amounts, in each
case whether or not allowed or allowable in an Insolvency or Liquidation
Proceeding.  Other Fixed Assets Obligations shall include any Registered
Equivalent Notes and guarantees thereof by the Grantors issued in exchange
therefor.  For avoidance of doubt, neither the Initial Credit Agreement
Obligations nor any Replacement Credit Agreement Obligations shall constitute
Other Fixed Assets Obligations.

 

“Other Fixed Assets Representative “ means each of the Fixed Assets
Representatives other than the Initial Fixed Assets Representative.

 

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction or otherwise.  Possessory Collateral includes any Certificated
Securities, Promissory Notes, Instruments, and Tangible Chattel Paper, in each
case, delivered to or in the possession of any Collateral Agent under the terms
of the Fixed Assets Collateral Documents.

 

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Credit Agreement Documents or Other Fixed Assets Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

 

“Proceeds” has the meaning set forth in Section 2.1(a).

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other Indebtedness in exchange or replacement for, such Indebtedness in
whole or in part and regardless of whether the principal amount of such
Refinancing Indebtedness is the same, greater than or less than the principal
amount of the Refinanced Indebtedness.  “Refinanced” and “Refinancing” shall
have correlative meanings.

 

10

--------------------------------------------------------------------------------


 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees and
substantially the same collateral) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Replacement Collateral Agent” means, in respect of any Replacement Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Credit Agreement.

 

“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (i) Refinances the Credit Agreement in accordance with
Section 2.8 hereof so long as, after giving effect to such Refinancing, the
agreement that was the Credit Agreement immediately prior to such Refinancing is
no longer secured, and no longer required to be secured, by any of the
Collateral and (ii) becomes the Credit Agreement hereunder by designation as
such pursuant to Section 5.14.

 

“Replacement Credit Agreement Claimholders” means the holders of any Replacement
Credit Agreement Obligations, including the “Secured Parties” as defined in the
Replacement Credit Agreement or in the Replacement Credit Agreement Collateral
Documents and the Replacement Representative and Replacement Collateral Agent.

 

“Replacement Credit Agreement Collateral Documents” means the Security Documents
or Collateral Documents or similar term (as defined in the Replacement Credit
Agreement) and any other agreement, document or instrument entered into for the
purpose of granting a Lien to secure any Replacement Credit Agreement
Obligations or to perfect such Lien (as each may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time).

 

“Replacement Credit Agreement Documents” means the Replacement Credit Agreement,
each Replacement Credit Agreement Collateral Document and the other [Loan
Documents] (as defined in the Replacement Credit Agreement), and each of the
other agreements, documents and instruments providing for or evidencing any
other Replacement Credit Agreement Obligation, as each may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Replacement Credit Agreement Obligations” means:

 

(a)           all amounts owing to any party pursuant to the terms of any
Replacement Credit Agreement Document, including all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of a Bankruptcy Case at the rate provided for in
the Replacement Credit Agreement, whether or not such interest or fees are
allowed claims under any such proceeding or under applicable state, federal or
foreign law), penalties, fees, expenses, indemnifications, reimbursements,
damages and other liabilities, and guarantees of the foregoing amounts and
including the “Obligations” or similar term as defined in the Replacement Credit
Agreement and all “Secured Obligations” or similar term as defined in the
Replacement Credit Agreement Collateral Documents; and

 

11

--------------------------------------------------------------------------------


 

(b)           to the extent any payment with respect to any Replacement Credit
Agreement Obligation (whether by or on behalf of any Grantor, as proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Other Fixed Assets Claimholder, receiver
or similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Replacement Credit Agreement Claimholders and the Other Fixed
Assets Claimholders, be deemed to be reinstated and outstanding as if such
payment had not occurred.  To the extent that any interest, fees, expenses or
other charges (including Post-Petition Interest) to be paid pursuant to the
Replacement Credit Agreement Documents are disallowed by order of any court,
including by order of a court of competent jurisdiction presiding over an
Insolvency or Liquidation Proceeding, such interest, fees, expenses and charges
(including Post-Petition Interest) shall, as between the Replacement Credit
Agreement Claimholders and the Other Fixed Assets Claimholders, be deemed to
continue to accrue and be added to the amount to be calculated as the
“Replacement Credit Agreement Obligations”.

 

“Replacement Representative” means, in respect of any Replacement Credit
Agreement, the administrative agent, trustee or person serving in similar
capacity under the Replacement Credit Agreement.

 

“Representative” means, at any time, (i) in the case of any Initial Credit
Agreement Obligations or the Initial Credit Agreement Claimholders, the Initial
Fixed Assets Representative, (ii) in the case of any Replacement Credit
Agreement Obligations or the Replacement Credit Agreement Claimholders, the
Replacement Representative, (iii) in the case of the Initial Other Fixed Assets
Obligations or the Initial Other Fixed Assets Claimholders, the Initial Other
Representative, and (iv) in the case of any other Series of Other Fixed Assets
Obligations or Other Fixed Assets Claimholders of such Series that becomes
subject to this Agreement after the date hereof, the Additional Fixed Assets
Representative for such Series.

 

“Series” means (a) with respect to the Fixed Assets Claimholders, each of
(i) the Initial Credit Agreement Claimholders (in their capacities as such),
(ii) the Initial Other Fixed Assets Claimholders (in their capacities as such),
(iii) the Replacement Credit Agreement Claimholders (in their capacities as
such), and (iv) the Other Fixed Assets Claimholders (in their capacities as
such) that become subject to this Agreement after the date hereof that are
represented by a common Representative (in its capacity as such for such Other
Fixed Assets Claimholders) and (b) with respect to any Fixed Assets Obligations,
each of (i) the Initial Credit Agreement Obligations, (ii) the Initial Other
Fixed Assets Obligations, (iii) the Replacement Credit Agreement Obligations and
(iv) the Other Fixed Assets Obligations incurred pursuant to any Other Fixed
Assets Document, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Representative (in its capacity as such for such Other
Fixed Assets Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Fixed Assets Obligations (or their respective Representatives
or Collateral Agents on behalf of such holders) hold, or purport to hold, or are
required to hold pursuant to the Fixed Assets Documents in respect of such
Series, a valid security interest or Lien at such time.  If more than two
Series of Fixed Assets Obligations are outstanding at any time and the holders
of less than all Series of Fixed Assets Obligations hold, or purport to hold, or
are required to hold

 

12

--------------------------------------------------------------------------------


 

pursuant to the Fixed Assets Documents in respect of such Series, a valid
security interest or Lien in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Fixed Assets Obligations
that hold, or purport to hold, or are required to hold pursuant to the Fixed
Assets Documents in respect of such Series, a valid security interest or Lien in
such Collateral at such time and shall not constitute Shared Collateral for any
Series which does not hold, or purport to hold, or are required to hold pursuant
to the Fixed Assets Documents in respect of such Series, a valid security
interest or Lien in such Collateral at such time.

 

“Subsidiary” of a Person means a Person of which more than 50% of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or Controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person or a combination thereof.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“Underlying Assets” has the meaning set forth in Section 2.4(a).

 

SECTION 1.2                     Rules of Interpretation.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as amended, restated, amended and restated,
supplemented or otherwise modified from time to time and any reference herein to
any statute or regulations shall include any amendment, renewal, extension or
replacement thereof, (ii) any reference herein to any Person shall be construed
to include such Person’s permitted successors and assigns from time to time,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (iv) all references herein to Articles, Sections
and Annexes shall be construed to refer to Articles, Sections and Annexes of
this Agreement, (v) unless otherwise expressly qualified herein, the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (vi) the term “or”
is not exclusive.

 

13

--------------------------------------------------------------------------------

 


 

ARTICLE II.

 

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

 

SECTION 2.1                     Priority of Claims.

 

(a)           Anything contained herein or in any of the Fixed Assets Documents
to the contrary notwithstanding (but subject to Sections 2.1(b) and 5.19), if an
Event of Default has occurred and is continuing, and the Applicable Collateral
Agent is taking action to enforce rights in respect of any Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any Fixed Assets Claimholder receives any payment pursuant to
any intercreditor agreement (other than this Agreement) or otherwise with
respect to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any Shared Collateral or Equity Release Proceeds received by any
Fixed Assets Claimholder or received by the Applicable Collateral Agent or any
Fixed Assets Claimholder pursuant to any such intercreditor agreement or
otherwise with respect to such Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, to the sentence immediately
following clause THIRD below) to which the Fixed Assets Obligations are entitled
under any intercreditor agreement (other than this Agreement) or otherwise (all
proceeds of any sale, collection or other liquidation of any Collateral
comprising either Shared Collateral or Equity Release Proceeds and all proceeds
of any such distribution and any proceeds of any insurance covering the Shared
Collateral received by the Applicable Collateral Agent and not returned to any
Grantor under any Fixed Assets Document being collectively referred to as
“Proceeds”), shall be applied by the Applicable Collateral Agent in the
following order:

 

(i)            FIRST, to the payment of all amounts owing to each Collateral
Agent (in its capacity as such) and each Representative (in its capacity as
such) secured by such Shared Collateral or, in the case of Equity Release
Proceeds, secured by the Underlying Assets, including all reasonable costs and
expenses incurred by each Collateral Agent (in its capacity as such) and each
Representative (in its capacity as such) in connection with such collection or
sale or otherwise in connection with this Agreement, any other Fixed Assets
Document or any of the Fixed Assets Obligations, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Fixed Assets Document and all fees
and indemnities owing to such Collateral Agents and Representatives, ratably to
each such Collateral Agent and Representative in accordance with the amounts
payable to it pursuant to this clause FIRST;

 

(ii)           SECOND, subject to Sections 2.1(b) and 5.19, to the extent
Proceeds remain after the application pursuant to preceding clause (i), to each
Representative for the payment in full of the other Fixed Assets Obligations of
each Series secured by such Shared Collateral or, in the case of Equity Release
Proceeds, secured by the Underlying Assets, and, if the amount of such Proceeds
are insufficient to pay in full the Fixed Assets Obligations of each Series so
secured then such Proceeds shall be allocated among the Representatives of each
Series secured by such Shared Collateral or, in the case of Equity Release
Proceeds, secured by the Underlying Assets, pro rata according to the amounts of
such Fixed Assets Obligations owing to each such respective Representative and
the

 

14

--------------------------------------------------------------------------------


 

other Fixed Assets Claimholders represented by it for distribution by such
Representative in accordance with its respective Fixed Assets Documents; and

 

(iii)          THIRD, any balance of such Proceeds remaining after the
application pursuant to preceding clauses (i) and (ii), to the Grantors, their
successors or assigns from time to time, or to whomever may be lawfully entitled
to receive the same, including pursuant to any ABL Intercreditor Agreement, if
applicable.

 

If, despite the provisions of this Section 2.1(a), any Fixed Assets Claimholder
shall receive any payment or other recovery in excess of its portion of payments
on account of the Fixed Assets Obligations to which it is then entitled in
accordance with this Section 2.1(a), such Fixed Assets Claimholder shall hold
such payment or recovery in trust for the benefit of all Fixed Assets
Claimholders for distribution in accordance with this Section 2.1(a).

 

(b)           (i)            Notwithstanding the foregoing, with respect to any
Shared Collateral or Equity Release Proceeds for which a third party (other than
a Fixed Assets Claimholder) has a Lien that is junior in priority to the Lien of
any Series of Fixed Assets Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the Lien of any other Series of
Fixed Assets Obligations (such third party an “Intervening Creditor”), the value
of any Shared Collateral, Equity Release Proceeds or Proceeds which are
allocated to such Intervening Creditor shall be deducted on a ratable basis
solely from the Shared Collateral, Equity Release Proceeds or Proceeds to be
distributed in respect of the Series of Fixed Assets Obligations with respect to
which such Impairment exists.

 

(ii)           In furtherance of the foregoing and without limiting the
provisions of Section 2.3, it is the intention of the Fixed Assets Claimholders
of each Series that the holders of Fixed Assets Obligations of such Series (and
not the Fixed Assets Claimholders of any other Series) (1) bear the risk of any
determination by a court of competent jurisdiction that (x) any of the Fixed
Assets Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of Fixed Assets
Obligations), (y) any of the Fixed Assets Obligations of such Series do not have
a valid and perfected security interest in any of the Collateral securing any
other Series of Fixed Assets Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Fixed Assets Obligations) on a basis ranking prior to the security interest of
such Series of Fixed Assets Obligations but junior to the security interest of
any other Series of Fixed Assets Obligations and (2) not take into account for
purposes of this Agreement the existence of any Collateral (other than Equity
Release Proceeds) for any other Series of Fixed Assets Obligations that is not
Shared Collateral (any such condition referred to in the foregoing clauses
(1) or (2) with respect to any Series of Fixed Assets Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
Fixed Assets Obligations shall not be deemed to be an Impairment of any
Series of Fixed Assets Obligations.  In the event of any Impairment with respect
to any Series of Fixed Assets Obligations, the results of such Impairment shall
be borne solely by the holders of such Series of Fixed Assets Obligations, and
the rights of the holders of such Series of Fixed Assets Obligations (including
the right to receive distributions in respect of such Series of Fixed Assets
Obligations pursuant to Section 2.1)

 

15

--------------------------------------------------------------------------------


 

set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such Fixed
Assets Obligations subject to such Impairment.  Additionally, in the event the
Fixed Assets Obligations of any Series are modified pursuant to applicable law
(including pursuant to Section 1129 of the Bankruptcy Code), any reference to
such Fixed Assets Obligations or the Fixed Assets Documents governing such Fixed
Assets Obligations shall refer to such obligations or such documents as so
modified.

 

(c)           It is acknowledged that the Fixed Assets Obligations of any
Series may, subject to the limitations set forth in the then-existing Fixed
Assets Documents and subject to any limitations set forth in this Agreement, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.1(a) or the
provisions of this Agreement defining the relative rights of the Fixed Assets
Claimholders of any Series.

 

(d)           Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Fixed Assets
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Fixed Assets Documents or any defect or deficiencies in the Liens
securing the Fixed Assets Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 2.1(b)), each Fixed Assets
Claimholder hereby agrees that the Liens securing each Series of Fixed Assets
Obligations on any Shared Collateral shall be of equal priority.

 

SECTION 2.2                     Actions with Respect to Shared Collateral;
Prohibition on Contesting Liens.

 

(a)           Notwithstanding Section 2.1, (i) only the Applicable Collateral
Agent shall act or refrain from acting with respect to Shared Collateral
(including with respect to any other intercreditor agreement with respect to any
Shared Collateral), (ii) the Applicable Collateral Agent shall act only on the
instructions of the Applicable Representative and shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any other intercreditor agreement with respect to any Shared Collateral) from
any Non-Controlling Representative (or any other Fixed Assets Claimholder other
than the Applicable Representative) and (iii) no Other Fixed Assets Claimholder
shall or shall instruct any Collateral Agent to, and any other Collateral Agent
that is not the Applicable Collateral Agent shall not, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, Shared Collateral
(including with respect to any other intercreditor agreement with respect to
Shared Collateral), whether under any Fixed Assets Collateral Document (other
than the Fixed Assets Collateral Documents applicable to the Applicable
Collateral Agent), applicable law or otherwise, it being agreed that only the
Applicable Collateral Agent, acting in accordance with the Fixed Assets
Collateral Documents applicable to it, shall be entitled to take any such
actions or exercise any remedies with respect to such Shared Collateral at such
time.

 

16

--------------------------------------------------------------------------------


 

(b)           Without limiting the provisions of Section 4.2, each
Representative and Collateral Agent that is not the Applicable Collateral Agent
hereby appoints the Applicable Collateral Agent as its agent and authorizes the
Applicable Collateral Agent to exercise any and all remedies under each Fixed
Assets Collateral Document with respect to Shared Collateral and to execute
releases in connection therewith.

 

(c)           Notwithstanding the equal priority of the Liens securing each
Series of Fixed Assets Obligations granted on the Shared Collateral, the
Applicable Collateral Agent (acting on the instructions of the Applicable
Representative) may deal with the Shared Collateral as if such Applicable
Collateral Agent had a senior and exclusive Lien on such Shared Collateral.  No
Non-Controlling Representative, Non-Controlling Claimholder or Collateral Agent
that is not the Applicable Collateral Agent will contest, protest or object to
any foreclosure proceeding or action brought by the Applicable Collateral Agent,
the Applicable Representative or the Controlling Claimholders or any other
exercise by the Applicable Collateral Agent, the Applicable Representative or
the Controlling Claimholders of any rights and remedies relating to the Shared
Collateral.  The foregoing shall not be construed to limit the rights and
priorities of any Fixed Assets Claimholder, Collateral Agent or Representative
with respect to any Collateral not constituting Shared Collateral.

 

(d)           Each of the Collateral Agents (other than the Credit Agreement
Collateral Agent) and the Representatives (other than the Credit Agreement
Representative) agrees that it will not accept any Lien on any Collateral for
the benefit of any Series of Other Fixed Assets Obligations (other than funds
deposited for the satisfaction, discharge or defeasance of any Other Fixed
Assets Agreement) other than pursuant to the Fixed Assets Collateral Documents,
and by executing this Agreement (or a Joinder Agreement), each such Collateral
Agent and each such Representative and the Series of Fixed Assets Claimholders
for which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other Fixed Assets Collateral Documents applicable to it.

 

(e)           Each of the Fixed Assets Claimholders agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the Fixed Assets Claimholders in all or any part of the Collateral or
the provisions of this Agreement; provided that nothing in this Agreement shall
be construed to prevent or impair (i) the rights of any Collateral Agent or any
Representative to enforce this Agreement or (ii) the rights of any Fixed Assets
Claimholder to contest or support any other Person in contesting the
enforceability of any Lien purporting to secure obligations not constituting
Fixed Assets Obligations.

 

SECTION 2.3                     No Interference; Payment Over; Exculpatory
Provisions.

 

(a)           Each Fixed Assets Claimholder agrees that (i) it will not
challenge or question or support any other Person in challenging or questioning
in any proceeding the validity or enforceability of any Fixed Assets Obligations
of any Series or any Fixed Assets Collateral Document or the validity,
attachment, perfection or priority of any Lien under any Fixed Assets Collateral
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; provided that nothing in
this Agreement shall be

 

17

--------------------------------------------------------------------------------


 

construed to prevent or impair the rights of any Fixed Assets Claimholder from
challenging or questioning the validity or enforceability of any Fixed Assets
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code, (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the
Collateral by the Applicable Collateral Agent, (iii) except as provided in
Section 2.2, it shall have no right to and shall not otherwise (A) direct the
Applicable Collateral Agent or any other Fixed Assets Claimholder to exercise
any right, remedy or power with respect to any Shared Collateral (including
pursuant to any other intercreditor agreement) or (B) consent to, or object to,
the exercise by, or any forbearance from exercising by, the Applicable
Collateral Agent or any other Fixed Assets Claimholder represented by it of any
right, remedy or power with respect to any Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Collateral Agent or any other Fixed
Assets Claimholder represented by it seeking damages from or other relief by way
of specific performance, instructions or otherwise with respect to any
Collateral and (v) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Applicable Collateral
Agent or any other Fixed Assets Claimholder (i) to enforce this Agreement or
(ii) to contest or support any other Person in contesting the enforceability of
any Lien purporting to secure obligations not constituting Fixed Assets
Obligations.

 

(b)           Each Fixed Assets Claimholder hereby agrees that if it shall
obtain possession of any Shared Collateral or shall realize any proceeds or
payment in respect of any Shared Collateral, pursuant to any Fixed Assets
Collateral Document or by the exercise of any rights available to it under
applicable law or in any Insolvency or Liquidation Proceeding or through any
other exercise of remedies (including pursuant to any intercreditor agreement),
at any time prior to the Discharge of each of the Fixed Assets Obligations, then
it shall hold such Shared Collateral, proceeds or payment in trust for the other
Fixed Assets Claimholders having a security interest in such Shared Collateral
and promptly transfer any such Shared Collateral, proceeds or payment, as the
case may be, to the Applicable Collateral Agent, to be distributed by such
Applicable Collateral Agent in accordance with the provisions of
Section 2.1(a) hereof, provided, however, that the foregoing shall not apply to
any Shared Collateral purchased by any Fixed Assets Claimholder for cash
pursuant to any exercise of remedies permitted hereunder.

 

(c)           None of the Applicable Collateral Agent, any Applicable
Representative or any other Fixed Assets Claimholder shall be liable for any
action taken or omitted to be taken by the Applicable Collateral Agent, such
Applicable Representative or any other Fixed Assets Claimholder with respect to
any Collateral in accordance with the provisions of this Agreement.

 

SECTION 2.4                     Automatic Release of Liens.

 

(a)           If, at any time any Shared Collateral is transferred to a third
party or otherwise disposed of, in each case, in connection with any enforcement
by the Applicable Collateral Agent in accordance with the provisions of this
Agreement, then (whether or not any Insolvency or Liquidation Proceeding is
pending at the time) the Liens in favor of the other

 

18

--------------------------------------------------------------------------------


 

Collateral Agents for the benefit of each Series of Fixed Assets Claimholders
(or in favor of such other Fixed Assets Claimholders if directly secured by such
Liens) upon such Shared Collateral will automatically be released and discharged
upon final conclusion of such disposition as and when, but only to the extent,
such Liens of the Applicable Collateral Agent on such Shared Collateral are
released and discharged; provided that any proceeds of any Shared Collateral
realized therefrom shall be applied pursuant to Section 2.1 hereof.  If in
connection with any such foreclosure or other exercise of remedies by the
Applicable Collateral Agent, the Applicable Collateral Agent or related
Applicable Representative of such Series of Fixed Assets Obligations releases
any guarantor from its obligation under a guarantee of the Series of Fixed
Assets Obligations for which it serves as agent prior to a Discharge of such
Series of Fixed Assets Obligations, such guarantor also shall be released from
its guarantee of all other Fixed Assets Obligations.  If in connection with any
such foreclosure or other exercise of remedies by the Applicable Collateral
Agent, the equity interests of any Person are foreclosed upon or otherwise
disposed of and the Applicable Collateral Agent releases its Lien on the
property or assets of such Person, then the Liens of each other Collateral Agent
(or in favor of such other Fixed Assets Claimholders if directly secured by such
Liens) with respect to any Collateral consisting of the property or assets of
such Person will be automatically released to the same extent as the Liens of
the Applicable Collateral Agent are released; provided that any proceeds of any
such equity interests foreclosed upon where the Applicable Collateral Agent
releases its Lien on the assets of such Person on which another Series of Fixed
Assets Obligations holds a Lien on any of the assets of such Person (any such
assets, the “Underlying Assets”) which Lien is released as provided in this
sentence (any such Proceeds being referred to herein as “Equity Release
Proceeds” regardless of whether or not such other Series of Fixed Assets
Obligations holds a Lien on such equity interests so disposed of) shall be
applied pursuant to Section 2.1 hereof.

 

(b)           Without limiting the rights of the Applicable Collateral Agent
under Section 4.2, each Collateral Agent and each Representative agrees to
execute and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Applicable Collateral Agent to evidence and confirm any release of Shared
Collateral, Underlying Assets or guarantee provided for in this Section.

 

SECTION 2.5                     Certain Agreements with Respect to Bankruptcy or
Insolvency Proceedings.

 

(a)           This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against any Grantor or any of its subsidiaries.

 

(b)           If any Grantor shall become subject to a case (a “Bankruptcy
Case”) under the Bankruptcy Code and shall, as debtor(s)-in-possession, move for
approval of financing (“DIP Financing”) to be provided by one or more lenders
(the “DIP Lenders”) under Section 364 of the Bankruptcy Code or the use of cash
collateral under Section 363 of the Bankruptcy Code, each Fixed Assets
Claimholder (other than any Controlling Claimholder or any Representative of any
Controlling Claimholder) agrees that it will not raise any objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing

 

19

--------------------------------------------------------------------------------


 

Liens”) or to any use of cash collateral that constitutes Shared Collateral,
unless a Representative of the Controlling Claimholders shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the Liens on any such Shared Collateral for the benefit of the Controlling
Claimholders, each Non-Controlling Claimholder will subordinate its Liens with
respect to such Shared Collateral on the same terms as the Liens of the
Controlling Claimholders (other than any Liens of any Fixed Assets Claimholders
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the Fixed Assets Obligations of the
Controlling Claimholders, each Non-Controlling Claimholder will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the Fixed Assets Claimholders of each Series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other Fixed Assets Claimholders (other
than any Liens of the Fixed Assets Claimholders constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
Fixed Assets Claimholders of each Series are granted Liens on any additional
collateral pledged to any Fixed Assets Claimholders as adequate protection or
otherwise in connection with such DIP Financing or use of cash collateral, with
the same priority vis-à-vis the Fixed Assets Claimholders as set forth in this
Agreement (other than any Liens of any Fixed Assets Claimholders constituting
DIP Financing Liens), (C) if any amount of such DIP Financing or cash collateral
is applied to repay any of the Fixed Assets Obligations, such amount is applied
pursuant to Section 2.1(a) of this Agreement, and (D) if any Fixed Assets
Claimholders are granted adequate protection with respect to the Fixed Assets
Obligations subject hereto, including in the form of periodic payments, in
connection with such use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.1(a) of this Agreement; provided
that the Fixed Assets Claimholders of each Series shall have a right to object
to the grant of a Lien to secure the DIP Financing over any Collateral subject
to Liens in favor of the Fixed Assets Claimholders of such Series or its
Representative that shall not constitute Shared Collateral (unless such
Collateral fails to constitute Shared Collateral because the Lien in respect
thereof constitutes a Declined Lien with respect to such Fixed Assets
Claimholders or their Representative or Collateral Agent); provided, further,
that the Fixed Assets Claimholders receiving adequate protection shall not
object to any other Fixed Assets Claimholder receiving adequate protection
comparable to any adequate protection granted to such Fixed Assets Claimholders
in connection with a DIP Financing or use of cash collateral.

 

(c)           If any Fixed Assets Claimholder is granted adequate protection
(A) in the form of Liens on any additional collateral, then each other Fixed
Assets Claimholder shall be entitled to seek, and each Fixed Assets Claimholder
will consent and not object to, adequate protection in the form of Liens on such
additional collateral with the same priority vis-à-vis the Fixed Assets
Claimholders as set forth in this Agreement, (B) in the form of a superpriority
or other administrative claim, then each other Fixed Assets Claimholder shall be
entitled to seek, and each Fixed Assets Claimholder will consent and not object
to, adequate protection in the form of a pari passu superpriority or
administrative claim or (C) in the form of periodic or other cash payments, then
the proceeds of such adequate protection must be applied to all Fixed Assets
Obligations pursuant to Section 2.1.

 

20

--------------------------------------------------------------------------------

 


 

SECTION 2.6       Reinstatement.  In the event that any of the Fixed Assets
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under Title 11 of the Bankruptcy Code, or any
similar law, or the settlement of any claim in respect thereof), be required to
be returned or repaid, the terms and conditions of this Agreement shall be fully
applicable thereto until all such Fixed Assets Obligations shall again have been
paid in full in cash.  This Section 2.6 shall survive termination of this
Agreement.

 

SECTION 2.7       Insurance and Condemnation Awards.  As among the Fixed Assets
Claimholders, the Applicable Collateral Agent (acting at the direction of the
Applicable Representative), shall have the right, but not the obligation, to
adjust or settle any insurance policy or claim covering or constituting Shared
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Shared Collateral.  To
the extent any Collateral Agent or any other Fixed Assets Claimholder receives
proceeds of such insurance policy and such proceeds are not permitted or
required to be returned to any Grantor under the applicable Fixed Assets
Documents, such proceeds shall be turned over to the Applicable Collateral Agent
for application as provided in Section 2.1 hereof.

 

SECTION 2.8       Refinancings.  The Fixed Assets Obligations of any Series may,
subject to Section 5.14, be Refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any Fixed Assets Document)
of any Fixed Assets Claimholder of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Representative and Collateral Agent of the holders of any such Refinancing
Indebtedness shall have executed a Joinder Agreement on behalf of the holders of
such Refinancing Indebtedness.  If such Refinancing Indebtedness is intended to
constitute a Replacement Credit Agreement, the Company shall so state in its
Designation.

 

SECTION 2.9       Gratuitous Bailee/Agent for Perfection.

 

(a)           The Applicable Collateral Agent shall be entitled to hold any
Possessory Collateral constituting Shared Collateral.

 

(b)           Notwithstanding the foregoing, each Collateral Agent agrees to
hold any Possessory Collateral constituting Shared Collateral and any other
Shared Collateral from time to time in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other Fixed Assets Claimholder (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC) and any assignee, solely for the purpose of
perfecting the security interest granted in such Shared Collateral, if any,
pursuant to the applicable Fixed Assets Collateral Documents, in each case,
subject to the terms and conditions of this Section 2.9.  Solely with respect to
any Deposit Accounts constituting Shared Collateral under the control (within
the meaning of Section 9-104 of the UCC) of any Collateral Agent, each such
Collateral Agent agrees to also hold control over such Deposit Accounts as
gratuitous agent for each other Fixed Assets Claimholder and any assignee solely
for the purpose of perfecting the security interest in such Deposit Accounts,
subject to the terms and conditions of this Section 2.9.

 

21

--------------------------------------------------------------------------------


 

(c)           No Collateral Agent shall have any obligation whatsoever to any
Fixed Assets Claimholder to ensure that the Possessory Collateral and Control
Collateral is genuine or owned by any of the Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 2.9.  The
duties or responsibilities of each Collateral Agent under this Section 2.9 shall
be limited solely to holding any Possessory Collateral constituting Shared
Collateral or any other Shared Collateral in its possession or control as
gratuitous bailee (and with respect to Deposit Accounts, as gratuitous agent) in
accordance with this Section 2.9 and delivering the Possessory Collateral
constituting Shared Collateral as provided in Section 2.9(e) below.

 

(d)           None of the Collateral Agents or any of the Fixed Assets
Claimholders shall have by reason of the Fixed Assets Documents, this Agreement
or any other document a fiduciary relationship in respect of the other
Collateral Agents or any other Fixed Assets Claimholder, and each Collateral
Agent and each Fixed Assets Claimholder hereby waives and releases the other
Collateral Agents and Fixed Assets Claimholders from all claims and liabilities
arising pursuant to any Collateral Agent’s role under this Section 2.9 as
gratuitous bailee with respect to the Possessory Collateral constituting Shared
Collateral or any other Shared Collateral in its possession or control (and with
respect to the Deposit Accounts, as gratuitous agent).

 

(e)           At any time the Applicable Collateral Agent is no longer the
Applicable Collateral Agent, such outgoing Applicable Collateral Agent shall
deliver the remaining Possessory Collateral constituting Shared Collateral in
its possession (if any) together with any necessary endorsements (which
endorsement shall be without recourse and without any representation or
warranty), first, to the then Applicable Collateral Agent to the extent Fixed
Assets Obligations remain outstanding and second, to the applicable Grantor to
the extent no Fixed Assets Obligations remain outstanding (in each case, so as
to allow such Person to obtain possession or control of such Shared Collateral)
or to whomever may be lawfully entitled to receive the same, including pursuant
to the ABL Intercreditor Agreement, if applicable.  The outgoing Applicable
Collateral Agent further agrees to take all other action reasonably requested by
the then Applicable Collateral Agent at the expense of the Company in connection
with the then Applicable Collateral Agent obtaining a first-priority security
interest in the Shared Collateral (or, with respect to the ABL Priority
Collateral, a second-priority security interest).

 

SECTION 2.10                                                             
Amendments to Fixed Assets Collateral Documents.

 

(a)           Without the prior written consent of each other Collateral Agent,
each Collateral Agent agrees that no Fixed Assets Collateral Document may be
amended, restated, amended and restated, supplemented, replaced or Refinanced or
otherwise modified from time to time or entered into to the extent such
amendment, supplement, Refinancing or modification, or the terms of any new
Fixed Assets Collateral Document, would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

 

(b)           In determining whether an amendment to any Fixed Assets Collateral
Document is permitted by this Section 2.10, each Collateral Agent may
conclusively rely on an officer’s certificate of the Company stating that such
amendment is permitted by this Section 2.10.

 

22

--------------------------------------------------------------------------------


 

SECTION 2.11              Similar Liens and Agreements.

 

The parties hereto agree that it is their intention that the Collateral be
identical for all Fixed Assets Claimholders; provided, that this provision will
not be violated with respect to any particular Series if the Fixed Assets
Document for such Series prohibits the Collateral Agent for that Series from
accepting a Lien on such asset or property or such Collateral Agent otherwise
expressly declines to accept a Lien on such asset or property (any such
prohibited or declined Liens with respect to a particular Series, a “Declined
Lien”).  In furtherance of, but subject to, the foregoing, the parties hereto
agree, subject to the other provisions of this Agreement:

 

(i)            upon request by any Collateral Agent, to cooperate in good faith
(and to direct their counsel to cooperate in good faith) from time to time in
order to determine the specific items included in the Shared Collateral and the
steps taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the Credit Agreement Documents and the Other
Fixed Assets Documents; and

 

(ii)           that the documents and agreements creating or evidencing the
Liens on Shared Collateral securing the Credit Agreement Obligations and the
Other Fixed Assets Obligations shall, subject to the terms and conditions of
Section 5.2, be in all material respects the same forms of documents as one
another, except that the documents and agreements creating or evidencing the
Liens securing the Other Fixed Assets Obligations may contain additional
provisions as may be necessary or appropriate to establish the intercreditor
arrangements among the various separate classes of creditors holding Other Fixed
Assets Obligations and to address any Declined Lien.

 

ARTICLE III.

 

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

 

Whenever any Applicable Collateral Agent or any Applicable Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any Fixed
Assets Obligations of any Series, or the Shared Collateral subject to any Lien
securing the Fixed Assets Obligations of any Series, it may request that such
information be furnished to it in writing by each other Representative or each
other Collateral Agent and shall be entitled to make such determination or not
make any determination on the basis of the information so furnished; provided,
however, that if a Representative or a Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Collateral Agent or Applicable Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company.  Each Applicable Collateral Agent
and each Applicable Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Fixed
Assets Claimholder or any other person as a result of such determination.

 

23

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

THE APPLICABLE COLLATERAL AGENT

 

SECTION 4.1                     Authority.

 

(a)           Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on any
Applicable Collateral Agent to any Non-Controlling Claimholder or give any
Non-Controlling Claimholder the right to direct any Applicable Collateral Agent,
except that each Applicable Collateral Agent shall be obligated to distribute
proceeds of any Shared Collateral in accordance with Section 2.1 hereof.

 

(b)           In furtherance of the foregoing, each Non-Controlling Claimholder
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the Fixed Assets Claimholders, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
Fixed Assets Collateral Documents, as applicable, without regard to any rights
to which the Non-Controlling Claimholders would otherwise be entitled as a
result of the Fixed Assets Obligations held by such Non-Controlling
Claimholders.  Without limiting the foregoing, each Non-Controlling Claimholder
agrees that none of the Applicable Collateral Agent, the Applicable
Representative or any other Fixed Assets Claimholder shall have any duty or
obligation first to marshal or realize upon any type of Shared Collateral (or
any other Collateral securing any of the Fixed Assets Obligations), or to sell,
dispose of or otherwise liquidate all or any portion of such Shared Collateral
(or any other Collateral securing any Fixed Assets Obligations), in any manner
that would maximize the return to the Non-Controlling Claimholders,
notwithstanding that the order and timing of any such realization, sale,
disposition or liquidation may affect the amount of proceeds actually received
by the Non-Controlling Claimholders from such realization, sale, disposition or
liquidation.  Each of the Fixed Assets Claimholders waives any claim it may now
or hereafter have against any Collateral Agent or Representative of any other
Series of Fixed Assets Obligations or any other Fixed Assets Claimholder of any
other Series arising out of (i) any actions which any such Collateral Agent,
Representative or any Fixed Assets Claimholder represented by it take or omit to
take (including actions with respect to the creation, perfection or continuation
of Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the Fixed Assets Obligations from any account debtor, guarantor or any other
party) in accordance with the Fixed Assets Collateral Documents or any other
agreement related thereto or in connection with the collection of the Fixed
Assets Obligations or the valuation, use, protection or release of any security
for the Fixed Assets Obligations; provided that nothing in this clause (i) shall
be construed to prevent or impair the rights of any Collateral Agent or
Representative to enforce this Agreement, (ii) any election by any Applicable
Representative or any holders of Fixed Assets Obligations, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code or (iii) subject to Section 2.5, any borrowing, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, by the
Company or any of its Subsidiaries, as debtor-in-possession. Notwithstanding any
other provision of this Agreement, the Applicable Collateral Agent shall not
(i) accept any Shared Collateral in full or partial satisfaction of any Fixed
Assets Obligations pursuant to Section 9-620

 

24

--------------------------------------------------------------------------------


 

of the Uniform Commercial Code of any jurisdiction, without the consent of each
Representative representing holders of Fixed Assets Obligations for whom such
Collateral constitutes Shared Collateral or (ii) “credit bid” for or purchase
(other than for cash) Shared Collateral at any public, private or judicial
foreclosure upon such Shared Collateral, without the consent of each
Representative representing holders of Fixed Assets Obligations for whom such
Collateral constitutes Shared Collateral.

 

SECTION 4.2                     Power-of-Attorney.

 

Each Non-Controlling Representative and Collateral Agent that is not the
Applicable Collateral Agent, for itself and on behalf of each other Fixed Assets
Claimholder of the Series for whom it is acting, hereby irrevocably appoints the
Applicable Collateral Agent and any officer or agent of the Applicable
Collateral Agent, which appointment is coupled with an interest with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Non-Controlling
Representative, Collateral Agent or Fixed Assets Claimholder, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary to accomplish the purposes of this Agreement, including
the exercise of any and all remedies under each Fixed Assets Collateral Document
with respect to Shared Collateral and the execution of releases in connection
therewith.

 

ARTICLE V.

 

MISCELLANEOUS

 

SECTION 5.1                     Integration/Conflicts.

 

This Agreement, together with the other Fixed Assets Documents and the Fixed
Assets Collateral Documents, represents the entire agreement of each of the
Grantors and the Fixed Assets Claimholders with respect to the subject matter
hereof and thereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.  There are no promises, undertakings, representations or warranties by
any Representative, Collateral Agent or Fixed Assets Claimholder relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or therein.  Subject to Section 5.19, in the event of any conflict between the
provisions of this Agreement and the provisions of the Fixed Assets Documents
the provisions of this Agreement shall govern and control.

 

SECTION 5.2                     Effectiveness; Continuing Nature of this
Agreement; Severability.

 

This Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement and the Fixed Assets Claimholders of any
Series may continue, at any time and without notice to any Fixed Assets
Claimholder of any other Series, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor constituting Fixed Assets Obligations in reliance hereon.  Each
Representative and each Collateral Agent, on behalf of itself and each other
Fixed Assets Claimholder represented by it, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement.  The terms of this Agreement shall

 

25

--------------------------------------------------------------------------------


 

survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.  All references to
the Company or any other Grantor shall include the Company or such Grantor as
debtor and debtor in possession and any receiver, trustee or similar person for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.  This Agreement shall terminate and be of no further
force and effect with respect to any Representative or Collateral Agent and the
Fixed Assets Claimholders represented by such Representative or Collateral Agent
and their Fixed Assets Obligations, on the date on which no Fixed Assets
Obligations of such Fixed Assets Claimholders are any longer secured by, or
required to be secured by, any of the Collateral pursuant to the terms of the
applicable Fixed Assets Documents, subject to the rights of the Fixed Assets
Claimholders under Section 2.6; provided, however, that such termination shall
not relieve any such party of its obligations incurred hereunder prior to the
date of such termination.

 

SECTION 5.3                     Amendments; Waivers.

 

(a)           No amendment, modification or waiver of any of the provisions of
this Agreement shall be deemed to be made unless the same shall be in writing
signed on behalf of each party hereto or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time.  Notwithstanding the foregoing, the Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights are
directly and adversely affected.

 

(b)           Notwithstanding the foregoing, without the consent of any Fixed
Assets Claimholder, any Representative and Collateral Agent may become a party
hereto by execution and delivery of a Joinder Agreement in accordance with
Section 5.14 of this Agreement and upon such execution and delivery, such
Representative and Collateral Agent and the Other Fixed Assets Claimholders and
Other Fixed Assets Obligations of the Series for which such Representative and
Collateral Agent is acting shall be subject to the terms hereof.

 

(c)           Notwithstanding the foregoing, without the consent of any other
Representative or Fixed Assets Claimholder, the Applicable Collateral Agent may
effect amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other Fixed Assets Obligations in compliance with
the Credit Agreement and the other Fixed Assets Documents.

 

26

--------------------------------------------------------------------------------


 

SECTION 5.4                     Information Concerning Financial Condition of
the Grantors and their Subsidiaries.

 

The Representative and Collateral Agent and the other Fixed Assets Claimholders
of each Series shall each be responsible for keeping themselves informed of
(a) the financial condition of the Grantors and their Subsidiaries and all
endorsers and/or guarantors of the Fixed Assets Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Fixed Assets
Obligations.  The Representative and Collateral Agent and the other Fixed Assets
Claimholders of each Series shall have no duty to advise the Representative,
Collateral Agent or Fixed Assets Claimholders of any other Series of information
known to it or them regarding such condition or any such circumstances or
otherwise.  In the event the Representative or Collateral Agent or any of the
other Fixed Assets Claimholders, in its or their sole discretion, undertakes at
any time or from time to time to provide any such information to the
Representative, Collateral Agent or Fixed Assets Claimholders of any other
Series, it or they shall be under no obligation:

 

(a)           to make, and such Representative and Collateral Agent and such
other Fixed Assets Claimholders shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided;

 

(b)           to provide any additional information or to provide any such
information on any subsequent occasion;

 

(c)           to undertake any investigation; or

 

(d)           to disclose any information, which pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

SECTION 5.5                     Submission to Jurisdiction; Certain Waivers.

 

Each of the Company, each other Grantor, each Collateral Agent and each
Representative, on behalf of itself and each other Fixed Assets Claimholder
represented by it, hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Fixed Assets Collateral Documents
(whether arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
(subject to Section 5.5(c) below) general jurisdiction of the courts of the
State of New York sitting in the Borough of Manhattan, the courts of the United
States for the Southern District of New York sitting in the Borough of
Manhattan, and appellate courts from any thereof;

 

(b)           agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York state court or, to the fullest
extent permitted by applicable law, in such federal court;

 

(c)           agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law and that nothing in this
Agreement or any other Fixed Assets Document shall affect any right that any
Collateral Agent, Representative or other Fixed Assets

 

27

--------------------------------------------------------------------------------


 

Claimholder may otherwise have to bring any action or proceeding relating to
this Agreement or any other Fixed Assets Document against such Grantor or any of
its assets in the courts of any jurisdiction;

 

(d)           waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Fixed
Assets Collateral Document in any court referred to in Section 5.5(a) (and
irrevocably waives to the fullest extent permitted by applicable law the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court);

 

(e)           consents to service of process in any such proceeding in any such
court by registered or certified mail, return receipt requested, to the
applicable party at its address provided in accordance with Section 5.7 (and
agrees that nothing in this Agreement will affect the right of any party hereto
to serve process in any other manner permitted by applicable law);

 

(f)            agrees that service as provided in Section 5.5(e) above is
sufficient to confer personal jurisdiction over the applicable party in any such
proceeding in any such court, and otherwise constitutes effective and binding
service in every respect; and

 

(g)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover any special, exemplary, punitive or consequential
damages.

 

SECTION 5.6                     WAIVER OF JURY TRIAL.

 

EACH PARTY HERETO, THE COMPANY AND OTHER GRANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FIXED ASSETS DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT,
BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY).  EACH PARTY HERETO AND
THE COMPANY AND THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT EACH SUCH PARTY HERETO AND THE
COMPANY AND EACH OTHER GRANTOR HAVE BEEN INDUCED TO ENTER INTO OR ACKNOWLEDGE
THIS AGREEMENT AND THE OTHER FIXED ASSETS DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HERETO AND THE
COMPANY AND THE OTHER GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.

 

28

--------------------------------------------------------------------------------


 

SECTION 5.7                     Notices.

 

Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served or sent by facsimile or United States mail
or courier service and shall be deemed to have been given when delivered in
person or by courier service and signed for against receipt thereof, upon
receipt of facsimile, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed.  For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto or in the Joinder Agreement pursuant
to which it becomes a party hereto, or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

 

SECTION 5.8                     Further Assurances.

 

Each Representative and Collateral Agent, on behalf of itself and each other
Fixed Assets Claimholder represented by it, and the Company and each other
Grantor, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as any Representative and Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.

 

SECTION 5.9                     Agency Capacities.

 

Except as expressly provided herein, (a) Barclays Bank PLC is acting in the
capacity of Initial Fixed Assets Representative and Initial Fixed Assets
Collateral Agent solely for the Initial Credit Agreement Claimholders, (b) the
Initial Other Representative and the Initial Other Collateral Agent is acting in
the capacity of Representative and Collateral Agent, respectively, solely for
the Initial Other Fixed Assets Claimholders, (c) each Replacement Representative
and Replacement Collateral Agent is acting in the capacity of Representative and
Collateral Agent, respectively, solely for the Replacement Credit Agreement
Claimholders and (d) each other Representative and each other Collateral Agent
is acting in the capacity of Representative and Collateral Agent, respectively,
solely for the Other Fixed Assets Claimholders under the Other Fixed Assets
Documents for which it is the named Representative or Collateral Agent, as the
case may be, in the applicable Joinder Agreement.

 

SECTION 5.10              GOVERNING LAW.

 

THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

29

--------------------------------------------------------------------------------


 

SECTION 5.11              Binding on Successors and Assigns.

 

This Agreement shall be binding upon each Representative and each Collateral
Agent, the Fixed Assets Claimholders, the Company and the other Grantors, and
their respective successors and assigns from time to time.  If any of the
Representatives and/or Collateral Agents resigns or is replaced pursuant to the
applicable Fixed Assets Documents its successor shall be deemed to be a party to
this Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement.  No provision of this Agreement will inure to
the benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

 

SECTION 5.12              Section Headings.

 

Section headings and the Table of Contents used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

SECTION 5.13              Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic imaging means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 5.14              Other Fixed Assets Obligations.

 

(a)           To the extent, but only to the extent, not prohibited by the
provisions of the Credit Agreement and the other Fixed Assets Documents, the
Company may incur (i) additional Indebtedness (such Indebtedness, “Additional
Fixed Assets Debt”), which for the avoidance of doubt shall include any
Indebtedness incurred pursuant to a Refinancing, and Other Fixed Assets
Obligations or other Replacement Credit Agreement Obligations after the date
hereof that is secured on an equal and ratable basis with the Liens (other than
any Declined Liens) securing the then-existing Fixed Assets Obligations and
(ii) Other Fixed Assets Obligations.  Any such Additional Fixed Assets Debt and
Other Fixed Assets Obligations or other Replacement Credit Agreement
Obligations, as applicable, of a Series may be secured by a Lien on a ratable
basis, in each case under and pursuant to the applicable Fixed Assets Collateral
Documents of that Series, if, and subject to the condition that, the Additional
Fixed Assets Collateral Agent and Additional Fixed Assets Representative of any
such Additional Fixed Assets Debt, acting on behalf of the holders of such
Additional Fixed Assets Debt and the holders of such Other Fixed Assets
Obligations or Replacement Credit Agreement Obligations, as applicable, (such
Additional Fixed Assets Collateral Agent, Additional Fixed Assets Representative
and holders in respect of any Additional Fixed Assets Debt and the holders Other
Fixed Assets Obligations or other Replacement Credit Agreement Obligations of
such Series being referred to as “Additional Fixed Assets Claimholders”), each
becomes a party to this Agreement by satisfying the conditions set forth in
Section 5.14(b).

 

30

--------------------------------------------------------------------------------

 


 

(b)                                 In order for an Additional Fixed Assets
Representative and Additional Fixed Assets Collateral Agent (including, in the
case of a Replacement Credit Agreement, the Replacement Representative and the
Replacement Collateral Agent in respect thereof) to become a party to this
Agreement,

 

(i)                                     such Additional Fixed Assets
Representative and such Additional Fixed Assets Collateral Agent shall have
executed and delivered an instrument substantially in the form of Exhibit A
(with such changes as may be reasonably approved by each Collateral Agent and
such Additional Fixed Assets Representative and such Additional Fixed Assets
Collateral Agent, as the case may be) pursuant to which such Additional Fixed
Assets Representative becomes a Representative hereunder and such Additional
Fixed Assets Collateral Agent becomes a Collateral Agent hereunder, and such
Additional Fixed Assets Debt and the Other Fixed Assets Obligations or other
Replacement Credit Agreement Obligations of such Series and the Additional Fixed
Assets Claimholders of such Series become subject hereto and bound hereby;

 

(ii)                                  the Company shall have delivered to each
Collateral Agent:

 

(a)                                 true and complete copies of each of the
Other Fixed Assets Agreement or Replacement Credit Agreement, as applicable, and
the Fixed Assets Collateral Documents for such Series, certified as being true
and correct by a Responsible Officer of the Company;

 

(b)                                 a Designation substantially in the form of
Exhibit B pursuant to which the Company shall (A) identify the Indebtedness to
be designated as Other Fixed Assets Obligations or Replacement Credit Agreement
Obligations, as applicable, and the initial aggregate principal amount or
committed amount thereof, (B) specify the name and address of the Additional
Fixed Assets Collateral Agent and Additional Fixed Assets Representative, (C)
certify that such (x) Additional Fixed Assets Debt is permitted by each Fixed
Assets Document and that the conditions set forth in this Section 5.14 are
satisfied with respect to such Additional Fixed Assets Debt and the Other Fixed
Assets Obligations or Replacement Credit Agreement Obligations, as applicable,
of such Series and (D) in the case of a Replacement Credit Agreement, expressly
state that such agreement giving rise to the new Indebtedness satisfies the
requirements of a Replacement Credit Agreement and the Company elects to
designate such agreement as a Replacement Credit Agreement; and

 

(iii)                               the Other Fixed Assets Documents or
Replacement Credit Agreement Documents, as applicable, relating to such
Additional Fixed Assets Debt shall provide, in a manner reasonably satisfactory
to each Collateral Agent, that each Additional Fixed Assets Claimholder with
respect to such Additional Fixed Assets Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Additional
Fixed Assets Debt.

 

(c)                                  Upon the execution and delivery of a
Joinder Agreement by an Additional Fixed Assets Representative and an Additional
Fixed Assets Collateral Agent, in each case, in

 

31

--------------------------------------------------------------------------------


 

accordance with this Section 5.14, each other Representative and Collateral
Agent shall acknowledge such receipt thereof by countersigning a copy thereof,
subject to the terms of this Section 5.14 and returning the same to such
Additional Fixed Assets Representative and Additional Fixed Assets Collateral
Agent, as applicable; provided that the failure of any Representative or
Collateral Agent to so acknowledge or return shall not affect the status of such
debt as Additional Fixed Assets Debt if the other requirements of this
Section 5.14 are complied with.

 

SECTION 5.15                                                             
Authorization.

 

By its signature, each Person executing this Agreement, on behalf of such party
or Grantor but not in his or her personal capacity as a signatory, represents
and warrants to the other parties hereto that it is duly authorized to execute
this Agreement.

 

SECTION 5.16                                                              No
Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.

 

The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Fixed Assets Claimholders in relation to one
another.  None of the Company, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder and no such Person is an intended
beneficiary or third party beneficiary hereof, except, in each case, as
expressly provided in this Agreement, and none of the Company or any other
Grantor may rely on the terms hereof (other than Sections 2.4 and 2.8 and
Article V).  Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
Fixed Assets Obligations as and when the same shall become due and payable in
accordance with their terms.  Without limitation of any other provisions of this
Agreement, the Company and each Grantor hereby (a) acknowledges that it has read
this Agreement and consents hereto, (b) agrees that it will not take any action
that would be contrary to the express provisions of this Agreement and
(c) agrees to abide by the requirements expressly applicable to it under this
Agreement.

 

SECTION 5.17                                                              No
Indirect Actions.

 

Unless otherwise expressly stated, if a party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly.  “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
party but is intended to have substantially the same effects as the prohibited
action.

 

SECTION 5.18                                                             
Additional Grantors.

 

Each Grantor agrees that it shall ensure that each of its Subsidiaries that is
or is to become a party to any Fixed Assets Document shall either execute this
Agreement on the date hereof or shall confirm that it is a Grantor hereunder
pursuant to a joinder agreement substantially in the form attached hereto as
Exhibit C that is executed and delivered by such Subsidiary prior to or
concurrently with its execution and delivery of such Fixed Assets Document.

 

32

--------------------------------------------------------------------------------


 

SECTION 5.19                                                              ABL
Intercreditor Agreement.

 

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by any Representative or Collateral Agent hereunder is subject to the
provisions of the ABL Intercreditor Agreement.  As between the ABL Claimholders
(as defined in the ABL Intercreditor Agreement) on the one hand and the Fixed
Assets Claimholders on the other, in the event of any conflict between the terms
of the ABL Intercreditor Agreement and the terms of this Agreement, the terms of
the ABL Intercreditor Agreement shall govern and control.  Solely as among the
Fixed Assets Claimholders, in the event of any conflict between this Agreement
and the ABL Intercreditor Agreement, the terms of this Agreement shall govern
and control.

 

[Remainder of this page intentionally left blank]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BARCLAYS BANK PLC,

as Initial Fixed Assets Representative and Initial Fixed Assets Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NOTICE ADDRESS]

 

 

 

[                                                ],

 

as Initial Other Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NOTICE ADDRESS]

 

 

 

[                                                ],

 

as Initial Other Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NOTICE ADDRESS]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to by:

 

 

 

STAPLES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NOTICE ADDRESS]

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 


 

Exhibit A
to Fixed Assets Pari Passu Intercreditor Agreement

 

FORM OF JOINDER AGREEMENT

 

JOINDER NO. [       ] dated as of [              ], 20[   ] (the “Joinder
Agreement”) to the FIXED ASSETS PARI PASSU INTERCREDITOR AGREEMENT dated as of
[         ], [  ], (the “Pari Passu Intercreditor Agreement”), among BARCLAYS
BANK PLC, as Initial Fixed Assets Representative and as Initial Fixed Assets
Collateral Agent, [                  ], as Initial Other Representative, and
[                  ], as Initial Other Collateral Agent, and the additional
Representatives and Collateral Agents from time to time a party thereto, and
acknowledged and agreed to by STAPLES, INC., a Delaware corporation (the
“Company”) and the other Grantors signatory thereto.

 

A.                                    Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Pari Passu Intercreditor Agreement.

 

B.                                    As a condition to the ability of the
Company to incur [Other Fixed Assets Obligations][Replacement Credit Agreement
Obligations under the Replacement Credit Agreement] and to secure such [Other
Fixed Assets Obligations][Replacement Credit Agreement Obligations] with the
liens and security interests created by the [Other Fixed Assets Collateral
Documents][Replacement Credit Agreement Collateral Documents], the Additional
Fixed Assets Representative in respect thereof is required to become a
Representative and the Additional Fixed Assets Collateral Agent in respect
thereof is required to become a Collateral Agent and the Fixed Assets
Claimholders in respect thereof are required to become subject to and bound by,
the Pari Passu Intercreditor Agreement.  Section 5.14 of the Pari Passu
Intercreditor Agreement provides that such Additional Fixed Assets
Representative may become a Representative, such Additional Fixed Assets
Collateral Agent may become a Collateral Agent and such Additional Fixed Assets
Claimholders may become subject to and bound by the Pari Passu Intercreditor
Agreement, pursuant to the execution and delivery by the Additional Fixed Assets
Representative and the Additional Fixed Assets Collateral Agent of an instrument
in the form of this Joinder Agreement and the satisfaction of the other
conditions set forth in Section 5.14 of the Pari Passu Intercreditor Agreement. 
The undersigned Additional Fixed Assets Representative (the “New
Representative”) and Additional Fixed Assets Collateral Agent (the “New
Collateral Agent”) are executing this Joinder Agreement in accordance with the
requirements of the Pari Passu Intercreditor Agreement.

 

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

 

SECTION 1.                            In accordance with Section 5.14 of the
Pari Passu Intercreditor Agreement, (i) the New Representative and the New
Collateral Agent by their signatures below become a Representative and a
Collateral Agent respectively, under, and the related Additional Fixed Assets
Debt and Additional Fixed Assets Claimholders become subject to and bound by,
the Pari Passu Intercreditor Agreement with the same force and effect as if the
New Representative and New Collateral Agent had originally been named therein as
a Representative or a Collateral

 

Exhibit A - Page 1

--------------------------------------------------------------------------------


 

Agent, respectively, and hereby agree to all the terms and provisions of the
Pari Passu Intercreditor Agreement applicable to them as Representative,
Collateral Agent and Additional Fixed Assets Claimholders, respectively.

 

SECTION 2.                            Each of the New Representative and New
Collateral Agent represent and warrant to each other Collateral Agent, each
other Representative and the other Fixed Assets Claimholders, individually, that
(i) it has full power and authority to enter into this Joinder Agreement, in its
capacity as [agent][trustee], (ii) this Joinder Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and (iii) the Fixed Assets Documents
relating to such Additional Fixed Assets Debt provide that, upon the New
Representative’s and the New Collateral Agent’s entry into this Joinder
Agreement, the Additional Fixed Assets Claimholders represented by them will be
subject to and bound by the provisions of the Pari Passu Intercreditor
Agreement.

 

SECTION 3.                            This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Joinder Agreement shall
become effective when each Collateral Agent and Representative shall have
received a counterpart of this Joinder Agreement that bears the signatures of
the New Representative and the New Collateral Agent.  Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic means shall be effective as delivery of a manually signed counterpart
of this Joinder Agreement.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Pari Passu Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5.                            THIS JOINDER AGREEMENT, AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS).

 

SECTION 6.                            Any provision of this Joinder Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and in the
Pari Passu Intercreditor Agreement, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.  The parties hereto shall endeavor in good-faith
negotiations to replace any invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to
those of the invalid, illegal or unenforceable provisions.

 

Exhibit A - Page 2

--------------------------------------------------------------------------------


 

SECTION 7.                            All communications and notices hereunder
shall be in writing and given as provided in Section 5.7 of the Pari Passu
Intercreditor Agreement.  All communications and notices hereunder to the New
Representative and the New Collateral Agent shall be given to them at their
respective addresses set forth below their signatures hereto.

 

SECTION 8.                            Sections 5.8 and 5.9 of the Pari Passu
Intercreditor Agreement are hereby incorporated herein by reference.

 

[Remainder of this page intentionally left blank]

 

Exhibit A - Page 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the Pari Passu Intercreditor Agreement as of
the day and year first above written.

 

 

[NAME OF NEW REPRESENTATIVE], as

[          ] for the holders of [                        ],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

attention of:

 

Telecopy:

 

 

 

 

 

[NAME OF NEW COLLATERAL AGENT], as

[          ] for the holders of [                        ],

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for notices:

 

 

 

 

 

attention of:

 

Telecopy:

 

Exhibit A - Page 4

--------------------------------------------------------------------------------


 

 

Receipt acknowledged by:

BARCLAYS BANK PLC,

as Initial Fixed Assets Representative and Initial Fixed Assets Collateral Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                            ],

 

as Initial Other Representative

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                                    ],

 

as Initial Other Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[OTHERS AS NEEDED]

 

Exhibit A - Page 5

--------------------------------------------------------------------------------


 

Exhibit B
to Fixed Assets Pari Passu Intercreditor Agreement

 

[FORM OF]
DEBT DESIGNATION

 

Reference is made to the Fixed Assets Pari Passu Intercreditor Agreement dated
as of            , 20   (as amended, restated, supplemented or otherwise
modified from time to time, the “Pari Passu Intercreditor Agreement”) among
BARCLAYS BANK PLC, as Initial Fixed Assets Representative and Initial Fixed
Assets Collateral Agent, [         ], as Initial Other Representative, and
[          ], as Initial Other Collateral Agent, and the additional
Representatives and Collateral Agents from time to time a party thereto, and
acknowledged and agreed to by STAPLES, INC., a Delaware corporation (the
“Company”) and the other Grantors signatory thereto.  Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the Pari
Passu Intercreditor Agreement.  This Debt Designation is being executed and
delivered in order to designate [additional Indebtedness and other related Fixed
Assets Obligations][Credit Agreement Obligations] entitled to the benefit and
subject to the terms of the Pari Passu Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:

 

(a)                                 [insert name of the Company or other
Grantor] intends to incur Indebtedness in the initial aggregate
[principal/committed amount] of [            ]  pursuant to the following
agreement:  [describe [credit agreement, indenture, other agreement giving rise
to Additional Fixed Assets Debt][Replacement Credit Agreement (“New
Agreement”)]] which will be [Other Fixed Assets Obligations][Replacement Credit
Agreement Obligations];

 

(b)                                 (i) the name and address of the [Additional
Fixed Assets Representative for the Additional Fixed Assets Debt and the related
Other Fixed Assets Obligations][Replacement Representative for the Replacement
Credit Agreement] is:

 

Telephone:

 

Fax:

 

(ii) the name and address of the Additional Fixed Assets Collateral Agent for
the Additional Fixed Assets Debt and the Other Fixed Assets Obligations or
Replacement Credit Agreement Obligations, as applicable, is:

 

Exhibit B - Page 1

--------------------------------------------------------------------------------


 

Telephone:

 

Fax:

 

[and]

 

(a)                                 such Additional Fixed Assets Debt and the
Other Fixed Assets Obligations or Replacement Credit Agreement Obligations of
such Series is permitted by each Fixed Assets Document and the conditions set
forth in Section 5.14 of the Pari Passu Intercreditor Agreement are satisfied
with respect to such [Additional Fixed Assets Debt and the Other Fixed Assets
Obligations or Replacement Credit Agreement Obligations, [insert for Replacement
Credit Agreements only: ; and

 

(b)                                 the New Agreement satisfies the requirements
of a Replacement Credit Agreement and is hereby designated as a Replacement
Credit Agreement].

 

Exhibit B - Page 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Debt Designation to be duly
executed by the undersigned officer as of                    , 20    .

 

 

 

STAPLES, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit B - Page 3

--------------------------------------------------------------------------------


 

Exhibit C
to Fixed Assets Pari Passu Intercreditor Agreement

 

FORM OF GRANTOR JOINDER AGREEMENT

 

GRANTOR JOINDER AGREEMENT NO. [ ] “this “Grantor Joinder Agreement”) dated as of
[      ], 20[  ] to the PARI PASSU INTERCREDITOR AGREEMENT dated as of [      ],
20[  ] (the “Pari Passu Intercreditor Agreement”), among BARCLAYS BANK PLC, as
Initial Fixed Assets Representative and Initial Fixed Assets Collateral Agent,
and the additional Representatives and Collateral Agents from time to time a
party thereto, and acknowledged and agreed to by STAPLES, INC., a Delaware
corporation (the “Company”) and certain subsidiaries of the Company (each a
“Grantor”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Pari Passu Intercreditor Agreement.

 

The undersigned, [                    ], a [                     ], (the “New
Grantor”) wishes to acknowledge and agree to the Pari Passu Intercreditor
Agreement and become a party thereto to the limited extent contemplated by
Section 5.16 thereof and to acquire and undertake the rights and obligations of
a Grantor thereunder.

 

Accordingly, the New Grantor agrees as follows for the benefit of the
Representatives, the Collateral Agents and the Fixed Assets Claimholders:

 

Section 1.                                           Accession to the Pari Passu
Intercreditor Agreement.  The New Grantor (a) acknowledges and agrees to, and
becomes a party to the Pari Passu Intercreditor Agreement as a Grantor to the
limited extent contemplated by Section 5.16 thereof, (b) agrees to all the terms
and provisions of the Pari Passu Intercreditor Agreement and (c) shall have all
the rights and obligations of a Grantor under the Pari Passu Intercreditor
Agreement.  This Grantor Joinder Agreement supplements the Pari Passu
Intercreditor Agreement and is being executed and delivered by the New Grantor
pursuant to Section 5.18 of the Pari Passu Intercreditor Agreement.

 

Section 2.                                           Representations, Warranties
and Acknowledgement of the New Grantor.  The New Grantor represents and warrants
to each Representative, each Collateral Agent and to the Fixed Assets
Claimholders that (a) it has full power and authority to enter into this Grantor
Joinder Agreement, in its capacity as Grantor and (b) this Grantor Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Grantor Joinder Agreement.

 

Section 3.                                           Counterparts.  This Grantor
Joinder Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. 
Delivery of an executed counterpart of a signature page of this Grantor Joinder
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Grantor Joinder Agreement or such other document or
instrument, as applicable.

 

Exhibit C - Page 1

--------------------------------------------------------------------------------


 

Section 4.                                           Section Headings. 
Section heading used in this Grantor Joinder Agreement are for convenience of
reference only and are not to affect the construction hereof or to be taken in
consideration in the interpretation hereof.

 

Section 5.                                           Benefit of Agreement.  The
agreements set forth herein or undertaken pursuant hereto are for the benefit
of, and may be enforced by, any party to the Pari Passu Intercreditor Agreement
subject to any limitations set forth in the Pari Passu Intercreditor Agreement
with respect to the Grantors.

 

Section 6.                                           Governing Law.  THIS
GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF
OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE)
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD
RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

Section 7.                                           Severability.  In case any
one or more of the provisions contained in this Grantor Joinder Agreement should
be held invalid, illegal or unenforceable in any respect, none of the parties
hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Pari Passu Intercreditor Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 8.                                           Notices.  All
communications and notices hereunder shall be in writing and given as provided
in Section 5.7 of the Pari Passu Intercreditor Agreement.  All communications
and notices hereunder to the New Grantor shall be given to it at the address set
forth under its signature hereto, which information supplements Section 5.7 of
the Pari Passu Intercreditor Agreement.

 

Exhibit C - Page 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Pari Passu Intercreditor Agreement as of the day and year first
above written.

 

 

[                                                                                                          ]

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

 

 

Exhibit C - Page 3

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF SOLVENCY CERTIFICATE (CLOSING DATE)

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of STAPLES, INC., a corporation
organized under the laws of the State of Delaware (“Staples”), in that capacity
only and not in my individual capacity (and without personal liability), do
hereby certify as of the date hereof, and based upon (i) facts and circumstances
as they exist as of the date hereof (and disclaiming any responsibility for
changes in such fact and circumstances after the date hereof) and (ii) such
materials and information as I have deemed relevant to the determination of the
matters set forth in this certificate, that:

 

1.                                      This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01(e) of the Term
Loan Credit Agreement, dated as of February 2, 2016, among Staples Escrow, LLC,
a limited liability company organized under the laws of the State of Delaware
(the “Escrow Borrower”), as Borrower, Staples, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the Lenders and the other agents
from time to time party thereto (the “Credit Agreement”). Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of Staples and the Escrow Borrower taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The aggregate amount of net consideration that could be expected to be realized
from an interested purchaser by a seller, in an arm’s length transaction under
present conditions in a current market for the sale of assets of a comparable
business enterprise, where both parties are aware of all relevant facts and
neither party is under any compulsion to act, where such seller is interested in
disposing of an entire operation as a going concern, presuming the business will
be continued, in its present form and character, and with reasonable promptness,
not to exceed one year.

 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Staples and the Escrow Borrower taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions on the Closing Date

 

G-1-1

--------------------------------------------------------------------------------


 

(including the execution and delivery of the Credit Agreement, the Escrow
Agreement and any other applicable Loan Documents and the initial borrowing of
the loans under the Credit Agreement), determined in accordance with GAAP
consistently applied.

 

(d)                                 “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of Staples and the Escrow Borrower taken as a
whole after giving effect to the Transactions on the Closing Date (including the
execution and delivery of the Credit Agreement, the Escrow Agreement and any
other applicable Loan Documents and the initial borrowing of the loans under the
Credit Agreement) (including all fees and expenses related thereto but exclusive
of such contingent liabilities to the extent reflected in Stated Liabilities),
as identified and explained in terms of their nature and estimated magnitude by
responsible officers of Staples.

 

(e)                                  “Can pay their Stated Liabilities and
Identified Contingent Liabilities as they mature”

 

Staples and the Escrow Borrower taken as a whole after giving effect to the
Transactions on the Closing Date (including the execution and delivery of the
Credit Agreement, the Escrow Agreement and any other applicable Loan Documents
and the initial borrowing of the loans under the Credit Agreement) have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
contingent liabilities) otherwise become payable.

 

(f)                                   “Do not have Unreasonably Small Capital”

 

Staples and the Escrow Borrower taken as a whole after giving effect to the
Transactions on the Closing Date (including the execution and delivery of the
Credit Agreement, the Escrow Agreement and any other applicable Loan Documents
and the initial borrowing of the loans under the Credit Agreement) have
sufficient capital to ensure that it is a going concern.

 

3.                                      For purposes of this certificate, I, or
officers of Staples under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                 I have reviewed the financial statements
(including the pro forma financial statements) referred to in Sections 5.01(a)
and (b) and Section 3.04(b) of the Credit Agreement.

 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of Staples, I am
familiar with the financial condition of Staples and the Escrow Borrower.

 

G-1-2

--------------------------------------------------------------------------------


 

4.                                      Based on and subject to the foregoing, I
hereby certify on behalf of Staples that after giving effect to the consummation
of the Transactions on the Closing Date (including the execution and delivery of
the Credit Agreement, the Escrow Agreement and any other applicable Loan
Documents and the initial borrowing of the loans under the Credit Agreement), it
is my opinion that (i) each of the Fair Value and the Present Fair Salable Value
of the assets of Staples and the Escrow Borrower taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (ii) Staples and the
Escrow Borrower taken as a whole do not have Unreasonably Small Capital; and
(iii) Staples and the Escrow Borrower taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

G-1-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Staples has caused this certificate to be executed on its
behalf by its Chief Financial Officer this    day of                .

 

 

[                                                                               ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

G-1-4

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF SOLVENCY CERTIFICATE (ACQUISITION EFFECTIVE DATE)

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of STAPLES, INC., a corporation
organized under the laws of the State of Delaware (“Staples” or the “Borrower”),
in that capacity only and not in my individual capacity (and without personal
liability), do hereby certify as of the date hereof, and based upon (i) facts
and circumstances as they exist as of the date hereof (and disclaiming any
responsibility for changes in such fact and circumstances after the date hereof)
and (ii) such materials and information as I have deemed relevant to the
determination of the matters set forth in this certificate, that:

 

1.                                      This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.02(f) of the Term
Loan Credit Agreement, dated as of February 2, 2016, among Staples (as successor
to Staples Escrow, LLC, a limited liability company organized under the laws of
the State of Delaware), as Borrower, BARCLAYS BANK PLC, as Administrative Agent
and Collateral Agent, and the Lenders and the other agents from time to time
party thereto (the “Credit Agreement”). Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Restricted Subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The aggregate amount of net consideration that could be expected to be realized
from an interested purchaser by a seller, in an arm’s length transaction under
present conditions in a current market for the sale of assets of a comparable
business enterprise, where both parties are aware of all relevant facts and
neither party is under any compulsion to act, where such seller is interested in
disposing of an entire operation as a going concern, presuming the business will
be continued, in its present form and character, and with reasonable promptness,
not to exceed one year.

 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Restricted
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions on the Acquisition

 

G-2-1

--------------------------------------------------------------------------------


 

Effective Date (including the entry into the Borrower Assumption Agreement, the
other Loan Documents, the ABL Credit Agreement and the ABL Loan Documents, the
initial borrowing under the ABL Credit Agreement, and the release of the Loan
proceeds from the Escrow Account and the use of such proceeds on the date
hereof), determined in accordance with GAAP consistently applied.

 

(d)                                 “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Borrower and its Restricted Subsidiaries
taken as a whole after giving effect to the Transactions on the Acquisition
Effective Date (including the entry into the Borrower Assumption Agreement, the
other Loan Documents, the ABL Credit Agreement and the ABL Loan Documents, the
initial borrowing under the ABL Credit Agreement, and the release of the Loan
proceeds from the Escrow Account and the use of such proceeds on the date
hereof) (including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Borrower.

 

(e)                                  “Can pay their Stated Liabilities and
Identified Contingent Liabilities as they mature”

 

Borrower and its Restricted Subsidiaries taken as a whole after giving effect to
the Transactions on the Acquisition Effective Date (including the entry into the
Borrower Assumption Agreement, the other Loan Documents, the ABL Credit
Agreement and the ABL Loan Documents, the initial borrowing under the ABL Credit
Agreement, and the release of the Loan proceeds from the Escrow Account and the
use of such proceeds on the date hereof) have sufficient assets and cash flow to
pay their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable.

 

(f)                                   “Do not have Unreasonably Small Capital”

 

Borrower and its Restricted Subsidiaries taken as a whole after giving effect to
the Transactions on the Acquisition Effective Date (including the entry into the
Borrower Assumption Agreement, the other Loan Documents, the ABL Credit
Agreement and the ABL Loan Documents, the initial borrowing under the ABL Credit
Agreement, and the release of the Loan proceeds from the Escrow Account and the
use of such proceeds on the date hereof) have sufficient capital to ensure that
it is a going concern.

 

3.                                      For purposes of this certificate, I, or
officers of Borrower under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                 I have reviewed the financial statements
(including the pro forma financial statements) referred to in Sections 5.01(a)
and (b) and Section 3.04(b) of the Credit Agreement.

 

G-2-2

--------------------------------------------------------------------------------


 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of Borrower, I
am familiar with the financial condition of Borrower and its Restricted
Subsidiaries.

 

4.                                      Based on and subject to the foregoing, I
hereby certify on behalf of Borrower that after giving effect to the
consummation of the Transactions on the Acquisition Effective Date (including
the entry into the Borrower Assumption Agreement, the other Loan Documents, the
ABL Credit Agreement and the ABL Loan Documents, the initial borrowing under the
ABL Credit Agreement, and the release of the Loan proceeds from the Escrow
Account and the use of such proceeds on the date hereof), it is my opinion that
(i) each of the Fair Value and the Present Fair Salable Value of the assets of
Borrower and its Restricted Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) Borrower and its
Restricted Subsidiaries taken as a whole do not have Unreasonably Small Capital;
and (iii) Borrower and its Restricted Subsidiaries taken as a whole can pay
their Stated Liabilities and Identified Contingent Liabilities as they mature.

 

G-2-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this certificate to be executed on its
behalf by its Chief Financial Officer this    day of                         .

 

 

[                                                                               ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

G-2-4

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SUBORDINATED INTERCOMPANY NOTE

 

Date:  [   ]

 

FOR VALUE RECEIVED, each of the undersigned (and its successors), to the extent
a borrower from time to time with respect to any loan (a “Loan”) from any other
entity listed on the signature page hereto (each, in such capacity, a “Payor”),
hereby promises to pay on demand to such other entity listed below (each, in
such capacity, a “Payee”) or its assigns, in immediately available funds in the
currencies as shall be agreed from time to time between such Payor and Payee (or
its assigns) at such location as the applicable Payee (or its assigns) shall
from time to time designate, the unpaid principal amount of all Loans made by
such Payee to such Payor.  Each Payor promises also to pay interest, if any, on
the unpaid principal amount of all such loans in like money at said location
from the date of such loans and advances until paid at such rate per annum as
shall be agreed upon from time to time by such Payor and such Payee (or its
assigns).

 

This intercompany note (“Note”) is a Subordinated Intercompany Note referred to
in (i) the Term Loan Credit Agreement, dated as of February 2, 2016 (as amended,
restated, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
STAPLES, INC., a Delaware corporation (as successor to STAPLES ESCROW, LLC, a
Delaware limited liability company, the “Borrower”), BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the Lenders and the other agents
from time to time party thereto and (ii) the ABL Credit Agreement, dated as of
[  ], 2016 (as amended, restated, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified in writing from time to time, the
“ABL Credit Agreement”), among the Borrower, certain Subsidiaries of the
Borrower, BANK OF AMERICA, N.A., as ABL Administrative Agent (together with the
Administrative Agent, the “Administrative Agents”), and the Lenders (as defined
in the ABL Credit Agreement) and the other agents from time to time party
thereto. Capitalized terms used in this Note and not otherwise defined herein
have the meanings specified in the Credit Agreement.

 

This Note evidences an Indebtedness of the type described in Section 6.01(c) of
the Credit Agreement where (i) the Payor is a Loan Party and (ii) the Payee is a
Restricted Subsidiary that is not a Loan Party (where clauses (i) and (ii) are
satisfied, any such Payor and Payee with respect to any such Indebtedness, an
“Affected Payor” or “Affected Payee”, as relevant).

 

Each Payee is hereby authorized (but not required) to record all Loans made by
it to any Payor (all of which shall be evidenced by this Note), and all
repayments or prepayments thereof, in its books and records, such books and
records constituting prima facie evidence of the accuracy of the information
contained therein.

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by an Affected Payor to any Affected Payee shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Obligations (as

 

H-1

--------------------------------------------------------------------------------


 

defined in the Credit Agreement, the “Fixed Asset Obligations”) and all
Obligations (as defined in the ABL Credit Agreement, the “ABL Obligations” and,
together with the Fixed Asset Obligations, the “Senior Obligations”) of such
Affected Payor, including, without limitation, where applicable, under such
Affected Payor’s guarantee of the Senior Obligations (the Senior Obligations and
the foregoing obligations (including any obligations in connection with any
renewal, refunding, restructuring or refinancing thereof), including interest
thereon, if any, accruing after the commencement of any proceedings referred to
in clause (i) below, whether or not such interest is an allowed or allowable
claim in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”):

 

(i)                                     In the event of any insolvency or
bankruptcy proceedings, and any receivership, liquidation, reorganization or
other similar proceedings in connection therewith, relative to any Affected
Payor or to its creditors, as such, or to its property, and in the event of any
proceedings for voluntary liquidation, dissolution or other winding up of such
Affected Payor, whether or not involving insolvency or bankruptcy, then (x) the
holders of Senior Indebtedness shall be paid in full in respect of all amounts
constituting Senior Indebtedness (other than contingent obligations) before any
Affected Payee is entitled to receive (whether directly or indirectly), or make
any demands for, any payment on account of this Note and (y) until the holders
of Senior Indebtedness are paid in full in respect of all amounts constituting
Senior Indebtedness (other than contingent obligations), any payment or
distribution to which such Affected Payee would otherwise be entitled (other
than (A) equity securities or (B) debt securities of such issuer that are
subordinated, to at least the same extent as this Note, to the payment of all
Senior Indebtedness then outstanding (such securities being hereinafter referred
to as “Restructured Debt Securities”)) in respect of this Note shall be made to
the holders of Senior Indebtedness;

 

(ii)                                  (x) if any Event of Default under
Sections 7.02(a), (b), (h) or (i) of the Credit Agreement, as applicable, occurs
and is continuing with respect to any Senior Indebtedness and (y)  the
Administrative Agent or the ABL Administrative Agent, as the case may be,
delivers prior written notice to the Borrower instructing the Borrower that the
Administrative Agent or the ABL Administrative Agent, as the case may be, is
thereby exercising its rights pursuant to this clause (ii) (provided that no
such notice shall be required to be given in the case of any Event of Default
arising under Sections 7.02(h) or (i) of the Credit Agreement), then no payment
or distribution of any kind or character shall be made by or on behalf of the
Affected Payor or any other Person on its behalf with respect to this Note; and

 

(iii)                               if any payment or distribution of any
character, whether in cash, securities or other property (other than
Restructured Debt Securities), in respect of this Note shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) before all Senior Indebtedness shall have been paid in full (other than
contingent obligations not yet accrued and payable and Letters of Credit
backstopped or Cash Collateralized), such payment or distribution shall be held
for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness (other than contingent

 

H-2

--------------------------------------------------------------------------------


 

obligations not yet accrued and payable and letters of credit backstopped or
cash collateralized) in full.

 

Upon the cure of items (i), (ii) and (iii) above, all such payments or
distributions that are prohibited or modified by such items shall be
automatically permitted to be made as if such items had no effect.

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Affected Payor or by
any act or failure to act on the part of such holder or any trustee or agent for
such holder.  Each Affected Payee and each Affected Payor hereby agree that the
subordination of this Note is for the benefit of the Administrative Agent, the
Lenders and the other Secured Parties (collectively, the “Fixed Asset
Creditors”) and the ABL Administrative Agent, the Lenders (as defined in the ABL
Credit Agreement) and the other Secured Parties (as defined in the ABL Credit
Agreement) (collectively, the “ABL Creditors” and, together with the Fixed Asset
Creditors, the “Senior Facility Creditors”), and the Senior Facility Creditors
are obligees under this Note to the same extent as if their names were written
herein as such, and the Administrative Agents, on behalf of themselves or the
other Senior Facility Creditors, as applicable, may proceed to enforce the
subordination provisions herein to the extent applicable.  Notwithstanding
anything to the contrary contained herein, the right to enforce the
subordination of this Note may only be enforced by the Administrative Agents on
behalf of the holder of any Senior Indebtedness. The foregoing subordination
provisions shall be enforceable in any insolvency event in accordance with its
terms and shall constitute a “subordination agreement” for purposes of the
United States Bankruptcy Code. The foregoing subordination provisions shall not
be amended or otherwise modified without the express written consent of the
Senior Facility Creditors. Each of the holders of Senior Indebtedness is an
express third party beneficiary of the foregoing subordination provisions of
this Note.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest, if any, on this Note as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.  For the avoidance of doubt, this Note as between each Payor and
each Payee contains additional terms to any intercompany loan agreement between
them and this Note does not in any way replace such intercompany loans between
them nor does this Note in any way change the principal amount of any
intercompany loans between them.

 

Each Payor hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this
Note.  Except to the extent of any taxes required by law to be withheld, all
payments under this Note shall be made without offset, counterclaim or deduction
of any kind.

 

This Note shall be binding upon each Payor and its successors and permitted
assigns, and the terms and provisions of this Note shall inure to the benefit of
each Payee and its successors and permitted assigns, including subsequent
holders hereof.

 

H-3

--------------------------------------------------------------------------------


 

From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Note (each additional subsidiary, an
“Additional Party”).  Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors and Payees, each
Additional Party shall be a Payor and/or a Payee, as the case may be, and shall
be as fully a party hereto as if such Additional Party were an original
signatory hereof.  Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor or Payee hereunder.  This Note shall be fully effective as to any
Payor or Payee that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Payor or Payee hereunder.

 

Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended.  The Payor or its designee (which shall, at the Administrative Agents’
request, be the Administrative Agents) shall record the transfer of the right to
payments of principal and interest on the indebtedness governed by this Note to
holders of the Senior Indebtedness in a register (the “Register”), and no such
transfer shall be effective until entered in the Register.

 

THIS NOTE AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

[Signature Pages Follow]

 

H-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Payor and Payee has caused this Intercompany Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

 

[                                                                                     ]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF NOTE

 

LENDER: [       ]

[New York, New York]

PRINCIPAL AMOUNT: $[       ]

[Date]

 

FOR VALUE RECEIVED, the undersigned, [STAPLES ESCROW, LLC, a Delaware limited
liability company](33) [STAPLES, INC., a Delaware corporation](34) (together
with its successors and permitted assigns, the “Borrower”), hereby promises to
pay to the Lender set forth above (the “Lender”) or its permitted registered
assigns, in lawful money of the United States of America in immediately
available funds at the Administrative Agent’s Office (such term, and each other
capitalized term used but not defined herein, having the meaning assigned to it
in the Term Loan Credit Agreement, dated as of February 2, 2016 (as amended,
restated, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
the Borrower, BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent,
and the Lenders and the other agents from time to time party thereto), (i) on
the dates set forth in the Credit Agreement, the principal amounts set forth in
the Credit Agreement with respect to the Loans made by the Lender to the
Borrower pursuant to the Credit Agreement and (ii) on each Interest Payment
Date, interest at the rate or rates per annum as provided in the Credit
Agreement on the unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement.

 

The Borrower hereby promises to pay interest, on written demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.

 

The Borrower hereby waives, to the extent permitted by applicable law,
diligence, presentment, demand, protest and notice of any kind whatsoever,
subject to entry in the Register.  The non-exercise by the holder hereof of any
of its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

 

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this Note.

 

This Note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.

 

--------------------------------------------------------------------------------

(33)  Prior to the Acquisition Effective Date.

 

(34)  From and after the Acquisition Effective Date.

 

I-1

--------------------------------------------------------------------------------


 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.  TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

THIS NOTE AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN
THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

[The remainder of this page is intentionally left blank.]

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set for the above.

 

 

 

[STAPLES ESCROW, LLC][STAPLES, INC.]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount of
Loan

 

Maturity
Date

 

Payments of
Principal/Interest

 

Principal
Balance of
Note

 

Name of
Person
Making the
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-4

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of February 2,
2016 (as amended, restated, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among STAPLES ESCROW, LLC, a Delaware limited liability
company, STAPLES, INC., a Delaware corporation, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the Lenders and the other agents
from time to time party thereto.  Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.13(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

J-1-1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                                                    , 20[  ]

 

 

J-1-2

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of February 2,
2016 (as amended, restated, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among STAPLES ESCROW, LLC, a Delaware limited liability
company, STAPLES, INC., a Delaware corporation, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the Lenders and the other agents
from time to time party thereto.  Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.13(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned or its partners/members.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption, provided
that, for the avoidance of doubt, the foregoing shall not limit the obligation
of the Lender to provide, in the case of a partner/member not claiming the
portfolio interest exemption, an applicable IRS Form establishing any available
exemption from U.S. federal withholding tax.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[Signature Page Follows]

 

J-2-1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                                                    , 20[  ]

 

 

J-2-2

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of February 2,
2016 (as amended, restated, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among STAPLES ESCROW, LLC, a Delaware limited liability
company, STAPLES, INC., a Delaware corporation, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the Lenders and the other agents
from time to time party thereto.  Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.13(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with a United States trade or business conducted by the undersigned.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

J-3-1

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                                                    , 20[  ]

 

 

J-3-2

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Term Loan Credit Agreement, dated as of February 2,
2016 (as amended, restated, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among STAPLES ESCROW, LLC, a Delaware limited liability
company, STAPLES, INC., a Delaware corporation, BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent, and the Lenders and the other agents
from time to time party thereto.  Capitalized terms used herein but not
otherwise defined shall have the meaning given to such term in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.13(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no
payments in connection with any Loan Document are effectively connected with a
United States trade or business conducted by the undersigned or its
partners/members.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption, provided that, for the avoidance of
doubt, the foregoing shall not limit the obligation of the undersigned to
provide, in the case of a partner/member not claiming the portfolio interest
exemption, an applicable IRS Form establishing any available exemption from U.S.
federal withholding tax.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[Signature Page Follows]

 

J-4-1

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

Dated:                                                    , 20[  ]

 

 

J-4-2

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF BORROWING REQUEST

 

Date:                 ,

 

To:  Barclays Bank PLC,

as Administrative Agent

745 Seventh Avenue

New York, NY 10019

Attention: May Wong - US Agency Services

Facsimile: (917) 522-0569

Telephone: (212) 320-7890

Email: may.wong@barclays.com  / 12145455230@TLS.LDSPROD.com

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Credit Agreement, dated as of February 2,
2016 (as amended, restated, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among STAPLES ESCROW, LLC, a Delaware limited liability
company (the “Escrow Borrower”), STAPLES, INC., a Delaware corporation, BARCLAYS
BANK PLC, as Administrative Agent and Collateral Agent, and the Lenders and the
other agents from time to time party thereto.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

The Escrow Borrower hereby gives you notice pursuant to Section 2.02 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)                               Class of Borrowing(35)

 

(B)                               Date of Borrowing (which is a Business Day)

 

(C)                               Principal amount of Borrowing

 

(D)                               Type of Loan(36)

 

(E)                                Interest Period and the last day thereof(37)

 

--------------------------------------------------------------------------------

(35)                          E.g., Initial Loans, Incremental Loans,
Refinancing Loans of a given Refinancing Series or Extended Term Loans of a
given Extension Series.

 

(36)                          Specify Adjusted LIBO Rate or Alternate Base Rate.

 

(37)                          Applicable for Borrowings of Eurocurrency Loans
only.

 

K-1

--------------------------------------------------------------------------------


 

(F)                                 Wire instructions for the Escrow Account

 

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that each of the Specified Representations and the representations
and warranties contained in Section 3.20 of the Credit Agreement are true and
correct in all material respects on and as of the Closing Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); provided that any representation and warranty
qualified by “materiality”, “Material Adverse Effect” or similar language are
true and correct (after giving effect to any qualification therein) in all
respects.

 

[The remainder of this page is intentionally left blank.]

 

K-2

--------------------------------------------------------------------------------


 

 

STAPLES ESCROW, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF INTEREST ELECTION REQUEST

 

Date:            ,     

 

To:  Barclays Bank PLC,

as Administrative Agent

745 Seventh Avenue

New York, NY 10019

Attention: Lindsay Proud - US Agency Services

Facsimile: (917) 522-0569

Telephone: (212) 320-2350

Email: Lindsay.Proud@barclays.com / 12145455230@TLS.LDSPROD.com

 

Ladies and Gentlemen:

 

Reference is made to the Term Loan Credit Agreement, dated as of February 2,
2016 (as amended, restated, amended and restated, extended, refinanced,
replaced, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among STAPLES ESCROW, LLC, a Delaware limited liability
company (the “Escrow Borrower”), STAPLES, INC., a Delaware corporation, BARCLAYS
BANK PLC, as Administrative Agent and Collateral Agent, and the Lenders and the
other agents from time to time party thereto.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

 

This Interest Election Request is delivered to you pursuant to Section 2.04 of
the Agreement and relates to the following:

 

1.              o  A conversion of a Borrowing  o  A continuation of a Borrowing
(select one).

 

2.              In the aggregate principal amount of $        .

 

3.              which Borrowing is currently being maintained as [an ABR
Borrowing] [a Eurocurrency Borrowing with an Interest Period ending on         ,
20  ].

 

4.              (select relevant election)

 

o  If such Borrowing is a Eurocurrency Borrowing, such Borrowing shall be
continued as a Eurocurrency Borrowing having an Interest Period of [  ] months.

 

o  If such Borrowing is a Eurocurrency Borrowing, such Borrowing shall be
converted to a ABR Borrowing.

 

o  If such Borrowing is an ABR Borrowing, such Borrowing shall be converted to a
Eurocurrency Borrowing having an Interest Period of [  ] months.

 

L-1

--------------------------------------------------------------------------------


 

5.              Such election to be effective on         , 20  (38) (a Business
Day).

 

This Interest Election Request and the election made herein comply with the
Credit Agreement, including Section 2.04 of the Credit Agreement.

 

 

 

[STAPLES ESCROW, LLC][STAPLES, INC.]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(38)                          (i) In the case of converting any Eurocurrency
Borrowing into an ABR Borrowing, this shall be not earlier than than three (3)
Business Days after the delivery of the Interest Election Request; (b) in the
case of converting any ABR Borrowing into a Eurocurrency Borrowing or continuing
any Eurocurrency Borrowing as a Eurocurrency Borrowing for an additional
Interest Period, this shall be not earlier than three (3) Business Days after
the delivery of the Interest Election Request; and (c) in the case of converting
the Interest Period with respect to any Eurocurrency Borrowing to another
permissible Interest Period, this shall be not earlier than three (3) Business
Days after the delivery of the Interest Election Request.

 

L-2

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF PERFECTION CERTIFICATE

 

PERFECTION CERTIFICATE

 

[                  ], 2016

 

In connection with (i) a proposed asset-based revolving credit facility to be
entered into pursuant to that certain Credit Agreement, dated [         ], 2016
(the “ABL Credit Agreement”) among, inter alios, Staples, Inc., a Delaware
corporation (“Staples”), as a borrower, Office Depot, Inc., a Delaware
corporation (“Office Depot”), as a borrower, the other borrowers and guarantors
party thereto, the lenders from time to time party thereto and Bank of America,
N.A. as administrative agent and collateral agent (the “ABL Agent”) and (ii) a
proposed term loan facility to be entered into pursuant to that certain Term
Loan Credit Agreement, dated February 2, 2016 (the “Term Loan Credit Agreement”,
and, together with the ABL Credit Agreement, the “Credit Agreements”) among,
inter alios, Staples (as successor to Staples Escrow, LLC, a Delaware limited
liability company), as the borrower, Office Depot, as a guarantor, the other
guarantors party thereto, the lenders from time to time party thereto and
Barclays Bank PLC as administrative agent and collateral agent (the “Term Loan
Agent”, and, together with the ABL Agent, the “Agents”), [Staples][Office Depot]
(the “Debtor”) and its subsidiaries specified below signatory hereto (the
“Grantors”) hereby certify to the Agents as follows as of the date hereof:

 

I.                                        CURRENT INFORMATION

 

A.                                    Legal Names, Organizations, Jurisdictions
of Organization and Organizational Identification Numbers.  The full and exact
legal name (as it appears in each respective certificate or articles of
incorporation, certificate of formation or similar organizational documents, in
each case as amended to date or, for natural persons, the name as set forth on
their valid driver’s license issued by their state of residence), the type of
organization (or if the Debtor or a particular Grantor is a natural person,
please indicate so), the jurisdiction of organization (or formation, as
applicable), the organizational identification number and the federal taxpayer
identification number of the Debtor and each other Grantor are set forth on
Schedule I.A. attached hereto.

 

B.                                    Chief Executive Offices and Mailing
Addresses.  The chief executive office address (or the principal residence if
the Debtor or a particular Grantor is a natural person), the preferred mailing
address (if different than chief executive office or residence) and any other
location (if different than chief executive office or residence) in which any
Grantor maintains any books or records related to the Collateral (as such term
is defined in the ABL Credit Agreement) of the Debtor and each other Grantor are
as set forth on Schedule I.B. attached hereto.

 

C.                                    Special Debtors and Former Article 9
Debtors.  Except as specifically identified on Schedule I.C. attached hereto
none of the Grantors is: (i) a transmitting utility (as defined in
Section 9-102(a)(80) of the UCC (used herein as that term is defined in the Term
Loan Credit Agreement), (ii) primarily engaged in farming operations (as defined
in Section 9-

 

--------------------------------------------------------------------------------


 

102(a)(35) of the UCC), (iii) a trust, (iv) a foreign air carrier within the
meaning of the Federal Aviation Act of 1958, as amended, (v) a branch or agency
of a bank which bank is not organized under the law of the United States or any
state thereof or (vi) located (within the meaning of Section 9-307 of the UCC)
in the Commonwealth of Puerto Rico.

 

D.                                    Trade Names/Assumed Names.

 

Set forth on Schedule I.D. attached hereto is each trade name or assumed name
currently used (or used at any time during the past five (5) years) by the
Debtor or any other Grantor or by which the Debtor or any Grantor is known or is
transacting any business (or has been known or has transacted any business at
any time during the past five (5) years).

 

E.                                    Changes in Names, Jurisdiction of
Organization or Corporate Structure.

 

Except as set forth on Schedule I.E. or Schedule I.G. attached hereto, neither
the Debtor nor any other Grantor has changed its name, jurisdiction of
organization or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past five (5) years.

 

F.                                     Prior Addresses.

 

Except as set forth on Schedule I.F. attached hereto, neither the Debtor nor any
other Grantor has changed its chief executive office, or principal residence if
the Debtor or a particular Grantor is a natural person, within the past five (5)
years.

 

G.                                   Acquisitions of Equity Interests or Assets.

 

Except as set forth on Schedule I.G. attached hereto, neither the Debtor nor any
Grantor has acquired the equity interests of another entity or substantially all
the assets of another entity within the past five (5) years.

 

H.                                   Corporate Ownership and Organizational
Structure.

 

Attached as Schedule I.H. hereto is a true and correct chart showing the
ownership relationship of the Debtor and all of its affiliates.

 

I.                                        Schedule of Filings.

 

Set forth on Schedule I.I. attached hereto is a list of (i) the appropriate
filing offices for the filing of UCC financing statements against each Debtor
and each other Grantor and (ii) the appropriate filing offices for the filing of
each Mortgage (as such term is defined in the ABL Credit Agreement) with respect
to any Debtor or other Grantor subject to such Mortgage.

 

J.                                      Names on Filings with Internal Revenue
Service.

 

Set forth on Schedule I.J. attached hereto is a list of all other names used by
each Debtor and each other Grantor, or any other business or organization to
which any Debtor or other

 

--------------------------------------------------------------------------------


 

Grantor became successor by merger, consolidation, change in corporate form,
change in jurisdiction of organization or otherwise, on any filings with the
Internal Revenue Service the past five (5) years.

 

II.                                   INFORMATION REGARDING CERTAIN COLLATERAL

 

A.                                    Investment Related Property

 

1.                                      Equity Interests.  Set forth on Schedule
II.A.1. attached hereto is a list of all equity interests owned by the Debtor
and each Grantor together with the type of organization which issued such equity
interests (e.g. corporation, limited liability company, partnership or trust).

 

2.                                      Securities Accounts.  Set forth on
Schedule II.A.2. attached hereto is a list of all securities accounts in which
the Debtor or any other Grantor customarily maintains securities or other
assets.

 

3.                                      Deposit Accounts.  Set forth on Schedule
II.A.3. attached hereto is a list of all bank accounts (checking, savings, money
market or the like) which the Debtor or any other Grantor customarily maintains.

 

4.                                      Debt Securities & Instruments.  Set
forth on Schedule II.A.4. attached hereto is a list of all debt securities and
instruments owed to the Debtor or any other Grantor in the principal amount of
greater than $250,000.

 

B.                                    Intellectual Property.  Set forth on
Schedules II.B.1., II.B.2., and II.B.3. attached hereto are lists of all United
States copyrights, patents, and trademark, all applications and licenses thereof
and other United States intellectual property owned or used, or hereafter
adopted, held or used, by the Debtor and each other Grantor.

 

C.                                    Tangible Personal Property.  Set forth on
Schedule II.C. attached hereto are all the locations in the United States where
the Debtor or any other Grantor currently maintains any of its tangible personal
property (including goods, inventory and equipment) of such Debtor or any other
Grantor (whether or not in the possession of such Debtor or any other Grantor),
where the aggregate value of such tangible personal property is equal to at
least $10,000,000 at each such location.

 

D.                                    Tangible Personal Property in Possession
of Warehousemen, Bailees and Other Third Parties.  Except as set forth on
Schedule II.D. attached hereto, no persons (including, without limitation,
warehousemen and bailees) other than the Debtor or any other Grantor have
possession of any tangible personal property of the Debtor or any other Grantor.

 

E.                                    Real Estate Related UCC Collateral.

 

1.                                      Fixtures.  Set forth on Schedule II.E.1.
attached hereto are all the locations where the Debtor or any other Grantor owns
any real property and locations (city, state and zipcode) where the Debtor or
any other Grantor leases any real property.

 

--------------------------------------------------------------------------------


 

2.                                      “As Extracted” Collateral.  Set forth on
Schedule II.E.2. attached hereto are all the locations where the Debtor or any
other Grantor owns, leases or has an interest in any wellhead or minehead.

 

3.                                      Timber to be Cut.  Set forth on Schedule
II.E.3. attached hereto are all locations where the Debtor or any other Grantor
owns goods that are timber to be cut.

 

F.                                     Commercial Tort Claims.  The Debtor and
each Grantor currently have the following commercial tort claims where the
amount of damages claimed by the Debt or such Grantor is greater than or equal
to $5,000,000 against other parties, which are briefly described on Schedule
II.F. attached hereto.

 

G.                                   No Unusual Transaction.  Except for those
purchases, acquisitions, and other transactions as set forth on Schedule II.G.
attached hereto, or otherwise set forth in this Perfection Certificate, all of
the Collateral (as defined in each respective Credit Agreement) has been
originated by the Debtor and each Grantor in the ordinary course of business or
consists of goods which have been acquired by the Debtor and each Grantor in the
ordinary course from a person in the business of selling goods of that kind, in
each case within the past five (5) years.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Debtor and each Grantor have caused this Perfection
Certificate to be duly executed by their respective authorized officers as of
the date first written above.

 

 

 

[INSERT NAME OF THE DEBTOR AND EACH GRANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I.A.

 

Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers

 

Name of Debtor/Grantor

 

Type of Organization
(e.g. corporation,
limited liability
company, limited
partnership)

 

Jurisdiction
of
Organization
/ Formation

 

Organizational
Identification
Number

 

Federal
Employee
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I.B.

 

Chief Executive Offices and Mailing Addresses

 

Name of
Debtor/Grantor

 

Address of Chief Executive
Office (or for natural
persons, residence)

 

Mailing Address (if
different than CEO or
residence)

 

Other Locations where
books and records are
located (if different than
CEO or residence)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I.C.

 

Special Debtors and Former Article 9 Debtors

 

--------------------------------------------------------------------------------


 

SCHEDULE I.D.

 

Trade Names/Assumed Names

 

Debtor/Grantor

 

Trade/Assumed Name

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I.E.

 

Changes in Names, Jurisdiction of Organization or Corporate Structure

 

--------------------------------------------------------------------------------


 

SCHEDULE I.F.

 

Prior Addresses

 

--------------------------------------------------------------------------------


 

SCHEDULE I.G.

 

Acquisitions of Equity Interests or Assets

 

Debtor/Grantor

 

Date of Acquisition

 

Entity Acquired

 

Description of Acquisition
including full legal name of
seller and seller’s jurisdiction
of organization and seller’s
chief executive office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I.H.

 

Corporate Ownership and Organizational Structure

 

--------------------------------------------------------------------------------


 

SCHEDULE I.I.

 

Schedule of Filings

 

Type of Filing

 

Entity

 

Applicable Collateral
Document, if Mortgage

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I.J.

 

Names on Filings with Internal Revenue Service

 

Debtor/Grantor

 

Name Used by Debtor/Grantor on Filing with IRS

 

Date/Type Filing w/
IRS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payroll Tax Filings

 

Debtor/Grantor

 

Name Used by Debtor/Grantor on Filing with IRS

 

Date/Type Filing w/ IRS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.A.1.

 

Equity Interests

 

Debtor/Grantor

 

Issuer

 

Type of
Organization

 

# or % of
Shares
Owned

 

Total Shares
Outstanding

 

Certificate No.
(if uncertificated,
please indicate
so)

 

Par Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.A.2.

 

Securities Accounts

 

Bank

 

Legal Entity

 

Type

 

Bank Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.A.3.

 

Deposit Accounts

 

Bank

 

Legal Entity

 

Type

 

Bank Account Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.A.4.

 

Debt Securities and Instruments

 

Debtor/Grantor

 

Issuer of Instrument

 

Principal Amount of Instrument

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.B.1

 

Copyrights, Copyright Applications and Copyright Licenses

 

Debtor/Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.B.2

 

Patents, Patent Applications and Patent Licenses

 

OWNER

 

COUNTRY

 

TITLE

 

ISSUE DATE

 

FILING DATE

 

SERIAL NO

 

PATENT NO.

 

STATUS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.B.3.

 

Trademarks, Trademark Applications and Trademark Licenses

 

TRADEMARK

 

COUNTRY

 

OWNER

 

REG DATE

 

APP DATE

 

REG NO

 

APP NO

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.C.

 

Tangible Personal Property

 

Debtor/Grantor

 

Address

 

City/State

 

Zip Code

 

Description of
Assets and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.D.

 

Tangible Personal Property in Possession of Warehousemen, Bailees and Other
Third Parties

 

--------------------------------------------------------------------------------


 

SCHEDULE II.E.1.

 

Fixtures

 

Owned Locations

 

Debtor/Grantor

 

Address

 

City

 

State

 

Zip

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.E.1. (Continued)

 

Fixtures

 

Leased Locations

 

Lease Name

 

Debtor/Grantor

 

Location City

 

Location
State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II.E.2.

 

“As Extracted” Collateral

 

--------------------------------------------------------------------------------


 

SCHEDULE II.E.3

 

Timber to be Cut

 

--------------------------------------------------------------------------------


 

SCHEDULE II.F.

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

SCHEDULE II.G

 

Unusual Transactions Within the Past Five (5) Years

 

M-1

--------------------------------------------------------------------------------


 

EXHIBIT N

 

BORROWER ASSUMPTION AGREEMENT

 

THIS BORROWER ASSUMPTION AGREEMENT (this “Borrower Assumption Agreement”) is
made as of [  ], 2016, by and among each of Staples Escrow, LLC, a Delaware
limited liability company (“Escrow Borrower”), and Staples, Inc., a Delaware
corporation (“Staples”), in favor of Barclays Bank PLC as administrative agent
for the benefit of the Administrative Agent and the Lenders (the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Credit Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, the Escrow Borrower, the Administrative Agent, the Lenders and the
other parties thereto have entered into that certain Term Loan Credit Agreement
dated as of February 2, 2016 (as the same may be amended, modified, restated or
otherwise supplemented and in effect from time to time, the “Credit Agreement”);

 

WHEREAS, the Escrow Borrower desires to assign to Staples, and Staples desires
to assume from the Escrow Borrower all of the obligations of the Escrow Borrower
under the Credit Agreement and the other Loan Documents, and to become the
“Borrower” under the Credit Agreement and the other Loan Documents with the same
force and effect as if originally named therein as “Borrower,” the effect of
which is, without limitation, that (x) each reference to “Borrower” in the
Credit Agreement and the other Loan Documents is deemed to become a reference to
Staples and (y) each reference to “Subsidiary Guarantors” in the Credit
Agreement is deemed to be a reference to each Subsidiary of Staples that has
become a guarantor of the Secured Obligations pursuant to the Guaranty and
Collateral Agreement (or any joinder thereto) on or after the Acquisition
Effective Date;

 

WHEREAS, Staples will derive both direct and indirect benefits from the Loans
and other financial accommodations made pursuant to the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the release of the Escrow Property from
the Escrow Account to (or as directed by) Staples or the Escrow Borrower on the
Acquisition Effective Date pursuant to Section 4.02(c)(A) of the Credit
Agreement that the Escrow Borrower and Staples enter into this Borrower
Assumption Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, each of the undersigned agrees as
follows:

 

1.                     Assignment. The Escrow Borrower hereby assigns all of the
Obligations of the Escrow Borrower under the Credit Agreement and the Loan
Documents to Staples.

 

2.                     Assignment and Assumption. Staples hereby, effective as
of the date and time of execution by each party hereto of this Borrower
Assumption Agreement (the

 

1

--------------------------------------------------------------------------------


 

“Effective Time”), assumes and agrees to keep, pay and perform, all of the
Obligations of the Escrow Borrower as “Borrower” under the Credit Agreement and
the other Loan Documents, and to become the “Borrower” under the Credit
Agreement and the other Loan Documents with the same force and effect as if
originally named therein as the “Borrower,” the effect of which is, without
limitation, that (i) each reference to “Borrower” in the Credit Agreement and
the other Loan Documents shall be deemed to be a reference to Staples and
(ii) each reference to “Subsidiary Guarantors” in the Credit Agreement shall be
deemed to be a reference to each Subsidiary of Staples that has become a
guarantor of the Secured Obligations pursuant to the Guaranty and Collateral
Agreement (or any joinder thereto) on or after the Acquisition Effective Date. 
From and after the Effective Time, but subject to Section 6, (i) the Escrow
Borrower is hereby released from all such Obligations of the “Escrow Borrower”
and the “Borrower” under the Credit Agreement and the other Loan Documents,
(ii) the term “Borrower” shall mean Staples, as assignee of the Escrow
Borrower’s rights and obligations hereunder on the Acquisition Effective Date in
accordance with the terms hereof and (iii) the Escrow Borrower shall not be
deemed to be a Loan Party for purposes of any Loan Document (unless the Escrow
Borrower is required to become a Subsidiary Guarantor in accordance with the
terms of the Credit Agreement).

 

3.                     Representations and Warranties; Covenants; Reaffirmation.
As of the Acquisition Effective Date, Staples hereby reaffirms each of the
covenants and agreements applicable to the Borrower and its Subsidiaries
contained in the Credit Agreement and make each of the representations and
warranties contained in the Credit Agreement and the other Loan Documents, (i)
with respect to Staples, to the extent applicable to the “Borrower”, (ii) with
respect to each Loan Party to the extent applicable to Loan Parties, (iii) with
respect to each Restricted Subsidiary of Staples to the extent applicable to
Restricted Subsidiaries of the “Borrower” and (iv) with respect to each
Subsidiary of Staples to the extent applicable to Subsidiaries of the
“Borrower”. For purposes of such representations and warranties, covenants and
agreements, Staples acknowledges that this Borrower Assumption Agreement is a
Loan Document and that the entry into and performance of this Borrower
Assumption Agreement constitutes a “Transaction”. To the extent Staples granted
liens on or security interests in any of its properties pursuant to any Loan
Document as security for or otherwise guaranteed any Obligations under or with
respect to the Loan Documents, hereby ratifies and reaffirms as of the
Acquisition Effective Date such guarantee and grant of security interests and
liens and confirms and agrees that such security interests and liens hereafter
secure all of the Obligations. Staples hereby acknowledges and affirms that each
of the Loan Documents is in full force and effect as of the Acquisition
Effective Date. Except as expressly set forth herein, the execution of this
Borrower Assumption Agreement shall not operate as a waiver of any right, power
or remedy of the Administrative Agent or the Lenders, nor constitute a waiver of
any provision of any of the Loan Documents.

 

4.                     Successors and Assigns. This Borrower Assumption
Agreement shall be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and assigns. The successors and assigns
of such entities shall include, without limitation, their respective receivers,
trustees, or debtors-in-possession.

 

--------------------------------------------------------------------------------


 

5.                     Further Assurances. Staples hereby agrees from time to
time, as and when requested by the Administrative Agent or any Lender to execute
and deliver or cause to be executed and delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or such Lender may reasonably deem
necessary in order to carry out the intent and purposes of this Borrower
Assumption Agreement and the Loan Documents.

 

6.                     Reinstatement.  Each of the parties hereto acknowledges
and agrees that, if at any time on or after the Effective Time this Borrower
Assumption Agreement shall be deemed ineffective or unenforceable against
Staples, then the obligations of the Escrow Borrower under the Credit Agreement
and the other Loan Documents shall be reinstated, and the Escrow Borrower shall
keep, pay and perform, all of the Obligations of the “Borrower” under the Credit
Agreement and the other Loan Documents and shall constitute the “Borrower” under
the Credit Agreement and the other Loan Documents as though the assignment and
assumption intended hereby had not been made.

 

7.                     Definitions. All references to the singular shall be
deemed to include the plural and vice versa where the context so requires.

 

8.                     Governing Law. THIS BORROWER ASSUMPTION AGREEMENT AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS BORROWER
ASSUMPTION AGREEMENT AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE)
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD
RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

9.                     Severability. Wherever possible, each provision of this
Borrower Assumption Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Borrower
Assumption Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Borrower Assumption Agreement.

 

10.              Execution in Counterparts. This Borrower Assumption Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery by facsimile or other electronic transmission (including
.pdf or .tif format) of an executed counterpart of a signature page to this
Borrower Assumption Agreement shall be effective as delivery of an original
executed counterpart of this Borrower Assumption Agreement.

 

11.              Section Headings. The section headings herein are for
convenience of reference only, and shall not affect in any way the
interpretation of any of the provisions hereof.

 

12.              No Amendment. Except as specifically modified hereby, all of
the terms and

 

4

--------------------------------------------------------------------------------


 

conditions of the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect. From and after the Effective Time,
(i) the term “Agreement” in the Credit Agreement and the term “Credit Agreement”
in each Loan Document shall refer to the Credit Agreement as modified by this
Borrower Assumption Agreement and (ii) the term “Loan Documents” in the Credit
Agreement and the other Loan Documents shall shall refer to the Loan Documents,
as modified by this Borrower Assumption Agreement.  This Borrower Assumption
Agreement shall constitute a “Loan Document” for purposes of the Credit
Agreement and the other Loan Documents, whether or not reference is made to this
Borrower Assumption Agreement in the Credit Agreement or in any other Loan
Document or other document or instrument delivered in connection therewith.

 

13.              No Novation. Staples agrees and acknowledges that the
Administrative Agent and each Lender have relied on the foregoing agreements,
representations and warranties in entering into and performing their obligations
under the Credit Agreement and the other Loan Documents and that the foregoing
shall not constitute a novation of any of the Obligations.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Borrower Assumption Agreement has been duly executed by
each of the undersigned as of the day and year first set forth above.

 

 

 

STAPLES ESCROW, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

STAPLES, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

as of the date first above written:

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT O

 

FORM OF ABL CREDIT AGREEMENT

[Attached.]

 

--------------------------------------------------------------------------------

 


 

 

Published CUSIP Number: [            ]

 

CREDIT AGREEMENT

 

dated as of

 

[                             ], 2016,

 

among

 

STAPLES, INC.,

 

as the Company,

 

the Subsidiaries of the Company Party Hereto as Borrowers,

 

the Subsidiaries of the Company Party Hereto from Time to Time as Subsidiary
Guarantors,

 

the Lenders Party Hereto from Time to Time,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

 

and

 

BARCLAYS BANK PLC, WELLS FARGO BANK, NATIONAL ASSOCIATION
and HSBC SECURITIES (USA) INC.,
as Syndication Agents,



and

 

J.P. MORGAN SECURITIES LLC,

PNC CAPITAL MARKETS LLC,

TD BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION,

CAPITAL ONE, N.A.,

FIFTH THIRD BANK and

MUFG UNION BANK, N.A.,

as Documentation Agents

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

HSBC SECURITIES (USA) INC.,

J.P. MORGAN SECURITIES LLC,

PNC CAPITAL MARKETS LLC,

TD BANK, N.A. and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I                                DEFINITIONS

1

 

 

 

SECTION 1.01

Defined Terms

1

 

 

 

SECTION 1.02

Classification of Loans and Borrowings

56

 

 

 

SECTION 1.03

Terms Generally; Times of Day

56

 

 

 

SECTION 1.04

Accounting Terms; GAAP

57

 

 

 

SECTION 1.05

Currency Translations

57

 

 

 

SECTION 1.06

Change of Currency

58

 

 

 

SECTION 1.07

Letter of Credit Amounts

58

 

 

 

ARTICLE II                           THE CREDITS

58

 

 

 

SECTION 2.01

Commitments

58

 

 

 

SECTION 2.02

Procedure for Borrowings

59

 

 

 

SECTION 2.03

Requests for Borrowing of Revolving Loans

59

 

 

 

SECTION 2.04

Protective Advances

60

 

 

 

SECTION 2.05

Swingline Loans

61

 

 

 

SECTION 2.06

Letters of Credit

62

 

 

 

SECTION 2.07

Funding of Borrowings

68

 

 

 

SECTION 2.08

Interest Elections

69

 

 

 

SECTION 2.09

Termination and Reduction of Commitments

70

 

 

 

SECTION 2.10

Repayment of Loans; Evidence of Debt

71

 

 

 

SECTION 2.11

Prepayment of Loans

72

 

 

 

SECTION 2.12

Fees

74

 

 

 

SECTION 2.13

Interest

75

 

 

 

SECTION 2.14

Alternate Rate of Interest

76

 

 

 

SECTION 2.15

Increased Costs

76

 

 

 

SECTION 2.16

Break Funding Payments

79

 

 

 

SECTION 2.17

Taxes

79

 

 

 

SECTION 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

83

 

 

 

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

85

 

 

 

SECTION 2.20

Returned Payments

86

 

 

 

SECTION 2.21

Defaulting Lenders

86

 

 

 

SECTION 2.22

Incremental Commitments

88

 

 

 

SECTION 2.23

Extensions of Commitments

90

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

SECTION 2.24

Canadian Credit Facility

93

 

 

 

SECTION 2.25

FILO Facility

94

 

 

 

ARTICLE III                      REPRESENTATIONS AND WARRANTIES

95

 

 

 

SECTION 3.01

Organization; Powers

95

 

 

 

SECTION 3.02

Authorization; Enforceability

96

 

 

 

SECTION 3.03

Governmental Approvals; No Conflicts

96

 

 

 

SECTION 3.04

Financial Condition; No Material Adverse Change

96

 

 

 

SECTION 3.05

Properties

97

 

 

 

SECTION 3.06

Litigation and Environmental Matters

97

 

 

 

SECTION 3.07

Compliance with Laws, Organizational Documents and Agreements

98

 

 

 

SECTION 3.08

Investment Company Status

98

 

 

 

SECTION 3.09

Taxes

98

 

 

 

SECTION 3.10

ERISA; Benefit Plans

98

 

 

 

SECTION 3.11

Disclosure

98

 

 

 

SECTION 3.12

No Default

99

 

 

 

SECTION 3.13

Solvency

99

 

 

 

SECTION 3.14

Insurance

99

 

 

 

SECTION 3.15

Capitalization and Subsidiaries

99

 

 

 

SECTION 3.16

Security Interest in Collateral

99

 

 

 

SECTION 3.17

Employment Matters

100

 

 

 

SECTION 3.18

Anti-Corruption Laws and Sanctions

100

 

 

 

SECTION 3.19

PATRIOT Act

100

 

 

 

SECTION 3.20

Common Enterprise

100

 

 

 

SECTION 3.21

EEA Financial Institution

101

 

 

 

SECTION 3.22

Deposit Accounts and Credit Card Arrangements

101

 

 

 

ARTICLE IV                       CONDITIONS

101

 

 

 

SECTION 4.01

Conditions to Closing Date

101

 

 

 

SECTION 4.02

Conditions to each Credit Extension After the Closing Date

105

 

 

 

ARTICLE V                            AFFIRMATIVE COVENANTS

106

 

 

 

SECTION 5.01

Financial Statements and Other Information

106

 

 

 

SECTION 5.02

Notices of Material Events

108

 

 

 

SECTION 5.03

Existence; Conduct of Business

109

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

SECTION 5.04

Payment of Obligations

109

 

 

 

SECTION 5.05

Maintenance of Properties

109

 

 

 

SECTION 5.06

Books and Records; Inspection Rights

110

 

 

 

SECTION 5.07

Compliance with Laws

110

 

 

 

SECTION 5.08

Use of Proceeds

111

 

 

 

SECTION 5.09

Insurance

111

 

 

 

SECTION 5.10

Casualty and Condemnation

112

 

 

 

SECTION 5.11

Additional Collateral; Further Assurances

112

 

 

 

SECTION 5.12

Anti-Corruption Laws, PATRIOT Act and Sanctions

114

 

 

 

SECTION 5.13

Cash Management

114

 

 

 

SECTION 5.14

Designation of Subsidiaries

117

 

 

 

SECTION 5.15

Post-Closing Obligations

118

 

 

 

SECTION 5.16

Appraisals

118

 

 

 

SECTION 5.17

Field Examinations

118

 

 

 

ARTICLE VI                       NEGATIVE COVENANTS

119

 

 

 

SECTION 6.01

Indebtedness

119

 

 

 

SECTION 6.02

Liens

121

 

 

 

SECTION 6.03

Fundamental Changes

123

 

 

 

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

124

 

 

 

SECTION 6.05

Dispositions

126

 

 

 

SECTION 6.06

Swap Agreements

128

 

 

 

SECTION 6.07

Restricted Payments; Certain Payments of Indebtedness

128

 

 

 

SECTION 6.08

Transactions with Affiliates

130

 

 

 

SECTION 6.09

Restrictive Agreements

131

 

 

 

SECTION 6.10

Amendment of Material Debt Agreements and Organizational Documents

131

 

 

 

SECTION 6.11

Limitations Sale and Leasebacks

131

 

 

 

SECTION 6.12

Limitations on Changes in Fiscal Periods and Accounting Changes

132

 

 

 

SECTION 6.13

Anti-Corruption Laws and Sanctions; PATRIOT Act

132

 

 

 

SECTION 6.14

Minimum Fixed Charge Coverage Ratio

132

 

 

 

ARTICLE VII                  EVENTS OF DEFAULT AND REMEDIES

132

 

 

 

SECTION 7.01

Events of Default

132

 

 

 

SECTION 7.02

Application of Funds

135

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

ARTICLE VIII             THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

135

 

 

 

ARTICLE IX                       MISCELLANEOUS

141

 

 

 

SECTION 9.01

Notices

141

 

 

 

SECTION 9.02

Waivers; Amendments

143

 

 

 

SECTION 9.03

Expenses; Indemnity; Damage Waiver

146

 

 

 

SECTION 9.04

Successors and Assigns

148

 

 

 

SECTION 9.05

Survival

153

 

 

 

SECTION 9.06

Counterparts; Integration; Effectiveness

153

 

 

 

SECTION 9.07

Severability

153

 

 

 

SECTION 9.08

Right of Setoff

153

 

 

 

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

154

 

 

 

SECTION 9.10

WAIVER OF JURY TRIAL

154

 

 

 

SECTION 9.11

Headings

155

 

 

 

SECTION 9.12

Confidentiality

155

 

 

 

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

155

 

 

 

SECTION 9.14

USA PATRIOT Act

156

 

 

 

SECTION 9.15

Disclosure

156

 

 

 

SECTION 9.16

Appointment for Perfection

156

 

 

 

SECTION 9.17

Interest Rate Limitation

156

 

 

 

SECTION 9.18

Waiver of Immunity

156

 

 

 

SECTION 9.19

Currency of Payments

157

 

 

 

SECTION 9.20

Intercreditor Agreements

157

 

 

 

SECTION 9.21

Enforcement

157

 

 

 

SECTION 9.22

No Advisory or Fiduciary Responsibility

158

 

 

 

SECTION 9.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

158

 

 

 

ARTICLE X                            LOAN GUARANTY

159

 

 

 

SECTION 10.01

Guaranty

159

 

 

 

SECTION 10.02

Guaranty of Payment

160

 

 

 

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty

160

 

 

 

SECTION 10.04

Defenses Waived

161

 

 

 

SECTION 10.05

Rights of Subrogation

161

 

 

 

SECTION 10.06

Reinstatement; Stay of Acceleration

161

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

SECTION 10.07

Information

162

 

 

 

SECTION 10.08

Termination; Release of Subsidiary

162

 

 

 

SECTION 10.09

Taxes

162

 

 

 

SECTION 10.10

Maximum Liability

162

 

 

 

SECTION 10.11

Contribution

163

 

 

 

SECTION 10.12

Liability Cumulative

163

 

 

 

SECTION 10.13

Keepwell

163

 

 

 

ARTICLE XI                       THE BORROWER REPRESENTATIVE

164

 

 

 

SECTION 11.01

Appointment; Nature of Relationship

164

 

 

 

SECTION 11.02

Powers

164

 

 

 

SECTION 11.03

Employment of Agents

164

 

 

 

SECTION 11.04

Successor Borrower Representative

164

 

 

 

SECTION 11.05

Execution of Loan Documents; Borrowing Base Certificate

164

 

v

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01(a)

—

Commitment Schedule

Schedule 1.01(b)

—

Unrestricted Subsidiaries

Schedule 1.01(c)

—

Mortgaged Properties

Schedule 1.01(d)

—

Scheduled Account Debtors

Schedule 1.01(e)

 

Limited Conditionality Provision

Schedule 2.06

—

Existing Letters of Credit

Schedule 3.01

—

Good Standing Exceptions

Schedule 3.05

—

Properties

Schedule 3.06

—

Litigation and Environmental Matters

Schedule 3.10

—

ERISA

Schedule 3.15

—

Capitalization and Subsidiaries

Schedule 3.16

—

UCC Filing Jurisdictions

Schedule 5.15

—

Post-Closing Date Obligations

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.08

—

Transactions with Affiliates

Schedule 6.09

—

Existing Restrictions

 

EXHIBITS:

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Collateral Agreement

Exhibit C

—

Form of Compliance Certificate

Exhibit D

—

Form of Intercreditor Agreement

Exhibit E

—

Form of Perfection Certificate

Exhibit F

—

Form of Solvency Certificate

Exhibit G

—

Form of Subordinated Intercompany Note

Exhibit H

—

Form of Note

Exhibit I

—

Form of U.S. Tax Compliance Certificate

Exhibit J

—

Form of Borrowing Request

Exhibit K

—

Form of Interest Election Request

Exhibit L

—

Form of Borrowing Base Certificate

 

vi

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT dated as of [            ], 2016 (as it may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among STAPLES, INC., a Delaware corporation (the
“Company”), the Subsidiaries (such term and each other capitalized term used but
not defined in this introductory statement having the meaning given to such term
in Article I) of the Company party hereto as Borrowers, the Subsidiary
Guarantors from time to time party hereto, the Lenders from time to time party
hereto and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
for the Lenders.

 

RECITALS:

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
February 4, 2015, by and among the Company, Staples AMS, Inc., a Delaware
corporation and a wholly owned Subsidiary of the Company (“Merger Sub”), and
Office Depot, Inc., a Delaware corporation (the “Target”), as waived and
consented to in that certain Waiver Letter dated January [  ], 2016 by and
between the Company and Target (the “Acquisition Agreement”, without giving
effect to any further amendments, modifications, supplements, consents or
waivers by the Company thereto, if such amendments, modifications, supplements,
consents or waivers by the Company of any term thereof are materially adverse to
any interest of the Lenders, unless consented to by the Arrangers, in each case
subject to the provisions of the parenthetical at the end of Section 4.01(c))
the Company intends to acquire all of the Equity Interests in the Target; and

 

WHEREAS, the Lenders have agreed to extend credit in the form of a revolving
credit facility in an aggregate principal amount of up to $3,000,000,000 to
fund, subject to the conditions in this Agreement, among other things, a portion
of the Acquisition consideration.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01                                 Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2018 Notes” the Borrower’s 2.75% senior notes due 2018 issued under the 2018
and 2023 Notes Indenture.

 

“2019 Notes” the Target’s 9.75% Senior Secured Notes due 2019 issued under the
2019 Notes Indenture.

 

“2023 Notes” the Borrower’s 4.375% senior notes due 2023 issued under the 2018
and 2023 Notes Indenture.

 

“2018 and 2023 Notes Indenture” means that certain indenture, dated as of
January 15, 2009, between the Company and HSBC Bank USA, National Association,
as trustee.

 

“2019 Notes Indenture” means that certain indenture, dated as of March 14, 2012,
between the Target and U.S. Bank National Association, as trustee.

 

1

--------------------------------------------------------------------------------


 

“ABL Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement, provided that, for the purposes of this Agreement, ABL
Priority Collateral shall not include Excluded Assets (as such term is defined
in the Collateral Agreement).

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accelerated Reporting Period” means any period (a)(i) commencing upon the
occurrence of an Event of Default and (ii) ending on the first date when all
Events of Default have been waived or remedied in accordance with the terms of
the Loan Documents, (b)(i) commencing on the first date on which the Excess
Availability Percentage for three (3) consecutive Business Days is less than 15%
and (ii) ending on the first date on which the Excess Availability Percentage is
greater than or equal to 15% for a period of thirty (30) consecutive days or
(c)(i) commencing on the first date on which Excess Availability is less than
$350,000,000 for three (3) consecutive Business Days and (ii) ending on the
first date on which Excess Availability is greater than or equal to $350,000,000
for a period of thirty (30) consecutive days.

 

“Account” means, individually and collectively, (a) “accounts” as defined in the
UCC or, if applicable, the PPSA, (b) all Payment Intangibles consisting of
amounts owing from credit card and debit card issuers and processors and all
rights under contracts relating to the creation or collection of such Payment
Intangibles and (c) a right to payment of a monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, or (iii) arising out of the use of a credit or charge card or
information contained on or for use with the card.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means that certain acquisition pursuant to the Acquisition
Agreement whereby the Target will be merged with Merger Sub on the Closing Date,
with the Target surviving as a wholly-owned Subsidiary of the Company.

 

“Acquisition Agreement” has the meaning assigned to that term in the Recitals
hereto.

 

“Acquisition Agreement Representations” means the representations and warranties
made by, or with respect to, the Target in the Acquisition Agreement that are
material to the interests of the Lenders (but only to the extent that the
Company or its Subsidiaries have the right (taking into account any applicable
cure periods) to terminate its or their respective obligations under the
Acquisition Agreement (or decline to consummate the transactions thereunder) as
a result of a breach of such representations in the Acquisition Agreement).

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder, and its successors and permitted assigns in
such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

2

--------------------------------------------------------------------------------


 

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

 

“Agents” means, individually and collectively, the Administrative Agent, the
Collateral Agent, the Syndication Agents and the Documentation Agents.

 

“Aggregate Commitments” means, at any time, the aggregate Commitments of all the
Lenders.

 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the LIBO Rate plus 1.00%.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Alternative Currency” means each of the following currencies: Canadian Dollars,
Euros or Sterling.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Selling
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with dollars.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption, including the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

 

“Applicable Commitment Fee Rate” means, for any day relating to the Facility,
with respect to the commitment fees payable hereunder, the applicable rate per
annum set forth below, based upon the daily average Commitment Utilization
Percentage during the most recent fiscal quarter of the Borrowers:

 

Commitment Utilization
Percentage

 

Applicable Commitment
Fee Rate

 

Category 1 greater than  40%

 

.250

%

Category 2 less than or equal to 40%

 

.375

%

 

For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
determined as of the end of each fiscal quarter of the Borrowers.

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Margin” or “Eurocurrency Margin”, as the case may
be, based upon the Average Daily Availability Percentage during the most recent
fiscal quarter of the Company then ended; provided that until the completion of
one full fiscal quarter after the Closing Date, the Applicable Margin shall be
the applicable rate per annum set forth below in Category 3:

 

Category

 

Average Daily Availability
Percentage

 

ABR Margin

 

Eurocurrency Margin

 

1

 

Greater than 66.7%

 

0.25

%

1.25

%

2

 

Less than or equal to 66.7% but greater than or equal to 33.3%

 

0.50

%

1.50

%

3

 

Less than 33.3%

 

0.75

%

1.75

%

 

For purposes of the foregoing, the Applicable Margin shall be determined as of
the end of each fiscal quarter of the Company based upon the Borrowing Base
Certificates that are delivered from time to time pursuant to Section 5.01,
provided that the Average Daily Availability Percentage shall be deemed to be in
Category 3 (A) at any time that an Event of Default has occurred and is
continuing (other than an Event of Default arising from the failure to deliver
any Borrowing Base Certificate) or (B) at the option of the Administrative Agent
or at the request of the Required Lenders if the Borrowers fail to deliver any
Borrowing Base Certificate that is required to be delivered by them pursuant to
Section 5.01, during the period from the expiration of the time for delivery
thereof until each such Borrowing Base Certificate is so delivered; provided
further that if any Borrowing Base Certificate is at any time restated or
otherwise revised or if the information set forth in any Borrowing Base
Certificate otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.  The Applicable Margin in respect of any Loans made in
respect of Extended Commitments shall be the percentages per annum set forth in
the applicable Extension Amendment.

 

“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Exposure or Protective Advances, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the amount of the Aggregate
Commitments; provided that in the case of Section 2.21 when a Defaulting Lender
shall exist, such Defaulting Lender’s Commitment shall be disregarded in
calculating any Lender’s “Applicable Percentage”.  If the Aggregate Commitments
shall have expired or been terminated, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect with respect to the Aggregate Commitments, giving effect
to any subsequent assignments.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

4

--------------------------------------------------------------------------------


 

“Arrangers” means, individually and collectively, MLPFS, Barclays, Wells Fargo
Bank, National Association, HSBC Securities (USA) Inc., J.P. Morgan Securities
LLC, PNC Capital Markets LLC, TD Bank, N.A. and U.S. Bank National Association,
each in its capacity as joint lead arranger and joint bookrunner.

 

“Asset Sale” shall mean any Disposition of property or series of related
Dispositions of property (excluding any Disposition permitted by
Section 6.05(a), Section 6.05(b), Section 6.05(c), Section 6.05(d),
Section 6.05(f), Section 6.05(g), Section 6.05(h) with respect to Divested
Properties only, Section 6.05(j), Section 6.05(k), Section 6.05(l),
Section 6.05(n), Section 6.05(o), Section 6.05(p) or Section 6.05(q) which
yields gross proceeds (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$15,000,000 with respect to any Disposition or series of related Dispositions or
$50,000,000 in the aggregate during any fiscal year of the Borrowers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback, as at the time of determination, the present value of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Leaseback, including any period for which such
lease has been extended or may, at the option of the lessor, be extended.  Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided that, if such Sale and Leaseback results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of Capital Lease Obligation.

 

“Authorized Officer” means, as applied to any Person, the principal executive
officer, president or any corporate vice president (or the equivalent thereof),
principal financial officer, principal accounting officer or any director of
such Person or an equivalent authorized Person with respect to any limited
liability company or partnership.  Unless otherwise specified, an Authorized
Officer shall refer to an Authorized Officer of the Company.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of (x) the Business Day immediately prior to the
Maturity Date and (y) the date of termination of the Aggregate Commitments.

 

“Available Commitments” means, at any time, the amount of the Aggregate
Commitments then in effect minus the Aggregate Revolving Exposure at such time;
provided that in calculating the total Revolving Exposure for the purpose of
determining Available Commitments pursuant to Section 2.12(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

 

“Average Daily Availability Percentage” means, for any period, the average of
the percentages calculated for each day during such period by dividing
(a) Excess Availability by (b) the lesser of (i) the amount of the Aggregate
Commitments and (ii) the Borrowing Base.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5

--------------------------------------------------------------------------------


 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A., a national banking association,
and its Subsidiaries and Affiliates.

 

“Banking Services” means, collectively, (in each case, whether existing on the
Closing Date or arising thereafter, but excluding, in each case, any letter of
credit facility or any letter of credit which is not issued under this
Agreement) (a) Cash Management Services, (b) any products, services or
facilities (other than Cash Management Services) provided to any Loan Party or
any Subsidiary by the Administrative Agent or an Affiliate of the Administrative
Agent or any Lender or any Affiliate of a Lender on account of (i) commercial
credit cards, debit cards or purchasing cards (including so-called “procurement
cards” or “p-cards”), (ii) stored value cards, (iii) merchant services,
(iv) lease financing or related services or (v) supply chain financing, open
account services and similar trade finance services, (c) any other banking
products or services as may be requested by any Loan Party or any Subsidiary
(including, without limitation, bank guarantees of obligations of Foreign
Subsidiaries of the Loan Parties) from the Administrative Agent or an Affiliate
of the Administrative Agent or any Lender or any Affiliate of a Lender which are
approved by the Administrative Agent, and (d) any Swap Agreement provided to any
Loan Party or any Subsidiary by any Swap Agreement Secured Party, provided that,
(x) for any of the products or services set forth in the foregoing clauses
(a) through (d) provided by any Person who becomes a Lender after the Closing
Date (or Affiliate of such Lender), the Company must agree in writing that such
products or services of such Lender (or such Lender’s Affiliates) existing at
the time that such Person becomes a Lender constitute Banking Services for the
purposes of this Agreement and the other Loan Documents, and (y) for any of the
products or services set forth in the foregoing clauses (a) through (d) to be
eligible for a Banking Services Reserve to be implemented with respect thereto
and to be included for purposes of a distribution under the “eighth” clause of
Section 2.18(b), (A) the Company must so agree in writing and (B) the applicable
banking services provider and the Company must have provided written notice to
Administrative Agent of: (i) the existence of such Banking Service, (ii) the
maximum dollar amount of obligations arising thereunder which may be included as
a Banking Services Reserve (“Banking Services Amount”) and (iii) the methodology
to be used by the applicable bank services provider in determining the amount of
the Banking Services Obligation owing from time to time (which agreement of the
Company and notice from the banking services provider and the Company, in the
case of a distribution under the “eighth” clause of Section 2.18(b), must have
been received prior to the occurrence of the Event of Default resulting in the
application of Section 2.18(b)).  Any Banking Services for the benefit of any
Subsidiary that is not a Loan Party may name a Loan Party as a party thereto. 
The Banking Services Amount may be changed from time to time upon written notice
to Administrative Agent by the applicable Secured Party and the Company. 
Notwithstanding anything to the contrary contained herein, (i) Banking Services
provided by Bank of America or any of its branches or Affiliates shall not be
subject to the requirements in the proviso of the first sentence of this
definition in order for such Banking Services to be eligible for a Banking
Services Reserve to be implemented with respect thereto or to be included for
purposes of a distribution under the “eighth” clause of Section 2.18(b) and
(ii) the Administrative Agent shall not be required to implement a Banking
Services Reserve in respect of any Banking Services.

 

“Banking Services Amount” has the meaning assigned to such term in the
definition of “Banking Services”.

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising,

 

6

--------------------------------------------------------------------------------


 

evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion in respect of Banking
Services Amounts for which the applicable banking services provider and the
Company have provided written notice to the Administrative Agent (as provided in
the definition of Banking Services) or in respect of Banking Services provided
by Bank of America or its Affiliates.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
USC. §§ 101 et seq.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Barclays” means Barclays Bank PLC.

 

“Blocked Account” has the meaning provided in Section 5.13.

 

“Blocked Account Agreement” has the meaning provided in Section 5.13.

 

“Blocked Account Bank” means each bank with whom Material Accounts are
maintained and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.

 

“Blocked Account Date” has the meaning assigned to such term in Section 5.13(b).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” or “Borrowers” means, individually or collectively, the Company, the
Borrowers identified on the signature pages hereto and each other Person who
becomes a Borrower hereunder in accordance with this Agreement, in each case,
which is a Person organized or formed under the laws of any state of the United
States or the District of Columbia.  For the avoidance of doubt, the Borrower
Representative may cause any wholly-owned Restricted Subsidiary that is not an
Excluded Foreign Subsidiary to become a Borrower hereunder by causing such
Restricted Subsidiary to satisfy the conditions set forth in Section 5.11(a),
including, without limitation, executing a joinder to this Agreement and the
other Loan Documents and taking such other actions, and delivering such other
documents, agreements and certificates as shall reasonably be requested by the
Administrative Agent and the Collateral Agent (including under applicable “know
your customer”, anti-money laundering and Sanctions rules and regulations and
the USA PATRIOT Act) and any other applicable items described in

 

7

--------------------------------------------------------------------------------


 

Section 5.11(a), and, upon the satisfaction of such conditions, such Restricted
Subsidiary shall be treated as a Borrower hereunder.  The Borrowers under this
Agreement on the Closing Date are [(i) the Company, (ii) Staples
Connecticut, Inc., a Connecticut corporation, (iii) Quill Corporation, a
Delaware corporation, (iv) Quill Lincolnshire, Inc., a Delaware corporation,
(v) SchoolKidz.com, LLC, a Delaware limited liability company, (vi) SOM
Hagerstown, Inc., a Delaware corporation, (vii) Staples Contract &
Commercial, Inc., a Delaware corporation, (viii) Staples AMS, Inc., a Delaware
corporation, (ix) Staples of Maryland, L.L.C., a Delaware limited liability
company, (x) Staples Shared Service Center, LLC, a Delaware limited liability
company, (xi) Staples the Office Superstore East, Inc., a Delaware corporation,
(xii) Staples the Office Superstore, LLC, a Delaware limited liability company,
(xiii) Staples the Office Superstore, Limited Partnership, a Massachusetts
limited partnership, (xiv) The Staples Group, Inc., a Delaware corporation,
(xv) IN Designs Global, Inc., a Delaware corporation, (xvi) QS Quarterhouse
Software, Inc., a Texas corporation, (xvii) Staples Project 2017, LLC, a
Delaware limited liability company, (xviii) Staples Brands Sales, LLC, a
Delaware limited liability company, (xix) Office Depot, Inc., a Delaware
corporation, (xx) The Office Club, Inc., a California corporation,
(xxi) 4SURE.com, Inc., a Delaware corporation, (xxii) Computers4SURE.com, Inc.,
a Connecticut corporation, (xxiii) Solutions4SURE.com, Inc., a Connecticut
corporation, (xxiv) Swinton Avenue Trading Limited, Inc., a Delaware
corporation, (xxv) 2300 South Congress LLC, a Delaware limited liability
company, (xxvi) HC Land Company LLC, a Delaware limited liability company,
(xxvii) Notus Aviation, Inc., a Delaware corporation, (xxviii) eDepot, LLC, a
Delaware limited liability company, (xxix) Mapleby Holdings Merger Corporation,
a Delaware corporation, (xxx) Reliable Express Corporation, a Delaware
corporation, (xxxi) Picabo Holdings, Inc., a Delaware corporation,
(xxxii) OMX, Inc., a Nevada corporation, (xxxiii) OfficeMax Southern Company, a
Louisiana general partnership, (xxxiv) OfficeMax North America, Inc., an Ohio
corporation, (xxxv) OfficeMax Incorporated, a Delaware corporation,
(xxxvi) OfficeMax Corp, an Ohio corporation, (xxxvii) Minidoka Paper Company, a
Delaware corporation, (xxxviii) BizMart, Inc., a Delaware corporation,
(xxxix) BizMart (Texas), Inc., a Delaware corporation, (xl) Staples Escrow, LLC,
a Delaware limited liability company, (xli) Happy Studio, Inc., a Delaware
corporation, and (xlii) Staples Ventures, LLC, a Delaware limited liability
company.](1)

 

“Borrower Materials” has the meaning assigned to such term in the last paragraph
of Section 5.01.

 

“Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.

 

“Borrowing” means (a) Revolving Loans of the same Type, currency and Maturity
Date, made, converted or continued on the same date, (b) a Swingline Loan and
(c) a Protective Advance.

 

“Borrowing Base” means, at any time, with respect to the Borrowers, the result
of:

 

(a) the sum of (i) the product of (A) 85% multiplied by (B) the Borrowers’
Eligible Accounts at such time, minus the Dilution Reserve, minus any other
Reserve related to Accounts, (ii) the product of (A) 90% multiplied by (B) the
Borrowers’ Eligible Credit Card Account Receivables at such time minus the
Dilution Reserve, minus any other Reserve related to Credit Card Account
Receivables, and (iii) the product of (A) 75% multiplied by (B) the Eligible
Uninvoiced Accounts Receivable of the Borrowers at such time minus the Dilution
Reserve minus any other Reserve related to Accounts plus

 

(b) the product of 90% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal received by the
Administrative Agent multiplied by the

 

--------------------------------------------------------------------------------

(1)  Note to Draft — Closing Date Borrowers remains subject to confirmation.

 

8

--------------------------------------------------------------------------------


 

Borrowers’ Eligible Inventory, valued at the lower of cost (determined on a
weighted average cost basis) or market value, at such time minus any Reserves
related to Eligible Inventory, minus

 

(c) other Reserves (without duplication of any other Reserves accounted for in
clauses (a) and (b) above).

 

The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Borrowing Base, with any such changes to be effective three
Business Days after delivery of notice thereof to the Borrower Representative
and the Lenders.  The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(g) of this Agreement.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit L or another form which is acceptable to the
Administrative Agent in its sole discretion.

 

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.02 substantially in the form of, and
containing the information prescribed by, Exhibit J.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in which interest on such
Eurocurrency Loan is calculated in the London interbank market.

 

“Canadian Credit Facility” has the meaning assigned to such term in
Section 2.24(a).

 

“Canadian Credit Facility Amendment” has the meaning assigned to such term in
Section 2.24(b).

 

“Canadian Dollars” or “C$” refers to the lawful currency of Canada.

 

“Canadian Dollar Sublimit” means an amount equal to the lesser of (x) the
Aggregate Commitments and (y) C$ 300,000,000.  The Canadian Dollar Sublimit is
part of, and not in addition to, the Aggregate Commitments.

 

“Canadian Lenders” has the meaning assigned to such term in Section 2.24(a).

 

“Canadian Subsidiaries” means a Subsidiary of the Company organized under the
laws of Canada (or any province or territory thereof).

 

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Restricted Subsidiaries as shown in the statement of cash flows prepared in
accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

 

9

--------------------------------------------------------------------------------


 

capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (ii) issued by
any agency of the United States and the obligations of which are backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing within one year after
the date of acquisition and having a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (c) certificates of deposit, time deposits, Eurocurrency time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any Lender (or a lender under the Term Loan
Credit Agreement) or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator), (ii) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000 and (iii) has a rating of at least
A from S&P and A3 from Moody’s; (d) commercial paper of an issuer rated at least
A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
270 days from the date of acquisition; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender (or a lender under the Term Loan Credit
Agreement) or any commercial bank satisfying the requirements of clause (c) of
this definition; and (g) shares of money market, mutual or similar funds which
(i) invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition; (ii) has net assets of not less than
$500,000,000 and (iii) has the highest rating obtainable from either S&P or
Moody’s; provided, that, in the case of any Investment by an International
Subsidiary, “Cash Equivalents” shall also include: (I) direct obligations of the
sovereign nation (or any agency thereof) in which such International Subsidiary
is organized and is conducting business or in obligations fully and
unconditionally guaranteed by such sovereign nation (or any agency thereof), in
each case maturing within one year after such date, (II) investments of the type
and maturity described in clauses (a), (b), (c) or (g) above of International
Subsidiaries (with, in the case of clauses (a), (b) and (c), the references to
the United States to also include the sovereign nation thereof, or any other
sovereign nation with an equal or better rating that forms a part of any group
of such sovereign nations, such as the Eurozone and the European Monetary
Union), which Investments have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies, (III) repurchase obligations
for underlying securities of the types described in clauses (a), (b) and
(c) above (as modified pursuant to clause (II) above) entered into with any bank
meeting the qualifications specified in clause (c) above and (IV) shares of
money market mutual or similar funds which invest exclusively in assets
otherwise satisfying the requirements of this definition (including this
proviso).

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party or any Subsidiary by the
Administrative Agent or an Affiliate of the Administrative Agent or any Lender
or any Affiliate of a Lender: (a) ACH transactions, (b) treasury and/or cash
management services, including, without limitation, controlled disbursement
services, depository, direct debit arrangements, overdraft, electronic funds
transfer services, interstate depository network services and e-payable
services, and (c) deposit accounts, other accounts and related services.

 

10

--------------------------------------------------------------------------------


 

“Cash Pooling Arrangements” means any agreement entered into in the ordinary
course of business consistent with past practice to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements, in a pooling
agreement among one or more of the Company and its Restricted Subsidiaries and a
financial institution (or an in-house bank) including, without limitation, the
Cash Pool Agreement, dated July 25, 2013, among the Company, certain Restricted
Subsidiaries and Bank Mendes Gans N.V.

 

“Cash Receipts” has the meaning assigned to such term in Section 5.13(c).

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) members of the board
of directors of the Company on the Closing Date, nor (ii) nominated by the board
of directors of the Company nor (iii) appointed or approved by directors so
nominated (such approval either by a specific vote or by approval of the
Company’s proxy statement).

 

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation, practice, treaty or concession after the date of this Agreement,
(b) any change in any law, rule or regulation, practice, treaty or concession or
in the interpretation or application thereof by any Governmental Authority after
the date of this Agreement, (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority, (d) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement, (e) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted, issued or implemented or (f) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Class” (a) when used in reference to any Commitments, refers to whether such
Commitment is a Commitment or an Extended Commitment of a given Extension
Series, (b) when used in reference to any Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Loans or Loans
under an Extended Commitment of a given Extension Series and (c) when used with
respect to Lenders, refers to whether such Lenders have a Commitment or Loan
with respect to a particular Class of Loans or Commitments.

 

“Closing Date” means [        ], 2016.

 

“Closing Date Material Adverse Effect” means any event, change or effect (each,
an “Event”), individually or in the aggregate with other such Events, that has a
material adverse effect on the financial condition, business or results of
operations of the Target and its Subsidiaries (for purposes of this definition,
as defined in the Acquisition Agreement as of February 4, 2015), taken as a
whole; provided, however, that a Closing Date Material Adverse Effect shall not
include any Event directly or

 

11

--------------------------------------------------------------------------------


 

indirectly arising out of or attributable to: (i) any decrease in the market
price of the shares of the Company Common Stock (for purposes of this
definition, as defined in the Acquisition Agreement as of February 4, 2015), but
not any Event underlying such decrease to the extent such Event would otherwise
constitute a Closing Date Material Adverse Effect; (ii) conditions, events, or
circumstances generally affecting the retail, contract, direct mail and/or
internet businesses of the office supply industry; (iii) changes in GAAP,
applicable Law (for purposes of this definition, as defined in the Acquisition
Agreement as of February 4, 2015) or accounting standards, or in any
interpretation of GAAP, applicable Law or accounting standards; (iv) any
litigation arising from allegations of a breach of fiduciary duty or other
violation of applicable Law relating to the Acquisition Agreement or the
transactions contemplated by the Acquisition Agreement (or any public disclosure
relating to such litigation); (v) any change, in and of itself, in any analyst’s
recommendations, any financial strength rating or any other recommendations or
ratings as to the Target or its Subsidiaries, or any failure, in and of itself,
to meet analyst projections, but not any Event underlying such change or failure
to the extent such Event would otherwise constitute a Closing Date Material
Adverse Effect; (vi) the failure, in and of itself, of the Target to meet any
expected or projected financial or operating performance target publicly
announced or provided to the Company prior to the date of the Acquisition
Agreement, as well as any change, in and of itself, by the Target in any
expected or projected financial or operating performance target as compared with
any target publicly announced or provided to the Company prior to the date of
the Acquisition Agreement, but in each case not any Event underlying such
failure or change to the extent such Event would otherwise constitute a Closing
Date Material Adverse Effect; (vii) any changes or developments in United
States, European, Asian or global economic, regulatory or political conditions
in general (including the outbreak or escalation of hostilities or acts of war
or terrorism), or generally affecting United States, European, Asian or global
financial or securities markets; or (viii) any changes or developments resulting
from the execution, delivery, existence of, or compliance with the Acquisition
Agreement or announcement or consummation of the transactions contemplated by
the Acquisition Agreement, including any loss of employees, customers,
suppliers, vendors, licensors, licensees or distributors; provided, further,
that the exceptions in subclauses (ii), (iii) and (vii) shall not apply to the
extent that the Target and its Subsidiaries are materially disproportionately
affected thereby compared to other participants in the industry or industries in
which they operate.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Collateral Agent (for the benefit of the Secured Parties) pursuant to the
Collateral Documents in order to secure the Secured Obligations.

 

“Collateral Agreement” means (a) the Collateral Agreement to be executed and
delivered by each Borrower and each Subsidiary Guarantor, substantially in the
form of Exhibit B, and (b) any other pledge or security agreement entered into,
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on the
property of any Loan Party), in each case, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent and the Collateral Agent executed by,
as the case may be, (a) a bailee, warehouseman or other Person in possession of
Collateral, and (b) any landlord of any premises (including, without limitation,
any warehouse, cross-docking facility, distribution center, regional
distribution center, depot or retail store) leased by any Loan Party, pursuant
to which such Person (i) acknowledges the Administrative Agent’s and Collateral
Agent’s Lien on the Collateral, (ii) releases or subordinates such Person’s
Liens in the Collateral held by such Person or located on such premises, (iii)

 

12

--------------------------------------------------------------------------------


 

agrees to provide the Administrative Agent and the Collateral Agent with access
to the Collateral held by such bailee, warehouseman or other Person or located
in or on such premises for the purpose of conducting field examinations,
appraisals or a liquidation and (iv) makes such other agreements with the
Administrative Agent and the Collateral Agent as the Administrative Agent and
the Collateral Agent may reasonably require.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the Secured Parties, and its successors and permitted assigns in such capacity

 

“Collateral Documents” means, individually and collectively, the Collateral
Agreement, the Intellectual Property Security Agreements, the Mortgages and each
other collateral document or pledge agreement delivered to the Administrative
Agent or Collateral Agent to grant a valid, perfected security interest in and
Lien on any property of any Loan Party as collateral for the Secured
Obligations, and any other document or instrument utilized to pledge, grant or
perfect or purport to pledge, grant or perfect a Lien on any property as
collateral for the Secured Obligations.

 

“Collection Account” has the meaning assigned to such term in Section 5.13(c).

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances and Swingline Loans, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09, (b) assignments by or to such Lender pursuant
to Section 9.04 and (c) Section 2.22.  The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment or in
the supplement to this Agreement pursuant to which such Lender shall have
provided an additional Commitment in accordance with Section 2.22, as
applicable.  The initial amount of the Aggregate Commitments on the Closing Date
is $3,000,000,000.

 

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

 

“Commitment Utilization Percentage” means, on any date, the percentage
equivalent to a fraction (i) the numerator of which is the Aggregate Revolving
Exposure (excluding all Swingline Exposure) and (ii) the denominator of which is
the amount of the Aggregate Commitments (or, on any day after termination of the
Aggregate Commitments, the amount of the Aggregate Commitments in effect
immediately preceding such termination).

 

“Company” means Staples, Inc., a Delaware corporation.

 

“Company Plan” has the meaning assigned to such term in Section 5.07(b).

 

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated April 2015 relating to the Borrowers and the Transactions.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consignment Transaction” means any consignment transaction between the Company
or any of its Restricted Subsidiaries and an Original Vendor in which
(i) inventory is sold to the Original

 

13

--------------------------------------------------------------------------------


 

Vendor for fair market value in exchange for cash consideration and (ii) such
inventory is consigned by the Original Vendor to the Company or any of its
Restricted Subsidiaries for resale.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Initial Test Date” means the date upon which a Covenant Trigger Event
initially occurs.

 

“Covenant Test Period” means, for any date of determination under this
Agreement, the most recent period of four consecutive fiscal quarters of the
Company ended on or prior to such time (taken as one accounting period) in
respect of which financial statements for each quarter or fiscal year in such
period have been (or have been required to be) delivered pursuant to
Section 5.01(a) or 5.01(b), as applicable.

 

“Covenant Trigger Event” means, on any date, any of (a) the Excess Availability
Percentage is less than 10%, (b) Excess Availability is less than $250,000,000
or (c) an Event of Default has occurred and is continuing.  For purposes of this
Agreement, the occurrence of a Covenant Trigger Event shall be deemed to be
continuing until all of the triggering events described in clauses (a), (b) and
(c) of this definition no longer exist for thirty (30) consecutive day period,
in which case a Covenant Trigger Event shall no longer be deemed to be
continuing for purposes of this Agreement.

 

“Credit Card Account Receivables” means any receivables due to any Borrower in
connection with purchases from and other goods and services provided by such
Borrower on the following credit cards: Visa, MasterCard, American Express,
Diners Club, Discover, Carte Blanche and such other credit cards as the
Administrative Agent shall reasonably approve from time to time, in each case
which have been earned by performance by such Borrower but not yet paid to such
Borrower by the credit card issuer or the credit card processor, as applicable.

 

“Credit Card Notification” has the meaning assigned to such term in
Section 5.13(b).

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) the
outstanding principal amount of such Lender’s Revolving Loans and the
outstanding amount of its LC Exposure plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Swingline Loans outstanding at
such time at such time, plus (c) an amount equal to its Applicable Percentage of
the aggregate principal amount of Protective Advances outstanding at such time.

 

“Credit Extension” means the making of any Loan or the issuance, amendment,
renewal or extension of any Letter of Credit.

 

“Currency of Payment” has the meaning assigned to such term in Section 9.19.

 

“Customer Credit Liability Reserves” means, at any time, the sum of (a) 50% of
the aggregate remaining value at such time of (x) outstanding gift certificates
and gift cards sold by the Loan Parties entitling the holder thereof to use all
or a portion of the certificate or gift card to pay all or a portion of the
purchase price of Inventory and (y) outstanding merchandise credits issued by
the Loan Parties, and (b) all outstanding customer deposits received by the Loan
Parties.

 

“Customer-Specific Inventory” means Inventory specifically identified or
produced for a particular customer.

 

14

--------------------------------------------------------------------------------


 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.  All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Administrative Agent, the Collateral Agent or
the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in the DDAs.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Secured Party any other amount required
to be paid by it hereunder, (b) has notified any Borrower or any Secured Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Secured Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event or a
Bail-In Action.

 

“Departing Lender” has the meaning assigned to such term in Section 2.19(b).

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.

 

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales resulting in
Accounts or Credit Card Accounts Receivables (as applicable) for the 12 most
recently ended fiscal months.

 

“Dilution Reserve” means, at any date, the applicable Dilution Ratio to the
extent greater than 5.0% multiplied by the Eligible Accounts, Eligible Credit
Card Account Receivables or Eligible Uninvoiced Accounts Receivables of the
Borrowers on such date; provided that at all times that the Dilution Ratio is
less than 5.0%, the Dilution Reserve shall be zero.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Disposition” means, with respect to any property, any sale, lease, sublease,
assignment, conveyance, transfer, exclusive license or other disposition thereof
(including by way of merger or consolidation, any Sale and Leaseback or any
synthetic lease); and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition, (a) require the payment of any dividends

 

15

--------------------------------------------------------------------------------


 

(other than dividends payable solely in shares of Qualified Equity Interests),
(b) mature or are mandatorily redeemable or subject to mandatory repurchase or
redemption or repurchase at the option of the holders thereof (other than solely
for Qualified Equity Interests), in each case in whole or in part and whether
upon the occurrence of any event, pursuant to a sinking fund obligation on a
fixed date or otherwise (including as the result of a failure to maintain or
achieve any financial performance standards) or (c) are or become convertible
into or exchangeable for, automatically or at the option of any holder thereof,
any Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests, in the case of each of clauses (a), (b) and (c), prior to the date
that is 91 days after the Latest Maturity Date at the time of issuance of such
Equity Interests (other than (i) following payment in full of the Obligations
(other than indemnification and other contingent obligations not yet due and
owing) and termination of the Aggregate Commitments or (ii) upon a “change in
control”; provided that any payment required pursuant to this clause (ii) is
subject to the prior repayment in full of the Obligations (other than
indemnification and other contingent obligations not yet due and owing) and the
termination of the Aggregate Commitments); provided, however, that if such
Equity Interests are issued to any employee or to any plan for the benefit of
employees of the Borrowers or their Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by the Borrowers
or any Restricted Subsidiary in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.

 

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower Representative as a “Disqualified Institution” by written notice
delivered to the Administrative Agent on or prior to February 4, 2015 and
(b) any other Person that is a competitor of the Company or any of its
Subsidiaries, which Person has been designated by the Borrower Representative as
a “Disqualified Institution” by written notice to the Administrative Agent on or
prior to February 4, 2015 or from time to time thereafter (such designation to
take effect on the Business Day following receipt by the Administrative Agent of
such notice); provided that (i) “Disqualified Institutions” shall not include
any bona fide debt fund that is an Affiliate of a competitor of the Company or
any of its Subsidiaries or any investment vehicle that is an Affiliate of such
competitor and that is primarily engaged in making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course of its business and with respect to which none of such
competitor or any of its subsidiaries makes investment decisions or has the
power, directly or indirectly, to direct or cause the direction of such
competitor’s investment decisions, (ii) no designation of any Person as a
“Disqualified Institution” shall apply retroactively to disqualify a Person that
was a Lender or an Affiliate of a Lender as of the Closing Date or that has
previously acquired an assignment or participation interest in the Commitments
to the extent such Person (or its Affiliates) was not a Disqualified Institution
at the time of the applicable assignment or participation, as the case may be,
and (iii) “Disqualified Institutions” shall exclude any Person that the Borrower
Representative has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.

 

“Divested Property” means the businesses, services or assets required to be
divested, transferred or otherwise sold by the Borrowers or the Target (or any
of their respective Restricted Subsidiaries, determined giving pro forma effect
to the Transactions) in connection with the Acquisition pursuant to an agreement
or order issued by any regulatory authority.

 

“Documentation Agents” means, individually and collectively, J.P. Morgan
Securities LLC, PNC Capital Markets LLC, TD Bank, N.A., U.S. Bank National
Association, Capital One, N.A., Fifth Third Bank and MUFG Union Bank, N.A., each
in its capacity as Documentation Agents.

 

“Dollar Equivalent” means with respect to any amount at the time of
determination thereof, (a) if such amount is expressed in dollars, such amount,
and (b) if such amount is expressed in

 

16

--------------------------------------------------------------------------------


 

any Alternative Currency, the equivalent amount thereof in dollars as determined
by the Administrative Agent or applicable Issuing Bank, as the case may be, at
such time upon the basis of the Spot Selling Rate (as of such date of
determination) for the purchase of dollars with such Alternative Currency.

 

“dollars” or “$” means the lawful money of the United States.

 

“DQ List” has the meaning assigned to such term in Section 9.04(h).

 

“EBITDA” means, for any period, an amount determined for the Company and its
Restricted Subsidiaries on a consolidated basis equal to Net Income for such
period, plus,

 

(a)                                 without duplication and, to the extent
(other than in the case of clause (vii)) reducing Net Income for such period,
the sum of:

 

(i)                                     Interest Expense for such period;

 

(ii)                                  income tax expense for such period;

 

(iii)                               all amounts attributable to depreciation and
amortization expense for such period;

 

(iv)                              other non-cash charges (including, without
limitation, any non-cash charges for tangible or intangible impairments or asset
write downs for such period), but excluding any  write downs or write-offs of
inventory, any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge to the extent that it
represents an accrual of or reserve for cash Capital Expenditures in any future
period;

 

(v)                                 all amounts in respect of extraordinary,
unusual or non-recurring losses, expenses or charges (including, without
limitation, (A) any fees, expenses or charges associated with or related to any
restructurings (including restructuring related to the OfficeMax Merger or the
Acquisition and, for the avoidance of doubt, the effect of retention, headcount
reductions, systems establishment costs, contract termination costs and excess
pension charges), (B) any fees, expenses or charges relating to plant shutdowns,
facility consolidations, business exits and discontinued operations,
(C) acquisition integration costs, (D) any (I) severance, other employee
termination benefits or relocation costs, expenses or charges, (II) one-time
non-cash compensation charges recorded from grants or acceleration of vesting of
stock options, restricted stock, restricted stock units, performance shares,
stock appreciation rights and other equity-based awards, in each case to
officers, directors and employees, (III) the costs and expenses after the Term
Loan Closing Date relating to the employment of terminated employees, (IV) lease
termination costs and (V) fees, expenses, charges or change in control payments
which, in each case under clauses (A) through (D), shall not exceed (x) if such
amounts result from or are related to the Acquisition $1,000,000,000, (y) if
such amounts result from or are related to the OfficeMax Merger, $250,000,000
and (z) with respect to all other amounts, when taken together with amounts
added back pursuant to subclause (y)(3) of clause (vii) of this definition, 15%
of EBITDA for such period (calculated prior to giving effect to any adjustment
pursuant to clauses (A) through (D) and subclause (y)(3) of clause (vii) of this
definition) in the aggregate and (E) any expenses or charges relating to any
offering of Equity Interests, Permitted Acquisition, or

 

17

--------------------------------------------------------------------------------


 

any Investment or Indebtedness permitted under this Agreement, in each case
under this clause (E), whether or not successful);

 

(vi)                              any financial advisory fees, accounting fees,
legal fees and other similar advisory and consulting fees and related
out-of-pocket expenses incurred by the Company or any Restricted Subsidiary as
result of the Transactions; and

 

(vii)                           the amount of cost savings and other operating
expense reductions and synergies projected by the Company in good faith to be
realized as a result of (A) the OfficeMax Merger within 18 months after the date
hereof, (B) the Acquisition within 36 months after the consummation of the
Acquisition, or (C) any Specified Transaction permitted hereunder within 18
months after the consummation of such Specified Transaction (in each case,
calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period for
which EBITDA is being determined and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions;
provided, that (x) such cost savings, operating expense reductions and synergies
are reasonably identifiable and factually supportable, (y) the aggregate amount
of cost savings, operating expense reductions and synergies added back pursuant
to this clause (vii), other than any cost savings, operating expense reductions
and synergies of the type that would be permitted to be included in pro forma
financial statements prepared in accordance with Regulation S-X under the
Securities Act, shall not exceed (1) if such amounts are projected to be
realized in connection with the OfficeMax Merger, $300,000,000, (2) if such
amounts are projected to be realized in connection with the Acquisition,
$1,000,000,000 and (3) with respect to all other amounts, when taken together
with amounts added back pursuant to subclause (z) of clause (v) of this
definition, 15% of EBITDA for such period (prior to giving effect to this clause
(vii) and subclauses (A) through (D) of clause (v) of this definition) and
(z) the Company shall provide to the Administrative Agent reasonable detail with
respect to such cost savings, operating expense reductions and synergies and
certify that such cost savings, operating expense reductions and synergies are
projected by the Company in good faith to be realized within the applicable time
periods set forth above,

 

(b)                                 minus, without duplication and to the extent
included in Net Income, the sum of:

 

(i)                                     all amounts in respect of extraordinary,
unusual or nonrecurring gains;

 

(ii)                                  cash payments made during such period in
respect of non-cash charges that were added back pursuant to
clause (a)(iv) above in a prior period; and

 

(iii)                               other non-cash gains increasing Net Income
for such period (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in any prior
period) and all other non-cash items of income for such period,

 

all calculated in accordance with GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution

 

18

--------------------------------------------------------------------------------


 

described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that is not a Disqualified Institution and
meets the requirements to be an assignee under Section 9.04(b)(iv) and
Section 9.04(b)(vi) (subject to such consents, if any, as may be required under
Section 9.04(b)(iv)).

 

“Eligible Accounts” means, at any time, without duplication of any Eligible
Credit Card Account Receivable or any Eligible Uninvoiced Account Receivable,
the Accounts of any Borrower which in accordance with the terms hereof are
eligible as the basis for the extension of Revolving Loans and Swingline Loans
and the issuance of Letters of Credit hereunder.  Eligible Accounts shall not
include any Account:

 

(a)                                 (i) with respect to which a Borrower does
not have good and valid title thereto and (ii) which is not subject to a first
priority perfected security interest in favor of the Collateral Agent (for the
benefit of the Agents, the Lenders and the Issuing Banks);

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Collateral Agent (for the benefit of the Agents, the
Lenders and the Issuing Banks), and (ii) a Permitted Encumbrance or other
Permitted Liens pursuant to Section 6.02(i) and (o), in each case, which does
not have priority over the Lien in favor of the Collateral Agent;

 

(c)                                  with respect to which (i) the scheduled due
date is more than 60 days after the original invoice date, (ii) is unpaid more
than (A) 90 days after the date of the original invoice therefor or (B) 60 days
after the original due date, or (iii) which has been written off the books of a
Borrower or otherwise designated as uncollectible (in determining the aggregate
amount from the same Account Debtor that is unpaid hereunder there shall be
excluded the amount of any net credit balances relating to Accounts due from an
Account Debtor which are unpaid more than 90 days from the date of invoice or
more than 60 days from the due date); provided that Accounts owing by Account
Debtors whose securities are either rated BBB- or better by S&P or Baa3 or
better by Moody’s in an aggregate amount not to exceed $25,000,000 at any time
may be included in Eligible Accounts, so long as no such Account is not unpaid
more than 120 days after the date of the original invoice therefor or more than
120 days after the original due date;

 

(d)                                 which is owing by an Account Debtor for
which more than 50% of the Accounts owing from such Account Debtor and its
Affiliates are ineligible hereunder;

 

(e)                                  (i) which is owing by an Account Debtor to
the extent the aggregate amount of Accounts owing from such Account Debtor and
its Affiliates to (i) such Borrower exceeds 15% of the aggregate amount of
Eligible Accounts of such Borrower or (ii) all Borrowers exceeds 15% of the
aggregate amount of Eligible Accounts of all Borrowers.

 

19

--------------------------------------------------------------------------------


 

(f)                                   with respect to which any covenant,
representation, or warranty contained in this Agreement or in a Collateral
Agreement or any has been breached or is not true;

 

(g)                                  which (i) does not arise from the sale of
goods or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation satisfactory to the
Administrative Agent which has been sent to the Account Debtor, (iii) represents
a progress billing, (iv) is contingent upon the Borrower’s completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment (except, solely to the extent a
Borrower is a consignee, to the extent of the amount of such Account that the
consignee is not obligated to remit to the consignor), cash-on-delivery or any
other repurchase or return basis or (vi) relates to payments of interest;

 

(h)                                 for which the goods giving rise to such
Account have not been shipped to the Account Debtor or for which the services
giving rise to such Account have not been performed by such Borrower or if such
Account was invoiced more than once;

 

(i)                                     with respect to which any check or other
instrument of payment has been returned uncollected for any reason to the extent
of such returned payment;

 

(j)                                    which is owed by an Account Debtor that
(i) has applied for or been the subject of a petition or application for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
administrator, liquidator or similar official for such Account Debtor or its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, custodian, trustee or liquidator, (iii) filed, or had filed
against it, under any Insolvency Laws, any assignment, application, request or
petition for liquidation, reorganization, compromise, arrangement, adjustment of
debts, stay of proceedings, adjudication as bankrupt, winding-up, or voluntary
or involuntary case or proceeding, (iv) has admitted in writing its inability,
or is generally unable to, pay its debts as they become due, (v) has become
insolvent, or (vi) ceased operation of its business;

 

(k)                                 which is owed by any Account Debtor which
has sold all or substantially all of its assets;

 

(l)                                     which is owed by an Account Debtor which
(i) does not maintain an office in the United States (in each case, if any
Account Debtor of the Borrowers) or (ii) is not organized under any applicable
law of the United States, any State of the United States or the District of
Columbia, unless, in any such case, such Account is backed by a letter of credit
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent;

 

(m)                             which is owed in any currency other than
dollars;

 

(n)                                 that is subject to a securitization
facility;

 

(o)                                 which is owed by any Affiliate, employee,
officer, director, agent or stockholder of any Loan Party;

 

(p)                                 [reserved];

 

(q)                                 which is owing from an Account Debtor listed
on Schedule 1.01(d) to which any Borrower is indebted, but only to the extent of
such indebtedness, or is subject to any security,

 

20

--------------------------------------------------------------------------------


 

deposit, progress payment, retainage or other similar advance made by or for the
benefit of such Account Debtor, in each case to the extent thereof; provided
that (i) Schedule 1.01(d) shall, as of the Closing Date, and as such schedule
shall be updated by the Borrower Representative from time to time upon the
request of the Administrative Agent, set forth (as of the Closing Date or the
date of such update, as applicable) all of the Account Debtors (other than a
Lender, a Term Loan Lender or a Specified Account Debtor) (x) to which any
Borrower is indebted or (y) with respect to which the related Accounts are
subject to any security, deposit, progress payment, retainage or other similar
advance made by or for the benefit of such Account Debtor and (ii) at any time
that the Excess Availability Percentage is less than or equal to 15%, the
Borrowers shall provide the Administrative Agent with reporting (in form and
substance reasonably satisfactory to the Administrative Agent, and to include
the amount of indebtedness owing by the Borrowers to any Lender, Term Loan
Lender or Specified Account Debtor or the amount of any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of any such Persons) in respect of Accounts included in the determination of the
Borrowing Base that are owed by any such Persons (such reporting to be delivered
contemporaneously with the delivery of each Borrowing Base Certificate);

 

(r)                                    which is owing from an Account Debtor
listed on Schedule 1.01(d) and which is subject to any counterclaim, deduction,
defense, setoff or dispute but only to the extent of any such counterclaim,
deduction, defense, setoff or dispute; provided that (i) Schedule 1.01(d) shall,
as of the Closing Date, and as such schedule shall be updated by the Borrower
Representative from time to time upon the request of the Administrative Agent,
set forth (as of the Closing Date or the date of such update, as applicable) all
of the Account Debtors (other than a Lender, a Term Loan Lender or a Specified
Account Debtor) owing Accounts subject to any counterclaim, deduction, defense,
setoff or dispute and (ii) at any time that the Excess Availability Percentage
is less than or equal to 15%, the Borrowers shall provide the Administrative
Agent with reporting (in form and substance reasonably satisfactory to the
Administrative Agent, and to include the amount of any setoff) in respect of
Accounts included in the determination of the Borrowing Base that are owed by an
Account Debtor that is (x) a Lender, (y) a Term Loan Lender or (z) a Specified
Account Debtor owing Accounts subject to any counterclaim, deduction, defense,
setoff or dispute (such reporting to be delivered contemporaneously with the
delivery of each Borrowing Base Certificate);

 

(s)                                   which is owed by an Account Debtor located
in any jurisdiction which requires filing of a “Notice of Business Activities
Report” or other similar report in order to permit such Borrower to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Borrower has filed such report or qualified to do business in such
jurisdiction;

 

(t)                                    with respect to which such Borrower has
made any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Borrower created a new receivable for
the unpaid portion of such Account;

 

(u)                                 which does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
federal, provincial, territorial, state or local, including without limitation
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;

 

(v)                                 which is for goods that have been sold under
a purchase order or pursuant to the terms of a contract or other agreement or
understanding (written or oral) that indicates or purports that any Person
(other than a consignor, subject to the limits of clause (g) above) other than
such

 

21

--------------------------------------------------------------------------------


 

Borrower has an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;

 

(w)                               which was created on cash on delivery terms;

 

(x)                                 which is subject to any limitation on
assignments or other security interests (whether arising by operation of law, by
agreement or otherwise), unless the Collateral Agent has determined that such
limitation is not enforceable;

 

(y)                                 which is governed by the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia;

 

(z)                                  in respect of which the Account Debtor is a
consumer within applicable consumer protection legislation;

 

(aa)                          which the Administrative Agent in its Permitted
Discretion determines may not be paid by reason of the Account Debtor’s
inability to pay; or

 

(bb)                          unless otherwise determined by the Administrative
Agent, such Account is owed by (1) the government of the United States (or any
department, agency, public corporation, or instrumentality thereof), unless the
Borrowers have complied with the Federal Assignment of Claims Act of 1940, as
amended (31 USC. § 3727 et seq. and 41 USC. § 15 et seq.) or (2) any state,
territory or other division of the United States, unless the Borrowers have
complied with any applicable state or other “Assignment of Claims” laws or
similar Requirements of Law.

 

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Borrower to reduce the amount of
such Account.  Standards of eligibility may be made more restrictive from time
to time solely by the Administrative Agent in the exercise of its Permitted
Discretion to reflect circumstances, conditions, events or contingencies arising
after the Closing Date, with any such changes in standards of eligibility to be
effective three days after delivery of notice thereof to the Borrower
Representative and the Lenders.

 

“Eligible Credit Card Account Receivable” means, at any time, without
duplication of any Eligible Accounts or any Eligible Uninvoiced Account
Receivable, any Credit Card Account Receivable that (i) has been earned and
represents the bona fide amounts due to a Borrower from a credit card processor
and/or credit card issuer, and in each case originated in the ordinary course of
business of the applicable Borrower and (ii) is not excluded as an Eligible
Credit Card Account Receivable pursuant to any clause below.  Without limiting
the foregoing, to qualify as an Eligible Credit Card Account Receivable, a
Credit Card Account Receivable shall indicate no person other than a Borrower as
payee or remittance party.  Eligible Credit Card Account Receivable shall not
include any Credit Card Account Receivable if:

 

(a)                                 such Credit Card Account Receivable is not
owned by a Borrower and such Borrower does not have good and valid title to such
Credit Card Account Receivable;

 

22

--------------------------------------------------------------------------------

 


 

(b)                                 (i) such Credit Card Account Receivable does
not constitute an Account or (ii) such Credit Card Account Receivable has been
outstanding more than five Business days;

 

(c)                                  the credit card issuer or credit card
processor of the applicable credit card with respect to such Credit Card Account
Receivable is the subject of any bankruptcy or insolvency proceedings;

 

(d)                                 such Credit Card Account Receivable is not a
valid, legally enforceable obligation of the applicable credit card issuer with
respect thereto;

 

(e)                                  such Credit Card Account Receivable is not
subject to a properly perfected security interest in favor of the Administrative
Agent, or is subject to any Lien whatsoever other than Permitted Encumbrances
contemplated by the processor agreements and for which appropriate reserves (as
determined by the Administrative Agent in its Permitted Discretion) have been
established or maintained by the Borrowers or Permitted Liens pursuant to
Section 6.02(i) and (o);

 

(f)                                   such Credit Card Account Receivable does
not conform in all material respects to all representations, warranties or other
provisions in the Loan Documents or in the credit card agreements relating to
such Credit Card Account Receivable;

 

(g)                                  such Credit Card Account Receivable is
subject to risk of set-off, non-collection or not being processed due to unpaid
and/or accrued credit card processor fee balances, to the extent of the lesser
of the balance of such Credit Card Account Receivable or unpaid credit card
processor fees;

 

(h)                                 such Credit Card Account Receivable is
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Administrative Agent, and to
the extent necessary or appropriate, endorsed to the Administrative Agent;

 

(i)                                     such Credit Card Account Receivables
which are disputed, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, by the related credit card processor (but only to
the extent of such dispute, counterclaim, offset or chargeback);

 

(j)                                    such Credit Card Account Receivable is
subject to a securitization facility; or

 

(k)                                 such Credit Card Account Receivable does not
meet such other usual and customary eligibility criteria for Credit Card Account
Receivables as the Administrative Agent may determine from time to time in its
Permitted Discretion.

 

In determining the amount to be so included in the calculation of the value of
an Eligible Credit Card Account Receivable, the face amount thereof shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all customary fees and expenses in connection with any
credit card arrangements and (ii) the aggregate amount of all cash received in
respect thereof but not yet applied by the applicable Borrower to reduce the
amount of such Eligible Credit Card Account Receivable.

 

“Eligible Inventory” means, at any time, the Inventory of a Borrower which in
accordance with the terms hereof is eligible as the basis for the extension of
Revolving Loans and

 

23

--------------------------------------------------------------------------------


 

Swingline Loans and the issuance of Letters of Credit hereunder.  Eligible
Inventory shall not include any Inventory:

 

(a)                                 (i) with respect to which a Borrower does
not have good and valid title thereto or (ii) which is not subject to a first
priority perfected Lien in favor of the Collateral Agent (for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Banks);

 

(b)                                 which is subject to any Lien other than
(i) a Lien in favor of the Collateral Agent (for the benefit of the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Banks)
and (ii) a Permitted Encumbrance or other Permitted Lien pursuant to
Section 6.02(i) and (o), in each case, which does not have priority over the
Lien in favor of the Collateral Agent (for the benefit of the Agents, the
Lenders and the Issuing Banks);

 

(c)                                  which, in the Administrative Agent’s
Permitted Discretion, is determined to be slow moving, obsolete, unmerchantable,
defective, used, unfit for sale or unacceptable due to age, type, category
and/or quantity;

 

(d)                                 with respect to which any covenant,
representation, or warranty contained in this Agreement or any applicable
Security Agreement has been breached or is not true and which does not conform
to all standards imposed by any Governmental Authority;

 

(e)                                  (i) which is held on consignment by a
Borrower or (ii) in which any Person other than the applicable Borrower shall
(x) have any direct or indirect ownership, interest or title to such Inventory
(including without limitation any Inventory sold to an Original Vendor in
connection with a Consignment Transaction pursuant to Section 6.05(n)) or (y) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)                                   which is not finished goods, or which
constitutes work-in-process, raw materials, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged or obsolete goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

 

(g)                                  which is not located in the United States;

 

(h)                                 which is located in any (i) warehouse,
cross-docking facility, distribution center, regional distribution center or
depot or (ii) any retail store located in a jurisdiction providing for a common
law landlord’s lien on the personal property of tenants, in each case leased by
the applicable Borrower unless (A) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (B) a Rent Reserve has
been established by the Administrative Agent;

 

(i)                                     which is located in any third party
warehouse or is in the possession of a bailee and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) a Rent Reserve has been
established by the Administrative Agent;

 

(j)                                    which is being processed offsite at a
third party location or outside processor, or is in-transit to or from said
third party location or outside processor;

 

24

--------------------------------------------------------------------------------


 

(l)                                     which is the subject of a consignment by
the applicable Borrower as consignor;

 

(m)                             which a Borrower has acquired owing to a flash
title transfer;

 

(n)                                 (i) which contains or bears any intellectual
property rights licensed to the applicable Borrower unless the Administrative
Agent is satisfied that it may sell or otherwise dispose of such Inventory
without (w) the consent of each applicable licensor, (c) infringing the rights
of such licensor, (y) violating any contract with such licensor, or
(z) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement, or (ii) with respect to which (in respect of any Inventory
labeled with a brand name or trademark that is licensed by a Loan Party to a
licensee) the Administrative Agent would not have rights under such brand name
or trademark to sell such Inventory in connection with a liquidation thereof;

 

(o)                                 which is not reflected in a current
perpetual inventory report of such Borrower;

 

(p)                                 for which reclamation rights have been
asserted by the seller;

 

(q)                                 for which any contract relating to such
Inventory expressly includes an enforceable and perfected retention of title in
favor of the vendor or supplier thereof;

 

(r)                                    which is Customer-Specific Inventory; or

 

(s)                                   which is located in any (i) warehouse,
cross-docking facility, distribution center, regional distribution center or
depot or (ii) any retail store, in any case, which is closed;

 

provided, that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, any amounts representing (I) the
shrink reserve and (II) the unreconciled discrepancy between the general
inventory ledger and the perpetual Inventory ledger, to the extent the general
Inventory ledger reflects less Inventory than the perpetual inventory ledger.

 

Standards of eligibility may be made more restrictive from time to time solely
by the Administrative Agent in the exercise of its Permitted Discretion to
reflect circumstances, conditions, events or contingencies arising after the
Closing Date, with any such changes in standards of eligibility to be effective
three days after delivery of notice thereof to the Borrower Representative and
the Lenders.

 

“Eligible Uninvoiced Account Receivable” means, at any time, without duplication
of any Eligible Accounts or any Eligible Credit Card Account Receivable, any
Account of any Borrower that is not invoiced which would be excluded from
eligibility as an Eligible Account solely as a result of the application of
clause (c) or clause (g)(ii) in the definition thereof.  Eligible Uninvoiced
Account Receivable shall not include any uninvoiced Account:

 

(a)                                 unless such uninvoiced Account relates to
delivered goods; or

 

(b)                                 which remains uninvoiced more than 30 days
after delivery of the goods relating thereto;

 

provided that the availability represented by the Eligible Uninvoiced Accounts
Receivables in the Borrowing Base shall not exceed $100,000,000 at any time.

 

25

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices, settlements or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, presence, Release or threatened Release of any
Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, governmental oversight costs, fines, penalties or indemnities), of
any Borrower or any of their Restricted Subsidiary directly or indirectly
resulting from or based upon (a) compliance or noncompliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
sale, treatment or disposal of any Hazardous Materials, (c) the presence of or
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in Section 4043(c) of ERISA
is waived); (b) the existence with respect to any Plan of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code; (c) any failure of any Plan to satisfy the
“minimum funding standard” applicable to such Plan (as such term is defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure of any Loan
Party or ERISA Affiliate to make any required contribution to any Multiemployer
Plan; (e) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan
including, without limitation, the imposition of any Lien in favor of the PBGC
or any Plan; (f) the receipt by any Loan Party or any ERISA Affiliate from the
PBGC or a Plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA); (h) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (i) the receipt by any Loan Party or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical status” within the meaning of Section 432 of the Code
or Section 305 or Title IV of ERISA.

 

26

--------------------------------------------------------------------------------


 

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” or “€” refers to the single currency of the Participating Member States.

 

“Euro Sublimit” means an amount equal to the lesser of (x) the Aggregate
Commitments and (y) €500,000,000.  The Euro Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

 

“Event” has the meaning assigned to such term in the definition of Closing Date
Material Adverse Effect.

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Excess Availability” means, at any time, an amount equal to (a) the Maximum
Borrowing Amount minus (b) the Aggregate Revolving Exposure, provided that so
long as an Event of Default has not occurred and is not continuing, Aggregate
Revolving Exposure shall be reduced by the amount of outstanding LC Exposure
that has been cash collateralized pursuant to Section 2.10(b).

 

“Excess Availability Percentage” means, as of any date, the ratio, expressed as
a percentage, of (a) Excess Availability at such time to (b) the Maximum
Borrowing Amount at such time.

 

“Excluded Foreign Subsidiary” means any Subsidiary that is (i) (x) a “controlled
foreign corporation” within the meaning of Section 957 of the Code or (y) is not
otherwise organized or formed under the laws of any state of the United States
or the District of Columbia, (ii) a Subsidiary that holds no material assets
other than (x) equity interests and debt instruments of an entity described in
clause (i) or (y) the equity interests and debt instruments of an entity of the
type otherwise described in this clause (ii) or (iii) a Subsidiary of an entity
described in clause (i).

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor,
(a) any Swap Obligation in respect of a Swap if, and to the extent that, and
only for so long as, all or a portion of the guarantee of such Subsidiary
Guarantor of, or the grant by such Subsidiary Guarantor of a security interest
to secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure to constitute an “eligible contract participant,” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section 10.13 hereof), at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent.  If
a Swap Obligation arises under a master agreement governing more than one

 

27

--------------------------------------------------------------------------------


 

Swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swaps for which such guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in the jurisdiction imposing such Tax(or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Tax imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect at the time (i) such Lender acquires such
interest in the Loan or Commitment (other than as an assignee under
Section 2.19(b)) or (ii) such Lender designates a new lending office, except, in
each case, to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under
Section 2.17(a), (c) Taxes attributable to a Lender’s failure to comply with
Section 2.17(f), or (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreements” means (i) that certain Amended and Restated Credit
Agreement dated as of May 25, 2011 (as amended, restated, amended and restated,
refinanced, replaced, modified or supplemented from time to time prior to the
Closing Date), among, inter alios, the Target, JPMorgan Chase Bank, N.A., as
administrative agent and US collateral agent, JPMorgan Chase Bank, N.A., London
Branch, as European administrative agent and European collateral agent, and the
other parties thereto and (ii) that certain Credit Agreement dated as of May 31,
2013 (as amended, restated, amended and restated, refinanced, replaced, modified
or supplemented from time to time prior to the Closing Date), among, inter
alios, the Company, Bank of America, N.A. as administrative agent and the other
parties thereto.

 

“Existing Letters of Credit” means the letters of credit referred to on Schedule
2.06 hereto.

 

“Extended Commitments” has the meaning assigned to such term in Section 2.23(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.23(a).

 

“Extension” has the meaning assigned to such term in Section 2.23(a).

 

“Extension Amendment” has the meaning assigned to such term in Section 2.23(c).

 

“Extension Offer” has the meaning assigned to such term in Section 2.23(a).

 

“Extension Series” has the meaning assigned to such term in Section 2.23(f).

 

“Facility” means the Aggregate Commitments, including the Incremental
Commitments and Extended Commitments, and the Credit Extensions made thereunder.

 

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrowers and their Restricted
Subsidiaries taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act.

 

28

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof.

 

“Favorable Determination” has the meaning assigned to such term in Section 4.01.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the Amended and Restated ABL Facility Fee Letter dated
[February 2], 2016, among the Company, Bank of America, MLPFS and Barclays.

 

“FILO Credit Facility” has the meaning assigned to such term in Section 2.25(a).

 

“FILO Credit Facility Amendment” has the meaning assigned to such term in
Section 2.25(b).

 

“FILO Lenders” has the meaning assigned to such term in Section 2.25(a).

 

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president — finance, treasurer or controller of a Borrower.

 

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense (net of interest income), plus scheduled principal payments on
Indebtedness made during such period (other than the payment at maturity of the
2018 Notes), plus dividends or distributions paid in cash, plus Capital Lease
Obligation payments, plus cash contributions to any Plan that is subject to
Title IV or Section 302 of ERISA or Section 412 or 4971 of the Code, all
calculated for the Borrower Representative and its Restricted Subsidiaries on a
consolidated basis.

 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Company and its Restricted Subsidiaries for the
most-recently ended four fiscal quarters, of (a) EBITDA minus the unfinanced
portion of Capital Expenditures minus taxes paid in cash (net of tax refunds),
to (b) Fixed Charges, all calculated for the Company and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Benefit Arrangements” means any employee benefit arrangement mandated
by non-US law that is maintained or contributed to by any Loan Party.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined by section 7701(a)(30) of the Code (“United States Person”).

 

29

--------------------------------------------------------------------------------


 

“Foreign Plan” means each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Loan Party.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to each Issuing Bank, such Defaulting Lender’s Applicable Percentage of
all outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

“Full Cash Dominion Period” means any period (a)(i) commencing upon the
occurrence of an Event of Default and (ii) ending on the first date when (x) all
Events of Default have been waived or remedied in accordance with the terms of
the Loan Documents and (y) any Full Cash Dominion Period occurring under clause
(b) or (c) of this definition shall have ended, (b)(i) commencing on the first
date on which the Excess Availability Percentage for three (3) consecutive
Business Days is less than 12.5% and (ii) ending on the first date on which (x)
the Excess Availability Percentage is greater than or equal to 12.5% for a
period of thirty (30) consecutive days and (y) any Full Cash Dominion Period
occurring under clause (a) or (c) of this definition shall have ended, or (c)(i)
commencing on the first date on which Excess Availability is less than
$300,000,000 for three (3) consecutive Business Days and (ii) ending on the
first date on which (x) Excess Availability is greater than or equal to
$300,000,000 for a period of thirty (30) consecutive days and (y) any Full Cash
Dominion Period occurring under clause (a) or (b) of this definition shall have
ended (such date described in clause (a)(ii), (b)(ii) or (c)(ii), as applicable,
being hereinafter referred to as a “Full Cash Dominion Termination Date”);
provided, however, that in no event shall a Full Cash Dominion Termination Date
be deemed to have occurred more than three (3) times during any period of twelve
(12) consecutive months.

 

“Full Cash Dominion Termination Date” has the meaning assigned to that term in
the definition of Full Cash Dominion Period.

 

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
of the types described in clauses (a), (b), (h) and (i) of the definition of
“Indebtedness” (in the case of clause (i), to the extent that it is not a
contingent obligation).

 

“Funding Account” means deposit accounts of the Company held in the United
States, each of which shall be denominated in dollars and each other Alternative
Currency, that the Borrower Representative has notified the Administrative
Agent, in accordance with procedures satisfactory to the Administrative Agent,
that the proceeds of Borrowings, in dollars and each other Alternative Currency,
as applicable, requested or authorized pursuant to this Agreement should be
transferred to.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or any other
nation or, in each case, any political subdivision thereof, whether state,
provisional, territorial or local; the European Central Bank, the Council of
Ministers of the European Union or any other supranational body; and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or

 

30

--------------------------------------------------------------------------------


 

advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or any
customary indemnity obligations.

 

“Hazardous Materials” means all  materials, substances or wastes listed,
classified, regulated, characterized or otherwise defined as hazardous, toxic,
explosive, radioactive, or a pollutant under applicable Environmental Laws,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrowers and their Restricted Subsidiaries taken as a whole after giving
effect to the Transactions (including the execution and delivery of this
Agreement, the making of the Loans hereunder the use of proceeds of such Loans
on the Closing Date) (including all fees and expenses related thereto but
exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified in terms of their nature and estimated magnitude by
responsible officers of the Borrower Representative.

 

“Immaterial Subsidiary” means, at any date, any Restricted Subsidiary of the
Company which the Borrower Representative designates in writing to the
Administrative Agent as an “Immaterial Subsidiary” and which, on an individual
basis, (i) does not, as of the most recently ended Test Period, have assets with
a value in excess of 2.5% of the consolidated total assets of the Company and
its Restricted Subsidiaries and (ii) did not, during the most recently ended
Test Period, have revenues exceeding 2.5% of the total revenues of the Company
and its Restricted Subsidiaries; provided that, the aggregate assets or revenues
of all Immaterial Subsidiaries, determined in accordance with GAAP, may not
exceed 5.0% of consolidated assets or consolidated revenues, respectively, of
the Company and its Restricted Subsidiaries, collectively, at any time (and the
Company will designate in writing to the Administrative Agent from time to time
the Subsidiaries which will cease to be treated as “Immaterial Subsidiaries” in
order to comply with the foregoing limitation).

 

“Impacted Loans” has the meaning assigned to such term in Section 2.15(g).

 

“Increased Amount Date” has the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Amendment” has the meaning assigned to such term in
Section 2.22(e).

 

“Incremental Commitments” has the meaning assigned to such term in
Section 2.22(a).

 

“Incremental Equivalent Term Loan Debt” means any secured debt securities issued
by the Company pursuant to an indenture, note purchase agreement or otherwise in
lieu of Indebtedness under the Term Loan Credit Agreement permitted to be
incurred pursuant to Section 2.17 thereof (as in effect on the Term Loan Closing
Date); provided that (i) on the date of such issuance, the aggregate principal
amount of all Incremental Equivalent Term Loan Debt shall not exceed the
“Maximum Incremental Facilities Amount” (as defined in the Term Loan Credit
Agreement on the Term Loan

 

31

--------------------------------------------------------------------------------


 

Closing Date) on such date, (ii) on the date of such issuance, such Indebtedness
could have been incurred as “Incremental Commitments” (as defined in the Term
Loan Credit Agreement on the Term Loan Closing Date) on such date under
Section 2.17 of the Term Loan Credit Agreement (as in effect on the Term Loan
Closing Date), (iii) such Incremental Equivalent Term Loan Debt shall not at any
time be guaranteed by any Person that is not a Loan Party, (iv) such Incremental
Equivalent Term Loan Debt shall not mature on or prior to the “Latest Maturity
Date” (as defined in the Term Loan Credit Agreement on Term Loan Closing Date)
at the time such Incremental Equivalent Term Loan Debt is issued, (v) the
Weighted Average Life to Maturity of such Incremental Equivalent Debt shall be
no shorter than the Weighted Average Life to Maturity of the then existing loans
under the Term Loan Documents, (vi) the definitive documentation for such
Incremental Equivalent Term Loan Debt shall not include other covenants that are
more favorable to the lenders or holders providing such Incremental Equivalent
Term Loan Debt than the covenants for the “Initial Facility” (as defined in the
Term Loan Credit Agreement on the Term Loan Closing Date), taken as a whole and
(vii) (A) such Indebtedness is not secured by any property or assets other than
the Collateral, (B) any Liens securing such Indebtedness are pari passu with
Liens securing the Term Loan Obligations, (C) any Liens on the ABL Priority
Collateral securing such Indebtedness are junior and subordinate to the Liens
securing the Secured Obligations on ABL Priority Collateral in the manner set
forth in the Intercreditor Agreement, (D) the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (E) a representative validly
acting on behalf of the holders of such Indebtedness shall have become party to
and bound by the Intercreditor Agreement.

 

“Incremental Lender” has the meaning assigned to such term in Section 2.22(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations, purchase
money Indebtedness and Attributable Indebtedness of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty for Indebtedness, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) obligations under any earn-out that have become a liability on
the balance sheet of such Person, (l) all obligations of such Person in respect
of Disqualified Equity Interests of such Person, (m) any other Off-Balance Sheet
Liability and (n) for the purposes of Section 6.01 and Section 7.01(f) only, the
net obligations of such Person in respect of Swap Agreements.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  The amount of any
Guarantee shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

32

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Insolvency Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Intellectual Property” means, individually and collectively, trademarks,
service marks, tradenames, copyrights, patents, trade secrets, industrial
designs, internet domain names and other intellectual property, including any
applications and registrations pertaining thereto and with respect to
trademarks, service marks and tradenames, the goodwill of the business
symbolized thereby and connected with the use thereof.

 

“Intellectual Property Security Agreements” has the meaning assigned to such
term in the Collateral Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the date
hereof by and among the Borrowers, each Subsidiary Guarantor, the Administrative
Agent and the Term Loan Administrative Agent, substantially in the form of
Exhibit D.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08 substantially in
the form of, and containing the information prescribed by, Exhibit K.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Restricted Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the
Company and its Restricted Subsidiaries for such period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar quarter and the Maturity Date for such Loan, and
(b) with respect to any Eurocurrency Loan, the last Business Day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each Business Day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date for such Loan.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or the date of any conversion or
continuation as a Eurocurrency Loan and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months (or, with the
consent of each Lender, twelve months) thereafter, as the Borrower
Representative may elect; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the

 

33

--------------------------------------------------------------------------------


 

case of a Eurocurrency Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period and (iii) no Interest Period
shall extend beyond the applicable Maturity Date.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“International Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction other than a jurisdiction within the United States.

 

“Investment” has the meaning assigned to such term in Section 6.04.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means, individually and collectively, each of (a) Bank of
America, and (b) any other Lender from time to time designated by the Borrower
Representative as an Issuing Bank, with the consent of the Administrative Agent
and such Lender, each in its capacity of the issuer of Letters of Credit and its
successors in such capacity as provided in Section 2.06(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Letters of Credit).  Anything herein to the contrary notwithstanding, as
specified in Section 2.06(a), Barclays, in its capacity as an Issuing Bank,
shall not be required to issue any trade Letters of Credit.

 

“Issuing Bank Sublimit” means, as of the Closing Date, (i) $500,000,000, in the
case of Bank of America, (ii) $150,000,000, in the case of Barclays,
(iii) $100,000,000, in the case of Wells Fargo Bank, National Association, and
(iv) such amount as shall be designated to the Administrative Agent and the
Borrower Representative in writing by an Issuing Bank.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable hereunder at such time, including the latest maturity date of
any Commitments, including any Incremental Commitments or Extended Commitments
as extended in accordance with this Agreement from time to time.

 

“LC Canadian Dollar Sublimit” means an amount equal to the lesser of (x) the LC
Sublimit and (y) C$300,000,000.  The LC Canadian Dollar Sublimit is part of, and
not in addition to, the LC Sublimit.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time for the account of the Borrowers
plus (b) the aggregate amount of all LC Disbursements in respect of Letters of
Credit that have not yet been reimbursed by or on behalf

 

34

--------------------------------------------------------------------------------


 

of the Borrowers at such time.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

 

“LC Euro Sublimit” means an amount equal to the lesser of (x) the LC Sublimit
and (y) €300,000,000.  The LC Euro Sublimit is part of, and not in addition to,
the LC Sublimit.

 

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Disbursements.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LC Sterling Sublimit” means an amount equal to the lesser of (x) the LC
Sublimit and (y) £100,000,000.  The LC Sterling Sublimit is part of, and not in
addition to, the LC Sublimit.

 

“LC Sublimit” means an amount equal to the lesser of (x) the Aggregate
Commitments and (y) $750,000,000.  The LC Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Lenders” means the Persons listed on the Commitment Schedule as having a
Commitment, any other Person that shall acquire a Commitment pursuant to an
Assignment and Assumption and any other Person that shall provide an additional
Commitment in accordance with Section 2.22, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means, individually and collectively, any letter of credit or
similar instrument (including a bank guarantee) that is issued for the purpose
of providing credit support to the Borrowers in accordance with this Agreement.

 

“Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(a).

 

“LIBO Rate” means:

 

(a)                                 with respect to any Borrowing or issuance,
amendment, renewal or extension of any Letter of Credit:

 

(i)                                     denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) as
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time), or if such rate is unavailable, a
comparable or successor rate which rate is approved by the Administrative Agent,
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(ii)                                  denominated in Canadian Dollars, the rate
per annum equal to the Canadian Dealer Offered Rate (“CDOR”) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time), or if such rate is

 

35

--------------------------------------------------------------------------------


 

unavailable, a comparable or successor rate which rate is approved by the
Administrative Agent, at or about 10:00 a.m. (Toronto, Ontario time) on the Rate
Determination Date with a term equivalent to such Interest Period; and

 

(b)                                 for any rate calculation with respect to an
ABR Loan on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m.,
London time determined two Business Days prior to such date for dollar deposits
with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the LIBO Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

“LIBOR” has the meaning specified in the definition of LIBO Rate.

 

“LIBOR Quoted Currency” means each of the following currencies: dollars; Euro;
Sterling; in each case, as long as there is a published LIBOR rate with respect
thereto.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limited Conditionality Provision” the provision set forth on Schedule 1.01(e).

 

“Loan Documents” means this Agreement, any Notes, any Letter of Credit
applications, the Collateral Documents, each Intercreditor Agreement, any
Incremental Amendment, any Extension Amendment and all other agreements,
instruments, documents, amendments and certificates executed and delivered to,
or in favor of, the Administrative Agent, the Collateral Agent or any Lenders
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent,
the Collateral Agent or any Lender in connection with this Agreement or the
transactions contemplated thereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Guaranty” means Article X of this Agreement and each separate guaranty of
the Secured Obligations, in form and substance satisfactory to the
Administrative Agent, as it may be amended or modified and in effect from time
to time.

 

“Loan Parties” means each of the Borrowers and each of the Subsidiary
Guarantors.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans and Protective Advances.

 

36

--------------------------------------------------------------------------------

 


 

“Margin Stock” means “margin stock”, as such term is defined in Regulation U of
the Board.

 

“Material Account” has the meaning assigned to such term in Section 5.13(b).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Loan Parties, taken as a whole,
(b) the ability of the Loan Parties, taken as a whole, to perform any of their
obligations under the Loan Documents to which they are party, or (c) the rights
of or benefits available to the Administrative Agent, the Collateral Agent, any
Issuing Bank or the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of any
Borrower and any of its Restricted Subsidiaries in an aggregate principal amount
exceeding $75,000,000; provided that, regardless of the aggregate principal
amount thereof, “Material Indebtedness” shall include any Indebtedness incurred
under the Term Loan Documents, any Term Loan Refinancing Indebtedness and any
Incremental Equivalent Term Loan Debt.  For purposes of determining Material
Indebtedness, the principal amount of the “obligations” of any Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Real Property” means any Real Estate Asset located in the United
States that has a book value equal to or greater than $7,500,000 (on the Closing
Date or, with respect to real property acquired after the Closing Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower
Representative in good faith).

 

“Maturity Date” means the earliest to occur of (i) [      ], 2021,(2) as such
date may be extended pursuant to Section 2.23 hereof, (ii) any earlier date on
which the Aggregate Commitments are reduced to zero or otherwise terminated
pursuant to the terms hereof or (iii) the date that is 91 days prior to the
final maturity date then in effect for the 2018 Notes (as such final maturity
date may be extended from time to time in accordance with the terms of the 2018
Notes); provided that clause (iii) shall be disregarded if, as of the date that
is 91 days prior to the final maturity date then in effect for the 2018 Notes,
the principal amount of outstanding 2018 Notes is less than $300,000,000.

 

“Maximum Borrowing Amount” means, on any date of determination, an amount equal
to the lesser of (x) the amount of the Aggregate Commitments in effect on such
date and (ii) the Borrowing Base on such date.

 

“Maximum Incremental Commitment Amount” means, as of any date, the result of the
following (which shall not be less than zero): (x) $500,000,000 minus (y) the
aggregate principal amount of all Incremental Commitments incurred on or prior
to such date.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Merger Sub” has the meaning assigned to such term in the Recitals hereto.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

--------------------------------------------------------------------------------

(2)  Note to Draft — To be 5 years from Closing Date, but not less than 91 days
prior to the Term Loan maturity.

 

37

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each of the mortgages and deeds of trust made by any Loan Party
in favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Mortgaged Property” has the meaning assigned to such term in Section 5.11(c).

 

“Mortgage Policies” has the meaning assigned to such term in Section 5.11(c).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Asset Sale, an amount
equal to (determined solely with respect to the portion of the gross proceeds of
such Asset Sale in excess of the thresholds described in the definition of Asset
Sale):  (i) cash payments (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by the Borrowers or any of their
Restricted Subsidiaries from such Asset Sale, minus (ii) without duplication,
any bona fide direct costs incurred and payments made in connection with such
Asset Sale, including (1) taxes paid or payable as a result thereof including
transfer taxes and income or gains taxes payable as a result of any gain
recognized in connection with such Asset Sale, (2) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans, the loans under the Term Loan Credit
Agreement and Indebtedness that is secured on a pari passu basis with the Term
Loan Obligations) that is secured by a Lien on the assets in question and that
is required to be repaid under the terms thereof as a result of such Asset Sale,
(3) a reasonable reserve established in accordance with GAAP retained by the
Borrowers or the applicable Restricted Subsidiary, as applicable, including,
without limitation for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by the Borrowers or any of
their Restricted Subsidiaries in connection with such Asset Sale, (4) attorneys’
fees, accountants’ fees, investment banking fees, transfer taxes, other
customary expenses and brokerage, consultant and other customary fees incurred
in connection therewith and (5) in the case of any such Asset Sale occurring in
a jurisdiction other than the United States (if the proceeds of such Asset Sale
are in fact repatriated), the amount of all taxes paid (or reasonably estimated
to be payable) by the Borrowers and their Restricted Subsidiaries that are
directly attributable to the distribution of such cash proceeds from such
jurisdiction or to the repatriation of such cash proceeds into the United
States, but only to the extent the Borrowers and their Restricted Subsidiaries
have used commercially reasonable efforts to reduce or eliminate such taxes,
including by electing to prepay Loans in such a manner that would result in the
lowest possible amount of such taxes; and

 

(b)                                 with respect to any Recovery Event, an
amount equal to (determined solely with respect to the portion of the gross
proceeds of such Recovery Event in excess of the thresholds described in the
definition of Recovery Event): (i) any cash payments or proceeds received by the
Borrowers or any of their Restricted Subsidiaries (1) under any casualty
insurance policy in respect of a covered loss thereunder or (2) as a result of
the taking of any assets of the Borrowers or any of their Restricted
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (1) any actual and reasonable
costs incurred by the

 

38

--------------------------------------------------------------------------------


 

Borrowers or any of their Restricted Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrowers or such Restricted
Subsidiary in respect thereof, (2) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in preceding clause
(i)(2), including income taxes payable as a result of any gain recognized in
connection therewith and (3) in the case of any such event occurring in a
jurisdiction other than the United States (if the proceeds of such Recovery
Event are in fact repatriated), the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrowers and their Restricted Subsidiaries that
are directly attributable to the distribution of such cash proceeds from such
jurisdiction or to the repatriation of such cash proceeds into the United
States, but only to the extent the Borrowers and their Restricted Subsidiaries
have used commercially reasonable efforts to reduce or eliminate such taxes,
including by electing to prepay Loans in such a manner that would result in the
lowest possible amount of such taxes.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
loss) of any Person accrued prior to the date it becomes a Restricted Subsidiary
of the Company or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries or that Person’s assets are acquired by the Company or
any of its Restricted Subsidiaries, (b) the income (or loss) of any Person that
is not a Subsidiary of the Company or that is an Unrestricted Subsidiary in
which the Company or any of its Restricted Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Restricted Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory, equipment or
intangibles of any Person, the orderly liquidation value thereof as determined
in a manner acceptable to the Administrative Agent by an appraiser acceptable to
the Administrative Agent, net of all costs of liquidation thereof.

 

“Net Tangible Assets” means the aggregate amount of total assets of the Company
and its Restricted Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense, and other
intangibles, all as set forth in the most recent consolidated balance sheet of
the Company and its Restricted Subsidiaries and computed in accordance with
GAAP; provided that, at all times prior to the first delivery of financial
statements pursuant to Section 5.01(a) or Section 5.01(b), Net Tangible Assets
shall be determined based on the Pro Forma Financial Statements.

 

“Non-Consenting Lender” means, in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 9.02(b) where the consent of
Required Lenders shall have been obtained but the consent of one or more of such
other Lenders whose consent is required shall not have been obtained, any such
non-consenting Lender.

 

“Non-Funding Lender” has the meaning assigned to such term in Section 2.07.

 

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

“Note” has the meaning assigned to such term in Section 2.10(e).

 

39

--------------------------------------------------------------------------------


 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, Revolving Loans, Swingline Loans, Protective Advances or Letters of
Credit (or which would have accrued but for the commencement of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding), all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to any
Lender, any Agent, any Arranger, any Issuing Bank or any indemnified party
arising under the Loan Documents, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to any Arranger, the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender that
are required to be paid by the any Loan Party pursuant hereto) or otherwise.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

“OfficeMax” means OfficeMax Incorporated, a Delaware corporation.

 

“OfficeMax Merger” means the merger transaction pursuant to the OfficeMax Merger
Agreement pursuant to which OfficeMax became a wholly-owned Subsidiary of the
Target.

 

“OfficeMax Merger Agreement” means, collectively, the Agreement and Plan of
Merger, dated as of February 20, 2013 (as amended, modified or supplemented from
time to time), among the Target, Dogwood Merger Sub Inc., Dogwood Merger Sub
LLC, Mapleby Holdings Merger Corporation, Mapleby Merger Corporation and
OfficeMax, and all schedules, exhibits and annexes thereto and all material side
letters and agreements affecting the terms thereof or entered into in connection
therewith.

 

“Organizational Documents” means, collectively, with respect to any Person,
(i) in the case of any corporation, the certificate of incorporation or deed of
incorporation and by-laws (or similar constitutive documents) of such Person,
(ii) in the case of any limited liability company, the certificate or articles
of formation or organization and operating agreement or memorandum and articles
of association (or similar constitutive documents) of such Person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
Person.

 

“Original Vendor” means, with respect to any inventory, the vendor from which
the Company or any Restricted Subsidiary purchased such inventory.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, or become a party to,

 

40

--------------------------------------------------------------------------------


 

performed its obligations or received payments under, received or perfected a
security interest under, sold or assigned an interest in any Loan or Loan
Document, or otherwise engaged in any other transaction pursuant to, or
enforced, any Loan Documents).

 

“Other Debt Representative” means, with respect to any Incremental Equivalent
Term Loan Debt or any series of Permitted Pari Passu Refinancing Notes, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes which arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04.

 

“PATRIOT Act” means the Trading With the Enemy Act (50 U.S.C. §§ 1-44, as
amended) and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107
56, signed into law October 26, 2001.

 

“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Default or Event of Default then exists or would
arise as a result of the entering into such transaction or the making of such
payment and (b) either (i) (A) Pro Forma Availability shall be equal to or
greater than (x) for all purposes other than Investments under Section 6.04(r),
fifteen percent (15.00%) of the Maximum Borrowing Amount and (y) solely for the
purposes of Investments under Section 6.04(r), twelve and one-half percent
(12.50%) of the Maximum Borrowing Amount, and (B) after giving effect to such
Specified Payment, the Fixed Charge Coverage Ratio, on a Pro Forma Basis for the
four Fiscal Quarters most recently preceding such transaction or payment, is
equal to or greater than (x) for all purposes other than Investments under
Section 6.04(r), 1.10:1.00 and (y) solely for the purposes of Investments under
Section 6.04(r), 1.00:1.00 or (ii) Pro Forma Availability shall be equal to or
greater than (x) for all purposes other than Investments under Section 6.04(r),
twenty-five percent (25.00%) of the Maximum Borrowing Amount and (y) solely for
the purposes of Investments under Section 6.04(r), twenty percent (20.00%) of
the Maximum Borrowing Amount.  In accordance with Section 5.01(j) hereof, at
least five (5) Business Days prior to the making of any such Specified Payment,
the Borrower Representative shall deliver to the Administrative Agent a
certificate of an Authorized Officer of the Borrower Representative certifying
that the conditions set forth in clauses (a) and (b) are satisfied and attaching
supporting documentation demonstrating the same, in a form reasonably
satisfactory to the Administrative Agent.

 

“Payment Intangible” has the meaning given to such term in the UCC.

 

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

41

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form attached
as Exhibit E with respect to the assets of each Loan Party.

 

“Permitted Acquisition” means any acquisition by the Company or any Restricted
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of a Person, or any Equity Interests in a Person that becomes
a Restricted Subsidiary (or is already a Restricted Subsidiary pursuant to a
prior Permitted Acquisition), or a business line or unit or a division of, any
Person; provided that:

 

(a)                                 such acquisition shall be consensual;
provided, however, that the Loan Parties shall not be required to comply with
this clause (a) for acquisitions in an aggregate cash consideration amount not
to exceed $300,000,000 over the term of this Agreement so long as the Loan
Parties do not use the proceeds of the Loans or Letters of Credit to fund (or
otherwise support) any portion of the purchase price of such acquisition;

 

(b)                                 such acquisition shall be consummated in
accordance with all Requirements of Law, except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect;

 

(c)                                  in the case of the acquisition of Equity
Interests, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares) acquired (or otherwise issued) in
connection with such acquisition (other than shares issued by the Company) shall
be directly and beneficially owned by the Company or any of its Restricted
Subsidiaries;

 

(d)                                 the Person or business to be acquired shall
be, or shall be engaged in, a business of the type that the Company and its
Restricted Subsidiaries are permitted to be engaged in under Section 6.03(b);
and

 

(e)                                  no Event of Default has occurred and is
continuing or would result therefrom as of the date the definitive agreement for
such transaction is entered into;

 

provided further, that it is understood that to the extent the assets acquired
are to be included in the Borrowing Base, due diligence (including, without
limitation field examinations and appraisals) in respect of such acquired assets
in a manner, and with results, satisfactory to the Administrative Agent, in its
Permitted Discretion, shall have been completed before they are eligible for
inclusion in the Borrowing Base.

 

“Permitted Convertible Notes” means any Indebtedness issued in a Permitted
Convertible Notes Offering.

 

“Permitted Convertible Notes Offering” means any offering by the Company of
unsecured Indebtedness permitted by Section 6.01 that is by its terms
convertible, in whole or in part, into shares of the Company’s common stock or
into cash based upon a conversion rate tied to the Company’s common stock.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment,

 

42

--------------------------------------------------------------------------------


 

provided that any standard of eligibility or reserve shall have a reasonable
relationship to circumstances, events or conditions which are the basis for such
standard of eligibility or reserves.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been set aside;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under Section 7.01(k);

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not interfere with the ordinary conduct of business of any
Loan Party or any Restricted Subsidiary;

 

(g)                                  Liens in favor of a credit card processor
or a payment processor arising in the ordinary course of business under any
processor agreement; and

 

(h)                                 Liens arising by virtue of precautionary UCC
financing statement filings (or other similar filings under applicable law)
regarding operating leases and consignments, in each case entered into by the
Company and its Restricted Subsidiaries in the ordinary course of business;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted International Subsidiary Factoring Facility” means any and all
agreements or facilities entered into by any International Subsidiary that is
not a Loan Party for the purpose of factoring, selling, transferring or
disposing of its accounts receivable for cash consideration.

 

“Permitted Lien” means Liens permitted by Section 6.02.

 

“Permitted Pari Passu Term Refinancing Debt” means any Permitted Pari Passu
Refinancing Notes and any Permitted Pari Passu Refinancing Term Loans.

 

“Permitted Pari Passu Refinancing Term Loans” means any Indebtedness incurred by
the Company in the form of one or more tranches of term loans under the Term
Loan Credit Agreement; provided that such Indebtedness (i) otherwise constitutes
Term Loan Refinancing Indebtedness, (ii) is secured by the Collateral on a pari
passu basis with the Term Loan Obligations (subject to the

 

43

--------------------------------------------------------------------------------


 

Intercreditor Agreement in all respects) and is not secured by any property or
assets other than the Collateral and (iii) is not at any time guaranteed by any
Person that is not a Loan Party.

 

“Permitted Pari Passu Refinancing Notes” means any Indebtedness incurred by the
Company in the form of one or more series of senior secured notes pursuant to an
indenture or other agreement (other than the Term Loan Credit Agreement);
provided that (i) such Indebtedness otherwise constitutes Term Loan Refinancing
Indebtedness, (ii) such Indebtedness is not secured by any property or assets
other than the Collateral, (iii) the Liens securing such Indebtedness are pari
passu with Liens securing the Term Loan Obligations, (iv) the Liens on the ABL
Priority Collateral securing such Indebtedness are junior and subordinate to the
Liens securing the Secured Obligations on ABL Priority Collateral in the manner
set forth in the Intercreditor Agreement, (v) such Indebtedness is not at any
time guaranteed by any Person that is not a Loan Party, (vi) the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(vii) the applicable Other Debt Representatives acting on behalf of the holders
of such Indebtedness shall have become party to the Intercreditor Agreement. 
Permitted Pari Passu Refinancing Notes shall include any Registered Equivalent
Notes issued in exchange therefor.

 

“Permitted Refinancing Indebtedness” means Indebtedness which represents any
modification, refinancing, refunding, renewal, replacement, exchange or
extension of any Indebtedness (the “Refinanced Debt”); provided that (a) the
principal amount thereof does not exceed the principal amount of the Refinanced
Debt except by an amount equal to unpaid accrued interest and premium thereon
plus other reasonable amounts paid, and fees and expenses reasonably incurred,
in connection with such modification, refinancing, refunding, renewal,
replacement, exchange or extension and by an amount equal to any existing
commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Refinanced Debt, (c) at the time thereof, no Event of Default shall have
occurred and be continuing, (d) the primary obligors and guarantors in respect
of the Refinanced Indebtedness are not changed (provided that (i) an obligor or
guarantor may be eliminated and (ii) an additional guarantor may be included if
such guarantor is otherwise permitted to incur such guarantee pursuant to
Section 6.01), (e) if the Refinanced Debt is or is required to be subordinated,
in right of payment or as to Collateral, to the Obligations pursuant to the
terms of the Loan Documents, (i) to the extent such Refinanced Debt is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Refinanced Debt
and (ii) if the Refinanced Debt was subject to an Intercreditor Agreement, the
holders of such modified, refinanced, refunded, renewed, replaced or extended
Indebtedness (if such Indebtedness is secured) or their representative on their
behalf shall become party to such Intercreditor Agreement, (f) to the extent the
Refinanced Debt is secured, such modification, refinancing, refunding, renewal,
replacement or extension is secured by no more collateral than the Indebtedness
being modified, refinanced, refunded, renewed or extended and (g) to the extent
the Refinanced Debt is unsecured, such modification, refinancing, refunding,
renewal, replacement or extension is unsecured.

 

“Permitted Restructuring Transactions” means, collectively, any transfers,
dividends, distributions, intercompany Dispositions or Investments (collectively
for purposes of this definition, “transfers”) either (1) to be undertaken
concurrently with, or within the 36-month period following, the Closing Date, in
order to achieve synergies related to the Acquisition and integration thereof
(as reasonably determined by the Borrower Representative) or (2) in connection
with corporate reorganizations in the ordinary course of business, in each case
of clause (1) and (2) to the extent consisting of (x) transfers of any assets of
any Excluded Foreign Subsidiary to any Excluded Foreign

 

44

--------------------------------------------------------------------------------


 

Subsidiary (direct or indirect) or (y) transfers of the Equity Interests of any
Excluded Foreign Subsidiary and any intercompany loans held by any Loan Party
with respect to which such Excluded Foreign Subsidiary is the obligor to any
other Excluded Foreign Subsidiaries (direct or indirect) or (z) the conversion
to equity interests or the forgiveness of Indebtedness owed by a wholly-owned
Excluded Foreign Subsidiary to any Loan Party.

 

“Permitted Unsecured Refinancing Debt” means any Indebtedness incurred by the
Company in the form of one or more series of senior or subordinated unsecured
notes or unsecured loans pursuant to an indenture, credit agreement or other
agreement (other than the Term Loan Credit Agreement); provided that such
Indebtedness (i) otherwise constitutes Term Loan Refinancing Indebtedness,
(ii) does not mature or have scheduled amortization payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case on or prior to the Latest Maturity Date at the time such
Indebtedness is incurred and (iii) is not at any time guaranteed by any Person
that is not a Loan Party.  Permitted Unsecured Refinancing Debt shall include
any Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as defined in Section 3(3) of ERISA)
and in respect of which any Loan Party or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA, except for any Multiemployer
Plan, Foreign Plan or Foreign Benefit Arrangement.

 

“Platform” has the meaning assigned to such term in the last paragraph of
Section 5.01.

 

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, the laws of
which are required by legislation to be applied in connection with the issue,
perfection, enforcement, opposability, validity or effect of security interests.

 

“Present Fair Salable Value” means the aggregate amount of net consideration
that could be expected to be realized from an interested purchaser by a seller,
in an arm’s length transaction under present conditions in a current market for
the sale of assets of a comparable business enterprise, where both parties are
aware of all relevant facts and neither party is under any compulsion to act,
where such seller is interested in disposing of an entire operation as a going
concern, presuming the business will be continued, in its present form and
character, for a period of at least one year from the time steps were first
taken to effect a disposal of such business.

 

“Pro Forma Availability” means, for any date of calculation, Excess Availability
as of the date of any Specified Payment and the projected Excess Availability at
the end of each Fiscal Month during the immediately succeeding six (6) Fiscal
Month period, in each case following, and after giving effect on a pro forma
basis to, such Specified Payment.

 

“Pro Forma Basis” means, with respect to any test hereunder, that such test
shall be calculated in connection with any event or transaction as follows:
(i) such event or transaction will be given pro forma effect as if it happened
on the first day of the relevant period, (ii) acquisitions or Investments by the
Company or any Restricted Subsidiary that have been made by the Company or any
of its Restricted Subsidiaries, including all increases in ownership of
Restricted Subsidiaries, during the relevant period or subsequent to the last
day of the relevant period and on or prior to the date on which the

 

45

--------------------------------------------------------------------------------


 

event or transaction for which calculation is made will be given pro forma
effect as if such acquisition or Investment had occurred on the first day of the
relevant period and (iii) the incurrence of any Indebtedness by the Company or
any Restricted Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Restricted Subsidiary occurring at
any time during the relevant period or subsequent to the last day of the
relevant period and on or prior to the date on which the event or transaction
for which calculation is made will be given pro forma effect as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the relevant period.

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(b).

 

“Protective Advance Exposure” means, at any time, the aggregate principal amount
of all outstanding Protective Advances at such time.  The Protective Advance
Exposure of any Lender at any time shall be its Applicable Percentage of the
total Protective Advance Exposure at such time.

 

“Protective Advances” has the meaning assigned to such term in Section 2.04.

 

“Public Lender” has the meaning assigned to such term in the last paragraph of
Section 5.01.

 

“Qualified Equity Interests” means Equity Interests that are not Disqualified
Equity Interests.

 

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Real Estate Asset” means, at any time of determination, any fee interest then
owned by any Loan Party in any real property.

 

“Recipient” means the Administrative Agent, the Collateral Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Borrower or any of their Restricted Subsidiaries in excess of $15,000,000
with respect to any Recovery Event or series of related Recovery Events or
$50,000,000 in the aggregate during any fiscal year of the Borrowers.

 

46

--------------------------------------------------------------------------------


 

“Refinanced Debt” has the meaning assigned to such term in the definition of
Permitted Refinancing Indebtedness.

 

“Refinancing Transactions” means (i) the repayment in full of all principal,
accrued and unpaid interest, fees, premium, if any, and other amounts under the
Existing Credit Agreements (other than (x) contingent obligations not then due
and payable and that by their terms survive the termination of the applicable
Existing Credit Agreement and (y) certain existing letters of credit outstanding
thereunder that on the Closing Date will be deemed issued under the Facility),
the termination of all of the commitments thereunder and the termination and
release of all of the security interests and guaranties provided in connection
therewith pursuant to a customary payoff letter and (ii) either (w) the
redemption of the 2019 Notes on or prior to the 30th day after the Closing Date
(with an irrevocable notice of redemption being delivered on or prior to the
Closing Date to the Administrative Agent and the trustee under the 2019 Notes
Indenture), (x) the irrevocable defeasance of the 2019 Notes in accordance with
the 2019 Notes Indenture on or prior to the Closing Date, (y) the discharge of
the 2019 Notes on or prior to the Closing Date (with an irrevocable notice of
redemption being delivered on or prior to the Closing Date to the Administrative
Agent and the trustee under the 2019 Notes Indenture) or (z) a tender offer and
consent solicitation with respect to the 2019 Notes that closes on or prior to
the Closing Date, as a result of which any provisions of the 2019 Notes
Indenture conflicting with this Agreement are eliminated (and if any debt
remains outstanding under the 2019 Notes Indenture after such tender offer and
consent solicitation, the redemption, discharge or defeasance by the Target of
such debt in the manner described in either clause (w) or (x) above (with an
irrevocable notice of redemption being delivered on or prior to the Closing Date
to the Administrative Agent and the trustee under the 2019 Notes Indenture)).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective successors and assigns, partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors,
representatives, controlling persons and members of such Person and such
Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration into or through the indoor or outdoor environment.

 

“Rent Reserve” means with respect to any store, warehouse, cross-docking
facility, distribution center, regional distribution center or depot where any
Inventory subject to Liens arising by operation of law is located and with
respect to which no Collateral Access Agreement is in effect, a reserve equal to
two months’ rent at such store, warehouse, cross-docking facility, distribution
center, regional distribution center or depot.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.  The Credit Exposure and unused Commitments
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided that, the amount of any participation in any Swingline Loan
and LC Disbursements that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender

 

47

--------------------------------------------------------------------------------


 

that is the Swingline Lender or the applicable Issuing Bank, as the case may be,
in making such determination.

 

“Requirement of Law” means, as to any Person, the Organizational Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Reserves” means, individually and collectively, and without duplication,
Customer Credit Liability Reserves, Rent Reserves, Banking Services Reserves and
any other reserves which the Administrative Agent determines in its Permitted
Discretion as being appropriate to (i) reflect the impediments to the
Administrative Agent’s or Collateral Agent’s ability to realize upon the
Collateral, (ii) reflect claims and liabilities that the Administrative Agent or
Collateral Agent reasonably determines will need to be satisfied in connection
with the realization upon the Collateral or (iii) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, the Collateral or the validity or enforceability of this
Agreement or the other Loan Documents or any material remedies of the Secured
Parties hereunder or thereunder.

 

“Resignation Effective Date” has the meaning assigned to such term in
Article VIII.

 

“Restricted Indebtedness” means, collectively, any Indebtedness of any Borrower
or any of their Restricted Subsidiary that is (i) secured by a Lien that is
junior in priority to the Lien securing the Secured Obligations, (ii) by its
terms subordinated in right of payment to all or any portion of the Secured
Obligations or (iii) unsecured.  The Term Loan Facility, any Term Loan
Refinancing Indebtedness and any Incremental Equivalent Term Loan Debt shall
constitute “Restricted Indebtedness” for the purposes of this Agreement and the
other Loan Documents.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of (i) any such Equity Interests in the Company or any Restricted
Subsidiary or (ii) any option, warrant or other right to acquire any such Equity
Interests in the Company or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a conversion or continuation of a
Eurocurrency Loan denominated in an Alternative Currency pursuant to
Section 2.08, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require.

 

48

--------------------------------------------------------------------------------

 


 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure plus an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans and Protective Advances outstanding at such
time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“Sale and Leaseback” has the meaning assigned to such term in Section 6.11.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, Canada, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person.

 

“Sanctions” means international economic sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) the Canadian
Government, including but not limited to all regulations made under the United
Nations Act, the Special Economic Measures Act and the Export and Import Permits
Act, (c) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom or (d) any other relevant sanctions
authority.

 

“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” means all Obligations, together with all Banking Services
Obligations (including all Swap Obligations owing to one or more Swap Agreement
Secured Parties).

 

“Secured Parties” means, collectively, (a) each Lender, (b) each Issuing Bank,
(c) the Administrative Agent and the Collateral Agent and their respective
Affiliates and branches, (d) each Arranger, (e) any Person providing, entering
into or furnishing any Banking Services, including each Swap Agreement Secured
Party, that constitute a Secured Obligation entitled to the benefits of the
Collateral Documents, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, and (g) the successors and
permitted assigns of each of the foregoing.

 

“Senior Secured Net Debt” means all Total Net Debt which is secured by a Lien.

 

“Senior Secured Net Leverage Ratio” means, at any date, the ratio of (a) Senior
Secured Net Debt on such day to (b) EBITDA for the most recently ended Test
Period; provided that, for purposes of such calculation, the amount of
Indebtedness outstanding under this Agreement shall be deemed to be the average
daily amount of loans drawn under this Agreement during the immediately
preceding Test Period.

 

49

--------------------------------------------------------------------------------


 

“Settlement” has the meaning assigned to such term in Section 2.05(c).

 

“Settlement Date” has the meaning assigned to such term in Section 2.05(c).

 

“Specified Account Debtor” means an Account Debtor that, together with its
Affiliates, is obligated on Accounts owing to the Borrowers with an aggregate
balance of less than $750,000.

 

“Specified Payment” means any (i) Investment (including any Permitted
Acquisition under Section 6.04(r) (but, for certainty, not Section 6.04(h)),
(ii) incurrence of Indebtedness, (iii) Restricted Payment, (iv) payment made
pursuant to Section 6.07(b)(vii) or (v) designation by the Company of any of its
Subsidiaries as an Unrestricted Subsidiary or any of its Unrestricted
Subsidiaries as a Restricted Subsidiary under Section 5.14 that, in each case,
is subject to the satisfaction of the Payment Conditions under the terms of this
Agreement.

 

“Specified Payment Conditions” means, at any time of determination with respect
to a prepayment of Specified Restricted Indebtedness under Section 6.07(b)(vi),
that (a) no Default or Event of Default then exists or would arise as a result
of the entering into such transaction or the making of such payment and
(b) Excess Availability as of the date of such determination, after giving
effect on a pro forma basis to such prepayment of Specified Restricted
Indebtedness, shall be equal to or greater than fifteen percent (15.00%) of the
Maximum Borrowing Amount.  In accordance with Section 5.01(j) hereof, at least
five (5) Business Days prior to the making of any such prepayment of Specified
Restricted Indebtedness under Section 6.07(b)(vi), the Borrower Representative
shall deliver to the Administrative Agent a certificate of an Authorized Officer
of the Borrower Representative certifying that the conditions set forth in
clauses (a) and (b) are satisfied and attaching supporting documentation
demonstrating the same, in a form reasonably satisfactory to the Administrative
Agent.

 

“Specified Prepayment Collateral” has the meaning assigned to such term in
Section 2.11(b).

 

“Specified Representations” means the representations and warranties relating to
the Loan Parties set forth in Sections 3.01 (solely with respect to the first
sentence of such Section 3.01), 3.02, 3.03(c) (solely with respect to the
absence of violation of, or default under, the Loan Parties’ Organizational
Documents, the 2018 Notes, the 2023 Notes or the 2018 and 2023 Notes Indenture),
3.03(e), 3.07(b), 3.08, 3.13, 3.16, 3.18 and 3.19.

 

“Specified Restricted Indebtedness” means Restricted Indebtedness consisting of
Indebtedness under the Term Loan Credit Agreement or the 2018 Notes.

 

“Spot Selling Rate” for a currency means the rate determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, to be the
rate quoted by the Person acting in such capacity, as Administrative Agent or
Issuing Bank, as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the applicable Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the applicable
Issuing Bank if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; and provided further
that applicable Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 

50

--------------------------------------------------------------------------------


 

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Company and
its Restricted Subsidiaries taken as a whole, as of the date hereof after giving
effect to the consummation of the Transactions (including the execution and
delivery of this Agreement, the making of the Loans and other Credit Extensions
hereunder and the use of proceeds of such Loans and other Credit Extensions on
the Closing Date), determined in accordance with GAAP consistently applied.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Sterling Sublimit” means an amount equal to the lesser of (x) the Aggregate
Commitments and (y) £300,000,000.  The Sterling Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Subordinated Intercompany Note” means the Subordinated Intercompany Note,
substantially in the form of Exhibit G.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of any Borrower or a
Subsidiary Guarantor, as applicable.

 

“Subsidiary Guarantor” means, each of the Company’s Subsidiaries that has become
a guarantor of the Secured Obligations pursuant to Article X (or any joinder
thereto) and each Loan Guaranty.  The Subsidiary Guarantors under this Agreement
on the Closing Date are (i) [      ].

 

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 66 2/3% of the sum of the total Credit
Exposure and unused Commitments at such time.  The Credit Exposure and unused
Commitments of any Defaulting Lender shall be disregarded in determining
Supermajority Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and LC Disbursements that such Defaulting
Lender has failed to fund that have not been reallocated to and funded by
another Lender shall be deemed to be held by the Lender that is the Swingline
Lender or the applicable Issuing Bank, as the case may be, in making such
determination.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other

 

51

--------------------------------------------------------------------------------


 

similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Agreement Secured Parties” means, with respect to any Swap Agreement (in
each case, whether existing on the Closing Date or arising thereafter),
collectively, a Person that is (a) the Administrative Agent or an Affiliate of
the Administrative Agent or (b) any Lender or any Affiliate of a Lender;
provided that, with respect to this clause (b), for any Swap Agreement provided
by any Person who becomes a Lender after the Closing Date (or Affiliate of such
Lender) existing at the time that such Person becomes a Lender, the Company must
agree in writing that such Swap Agreement constitutes Banking Services for the
purposes of this Agreement and the other Loan Documents.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“SWIFT” has the meaning assigned to such term in Section 2.06(f).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
outstanding Swingline Loans at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a)(i).

 

“Swingline Sublimit” means an amount equal to the lesser of (x) $150,000,000 and
(y) the Aggregate Commitments.  The Swingline Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder, and its successors and assigns in such capacity.

 

“Syndication Agents” means Barclays, Wells Fargo Bank, National Association and
HSBC Securities (USA) Inc., each in its capacity as Syndication Agent.

 

“Target” has the meaning assigned to such term in the Recitals hereto.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Term Loans” has the meaning assigned to the term “Loans” in the Term Loan
Credit Agreement on the Term Loan Closing Date.

 

52

--------------------------------------------------------------------------------


 

“Term Loan Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent and collateral agent under the Term Loan Credit Agreement
and the Term Loan Documents, or any successor administrative agent and
collateral agent under the Term Loan Documents.

 

“Term Loan Borrower Assumption Agreement” means an assumption agreement entered
into by the Term Loan Escrow Borrower and the Company, and accepted by the Term
Loan Administrative Agent, in the form attached as exhibit N to the Term Loan
Credit Agreement on Term Loan Closing Date, with such changes to exhibit N after
the Term Loan Closing Date as are reasonably acceptable to the Administrative
Agent.

 

“Term Loan Credit Agreement” means (a) the Term Loan Credit Agreement dated as
of the Term Loan Closing Date by and among the Term Loan Escrow Borrower, as the
initial borrower thereunder, the Company, the lenders party thereto and Barclays
Bank PLC, as Term Loan Administrative Agent (as in effect on the Term Loan
Closing Date), as modified by the Term Loan Borrower Assumption Agreement
pursuant to which the Company will assume all rights and obligations of the Term
Loan Escrow Borrower on the Closing Date, as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time after the
Closing Date in accordance with the Intercreditor Agreement, and (b) any credit
agreement or other agreement providing for any Term Loan Refinancing
Indebtedness in respect thereof, in each case, in accordance with the
Intercreditor Agreement.

 

“Term Loan Closing Date” means [February 2], 2016.

 

“Term Loan Documents” means the Term Loan Credit Agreement, the Intercreditor
Agreement, the Term Loan Borrower Assumption Agreement, and the other “Loan
Documents” as defined in the Term Loan Credit Agreement (in each case, as in
effect on the Term Loan Closing Date, and from and after the Closing Date, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance therewith and with the Intercreditor Agreement).

 

“Term Loan Escrow Account” has the meaning assigned to such term in the Term
Loan Escrow Agreement (as in effect on the Term Loan Closing Date).

 

“Term Loan Escrow Agent” means JPMorgan Chase Bank, N.A., in its capacity as
escrow agent under the Term Loan Escrow Agreement, together with its successors
and assigns in such capacity.

 

“Term Loan Escrow Agreement” means the Escrow Agreement, dated as of the Term
Loan Closing Date, among the Term Loan Escrow Borrower, the Term Loan
Administrative Agent and the Term Loan Escrow Agent, as in effect on the Term
Loan Closing Date.

 

“Term Loan Escrow Borrower” means Staples Escrow, LLC, a Delaware limited
liability company.

 

“Term Loan Facility” means the term loan credit facility established pursuant to
the Term Loan Credit Agreement.

 

“Term Loan Lenders” has the meaning assigned to the term “Lenders” in the Term
Loan Credit Agreement.

 

“Term Loan Obligations” has the meaning assigned to the term “Obligations” in
the Term Loan Credit Agreement.

 

53

--------------------------------------------------------------------------------


 

“Term Loan Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement; provided that, for the purposes of this Agreement, Term
Loan Priority Collateral shall not include Excluded Assets (as such term is
defined in the Collateral Agreement).

 

“Term Loan Refinanced Debt” has the meaning assigned to that term in the
definition of Term Loan Refinancing Indebtedness.

 

“Term Loan Refinancing Amendment” means an amendment to the Term Loan Credit
Agreement executed by each of (a) the Company, (b) the Term Loan Administrative
Agent and (c) each Term Lender that agrees to provide any portion of
“Refinancing Loans” (as defined in the Term Loan Credit Agreement as in effect
on the Term Loan Closing Date) incurred pursuant to the Term Loan Credit
Agreement in accordance with Section 2.18 of the Term Loan Credit Agreement as
in effect on the Term Loan Closing Date.

 

“Term Loan Refinancing Indebtedness” means (a) Permitted Pari Passu Term
Refinancing Debt or (b) Permitted Unsecured Refinancing Debt, in each case,
issued, incurred or otherwise obtained to refinance, in whole or part, existing
Term Loans or any then-existing Term Loan Refinancing Indebtedness (“Term Loan
Refinanced Debt”); provided that (i) such Indebtedness has a maturity no
earlier, and a Weighted Average Life to Maturity equal to or greater, than the
Term Loan Refinanced Debt, (ii) the principal amount of such Indebtedness does
not exceed the principal amount of the Term Loan Refinanced Debt except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension and by an amount equal to any existing commitments unutilized under
the Term Loan Refinanced Debt, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (i) above and with respect
to pricing, premiums, fees, rate floors and optional prepayment or redemption
terms) (taken as a whole) are no more favorable to the lenders or holders
providing such Indebtedness than the terms and conditions applicable to the Term
Loan Refinanced Debt (except for covenants or other provisions applicable only
to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness), (iv) such Indebtedness is issued, incurred or otherwise obtained
solely to refinance, in whole or part, Term Loan Refinanced Debt, (v) in the
case of Indebtedness described in clause (a) above, the holders of such
Indebtedness are bound by the Intercreditor Agreement and (vi) such Term Loan
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, and all commitments thereunder terminated,
on the date such Term Loan Refinancing Indebtedness is issued, incurred or
obtained.

 

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or have been required to be) delivered pursuant to
Section 5.01(a) or 5.01(b), as applicable.

 

“Total Assets” means, on any date, the portion of the amount that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Company in respect of the
assets of the Company and its Restricted Subsidiaries.

 

“Total Net Debt” means, at any date, the aggregate principal amount of Funded
Debt of the Company and its Restricted Subsidiaries, on a consolidated basis
(net of Unrestricted Cash of the Company and its Restricted Subsidiaries as of
such date up to $250,000,000 in the aggregate).

 

“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
on such date to (b) EBITDA for the most recently ended Test Period; provided
that, for purposes of such

 

54

--------------------------------------------------------------------------------


 

calculation, the amount of Indebtedness outstanding under the this Agreement
shall be deemed to be the average daily amount drawn under this Agreement during
the immediately preceding Test Period.

 

“Trade Date” has the meaning assigned to such term in Section 9.04(g).

 

“Transactions” means (a) the entry into the Term Loan Credit Agreement, the Term
Loan Escrow Agreement and any applicable Term Loan Documents on the Term Loan
Closing Date and the initial borrowing under the Term Loan Credit Agreement on
the Term Loan Closing Date, (b) the Acquisition, the Refinancing Transactions,
the entry into this Agreement, the other Loan Documents and the initial
borrowings and other extensions of credit hereunder on the Closing Date, the
entry into the Term Loan Borrower Assumption Agreement (and the assumption by
the Company of all of the rights and obligations of the borrower under the Term
Loan Credit Agreement thereunder) and the other Term Loan Documents on the
Closing Date, the release of the proceeds of the Term Loan Facility to the
Company or the Term Loan Escrow Borrower from the Term Loan Escrow Account in
accordance with the Term Loan Escrow Agreement on the Closing Date, the issuance
of Equity Interests of the Company in connection with the Acquisition, and
(c) all transactions in connection with or related to the foregoing clauses
(a) and (b) and the payment of fees, costs and expenses relating to each of the
foregoing clauses (a) and (b).

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the grant or perfection of security interests.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “US” means the United States of America.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.06(e).

 

“Unreasonably Small Capital” means that the Company and its Restricted
Subsidiaries taken as a whole after giving effect to the Transactions do not
have sufficient capital to ensure that they are a going concern.

 

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of all cash and Cash Equivalents on the consolidated balance sheet of the
Company and its Restricted Subsidiaries that are not “restricted” for purposes
of GAAP; provided, however, that Unrestricted Cash shall not include any cash or
Cash Equivalents that are subject to a Lien (other than any Lien in favor of the
Administrative Agent or Collateral Agent, the Term Loan Agent or any collateral
agent for the benefit of holders of Indebtedness that is permitted by
Section 6.01 and Section 6.02 to be incurred and secured

 

55

--------------------------------------------------------------------------------


 

on a pari passu basis with the Term Loan Obligations and that is secured on a
pari passu basis with the Term Loan Obligations (and subject to the
Intercreditor Agreement)).

 

“Unrestricted Subsidiary” means any Subsidiary of the Company specified on
Schedule 1.01(b) as of the Closing Date and any Subsidiary of the Company
designated by the board of directors of the Company (or a duly authorized
committee thereof) as an “Unrestricted Subsidiary” pursuant to Section 5.14
hereof subsequent to the Closing Date, and any Subsidiary formed or acquired by
an Unrestricted Subsidiary following such Unrestricted Subsidiary’s designation,
other than any such Unrestricted Subsidiary that has been subsequently
designated as a Restricted Subsidiary pursuant to Section 5.14.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(iv).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment
(without giving effect to any prepayments of such installments as of such date),
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party, the Administrative Agent, or the
Collateral Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” means, as to any Indebtedness, the yield thereof, whether in the form of
interest rate, commitment fees, margin or interest rate “floor”, as determined
in the reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices; provided that “Yield” shall not include
(i) customary arrangement fees, structuring fees, underwriting fees or other
similar fees paid to the arrangers of such Indebtedness or (ii) original issue
discount or upfront fees paid in connection with incurring such Indebtedness.

 

“Yield Differential” has the meaning assigned to such term in Section 2.22(d).

 

SECTION 1.02                                 Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g. a “Eurocurrency Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Borrowing of Revolving Loans”) or by Type (e.g., a “Eurocurrency Borrowing”).

 

SECTION 1.03                                 Terms Generally; Times of Day.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any

 

56

--------------------------------------------------------------------------------


 

pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) unless otherwise specified, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

SECTION 1.04                                 Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time.  Notwithstanding any other provision contained herein, (a) all
computations of amounts and ratios referred to in this Agreement shall be made
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Company or its Subsidiaries at “fair
value” as defined therein and (b) Indebtedness shall not include any obligations
under leases that would be classified as operating leases under GAAP as in
effect on the date hereof, and the payments thereon shall not constitute
interest expense.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

SECTION 1.05                                 Currency Translations.   (a)  For
purposes of this Agreement and the other Loan Documents, the Administrative
Agent or the applicable Issuing Bank, as applicable, shall determine the Spot
Selling Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Credit Exposure, LC Exposure,
Revolving Exposure and other outstanding amounts denominated in Alternative
Currencies.  Such Spot Selling Rates shall become effective as of such
Revaluation Date and shall be the Spot Selling Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or as otherwise provided herein, the applicable amount of any currency
(other than dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
Issuing Bank, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of an Eurocurrency Loan
or the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in dollars, but such
Borrowing, Eurocurrency Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such dollar amount (rounded to the

 

57

--------------------------------------------------------------------------------


 

nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

SECTION 1.06                                 Change of Currency.  (a)  Each
obligation of the Loan Parties to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption.  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

SECTION 1.07                                 Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the Dollar Equivalent stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any related Issuer Bank document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II

 

The Credits

 

SECTION 2.01                                 Commitments.  Subject to the terms
and conditions set forth herein, each Lender agrees to make Revolving Loans (the
“Revolving Loans”) from time to during the Availability Period to the Borrowers
in dollars, Euros, Sterling and Canadian Dollars, if, in each case after giving
effect thereto:

 

(i)                                     the Revolving Exposure of any Lender
would not exceed such Lender’s Commitment;

 

(ii)                                  the Aggregate Revolving Exposure would not
exceed the Maximum Borrowing Amount at such time;

 

58

--------------------------------------------------------------------------------

 


 

(iii)          the Aggregate Revolving Exposure denominated in Canadian Dollars
would not exceed the Canadian Dollar Sublimit;

 

(iv)          the Aggregate Revolving Exposure denominated in Euros would not
exceed the Euro Sublimit; and

 

(v)           the Aggregate Revolving Exposure denominated in Sterling would not
exceed the Sterling Sublimit;

 

subject, in the case of clause (ii) above, to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may borrow, prepay and reborrow its Revolving Loans.

 

SECTION 2.02           Procedure for Borrowings.  (a)  Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments.  Each Protective Advance and Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05,
respectively.

 

(a)           Subject to Section 2.14, (i) each Borrowing of Revolving Loans
denominated in dollars shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Borrowers may request in accordance herewith, and (ii) each
Borrowing of Revolving Loans denominated in Euros, Sterling or Canadian Dollars
shall be comprised entirely of Eurocurrency Loans.  Each Swingline Loan shall be
denominated in dollars and shall be an ABR Loan.

 

(b)           At the commencement of each Interest Period for any Eurocurrency
Borrowing of Revolving Loans, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.  ABR
Borrowing of Revolving Loans may be in any amount.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 12 Eurocurrency Borrowings outstanding.

 

(c)           Notwithstanding any other provision of this Agreement, neither the
Borrower Representative nor any Borrower shall be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

SECTION 2.03           Requests for Borrowing of Revolving Loans.  To request a
Borrowing of Revolving Loans, the Borrower Representative (or the applicable
Borrower) shall irrevocably notify the Administrative Agent, which notice may be
given by (A) telephone or (B) a written Borrowing Request; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a written Borrowing Request.  Each Borrowing Request
must be signed by the Borrower Representative (or the applicable Borrower) and
must be received by the Administrative Agent as follows:

 

(a)           in the case of an ABR Borrowing, not later than 11:00 a.m. New
York City time on the date of the proposed Borrowing (which shall be a Business
Day), and

 

(b)           in the case of a Eurocurrency Borrowing, not later than 10:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing.

 

59

--------------------------------------------------------------------------------


 

Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

 

(i)            the name of the applicable Borrower;

 

(ii)           the aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          the currency of the requested Borrowing;

 

(v)           whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

 

(vi)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period.”

 

If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of Revolving Loans requested in dollars shall be an ABR
Borrowing and (B) a Borrowing of Revolving Loans requested in Euros, Sterling or
Canadian Dollars shall be a Eurocurrency Borrowing with an Interest Period of
one month.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing of Revolving Loans, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.  No
Borrowing may be converted into or continued as a Revolving Loan denominated in
a different currency, but instead must be prepaid in the original currency of
such Revolving Loan and reborrowed in the other currency.

 

SECTION 2.04           Protective Advances.  (a)  Subject to the limitations set
forth below, the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time after the occurrence and during the continuance of an
Event of Default or during a Full Cash Dominion Period, in the Administrative
Agent’s sole discretion (but shall have absolutely no obligation to), to make
Loans to the Borrowers in dollars on behalf of the Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations or (iii) to pay any other amount chargeable to or required to
be paid by any of the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any such Loans are herein referred to as “Protective Advances”); provided that
no Protective Advance may remain outstanding for more than thirty (30) days;
provided further that the aggregate amount of Protective Advances outstanding at
any time shall not (x) exceed five percent (5%) of the Borrowing Base or
(y) when added to the Aggregate Revolving Exposure, exceed the amount of the
Aggregate Commitments (provided that, for purposes of clauses (y) above, at any
time when any Lender is a Defaulting Lender, such Defaulting Lender’s Commitment
shall be disregarded).  Protective Advances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied.  The Protective
Advances shall be secured by the Liens in favor of the Collateral Agent (for the
benefit of the Secured Parties) in and to the Collateral and shall constitute
Obligations hereunder.  All Protective Advances shall be denominated in dollars
and shall be ABR Borrowings.  The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders.  Any

 

60

--------------------------------------------------------------------------------


 

such revocation must be in writing and shall become effective prospectively
three (3) Business Days after the Administrative Agent’s receipt thereof.  At
any time that there is sufficient Excess Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Lenders to make a Revolving Loan to repay a Protective
Advance.  At any other time the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.04(b).  It is agreed that
the Administrative Agent shall endeavor, but without any obligation, to notify
the Borrower Representative promptly after the making of any Protective Advance.

 

(a)           Upon the making of a Protective Advance by the Administrative
Agent in accordance with the terms hereof, each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Administrative Agent without recourse or warranty, an
undivided interest and participation in such Protective Advance in proportion to
its Applicable Percentage.  From and after the date, if any, on which any Lender
is required to fund its participation in any Protective Advance purchased
hereunder the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Protective Advance.

 

SECTION 2.05           Swingline Loans.  (a)  Swingline Loans.

 

(i)            The Administrative Agent, the Swingline Lender and the Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower Representative requests an ABR
Borrowing on behalf of the Borrowers, the Swingline Lender may elect, subject to
the terms and conditions set forth herein and in reliance upon the agreements of
the other Lenders set forth in this Section 2.05, to have the terms of this
Section 2.05(a)(i) apply to such Borrowing Request by advancing, on behalf of
the Lenders and in the amount so requested, same day funds to the Borrowers on
the applicable Borrowing date to the Funding Account(s) (each such Loan, a
“Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(c).  Each Swingline Loan
shall be made in dollars and shall be subject to all the terms and conditions
applicable to other ABR Loans funded by the Lenders, except that all payments
thereon shall be payable to the Swingline Lender solely for its own account.  In
addition, no Swingline Loan shall be made if, after giving effect thereto:

 

(A)          the aggregate principal amount of outstanding Swingline Loans would
exceed the Swingline Sublimit;

 

(B)          the Revolving Exposure of any Lender would exceed such Lender’s
Commitment; or

 

(C)          the Aggregate Revolving Exposure would exceed the Maximum Borrowing
Amount;

 

subject, in the case of each of clause (A) and (C) above, to the Administrative
Agent’s authority to make Protective Advances pursuant to the terms of
Section 2.04.

 

(b)           Lender Participations.  Upon the making of a Swingline Loan
(whether before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Swingline Loan), each Lender,
as applicable, shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the applicable Swingline
Lender or the Administrative Agent, as the case may be, without recourse or
warranty, an undivided interest and

 

61

--------------------------------------------------------------------------------


 

participation in such Swingline Loan in proportion to its Applicable Percentage
of the Aggregate Commitments.  The applicable Swingline Lender or the
Administrative Agent may, at any time, require the Lenders to fund their
participations in dollars.  From and after the date, if any, on which the
Lenders are required to fund their participations in any Swingline Loan
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lenders, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by such Agent in respect of
such Loan.

 

(c)           Swingline Settlements.  The Administrative Agent, on behalf of the
Swingline Lender, shall request settlement (a “Settlement”) with the Lenders on
at least a weekly basis or on any earlier date that the Administrative Agent
elects, by notifying the Lenders of such requested Settlement by facsimile or
e-mail no later than 12:00 noon, New York time, on the date of such requested
Settlement (the “Settlement Date”).  Each Lender (other than the Swingline
Lender, in the case of the Swingline Loans) shall transfer the amount, in
dollars, of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent to an account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., New York time, on
such Settlement Date.  Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied.  Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the applicable Swingline Lender’s
Swingline Loans and, together with such Swingline Lender’s Applicable Percentage
of such Swingline Loan, shall constitute Revolving Loans of such applicable
Lenders, respectively.  If any such amount is not transferred to the
Administrative Agent by any applicable Lender on such Settlement Date, the
applicable Swingline Lender shall be entitled to recover such amount on demand
from such Lender together with interest thereon as specified in Section 2.07.

 

SECTION 2.06           Letters of Credit.  (a)  General.  Subject to the terms
and conditions set forth herein, the Issuing Banks agree, in reliance upon the
agreements of the Lenders set forth in this Section 2.06, that the Borrower
Representative may request the issuance of Letters of Credit for its own account
or for the account of another Borrower (or any Borrower may request the issuance
of Letters of Credit for its own account), in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank (a “Letter of Credit
Request”), at any time and from time to time during the Availability Period,
provided that, anything herein to the contrary notwithstanding, Barclays, in its
capacity as an Issuing Bank, shall not be required to issue any trade Letters of
Credit..  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower Representative or any
Borrower to, or entered into by the Borrower Representative or any Borrower
with, an Issuing Bank relating to any Letter of Credit, the terms and conditions
of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative (or the applicable Borrower) shall hand deliver or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (prior to 9:00 a.m., New York time, at least three
(3) Business Days prior to the requested date of issuance, amendment, renewal or
extension) a Letter of Credit Request, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency of such Letter of
Credit (which shall be in dollars, Euros, Sterling or Canadian Dollars, subject
to the limitations set forth in this Section 2.06(b)), the name and address of
the beneficiary thereof, the documents to be presented by such beneficiary in
case of any drawing thereunder, the full text of any certificate to be presented
by such

 

62

--------------------------------------------------------------------------------


 

beneficiary in the case of any drawing thereunder, the purpose and nature of the
requested Letter of Credit and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.  A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrowers shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension the
(i) aggregate LC Exposure shall not exceed the LC Sublimit, (ii) aggregate LC
Exposure issued in Canadian Dollars shall not exceed the LC Canadian Dollar
Sublimit, (iii) aggregate LC Exposure issued in Euros shall not exceed the LC
Euro Sublimit and (iv) aggregate LC Exposure issued in Sterling shall not exceed
the LC Sterling Sublimit.  In addition, no Letter of Credit shall be issued,
amended, renewed or extended if, after giving effect to such issuance,
amendment, renewal or extension:

 

(A)          the Revolving Exposure of any Lender would exceed such Lender’s
Commitment; or

 

(B)          the Aggregate Revolving Exposure would exceed the Maximum Borrowing
Amount;

 

subject, in the case of clause (B) above, to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04.

 

Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Bank shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding LC Exposure in respect
of all Letters of Credit issued by such Person and its Affiliates would exceed
such Issuing Bank’s Issuing Bank Sublimit.  Without limiting the foregoing and
without affecting the limitations contained herein, it is understood and agreed
that the Borrowers may from time to time request that an Issuing Bank issue
Letters of Credit in excess of its individual Issuing Bank Sublimit in effect at
the time of such request, and each Issuing Bank agrees to consider any such
request in good faith.  Any Letter of Credit so issued by an Issuing Bank in
excess of its individual Issuing Bank Sublimit then in effect shall nonetheless
constitute a Letter of Credit for all purposes of the Credit Agreement, and
shall not affect the Issuing Bank Sublimit of any other Issuing Bank, subject to
the limitations on the aggregate LC Exposure set forth in clause (i) of this
Section 2.06(b) above.

 

Notwithstanding anything in the contrary in this Agreement, no Issuing Bank
shall be under any obligation to issue, renew, amend or extend any Letter of
Credit if: (a) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing, renewing, amending or extending the Letter of Credit, or any
Requirement of Law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance, renewal, amendment or extension of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it;
(b) the issuance, renewal, amendment or extension of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; (c) the Issuing Bank does not as of the issuance date of the
requested Letter of Credit issue, renew, amend or extend Letters of Credit in
the requested currency; or (d) any Lender is at that time a Defaulting Lender,
unless the Issuing Bank has entered into arrangements, including the delivery of
Cash

 

63

--------------------------------------------------------------------------------


 

Collateral, satisfactory to the Issuing Bank (in its sole discretion) with the
Company or such Lender to eliminate the Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.21) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued, renewed, amended or extended or that Letter of Credit and all other LC
Exposure as to which the Issuing Bank has actual or potential Fronting Exposure,
as it may elect in its sole discretion.

 

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Bank will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), subject to
automatic extension or renewal for successive one-year periods and (ii) the date
that is two Business Days prior to the Maturity Date.

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the applicable Issuing Bank, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, in the same currency as the applicable LC
Disbursement, for the account of the applicable Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent, in the currency in which
the applicable Letter of Credit was issued, an amount equal to such LC
Disbursement not later than 1:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower Representative or the applicable
Borrower shall have received notice of such LC Disbursement prior to 9:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Borrower Representative or the applicable Borrower prior to such time on
such date, then not later than 11:00 a.m., New York City time, on the Business
Day immediately following the day that the Borrower Representative or the
applicable Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower Representative on
behalf of the applicable Borrower (or the applicable Borrower) may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment, if to be made in dollars, be financed
with a Borrowing of Revolving Loans or Swingline Loan in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Borrowing of Revolving Loans
or Swingline Loan; provided further that no such payment shall be permitted to
be financed with a Eurocurrency Borrowing.  If any Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender

 

64

--------------------------------------------------------------------------------


 

of the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof (expressed in dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in an Alternative
Currency) (the “Unreimbursed Amount”) and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent, in the same currency as the applicable LC
Disbursement, its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then the Administrative Agent shall distribute such
payment to such Lenders and the applicable Issuing Bank as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the applicable Issuing Bank for any LC Disbursement (other than the funding of
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrowers or the Subsidiary Guarantors of their
respective obligations to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) the existence of any claim,
counterclaim, setoff, defense or other right that any Borrower or any Subsidiary
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the Issuing Bank or any other Person, whether in connection with
this Agreement, the transactions contemplated hereby or by such Letter of Credit
or any agreement or instrument relating thereto, or any unrelated transaction,
(v) any waiver by the Issuing Bank of any requirement that exists for the
Issuing Bank’s protection and not the protection of any Borrower or any waiver
by the Issuing Bank which does not in fact materially prejudice such Borrower,
(vi) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft, (vii) any payment made
by the Issuing Bank in respect of an otherwise complying item presented after
the date specified as the expiration date of, or the date by which documents
must be received under, such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable, or (viii) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  Neither the Administrative Agent, the
Collateral Agent, the Lenders nor the Issuing Banks, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by the applicable Issuing

 

65

--------------------------------------------------------------------------------


 

Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Bank (as finally determined by a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.  None of any Issuing Bank, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of an Issuing Bank shall be liable to any Lender for (x) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (y) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (z) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of any Issuing Bank, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of a Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of this Section 2.06(f); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against an Issuing Bank, and an Issuing Bank may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrowers
which the Borrowers prove were caused by an Issuing Bank’s willful misconduct or
gross negligence or an Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, an Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and an Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  An Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)           Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Borrower
Representative (or applicable Borrower) by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers or the Subsidiary Guarantors of
their obligations to reimburse the applicable Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(h)           Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless a Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that a Borrower reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans (or, with respect
to reimbursements of amount

 

66

--------------------------------------------------------------------------------


 

due in Canadian Dollars, Sterling or Euro, at the rate per annum then applicable
to Eurocurrency Revolving Loans in such currency); provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Banks.  Any Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent (not to be unreasonably withheld or delayed), the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower Representative receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph or if any of the other provisions
hereof require cash collateralization, the Borrowers shall deposit in an account
with the Collateral Agent, in the name of the Collateral Agent and for the
benefit of the Secured Parties (the “LC Collateral Account”), an amount, in cash
and in the currency in which the applicable Letters of Credit are denominated,
equal to 103% of the LC Exposure as of such date plus accrued and unpaid
interest and fees thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII.  Such deposit shall be held by the Collateral
Agent as collateral for the payment and performance of the Secured Obligations. 
The Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account, such account shall be subject
to a Blocked Account Agreement and/or acknowledgement of notice, as applicable,
and each Borrower hereby grants the Collateral Agent (for the benefit of the
Secured Parties) a security interest in the LC Collateral Account and all money
or other assets on deposit therein or credited thereto.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Collateral Agent and at each Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Collateral Agent to reimburse the applicable
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing more than 50% of the total LC Exposure),
be applied to satisfy other Secured Obligations.  If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the applicable Borrower or Borrower

 

67

--------------------------------------------------------------------------------


 

Representative for the account of the applicable Borrower within two Business
Days after all such Defaults have been cured or waived.

 

(k)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by an Issuing Bank and the Borrowers when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, no Issuing Bank shall be responsible to the
Borrowers for, and each Issuing Bank’s rights and remedies against the Borrowers
shall not be impaired by, any action or inaction of such Issuing Bank required
under any law, order, or practice that is required to be applied to any Letter
of Credit or this Agreement, including the applicable law or any order of a
jurisdiction where such Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(l)            Existing Letters of Credit.  On the Closing Date, (i) each
Existing Letter of Credit, to the extent outstanding, shall be automatically and
without further action by the parties thereto deemed converted into a Letter of
Credit pursuant to this Section 2.06 at the request of the Borrowers and subject
to the provisions hereof as if each such Existing Letter of Credit had been
issued on the Closing Date, (ii) each such Existing Letter of Credit shall be
included in the calculation of LC Exposure and (iii) all liabilities of the
Borrowers and the other Loan Parties with respect to such Existing Letters of
Credit shall constitute Obligations.

 

(m)          Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrowers shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit.  The Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company and the other Borrowers, and that the Company’s and the
other Borrowers’ business derives substantial benefits from the businesses of
such Subsidiaries.

 

SECTION 2.07           Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent in an amount equal to such Lender’s Applicable
Percentage; provided that Swingline Loans shall be made as provided in
Section 2.05.  The Administrative Agent will make such Loans available to the
Borrower Representative (or, if directed by the Borrower Representative, to the
account of the applicable Borrower) by promptly crediting the amounts so
received, in like funds, to the Funding Account(s); provided that Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank and (ii) a Protective Advance shall be retained by the
Administrative Agent and disbursed in its discretion.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent (a “Non-Funding Lender”), then the applicable Lender and
the Borrowers agree (jointly and severally with each other Borrower, but
severally and not jointly with the applicable Lender)

 

68

--------------------------------------------------------------------------------


 

to pay to the Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the applicable Borrower to but excluding the date of payment
to the Administrative Agent at (i) in the case of such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrowers, the interest rate applicable to ABR Loans
(or, with respect to amount due in an Alternative Currency, at the rate per
annum then applicable to Eurocurrency Loans in such currency).  If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or overlapping or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by such Borrower for
such period.  If such Lender pays such amount to the Administrative Agent then
such amount shall constitute such Lender’s Loan included in such Borrowing. 
Notwithstanding the foregoing, the Borrowers shall preserve their rights and
remedies against any Non-Funding Lender which has not made Loans required by the
terms and provisions hereof.

 

SECTION 2.08           Interest Elections.  (a)  Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower Representative may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings or Protective Advances, which may not be converted or
continued.  To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone (i) in the case of a conversion of an ABR Borrowing to a Eurocurrency
Borrowing, not later than 10:00 a.m., New York City time, three Business Days
before the effective date of such election, (ii) in the case of a conversion of
a Eurocurrency Borrowing to an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the Business Day before the effective date of such election
and (iii) in the case of a continuation of a Eurocurrency Borrowing, in
accordance with the applicable provisions of the definition of “Interest
Period”.  Each such telephonic Interest Election Request shall be irrevocable
and shall be immediately confirmed by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower Representative.

 

(b)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.01:

 

(i)            the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

69

--------------------------------------------------------------------------------


 

(iv)          if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower Representative shall be deemed
to have selected an Interest Period of one month’s duration.

 

(c)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(d)           If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing of Revolving Loans
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing; provided, however, that in the
case of a failure to timely request a continuation of Loans denominated in
Canadian Dollars, Sterling or Euro, such Loans shall be continued as
Eurocurrency Loans in their original currency with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower Representative, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing of Revolving
Loans may be converted to or continued as a Eurocurrency Borrowing (and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Loans denominated in Canadian Dollars, Sterling or Euro be prepaid, or
redenominated into dollars, on the last day of the then current Interest Period
with respect thereto) and (ii) unless repaid, each Eurocurrency Borrowing of
Revolving Loans shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.  No Loan may be converted into or continued
as a Loan denominated in a different currency, but instead must be prepaid in
the original currency of such Loan and reborrowed in the other currency.

 

(e)           Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Company, the Administrative Agent, and such
Lender.

 

SECTION 2.09           Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, all Commitments shall terminate on
the Maturity Date.

 

(b)           The Borrowers may at any time terminate in full the Commitments
upon (i) the payment in full in cash of all outstanding Loans together with
accrued and unpaid interest thereon and on any Letters of Credit, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each applicable Letter of Credit, the furnishing to the
Collateral Agent of a cash deposit in the currency in which the applicable
Letters of Credit are denominated (or at the discretion of the Administrative
Agent a back up standby letter of credit satisfactory to the Administrative
Agent and in the currency in which the applicable Letters of Credit are
denominated) equal to 103% of the LC Exposure as of such date), (iii) the
payment in full in cash of the accrued and unpaid fees and (iv) the payment in
full in cash of all reimbursable expenses and other Obligations together with
accrued and unpaid interest thereon.

 

70

--------------------------------------------------------------------------------


 

(c)           The Borrowers may from time to time reduce the Commitments;
provided that (i) each such reduction shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, and (ii) the Borrowers
shall not reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the Aggregate Revolving
Exposure would exceed the Maximum Borrowing Amount.

 

(d)           The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) or
(c) of this Section at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each notice delivered
by the Borrower Representative pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities or the occurrence of one or more other
transactions, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

SECTION 2.10           Repayment of Loans; Evidence of Debt.  (a)  The Borrowers
hereby unconditionally promise to pay to the Administrative Agent (i) for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date, (ii) for the account of the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the Maturity Date and
(iii) the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent.

 

(b)           During any Full Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to any applicable Collection
Account as of 10:00 a.m., New York time, on such Business Day (whether or not
immediately available) first to prepay any Protective Advances that may be
outstanding, pro rata, second to prepay the Revolving Loans (including Swingline
Loans) (without a corresponding reduction in the Aggregate Commitments), pro
rata, and then to cash collateralize outstanding LC Exposure, pro rata. 
Notwithstanding anything to the contrary contained herein, after an Event of
Default, funds credited to any applicable Collection Account shall be applied in
accordance with Section 2.18(b)(y).

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d)           The entries made in the accounts maintained pursuant to
Section 2.10(c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement; provided, further, that in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note, in addition to the accounts and records referred in clauses
(c) and (d).  In such event, the Borrowers shall prepare, execute and deliver to
such Lender a promissory note in favor of such Lender and its registered assigns
and substantially in the form of Exhibit H (a “Note”).

 

71

--------------------------------------------------------------------------------


 

SECTION 2.11           Prepayment of Loans.

 

(a)           Voluntary Prepayments.

 

(i)            At any time and from time to time (1) with respect to ABR
Borrowings, the Borrowers may prepay any such Borrowings on any Business Day in
whole or in part, in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount and (2) with respect to
Eurocurrency Borrowings, the Borrowers may prepay any such Loans (in the
currency of such Loan) on any Business Day in whole or in part in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, in each case, without premium or penalty except with respect to
Eurocurrency Loans, subject to Section 2.16.

 

(ii)           The Borrowers shall notify the Administrative Agent in writing of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 10:00 a.m., New York City time, two Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the Business Day
before the date of prepayment.  Each such notice shall be irrevocable (but it
may be conditioned upon the effectiveness of other Indebtedness or the
occurrence of one or more other transactions) and shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid.  Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
prepayment pursuant to this Section 2.11(a) shall be applied as set forth in
Section 2.11(d)(i).  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and any other amounts payable pursuant to
Section 2.16.

 

(b)           Mandatory Prepayments.

 

(i)            In all cases subject to Section 2.11(b)(iii), only if an Event of
Default or a Full Cash Dominion Period shall have occurred and be continuing,
than no later than 10 Business Days following the date of receipt by (x) the
Borrowers or any of their Restricted Subsidiaries of Net Cash Proceeds in
respect of any Asset Sale with respect to any ABL Priority Collateral that
constitutes Accounts, Credit Card Receivables, Inventory or other type of ABL
Priority Collateral included from time to time in the calculation of the
Borrowing Base (such ABL Priority Collateral, the “Specified Prepayment
Collateral”) or (y) the Borrowers or any of their Restricted Subsidiaries (or
the Administrative Agent or Collateral Agent as loss payee) of Net Cash Proceeds
in respect of any Recovery Event with respect to any Specified Prepayment
Collateral, the Borrowers shall repay the outstanding Loans as set forth in
Section 2.11(d) and, if the Loans are repaid in full, the Borrowers shall cash
collateralize the outstanding LC Exposure as set forth in
Section 2.06(j) (without a permanent reduction of the Aggregate Commitments), in
an aggregate amount equal to 100% of such Net Cash Proceeds.  Notwithstanding
the foregoing, neither the Borrowers nor any of their Restricted Subsidiaries
shall be required to repay the Loans or cash collateralize the LC Exposure with
Net Cash Proceeds in respect of Specified Prepayment Collateral received by a
Restricted Subsidiary that is an International Subsidiary to the extent that
(a) the repatriation of such Net Cash Proceeds to fund such repayments would, in
the good faith judgment of the Borrowers, result in material adverse tax
consequences to the Borrowers or any of their Restricted Subsidiaries (taking
into account any foreign tax credit or benefit received in connection with such
repatriation) or conflict with applicable law; provided that, in any event, the
Borrowers shall use commercially reasonable efforts to eliminate such tax
effects in order to make such prepayments, and (b) such adverse tax consequences
or legal limitation is not directly

 

72

--------------------------------------------------------------------------------


 

attributable to actions taken by the Borrowers or any of their Subsidiaries with
the intent of avoiding or reducing repayments required pursuant to this
Section 2.11(b)(i).

 

(ii)           In all cases subject to Section 2.11(b)(iii), no later than 10
Business Days following the date of receipt by the Borrowers or any of their
Restricted Subsidiaries of Net Cash Proceeds in respect of a Divested Property
in excess of $15,000,000 in any calendar year (in the aggregate for the
Borrowers and their Restricted Subsidiaries for all Divested Property), an
amount equal to 100% of such Net Cash Proceeds in excess of $15,000,000 shall be
applied by the Borrowers to (x) repay the outstanding Loans (for application in
accordance with Section 2.11(d)) and, solely to the extent a Full Cash Dominion
Period shall have occurred and be continuing, to cash collateralize the LC
Exposure (as set forth in Section 2.06(j)), (and if no Full Cash Dominion Period
shall have occurred and be continuing, such Net Cash Proceeds that would
otherwise cash collateralize the LC Exposure shall be retained by the Borrowers)
(in each case under this clause (x), without a permanent reduction in the
Aggregate Commitments) and (y) repay the loans then outstanding under the Term
Facility (in accordance with the Term Loan Credit Agreement), on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Loans and the outstanding LC Exposure (without regard to the occurrence or
non-occurrence of any Full Cash Dominion Period) and the outstanding principal
amount of loans outstanding under the Term Facility at such time); provided
that, if after giving pro forma effect to such prepayment of the Loans and, if
applicable, cash collateralization of the LC Exposure outstanding under this
Agreement, Excess Availability is less than $1,000,000,000, then the portion of
such Net Cash Proceeds allocated to prepay the Obligations outstanding under
this Agreement shall be increased in an amount sufficient to cause Excess
Availability to equal $1,000,000,000 (and the portion allocated to prepay the
loans outstanding under the Term Facility shall be reduced accordingly) after
giving pro forma effect to such prepayment; provided, further, that if after
giving pro forma effect to such prepayment of Loans and, if applicable, cash
collateralization of the LC Exposure outstanding under this Agreement, the
Senior Secured Net Leverage Ratio for the most recently ended Test Period is
less than or equal to 2.00 to 1.00, such amount of Net Cash Proceeds that
otherwise would have been required to be used to repay the Loans and cash
collateralize LC Exposure shall be permitted to be reinvested as if they
constituted Net Cash Proceeds from an Asset Sale pursuant to
Section 2.07(b)(i) of the Term Loan Credit Agreement (as in effect on the Term
Loan Closing Date) and, if not so reinvested at the end of the applicable period
set forth in Section 2.07(b)(i) of the Term Loan Credit Agreement (as in effect
on the Term Loan Closing Date) shall be used to repay the outstanding Loans and,
solely to the extent that a Full Cash Dominion Period shall have occurred and be
continuing, cash collateralize the LC Exposure with such Net Cash Proceeds in an
amount equal to such Net Cash Proceeds as set forth in Section 2.11(d). 
Notwithstanding the foregoing, neither the Borrowers nor any of their Restricted
Subsidiaries shall be required to repay the Loans or, if applicable, cash
collateralize the LC Exposure with Net Cash Proceeds in respect of any Divested
Property by a Restricted Subsidiary that is an International Subsidiary to the
extent that (a) the repatriation of such Net Cash Proceeds to fund such
repayments would, in the good faith judgment of the Borrowers, result in
material adverse tax consequences to the Borrowers or any of their Subsidiaries
(taking into account any foreign tax credit or benefit received in connection
with such repatriation) or conflict with applicable law; provided that, in any
event, the Borrowers shall use commercially reasonable efforts to eliminate such
tax effects in order to make such prepayments; and (b) such adverse tax
consequences or legal limitation is not directly attributable to actions taken
by the Borrowers or any of their Subsidiaries with the intent of avoiding or
reducing repayments required pursuant to this Section 2.11(b)(ii).

 

(iii)          In the event and on such occasion that:

 

73

--------------------------------------------------------------------------------


 

(A)          the Aggregate Revolving Exposure of any Lender exceeds such
Lender’s Commitment; or

 

(B)          except for Protective Advances permitted under Section 2.04, the
Aggregate Revolving Exposure exceeds the Maximum Borrowing Amount;

 

the Borrowers, as applicable, shall promptly prepay the Revolving Loans, LC
Exposure (or cash collateralize undrawn Letters of Credit) and/or Swingline
Loans in an aggregate amount equal to such excess.

 

(c)           Prepayment Certificate.  Concurrently with any prepayment pursuant
to Section 2.11(b)(i) and (ii), the Borrower Representative shall deliver to the
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable Net Cash Proceeds.  In the event
that the Borrower Representative shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, the Borrowers
shall promptly make an additional prepayment in an amount equal to such excess,
and the Borrower Representative shall concurrently therewith deliver to the
Administrative Agent a certificate of an Authorized Officer describing such
excess.

 

(d)           Application of Prepayments/Reductions.

 

(i)            Each partial prepayment of any Borrowing of Revolving Loans shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of Revolving Loans of the same Type as provided in Section 2.02.  Each payment
or prepayment of a Borrowing of Revolving Loans shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing.

 

(ii)           The Borrower Representative shall notify the Administrative Agent
(and in the case of prepayment of a Swingline Loan, the applicable Swingline
Lender) by telephone (confirmed by facsimile) of any prepayment (or cash
collateralization of LC Exposure) hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing of Revolving Loans, not later than 10:00 a.m., New York
City time, two (2) Business Days before the date of prepayment, or (ii) in the
case of prepayment of an ABR Borrowing of Revolving Loans, not later than 10:00
a.m., New York City time, on the Business Day before the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid (or cash
collateralization of LC Exposure).  Promptly following receipt of any such
notice relating to a Borrowing of Revolving Loans, the Administrative Agent
shall advise the Lenders of the contents thereof.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and any
other amounts payable pursuant to Section 2.16.

 

SECTION 2.12           Fees.  (a)   The Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Commitment Fee Rate on the average daily amount
of the Available Commitments of such Lender during the period from and including
the Closing Date to but excluding the date on which the Lenders’ Commitments
terminate.  Accrued commitment fees shall be payable in arrears on the first day
of each calendar quarter and on the date on which the Aggregate Commitments
terminate, commencing on the first such date to occur after the Closing Date. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.

 

74

--------------------------------------------------------------------------------


 

(b)           The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin in the case
of standby Letters of Credit, and 50% of the Applicable Margin in the case of
trade Letters of Credit, in each case used to determine the interest rate
applicable to Eurocurrency Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Aggregate Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of each calendar quarter shall be payable
within three Business Days of the end of each calendar quarter and on the date
on which the Aggregate Commitments terminate, commencing on the first such date
to occur after the date hereof; provided that all such fees shall be payable on
the date on which the Aggregate Commitments terminate and any such fees accruing
after the date on which the Aggregate Commitments terminate shall be payable on
demand.  Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

 

(c)           The Borrowers agree to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available dollars, to the Administrative Agent for distribution, in
the case of commitment fees and participation fees, to the Arrangers or the
Lenders, as applicable.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13           Interest.  (a)   The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin for
ABR Loans.

 

(b)           The Loans comprising each Eurocurrency Borrowing shall bear
interest at the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin for Eurocurrency Loans.

 

(c)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, (i) all Loans and participation fees on
account of Letters of Credit shall bear interest at 2% plus the rate otherwise
applicable to such Loans or participation fees, as applicable, as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section 2.13.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to Section 2.13(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period,
which shall be paid on the next Interest Payment Date), accrued interest on the
principal amount repaid or

 

75

--------------------------------------------------------------------------------


 

prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on Bank of America’s “prime rate”
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed.  The
applicable Alternate Base Rate and LIBO Rate shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.

 

(f)            All interest hereunder shall be paid in the currency in which the
Loan giving rise to such interest is denominated.

 

(g)           For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

SECTION 2.14           [Reserved].

 

SECTION 2.15           Increased Costs; Illegality; Inability to Determine
Rates.  (a)  If any Change in Law shall:

 

(i)            subject any Secured Party to any (or any increase in any) Taxes
with respect to this Agreement or any other Loan Document, any Letter of Credit,
or any participation in a Letter of Credit or any Loan made or Letter of Credit
issued by it, except any Connection Income Taxes, Indemnified Taxes, or Taxes
described in clause (b) through (d) of the definition of Excluded Taxes;

 

(ii)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any reserve requirement contemplated by
Section 2.15(h)) or any Issuing Bank; or

 

(iii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Secured Party of making or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or such other Secured Party of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such other Secured Party hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
such other Secured Party, as the case may be, such additional amount or amounts
as will compensate such Lender or such other Secured Party, as the case may be,
for such additional costs incurred or reduction suffered.

 

76

--------------------------------------------------------------------------------


 

(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrowers will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

(c)           Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall, in each case, be
deemed to be a Change in Law, regardless of the date enacted, adopted or issued.

 

(d)           A certificate of a Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(e)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(f)            If any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower Representative through the Administrative Agent,
(i) any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension or to make or continue
Eurocurrency Loans in the affected currency or currencies or, in the case of
Eurocurrency Loans in Dollars, to convert ABR Loans to Eurocurrency Loans, shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining ABR Loans the interest rate on which is determined by
reference to the LIBO Rate component of the Alternative Base Rate, the interest
rate on which ABR Loans of such Lender shall, if necessary to avoid such
illegality, be

 

77

--------------------------------------------------------------------------------


 

determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternative Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Loans of such Lender to ABR Loans (the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the LIBO Rate component of the Alternative Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurocurrency Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
LIBO Rate.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

 

(g)           If in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof, (a) (i) the Administrative Agent
determines that deposits (whether in dollars or an Alternative Currency) are not
being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency
Loan, or (ii) adequate and reasonable means do not exist for determining the
LIBO Rate for any requested Interest Period with respect to a proposed
Eurocurrency Loan (whether denominated in Dollars or an Alternative Currency) or
in connection with an existing or proposed ABR Loan (in each case with respect
to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the LIBO Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Eurocurrency Loan,
the Administrative Agent will promptly so notify the Borrower Representative and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans in the affected currency or currencies shall be suspended,
(to the extent of the affected Eurocurrency Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the LIBO Rate component of the Alternate Base Rate, the utilization
of the LIBO Rate component in determining the Alternate Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower Representative may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans in the affected currency or
currencies (to the extent of the affected Eurocurrency Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower Representative and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of this Section 2.15(g), (2) the
Administrative Agent notifies the Borrower Representative, or the Required
Lenders notify the Administrative Agent and the Borrower Representative, that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable lending office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the

 

78

--------------------------------------------------------------------------------


 

authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower Representative written notice thereof.

 

(h)           The Borrowers shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including LIBO or Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which in each case shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower Representative shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

 

SECTION 2.16           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be conditioned
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurocurrency market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

SECTION 2.17           Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes other
than as required by applicable law; provided that if any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent, the
Collateral Agent, or any Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings for
Indemnified Taxes or Other Taxes been made.

 

(b)           Without limiting the provisions of Section 2.17(a), the Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent or the Collateral Agent, as applicable, timely reimburse it
for the payment of, any Other Taxes.

 

(c)           The Borrowers shall jointly and severally indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes payable by such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A reasonably detailed certificate as to the amount of
such payment or liability delivered to the Borrower Representative by the
Administrative Agent, the Collateral Agent, or a Lender (with a copy to the
Administrative Agent), as applicable, shall be conclusive absent manifest
error.  This paragraph (c) shall not apply to the extent that the Indemnified
Taxes or Other Taxes are compensated for by an increased payment under
Section 2.17(a).  The Borrowers shall also, and do hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after written demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (d) of this Section.  A reasonably detailed certificate as to the amount
of any such payment or liability delivered to the Borrower Representative by the
Administrative Agent shall be conclusive absent manifest error. Upon making such
payment to the Administrative Agent, the Borrowers shall be subrogated to the
rights of the Administrative Agent pursuant to clause (d) below against the
applicable defaulting Lender.

 

(d)           Each Lender shall indemnify within 10 days after written demand
therefor, (i) the Administrative Agent or the Collateral Agent, as applicable,
for the full amount of any Indemnified Taxes and Other Taxes attributable to
such Lender (but, only to the extent that the Loan Parties have not already
indemnified the Administrative Agent or the Collateral Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Loan Parties to do so), (ii) without duplication, the Administrative Agent, the
Collateral Agent or the Loan Parties, as applicable, for any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.04 relating
to the maintenance of a Participant Register and (iii) the Administrative Agent,
the Collateral Agent or the Loan Parties, as applicable, for any Excluded Taxes
attributable to such Lender that, in each case, are payable or paid by the
Administrative Agent, the Collateral Agent or any Loan Party, in connection with
any Loan Document, plus, in each case, any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent
or the applicable Loan Party), whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent on its own behalf or on behalf of the
Collateral Agent or a Loan Party shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent or Collateral Agent under this clause (d).

 

(e)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)            Any Lender that is entitled to an exemption from or reduction of
any applicable withholding tax with respect to payments hereunder or under any
other Loan Document shall deliver to the Borrower Representative (with a copy to
the Administrative Agent), at the time or times reasonably requested by the
Borrower Representative or the Administrative Agent, such properly completed and

 

80

--------------------------------------------------------------------------------


 

executed documentation prescribed by applicable law or reasonably requested by
the Borrower Representative or Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower Representative, the
Administrative Agent or the Collateral Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative, the Administrative Agent or the Collateral Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such forms
shall not be required (other than with respect to such documentation set forth
in Sections 2.17(f)(i) through (v) below and the FATCA documentation set forth
below) if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

Without limiting the generality of the foregoing, any Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower Representative
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter as required by applicable
law or upon the request of the Borrower Representative or the Administrative
Agent), whichever of the following is applicable:

 

(i)            in the case of a Lender that is a United States Person, duly
completed copies of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal back-up withholding tax,

 

(ii)           in the case of a Foreign Lender claiming eligibility for benefits
of an income tax treaty to which the United States is a party, duly completed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,

 

(iii)          in the case of a Foreign Lender claiming an exemption from
withholding with respect to effectively connected income, duly completed copies
of Internal Revenue Service Form W-8ECI,

 

(iv)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that (A) such
Foreign Lender is not (I) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (II) a “10 percent shareholder” of the Company within the meaning of
section 881(c)(3)(B) of the Code or (III) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payment in
question is not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable,

 

(v)           to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W 8ECI, W-8BEN or W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such beneficial owner, or

 

81

--------------------------------------------------------------------------------


 

(vi)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of the preceding sentence, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g)           If the Administrative Agent, the Collateral Agent, or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including such Taxes as to which
additional amounts have been paid by any Loan Party pursuant to this Section),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made or additional amounts paid under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent, the Collateral Agent, or such Lender, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such
indemnifying party, upon the request of the Administrative Agent, the Collateral
Agent, or such Lender, agrees to repay the amount paid over pursuant to this
Section 2.17(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, the Collateral
Agent, or such Lender in the event the Administrative Agent, the Collateral
Agent, or such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the Administrative Agent, the Collateral Agent, or any Lender be
required to pay any amount to any Loan Party the payment of which would place
the Administrative Agent, the Collateral Agent, or such Lender in a less
favorable net after-Tax position than the Administrative Agent, the Collateral
Agent, or such Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts giving rise to
such refund had never been paid.  This paragraph shall not be construed to
require the Administrative Agent, the Collateral Agent, or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Borrowers or any other Person nor shall it be
construed to require the Administrative Agent, the Collateral Agent, or any
Lender, as the case may be, to apply for or otherwise initiate any refund
contemplated in this Section 2.17.

 

(h)           The agreements in this Section shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of

 

82

--------------------------------------------------------------------------------


 

this Agreement and the Aggregate Commitments and the payment of the Loans and
all other Obligations and other amounts payable hereunder.

 

(i)            For purposes of this Section 2.17, the term “Lender” includes any
Issuing Bank.

 

SECTION 2.18           Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a)   The Borrowers shall make each payment required to be made by
them hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, free and clear of and without condition or
deduction for set-off, defense, recoupment or counterclaim.  Except as otherwise
expressly set forth herein, all payments of Loans shall be paid in the currency
in which such Loans were made.  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at: 100 Federal Street, Mail Code: MA5-100-09-09, Boston, MA
02110, Attention: Robert Protulis, except payments to be made directly to an
Issuing Bank or a Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient, in like funds, promptly following receipt thereof.  If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day unless
otherwise specifically set forth herein, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars, except that all
payments in respect of Loans (and interest thereon) and LC Obligations shall be
made in the same currency in which such Loan was made or Letter of Credit
issued.  During any Full Cash Dominion Period, solely for purposes of
determining the amount of Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.10(b))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the applicable Obligations as of 10:00 a.m.,
New York City time, on the Business Day of receipt, subject to actual
collection.

 

(b)           With respect to any proceeds of Collateral received by the
Administrative Agent either (x) not constituting (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrowers), (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (C) amounts to be
applied from the Collection Account during a Full Cash Dominion Period (which
shall be applied in accordance with Section 2.10(b)) or (y) after an Event of
Default has occurred and is continuing and the Administrative Agent so elects or
the Required Lenders so direct, such proceeds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent, the Collateral Agent and any Issuing Bank from the
Borrowers (other than in connection with Banking Services or Swap Obligations)
ratably, second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services or
Swap Obligations) ratably, third, to pay interest due in respect of the
Protective Advances and Swingline Loans ratably, fourth, to pay the principal of
the Protective Advances and Swingline Loans ratably, fifth, to pay interest then
due and payable on the Loans (other than the Protective Advances and Swingline
Loans) ratably, sixth, to prepay principal on the Loans (other than the
Protective Advances and Swingline Loans) and unreimbursed LC Disbursements
ratably, seventh, to pay an amount to the Collateral Agent equal to 103% of the
aggregate undrawn face amount of all outstanding Letters of Credit, to be held
as cash collateral for such Obligations, eighth, to the ratable payment of any
amounts owing with respect to Secured Obligations that are Banking Services
which are eligible for a Banking Services Reserve to be implemented with respect
thereto, ninth, to the ratable payment of any amounts owing with respect to any
other Banking Services

 

83

--------------------------------------------------------------------------------


 

that are Secured Obligations, tenth, to the ratable payment of any other Secured
Obligation due to the Administrative Agent, the Collateral Agent, Issuing Bank
or any Lender by the Borrowers, and eleventh, any balance remaining after the
Secured Obligations shall have been paid in full and no Letters of Credit shall
be outstanding (other than Letters of Credit which have been cash collateralized
in accordance with the foregoing) shall be paid over to the applicable Borrower
at its Funding Account.  Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, neither the Administrative Agent, the Collateral Agent
nor any Lender shall apply any payment which it receives to any Eurocurrency
Loan of a Class, except (a) on the expiration date of the Interest Period
applicable to any such Eurocurrency Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16.  To the extent applied under clauses first through
tenth of this Section 2.18(b), each of the Administrative Agent and the Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Secured Obligations
consistent with this Section 2.18(b).  Notwithstanding the foregoing, no amount
received from any Subsidiary Guarantor shall be applied to any Excluded Swap
Obligation of such Subsidiary Guarantor.

 

(c)           At the election of the Administrative Agent and upon one
(1) Business Days notice, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents, may be paid from the proceeds of Borrowings
made hereunder whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section.  Each
Borrower hereby irrevocably authorizes the Administrative Agent to make a
Borrowing for the purpose of paying each payment of principal, interest and fees
due hereunder, or any other amount due under the Loan Documents, (i) if any such
amount remains unpaid fifteen (15) days after its due date, (ii) if an Event of
Default has occurred and is continuing or (iii) if such amount is not paid
pursuant to this Section 2.18(c), an Event of Default would occur in respect of
such amount, and, in each case, agrees that all such amounts charged shall
constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable.

 

(d)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant; provided, further, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation”, no
amounts received from, or set off with respect to, any Subsidiary Guarantor
shall be applied to any Excluded Swap Obligations of such Subsidiary Guarantor. 
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to

 

84

--------------------------------------------------------------------------------


 

the foregoing arrangements may exercise against such Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Borrower in the amount of such participation.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f)            If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by it for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid.

 

SECTION 2.19           Mitigation Obligations; Replacement of Lenders.  If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, if any Lender
is a Non-Consenting Lender, or if any Lender is otherwise a Departing Lender (as
defined below), then:

 

(a)           such Lender (other than a Non-Consenting Lender or Defaulting
Lender) shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender (and the Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment) and (iii) would not breach
any applicable law;

 

(b)           the Borrowers may, at their sole expense and effort, require any
such Lender or any Non-Consenting Lender or any Defaulting Lender (each such
Lender, a “Departing Lender”), upon notice to the Departing Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and the consents required by,
Section 9.04), all its interests, rights and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Banks and Swingline Lenders pursuant to Section 9.04),
which consent shall not unreasonably be withheld or delayed, (ii) the Departing
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.16), from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for

 

85

--------------------------------------------------------------------------------


 

compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, (iv) in the event such Departing Lender is a Non-Consenting Lender,
any replacement Lender shall consent, at the time of such assignment, to each
matter in respect of which such Departing Lender was a Non-Consenting Lender,
(v) such assignment does not conflict with any Requirement of Law and (vi) the
Borrowers shall have paid the assignment fee (if any) specified in
Section 9.04(b).  A Departing Lender shall not be required to make any such
assignment and delegation if, prior to the Borrowers contacting any potential
replacement Lenders, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.  After such replacement of any
Departing Lender, such Departing Lender shall no longer constitute a “Lender”
for purposes hereof; provided, any rights of such Departing Lender to
indemnification hereunder shall survive.  Each Lender agrees that if the
Borrowers exercise their option hereunder to cause an assignment by such
Departing Lender, such Departing Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 9.04; provided that, the
failure of any such Lender to execute such documentation shall not render such
assignment invalid and such assignment shall be in full force and effect and
shall be recorded in the Register.

 

SECTION 2.20           Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender is
for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then to the extent permitted by applicable law, the Obligations or part thereof
intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by
the Administrative Agent, the Collateral Agent, such Issuing Bank or such
Lender.  The provisions of this Section 2.20 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.20 shall survive the termination of this Agreement.

 

SECTION 2.21           Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the Available Commitments of such
Defaulting Lender pursuant to Section 2.12(a);

 

(b)           the Commitment and Credit Exposure of such Defaulting Lender shall
not be included in determining consent to any waiver, amendment or modification
pursuant to Section 9.02; provided, that no such amendment, modification or
waiver shall (i) increase the Commitment of such Defaulting Lender without the
consent of such Defaulting Lender, (ii) reduce or forgive the principal amount
of any Loan or LC Disbursement of such Defaulting Lender or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable to such
Defaulting Lender hereunder, without the written consent of such Defaulting
Lender or (iii) postpone any scheduled date of payment of the principal amount
of any Loan or LC Disbursement of such Defaulting Lender, or any date for the
payment of any interest, fees or other Obligations payable hereunder to such
Defaulting Lender, or reduce the amount of, waive or excuse any such payment to
such Defaulting Lender, or postpone the scheduled date of expiration of such
Defaulting Lender’s Commitment without the written consent of such Defaulting
Lender;

 

86

--------------------------------------------------------------------------------


 

(c)           if any Swingline Exposure, LC Exposure or Protective Advance
Exposure exists at the time such Lender becomes a Defaulting Lender then:

 

(i)            all or any part of the Swingline Exposure, LC Exposure and
Protective Advance Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Swingline Exposure, LC
Exposure and Protective Advance Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within five Business Days
following notice by the Administrative Agent (x) first, prepay such Protective
Advance Exposure, (y) second, prepay such Swingline Exposure and (z) third, cash
collateralize for the benefit of the Issuing Banks only the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure (in each case
after giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

 

(iii)          if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Banks until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and each Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is reasonably satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.21(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

 

In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied (in their reasonable judgment) all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure, LC Exposure and Protective
Advance Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other

 

87

--------------------------------------------------------------------------------


 

Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

Any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) may, in lieu of being distributed to
such Defaulting Lender, be retained by Administrative Agent in a segregated
non-interest bearing account and, subject to any Requirement of Law, be applied
at such time or times as may be determined by Administrative Agent (i) first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent or Collateral Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to Issuing Banks or Swingline Lender
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by Administrative Agent,
(iv) fourth, if so determined by Administrative Agent, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing (x) so
long as no Default or Event of Default exists, to Borrowers or (y) the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(vi) sixth, as otherwise determined by the Administrative Agent or as directed
by a court of competent jurisdiction; provided, that if such payment is a
prepayment of the principal amount of any Loans or LC Obligations in respect of
which a Defaulting Lender has funded its participation obligations, such payment
shall be applied solely to prepay the Loans of, and LC Obligations owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans of, or LC Obligations owed to, any Defaulting Lender.

 

SECTION 2.22           Incremental Commitments.  (a)  The Borrowers may by
written notice to the Administrative Agent, at any time and from time to time
after the Closing Date, elect to request additional or increased Commitments of
any Class of Commitments hereunder (the “Incremental Commitments”) in an
aggregate amount not to exceed the Maximum Incremental Commitment Amount on such
date, and, in each case, not to be less than $25,000,000 individually (or such
lesser amount which shall be approved by the Administrative Agent or such lesser
amount that shall constitute the Maximum Incremental Commitment Amount on such
date of determination), and integral multiples of $10,000,000 in excess of that
amount.  Each such notice shall specify (A) the date (each, an “Increased Amount
Date”) on which the Borrowers propose that the Incremental Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (B) the
identity of each Lender or other Person that is an Eligible Assignee (each, an
“Incremental Lender”) to whom the Borrowers propose any portion of such
Incremental Commitments be allocated and the amounts of such allocations;
provided that the Administrative Agent may elect or decline to arrange such
Incremental Commitments in its sole discretion (it being acknowledged that the
Borrowers may arrange such Incremental Commitments) and any Lender offered or
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide an Incremental Commitment;
provided, further, that any Incremental Lender shall be subject to the approval
of the Administrative Agent, each Issuing Bank and the Swingline Lender (such
approval not to be unreasonably withheld or delayed) if and to the extent that
such approval would be required pursuant to Section 9.04 for an assignment of
Commitments or Loans to such Incremental Lender.

 

(b)           Such Incremental Commitments shall become effective as of such
Increased Amount Date; provided, that:

 

(i)            no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect to such Incremental Commitments;

 

88

--------------------------------------------------------------------------------


 

(ii)           each of the representations and warranties of the Loan Parties
set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of the effectiveness of
such Incremental Commitments (both immediately before and after giving effect to
such Incremental Commitments and the application of the proceeds any Borrowing
thereunder) with the same effect as though made on and as of the date of the
effectiveness of such Incremental Commitments, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects;

 

(iii)          the Incremental Commitments shall be effected pursuant to one or
more Incremental Amendments executed and delivered by the Borrowers, the
Incremental Lenders and the Administrative Agent;

 

(iv)          the Borrowers shall deliver or cause to be delivered any customary
legal opinions, corporate authority documents or other documents as reasonably
requested by the Administrative Agent in connection with any such transaction,
including board resolutions and officer’s certificates consistent with those
delivered on the Closing Date, reaffirmation agreements and any supplement or
amendments to the Collateral Documents providing for such Incremental
Commitments to be secured thereby;

 

(v)           any Incremental Commitments shall be permitted by the terms of the
Intercreditor Agreement (to the extent any Intercreditor Agreement is then in
effect) and the terms of all Material Indebtedness; and

 

(vi)          the Borrowers shall have paid all fees and expenses owing to the
Administrative Agent, the Collateral Agent and the Lenders in respect of such
Incremental Commitments.

 

(c)           On any Increased Amount Date on which any Incremental Commitments
become effective, subject to the satisfaction of the foregoing terms and
conditions, each Incremental Lender shall become a Lender hereunder with respect
to the Incremental Commitment made pursuant thereto and each Lender with an
Incremental Commitment shall have its Commitment adjusted accordingly.

 

(d)           The terms and provisions of the Incremental Commitments (and the
loans in respect thereof) shall be (except with respect to arrangement,
structuring or underwriting fees, original issue discount and upfront fees as
set forth in clause (iv) of this Section 2.22(d)), identical to the Commitments
and the Loans in respect of such Class.  In any case, (i) the maturity date with
respect to the any Incremental Commitments shall be Maturity Date with respect
to such Class, (ii) all loans in respect of the Incremental Commitments shall
rank pari passu in right of payment and with respect to security with the Loans,
(iii) all loans in respect of the Incremental Commitments shall be guaranteed by
the Loan Parties and be secured by a lien on any property or asset that secures
the Loans and other Credit Extensions under the Commitments and (iv) the Yield
applicable to all loans in respect of the Incremental Commitments shall be equal
to the applicable Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation, provided that if the Yield
applicable to loans in respect of the Incremental Commitments shall be greater
than the applicable Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation (the amount of any such excess, the
“Yield Differential”), then the interest rate (together with, as provided in the
proviso below, the Eurocurrency or Alternate Base Rate floor) with respect to
all loans in respect of the existing Commitments shall be increased by the
applicable Yield Differential; provided, further, that, if loans in

 

89

--------------------------------------------------------------------------------


 

respect of the Incremental Commitments include a Eurocurrency or Alternate Base
Rate floor that is greater than the Eurocurrency or Alternate Base Rate floor
applicable to all loans in respect of the existing Commitments such differential
between interest rate floors shall be included in the calculation of Yield for
purposes of this clause (iv), but only to the extent an increase in the
Eurocurrency or Alternate Base Rate floor applicable to the existing Loans would
cause an increase in the interest rate then in effect thereunder, and in such
case the Eurocurrency and Alternate Base Rate floors (but not the applicable
rate) applicable to the existing Loans shall be increased to the extent of such
differential between interest rate floors.

 

(e)           Incremental Commitments shall be documented pursuant to an
amendment or supplement (an “Incremental Amendment”) to this Agreement and, as
appropriate, amendments to the other Loan Documents to be included in the
Incremental Amendment, executed by the Borrowers, each Incremental Lender
providing such Incremental Commitments and the Administrative Agent.  The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrowers, to effect the provisions of this Section 2.22.  The
Borrowers may use the proceeds of the Credit Extensions in respect of
Incremental Commitments for any purpose not prohibited by this Agreement.  No
Lender shall be obligated to provide any Incremental Commitments.  Upon each
increase in the Commitments pursuant to this Section 2.22,  and in case only to
the extent necessary to re-allocate the Commitments and Loans of the applicable
Class to effect the changes set forth herein, (x) each Lender of the applicable
Class immediately prior to such increase will automatically and without further
act be deemed to have assigned to each Incremental Lender in respect of such
increase, and each such Incremental Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit, Swingline Loans and Protective
Advances such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit held by each Lender of the
applicable Class (including each such Incremental Lender), (ii) participations
hereunder in Swingline Loans held by each Lender of the applicable
Class (including each such Incremental Lender) and (iii) participations in
Protective Advances held by each Lender of the applicable Class (including each
such Incremental Lender) will equal the percentage of the Aggregate Commitments
of all Lenders of such Class represented by such Lender’s Commitment and (y) if,
on the date of such increase, there are any Revolving Loans of such
Class outstanding, such Revolving Loans shall on or prior to the effectiveness
of such Incremental Commitments be prepaid from the proceeds of additional
Revolving Loans of such Class made hereunder (reflecting such increase in
Commitments of such Class), which prepayment shall be accompanied by accrued
interest on the Revolving Loans of such Class being prepaid and any costs
incurred by any Lender in accordance with Section 2.16.  The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

(f)            The Lenders hereby irrevocably authorize the Administrative Agent
to enter into amendments to this Agreement and the other Loan Documents (to be
included in the Incremental Amendment) with the Loan Parties as may be necessary
in respect of Commitments increased or extended pursuant to this Section 2.22
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
with the establishment of the Incremental Commitments, in each case, on terms
consistent with this Section 2.22.

 

SECTION 2.23           Extensions of Commitments.

 

(a)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, a “Extension Offer”) made from time to
time by the Borrower Representative to all

 

90

--------------------------------------------------------------------------------


 

Lenders of a given Class of Commitments with the same Maturity Date on a pro
rata basis (based on the aggregate amount of the respective Commitments of such
Class) and on the same terms to each such Lender, the Borrower Representative
may from time to time, with the consent of any Lender that shall have accepted
such Extension Offer, extend the maturity date of the Commitments of each such
Lender to a date that is no earlier than the then Latest Maturity Date of any
other Commitment or Loan hereunder (each such transaction an “Extension”, any
such Commitments so amended, “Extended Commitments”, and each group of
Commitments as so extended, as well as the original Commitments not so extended,
being a “Class”; any Extended Commitments shall constitute a separate Class of
Commitments from the Class of Commitments from which they were converted), so
long as the following terms are satisfied:

 

(i)            no Default or Event of Default shall exist at the time the notice
in respect of an Extension Offer is delivered to the Lenders, and no Default or
Event of Default shall exist immediately prior to or after giving effect to the
effectiveness of any Extended Commitments;

 

(ii)           except as to interest rates, fees, final maturity date, and
participation in prepayments (which shall, subject to Section 2.23(a)(iii), be
determined by the Company and set forth in the relevant Extension Offer), the
Extended Commitments of any Lender that agrees to an Extension Offer (each, an
“Extending Lender”) shall have the same terms as the Class of Commitments
subject to such Extension Offer;

 

(iii)          the final maturity date of any Extended Commitments shall be no
earlier than the then Latest Maturity Date of any other Commitment or Loan
hereunder and at no time shall the Commitments (including Extended Commitments)
have more than five different maturity dates;

 

(iv)          if the aggregate principal amount of Commitments in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Commitments offered to be extended by the
Borrowers pursuant to such Extension Offer, then the Commitments of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer;

 

(v)           any Extended Commitments shall be permitted by the terms of the
Intercreditor Agreement (to the extent any Intercreditor Agreement is then in
effect) and the terms of all Material Indebtedness; and

 

(vi)          all documentation in respect of such Extension and Extended
Commitments shall be consistent with the foregoing and in a form reasonably
satisfactory to the Administrative Agent.

 

(b)           With respect to all Extensions consummated by the Borrowers
pursuant to this Section 2.23, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of
Section 2.11(b) and (ii) no Extension Offer is required to be in any minimum
amount or any minimum increment.  The Lenders hereby consent to the Extensions
and other transactions contemplated by this Section 2.23 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Commitments on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment section) or any other Loan
Document that may otherwise prohibit or restrict any such Extension or any other
transaction contemplated by this Section 2.23.

 

91

--------------------------------------------------------------------------------

 


 

(c)           Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended to give effect to each Extension (an
“Extension Amendment”), without the consent of any Lenders other than extending
Lenders, to the extent (but only to the extent) necessary to (A) reflect the
existence and terms of the Extended Commitments incurred pursuant thereto,
(B) modify the prepayments set forth in Section 2.11(b) to reflect the existence
of the Extended Commitments and the application of prepayments with respect
thereto and (C) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.23, and the Lenders hereby expressly and irrevocably, for the benefit
of all parties hereto, authorize the Administrative Agent and the Collateral
Agent to enter into any such Extension Amendment.  Notwithstanding the
foregoing, each of the Administrative Agent and the Collateral Agent shall have
the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to any matter contemplated by this
Section 2.23(c) and, if either the Administrative Agent or the Collateral Agent
seeks such advice or concurrence, it shall be permitted to enter into such
amendments with the Borrowers in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrowers unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent or the Collateral Agent for
any such advice or concurrence, all such amendments entered into with the
Borrowers by the Administrative Agent or the Collateral Agent hereunder shall be
binding and conclusive on the Lenders.  Without limiting the foregoing, in
connection with any Extension, the respective Loan Parties shall (at their
expense) deliver to the Collateral Agent such amendments to the Collateral
Documents as may be reasonably requested by the Collateral Agent in order to
ensure that such Extended Commitments are provided with the benefit of the
applicable Loan Documents, including, as applicable, such amendments to any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the Latest Maturity Date after giving effect
to such Extension (or such later date as may be advised by local counsel to the
Collateral Agent).

 

(d)           In connection with any Extension, the Borrower Representative
shall provide the Administrative Agent at least 10 Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof and shall agree to such procedures, if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably
to accomplish the purposes of this Section 2.23.

 

(e)           Except as expressly provided herein in clause (a)(ii), all
Extended Commitments effected pursuant to any Extension Offer and Extension
Amendment shall be subject to the same terms (including, without limitation,
borrowing terms, interest terms and payment terms), and shall be subject to the
same conditions as the then existing Commitments (it being understood that
customary arrangement or commitment fees payable to one or more Arrangers (or
their Affiliates) or one or more Extending Lenders, as the case may be, may be
different than those paid with respect to the existing Lenders under the then
existing Commitments on or prior to the Closing Date or with respect to any
other Extending Lenders in connection with any other Extended Commitments
effected pursuant to this Section 2.23); provided, however, that at the election
of the Borrower Representative (in consultation with the Administrative Agent),
the Borrower Representative may offer to effect Extended Commitments with
(i) interest and fees at different rates applicable solely with respect to such
Extended Commitments (and related outstandings) and (ii) such other covenants
and terms which apply to any period after the Latest Maturity Date that is in
effect on the effective date of the Revolving Amendment related thereto
(immediately prior to the establishment of such Extended Commitments).  After
giving effect to any Extended Commitment, all borrowings under the Commitments
(including any such Extended Commitment) and repayments thereunder shall be made
on a pro rata basis (except for (x) any payments of interest and fees at
different rates on any Extension Series (and related outstandings) and
(y) repayments required upon the applicable Maturity Date of other Commitments).

 

92

--------------------------------------------------------------------------------


 

(f)            Any Extended Commitments effected pursuant to an Extension Offer
shall be designated a series (each, an “Extension Series”) of Extended
Commitments for all purposes of this Agreement.

 

(g)           This Section 2.23 shall supersede any provisions in Section 2.18
or Section 9.03 to the contrary.

 

SECTION 2.24           Canadian Credit Facility.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, at any time after the Closing Date, the Company may request that one
or more of its Canadian Subsidiaries join this Agreement as Canadian
borrower(s) pursuant to a separate Canadian revolving credit facility provided
by Canadian lenders holding Canadian revolving commitments (the “Canadian
Lenders”) that are subject to a separate Canadian borrowing base (collectively,
the “Canadian Credit Facility”); provided that the Canadian Credit Facility
(A) may be guaranteed by the Loan Parties so long as the obligations in respect
of any guarantee of the Canadian Credit Facility are subordinate to the
Obligations (other than any Cash Management Services, Banking Services
Obligations and Swap Obligations that constitute Secured Obligations) under
Section 2.18(b); provided, however, that if the Canadian Credit Facility is
guaranteed by the Loan Parties then the final maturity date of the Canadian
Credit Facility shall not be earlier than the then Latest Maturity Date;
(B) shall be on terms and conditions as determined by the Company, MLPFS, the
Canadian Lenders and any collateral agent for the Canadian Lenders, subject to
the approval of the Administrative Agent (it being understood and agreed that
(x) such terms and conditions may include, without limitation, Canadian Credit
Facility-specific borrowing base, advance rates, eligibility criteria,
availability reserves (including a reserves implemented against the Borrowing
Base with respect to obligations owing to the Canadian Lenders),
representations, warranties, covenants and Events of Default, interest rates,
fees, final maturity date, mandatory and voluntary prepayment and commitment
termination provision as to the Canadian Credit Facility and Full Cash Dominion
Period, post-Event of Default and enforcement “waterfall” provisions with
respect to Canadian collateral and proceeds (including modifications to
Section 2.18(b) which are not inconsistent with subclause (A) of the first
proviso above) and amendment and waiver provisions (including modifications to
Section 9.02(b) to provide for customary or market provisions in favor of the
Canadian Lenders) in respect of or relating to the Canadian Credit Facility and
other customary or market terms and conditions for asset-based credit facilities
of this nature and (y) the arrangement of the Canadian Credit Facility, and any
upfront, underwriting, arrangement or similar fees in respect of the Canadian
Credit Facility, shall be agreed to by Company, MLPFS and the Canadian Lenders);
(C) shall be subject to closing conditions as may be determined by the
Administrative Agent and the Collateral Agent (or any of their respective
Affiliates), the Canadian Lenders and the Company; (D) shall be subject to the
condition precedent that no Event of Default shall have occurred and be
continuing immediately before or after giving effect thereto; (E) the aggregate
amount of the Canadian commitments under the Canadian Credit Facility shall not
exceed $300,000,000 and (F) all documentation in respect of the Canadian Credit
Facility shall be consistent with the foregoing and in form and substance
reasonably satisfactory to the Administrative Agent and the Canadian Credit
Facility and the Canadian Credit Facility Amendment shall have been approved by
the Administrative Agent; and provided, further, that no Lender shall be
obligated to participate in the Canadian Credit Facility.  Any Canadian Lender
participating in the Canadian Credit Facility which is not then a Lender (or an
Affiliate of such Lender or an Approved Fund with respect to such Lender) shall
be subject to the prior approval of the Administrative Agent and the Borrower
Representative (such consent not to be unreasonably withheld or delayed).

 

(b)           The Lenders hereby irrevocably authorize the Administrative Agent
and Collateral Agent to enter into amendments, amendments and restatements or
other supplements or modifications to this Agreement and the other Loan
Documents with the Loan Parties, the Canadian

 

93

--------------------------------------------------------------------------------


 

Subsidiaries and the Canadian Lenders as may be necessary or desirable in order
to establish the Canadian Credit Facility, in each case on terms consistent with
this Section 2.24 (collectively, “Canadian Credit Facility Amendment”) without
the consent or approval of any Lender (other than any Lender participating in
the Canadian Credit Facility).  The Lenders hereby consent to the Canadian
Credit Facility and other transactions contemplated by this Section 2.24
(including, for the avoidance of doubt, the terms and condition illustrated in
clause (a) above) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, any pro rata payment section or
amendment or waiver section) or any other Loan Document that may otherwise
prohibit or restrict the Canadian Credit Facility, the Canadian Credit Facility
Amendment or any other transaction contemplated by this Section 2.24. 
Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to the Canadian
Credit Facility and any matter contemplated by this Section 2.24 and, if either
the Administrative Agent or the Collateral Agent seeks such advice or
concurrence, it shall be permitted to enter into such amendments in accordance
with any instructions actually received by such Required Lenders and shall also
be entitled to refrain from entering into such amendments unless and until it
shall have received such advice or concurrence; provided, however, that whether
or not there has been a request by the Administrative Agent or the Collateral
Agent for any such advice or concurrence, any such Canadian Credit Facility
Amendment entered into by the Administrative Agent and/or the Collateral Agent
pursuant to this Section 2.24 shall be binding and conclusive on the Lenders in
all respects. This Section 2.24 shall supersede any provisions in Section 2.18
or Section 9.02 to the contrary.

 

SECTION 2.25           FILO Facility.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, at any time after the Closing Date, the Company may request a
separate “first-in, last out” credit facility provided by lenders holding
“first-in, last out” commitments (the “FILO Lenders”) that are subject to a
separate “first-in, last out” incremental borrowing base (collectively, the
“FILO Credit Facility”); provided that the FILO Credit Facility (A) shall
constitute Obligations for all purposes under the Loan Documents (including for
the purposes of being secured by the Collateral and being guaranteed by the Loan
Parties) so long as the obligations in respect of the FILO Credit Facility are
subordinate to the other Obligations (other than any Cash Management Services,
Banking Services Obligations and Swap Obligations that constitute Secured
Obligations) under Section 2.18(b); (B) shall be on terms and conditions as
determined by the Company, MLPFS and the FILO Lenders, subject to the approval
of the Administrative Agent (it being understood that (x) such terms and
conditions may include, without limitation, FILO Credit Facility-specific
borrowing base, advance rate (including seasonal or fluctuating advance rates),
eligibility criteria, availability reserves (including reserves implemented
against the Borrowing Base with respect to obligations owing to the FILO
Lenders), representations, warranties, covenants and Events of Default, interest
rates, fees, final maturity date, amortization, mandatory and voluntary
prepayment and commitment termination provision as to the FILO Credit Facility
and Full Cash Dominion Period, post-Event of Default and enforcement “waterfall”
provisions (including modifications to Section 2.18(b) which are not
inconsistent with subclause (A) of the first proviso above) and amendment and
waiver provisions (including modifications to Section 9.02(b) to provide for
customary or market provisions in favor of the FILO Lenders, which may include
voting rights in favor of the FILO Lenders relating to modifications of the
Borrowing Base that would affect the FILO Lenders) in respect of or relating to
the FILO Credit Facility and other customary or market terms and conditions for
asset-based “first in, last out” credit facilities of this nature; provided,
however, that, (i) subject to amortization or mandatory FILO Credit Facility
reduction terms and conditions, the stated maturity date of the FILO Credit
Facility shall not be earlier than the then Latest Maturity Date and (ii) the
advance rates in respect of the incremental borrowing base under FILO Credit
Facility shall not exceed 7.5% on any class of assets eligible for inclusion
therein; and (y) the arrangement of the FILO Credit Facility, and any upfront,
underwriting, arrangement or similar fees in respect of the FILO Credit Facility
shall be

 

94

--------------------------------------------------------------------------------


 

agreed to by Company, MLPFS and the FILO Lenders); (C) shall be subject to
closing conditions as may be determined by the Administrative Agent and the
Collateral Agent (or any of their respective Affiliates), the FILO Lenders and
the Company; (D) shall be subject to the condition precedent that no Event of
Default shall have occurred and be continuing immediately before or after giving
effect thereto; (E) (x) the aggregate amount of the FILO commitments under the
FILO Credit Facility shall not exceed $250,000,000 and (y) (i) the aggregate
amount of the FILO commitments under the FILO Credit Facility, plus (ii) the
Aggregate Commitments (including Incremental Commitments provided pursuant to
Section 2.22), shall not exceed, at any time outstanding, $3,500,000,000 and
(F) all documentation in respect of the FILO Credit Facility shall be consistent
with the foregoing and in form and substance reasonably satisfactory to the
Administrative Agent and the FILO Credit Facility and the FILO Credit Facility
Amendment shall have been approved by the Administrative Agent; and provided,
further, that no Lender shall be obligated to participate in the FILO Credit
Facility.  Any FILO Lender participating in the FILO Credit Facility which is
not then a Lender (or an Affiliate of such Lender or an Approved Fund with
respect to such Lender) shall be subject to the prior approval of the
Administrative Agent and the Borrower Representative (such consent not to be
unreasonably withheld or delayed).

 

(b)           The Lenders hereby irrevocably authorize the Administrative Agent
and Collateral Agent to enter into amendments, amendments and restatements or
other supplements or modifications to this Agreement and the other Loan
Documents with the Loan Parties and the FILO Lenders as may be necessary or
desirable in order to establish the FILO Credit Facility, in each case on terms
consistent with this Section 2.25 (“FILO Credit Facility Amendment”) without the
consent or approval of any Lenders (other than the Lenders participating in the
FILO Credit Facility).  The Lenders hereby consent to the FILO Credit Facility
and other transactions contemplated by this Section 2.25 (including, for the
avoidance of doubt, the terms and condition illustrated in clause (a) above) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, any pro rata payment section or amendment or waiver section)
or any other Loan Document that may otherwise prohibit or restrict the FILO
Credit Facility, the FILO Credit Facility Amendment or any other transaction
contemplated by this Section 2.25.  Notwithstanding the foregoing, each of the
Administrative Agent and the Collateral Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to the FILO Credit Facility and any matter contemplated by this
Section 2.25 and, if either the Administrative Agent or the Collateral Agent
seeks such advice or concurrence, it shall be permitted to enter into such
amendments in accordance with any instructions actually received by such
Required Lenders and shall also be entitled to refrain from entering into such
amendments unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent or the Collateral Agent for any such advice or concurrence,
any such FILO Credit Facility Amendment entered into by the Administrative Agent
and/or the Collateral Agent pursuant to this Section 2.25 shall be binding and
conclusive on the Lenders in all respects.  This Section 2.25 shall supersede
any provisions in Section 2.18 or Section 9.02 to the contrary.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into this Agreement and to make the Credit Extensions hereunder, the
Borrowers, jointly and severally, represent and warrant to the Administrative
Agent, the Collateral Agent and the Lenders that:

 

SECTION 3.01           Organization; Powers.  Each of the Loan Parties is duly
organized or incorporated and validly existing under the laws of the
jurisdiction of its organization or incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material

 

95

--------------------------------------------------------------------------------


 

Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except as otherwise set
forth on Schedule 3.01.  Each of the Loan Parties is in good standing under the
laws of the jurisdiction of its organization.

 

SECTION 3.02           Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, examination, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03           Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or except to the extent that
the failure to make or obtain the same would not reasonably be expected to
result in a Material Adverse Effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Borrower or any of its Restricted
Subsidiaries, which would reasonably be expected to result in a Material Adverse
Effect, (c) will not violate or result in a default under any Borrower’s or any
Restricted Subsidiary’s Organizational Documents or the 2018 Notes, the 2023
Notes, or the 2018 and 2023 Notes Indenture, require any consent or approval
thereunder, or give rise to a right thereunder to require any payment to be made
by any Borrower or any of its Restricted Subsidiaries, and (d) will not result
in the creation or imposition of any Lien on any asset of any Borrower or any of
its Restricted Subsidiaries, except Liens created pursuant to the Loan Documents
and the Term Loan Documents, (e) consisting of the entry into this Agreement,
the other Loan Documents and the initial borrowings and other extension of
credit hereunder on the Closing Date will not violate or result in a default
under the Term Loan Credit Agreement.

 

SECTION 3.04           Financial Condition; No Material Adverse Change.  (a) 
The Company has heretofore furnished to the Administrative Agent (A) its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal years ended February 2, 2013,
February 1, 2014, January 31, 2015, and each other fiscal year of the Company
and its consolidated Subsidiaries ended at least 90 days prior to the Closing
Date, reported on by Ernst & Young LLP, a registered public accounting firm, and
(ii) as of and for the last day of, and for the most recently completed fiscal
quarter (other than the fourth fiscal quarter) of the Company ended after the
last fiscal year for which financial statements have been provided pursuant to
clause (A)(i) above and ended at least 45 days before the Closing Date,
certified by the Company’s chief financial officer and (B) the Target’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal years ended December 29, 2012,
December 28, 2013, December 27, 2014, and each other fiscal year of the Target
and its consolidated Subsidiaries ended at least 90 days prior to the Closing
Date, reported on by Deloitte & Touche LLP, a registered public accounting firm,
and (ii) as of and for the last day of, and for the most recently completed
fiscal quarter (other than the fourth fiscal quarter) of the Target ended after
the last fiscal year for which financial statements have been provided pursuant
to clause (B)(i) above and ended at least 45 days before the Closing Date.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of with respect to the
financial statements referred to in clause (A) above, the Company and its
consolidated Subsidiaries and, with respect to the financial statements referred
to in clause (B) above, the Target and its consolidated Subsidiaries, in each
case as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clauses (A)(ii) and (B)(ii) above.

 

96

--------------------------------------------------------------------------------


 

(a)           The Company has heretofore furnished to the Lenders a pro forma
consolidated balance sheet and related pro forma statement of income of the
Company and its consolidated Subsidiaries as of, and for the twelve-month period
ending on, the last day of the most recently completed financial statements
delivered pursuant to Sections 3.04(a)(A)(i) and 3.04(a)(B)(i), prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such income statements) which need not be prepared in compliance
with Regulation S-X of the Securities Act of 1933, as amended, or include
adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)) (the “Pro Forma
Financial Statements”).  The Pro Forma Financial Statements (A) have been
prepared in good faith by the Company based upon (i) the assumptions stated
therein (which assumptions are believed by it on the date of delivery thereof
and on the Closing Date to be reasonable), (ii) accounting principles consistent
with the financial statements delivered pursuant to Sections 3.04(a)(A)(i) and
3.04(a)(B)(i), and (B) present fairly, in all material respects the pro forma
consolidated financial position and results of operations of the Company as of
such date and for such periods, assuming that the Transactions had occurred at
such dates.

 

(b)           No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since January 31,
2015.

 

SECTION 3.05           Properties.  (a)  Each of the Borrowers and its
Restricted Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all its real and personal property, free of all Liens other than
Permitted Liens, except as would not reasonably be expected to result in a
Material Adverse Effect.  Except as disclosed on Schedule 3.05(a)(1), as of the
Closing Date, neither the Company nor any of its Restricted Subsidiaries has
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting any Material Real Property.  Except as
disclosed on Schedule 3.05(a)(2), as of the Closing Date, neither the Company
nor or any of its Restricted Subsidiaries is obligated under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Material Real Property.  The Perfection Certificate sets forth a list of
each Material Real Property owned by the Company or any Subsidiary Guarantor
that the Company or any Subsidiary Guarantor presently intends to sell as part
of the restructuring and integration in connection with the Acquisition.

 

(b)           Each of the Borrowers and its Restricted Subsidiaries owns, or is
licensed to use, all material Intellectual Property that is necessary to its
business as currently conducted and the use thereof by each Borrower and its
Restricted Subsidiaries does not infringe in any material respect upon the
rights of any other Person, except, in each case, where the failure thereof
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06           Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting (i) any Borrower or any of their Restricted Subsidiaries or
the Transactions that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) this Agreement that
would adversely affect the Lenders, the Arrangers or the Agents named herein, in
any material respect, it being acknowledged that the existence of an appeal by
the Federal Trade Commission of an order permitting the Acquisition shall not,
in and of itself, constitute a Material Adverse Effect or adversely affect the
Lenders, the Arrangers or the Agents (provided that such acknowledgment shall
not extend to any results of any such appeal or the effect thereof on the
Borrowers, their Restricted Subsidiaries or the Lenders, Arrangers or Agents).

 

97

--------------------------------------------------------------------------------


 

(b)           Except as set forth on Schedule 3.06 (i) no Borrower nor any of
its Restricted Subsidiaries is subject to any pending or, to the knowledge of
any Loan Party, threatened claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) no Borrower nor any
of its Restricted Subsidiaries (1) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability or has knowledge of any existing facts or
circumstances that are reasonably likely to form the basis for any such
Environmental Liability, except, in each of clause (i) and (ii), where the same
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.07           Compliance with Laws, Organizational Documents and
Agreements.  (a)   Each Borrower and its Restricted Subsidiaries is in
compliance with all Requirements of Law applicable to it or its property, its
Organizational Documents and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)           No Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

SECTION 3.08           Investment Company Status.  No Borrower nor any of its
Restricted Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 and (b) subject to
regulation under the Federal Power Act, any public utilities code or any other
Requirement of Law regarding its authority to incur Indebtedness.

 

SECTION 3.09           Taxes.  Each Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (i) where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect or (ii) for Taxes that are being contested in good faith by appropriate
proceedings and for which such Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves.  No tax liens have
been filed and no claims are being asserted with respect to any such Taxes,
other than (x) liens or claims that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect or (y) claims for
Taxes that are being contested in good faith by appropriate proceedings and for
which the Company or such Restricted Subsidiary, as applicable, has set aside on
its books adequate reserves.  Each Borrower is not resident for Tax purposes in
any jurisdiction outside of the United States.

 

SECTION 3.10           ERISA; Benefit Plans.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  Each Loan Party and ERISA
Affiliate is in compliance with the applicable provisions of ERISA, the Code and
any other federal, state or local laws relating to the Plans, and with all
regulations and published interpretations thereunder, except as could not
reasonably be expected to result in a Material Adverse Effect.  Except as set
forth on Schedule 3.10, the present value of all accumulated benefit obligations
under each Plan that is subject to Title IV or Section 302 of ERISA or
Section 412 or 4971 of the Code (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.

 

SECTION 3.11           Disclosure.  Neither the Confidential Information
Memorandum nor any of the other written reports, financial statements,
certificates or other written information furnished by or on

 

98

--------------------------------------------------------------------------------


 

behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, and taken as a whole, not materially misleading; provided that, with
respect to projected financial information so furnished (as modified or
supplemented by other information so furnished), the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time furnished and as of the Closing Date, it being
understood that such projections and forward-looking statements are subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such information may differ significantly from
the projected results, and that no assurance can be given that the projected
results will be realized.

 

SECTION 3.12           No Default.  No Borrower nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound in any respect that could reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing.

 

SECTION 3.13           Solvency.  Immediately after the consummation of the
Transactions to occur on the Closing Date (i) each of the Fair Value and the
Present Fair Salable Value of the assets of Borrowers and their Restricted
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities; (ii) the Borrowers and their Restricted Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Borrowers
and their Restricted Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

SECTION 3.14           Insurance.  The Company has provided to the
Administrative Agent a description of all insurance maintained by or on behalf
of the Loan Parties as of the Closing Date.  As of the Closing Date, all
premiums in respect of such insurance have been paid (other than premiums paid
in installments, which are current).  Each Borrower and its Restricted
Subsidiaries is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which it is engaged.  No Borrower or any of its Restricted
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers.

 

SECTION 3.15           Capitalization and Subsidiaries.  Schedule 3.15 sets
forth, as of the Closing Date, a correct and complete list of the name and
jurisdiction of each Borrower of each and all of such Borrower’s Subsidiaries. 
The Perfection Certificate sets forth, as of the Closing Date, (a) a true and
complete listing of authorized Equity Interests of each Subsidiary owned
beneficially and of record and being pledged by any Loan Party, of which all of
such issued shares are validly issued, outstanding, fully paid and
non-assessable (to the extent such concepts are applicable), and (b) the type of
entity of each such Loan Party and each of such Subsidiaries.  All of the issued
and outstanding Equity Interests owned by any Loan Party in its Subsidiaries has
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and is fully paid and non-assessable.

 

SECTION 3.16           Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties (with respect to personal property, to the extent that Liens on such
Collateral can be created under the UCC), and upon filing of UCC financing
statements and the taking of actions or making of filings required for
perfection under the laws of the relevant Collateral Documents, as necessary,
and, if applicable, the taking of actions or making of filings with respect to
Intellectual Property registrations or applications issued or pending, such
Liens constitute perfected and continuing

 

99

--------------------------------------------------------------------------------


 

Liens on the Collateral (with respect to personal property, to the extent that
Liens on such Collateral can be perfected under the UCC), securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority (subject to (x) Permitted Liens to the extent any
such Permitted Liens would have priority over the Liens in favor of the
Collateral Agent by operation of any applicable law and (y) liens subject to the
Intercreditor Agreement, which will be subject to the provisions thereof and
have only the priority set forth therein) over all other Liens on the
Collateral.  As of the Closing Date, the jurisdictions in which the filing of
UCC financing statements are necessary are listed on Schedule 3.16.

 

SECTION 3.17           Employment Matters.  As of Closing Date, there are no
strikes, lockouts or slowdowns, and no unfair labor practice charges, against
any Borrower or its Restricted Subsidiaries pending or, to the knowledge of the
Loan Parties, threatened, in each case, that could be reasonably expected to
result in a Material Adverse Effect.  The terms and conditions of employment,
hours worked by and payments made to employees of each Borrower and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act, or any other applicable federal, provincial, territorial, state, local or
foreign law dealing with such matters, in each case, except as could not
reasonably be expected to have a Material Adverse Effect.  All material payments
due from any Borrower or any of its Restricted Subsidiaries, or for which any
claim may be made against any Borrower or any of its Restricted Subsidiaries, on
account of wages, vacation pay and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Borrower or such Restricted Subsidiary.

 

SECTION 3.18           Anti-Corruption Laws and Sanctions.  Each Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and each Borrower, its Subsidiaries and their respective officers and
employees, and to the knowledge of each Borrower and its Subsidiaries, their
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in such Borrower being designated as
a Sanctioned Person.  None of (a) any Borrower, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of any
Borrower, any agent of any Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the Facility established hereby, is
a Sanctioned Person.  No Loan, use of proceeds thereof, Letter of Credit or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

 

SECTION 3.19           PATRIOT Act.  To the extent applicable, each Loan Party
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the PATRIOT Act.

 

SECTION 3.20           Common Enterprise.  The successful operation and
condition of each Borrower and each other Loan Party is dependent on the
continued successful performance of the functions of the group of the Borrowers
and other Loan Parties as a whole and the successful operation of each of the
Borrowers and other Loan Parties is dependent on the successful performance and
operation of each other Borrower and other Loan Party.  Each Borrower and other
Loan Party expects to derive benefit (and its board of directors or other
governing body has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from (i) successful operations of each of the
other Borrowers and Loan Parties and (ii) the credit extended by the Lenders to
the Borrowers hereunder, both in their separate capacities and as members of the
group of companies.  Each Borrower has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be

 

100

--------------------------------------------------------------------------------


 

executed by such Borrower and the other Loan Parties is within its purpose, will
be of direct and indirect benefit to such Borrower and such other Loan Parties,
and is in its and their best interest.

 

SECTION 3.21           EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

 

SECTION 3.22           Deposit Accounts and Credit Card Arrangements.  As of the
Closing Date, the Perfection Certificate sets forth (a) all banks and other
financial institutions at which any Borrower or any of its Subsidiary Guarantors
maintains any DDAs, other deposit accounts, securities accounts or commodities
accounts (including any accounts subject to Blocked Account Agreements, which
accounts are specifically noted thereon), and the Perfection Certificate
correctly identifies the name of each depository, securities intermediary,
commodities intermediary, as applicable, the name in which the account is held,
a description of the purpose of the account and the complete account number
therefor and (b) all arrangements to which any Borrower or any Subsidiary
Guarantor is a party with respect to the payment to any Borrower or any
Subsidiary Guarantor of the proceeds of all credit card and debit card charges
for sales by such Borrower or such Subsidiary Guarantor.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01           Conditions to Credit Extensions on the Closing Date.  The
obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction or waiver (in accordance with Section 9.02) of the
following conditions on or before the Closing Date:

 

(a)           The Administrative Agent shall have received each of (i) this
Agreement executed and delivered by an Authorized Officer of each Borrower, each
Subsidiary Guarantor, the Administrative Agent, the Collateral Agent and each
Lender, (ii) a Note executed and delivered by an Authorized Officer of each
Borrower in favor of each Lender that has requested a Note at least two Business
Days prior to the Closing Date and (iii) the Intercreditor Agreement, the
Collateral Agreement, the Intellectual Property Security Agreements and Term
Loan Documents, in each case, executed and delivered by an Authorized Officer of
each party thereto.

 

(b)           The Administrative Agent shall have received (i) the Pro Forma
Financial Statements, (ii) the financial statements described in
Section 3.04(a) and (iii) projections of the Company for each month of the
twelve month period following the Closing Date, prepared in good faith by the
Company and based upon reasonable assumptions, demonstrating the projected
Maximum Borrowing Amount and Excess Availability for each such month.

 

(c)           The Acquisition shall have been consummated, or will be
consummated substantially concurrently with the initial Credit Extension and the
release of the proceeds of the Term Loan Facility to the Company or the Term
Loan Escrow Borrower from the Term Loan Escrow Account on the Closing Date, in
accordance with the Acquisition Agreement without giving effect to any
amendments, modifications, supplements, consents or waivers by the Company
thereto (other than such amendments, modifications, supplements, consents or
waivers by the Company of any term thereof that are not materially adverse to
any interest of the Lenders) unless consented to by the Arrangers (it being
understood that (i) any amendment, modification, supplement, consent or waiver
by the Company to the definition of “Material Adverse Effect” or the “Xerox”
provisions in Sections 8.5(b), 8.6, 8.11, the last sentence of 8.12 and the last
sentence of 8.14 of the Acquisition Agreement shall be deemed to be materially
adverse and (ii) any amendment, modification, supplement, consent or waiver by
the Company that results in a decrease of up to 15% of the Cash Consideration
(as defined in the Acquisition Agreement) shall not be deemed to be materially
adverse so long as the “Initial Loans” (as such term is

 

101

--------------------------------------------------------------------------------


 

defined in the Term Loan Credit Agreement on the Term Loan Closing Date) are
prepaid on a dollar for dollar basis (upon release from the Term Loan Escrow
Account) in an amount equal to the amount of any such decrease).

 

(d)           The Refinancing Transactions shall have been consummated prior to,
or shall be consummated substantially concurrently with the initial Credit
Extension and the release of the proceeds of the Term Loan Facility to the
Company or the Term Loan Escrow Borrower from the Term Loan Escrow Account on
the Closing Date, and, substantially concurrently therewith, the Company shall
have assumed all of the rights and obligations of the Term Loan Escrow Borrower
under the Term Loan Credit Agreement, and the proceeds of the Term Loan Facility
shall have been released to the Company or the Term Loan Escrow Borrower from
the Term Loan Escrow Account in accordance with the Term Loan Escrow Agreement.

 

(e)           With respect to the Collateral (subject in all cases to the
Limited Conditionality Provision):

 

(i)            The Collateral Agent shall have received, subject to the terms of
the Intercreditor Agreement, (I) all certificates representing Equity Interests
pledged under the Collateral Agreement to the extent certificated, accompanied
by undated instruments of transfer or stock powers endorsed in blank, (II) the
Subordinated Intercompany Note executed by the parties thereto accompanied by an
undated instrument of transfer duly executed in blank and satisfactory to the
Collateral Agent, (III) an Acknowledgment and Consent, substantially in the form
of Exhibit D to the Collateral Agreement, duly executed by any issuer of Equity
Interests pledged pursuant to the Collateral Agreement that is not itself a
party to the Collateral Agreement and (IV) each promissory note pledged under
the Collateral Agreement, duly executed (without recourse), in blank or
accompanied by an undated instrument of transfer duly executed in blank and
satisfactory to the Collateral Agent;

 

(ii)           All UCC or other applicable personal property and financing
statements reasonably requested by the Collateral Agent to be filed, registered
or recorded to perfect the Liens intended to be created by any Collateral
Document shall have been delivered to the Collateral Agent for filing,
registration or recording; and

 

(iii)          The Collateral Agent shall have received a complete Perfection
Certificate, dated as of the Closing Date, executed by a duly authorized officer
of each Loan Party, together with all attachments contemplated thereby.

 

(f)            The Lenders, the Arrangers, the Administrative Agent and the
Collateral Agent shall have received or, simultaneously with the funding of the
initial Borrowing and the release of the proceeds of the Term Loan Facility to
the Company or the Term Loan Escrow Borrower from the Term Loan Escrow Account
on the Closing Date, will receive, all fees and other amounts due and payable on
or prior to the Closing Date, including, to the extent invoiced at least two
Business Days prior to the Closing Date, reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, disbursements and other
charges of counsel) required to be reimbursed or paid under any Loan Document,
the Fee Letter or any other agreement.

 

(g)           The Administrative Agent shall have received a solvency
certificate (a “Solvency Certificate”) substantially in the form attached hereto
as Exhibit F, dated the Closing Date and after giving effect to the Transactions
and signed by the chief financial officer of the Company.

 

102

--------------------------------------------------------------------------------

 


 

(h)           The Administrative Agent shall have received a certificate of the
Company, dated the Closing Date, confirming satisfaction of the conditions set
forth in Sections 4.01(c), (d), (l), and (m).

 

(i)            The Administrative Agent shall have received a certificate of the
secretary, assistant secretary or other Authorized Officer of each Loan Party
dated the Closing Date, attaching the following:

 

(i)            copies of the Organizational Documents of such Loan Party
(including each amendment thereto), certified (as of a date reasonably near the
Closing Date) as being a true and correct copy thereof by the Secretary of State
or other applicable Governmental Authority of the jurisdiction in which each
such Loan Party is organized;

 

(ii)           a copy of resolutions duly adopted by the board of directors or
similar governing body of such Loan Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the Transactions,
together with specimen signatures of the Persons authorized to execute the Loan
Documents on such Loan Party’s behalf, certified as being true and correct and
in full force and effect;

 

(iii)          a certificate of another officer as to the incumbency and
specimen signature of the secretary, assistant secretary or other Authorized
Officer executing the certificate pursuant to clause (ii) above; and

 

(iv)          a copy of the certificate of good standing of such Loan Party from
the Secretary of State or other applicable Governmental Authority of the
jurisdiction in which each such Loan Party is organized (dated as of a date
reasonably near the Closing Date).

 

(j)            The Administrative Agent shall have received the following
customary executed legal opinions:

 

(i)            the legal opinion of Wilmer Cutler Pickering Hale and Dorr LLP,
special counsel to the Loan Parties; and

 

(ii)           the legal opinion of local counsel in each jurisdiction in which
a Loan Party is organized, to the extent such Loan Party is not covered by the
opinion referenced in Section 4.01(j)(i), as may be required by the
Administrative Agent.

 

Each such legal opinion shall (a) be dated as of the Closing Date, (b) be
addressed to the Administrative Agent, Collateral Agent and the Lenders and
(c) cover such matters relating to the Loan Documents and the Transactions as
the Administrative Agent may reasonably require.  The Loan Parties hereby
instruct such counsel to deliver such opinions to the Administrative Agent,
Collateral Agent and the Lenders.

 

(k)           At least three (3) Business Days prior to the Closing Date,
Administrative Agent, Collateral Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities or
reasonably requested by any Agent or any Lender under or in respect of
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, that was requested at least 10 Business Days prior to
the Closing Date.

 

(l)            (A) Since September 27, 2014 through the date of the Acquisition
Agreement, there not having been any Events that would, individually or in the
aggregate, reasonably be expected to

 

103

--------------------------------------------------------------------------------


 

have a Closing Date Material Adverse Effect; provided that this clause (A) is
qualified in its entirety by reference to (1) the information disclosed by the
Target in any Company SEC Document (as defined in the Acquisition Agreement as
in effect on February 4, 2015) filed under Sections 13(a), 14(a) or 15(d) of the
Exchange Act (as defined in the Acquisition Agreement as in effect on
February 4, 2015) during the period from December 31, 2013 through the Business
Day (as defined in the Acquisition Agreement as in effect on February 4, 2015)
prior to the date of the Acquisition Agreement (other than in any risk factor or
other cautionary or forward-looking disclosure contained in such Company SEC
Document) and (2) the exceptions set forth in the Company Disclosure Schedule
(as defined in the Acquisition Agreement as in effect on February 4, 2015); it
being understood and agreed that each exception set forth in the Company
Disclosure Schedule shall qualify such condition to the extent such exception is
specifically identified as being disclosed under Section 3.6 of the Acquisition
Agreement or such exception is disclosed with reference to any other section of
the Acquisition Agreement and it is reasonably apparent on the face of such
disclosure that it relates to such Section 3.6, and (B) since the date of the
Acquisition Agreement, there shall not have occurred any Events (other than
Excluded Company Events (as defined in the Acquisition Agreement as in effect on
February 4, 2015)) that, individually or in the aggregate, have had or would
reasonably be expected to have a Closing Date Material Adverse Effect.

 

(m)          Each of the Specified Representations shall be true and correct in
all material respects on and as of the Closing Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date); provided that any representation and
warranty qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects.  Each of the Acquisition Agreement Representations
shall be true and correct in all respects on the Closing Date, expect to the
extent any such Acquisition Agreement Representation is stated to relate solely
to an earlier date, in which case such Acquisition Agreement Representation
shall be true and correct on and as of such earlier date specified in the
Acquisition Agreement.

 

(n)           The Administrative Agent shall have received a fully executed and
delivered Borrowing Request and Letter of Credit Request (if applicable) in
accordance with the requirements hereof.

 

(o)           The Administrative Agent shall have received a certificate of the
Company, dated the Closing Date, confirming (and attached such calculations as
reasonably requested by the Administrative Agent) that if the Company, Target or
any of their Restricted Subsidiaries (determined giving pro forma effect to the
Transactions) have received Net Cash Proceeds in respect of any sales of
Divested Property in excess of $15,000,000 (in the aggregate for all Divested
Properties) prior to the Closing Date, then substantially concurrently with the
closing of the Acquisition on the Closing Date, an amount equal to 100% of such
Net Cash Proceeds in excess of $15,000,000 shall be applied by the Company,
Target and their Restricted Subsidiaries to (1) prepay the outstanding amount of
loans under the Term Loan Credit Agreement and (2) reduce the initial Credit
Extension hereunder on the Closing Date on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of loans under the Term Loan
Credit Agreement and the initial Credit Extensions intended to be borrowed
hereunder on the Closing Date), to the extent required to cause, after giving
pro forma effect to such prepayment and reduction, the Senior Secured Net
Leverage Ratio for the most recently ended Test Period to be less than or equal
to 2.00 to 1.00 as of the Closing Date, provided that, if after giving pro forma
effect to such reduction of the initial Credit Extension on the Closing Date
hereunder, the Borrower’s Excess Availability is less than $1,000,000,000, then
the portion of such Net Cash Proceeds allocated to reduce the initial Credit
Extensions on the Closing Date hereunder shall have been increased in an amount
sufficient to cause the Excess Availability to equal $1,000,000,000 (and the
portion

 

104

--------------------------------------------------------------------------------


 

allocated to prepay the outstanding amount of loans under the Term Loan Credit
Agreement shall be reduced accordingly).

 

(p)           The Administrative Agent shall have received a Borrowing Base
Certificate, prepared as of the last day of the most recent month ending at
least twenty (20) days prior to the Closing Date, demonstrating that after
giving effect to all Borrowings to be made on the Closing Date and the issuance
of any Letters of Credit on Closing Date and payment of all fees and expenses
due hereunder and the consummation of the Transactions, the Borrowers’ Excess
Availability (on a pro forma basis after giving effect to the Transactions, and,
for certainty, including the eligible assets of the Target and its Subsidiaries
in such calculation) shall not be less than $750,000,000.

 

(q)           The Closing Date shall have occurred on or prior to 5:00 p.m. New
York City time on May 10, 2016 (or, if prior to 5:00 p.m. New York City time on
May 10, 2016, the Federal Trade Commission agrees to a settlement pursuant to
which the Acquisition is permitted to proceed in accordance with the Acquisition
Agreement or a court of competent jurisdiction determines pursuant to an order
or judgment that the Acquisition is permitted to proceed in accordance with the
Acquisition Agreement, in each case, as reasonably determined by MLPFS and
Barclays, a “Favorable Determination”, on or prior to 5:00 p.m. New York City
time on September 10, 2016).

 

Without limiting the generality of the provisions of the last sentence of clause
(c) of Article VIII, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

SECTION 4.02           Conditions to each Credit Extension After the Closing
Date.  The obligation of each Lender to make a Loan on the occasion of any
Borrowing after the Closing Date, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit after the Closing Date, is subject to the
satisfaction of the following conditions:

 

(a)           The representations and warranties of the Borrowers set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except that such
representations and warranties (i) that relate solely to an earlier date shall
be true and correct as of such earlier date and (ii) shall be true and correct
in all respects if they are qualified by a materiality standard.

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)           Each Borrowing and each issuance of any Letter of Credit shall be
made in accordance with the terms of clauses (i) — (v) of Section 2.01.

 

(d)           The Administrative Agent and, if applicable, the Issuing Bank or
the Swingline Lender shall have received a Borrowing Request or Letter of Credit
Request, as applicable, in accordance with the requirements hereof.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

 

105

--------------------------------------------------------------------------------


 

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a), (b) or (d) of this Section, unless otherwise directed by the
Required Lenders, the Administrative Agent may, but shall have no obligation to,
continue to make Loans and an Issuing Bank may, but shall have no obligation to,
issue or cause to be issued any Letter of Credit (or amend, renew or extend any
Letter of Credit) for the ratable account and risk of Lenders from time to time
if the Administrative Agent believes that making such Loans or issuing or
causing to be issued (or amending, renewing or extending) any such Letter of
Credit is in the best interests of the Lenders.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof) and all LC Disbursements shall have been reimbursed, the
Borrowers covenant and agree, jointly and severally, with the Administrative
Agent, the Collateral Agent and the Lenders that:

 

SECTION 5.01           Financial Statements and Other Information.  The
Borrowers will furnish to the Administrative Agent (with copies to be provided
to each Lender by the Administrative Agent):

 

(a)           as soon as available, and in any event within 90 days after the
end of each fiscal year of the Company (or, if earlier, within 15 days after the
date required to be filed with the SEC, giving effect to any extension permitted
by the SEC), (i) its audited consolidated balance sheet and related statements
of operations and cash flows as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year and a
management discussion and analysis, discussing and analyzing the results of
operations for the Company and its Subsidiaries for such fiscal year (it being
understood that the Borrowers shall be permitted to satisfy the requirements of
this clause (i) by furnishing to the Administrative Agent the Company’s annual
report on Form 10-K (or any successor form), and all supplements or amendments
thereto, as filed with the SEC) and (ii) with respect to such consolidated
financial statements a report thereon by Ernst & Young LLP or another registered
public accounting firm of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by such accountant;

 

(b)           as soon as available, and in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company (or, if earlier, within 10 days after the date required to be filed with
the SEC, giving effect to any extension permitted by the SEC), its consolidated
balance sheet and related statements of operations and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year and a management discussion and analysis, discussing
and analyzing the results of operations for the Company and its Subsidiaries for
such fiscal quarter.  The Company shall be permitted to satisfy the requirements
of this Section 5.01(b) by furnishing to the Administrative Agent the Company’s
quarterly report on Form 10-Q (or any successor form), and all supplements or
amendments thereto, as filed with the SEC;

 

106

--------------------------------------------------------------------------------


 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company in
substantially the form of Exhibit C (each, a “Compliance Certificate”)
(i) certifying, in the case of the financial statements delivered under clause
(b), as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default or an Event Default has occurred and, if a Default or an
Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.14 (to
the extent applicable) and (iv) stating whether any material change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of any material change on the financial statements
accompanying such certificate;

 

(d)           within 5 Business Days after an Authorized Officer of a Loan Party
obtains knowledge of the occurrence of a Covenant Trigger Event, a Compliance
Certificate (i) certifying as to whether a Default or an Event Default has
occurred and, if a Default or an Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.14 (to the extent applicable);

 

(e)           concurrently with any required delivery of financial statements
under clause (a) of this Section 5.01, but in any event not more than 75 days
after the end of each fiscal year of the Company, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
cash flow statement and borrowing availability projections in form reasonably
satisfactory to the Administrative Agent) of the Company for each month of the
upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent;

 

(f)            concurrently with any delivery of financial statements under
clause (a) or (b) above, the related consolidated financial statements
reflecting the adjustments to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements referred to in clause
(a) or (b);

 

(g)           as soon as available, but in any event within 15 Business Days of
the end of each fiscal month (or within three Business Days of the end of each
week at any time during an Accelerated Reporting Period), a Borrowing Base
Certificate, in each case, which calculates the Borrowing Base, and supporting
information reasonably requested in connection therewith, together with any
additional reports with respect to the Borrowing Base as the Administrative
Agent or Collateral Agent may reasonably request;

 

(h)           [reserved];

 

(i)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrowers or any Subsidiary, or compliance with the terms of this Agreement, or
in respect of applicable “know-your-customer” and anti-money laundering
rules and regulations (including the PATRIOT Act), as the Administrative Agent,
the Collateral Agent or any Lender (through the Administrative Agent) may
reasonably request; and

 

(j)            at least five (5) Business Days prior to the making of any
Specified Payment or prepayment of Specified Restricted Indebtedness under
Section 6.07(b)(vi), a certificate of an Authorized Officer of the Borrower
Representative, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the conditions specified in the definition
of “Payment Conditions”

 

107

--------------------------------------------------------------------------------


 

or “Specified Payment Conditions”, as applicable, have been satisfied and
attaching reasonably detailed calculations demonstrating that the applicable
conditions specified in clause (b) of the definition of “Payment Conditions” or
“Specified Payment Conditions”, as applicable, are satisfied, with such
supporting documentation as the Administrative Agent may reasonably request.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Issuing Banks and Lenders materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities, provided
however, that each Public Lender shall identify at least one employee who may
receive material non-public information with respect to the Borrowers or their
securities.  Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Issuing Banks and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, the Borrowers shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

 

SECTION 5.02           Notices of Material Events.  To the extent that an
Authorized Officer of any Loan Party has actual knowledge thereof, the Borrowers
will furnish to the Administrative Agent (for distribution to the Lenders in
accordance with the last paragraph of Section 5.01) prompt written notice of the
following:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           any actual knowledge of the Loan Parties of, or any receipt of any
notice of, any governmental investigation or any litigation, arbitration or
administrative proceeding (each, an “Action”) commenced or, to the knowledge of
any Borrower, threatened against any Borrower or any of its Restricted
Subsidiaries (i) that seeks damages in excess of $75,000,000 (provided that
there is a reasonable likelihood that damages in excess of $75,000,000 shall be
awarded in connection with such Action), (ii) that seeks injunctive relief
(provided that there is a reasonable likelihood that such injunctive relief
shall be granted and, if so granted, such injunctive relief would be reasonably
likely to have a Material Adverse Effect on any Loan Party’s ability to perform
its obligations under the Loan Documents or would have a Material Adverse Effect
on the Collateral), (iii) that is asserted or instituted against any Plan, its
fiduciaries or its assets (provided that such Action has a reasonable likelihood
of success and seeks damages, or would result in liabilities, in excess of
$75,000,000), (iv) that alleges criminal misconduct by any Loan Party or any of
its Subsidiaries (provided that such criminal misconduct would be reasonably
likely to result in a Material Adverse Effect), (v) that alleges or seeks
remedies in connection with, any Environmental Liabilities (provided that such
Action has a reasonable likelihood of

 

108

--------------------------------------------------------------------------------


 

success and seeks damages, or would result in liabilities, in excess of
$75,000,000), or (vi) is made by any Borrower or any Restricted Subsidiary that
contests any tax, fee, assessment, or other governmental charge in excess of
$75,000,000;

 

(c)           any Lien (other than a Permitted Lien) or claim made or asserted
against any of the Collateral; provided that such claim or assertion has a
reasonable likelihood of success and would reasonably be expected to result in a
Material Adverse Effect;

 

(d)           any loss, damage, or destruction to the Collateral in the amount
of $75,000,000 or more per occurrence or related occurrences, whether or not
covered by insurance;

 

(e)           any and all default notices received under or with respect to any
leased location or public warehouse where Collateral with a fair market value in
excess of $75,000,000 is located (which shall be delivered within 10 Business
Days after an Authorized Officer of a Loan Party obtains knowledge of the
receipt thereof);

 

(f)            the occurrence of any ERISA Event or breach of the
representations and warranties in Section 3.10 that, alone or together with any
other ERISA Events or breaches of such representations and warranties that have
occurred, could reasonably be expected to result in liability of the Loan
Parties and their Subsidiaries, whether directly or by virtue of their
affiliation with any ERISA Affiliate, in an aggregate amount exceeding
$75,000,000;

 

(g)           the Release of any Hazardous Material that is required by any
applicable Environmental Law to be reported to a Governmental Authority and
which would reasonably be expected to result in any Material Adverse Effect; and

 

(h)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of an Authorized Officer of the Borrower Representative setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

SECTION 5.03           Existence; Conduct of Business.  Each Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
licenses, permits, franchises, governmental authorizations, Intellectual
Property rights, licenses and permits used or useful in the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

SECTION 5.04           Payment of Tax Obligations.  Each Borrower will, and will
cause each of its Restricted Subsidiaries to, pay or discharge all Taxes, before
the same shall become delinquent or in default, except where (i) (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) such Borrower or such Restricted Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
(ii) the failure to make payment would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.05           Maintenance of Properties.  Each Borrower will, and will
cause each of its Restricted Subsidiaries to, keep and maintain all property
material to the conduct of its business in good

 

109

--------------------------------------------------------------------------------


 

working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.06           Books and Records; Inspection Rights.  Without limiting
Section 5.16 or 5.17 hereof, each Borrower will, and will cause each of its
Restricted Subsidiaries to, (a) keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) on up to one occasion per
calendar year permit any representatives designated by the Administrative Agent
or the Collateral Agent (including employees of the Administrative Agent, the
Collateral Agent or any consultants, accountants, lawyers, appraisers and field
examiners retained by the Administrative Agent, the Collateral Agent), upon
reasonable prior notice, to visit and inspect its properties and to examine and
make extracts from its books and records, and the Borrowers or the applicable
Restricted Subsidiary will make its officers and independent accountants
available to discuss its affairs, finances and condition with such
representatives, all at such reasonable times as are requested; provided,
however, that if an Event of Default has occurred and is continuing, there shall
be no limitation on the number of such site visits and inspections.  For
purposes of this Section 5.06, it is understood and agreed that a single site
visit and inspection may consist of examinations conducted at multiple relevant
sites and involve one or more relevant Loan Parties and their assets.  All such
site visits and inspections shall be at the sole expense of the Loan Parties. 
The Borrowers acknowledge that the Administrative Agent and the Collateral
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Loan Parties’ and their respective
Subsidiaries’ assets for internal use by the Administrative Agent, the
Collateral Agent and the Lenders.

 

SECTION 5.07           Compliance with Laws.  (a)  Each Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with all Requirements of
Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           For each existing, or hereafter adopted, Plan and Foreign Plan
(together, a “Company Plan”), each Borrower will, and will cause each Restricted
Subsidiary to, in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Company Plan,
including under any funding agreements and all applicable laws and regulatory
requirements (whether discretionary or otherwise), except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(c)           All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Company Plan by any
Borrower or any Restricted Subsidiary shall be paid or remitted by each Borrower
and each Restricted Subsidiary in a timely fashion in accordance with the terms
thereof, any funding agreements and all applicable laws, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(d)           Each Borrower will, and will cause each Subsidiary Guarantor to,
deliver to each Lender (i) if requested by such Lender, copies of each annual
and other return, report or valuation with respect to each Company Plan, as
filed with any applicable Governmental Authority; (ii) promptly following
receipt thereof, copies of any documents described in Sections 101(k) or
101(l) of ERISA that any Loan Party or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided, that if the Loan Parties or any of
their ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Loan Parties and/or their
ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrowers shall provide copies of
such documents and notices to the Administrative Agent (on behalf of each
requesting Lender)

 

110

--------------------------------------------------------------------------------


 

promptly after receipt thereof; (iii) promptly after receipt thereof, a copy of
any material direction, order, notice, ruling or opinion that any Borrower or
any Restricted Subsidiary may receive from any applicable Governmental Authority
with respect to any Company Plan; (iv) notification within 30 days of any
increases having a cost to the Borrowers and their Restricted Subsidiaries in
excess of $20,000,000 per annum in the aggregate, in benefits, pursuant to
amendment, of any existing Company Plan, or the establishment of any new Company
Plan, or the commencement of contributions to any such plan to which any Loan
Party was not previously contributing; and (v) notification within 30 days of
any voluntary or involuntary termination of, or participation in, a Company
Plan.

 

(e)           Each Borrower will, and will cause each of its Restricted
Subsidiaries to, (i) be at all times in compliance with all Environmental Laws
and (ii) ensure that their assets and operations are in compliance with all
Environmental Laws and that no Hazardous Materials are, contrary to any
Environmental Laws, Released, generated, used, stored, managed, transported or
otherwise dealt with, except, in the case of both subclauses (i) and (ii), where
failure to comply with any of the foregoing would not, either singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08           Use of Proceeds.  The proceeds of the Loans made
hereunder, and issuance of Letters of Credit issued hereunder, will be used only
(a) on the Closing Date, provided that the aggregate amount of Loans made on
such date shall not to exceed $1,800,000,000, or such lesser amount as is
requested by the Borrowers (or available to the Borrowers as a result of the
application of proceeds of Divested Properties on or prior to the Closing Date),
to (i) finance a portion of the Refinancing Transactions, (ii) together with the
proceeds of the Term Facility released to the Term Loan Escrow Borrower in
accordance with the Term Loan Escrow Agreement, and cash on hand at the Company,
the Target and their respective Subsidiaries, to finance the consideration for
the Acquisition and pay fees and expenses in connection with the Transactions
and (iii) to fund upfront fees or original issue discount in respect of the
Facility and Term Facility, provided that after giving effect to the
Transactions on the Closing Date (including, without limitation, the Loans and
other extensions of credit made under the Facility on the Closing Date) and
including the assets of the Target and its Subsidiaries in the Borrowing Base
(subject to the eligibility criteria with respect thereto), pro forma Excess
Availability shall not be less than $750,000,000, and (b) after the Closing
Date, for working capital needs and general corporate purposes (including for
Permitted Acquisitions and other Investments permitted under this Agreement) and
only in compliance with (and not in contravention of) applicable Laws and each
Loan Document.  No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

 

SECTION 5.09           Insurance.  Each Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain with financially sound and reputable
(x) carriers having a financial strength rating of at least A- by A.M. Best
Company or (y) captive insurance company subsidiary that is in compliance with
all applicable laws and regulatory requirements applicable thereto (a) insurance
in such amounts (with no greater risk retention) and against such risks
(including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities that are usually
and customarily covered under a commercial crime policy; business interruption;
and general liability) and such other hazards, as is customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations and (b) all insurance required
pursuant to the Collateral Documents.  Each Borrower will, and will cause each
of its Restricted Subsidiaries to, furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.  Without limiting the generality of the foregoing, each Borrower
will, and will cause each of its Restricted Subsidiaries to, maintain or cause
to be maintained (i) flood insurance that covers each Real Estate Asset subject
to a Mortgage that is located in a Flood Zone, in each case in compliance with
any applicable regulations of the Board of Governors, (ii) replacement

 

111

--------------------------------------------------------------------------------


 

value casualty insurance on the Collateral under such policies of insurance,
with such insurance companies, in such amounts, with such deductibles, and
covering such risks as are at all times carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses.  Each such policy of insurance with respect to a Loan Party shall
(i) name the Collateral Agent (for the benefit of the Secured Parties) as an
additional insured party thereunder, (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement, satisfactory in form and
substance to the Collateral Agent, that names the Collateral Agent, for the
benefit of the Secured Parties, as the loss payee thereunder and (iii) provide
that the insurer affording coverage (with respect to property and liability
insurance) will provide for at least 30 days’ prior written notice to the
Collateral Agent of any cancellation of such policy (and to the extent
practicable after use of commercially reasonable efforts by the Borrowers, any
material modification of such policy that would diminish any Borrower’s ability
to meet its obligations under this Agreement).

 

SECTION 5.10           Casualty and Condemnation.  Each Borrower (a) will
furnish to the Administrative Agent (for delivery to the Lenders) prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the net
proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

 

SECTION 5.11           Additional Collateral; Further Assurances.  (a)  Subject
to applicable law (and, with respect to Real Property, Section 5.11(c)), each
Borrower will, and will cause each Subsidiary Guarantor to cause each of its and
their respective wholly-owned Restricted Subsidiaries (other than any Immaterial
Subsidiary or any Excluded Foreign Subsidiary) not party hereto on the Closing
Date or formed or acquired after the Closing Date or which ceases to be an
Unrestricted Subsidiary, Immaterial Subsidiary or an Excluded Foreign Subsidiary
(within thirty days after such formation or acquisition, or determination that
such Subsidiary is no longer an Unrestricted Subsidiary, an Immaterial
Subsidiary, or an Excluded Foreign Subsidiary, or such longer period as may be
agreed to by the Administrative Agent) (A) to duly execute and deliver to the
Administrative Agent or Collateral Agent (as appropriate) a joinder to this
Agreement as a Borrower or a Subsidiary Guarantor, as the case may be, in form
and substance satisfactory to the Administrative Agent or Collateral Agent (as
appropriate), (B) to duly execute and deliver to the Administrative Agent an
assumption agreement substantially in the form of Annex 1 to the Collateral
Agreement, (C) to execute and deliver such amendments, supplements or documents
of accession to any other Collateral Documents, or such new Collateral
Documents, as the Collateral Agent deems necessary for such Restricted
Subsidiary to grant to the Collateral Agent (for the benefit of the Secured
Parties) a perfected first priority security interest (subject to (x) Permitted
Liens to the extent any such Permitted Liens would have priority over the Liens
in favor of the Collateral Agent by operation of any applicable law and
(y) liens subject to the Intercreditor Agreement, which will be subject to the
provisions thereof and have only the priority set forth therein) in the
Collateral described in such Collateral Document with respect to such new
Restricted Subsidiary or such Restricted Subsidiary that ceases to be an
Unrestricted Subsidiary, an Immaterial Subsidiary or an Excluded Foreign
Subsidiary, as applicable, (D) to deliver to the Administrative Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent in the possession or control of
the Borrowers; provided, however, that there shall be no obligation to deliver
to the Administrative Agent any environmental assessment report whose disclosure
to the Administrative Agent would require the consent of a Person other than the
Borrowers or one of their Subsidiaries and (E) to deliver to the Administrative
Agent such opinions, documents and certificates referred to in Section 4.01 as
may be reasonably requested by the Administrative Agent, including, without
limitation, under applicable “know your customer”, anti-money laundering and
Sanctions rules and regulations and the USA PATRIOT Act.  Upon execution and
delivery of such documents and agreements, each such Person

 

112

--------------------------------------------------------------------------------


 

(i) shall automatically become a Loan Party hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to the Collateral Agent (in each case
for the benefit of the Secured Parties), in any property of such Loan Party
which constitutes Collateral.

 

(b)           Without limiting the foregoing, each Borrower will, and will cause
each Subsidiary Guarantor to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent and the Collateral Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing
statements, Intellectual Property Security Agreements and other documents and
such other actions or other deliveries of the type required by Section 4.01),
which may be required by law or which the Administrative Agent or the Collateral
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties.  In addition, each
Borrower will, and will cause each Subsidiary Guarantor to, execute and deliver,
or cause to be executed and delivered, to the Administrative Agent and the
Collateral Agent filings with any governmental recording or registration office
in any jurisdiction or office required by the Collateral Documents in order to
perfect or protect the Liens of the Collateral Agent granted under any
Collateral Document in any Intellectual Property at the expense of the Loan
Parties.

 

(c)           Without limiting the foregoing, (x) with respect to each Real
Estate Asset listed on Schedule 1.01(c), not later than 120 days after the
Closing Date (or such longer period as the Administrative Agent may agree in its
reasonable discretion) and (y) with respect to (A) the acquisition by any Loan
Party of Material Real Property or (B) the formation or acquisition of a
Restricted Subsidiary which owns any Material Real Property, or determination
that a Subsidiary which owns any Material Real Property is no longer an
Unrestricted Subsidiary, an Immaterial Subsidiary or an Excluded Foreign
Subsidiary, not later than 120 days (or such longer period as the Administrative
Agent may agree in its reasonable discretion) following such acquisition,
formation or determination, each Borrower will, and will cause each Subsidiary
Guarantor to, execute and deliver, or cause to be executed and delivered, to the
Administrative Agent and the Collateral Agent, with respect to each such Real
Estate Asset (each, a “Mortgaged Property”), in each case, upon the election of
the Administrative Agent in its sole discretion, deliver the following: (i) a
Mortgage duly authorized and executed, in proper form for recording in the
recording office of each jurisdiction where such Mortgaged Property to be
encumbered thereby is situated in favor of the Collateral Agent, for the benefit
of the Secured Parties, together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Collateral Agent) to
create and/or maintain a first priority Lien (subject to (x) Permitted Liens to
the extent any such Permitted Liens would have priority over the Liens in favor
of the Collateral Agent by operation of any applicable law and (y) liens subject
to the Intercreditor Agreement, which will be subject to the provisions thereof
and have only the priority set forth therein) on such Mortgaged Property;
(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), in amounts not less than 125% of
the fair market value of the Mortgaged Property, issued, coinsured and reinsured
by title insurers reasonably acceptable to and reasonably required by the
Collateral Agent, insuring the Mortgages to be valid first and subsisting Liens
on the property described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, other than
Permitted Liens, and providing for such other standard and customary affirmative
insurance and endorsements (including endorsements for future advances under the
Loan Documents, for mechanics’ and materialmen’s Liens and for zoning of the
applicable property); (iii) either (x) American Land Title Association/American
Congress on Surveying and Mapping form surveys or such other forms of surveys as
are reasonably acceptable to Collateral Agent, and dated no more than 90 days
before the Closing Date or the date of such acquisition, formation or
determination, as applicable (or such other dates as shall be reasonably
acceptable to the Collateral Agent), certified to the Collateral

 

113

--------------------------------------------------------------------------------


 

Agent and the issuer of the Mortgage Policies in a manner reasonably
satisfactory to the Collateral Agent, or (y) in lieu of such aforementioned
surveys, such affidavits, certificates, information, and/or instruments of
indemnification as may be reasonably acceptable to the title companies issuing
the Mortgage Policies in order to issue the applicable Mortgage Policies in
accordance with this Section 5.11(c); (iv) policies or certificates of insurance
of the type required by Section 5.09; (v) evidence of flood insurance required
by Section 5.09, in form and substance reasonably satisfactory to Collateral
Agent; and (vi) opinions of local counsel for the Loan Parties in states in
which the Mortgaged Properties are located, with respect to the enforceability
and validity of the Mortgages and any related fixture filings and other
customary opinions reasonably requested by the Collateral Agent, in form and
substance reasonably satisfactory to the Collateral Agent.  Notwithstanding
anything to the contrary in this Section 5.11(c), so long as the 2018 and 2023
Note Indenture is in effect, the Loan Parties shall not be required to deliver a
Mortgage with respect to any “Principal Property” or pledge any stock or
indebtedness of any “Principal Subsidiary” (each as defined in the 2018 and 2023
Notes Indenture as then in effect).

 

SECTION 5.12           Anti-Corruption Laws, PATRIOT Act and Sanctions.  Each
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, the PATRIOT
Act and applicable Sanctions and the Borrowers and their Subsidiaries will
conduct their business in compliance, in all material respects, with
Anti-Corruption Laws.

 

SECTION 5.13           Cash Management .

 

(a)           Immediately upon the occurrence of any Full Cash Dominion Period,
the Borrowers, upon the request of the Administrative Agent or Collateral Agent,
shall deliver to the Administrative Agent and the Collateral Agent a schedule of
all DDAs, other deposit accounts, securities accounts or commodities accounts,
that to the knowledge of the Authorized Officers of the Loan Parties, are
maintained by the Loan Parties, which schedule includes, with respect to each
depository (i) the name and address of such depository; (ii) the account
number(s) maintained with such depository; and (iii) a contact person at such
depository.

 

(b)           Each Borrower shall, and shall cause each other Loan Party to:

 

(i)            on or prior to the thirty (30) day anniversary of the Closing
Date or such later date as the Administrative Agent or Collateral Agent shall
agree in writing, deliver to the Collateral Agent notifications (each, a “Credit
Card Notification”), in form and substance satisfactory to the Collateral Agent,
which have been executed on behalf of such Loan Party and addressed to such Loan
Party’s credit card and debit card clearinghouses and processors listed on the
Perfection Certificate; and

 

(ii)           on or prior to the ninety (90) day anniversary of the Closing
Date, or such later date as Administrative Agent or Collateral Agent shall agree
in writing in its reasonable discretion (such date, the “Blocked Account Date”),
enter into a blocked account agreement (each, a “Blocked Account Agreement”), in
form and substance reasonably satisfactory to the Collateral Agent, with each
depository bank, securities intermediary and commodities intermediary, as
applicable, with respect to the DDAs, other deposit accounts, securities
accounts or commodities account in which material amounts (as reasonably
determined by the Collateral Agent) of funds of any of the Loan Parties are
received, maintained or concentrated (excluding, for the avoidance of doubt,
Excluded Accounts (as defined below)) (collectively, the “Material Accounts”
and, to the extent, subject to a Blocked Account Agreement, collectively, the
“Blocked Accounts”); provided that in the event that any Material Account listed
on the Perfection Certificate is not subject to a Blocked Account Agreement on
or prior to Blocked Account Date,

 

114

--------------------------------------------------------------------------------


 

then not later than fifteen (15) days after the Blocked Account Date, the Loan
Parties shall cause such Material Account which is not a Blocked Account to be
closed and have all funds therein transferred to a Blocked Account, and all
future deposits made to, a Blocked Account.

 

(c)           The Blocked Account Agreements entered into by the Loan Parties
shall require (after delivery of notice to the Blocked Account Bank from the
Collateral Agent or the Administrative Agent, as applicable (which notice may
(or shall at the direction of the Required Lenders) be given by the Collateral
Agent or the Administrative Agent, as applicable, only during the continuance of
a Full Cash Dominion Period)) the ACH or wire transfer on each Business Day (and
whether or not there is then an outstanding balance under the Facility) of all
available cash receipts (the “Cash Receipts”) to the collection account
maintained by the Collateral Agent at Bank of America (the “Collection Account”)
from:

 

(i)            the sale of Inventory and other Collateral (but excluding, until
the Term Facility is repaid in full, any Term Loan Priority Collateral);

 

(ii)           all proceeds of collections of Accounts;

 

(iii)          all Net Cash Proceeds on account of any event which requires a
mandatory prepayment pursuant to Section 2.11(b)(i) or (ii) of this Agreement
(other than, until the Term Facility or any permitted refinancing thereof is
repaid in full, a mandatory prepayment arising in connection with the Term Loan
Priority Collateral);

 

(iv)          each Blocked Account (including all cash deposited therein from
each DDA or other deposit account, net of any minimum balance as may be required
to be kept in such DDA or other deposit account by the institution at which such
DDA is maintained to the extent set forth in the applicable Blocked Account
Agreement); and

 

(v)           the cash proceeds of all credit card and debit card charges.

 

If any cash or Cash Equivalents owned by any Loan Party are deposited to any
DDA, other deposit account, securities account or commodities account (or held
or invested in any other manner), other than (subject to the timing requirements
set forth in clause (b)(ii) above) in a (x) Blocked Account, (y) (i) petty cash
accounts or other store depository accounts funded in the ordinary course of
business, the deposits in which shall not aggregate more than $25,000,000 or
exceed $2,000,000 with respect to any one account (or in each case, such greater
amounts to which the Administrative Agent or Collateral Agent may agree in its
sole discretion), (ii) payroll, trust and tax withholding accounts funded in the
ordinary course of business, (iii) one or more zero balance disbursement
accounts (the “Disbursement Accounts”) to be used by the Loan Parties solely for
disbursements and payments (including payroll) in the ordinary course of
business or as otherwise permitted hereunder and (iv) deposit accounts subject
to Cash Pooling Arrangements permitted hereunder that solely holds funds
supporting Cash Pooling Arrangements (such accounts described in this clause
(y) shall be referred to herein as, the “Excluded Accounts”, provided that
following deposit accounts shall not constitute “Excluded Accounts”: (I) deposit
accounts that are concentration accounts, (II) deposit accounts into which the
proceeds of credit card or debit card receivables are deposited or (III) deposit
accounts that are lock-box accounts), then (a) the Loan Parties shall cause all
funds in such accounts or so held or so invested to be transferred with such
frequency as may be reasonably required by the Administrative Agent or
Collateral Agent to a Blocked Account and (b) the Collateral Agent may require
the applicable Loan Party to close such account and have all funds therein
transferred to a Blocked Account, and all future deposits made to a Blocked
Account.  In addition to the foregoing, during the continuance of a Full Cash
Dominion Period, the Loan Parties shall provide the Collateral Agent with an
accounting of the contents of the Blocked

 

115

--------------------------------------------------------------------------------


 

Accounts, which shall identify, to the reasonable satisfaction of the Collateral
Agent, the proceeds from the Term Loan Priority Collateral which were deposited
into a Blocked Account and swept to the Collection Account.

 

(d)           The Loan Parties may close Material Accounts or Blocked Accounts
and/or open new Material Accounts or Blocked Accounts, subject to the execution
and delivery to the Collateral Agent of appropriate Blocked Account Agreements
(unless expressly waived by the Collateral Agent) consistent with the provisions
of this Section 5.13 and otherwise reasonably satisfactory to the Collateral
Agent (provided that, the Loan Parties shall not be required to deliver a
Blocked Account Agreement with respect to any Material Account acquired by a
Loan Party in connection with a Permitted Acquisition until the date that is
thirty (30) days (or such later date as the Administrative Agent or Collateral
Agent may agree) after the consummation of such Permitted Acquisition).  The
Loan Parties shall furnish the Collateral Agent with prior written notice of
their intention to open or close a Material Account and the Collateral Agent
shall promptly notify the Borrower Representative as to whether the Collateral
Agent shall require a Blocked Account Agreement with the Person with whom such
account will be maintained.  Unless consented to in writing by the Collateral
Agent, the Borrowers shall not enter into any agreements with credit card or
debit card processors other than the ones expressly contemplated herein unless
contemporaneously therewith, a Credit Card Notification, is executed and
delivered to the Collateral Agent.

 

(e)           [Reserved].

 

(f)            The Collection Account shall at all times be under the sole
dominion and control of the Collateral Agent.  Each Loan Party hereby
acknowledges and agrees that (i) such Loan Party has no right of withdrawal from
the Collection Account, (ii) the funds on deposit in the Collection Account
shall at all times continue to be collateral security for all of the Secured
Obligations, and (iii) the funds on deposit in the Collection Account shall be
applied as provided in this Agreement.  In the event that, notwithstanding the
provisions of this Section 5.13, during the continuation of a Full Cash Dominion
Period, any Loan Party receives or otherwise has dominion and control of any
such proceeds or collections, such proceeds and collections shall be held in
trust by such Loan Party for the Collateral Agent, shall not be commingled with
any of such Loan Party’s other funds or deposited in any account of such Loan
Party and shall promptly be deposited into the Collection Account or dealt with
in such other fashion as such Loan Party may be instructed by the Collateral
Agent.

 

(g)           Subject to Section 2.10(b), any amounts received in the Collection
Account at any time when all of the Secured Obligations then due have been and
remain fully repaid shall be remitted to the operating account of the Borrowers
maintained with the Administrative Agent or Collateral Agent or financial
institution reasonable acceptable to the Administrative Agent or Collateral
Agent.

 

(h)           The Collateral Agent shall promptly furnish written notice to each
Person with whom a Blocked Account is maintained of any termination of a Full
Cash Dominion Period.

 

(i)            The following shall apply to deposits and payments under and
pursuant to this Agreement:

 

(i)            Funds shall be deemed to have been deposited to the Collection
Account on the Business Day on which deposited, provided that such deposit is
available to the Administrative Agent by 4:00 p.m. on that Business Day (except
that if the Obligations are being paid in full, by 2:00 p.m. New York City time,
on that Business Day);

 

116

--------------------------------------------------------------------------------

 


 

(ii)           Funds paid to the Administrative Agent, other than by deposit to
the Collection Account, shall be deemed to have been received on the Business
Day when they are good and collected funds, provided that such payment is
available to the Administrative Agent by 4:00 p.m. on that Business Day (except
that if the Obligations are being paid in full, by 2:00 p.m. New York City time,
on that Business Day);

 

(iii)          If a deposit to the Collection Account or payment is not
available to the Administrative Agent until after 4:00 p.m. on a Business Day,
such deposit or payment shall be deemed to have been made at 9:00 a.m. on the
then next Business Day;

 

(iv)          If any item deposited to the Collection Account and credited to
the Loans or any other Secured Obligation is dishonored or returned unpaid for
any reason, whether or not such return is rightful or timely, the Administrative
Agent shall have the right to reverse such credit and charge the amount of such
item to the applicable Loan or other Secured Obligations;

 

(v)           All amounts received under this Section 5.13 shall be applied in
the manner set forth in Section 2.18(b) or 2.10(b), as applicable.

 

SECTION 5.14           Designation of Subsidiaries.  The Company may designate
any of its Subsidiaries as an Unrestricted Subsidiary or any of its Unrestricted
Subsidiaries as a Restricted Subsidiary; provided that:

 

(a)           (i) immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Payment Conditions shall be satisfied on a pro forma basis and (iii) the
Borrower Representative shall provide the Administrative Agent with an updated
Borrowing Base Certificate, prepared on a pro forma basis immediately after
giving effect to such designation;

 

(b)           no Subsidiary may be designated as an Unrestricted Subsidiary if
such Subsidiary is a party to any agreement, contract, arrangement or
understanding with any Borrower or any of its Restricted Subsidiaries that would
not be permitted to be entered into pursuant to Section 6.08;

 

(c)           no Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for the purpose of any Material Indebtedness or
any Restricted Indebtedness, including, without limitation, the Term Loan
Facility or any Term Loan Refinancing Indebtedness; and

 

(d)           no Borrower nor any of its Restricted Subsidiaries may at any time
(i) provide a guarantee of, or similar credit support to, any Indebtedness of
such Unrestricted Subsidiary (including any undertaking, agreement or instrument
evidencing such Indebtedness), (ii) be directly or indirectly liable for any
Indebtedness of such Unrestricted Subsidiary or (iii) be directly or indirectly
liable for any Indebtedness which provides that the holder thereof may (upon
notice, lapse of time or both) declare a default thereon (or cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity) upon
the occurrence of a default with respect to any other Indebtedness that is
Indebtedness of such Unrestricted Subsidiary (including any corresponding right
to take enforcement action against such Subsidiary).

 

Any designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall
be deemed an Investment under Section 6.04 in an amount equal to the fair market
value of the Subsidiary so designated and any such designation shall be
evidenced by providing notice to the Administrative Agent of the copy of the
resolution of the Company’s board of directors (or duly authorized committee
thereof) giving effect to

 

117

--------------------------------------------------------------------------------


 

such designation and a certificate of an Authorized Officer certifying that such
designation complies with the foregoing requirements.

 

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by any Borrower in such Subsidiary pursuant to
the preceding sentence in an amount equal to the fair market value at the date
of such designation of such Borrower’s Investment in such Subsidiary.

 

SECTION 5.15           Post-Closing Obligations.  Each Borrower and other Loan
Party will cause each obligation specified on Schedule 5.15 hereto to be
completed no later than the date set forth with respect to such obligation on
such schedule, or such later date as the Administrative Agent shall reasonably
agree.

 

SECTION 5.16           Appraisals.  On no more than one occasion during any
consecutive twelve-month period (or as otherwise provided under
Section 6.05(h)), at the request of the Administrative Agent, the Loan Parties
will permit the Administrative Agent (and its representatives) to conduct
appraisals (or updates existing appraisals) of their Inventory from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations, provided that, in addition to the foregoing, within 60 days of a
Favorable Determination, the Loan Parties will deliver an update to the
Inventory appraisal conducted in the spring of 2015, on a basis satisfactory to
the Administrative Agent (to the extent such updated Inventory appraisal has not
been delivered prior to the Closing Date).  Notwithstanding the foregoing, in
addition to the Inventory appraisals permitted above, (a) if the Excess
Availability Percentage is less than 25% for a period of five (5) consecutive
calendar days, one additional Inventory appraisal shall be permitted during any
consecutive twelve-month period and (b) at any time that an Event of Default has
occurred and is continuing, the Administrative Agent may conduct such additional
Inventory appraisals as the Administrative Agent determines are appropriate (but
not more than four (4) Inventory appraisals may be conducted during any
consecutive twelve-month period).  For purposes of this Section 5.16, it is
understood and agreed that a single Inventory appraisal may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets.  All such Inventory appraisals shall be
at the sole expense of the Loan Parties.

 

SECTION 5.17           Field Examinations.  On no more than one occasion during
any consecutive twelve-month period, at the request of the Administrative Agent,
the Loan Parties will permit, upon reasonable notice, the Administrative Agent
(and its representatives) to conduct a field examination of the Collateral
included in the Borrowing Base and related reporting and control systems
provided that, in addition to the foregoing, within 60 days of a Favorable
Determination, the Loan Parties will deliver an update to the field examination
conducted in the spring of 2015, on a basis satisfactory to the Administrative
Agent (to the extent such updated field examination has not been delivered prior
to the Closing Date).  Notwithstanding the foregoing, in addition to the field
examinations permitted above, (a) if the Excess Availability Percentage is less
than 25% for a period of five (5) consecutive calendar days, one additional
field examination shall be permitted during any consecutive twelve-month period
and (b) at any time that an Event of Default has occurred and is continuing, the
Administrative Agent may conduct such additional field examinations as the
Administrative Agent determines are appropriate (but not more than four
(4) field examinations may be conducted during any consecutive twelve-month
period).  For purposes of this Section 5.17, it is understood and agreed that a
single field examination may be conducted at multiple relevant sites and involve
one or more relevant Loan Parties and their assets.  All such field examinations
shall be at the sole expense of the Loan Parties.

 

118

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof) and all LC Disbursements shall have been reimbursed, the
Borrowers covenant and agree, jointly and severally, with the Administrative
Agent, the Collateral Agent and the Lenders that:

 

SECTION 6.01           Indebtedness.  The Company will not, nor will it permit
any of its Restricted Subsidiaries to, create, incur or suffer to exist any
Indebtedness, except:

 

(a)           the Secured Obligations;

 

(b)           (i) Indebtedness incurred under the Term Loan Documents in an
aggregate principal amount not to exceed $2,500,000,000 (plus Indebtedness
incurred after the Closing Date pursuant to Section 2.17 and Section 2.19 of the
Term Loan Credit Agreement, as such provisions of the Term Loan Credit Agreement
are in effect on the Term Loan Closing Date) and any Term Loan Refinancing
Indebtedness in respect thereof (as permitted under the Intercreditor
Agreement); provided that, in each case, such Indebtedness and the related Liens
(if any) shall be subject to the Intercreditor Agreement; and (ii) other
Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
Permitted Refinancing Indebtedness in respect thereof;

 

(c)           Indebtedness of the Company owing to any Restricted Subsidiary,
and of any Restricted Subsidiary owing to the Company or any other Restricted
Subsidiary, to the extent constituting an Investment permitted by
Section 6.04(c) or set forth on Schedule 6.04; provided that (i) all such
Indebtedness owed to a Loan Party shall be evidenced by a promissory note that
is pledged to the Collateral Agent in accordance with the terms of the
Collateral Agreement and (ii) all such Indebtedness of any Loan Party owed to
any Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Obligations pursuant to the Subordinated Intercompany Note or other
subordination or similar agreement reasonably acceptable to the Administrative
Agent (it being understood that payments or prepayments of such Indebtedness
shall be permitted if, immediately prior to or after giving effect to any such
payments or prepayments, an Event of Default has not occurred);

 

(d)           Guarantees by the Company of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Company or
any other Restricted Subsidiary, provided that (i) the Indebtedness so
Guaranteed is permitted to be incurred by the Borrowers or such Restricted
Subsidiary by this Section 6.01, (ii) Guarantees by any Loan Party of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
permitted solely to the extent permitted by Section 6.04(c) and (iii) Guarantees
permitted under this clause (d) shall be subordinated to the Secured Obligations
of the Company or the applicable Restricted Subsidiary if, and on the same terms
as, the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

 

(e)           (x) Indebtedness of the Company or any Restricted Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, whether or not constituting purchase money Indebtedness
(including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets); provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not

 

119

--------------------------------------------------------------------------------


 

exceed, other than as referred to on Schedule 6.01, the greater of
(1) $300,000,000 and (2) 2.25% of Net Tangible Assets, in each case at any time
outstanding, and (y) Permitted Refinancing Indebtedness in respect thereof;

 

(f)            Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

 

(g)           Indebtedness of the Company or any Restricted Subsidiary in
respect of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

 

(h)           any Incremental Equivalent Term Loan Debt and any Permitted
Refinancing Indebtedness in respect thereof; provided that such Indebtedness and
the related Liens shall be subject to the Intercreditor Agreement;

 

(i)            Indebtedness of International Subsidiaries; provided that the
aggregate principal amount of Indebtedness permitted by this clause (i) (when
taken together with the aggregate principal amount of any Indebtedness incurred
under Section 6.01(j) by Restricted Subsidiaries that are not Loan Parties)
shall not at any one time outstanding exceed the greater of (x) $300,000,000 and
(y) 2.25% of Net Tangible Assets;

 

(j)            (x) Indebtedness of any Person that becomes a Restricted
Subsidiary after the Closing Date and Indebtedness assumed in connection with a
Permitted Acquisition or other Investment permitted pursuant to Section 6.04
and, in each case, Permitted Refinancing Indebtedness in respect thereof and
(y) Indebtedness incurred to finance Permitted Acquisitions or other Investment
permitted pursuant to Section 6.04 after the Closing Date; provided that, in
each case, (i) the Total Net Leverage Ratio calculated on a Pro Forma Basis
after giving effect to such incurrence or assumption of Indebtedness is either
(A) less than or equal to 3.00 to 1.00 or (B) no greater than the Total Net
Leverage Ratio immediately prior to giving effect to such incurrence or
assumption of Indebtedness, (ii) if such Indebtedness is incurred to finance
such Permitted Acquisition, such Indebtedness does not mature prior to the date
that is the Latest Maturity Date of, or have a Weighted Average Life to Maturity
less than the Weighted Average Life to Maturity of, any Loan outstanding at the
time such Indebtedness is incurred or issued, and (iii) the aggregate principal
amount of any such Indebtedness of Restricted Subsidiaries that are not Loan
Parties (when taken together with the aggregate principal amount of Indebtedness
incurred under Section 6.01(i)) does not at any one time outstanding exceed the
greater of (x) $300,000,000 and (y) 2.25% of Net Tangible Assets;

 

(k)           Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to a Permitted International Subsidiary Factoring Facility
that is non-recourse to any Loan Party;

 

(l)            Indebtedness of the Company and its Restricted Subsidiaries with
respect to loans made to such Loan Party or Restricted Subsidiary on the cash
surrender value of life insurance policies of employees and former employees of
any Loan Party or any Restricted Subsidiary in the ordinary course of business;
provided that the aggregate principal amount of all Indebtedness permitted by
this clause (l) shall not exceed the cash surrender value (without giving effect
to such loan) of such policies;

 

(m)          Indebtedness of the Company and its Restricted Subsidiaries in
respect of Swap Agreements permitted by Section 6.06;

 

120

--------------------------------------------------------------------------------


 

(n)           unsecured Indebtedness of the Company and its Restricted
Subsidiaries in the form of debt securities issued pursuant to an indenture,
note purchase agreement or otherwise; provided that (i) both before and after
giving effect to such issuance on a Pro Forma Basis, the Total Net Leverage
Ratio does not exceed 3.00:1.00, (ii) such Indebtedness shall not at any time be
guaranteed by any Person that is not a Loan Party, (iii) such Indebtedness shall
not mature on or prior to the then applicable Latest Maturity Date at the time
such Indebtedness is issued, (iv) the Weighted Average Life to Maturity of such
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
the then existing Loans, (v) such Indebtedness shall not have scheduled
amortization payments of principal and shall not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (except customary
asset sale or change of control provisions that provide for the prior repayment
in full of the Loans and all other Obligations) on or prior to the then
applicable Latest Maturity Date at the time such Indebtedness is issued and
(vi) the definitive documentation for such Indebtedness shall not include other
covenants that are more favorable to the lenders or holders providing such
Indebtedness than the covenants in this Agreement, taken as a whole;

 

(o)           Indebtedness of the Company and its Restricted Subsidiaries under
Cash Pooling Arrangements;

 

(p)           additional unsecured Indebtedness of the Company or any of its
Restricted Subsidiaries in an aggregate principal amount not to exceed the
greater of (x) $300,000,000 and (y) 2.25% of Net Tangible Assets at any time
outstanding; and

 

(q)           intercompany Indebtedness issued to the Company or any Restricted
Subsidiary in consideration of the transfer by the Company or such Restricted
Subsidiary of the Equity Interests in, or Indebtedness of, an Excluded Foreign
Subsidiary pursuant to a Permitted Restructuring Transaction.

 

SECTION 6.02           Liens.  The Company will not, nor will it permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Permitted Encumbrances;

 

(c)           any Lien on any property or asset of the Company or any Restricted
Subsidiary existing on the Closing Date and set forth on Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the Company
or Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the Closing Date and Permitted Refinancing Indebtedness in
respect thereof;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Company or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01(e), (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or such Restricted Subsidiary or any other Restricted Subsidiary;

 

(e)           any Lien existing on any property or asset (other than Accounts
and Inventory of any Loan Party or any entity that is required to become a Loan
Party hereunder) prior to the acquisition

 

121

--------------------------------------------------------------------------------


 

thereof by the Company or any Restricted Subsidiary (including in connection
with a Permitted Acquisition) or existing on any property or asset (other than
Accounts and Inventory of any Loan Party or any entity that is required to
become a Loan Party hereunder) of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of such Restricted Subsidiary and (iii) such Lien
shall secure only those obligations permitted under Section 6.01(j)(x) which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and Permitted Refinancing Indebtedness
in respect thereof;

 

(f)            Liens (i) of a collecting bank arising in the ordinary course of
business under Section 4-210 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon or (ii) in favor of a banking
institution arising as a matter of law, encumbering amounts credited to deposit
or securities accounts (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

(g)           Liens arising out of Sale and Leaseback transactions that are
permitted by Section 6.11;

 

(h)           Liens granted by a Restricted Subsidiary that is not a Loan Party
in favor of the Company or a Subsidiary Guarantor in respect of Indebtedness
owed by such Restricted Subsidiary to such Loan Party;

 

(i)            Liens on the Collateral securing Incremental Equivalent Term Loan
Debt and Term Loan Refinancing Indebtedness constituting Permitted Pari Passu
Refinancing Notes; provided that, in each case, such Liens and the related
Indebtedness shall be subject to the Intercreditor Agreement;

 

(j)            in the case of any Restricted Subsidiary that is not a
wholly-owned Subsidiary, purchase options, calls or similar rights of a third
party or customary transfer restrictions with respect to Equity Interests in
such Subsidiary set forth in its Organizational Documents or any related joint
venture or similar agreement;

 

(k)           leases, subleases, licenses and sublicenses of assets permitted by
Section 6.05(j) or Section 6.05(o);

 

(l)            Liens granted in connection with a Permitted International
Subsidiary Factoring Facility; provided that no such Liens shall encumber any
property or assets of any Loan Party;

 

(m)          customary Liens on deposit accounts in favor of the financial
institutions providing Cash Pooling Arrangements permitted under
Section 6.01(o);

 

(n)           rights of lenders of Indebtedness under Section 6.01(l) to set off
against the cash surrender value of the life insurance policies referenced to in
such Section 6.01(l);

 

(o)           Liens securing Indebtedness under Section 6.01(b)(i) and
Section 6.01(h) and related obligations in accordance with, and subject to, the
terms of the Intercreditor Agreement; and

 

(p)           the owner’s interest in consigned inventory and other consigned
goods sold or to be sold by the Company or any Restricted Subsidiary;

 

122

--------------------------------------------------------------------------------


 

(q)           Liens on Escrowed Proceeds for the benefit of the related holders
of debt securities or other Indebtedness (or the underwriters or arrangers
thereof) and on cash set aside at the time of the incurrence of such
Indebtedness (or government securities purchased with such cash), in order to
prefund the payment of interest on such Indebtedness and which is held in an
escrow account or pursuant to a similar arrangement to be applied for such
purpose;

 

(r)            customary Liens on deposit accounts subject to Cash Pooling
Arrangements in favor of the financial institutions providing such Cash Pooling
Arrangements; and

 

(s)            Liens not otherwise permitted by this Section 6.02 so long as
(i) no such Liens extend to ABL Priority Collateral, (ii) the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Company and its Restricted Subsidiaries) $300,000,000 at any one time
and (iii) to the extent that such Liens apply to Term Loan Priority Collateral,
such Liens shall be subordinated to the Liens securing the Obligations and the
Liens described in Section 6.02(o) pursuant to a customary intercreditor
agreement acceptable to the Administrative Agent.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under (x) clause (a) of the definition of Permitted Encumbrance,
(y) clauses (a) and (p) above and (z) subject to the Intercreditor Agreement,
clauses (i) and (o) above and (ii) Inventory, in each case other than those
permitted under (x) clauses (a), (b) and (h) of the definition of Permitted
Encumbrance, (y) clause (a) above and (z) subject to the Intercreditor
Agreement, clauses (i) and (o) above.

 

In addition, the Company will not, nor will it permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien securing
Indebtedness on any Real Estate Asset owned as of the Closing Date that is
located in the United States that is not part of the Collateral.

 

SECTION 6.03           Fundamental Changes.  (a)   The Company will not, nor
will it permit any of its Restricted Subsidiaries to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Restricted Subsidiary may merge into the Company in a
transaction in which the  Company is the surviving entity, (ii) any Subsidiary
Guarantor may merge into, or consolidate with, any other Loan Party, (iii) any
Restricted Subsidiary may transfer its assets to a Loan Party and any Restricted
Subsidiary which is a not a Loan Party may transfer its assets to another
Restricted Subsidiary; provided that any such transfer involving a Person that
is not a wholly-owned Restricted Subsidiary shall not be permitted unless also
permitted by Section 6.04 and Section 6.05, (iv) any Restricted Subsidiary that
is not a Loan Party may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders, (v) any Restricted
Subsidiary which is not a Loan Party may merge into, or consolidate with,
another Restricted Subsidiary which is not a Loan Party; provided that any such
merger involving a Person that is not a wholly-owned Restricted Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04 and Section 6.05, (vi) any Restricted Subsidiary that is not a Loan
Party may merge into or consolidate with any Loan Party in a transaction in
which the surviving entity is a Loan Party, (vii) any Restricted Subsidiary that
is not a Loan Party may merge, consolidate, liquidate or dissolve and any
Subsidiary Guarantor may merge or consolidate; provided that, with respect to
this clause (vii), (1) in each case, any such merger, consolidation, liquidation
or dissolution is, or the purpose of which is to effectuate (x) an investment or
acquisition otherwise permitted by Section 6.04 or (y) a disposition otherwise
permitted by Section 6.05 and (2) with respect to any merger or consolidation of
any Subsidiary Guarantor (other than with respect to a disposition permitted by
Section 6.05), the surviving entity is a Loan Party, (viii) the Company or any
of its Restricted Subsidiaries may transfer its

 

123

--------------------------------------------------------------------------------


 

assets as part of the Permitted Restructuring Transactions and (ix) the Term
Loan Escrow Borrower may liquidate or dissolve or merge into, or consolidate
with, the Company or another Loan Party following the effectiveness of the Term
Loan Borrower Assumption Agreement on the Closing Date.

 

(b)           The Company will not, nor will it permit any of its Restricted
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Company and its Restricted Subsidiaries on the Closing Date and
businesses reasonably related, complementary to or incidental thereto (including
the provision of services).

 

SECTION 6.04           Investments, Loans, Advances, Guarantees and
Acquisitions.  The Company will not, nor will it permit any of its Restricted
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly-owned Restricted
Subsidiary prior to such merger) any Equity Interests, evidences of Indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise) (collectively, “Investments”), except:

 

(a)           Investments in cash and Cash Equivalents and Investments in assets
that were Cash Equivalents when such Investment was made;

 

(b)           Investments (and commitments (including consummation of any “put”
arrangement in connection therewith) in respect thereof) in existence on the
Closing Date and described on Schedule 6.04 and renewals, replacements,
conversions and extensions thereof;

 

(c)           Investments by the Company or any of its Restricted Subsidiaries
in the Company or any Restricted Subsidiary (including Investments pursuant to
Cash Pooling Arrangements); provided that the aggregate amount of such
Investments by Loan Parties made after the Closing Date in Restricted
Subsidiaries that are not Loan Parties shall not exceed the greater of
(x) $300,000,000 and (y) 2.25% of Net Tangible Assets (determined on the date
such Investment is made, with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

 

(d)           the Guarantees (i) constituting Indebtedness permitted by
Section 6.01(d) or (ii) of operating leases (but not capital leases) or of other
obligations that do not constitute Indebtedness, in each case of this clause
(ii), entered into in the ordinary course of business (including Guarantees in
the nature of “keepwells” or assurances of ongoing financial support);

 

(e)           loans or advances made by the Company and its Restricted
Subsidiaries to their employees on an arms’-length basis in the ordinary course
of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes up to a maximum of $35,000,000
in the aggregate at any time outstanding during the first three years following
the Closing Date and thereafter $15,000,000 in the aggregate at any time
outstanding;

 

(f)            notes payable, or stock or other securities issued by account
debtors to any Loan Party pursuant to negotiated agreements with respect to
settlement of such account debtor’s accounts in the ordinary course of business,
consistent with past practices;

 

(g)           Investments or other obligations in the form of Swap Agreements
permitted by Section 6.06;

 

124

--------------------------------------------------------------------------------


 

(h)           (i) Permitted Acquisitions and (ii) Investments of any Person
existing at the time such Person becomes a Restricted Subsidiary or consolidates
or merges with the Company or any Restricted Subsidiary (including in connection
with a Permitted Acquisition), so long as such Investments described in this
clause (ii) were not made in contemplation of such Person becoming a Restricted
Subsidiary or of such merger; provided that (i) the aggregate amount of
Permitted Acquisitions and Investments made pursuant to this
Section 6.04(h) (and, for the avoidance of doubt, excluding amounts in respect
of Permitted Acquisitions and Investments to the extent made under
Section 6.04(k) below) shall not exceed the greater of (x) $250,000,000 and
(y) 2.00% of Net Tangible Assets and (ii) the aggregate amount of Investments
made by Loan Parties pursuant to this Section 6.04(h) (and, for the avoidance of
doubt, excluding amounts in respect of Permitted Acquisitions and Investments to
the extent made under Section 6.04(k) below) in assets that are not (or do not
become) owned by a Loan Party or in Equity Interests in Persons that do not
become Loan Parties upon consummation of such Permitted Acquisition (when taken
together with Permitted Acquisitions by Loan Parties pursuant to this
Section 6.04(h), directly or indirectly, in Persons that do not become Loan
Parties) shall not exceed the greater of (x) $250,000,000 and (y) 2.00% of Net
Tangible Assets;

 

(i)            Investments received in connection with dispositions of assets
permitted by Section 6.05;

 

(j)            Investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”;

 

(k)           Investments and Permitted Acquisitions the payment for which
consists of Equity Interests of the Company;

 

(l)            option, warrant and similar derivative transactions entered into
by the Company in connection with a Permitted Convertible Notes Offering;

 

(m)          Investments made by Loan Parties in Subsidiaries that are not Loan
Parties; provided that such Investments are part of a series of substantially
simultaneous Investments by Loan Parties in other Loan Parties that results in
substantially all the proceeds of the initial Investment being invested, loaned
or advanced in one or more Loan Parties;

 

(n)           Investments by the Company or any of its Restricted Subsidiaries
in (i) joint ventures or similar arrangements and (ii) Unrestricted
Subsidiaries; provided that the aggregate amount of all such Investments made
under this clause (n) does not exceed the greater of (x) $250,000,000 and
(y) 2.00% of Net Tangible Assets (determined on the date such Investment is
made, with the fair market value of each Investment being measured at the time
made and without giving effect to subsequent changes in value);

 

(o)           options to invest in or to lease Real Estate Assets to be used in
the operations of the Company or any of its Restricted Subsidiaries, in each
case, entered into in the ordinary course of business or otherwise consistent
with past practice;

 

(p)           Investments by the Company and its Restricted Subsidiaries as part
of the Permitted Restructuring Transactions;

 

(q)           Investments consisting of loans and advances to any unaffiliated
third Person in an aggregate amount not to exceed $75,000,000 at any one time
outstanding;

 

125

--------------------------------------------------------------------------------


 

(r)            so long as both before and after giving effect thereto on a pro
forma basis, the Payment Conditions are satisfied, Permitted Acquisitions and
other Investments;

 

(s)            the payment of amounts not to exceed $2,000,000 to the existing
shareholders of Corporate Express B.V. that are not Restricted Subsidiaries;

 

(t)            contributions, not to exceed $10,000,000 in any fiscal year, to
Clearfield Insurance Limited; and

 

(u)           the consummation of the Transactions pursuant to and in accordance
with the Acquisition Agreement and the Loan Documents.

 

For purposes hereof, the amount of any Investment shall be the amount originally
invested without adjustment for increases or decreases in value, but giving
effect to any cash returns or cash distributions of capital or repayment of
principal with respect thereto.

 

SECTION 6.05           Dispositions.  The Company will not, nor will it permit
any of its Restricted Subsidiaries to Dispose of any asset, including any Equity
Interest owned by it, nor will the Company permit any Restricted Subsidiary to
issue any additional Equity Interest in such Restricted Subsidiary (other than
to the Company or any Restricted Subsidiary thereof in compliance with
Section 6.04), except:

 

(a)           Dispositions of (i) inventory in the ordinary course of business
and (ii) used, obsolete, worn out or surplus equipment or property in the
ordinary course of business, provided that, for the avoidance of doubt, any
retail store closure shall not constitute a Disposition in the ordinary course
of business;

 

(b)           Dispositions by (i) any Loan Party to any Loan Party, (ii) any
Loan Party to any Restricted Subsidiary that is not a Loan Party for no less
than fair market value (as reasonably determined by the Company) or (iii) any
Restricted Subsidiary that is not a Loan Party to (A) any Borrower or any other
Loan Party for no more than fair market value (as reasonably determined by the
Borrower Representative) or (B) any other Restricted Subsidiary that is not a
Loan Party;

 

(c)           Dispositions for fair market value of accounts receivable in
connection with the compromise, settlement or collection thereof;

 

(d)           (x) Dispositions of Investments permitted by Section 6.04(a) or
Section 6.04(f) and (y) the unwinding of any Swap Agreement in accordance with
its terms;

 

(e)           [Reserved];

 

(f)            Sale and Leaseback transactions permitted by Section 6.11,
provided that the aggregate fair market value of all assets Disposed of in
reliance on this clause (f) shall not exceed the greater of (x) $150,000,000 and
(y) 1.00% of Net Tangible Assets;

 

(g)           Dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Company or any Restricted
Subsidiary;

 

(h)           Dispositions of Divested Properties and other Dispositions of
assets that are not permitted by any other clause of this Section, provided that
(a) the aggregate fair market value of all

 

126

--------------------------------------------------------------------------------


 

assets Disposed of (excluding Dispositions of Divested Properties) in reliance
upon this clause (h) in any fiscal year of the Company shall not exceed an
amount equal to 10% of Total Assets as of the beginning of such fiscal year,
(b) the number of retail stores closed since the date of the most-recently
delivered appraisal received by the Administrative Agent shall not exceed 20% of
the Company’s and its Restricted Subsidiaries’ retail store base as of the date
of such appraisal, unless (x) Excess Availability Percentage (at the time such
20% threshold is reached and at all times thereafter) is greater than 35% or
(y) the Administrative Agent shall have received an additional appraisal of the
Loan Parties’ Inventory in the manner provided under Section 5.16, at the sole
expense of the Loan Parties and (c) the proceeds of Dispositions of Divested
Properties shall be applied in accordance with Section 2.11(b)(ii); provided,
however, that if any such Disposition or related series of Dispositions under
this clause (h) consists of Accounts or Inventory the value of which exceeds 5%
of the Borrowing Base reflected on the most recently delivered Borrowing Base
Certificate, then the Borrower Representative, prior to the consummation of such
Disposition, shall have delivered to the Administrative Agent an updated
Borrowing Base Certificate (determined after giving effect to such Disposition
or related series of Dispositions);

 

(i)            [Reserved];

 

(j)            licenses of Intellectual Property that are in furtherance of, or
integral to, other business transactions entered into by the Company or a
Subsidiary in the ordinary course of business;

 

(k)           to the extent constituting Dispositions, Liens permitted by
Section 6.02, fundamental changes permitted by Section 6.03 (other than
Section 6.03(a)(vii)(1)(y)), Investments permitted by Section 6.04);

 

(l)            Dispositions of cash and Cash Equivalents in the ordinary course
of business or in connection with a transaction otherwise permitted under this
Agreement;

 

(m)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(n)           Dispositions of inventory to an Original Vendor in connection with
any Consignment Transaction for fair market value; provided that (i) the
aggregate amount of Consignment Transactions (based on the amount paid to the
Company or its Restricted Subsidiaries for the subject inventory by the Original
Vendor) shall not exceed $100,000,000 in any fiscal year of the Company and
(ii) at least 75% of the total consideration for any such Disposition shall be
received by the Company and its Restricted Subsidiaries in the form of cash and
Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than Permitted Encumbrances);

 

(o)           leases, subleases, licenses and sublicenses of assets entered into
by the Company or any Restricted Subsidiary in the ordinary course of business
that do not materially interfere with the conduct of the business of the Company
and its Restricted Subsidiaries taken as a whole;

 

(p)           Dispositions of accounts receivable which do not constitute
Collateral for fair market value pursuant to a Permitted International
Subsidiary Factoring Facility;

 

(q)           Dispositions of assets that do not constitute ABL Priority
Collateral pursuant to the Permitted Restructuring Transactions; and

 

127

--------------------------------------------------------------------------------


 

(r)            Dispositions of other assets (other than ABL Priority Collateral)
for fair market value not to exceed the greater of $150,000,000 and 1.75% of Net
Tangible Assets per fiscal year of the Company; provided that (i) no Event of
Default exists or would result therefrom and (ii) at least 75% of the total
consideration for any such Disposition shall be received by the Company and its
Restricted Subsidiaries in the form of cash and Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than Permitted
Encumbrances); provided, however, that for the purposes of this clause (ii), the
following shall be deemed to be cash: (A) any liabilities (as shown on the
Company’s or its Restricted Subsidiaries’, as applicable, most recent balance
sheet provided hereunder or in the footnotes thereto) of the Company or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the
Borrowers and all of their Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, and (B) any securities received
by the Company or the applicable Restricted Subsidiary from such transferee that
are converted by the Company or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition.

 

SECTION 6.06           Swap Agreements.  The Company will not, nor will it
permit any of its Restricted Subsidiaries to, enter into any Swap Agreement,
except Swap Agreements entered into in the ordinary course of business, and not
for speculative purposes, to protect against changes in interest rates,
commodity prices or foreign exchange rates or in connection with a Permitted
Convertible Notes Offering.

 

SECTION 6.07           Restricted Payments; Certain Payments of Indebtedness. 
(a)   The Company will not, nor will it permit any of its Restricted
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

 

(i)            any wholly-owned Restricted Subsidiary may make Restricted
Payments to the Company or any other Restricted Subsidiary;

 

(ii)           the Company may declare and make Restricted Payments on any class
of Equity Interests of the Company payable solely in the form of Qualified
Equity Interests of the Company;

 

(iii)          (a) any non-wholly owned Restricted Subsidiary of the Company may
declare and pay cash dividends, share premiums and other distributions to its
equity holders generally, or redeem shares of its equity holders generally, so
long as the Company or its Restricted Subsidiary which owns the equity interests
in the Restricted Subsidiary paying such dividend, premium or distribution (or
redeeming such shares) receives at least its proportional share thereof (based
upon its relative holding of the equity interests in such Restricted Subsidiary
and taking into account the relative preferences, if any, of the various classes
of equity interest of such Restricted Subsidiary) and (b) Corporate Express B.V.
may repurchase or redeem the shares of its shareholders that are not Restricted
Subsidiaries in an amount not to exceed $2,000,000;

 

(iv)          the Company and its Restricted Subsidiaries may make Restricted
Payments (a) not exceeding $10,000,000 in the aggregate during any fiscal year,
pursuant to and in accordance with equity incentive plans or other benefit plans
for management or employees of the Company and its Subsidiaries and for deceased
and terminated employees and present and former directors (including from their
estates) and (b) in accordance with the Acquisition Agreement, on account of
equity awards made by the Target on or prior to the Closing Date;

 

128

--------------------------------------------------------------------------------


 

(v)           the Company may enter into option, warrant and similar derivative
transactions in connection with a Permitted Convertible Notes Offering and may
settle such transactions in accordance with the terms thereof;

 

(vi)          Restricted Payments in respect of Permitted Convertible Notes
permitted under Section 6.07(b);

 

(vii)         the Company may declare and pay dividends payable in cash with
respect to its capital stock not to exceed $0.15 per share of stock during any
fiscal quarter of the Company; provided that, no Event of Default shall have
occurred and be continuing when any such dividend is declared;

 

(viii)        the Company may make Restricted Payments (other than in cash)
pursuant to any shareholder rights plan or similar arrangement;

 

(ix)          the Company or any Restricted Subsidiary may make Restricted
Payments to consummate the Transactions in accordance with the Acquisition
Agreement;

 

(x)           any Restricted Subsidiary may make Restricted Payments consisting
of Permitted Restructuring Transactions;

 

(xi)          so long as both before and after giving effect to any Restricted
Payment on a pro forma basis the Payment Conditions are satisfied, the Company
may make additional Restricted Payments.

 

(b)           The Company will not, nor will it permit any of its Restricted
Subsidiaries to, (i) make or offer to make (or give any notice in respect
thereof) any optional or voluntary payment, prepayment, repurchase or redemption
of, or optionally or voluntary defease, or otherwise satisfy prior to the
scheduled maturity thereof in any manner (including pursuant any sinking fund or
similar deposit), any Restricted Indebtedness (including, for the avoidance of
doubt, any cash payments pursuant to the Permitted Convertible Notes), or
segregate funds for any such optional or voluntary payment, prepayment,
repurchase, redemption or defeasance, or (ii) pay, offer to pay, repurchase,
redeem, defease or otherwise satisfy any Indebtedness between or among the
Company and its Subsidiaries that, by its terms, is subordinated in right of
payment to all or any portion of the Secured Obligations (including Indebtedness
permitted under Section 6.01(c)), except:

 

(i)            any payment, prepayment, repurchase, redemption, defeasance or
refinancing of such Indebtedness with the proceeds of Permitted Refinancing
Indebtedness;

 

(ii)           payment of Indebtedness owed to the Company or any wholly-owned
Restricted Subsidiary that is a Loan Party;

 

(iii)          payment of Indebtedness owed by, and paid by, any Restricted
Subsidiary that is not a Loan Party;

 

(iv)          payment by Restricted Subsidiaries that are not Loan Parties of
Indebtedness under revolving and other lines of credit that have been entered
into in the ordinary course of business;

 

(v)           so long as both before and after giving effect thereto no Event of
Default has occurred and is continuing, the Loan Parties may make payments of
intercompany

 

129

--------------------------------------------------------------------------------


 

Indebtedness incurred by the Loan Parties after the Closing Date owing to
Restricted Subsidiaries that are not Loan Parties in an aggregate amount not to
exceed $75,000,000 in any consecutive 90 day period so long as such intercompany
debt was incurred no more than 90 days prior to such payment;

 

(vi)          so long as both before and after giving effect thereto on a pro
forma basis the Specified Payment Conditions are satisfied, the Company or any
Restricted Subsidiary may prepay, repurchase, redeem, defease, or otherwise
satisfy Specified Restricted Indebtedness; or

 

(vii)         so long as both before and after giving effect thereto on a pro
forma basis the Payment Conditions are satisfied, the Company or any Restricted
Subsidiary may prepay, repurchase, redeem, defease, or otherwise satisfy
Restricted Indebtedness or pay, repurchase, redeem, defease or otherwise satisfy
any Indebtedness between or among the Company and its Subsidiaries that, by its
terms, is subordinated in right of payment to all or any portion of the Secured
Obligations.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 6.07, nothing in this Section 6.07 shall prohibit the Company from
issuing Permitted Convertible Notes as otherwise permitted under this Agreement.

 

(d)           Nothing in Section 6.07(b) shall be construed to allow the Company
or any of its Restricted Subsidiaries to make any payment on Restricted
Indebtedness which is otherwise prohibited by the express terms of any
subordination or intercreditor agreement such Restricted Indebtedness is subject
to.

 

SECTION 6.08           Transactions with Affiliates.  The Company will not, nor
will it permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates with an individual value in excess of $20,000,000, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Company or such Restricted Subsidiary than could be obtained on
an arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and any Loan Party not involving any other Affiliate,
(c) transactions between or among any Restricted Subsidiaries that are not Loan
Parties not involving any other Affiliate, (d) Dispositions permitted by
Section 6.05(b) and transactions permitted by Section 6.01(c) or (d) or
Section 6.03, (e) any Investments permitted by Section 6.04(c) or (d) and any
Restricted Payment permitted by Section 6.07, (f) the payment of reasonable fees
to directors of the Company or of its Restricted Subsidiaries who are not
employees of the Company or any of its Restricted Subsidiaries, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Company or its Restricted
Subsidiaries, in each case in the ordinary course of business, (g) any issuances
of securities or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options,
equity incentive and stock ownership plans approved by the Company’s or any of
its Restricted Subsidiaries’ board of directors, (h) payments to or from, and
transactions with, joint ventures (to the extent any such joint venture is an
Affiliate solely as a result of Investments by the Company or any Restricted
Subsidiary in such joint venture) in the ordinary course of business to the
extent otherwise permitted under Section 6.04, (i) the Transactions pursuant to
and in accordance with the Acquisition Agreement and the Loan Documents and the
Permitted Restructuring Transactions and (j) in existence on the Closing Date
and described on Schedule 6.08.

 

For purposes of this Section 6.08, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in clause (a) of the first
sentence of this Section 6.08 if such transaction is approved by

 

130

--------------------------------------------------------------------------------


 

a majority of the Disinterested Directors of the board of directors of the
Company or such Restricted Subsidiary, as applicable.

 

SECTION 6.09           Restrictive Agreements.  The Company will not, nor will
it permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) its ability or the
ability of any of its Restricted Subsidiaries to create, incur or permit to
exist any Lien upon any of its property or assets to secure the Secured
Obligations or (b) the ability of any of its Restricted Subsidiaries to pay
dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances to the Company or any other of
its Restricted Subsidiaries or to Guarantee Indebtedness of the Company or any
other Restricted Subsidiary; provided that the foregoing shall not apply to
(i) restrictions and conditions imposed by law or by any Loan Document,
(ii) restrictions and conditions imposed on the Loan Parties existing on the
Closing Date identified on Schedule 6.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) in the case of this clause (b), customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets that is to be sold and such
sale is permitted hereunder, (iv) any restriction in any agreement of any Person
in effect at the time such Person becomes a Restricted Subsidiary so long as
such restriction is not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (v) customary restrictions contained in the documentation
governing any Indebtedness incurred pursuant to Sections 6.01 (a), (b),
(e) (limited to the assets subject to the related financing), (h), (i), (j)(x),
(n) or (o) and the Liens securing such Indebtedness to the extent permitted
under Section 6.02; provided that, other than in the case of Section 6.01(e) or
(i), such restrictions shall be no more restrictive, taken as a whole, than the
restrictions contained herein and (vi) customary provisions in joint venture
agreements and similar agreements applicable to any joint venture entered into
in the ordinary course of business.

 

SECTION 6.10           Amendment of Material Debt Agreements and Organizational
Documents.  The Company will not, nor will it permit any of its Restricted
Subsidiaries to (a) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Restricted Indebtedness, if, such amendment, modification, waiver,
change or consent has the effect of (i) shortening the final maturity date or
the Weighted Average Life to Maturity of such Restricted Indebtedness or
(ii) with respect to any Restricted Indebtedness of any Loan Party, add any
obligors and guarantors in respect of such Restricted Indebtedness that are not
also obligors or guarantors in respect of the Secured Obligations, or (b) amend,
restate, supplement or otherwise modify of any of its Organizational Documents
or any agreement to which it is a party with respect to its Equity Interests
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such amendments, modifications
or changes or such new agreements which are not, and would not reasonably be
expected to be, materially adverse to the interests of the Administrative Agent,
the Collateral Agent or the Lenders.

 

SECTION 6.11           Limitations Sale and Leasebacks.  The Company will not,
nor will it permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (any such transaction, a “Sale and
Leaseback”), unless (i) the sale of such property is made for cash (or Cash
Equivalent) consideration in an amount not less than the fair market value of
such property and (ii) such Sale and Leaseback would be permitted under
Section 6.01, assuming the Attributable Indebtedness with respect to such Sale
and Leaseback constituted Indebtedness under Section 6.01.

 

131

--------------------------------------------------------------------------------


 

SECTION 6.12           Limitations on Changes in Fiscal Periods and Accounting
Changes.  (a)  The Company will not change its method of determining fiscal
years and fiscal quarters from that in effect on the Closing Date.

 

(b)           The Company will not, nor will it permit any of its Restricted
Subsidiaries to, make any change in accounting policies or reporting practices,
except (i) in connection with the integration of the Target and its subsidiaries
or other Permitted Acquisitions or (ii) as required by GAAP or other applicable
foreign accounting principles.

 

SECTION 6.13           Anti-Corruption Laws and Sanctions; PATRIOT Act.  No
Borrower will request any Loan or any other Credit Extension, and the Company
and other Loan Parties shall not use, and shall procure that their Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or any other Credit Extension (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person or for any purpose in
violation of any Anti-Corruption Laws or the PATRIOT Act, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation by any individual or entity (including any
individual or entity participating in the transaction, whether as a Lender,
Arranger, Administrative Agent, Collateral Agent, or otherwise) of any
Sanctions.

 

SECTION 6.14           Minimum Fixed Charge Coverage Ratio.  Upon the occurrence
and during the continuation of a Covenant Trigger Event (including, for the
avoidance of doubt, on any Covenant Initial Test Date), the Company shall not
permit the Fixed Charge Coverage Ratio to be less than 1.00 to 1.00 as of the
last day of the applicable Covenant Test Period.

 

ARTICLE VII

 

Events of Default and Remedies

 

SECTION 7.01           Events of Default.  If any of the following events (each
an “Event of Default”) shall occur:

 

(a)           the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in Section 7.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect when made or deemed made (or in any
respect if such representation or warranty is by its terms already qualified as
to materiality);

 

132

--------------------------------------------------------------------------------


 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), Section 5.03 (with respect
to any Borrower’s existence) or Section 5.08, Section 5.15 or in Article VI;

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those which constitute a Default under another Section of this
Article), and such failure shall continue unremedied or unwaived (i) for a
period of one day after the earlier of any Authorized Officer of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01(g), in each case during an Accelerated
Reporting Period, (ii) for a period of five days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01 (other than, solely during an Accelerated
Reporting Period, Section 5.01(g)), 5.02 (other than Section 5.02(a)), 5.03
(other than with respect to the Borrower’s existence), 5.06, 5.09 (solely with
respect to ABL Priority Collateral), 5.10, Section 5.13(b), (c) and (f), 5.16
and 5.17 of this Agreement, (iii) otherwise, for a period of 30 days after the
earlier of any Authorized Officer of any Loan Party’s knowledge of such breach
or notice thereof from the Administrative Agent (which notice will be given at
the request of any Lender);

 

(f)            any Borrower or any of its Restricted Subsidiaries shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (beyond any applicable grace or cure period);

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both), and
continues for a period of time that would permit, the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, or require an offer to prepay,
repurchase, redeem or defease be made, prior to its scheduled maturity; provided
that this Section 7.01(g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) voluntary early redemption, tender for,
repurchase, defeasance or prepayment of Indebtedness that is permitted under
this Agreement and not triggered by a Change of Control or (iii) any such
requirement of prepayment contained in any Indebtedness which either (A) is
calculated by reference to a percentage of excess cash flow or (B) so long as
not in conflict with any applicable intercreditor agreement, arises in
connection with a permitted asset sale and, in each case (A) and (B), which does
not arise from a failure to pay obligations with respect to, or a default or
event of default under (or other non-compliance with the terms of), such
Material Indebtedness;

 

(h)           an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed (other than against an Immaterial Subsidiary) seeking
(A) bankruptcy, liquidation, winding-up, dissolution, reorganization,
examination, suspension of general operations or other relief in respect of any
Borrower or any of its Restricted Subsidiaries or its debts, or of a substantial
part of its assets, under any Insolvency Law now or hereafter in effect, (B) the
composition, rescheduling, reorganization, examination, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations of any Borrower or any of its Restricted
Subsidiaries, (C) the appointment of a receiver, interim receiver, receiver and
manager, liquidator, provisional liquidator, administrator, examiner, trustee,
custodian, sequestrator, conservator, examiner, agent or similar official for
any Borrower or any of its Restricted Subsidiaries or for any substantial part
of its assets or (D) possession, foreclosure, seizure or retention, sale or
other disposition of, or other proceedings to enforce security over any
substantial part of

 

133

--------------------------------------------------------------------------------


 

the assets of any Borrower or any of its Restricted Subsidiaries and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(i)            any Borrower or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary) shall (A) voluntarily commence any proceeding, file any
petition, pass any resolution or make any application seeking liquidation,
reorganization, administration or other relief under any Insolvency Law now or
hereafter in effect, (B) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 7.01(h), (C) apply for or consent to the appointment of a receiver,
interim receiver, receiver and manager, liquidator, assignee, trustee,
custodian, sequestrator, administrator, examiner, conservator or similar
official for any Borrower or any such Restricted Subsidiary or for a substantial
part of its assets, (D) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (E) make a general assignment
for the benefit of creditors or (F) take any action for the purpose of effecting
any of the foregoing;

 

(j)            any Borrower or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

 

(k)           one or more final judgments for the payment of money in an
aggregate amount in excess of $75,000,000 (to the extent not covered by
insurance or other creditworthy indemnitor as to which the relevant insurance
company or creditworthy indemnitor has not denied coverage) shall be rendered
against any Borrower, any of its Restricted Subsidiaries or any combination
thereof and the same shall remain undischarged, unsatisfied or unappealed for a
period of 30 consecutive days during which execution shall not be effectively
stayed;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur;

 

(n)           the guarantee contained in any Loan Guaranty shall fail to remain
in full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of such guarantee, or any Loan Party shall
deny that it has any further liability under such guarantee, or shall give
notice to such effect;

 

(o)           any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest (subject to (x) Permitted
Liens to the extent any such Permitted Liens would have priority over the Liens
in favor of the Collateral Agent by operation of any applicable law and
(y) liens subject to the Intercreditor Agreement, which will be subject to the
provisions thereof and have only the priority set forth therein) in any material
portion of the Collateral purported to be covered thereby, except (i) as
permitted by the terms of any Collateral Document or (ii) if such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it or to file UCC
continuation statements, or any Collateral Document with respect to a material
portion of the Collateral shall fail to remain in full force or effect or any
action shall be taken by any of the Loan Parties to discontinue or to assert the
invalidity or unenforceability of any Collateral Document; or

 

(p)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability

 

134

--------------------------------------------------------------------------------


 

of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms);

 

then, and in every such event (other than an event with respect to any Borrower
described in Section 7.01(h), Section 7.01(i) or Section 7.01(j)), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to the Borrowers described in Section 7.01(h), Section 7.01(i) or
Section 7.01(j), the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.  Upon
the occurrence and during the continuance of an Event of Default but subject to
the Intercreditor Agreement, the Administrative Agent and the Collateral Agent
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent or the Collateral Agent under the
Loan Documents or at law or in equity, including all remedies provided under the
UCC.

 

SECTION 7.02           Application of Funds.  Subject to the Intercreditor
Agreement, after the exercise of remedies provided for in Section 7.01 (or after
the Loans have automatically become immediately due and payable as set forth in
the proviso to Section 7.01), any amounts received by the Administrative Agent
on account of the Secured Obligations shall be applied by the Administrative
Agent as set forth in Section 2.18(b).

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

(a)           Each of the Lenders and Issuing Banks hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent and the Collateral Agent by
the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders, and neither the Borrowers nor any Subsidiary Guarantor shall
have rights as a third-party beneficiary of any of such provisions, except for
the consent right provided in clause (f) of this Article VIII.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
and the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

135

--------------------------------------------------------------------------------


 

(b)           Any Person serving as the Administrative Agent or the Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent or Collateral
Agent hereunder in its individual capacity, and such Person and its Affiliates
may accept deposits from, lend money to, invest in, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.

 

(c)           Neither the Administrative Agent nor the Collateral Agent shall
have any duties or obligations except those expressly set forth in the Loan
Documents, and their duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, (x) neither the Administrative
Agent nor the Collateral Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(y) neither the Administrative Agent nor the Collateral Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent or the Collateral Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that neither the Administrative Agent nor
the Collateral Agent shall be required to take any action that, in the opinion
of the Administrative Agent or the Collateral Agent or the opinion of any of
their counsel, may expose the Administrative Agent or the Collateral Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Insolvency Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Insolvency
Law, and (z) except as expressly set forth in the Loan Documents, neither the
Administrative Agent nor the Collateral Agent shall have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Borrower or any of its Restricted Subsidiaries that is communicated to or
obtained by the Person serving as the Administrative Agent or the Collateral
Agent or any of its Affiliates in any capacity.  Neither the Administrative
Agent nor the Collateral Agent shall be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.  Neither the Administrative
Agent nor the Collateral Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
Representative or a Lender, and neither the Administrative Agent nor any
Collateral Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
adequacy, accuracy or completeness of any information (whether oral or written)
set forth or in connection with any Loan Document, (v) the legality, validity,
enforceability, effectiveness, adequacy or genuineness of any Loan Document or
any other agreement, instrument or document, (vi) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vii) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Collateral Agent.

 

(d)           The Administrative Agent and the Collateral Agent shall each be
entitled to rely upon, and shall not incur any liability for relying upon,
(i) any representation, notice, request, certificate,

 

136

--------------------------------------------------------------------------------


 

consent, statement, instrument, document or other writing or communication
believed by it to be genuine and to have been authorized, signed or sent by the
proper Person, (ii) any statement made to it orally or by telephone and believed
by it to be made or authorized by the proper Person or (iii) any statement made
by a director, authorized signatory or employee of any Person regarding any
matters which may reasonably be assumed to be within his or her knowledge or
within his or her power to verify.  In determining compliance with any condition
hereunder to the making of a Loan or issuance of any Letter of Credit that by
its terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent and the Collateral
Agent may consult with legal counsel (who may be counsel for any Borrower or any
other Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

(e)           The Administrative Agent and the Collateral Agent may perform any
and all of its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent or the Collateral
Agent, as the case may be.  The Administrative Agent and the Collateral Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and the Collateral Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent and the Collateral Agent, as the case may
be.  The Administrative Agent and the Collateral Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent and the Collateral Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents

 

(f)            Each of the Administrative Agent and the Collateral Agent may
resign at any time upon 30 days’ notice to the Lenders, the Issuing Banks and
the Borrower Representative.  Upon receipt of any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower Representative
(so long as no Event of Default is then in existence), to appoint a successor
(and which in no event shall be a Disqualified Institution).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent or
Collateral Agent, as the case may be, gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent or Collateral Agent, as
the case may be, may (but shall not be obligated to), on behalf of the Lenders
and Issuing Banks, with the consent of the Borrower Representative if no Event
of Default is in existence (such consent not to be unreasonably withheld,
conditioned or delayed), appoint its successor in such capacity, which shall be
a commercial bank with an office in the United States, or an Affiliate of any
such Person with an office in the United States, or a Lender, provided that in
no event shall any successor Administrative Agent or Collateral Agent be a
Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.  Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges, obligations and duties of the retiring Administrative Agent or
Collateral Agent (other than as provided in Section 2.17(h) and other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent or Collateral Agent, as the case may be, as of the
Resignation Effective Date), and the retiring Administrative Agent or Collateral
Agent shall be discharged from its duties and any further obligations hereunder
and under the other Loan Documents (if not already discharged therefrom as
provided above in this Article).  The retiring Administrative Agent or
Collateral Agent shall make available to the successor Administrative Agent or
Collateral Agent any

 

137

--------------------------------------------------------------------------------


 

documents and records and provide any assistance which the successor
Administrative Agent or Collateral Agent may reasonably request for the purposes
of performing its functions as Administrative Agent or Collateral Agent under
the Loan Documents.  The fees payable by the Borrowers to a successor
Administrative Agent or Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrowers and such
successor.  After the Administrative Agent’s or Collateral Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent or Collateral
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Collateral Agent.  Any resignation by Bank of America as
Administrative Agent pursuant to this clause (f) shall also constitute its
resignation as an Issuing Bank and Swingline Lender.  If Bank of America resigns
as an Issuing Bank, it shall retain all the rights, powers, privileges and
duties of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as Issuing Bank and all
Obligations with respect to Letters of Credit with respect thereto, including
the right to require the Lenders to make ABR Loans or fund risk participations
in unreimbursed LC Disbursements pursuant to Section 2.06(e).  If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make ABR Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.05(b).  Upon the appointment
by the Company of a successor Issuing Bank or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swingline Lender,
as applicable, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuer Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

(g)           Each Lender and Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

(h)           In case of the pendency of any proceeding under any Insolvency Law
or any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or LC Obligations shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks, the Collateral Agent and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Banks, the Collateral Agent and the Administrative
Agent

 

138

--------------------------------------------------------------------------------


 

and their respective agents and counsel and all other amounts due the Lenders,
the Issuing Banks, the Collateral Agent and the Administrative Agent due under
the Loan Documents) allowed in such judicial proceeding; and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 9.03.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of each Lender directly affected thereby, to credit bid all or any
portion of the Secured Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Secured Obligations pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (i) through (xi) of Section 9.02(b) of this Agreement), (iii) the
Administrative Agent shall be authorized to assign the relevant Secured
Obligations to any such acquisition vehicle pro rata by the Secured Parties, as
a result of which each of the Secured Parties shall be deemed to have received a
pro rata portion of any Equity Interests and/or debt instruments issued by such
an acquisition vehicle on account of the assignment of the Secured Obligations
to be credit bid, all without the need for any Secured Party or acquisition
vehicle to take any further action, and (iv) to the extent that Secured
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Secured Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Secured Obligations shall automatically be reassigned to the Secured
Parties pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.

 

(i)            Each of the Lenders and Issuing Banks irrevocably authorizes the
Administrative Agent and the Collateral Agent to enter into the Intercreditor
Agreement and any other intercreditor or subordination agreement it deems
reasonable (it being understood that the entry into the Intercreditor Agreement
shall be deemed reasonable) in connection with any obligations not prohibited
hereunder and

 

139

--------------------------------------------------------------------------------


 

that if any such other intercreditor or subordination agreement is posted to the
Lenders and Issuing Banks three (3) Business Days before being executed and the
Required Lenders shall not have objected to any such other intercreditor or
subordination agreement the Required Lenders shall be deemed to agree that the
Administrative Agent’s or the Collateral Agent’s entry into such other
intercreditor or subordination agreement is reasonable and to have consented to
such other intercreditor or subordination agreement and such Agent’s execution
thereof.  The Administrative Agent and the Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(j)            The Collateral Agent shall act as the secured party, for the
benefit of the Secured Parties.

 

(k)           Anything herein to the contrary notwithstanding, the Arrangers,
Syndication Agents and the Documentation Agents shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, Collateral Agent, Swingline Lender, a Lender or the Issuer Bank
hereunder.

 

(l)            The Administrative Agent and the Collateral Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions.  Without limiting the generality of the foregoing,
the Administrative Agent and the Collateral Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender, Issuing Bank or
Participant or prospective Lender, Issuing Bank or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

 

(m)          The Administrative Agent and the Collateral Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent and the
Collateral Agent may presume that such condition is satisfactory to such Lender
or the Issuing Bank unless the Administrative Agent shall have received notice
to the contrary from such Lender or the Issuing Bank prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(n)           No provider of Banking Services or Swap Agreement Secured Party
that obtains the benefits of Section 2.18(b), any Collateral Agreement, any Loan
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Agreement, any Loan Guaranty or any other Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to

 

140

--------------------------------------------------------------------------------


 

the extent expressly provided in the Loan Documents.  The Administrative Agent
and the Collateral Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Banking Services
Obligations or any other Secured Obligations arising in connection with Banking
Services notwithstanding that the Administrative Agent has received written
notice of such Secured Obligations pursuant to the definition of “Banking
Services”, together with such supporting documentation as the Administrative
Agent may request, from the applicable provider of such Banking Services or Swap
Agreement Secured Party and the Company, as the case may be.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01           Notices.  (a)  Subject to Section 9.01(b), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

(i)                                     if to any Loan Party, to the Borrower
Representative at:

 

Staples, Inc.

500 Staples Drive

Framingham, MA 01702

Attention: Treasurer

Telephone: (508) 253-4766

E-Mail: john.buchta@staples.com

 

with a copy to the General Counsel:

 

Email: michael.williamsgc@staples.com

Telephone: (508) 253-0637

 

(ii)                                  if to the Administrative Agent or the
Collateral Agent to:

 

Bank of America, N.A.

100 Federal Street

Boston, MA 02110

Attention: Andrew Cerussi

Facsimile: (617) 310-2686

 

(iii)                               if to the Swingline Lender to:

 

Bank of America, N.A.

100 Federal Street, Mail Code: MA5-100-09-09,

Boston, MA 02110,

Attention: Robert Protulis

Facsimile: (617) 535-9657

 

(iv)                              if to any Issuing Bank, as notified to the
Administrative Agent and the Borrower Representative.

 

(v)                                 if to any Lender, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

 

141

--------------------------------------------------------------------------------


 

All such notices and other communications (x) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (y) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

 

(b)           Notices and other communications to the Lenders and Issuing Banks
hereunder also may be delivered or furnished by electronic communications
(including e-mail, FpML, and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
or to certificates delivered pursuant to Section 5.01(d) unless otherwise agreed
by the Administrative Agent and the applicable Lender.  The Administrative
Agent, Swingline Lender, Issuing Banks or the Borrower Representative (on behalf
of the Loan Parties) may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, all such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower
Representative, the Administrative Agent and the Collateral Agent.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

 

(d)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Company’s,
any Loan

 

142

--------------------------------------------------------------------------------


 

Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet, other than damages caused by one or
more of the Agent Parties’ gross negligence or willful misconduct, as determined
by a court of competent jurisdiction by final and non-appealable judgment.

 

(e)           The Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Borrowing Notices and Letter of Credit applications)
purportedly given by or on behalf of any Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Loan Parties shall indemnify the Administrative Agent, the Collateral Agent,
each Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

SECTION 9.02           Waivers; Amendments.  (a)   No failure or delay by the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan, the issuance of a Letter of
Credit or the making of any other Credit Extensions shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (A) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers, Subsidiary Guarantors and the Required Lenders
(or the Administrative Agent with the consent of the Required Lenders), (B) in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent, the Collateral Agent (to the
extent it is a party to such Loan Document) and each Loan Party that is a party
thereto, with the consent of the Required Lenders or (C) as otherwise expressly
provided for in this Section 9.02(b); provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan, LC Disbursement
or reduce the rate of interest thereon, or reduce or forgive any interest, fees
or reimbursement obligations payable hereunder, without the written consent of
each Lender directly and adversely affected thereby, (iii) (A) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, (B) postpone (except in compliance with Section 2.23) the scheduled
date of expiration of any Commitment or the date in clause (i) of the definition
of Maturity Date, or (C) increase the advance rates set forth in the definition
of Borrowing Base, without the written consent of each Lender directly and
adversely affected thereby (for the avoidance of doubt, amendments to reduce the
default rate of interest or to reduce or eliminate any mandatory prepayment
required by Section 2.11(b) shall require only the consent of the Required

 

143

--------------------------------------------------------------------------------


 

Lenders), (iv) impose modifications or restrictions on assignments and
participations that are more restrictive than, or additional to, those set forth
in Section 9.04 without the consent of each Lender directly and adversely
affected thereby, (v) change Section 2.10(b), Section 2.11(d) or
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared or the relative priorities of such payments, in each case, without
the written consent of each Lender directly and adversely affected thereby,
(vi) modify eligibility criteria, as such eligibility criteria are in effect on
the Closing Date (including adding new categories of eligible assets), in any
manner that has the effect of increasing the amounts available to be borrowed
hereunder without the written consent of the Supermajority Lenders, (vii) change
any of the provisions of this Section 9.02(b) or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (viii) except as provided in clause (i) of the first sentence of
Section 9.02(c), release any Borrower or any Subsidiary Guarantor or release all
or substantially all of the value of the guarantees contained in the Loan
Documents, including its Loan Guaranty, or limit their liability in respect of
such guarantee, without the written consent of each Lender, (ix) except as
provided in clause (i) of the first sentence of Section 9.02(c), release all or
substantially all of the Collateral, without the written consent of each Lender,
(x) subordinate all or part of the Obligations to any other Indebtedness without
the prior written consent of each Lender directly and adversely affected thereby
or (xi) except as provided in clause (i) of Article VIII and Section 9.02(c),
subordinate all or part of the Liens securing the Obligations to any other Liens
without the written consent of each Lender directly and adversely affected
thereby; provided, further, that (I) no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Swingline Lender hereunder, without
the prior written consent of such Administrative Agent, such Collateral Agent,
such Issuing Bank or such Swingline Lender, as the case may be and (ii) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.  In addition to the foregoing, the
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.

 

Notwithstanding anything to the contrary in this Agreement (including
Section 9.02(b)), (a) the Administrative Agent may, with the consent of the
Company only, amend, modify or supplement this Agreement or any other Loan
Document to cure any ambiguity, omission, defect or inconsistency, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received, at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, (b) this Agreement may be amended, amended and
restated or otherwise supplemented or modified without the consent of any Lender
(but with the consent of Company and the Administrative Agent) if, upon giving
effect to such amendment, amendment and restatement or other supplement or
modification, such Lender shall no longer be a party to this Agreement (as so
amended, amended and restated or otherwise supplemented or modified), the
Commitments of such Lender shall have terminated (but such Lender shall be
entitled to the benefits of the provisions of this Agreement which expressly
survive the termination of such Lender’s Commitments as provided under
Section 9.05), such Lender shall have no other obligation to provide additional
Credit Extensions to the Borrowers under this Agreement and such Lender shall
have been paid in full all Obligations owing to it or accrued for its account
under this Agreement and (c) this Agreement may be amended, amended and restated
or otherwise supplemented or modified by (i) Incremental Amendments pursuant to
Section 2.22, (ii) Extension Amendments pursuant to Section 2.23, (iii) Canadian
Credit Facility Amendments pursuant to Section 2.24 and (iv) FILO Credit
Facility Amendments pursuant to Section 2.25, in each case, without the consent
of the Required Lenders, the Supermajority Lenders or any other Lenders (other
than those Lenders participating therein).

 

144

--------------------------------------------------------------------------------


 

(c)                                  The Lenders and the Issuing Banks hereby
irrevocably authorize the Collateral Agent and/or the Administrative Agent to
release any Liens granted to the Collateral Agent and/or the Administrative
Agent by the Loan Parties on any Collateral (i) upon the termination of the
Aggregate Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than (x) contingent indemnification obligations as to which
no claim has been asserted or (y) Banking Services Obligations unless the
Administrative Agent has received at least two (2) Business Days prior written
notice from the provider thereof stating that such Banking Services Obligations
are then due and payable) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Bank have been made),
(ii) constituting property sold or otherwise disposed of if the Loan Party
disposing of such property certifies to the Collateral Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property leased to a Loan Party under a lease which
has expired or been terminated in a transaction permitted under this Agreement,
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies by the Administrative Agent, the
Collateral Agent or the Lenders pursuant to Article VII and the Intercreditor
Agreement or (v) if such Liens were granted by any Loan Party which ceases to be
a Subsidiary of the Company as a result of a transaction permitted under the
Loan Documents (including, without limitation, pursuant to Section 9.02(e) or
10.08(b)).  The Lenders and Issuing Banks hereby also irrevocably authorize the
Administrative Agent and Collateral Agent to (x) subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.02(d) and
(y) to release any Loan Party from its obligations under this Agreement and the
Collateral Agreement if such Loan Party ceases to be a Subsidiary of the Company
as a result of a transaction permitted under the Loan Documents (including,
without limitation, pursuant to Section 9.02(e) or 10.08(b)).  Upon request by
the Collateral Agent and/or the Administrative Agent, the Required Lenders will
confirm in writing the Collateral Agent and/or the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Subsidiary Guarantor from its obligations under its
Loan Guaranty and the Collateral Agreement pursuant to this Section 9.02(c). 
Any such release shall not in any manner discharge, affect, or impair the
Secured Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) any interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.  In connection with any release
of Collateral permitted under this Agreement, the Administrative Agent or the
Collateral Agent, upon receipt of any certificates under Section 9.15 of the
Collateral Agreement or other certificates or documents reasonably requested by
it to confirm compliance with this Agreement, shall promptly execute and deliver
to any Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence such release.

 

(d)                                 Notwithstanding the foregoing, no Lender or
Issuing Bank consent is required to effect any amendment or supplement to any
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted Pari Passu Refinancing Debt, as expressly contemplated by the terms of
such Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders); provided that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or Collateral Agent, as applicable.

 

145

--------------------------------------------------------------------------------


 

(e)                                  At the request and sole expense of the Loan
Parties, a Subsidiary of the Company shall be released from its obligations as a
Borrower under this Agreement in the event that all the Equity Interests of such
Subsidiary shall be Disposed of in a transaction permitted by this Agreement
(other than to a Subsidiary of the Company); provided that the Company shall
have delivered to the Administrative Agent, at least three (3) Business Days
prior to the date of the proposed release (or such shorter period as the
Administrative Agent may agree in its reasonable discretion), (i) a written
request for release identifying the relevant Subsidiary, together with a
certification by the Borrower Representative stating that such transaction is in
compliance with this Agreement and the other Loan Documents and that the Net
Cash Proceeds of such Disposition will be applied in accordance herewith and
therewith and that, after giving effect to such transaction, such release and
the application of such Net Cash Proceeds, no Default or Event of Default shall
exist and such other information required by Section 9.15 of the Collateral
Agreement and (ii) an updated Borrowing Base Certificate, prepared on a pro
forma basis immediately after giving effect to such release.

 

SECTION 9.03                                 Expenses; Indemnity; Damage
Waiver.  (a)  The Loan Parties shall pay (i) all reasonable and documented or
invoiced out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, each Arranger, each Issuing Bank and their respective
Affiliates, including, without limitation, the reasonable and documented fees,
charges and disbursements of counsel for the Administrative Agent, the
Collateral Agent, each Arranger and each Issuing Bank (limited, in the absence
of an actual conflict of interest, to the primary counsel of the Administrative
Agent and Collateral Agent and one counsel in each relevant material
jurisdiction and, in the case of an actual or perceived conflict of interest,
where the party affected by such conflict informs the Borrower Representative of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected person), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, and
the preparation, execution, delivery and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions of this Agreement and the other Loan Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented or invoiced out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable and documented or invoiced out-of-pocket costs and expenses incurred
by the Administrative Agent, the Collateral Agent, any Arranger, any Issuing
Bank or any Lender (including, without limitation, the reasonable and documented
fees, charges and disbursements of any counsel for the Administrative Agent,
Collateral Agent, any Arranger, any Issuing Bank or any Lender) in connection
with the enforcement, collection or protection of any rights and remedies under
this Agreement and the other Loan Documents, including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Insolvency Law, and including all such costs and expenses in connection with
any workout, restructuring or negotiations in respect of the Credit Extensions
and the Loan Documents.  Expenses being reimbursed by the Loan Parties under
this Section include, without limiting the generality of the foregoing, costs
and expenses incurred in connection with:

 

(i)                                     appraisals and insurance reviews in
accordance with this Agreement and the other Loan Documents;

 

(ii)                                  field examinations and the preparation of
Reports in accordance with this Agreement and the other Loan Documents based on
the fees charged by a third party retained by the Administrative Agent or either
Collateral Agent or the internally allocated fees for each Person employed by
the Administrative Agent or either Collateral Agent with respect to each field
examination, together with the reasonable fees and expenses associated with
collateral monitoring services performed by the Administrative Agent;

 

146

--------------------------------------------------------------------------------


 

(iii)                               taxes, fees and other charges for (A) lien
and title searches and title insurance and (B) recording the Collateral
Documents, filing financing statements and continuations, and other actions to
perfect, protect, and continue the Liens of each Collateral Agent; and

 

(iv)                              forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and costs and expenses of preserving and protecting the Collateral.

 

(b)                                 The Loan Parties shall, jointly and
severally, indemnify each of the Administrative Agent (and any sub-agent
thereof), the Collateral Agent (and any sub-agent thereof), each Issuing Bank,
each Arranger, each Lender, and each Related Party of any of the foregoing
Persons (each such Person, an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all costs, losses, claims, damages, penalties,
liabilities and related expenses, (including, without limitation, the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by or
asserted against any Indemnitee arising out of, in connection with, relating to,
or as a result of (i) the execution or delivery of the Loan Documents or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or by the
Transactions, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property currently or formerly owned or operated by any Borrower or any
of their Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether any claim, litigation or other
proceeding is brought by a third party or a Loan Party or any Affiliate of any
Loan Party or any creditor or shareholder of Loan Party; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or the material breach of such Indemnitee’s
obligation to fund its Commitments hereunder or (y) result from any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
under any Facility and other than any claims arising out of any act or omission
of any Borrower or any of its Affiliates).  This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, or liabilities arising from any non-Tax claim.

 

(c)                                  To the extent that any Loan Party fails to
indefeasibly pay any amount required to be paid by it to the Administrative
Agent (and any sub-agent thereof), the Collateral Agent (and any sub-agent
thereof), any Issuing Bank, any Swingline Lender or any Related Party of any
Agent under Section 9.03(a) or Section 9.03(b), each Lender severally agrees to
pay (whether or not any such amount arises, in whole or in part, out of the
comparative, contributory or sole negligence of such Administrative Agent (and
any sub-agent thereof), the Collateral Agent (and any sub-agent thereof), such
Issuing Bank, such Swingline Lender or such Related Party) to such
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), such Issuing Bank, such Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided further that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (and
any sub-

 

147

--------------------------------------------------------------------------------


 

agent thereof), the Collateral Agent (and any sub-agent thereof), such Issuing
Bank, such Swingline Lender or such Related Party in its capacity as such.

 

(d)                                 To the fullest extent permitted by
applicable law, no party hereto shall assert, and each hereby waives, any claim
against any other party on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided that such waiver of special, indirect,
consequential or punitive damages shall not, in any way, limit the
indemnification obligations of the Loan Parties under this Section 9.03.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials distributed by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby, unless determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee.

 

(e)                                  All amounts due under this Section 9.03
shall be payable promptly after written demand therefor.

 

(f)                                   The agreements in this Section shall
survive the resignation of the Administrative Agent, the Collateral Agent, each
Issuer Bank and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

SECTION 9.04                                 Successors and Assigns.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that the Borrowers may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except in accordance with this Section 9.04. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants to the extent provided in
Section 9.04(e) and, to the extent expressly contemplated hereby, the
Indemnitees and the Related Parties of each of the Administrative Agent, the
Collateral Agent, any sub-agent thereof, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for the purposes of this subsection (b) participations in LC Obligations and in
Swingline Loans) at the time owing to it); provided that, in each case, any such
assignment shall be subject to the following conditions:

 

(i)                                     in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it, or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in Section 9.04(b)(ii) in the aggregate, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned;

 

148

--------------------------------------------------------------------------------


 

(ii)                                  in any case not described in
Section 9.04(b)(i), the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Event of Default pursuant to
Section 7.01(a), Section 7.01(b), Section 7.01(h), Section 7.01(i) or
Section 7.01(j) has occurred and is continuing, the Borrower Representative
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(iii)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (iii) shall not apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans;

 

(iv)                              no consent shall be required for any
assignment except to the extent required by Section 9.04(b)(ii) and, in
addition:

 

(A)                               the consent of the Borrower Representative
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default pursuant to Section 7.01(a), Section 7.01(b),
Section 7.01(h), Section 7.01(i) or Section 7.01(j) has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; provided, further, that
the Borrower Representative’s consent shall not be required in connection with
the primary syndication of the credit facility to Persons (or any Affiliate or
Approved Fund thereof) which the Borrower Representative has previously
consented to in writing (including by email);

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments to a Person that is not a Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

 

(C)                               the consent of each Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for assignments to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments to a Person that is not a Lender, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

 

(v)                                 the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that (1) in the case
of contemporaneous assignments by any Lender to one or more Approved Funds, only
a single processing and recording fee shall be payable and (2) the
Administrative Agent may, in its sole discretion, elect to waive or reduce such
processing and

 

149

--------------------------------------------------------------------------------


 

recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

 

(vi)                              no such assignment shall be made to (A) any
Borrower or any of their Subsidiaries or Affiliates, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person).

 

(c)                                  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of the Borrower Representative and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuer Bank or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof pursuant to Section 9.04(d), from
and after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(e) of this Section (or, with respect to assignments to Disqualified
Institutions, as set forth in subsection (g) of this Section).

 

(d)                                 The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of
its offices in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, Swingline
Lender, Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower Representative or any Issuing Bank or any Lender (but only, in
the case of an Issuing Bank or a Lender, with respect to any entry related to
such Issuing Bank or Lender’s Commitment) at any reasonable time and from time
to time upon reasonable prior notice.

 

150

--------------------------------------------------------------------------------


 

(e)                                  (i)  Any Lender may, without the consent of
the Borrowers, the Administrative Agent, the Collateral Agent, any Issuing Bank
or any Swingline Lender, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned or
operated for the primary benefit of a natural Person, a Defaulting Lender or the
Company or any of the Company’s Affiliates or Subsidiaries) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (i), (ii), (iii)(A) and
(B), (viii) and (ix) of the first proviso to Section 9.02(b) that affects such
Participant.  Subject to Section 9.04(e)(ii), the Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 
subject to the requirements and limitations therein including the requirements
under Section 2.17(f) (it being understood that the documentation under
Section 2.17(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b); provided that such Participant agrees to be subject
to the provisions of Section 2.19 as if it were an assignee under paragraph
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, neither the Administrative Agent (in
its capacity as Administrative Agent) nor the Collateral Agent (in its capacity
as Collateral Agent) shall have any responsibility for maintaining a Participant
Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g)                                  No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a

 

151

--------------------------------------------------------------------------------


 

binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower
Representative has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from being a Lender and (y) the
execution by the Borrowers of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution.  Any assignment in violation of this
Section 9.04(g) shall be voidable upon the request of the Borrower
Representative, unless such Disqualified Institution no longer holds such
assignment or participation and the holder of thereof is an Eligible Assignee. 
If any assignment or participation is made to any Disqualified Institution
without the Borrower Representative’s prior written consent in violation of this
Section 9.04(g) above (and unless the Borrower Representative requests such
assignment or participation be voided), or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrower Representative may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, require such Disqualified Institution
to assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under this Agreement to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder

 

(h)                                 The Administrative Agent shall have the
right, and the Borrowers hereby expressly authorize the Administrative Agent, to
(i) post the list of Disqualified Institutions provided by the Borrowers and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for Public Lenders
and/or (ii) provide the DQ List to each Lender requesting the same.  The
Administrative Agent shall not be responsible or have liability for, or have any
duty to ascertain, inquire into, monitor or enforce compliance with the
provisions of the Loan Documents relating to Disqualified Institutions.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Commitment
and Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30
days’ notice to the Borrower Representative and the Lenders, resign as an
Issuing Bank and/or (ii) upon 30 days’ notice to the Borrower Representative,
resign as Swingline Lender.  In the event of any such resignation as an Issuing
Bank or Swingline Lender, the Borrower Representative shall be entitled to
appoint from among the Lenders a successor Issuing Bank or Swingline Lender
hereunder; provided, however, that no failure by the Borrower Representative to
appoint any such successor shall affect the resignation of Bank of America as an
Issuing Bank or Swingline Lender, as the case may be.  If Bank of America
resigns as an Issuing Bank, it shall retain all the rights, powers, privileges
and duties of an Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an Issuing Bank and
all LC Obligations with respect thereto (including the right to require the
Lenders to make ABR Loans or fund risk participations in unreimbursed LC
Disbursements pursuant to Section 2.06(e)).  If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.05(b).  Upon the appointment of a
successor Issuing Bank and/or Swingline Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank or Swingline Lender, as the case may be, and (b) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other

 

152

--------------------------------------------------------------------------------


 

arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

SECTION 9.05                                 Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and thereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and or any Letter of Credit is outstanding (unless the same has been cash
collateralized in accordance with Section 2.06(j) hereof) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.06                                 Counterparts; Integration;
Effectiveness.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (including .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07                                 Severability.  Any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08                                 Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrowers or any Subsidiary Guarantor against any
and all of the Secured Obligations held by such Lender or Affiliate,
irrespective of whether or not such Lender  or Affiliate shall have made any
demand under the Loan Documents and although such obligations may be unmatured;
provided that no amounts set off with respect to any Subsidiary Guarantor shall
be applied to any Excluded Swap Obligations of such Subsidiary Guarantor.  The
applicable Lender shall promptly notify the Borrower Representative and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section.  The rights of each Lender (and
its respective Affiliates) under this

 

153

--------------------------------------------------------------------------------


 

Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.09                                 Governing Law; Jurisdiction;
Consent to Service of Process.  (a)   THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER ARISING IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

(b)                                 Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the exclusive (subject
to the last sentence of this clause (b)) general jurisdiction of the courts of
the State of New York sitting in the Borough of Manhattan, New York, the courts
of the United States for the Southern District of New York sitting in the
Borough of Manhattan, and appellate courts from any thereof in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such courts.  Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

(c)                                  Each party hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in Section 9.09(b).  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)                                 Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10                                 WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

154

--------------------------------------------------------------------------------


 

SECTION 9.11           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12           Confidentiality.  Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties and legal counsel (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential in accordance with customary practices); (b) to the
extent required or requested by any regulatory or similar authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners or any other similar organization); (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same (or at least as restrictive) as those of this
Section 9.12 (or as may otherwise be reasonably acceptable to the Borrower
Representative), to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.22, or (ii) any actual or prospective party (or its Related Parties or
its legal counsel) to any swap, derivative, credit insurance or other
transaction relating to the Loan Parties and their obligations; (g) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Facility; (h) with the consent of any Borrower; or (i) to the extent that such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.12, or (y) becomes available to any Agent, any Lender, any
Issuing Bank or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrowers.  In addition, each of the Administrative
Agent, the Collateral Agent, Issuing Banks and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, the Collateral Agent, Issuing Banks and
the Lenders in connection with the administration of this Agreement, the other
Loan Documents, the Commitments and the Credit Extensions.

 

“Information” means all information received from any Borrower or any of its
Subsidiaries relating to such Borrower or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to any Agent, any Issuing Bank or any Lender on a non-confidential basis prior
to disclosure by the Borrowers or any of their Subsidiaries.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent, the Issuing Banks and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or their Subsidiaries, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

SECTION 9.13           Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 2.17(d) and 9.03(c), are several and not joint and the
failure of any Lender to make any Loan, to fund any such participation, to make
any payment

 

155

--------------------------------------------------------------------------------


 

pursuant to Section 9.03(c) or perform any of its obligations on any date so
required hereunder shall not relieve any other Lender from any of its
obligations hereunder, and no Lender shall be responsible for the failure of any
other Lender to make its Loans.  Each Lender hereby represents that it is not
relying on or looking to any margin stock for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, neither any Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

 

SECTION 9.14           USA PATRIOT Act.  Each Lender that is subject to the
requirements of the PATRIOT Act and the Administrative Agent and the Collateral
Agent (for themselves and not on behalf of any Lender) hereby notifies the
Borrowers and the Subsidiary Guarantors that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrowers and the Subsidiary Guarantors, which information
includes the name and address of the Borrowers and the Subsidiary Guarantors and
other information that will allow such Lender or the Administrate Agent or
Collateral Agent to identify the Borrowers and the Subsidiary Guarantors in
accordance with such Act.  Each Borrower and each Subsidiary Guarantor shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

 

SECTION 9.15           Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

SECTION 9.16           Appointment for Perfection.  Each Lender hereby appoints
the Administrative Agent, the Collateral Agent and each other Lender as its
agent for the purpose of perfecting Liens (in each case for the benefit of the
Secured Parties) in assets which, in accordance with Article 9 of the UCC or any
other applicable law can be perfected only by possession.  Should any Lender
(other than the Collateral Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent and, promptly upon the request of
the Administrative Agent, shall deliver such Collateral to the Collateral Agent
or otherwise deal with such Collateral in accordance with the instructions of
the Collateral Agent.

 

SECTION 9.17           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18           Waiver of Immunity.  To the extent that any Borrower has,
or hereafter may be entitled to claim or may acquire, for itself, any Collateral
or other assets of the Loan Parties, any immunity (whether sovereign or
otherwise) from suit, jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or

 

156

--------------------------------------------------------------------------------


 

otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Borrower hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

 

SECTION 9.19           Currency of Payment.  Each payment owing by any Borrower
hereunder shall be made in the relevant currency specified herein or, if not
specified herein, specified in any other Loan Document executed by the
Administrative Agent or the Collateral Agent (the “Currency of Payment”) at the
place specified herein (such requirements are of the essence of this
Agreement).  If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in a Currency of Payment into another
currency, the parties hereto agree that the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase such Currency of Payment with such other currency on the Business
Day preceding that on which final judgment is given.  The obligations in respect
of any sum due hereunder to any Lender, any Issuing Bank or the Administrative
Agent shall, notwithstanding any adjudication expressed in a currency other than
the Currency of Payment, be discharged only to the extent that, on the Business
Day following receipt by such Lender, such Issuing Bank or the Administrative
Agent of any sum adjudged to be so due in such other currency, such Lender, such
Issuing Bank or the Administrative Agent may, in accordance with normal banking
procedures, purchase the Currency of Payment with such other currency.  Each
Borrower agrees that (a) if the amount of the Currency of Payment so purchased
is less than the sum originally due to such Lender, such Issuing Bank or the
Administrative Agent in the Currency of Payment, as a separate obligation and
notwithstanding the result of any such adjudication, such Borrower shall
immediately pay the shortfall (in the Currency of Payment) to such Lender, such
Issuing Bank or the Administrative Agent and (b) if the amount of the Currency
of Payment so purchased exceeds the sum originally due to such Lender, such
Issuing Bank or the Administrative Agent, such Lender, such Issuing Bank or the
Administrative Agent shall promptly pay the excess over to such Borrower in the
currency and to the extent actually received.

 

SECTION 9.20           Intercreditor Agreements.  Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document:  (a) the Liens
granted to the Collateral Agent to secure the Secured Obligations pursuant to
the Loan Documents and the exercise of any right related to any Collateral shall
be subject, in each case, to the terms of the Intercreditor Agreement, (b) in
the event of any conflict between the express terms and provisions of this
Agreement or any other Loan Document, on the one hand, and of the Intercreditor
Agreement, on the other hand, the terms and provisions of the Intercreditor
Agreement shall control, and (c) each Lender and Issuing Bank authorizes the
Administrative Agent and the Collateral Agent to execute any such Intercreditor
Agreement on behalf of such Lender or Issuing Bank, and such Lender or Issuing
Bank agrees to be bound by the terms thereof.

 

SECTION 9.21           Enforcement.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Article VIII for the benefit of all the Lenders and the Issuing Banks; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) each Issuing Issuer or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Bank or Swingline Lender, as the case may be) hereunder and under the
other Loan

 

157

--------------------------------------------------------------------------------


 

Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.08 (subject to the terms of Section 2.18(d)), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
Insolvency Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article VIII and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.18(d), any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

SECTION 9.22           No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Company and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Collateral Agent, the Arrangers, and the Lenders are
arm’s-length commercial transactions between the Company, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Collateral Agent, the Arrangers, and the Lenders, on the other hand,
(B) each of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Collateral Agent, each Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Company, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Collateral Agent, any Arranger nor any Lender has any obligation to
the Company, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Collateral Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Collateral Agent, the Arranger, nor any Lender has any obligation to disclose
any of such interests to the Company, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Company and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Collateral Agent, the Arrangers
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

SECTION 9.23           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

158

--------------------------------------------------------------------------------


 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE X

 

Loan Guaranty

 

SECTION 10.01         Guaranty.

 

(a)           Each Loan Party and any of its successors or assigns hereby agrees
that it is jointly and severally liable for, and, as primary obligor and not
merely as surety, absolutely and unconditionally guarantees, to the Lenders, the
Administrative Agent, the Collateral Agent, the Issuing Banks and the other
Secured Parties (collectively, the “Guaranteed Parties”) the prompt and complete
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses arising under Section 9.03 (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”), provided that
the “Guaranteed Obligations” shall exclude with respect to each Loan Party, any
Excluded Swap Obligations of such Loan Party.  Each Loan Party further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.

 

If any payment by a Loan Party or any discharge given by a Guaranteed Party
(whether in respect of the obligations of any Loan Party or any security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event: (a) the liability of each Loan Party shall continue as if
the payment, discharge, avoidance or reduction had not occurred; and (b) each
Guaranteed Party shall be entitled to recover the value or amount of that
security or payment from each Loan Party, as if the payment, discharge,
avoidance or reduction had not occurred.

 

The obligations of each Loan Party under this Article X will not be affected by
an act, omission, matter or thing which, but for this Article X, would reduce,
release or prejudice any of its obligations under this Article X (without
limitation and whether or not known to it or any Guaranteed Party) and each Loan
Party hereby waives all rights, claims or defenses that it might otherwise have
(now or in the future) with respect to each of the following: (a) any time,
waiver or consent granted to, or composition with, any other Loan Party or other
person; (b) the release of any other Loan Party or any other person under the
terms of any composition or arrangement with any creditor; (c) the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of, any
other Loan Party or other person or any non-presentation or non-observance of
any formality or other requirement in respect of any instrument or any failure
to realize the full value of any security; (d) any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of any other Loan Party or any other person; (e) any amendment, novation,
supplement, extension (whether of maturity or otherwise) or restatement (in each
case, however fundamental and of whatsoever nature) or replacement of a Loan
Document or any other document or security with any other Loan Party; (f) any
unenforceability,

 

159

--------------------------------------------------------------------------------


 

illegality or invalidity of any obligation of any other Loan Party or any person
under any Loan Document or any other document or security against any other Loan
Party; (g) any renewal, extension or acceleration of, or any increase in the
amount of the Secured Obligations, or any amendment, supplement, modification or
waiver of, or any consent to departure from, the Loan Documents; or (h) any
other circumstance whatsoever which may or might in any manner or to any extent
vary the risk of any Loan Party as an obligor in respect of the Secured
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Borrower or any other Loan Party for the
Secured Obligations, or of any such Loan Party under the Loan Guaranty contained
in this Article X or of any security interest granted by any Loan Party, whether
in an insolvency proceeding or similar proceedings or in any other instance.

 

Without prejudice to the generality of the above, each Loan Party expressly
confirms, as permissible under applicable law, that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any of the Loan Documents and/or any
amount made available to itself or any other Loan Party under any of the Loan
Documents for the purposes of or in connection with any of the following:
acquisitions of any nature; increasing working capital; enabling investor
distributions to be made; carrying out restructurings; refinancing existing
facilities; refinancing any other indebtedness; making facilities available to
new borrowers; any other variation or extension of the purposes for which any
such facility or amount might be made available from time to time; and any fees,
costs and/or expenses associated with any of the foregoing.

 

Each Loan Party waives any right it may have of first requiring any Guaranteed
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
that Loan Party under this Article X.  This waiver applies irrespective of any
law or any provision of a Loan Document to the contrary.

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Guaranteed Party.

 

SECTION 10.02         Guaranty of Payment.  This Loan Guaranty is a continuing
guaranty of payment and not of collection.  Each Loan Party waives any right to
require the Administrative Agent, the Collateral Agent, any Issuing Bank, any
Lender or any other Secured Party to sue any Borrower, any other Loan Party, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

 

SECTION 10.03         No Discharge or Diminishment of Loan Guaranty.

 

(a)           Except as otherwise provided for herein, the obligations of each
Loan Party hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations (other than
contingent indemnification obligations)), including:  (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, winding-up, liquidation, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Party may
have at any time against any Obligated Party, the Administrative Agent, the
Collateral Agent, any Issuing Bank, any Lender, or any other person, whether in
connection herewith or in any unrelated transactions.

 

160

--------------------------------------------------------------------------------


 

(b)           The obligations of each Loan Party hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)           Further, the obligations of any Loan Party hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations; (iv) any action or failure
to act by the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnification obligations)).

 

SECTION 10.04         Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Party hereby waives any defense based on or arising
out of any defense of any Borrower or any other Loan Party or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations (other than contingent indemnification obligations). 
Without limiting the generality of the foregoing, each Loan Party irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any person against any
Obligated Party, or any other person.  The Administrative Agent or the
Collateral Agent may, at its election, foreclose on any Collateral held by it by
one or more judicial or nonjudicial sales, accept an assignment of any such
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Party under this Loan Guaranty except to the
extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash.  To the fullest extent permitted by applicable law, each Loan Party waives
any defense arising out of any such election even though that election may
operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Party against
any Obligated Party or any security.

 

SECTION 10.05         Rights of Subrogation.  No Loan Party will assert any
right, claim or cause of action arising under or with respect to this Loan
Guaranty, including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Loan Parties have indefeasibly paid in full in cash all of the
Guaranteed Obligations (other than contingent indemnification obligations) and
fully performed all the Guaranteed Obligations.

 

SECTION 10.06         Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Party’s obligations under
this Loan Guaranty with respect to that payment shall be reinstated at such time
as though the

 

161

--------------------------------------------------------------------------------


 

payment had not been made and whether or not the Administrative Agent, the
Collateral Agent, the Issuing Banks, the Lenders or the other Secured Parties
are in possession of this Loan Guaranty.  If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Parties forthwith on demand
by the Lender.

 

SECTION 10.07         Information.  Each Loan Party assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Party assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, the Collateral Agent, any Issuing Bank nor any
Lender shall have any duty to advise any Loan Party of information known to it
regarding those circumstances or risks.

 

SECTION 10.08         Termination; Release of Subsidiary.

 

(a)           This Loan Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until the termination of the Aggregate Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than
(x) contingent indemnification obligations as to which no claim has been
asserted or (y) Banking Services Obligations unless the Administrative Agent has
received at least two (2) Business Days prior written notice from the provider
thereof stating that such Banking Services Obligations are then due and payable)
and the expiration or termination of all Letters of Credit (other than Letters
of Credit as to which other arrangements satisfactory to the Administrative
Agent and the applicable Issuing Bank have been made).

 

(b)           At the request and sole expense of the Loan Parties, a Subsidiary
of the Company shall be released from its obligations under this Article X in
the event that all the Equity Interests of such Subsidiary shall be Disposed of
in a transaction permitted by this Agreement (other than to a Subsidiary of the
Company); provided that the Company shall have delivered to the Administrative
Agent, at least three (3) Business Days prior to the date of the proposed
release (or such shorter period as the Administrative Agent may agree in its
reasonable discretion), a written request for release identifying the relevant
Subsidiary, together with a certification by the Borrower Representative stating
that such transaction is in compliance with this Agreement and the other Loan
Documents and that the Proceeds of such Disposition will be applied in
accordance therewith.

 

SECTION 10.09         Taxes.  All payments of the Guaranteed Obligations will be
made by each Loan Party in accordance with Section 2.17(a) regarding Taxes.

 

SECTION 10.10         Maximum Liability.  The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any corporate law, or
any provincial, state, federal or foreign bankruptcy, insolvency, reorganization
or other law affecting the rights of creditors generally, if the obligations of
any Loan Party under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Party’s liability under this Loan Guaranty, then, notwithstanding
any other provision of this Loan Guaranty to the contrary, the amount of such
liability shall, without any further action by the Loan Parties or the Lenders,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Party’s “Maximum Liability”.  This
Section 10.10 with respect to the Maximum Liability of each Loan Party is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Party nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations

 

162

--------------------------------------------------------------------------------


 

of any Loan Party hereunder shall not be rendered voidable under applicable
law.  Each Loan Party agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Loan Party without
impairing this Loan Guaranty or affecting the rights and remedies of the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Party’s obligations hereunder beyond its Maximum Liability.

 

SECTION 10.11         Contribution.  In the event any Loan Party (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Party (each
a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor.  For purposes of
this Article X, each Non-Paying Guarantor’s “Applicable Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the Borrowers after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all Loan
Parties hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Loan Party, the aggregate amount of all monies received by such Loan
Parties from the Borrowers after the date hereof (whether by loan, capital
infusion or by other means).  Nothing in this provision shall affect any Loan
Party’s joint and several liability for the entire amount of the Guaranteed
Obligations (up to such Loan Party’s Maximum Liability).  Each of the Loan
Parties covenants and agrees that its right to receive any contribution under
this Loan Guaranty from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to the payment in full in cash of the Guaranteed
Obligations.  This provision is for the benefit of the Administrative Agent, the
Collateral Agent, the Issuing Banks, the Lenders and the Subsidiary Guarantors
and may be enforced by any one, or more, or all of them in accordance with the
terms hereof.

 

SECTION 10.12         Liability Cumulative.  The liability of each Loan Party
under this Article X are in addition to and shall be cumulative with all
liabilities of each Loan Party to the Administrative Agent, the Collateral
Agent, the Issuing Banks, the Lenders and the other Secured Parties under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.  The
obligations of each Loan Party under this Article X are those of primary
obligor, and not merely as surety, and are independent of the Secured
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Loan Party to enforce this Loan Guaranty whether or
not any Borrower, any other Loan Party or any other person or entity is joined
as a party.

 

SECTION 10.13         Keepwell.  Each Qualified Keepwell Provider hereby jointly
and severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 10.13 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.13, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified Keepwell Provider under this
Section 10.13 shall remain in full force and effect until the payment in full of
the Guaranteed Obligations and the release of such Qualified Keepwell Provider
from its obligations hereunder pursuant to Section 9.02 of the Credit

 

163

--------------------------------------------------------------------------------


 

Agreement.  Each Qualified Keepwell Provider intends that this Section 10.13
constitute, and this Section 10.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XI

 

The Borrower Representative

 

SECTION 11.01         Appointment; Nature of Relationship.  The Company is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI. 
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower.  The Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Banks, the other Secured Parties and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or any Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrowers pursuant to this
Section 11.01.

 

SECTION 11.02         Powers.  The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

 

SECTION 11.03         Employment of Agents.  The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

 

SECTION 11.04         Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative acceptable to the Administrative Agent.  The
Administrative Agent shall give prompt written notice of such resignation to the
Lenders.

 

SECTION 11.05         Execution of Loan Documents; Borrowing Base Certificate. 
The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders the Loan Documents and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the any Borrowing Base Certificate and any certificates
required pursuant to Article V.  Each Borrower agrees that any action taken by
the Borrower Representative or the Borrowers in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

 

[Signature Page Follows]

 

164

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

STAPLES, INC., as the Company and Borrower Representative

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Lender

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1.01(e)

 

Limited Conditionality Provision

 

The requirements set forth in Section 4.01(e) (except to the extent a Lien in
such Collateral may be perfected (x) by the filing of a financing statement
under the Uniform Commercial Code or (y) by the possession of stock certificates
(or equivalent certificated Equity Interests) of the Subsidiaries of the Company
(including the Target) accompanied by applicable transfer powers) shall not
constitute a condition precedent to the availability and effectiveness of the
Facility on the Closing Date after the Company’s use of commercially reasonable
efforts, without undue burden or expense, to provide such items on or prior to
the Closing Date, but such items shall be required to be delivered no later than
90 days after the Closing Date in the case of a Lien in any other Collateral (in
each case, as such date may be extended by the Administrative Agent acting
reasonably) pursuant to arrangements to be mutually agreed by the Company and
the Administrative Agent.

 

--------------------------------------------------------------------------------